 


113 HRES 441 EH: National Defense Authorization Act for Fiscal Year 2014
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 441 
In the House of Representatives, U. S., 
 
December 12, 2013 
 
RESOLUTION 
Providing for the concurrence by the House in the Senate amendments to H.R. 3304, with an amendment. 
 
 
 
That upon the adoption of this resolution the House shall be considered to have taken from the Speaker’s table the bill, H.R. 3304, with the Senate amendments thereto, and to have— 
(1)concurred in the Senate amendment to the title; 
(2)concurred in the first three Senate amendments to the text of the bill; and 
(3)concurred in the fourth Senate amendment to the text of the bill with the following amendment: 
In lieu of striking the matter proposed to be stricken on page 3, line 9, by the amendment of the Senate to the text of the bill, strike requested on page 3, line 9, and insert the following:to award the Medal of Honor under section 3741 of such title to Donald P. Sloat of the United States Army for the acts of valor during the Vietnam Conflict described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Specialist Four Donald P. Sloat of the United States Army serving with 3rd Platoon, Delta Company, 2nd Battalion, 1st Infantry, 196th Light Infantry Brigade, Americal Division on January 17, 1970, during the Vietnam Conflict. 
3.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2014. 
4.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding Tables. 
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Sec. 4. Explanatory statement.
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Limitation on availability of funds for Stryker vehicle program. 
Sec. 112. Study on multiyear, multivehicle procurement authority for tactical vehicles. 
Subtitle C—Navy Programs 
Sec. 121. CVN–78 class aircraft carrier program. 
Sec. 122. Repeal of requirements relating to procurement of future surface combatants. 
Sec. 123. Multiyear procurement authority for E–2D aircraft program. 
Sec. 124. Limitation on availability of funds for Littoral Combat Ship. 
Subtitle D—Air Force Programs 
Sec. 131. Repeal of requirement for maintenance of certain retired KC–135E aircraft. 
Sec. 132. Multiyear procurement authority for C–130J aircraft. 
Sec. 133. Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft. 
Sec. 134. Prohibition of procurement of unnecessary C–27J aircraft by the Air Force. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 141. Personal protection equipment procurement. 
Sec. 142. Repeal of certain F–35 reporting requirements. 
Sec. 143. Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems and A–10 aircraft. 
Sec. 144. MC–12 Liberty Intelligence, Surveillance, and Reconnaissance aircraft. 
Sec. 145. Competition for evolved expendable launch vehicle providers. 
Sec. 146. Reports on personal protection equipment and health and safety risks associated with ejection seats. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Modification of requirements on biennial strategic plan for the Defense Advanced Research Projects Agency. 
Sec. 212. Limitation on availability of funds for ground combat vehicle engineering and manufacturing phase. 
Sec. 213. Limitation and reporting requirements for unmanned carrier-launched surveillance and strike system program. 
Sec. 214. Limitation on availability of funds for Air Force logistics transformation. 
Sec. 215. Limitation on availability of funds for defensive cyberspace operations of the Air Force. 
Sec. 216. Limitation on availability of funds for precision extended range munition program. 
Sec. 217. Long-range standoff weapon requirement; prohibition on availability of funds for noncompetitive procedures for offensive anti-surface warfare weapon contracts of the Navy. 
Sec. 218. Review of software development for F–35 aircraft. 
Sec. 219. Evaluation and assessment of the distributed common ground system. 
Sec. 220. Operationally responsive space. 
Sec. 221. Sustainment or replacement of Blue Devil intelligence, surveillance, and reconnaissance capabilities. 
Subtitle C—Missile Defense Programs 
Sec. 231. Improvements to acquisition accountability reports on ballistic missile defense system. 
Sec. 232. Prohibition on use of funds for MEADS program. 
Sec. 233. Prohibition on availability of funds for integration of certain missile defense systems; report on regional ballistic missile defense. 
Sec. 234. Availability of funds for co-production of Iron Dome short-range rocket defense system in the United States. 
Sec. 235. Additional missile defense radar for the protection of the United States homeland. 
Sec. 236. Evaluation of options for future ballistic missile defense sensor architectures. 
Sec. 237. Plans to improve the ground-based midcourse defense system. 
Sec. 238. Report on potential future homeland ballistic missile defense options. 
Sec. 239. Briefings on status of implementation of certain missile defense matters. 
Sec. 240. Sense of Congress and report on NATO and missile defense burden-sharing. 
Sec. 241. Sense of Congress on deployment of regional ballistic missile defense capabilities. 
Sec. 242. Sense of Congress on procurement of capability enhancement II exoatmospheric kill vehicle. 
Subtitle D—Reports 
Sec. 251. Annual Comptroller General report on the amphibious combat vehicle acquisition program. 
Sec. 252. Annual Comptroller General of the United States report on the acquisition program for the VXX Presidential Helicopter. 
Sec. 253. Report on strategy to improve body armor. 
Subtitle E—Other Matters 
Sec. 261. Establishment of Communications Security Review and Advisory Board. 
Sec. 262. Extension and expansion of mechanisms to provide funds for defense laboratories for research and development of technologies for military missions. 
Sec. 263. Extension of authority to award prizes for advanced technology achievements. 
Sec. 264. Five-year extension of pilot program to include technology protection features during research and development of certain defense systems. 
Sec. 265. Briefing on biometrics activities of the Department of Defense. 
Sec. 266. Sense of Congress on importance of aligning common missile compartment of Ohio-class replacement program with the United Kingdom’s Vanguard successor program. 
Sec. 267. Sense of Congress on counter-electronics high power microwave missile project. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environment 
Sec. 311. Deadline for submission of reports on proposed budgets for activities relating to operational energy strategy. 
Sec. 312. Facilitation of interagency cooperation in conservation programs of the Departments of Defense, Agriculture, and Interior to avoid or reduce adverse impacts on military readiness activities. 
Sec. 313. Reauthorization of Sikes Act. 
Sec. 314. Clarification of prohibition on disposing of waste in open-air burn pits. 
Sec. 315. Limitation on availability of funds for procurement of drop-in fuels. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Strategic policy for prepositioned materiel and equipment. 
Sec. 322. Department of Defense manufacturing arsenal study and report. 
Sec. 323. Consideration of Army arsenals’ capabilities to fulfill manufacturing requirements. 
Sec. 324. Strategic policy for the retrograde, reconstitution, and replacement of operating forces used to support overseas contingency operations. 
Sec. 325. Littoral Combat Ship Strategic Sustainment Plan. 
Sec. 326. Strategy for improving asset tracking and in-transit visibility. 
Subtitle D—Reports 
Sec. 331. Additional reporting requirements relating to personnel and unit readiness. 
Sec. 332. Modification of authorities on prioritization of funds for equipment readiness and strategic capability. 
Sec. 333. Revision to requirement for annual submission of information regarding information technology capital assets. 
Sec. 334. Modification of annual corrosion control and prevention reporting requirements. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Certification for realignment of forces at Lajes Air Force Base, Azores. 
Sec. 342. Limitation on performance of Department of Defense flight demonstration teams outside the United States. 
Sec. 343. Limitation on funding for United States Special Operations Command National Capital Region. 
Sec. 344. Limitation on availability of funds for Trans Regional Web Initiative. 
Subtitle F—Other Matters 
Sec. 351. Gifts made for the benefit of military musical units. 
Sec. 352. Revised policy on ground combat and camouflage utility uniforms. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels and in annual limitation on certain end strength reductions. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2014 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Congressional notification requirements related to increases in number of general and flag officers on active duty or in joint duty assignments. 
Sec. 502. Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officer. 
Sec. 503. Selective early retirement authority for regular officers and selective early removal of officers from reserve active-status list. 
Subtitle B—Reserve Component Management 
Sec. 511. Suicide prevention efforts for members of the reserve components. 
Sec. 512. Removal of restrictions on the transfer of officers between the active and inactive National Guard. 
Sec. 513. Limitations on cancellations of deployment of certain reserve component units and involuntary mobilizations of certain Reserves. 
Sec. 514. Review of requirements and authorizations for reserve component general and flag officers in an active status. 
Sec. 515. Feasibility of establishing a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands. 
Subtitle C—General Service Authorities 
Sec. 521. Provision of information under Transition Assistance Program about disability-related employment and education protections. 
Sec. 522. Medical examination requirements regarding post-traumatic stress disorder or traumatic brain injury before administrative separation. 
Sec. 523. Establishment and use of consistent definition of gender-neutral occupational standard for military career designators. 
Sec. 524. Sense of Congress regarding the Women in Service Implementation Plan. 
Sec. 525. Provision of military service records to the Secretary of Veterans Affairs in an electronic format. 
Sec. 526. Review of Integrated Disability Evaluation System. 
Subtitle D—Military Justice Matters, Other Than Sexual Assault Prevention and Response and Related Reforms 
Sec. 531. Modification of eligibility for appointment as Judge on the United States Court of Appeals for the Armed Forces. 
Sec. 532. Enhancement of protection of rights of conscience of members of the Armed Forces and chaplains of such members. 
Sec. 533. Inspector General investigation of Armed Forces compliance with regulations for the protection of rights of conscience of members of the Armed Forces and their chaplains. 
Sec. 534. Survey of military chaplains views on Department of Defense policy regarding chaplain prayers outside of religious services. 
Subtitle E—Member Education and Training 
Sec. 541. Additional requirements for approval of educational programs for purposes of certain educational assistance under laws administered by the Secretary of Defense. 
Sec. 542. Enhancement of mechanisms to correlate skills and training for military occupational specialties with skills and training required for civilian certifications and licenses. 
Sec. 543. Report on the Troops to Teachers program. 
Sec. 544. Secretary of Defense report on feasibility of requiring automatic operation of current prohibition on accrual of interest on direct student loans of certain members of the Armed Forces. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
Sec. 551. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 552. Impact aid for children with severe disabilities. 
Sec. 553. Treatment of tuition payments received for virtual elementary and secondary education component of Department of Defense education program. 
Sec. 554. Family support programs for immediate family members of members of the Armed Forces assigned to special operations forces. 
Sec. 555. Sense of Congress on parental rights of members of the Armed Forces in child custody determinations. 
Subtitle G—Decorations and Awards 
Sec. 561. Repeal of limitation on number of medals of honor that may be awarded to the same member of the Armed Forces. 
Sec. 562. Standardization of time-limits for recommending and awarding Medal of Honor, Distinguished-Service Cross, Navy Cross, Air Force Cross, and Distinguished-Service Medal. 
Sec. 563. Recodification and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor Roll requirements. 
Sec. 564. Prompt replacement of military decorations. 
Sec. 565. Review of eligibility for, and award of, Purple Heart to victims of the attacks at recruiting station in Little Rock, Arkansas, and at Fort Hood, Texas. 
Sec. 566. Authorization for award of the Medal of Honor to former members of the Armed Forces previously recommended for award of the Medal of Honor. 
Sec. 567. Authorization for award of the Medal of Honor for acts of valor during the Vietnam War. 
Sec. 568. Authorization for award of the Distinguished-Service Cross for acts of valor during the Korean and Vietnam Wars. 
Sec. 569. Authorization for award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War. 
Subtitle H—Other Studies, Reviews, Policies, and Reports 
Sec. 571. Report on feasibility of expanding performance evaluation reports to include 360-degree assessment approach. 
Sec. 572. Report on Department of Defense personnel policies regarding members of the Armed Forces with HIV or Hepatitis B. 
Sec. 573. Policy on military recruitment and enlistment of graduates of secondary schools. 
Sec. 574. Comptroller General report on use of determination of personality disorder or adjustment disorder as basis to separate members from the Armed Forces. 
Subtitle I—Other Matters 
Sec. 581. Accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing and related reports. 
Sec. 582. Expansion of privileged information authorities to debriefing reports of certain recovered persons who were never placed in a missing status. 
Sec. 583. Revision of specified senior military colleges to reflect consolidation of North Georgia College and State University and Gainesville State College. 
Sec. 584. Review of security of military installations, including barracks, temporary lodging facilities, and multi-family residences. 
Sec. 585. Authority to enter into concessions contracts at Army National Military Cemeteries. 
Sec. 586. Military salute during recitation of pledge of allegiance by members of the Armed Forces not in uniform and by veterans. 
Sec. 587.  Improved climate assessments and dissemination of results. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 602. Recognition of additional means by which members of the National Guard called into Federal service for a period of 30 days or less may initially report for duty for entitlement to basic pay. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authority to provide incentive pay for members of precommissioning programs pursuing foreign language proficiency. 
Sec. 617. Authority to provide bonus to certain cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. 
Sec. 618. Health Professions Stipend Program to obtain commissioned officers in the reserve components. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Technical and standardizing amendments to Department of Defense travel and transportation authorities in connection with reform of such authorities. 
Subtitle D—Disability, Retired Pay, and Survivor Benefits 
Sec. 631. Clarification of prevention of retired pay inversion in the case of members whose retired pay is computed using high-three. 
Sec. 632. Periodic notice to members of the Ready Reserve on early retirement credit earned for significant periods of active Federal status or active duty. 
Sec. 633. Improved assistance for Gold Star spouses and other dependents. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 641. Expansion of protection of employees of nonappropriated fund instrumentalities from reprisals. 
Sec. 642. Modernization of titles of nonappropriated fund instrumentalities for purposes of certain civil service laws. 
Subtitle F—Other Matters 
Sec. 651. Authority to provide certain expenses for care and disposition of human remains that were retained by the Department of Defense for forensic pathology investigation. 
Sec. 652. Study of the merits and feasibility of providing transitional compensation and other transitional benefits to dependents of members separated for violation of the Uniform Code of Military Justice. 
Title VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Future availability of TRICARE Prime for certain beneficiaries enrolled in TRICARE Prime. 
Sec. 702. Mental health care treatment through telemedicine. 
Sec. 703. Comprehensive policy on improvements to care and transition of members of the Armed Forces with urotrauma. 
Sec. 704. Pilot program on investigational treatment of members of the Armed Forces for traumatic brain injury and post-traumatic stress disorder. 
Subtitle B—Health Care Administration 
Sec. 711. Authority of Uniformed Services University of Health Sciences to enter into contracts and agreements and make grants to other nonprofit entities. 
Sec. 712. Pilot program on increased third-party collection reimbursements in military medical treatment facilities. 
Sec. 713. Electronic health records of the Department of Defense and the Department of Veterans Affairs. 
Subtitle C—Reports and Other Matters 
Sec. 721. Display of budget information for embedded mental health providers of the reserve components. 
Sec. 722. Report on role of Department of Veterans Affairs in certain Centers of Excellence. 
Sec. 723. Report on memorandum regarding traumatic brain injuries. 
Sec. 724. Report on provision of advanced prosthetics and orthotics to members of the Armed Forces and veterans. 
Sec. 725. Comptroller General reports on TRICARE recovery audit program and availability of compounded pharmaceuticals. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Enhanced transfer of technology developed at Department of Defense laboratories. 
Sec. 802. Extension of limitation on aggregate annual amount available for contract services. 
Sec. 803. Identification and replacement of obsolete electronic parts. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Government-wide limitations on allowable costs for contractor compensation. 
Sec. 812. Inclusion of additional cost estimate information in certain reports. 
Sec. 813.  Amendment relating to compelling reasons for waiving suspension or debarment. 
Sec. 814. Extension of pilot program on acquisition of military purpose nondevelopmental items. 
Subtitle C—Provisions Relating to Major Defense Acquisition Programs 
Sec. 821. Synchronization of cryptographic systems for major defense acquisition programs. 
Sec. 822. Assessment of dedicated ground control system before Milestone B approval of major defense acquisition programs constituting a space program. 
Sec. 823. Additional responsibility for product support managers for major weapon systems. 
Sec. 824. Comptroller General review of Department of Defense processes for the acquisition of weapon systems. 
Subtitle D—Provisions Relating to Contracts in Support of Contingency Operations in Iraq or Afghanistan  
Sec. 831. Prohibition on contracting with the enemy. 
Sec. 832. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Revisions to composition of transition plan for defense business enterprise architecture. 
Sec. 902. Comptroller General report on potential relocation of Federal Government tenants onto military installations in the United States. 
Sec. 903. Clarification of authority for the command acquisition executive of the United States Special Operations Command. 
Sec. 904. Streamlining of Department of Defense management headquarters. 
Sec. 905. Update of statutory statement of functions of the Chairman of the Joint Chiefs of Staff relating to doctrine, training, and education. 
Sec. 906. Modification of reference to major Department of Defense headquarters activities instruction. 
Sec. 907. Personnel security. 
Subtitle B—Space Activities 
Sec. 911. National security space satellite reporting policy. 
Sec. 912. National security space defense and protection. 
Sec. 913. Space acquisition strategy. 
Sec. 914. Space control mission report. 
Sec. 915. Responsive launch. 
Sec. 916. Limitation on use of funds for Space Protection Program. 
Sec. 917. Eagle Vision system. 
Subtitle C—Defense Intelligence and Intelligence-Related Activities 
Sec. 921. Revision of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Department of Defense intelligence priorities. 
Sec. 923. Defense Clandestine Service. 
Sec. 924. Prohibition on National Intelligence Program consolidation. 
Subtitle D—Cyberspace-Related Matters 
Sec. 931. Modification of requirement for inventory of Department of Defense tactical data link systems. 
Sec. 932. Authorities, capabilities, and oversight of the United States Cyber Command. 
Sec. 933. Mission analysis for cyber operations of Department of Defense. 
Sec. 934. Modification of requirement for Report on Department of Defense Progress in Defending the Department and the Defense Industrial Base from Cyber Events. 
Sec. 935. Additional requirements relating to the software licenses of the Department of Defense. 
Sec. 936. Cyber outreach and threat awareness for small businesses. 
Sec. 937. Joint Federated Centers for Trusted Defense Systems for the Department of Defense. 
Sec. 938. Supervision of the acquisition of cloud computing capabilities. 
Sec. 939. Cyber vulnerabilities of Department of Defense weapon systems and tactical communications systems. 
Sec. 940. Control of the proliferation of cyber weapons. 
Sec. 941. Integrated policy to deter adversaries in cyberspace. 
Sec. 942. National Centers of Academic Excellence in Information Assurance Education matters. 
Subtitle E—Total Force Management 
Sec. 951. Reviews of appropriate manpower performance. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Budgetary effects of this Act. 
Sec. 1003. Audit of Department of Defense fiscal year 2018 financial statements. 
Sec. 1004. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Modification of requirements for annual long-range plan for the construction of naval vessels. 
Sec. 1022. Clarification of sole ownership resulting from ship donations at no cost to the Navy. 
Sec. 1023. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Sec. 1024. Extension and remediation of Navy contracting actions. 
Sec. 1025. Report comparing costs of DDG 1000 and DDG 51 Flight III ships. 
Sec. 1026. Report on naval vessels and the Force Structure Assessment. 
Sec. 1027. Modification of policy relating to major combatant vessels of the strike forces of the Navy. 
Subtitle D—Counterterrorism 
Sec. 1031. Clarification of procedures for use of alternate members on military commissions. 
Sec. 1032. Modification of Regional Defense Combating Terrorism Fellowship Program reporting requirement. 
Sec. 1033. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1034. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Transfers to foreign countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1036. Report on information relating to individuals detained at Parwan, Afghanistan. 
Sec. 1037. Grade of chief prosecutor and chief defense counsel in military commissions established to try individuals detained at Guantanamo. 
Sec. 1038. Report on capability of Yemeni government to detain, rehabilitate, and prosecute individuals detained at Guantanamo who are transferred to Yemen. 
Sec. 1039. Report on attachment of rights to individuals detained at Guantanamo if transferred to the United States. 
Subtitle E—Sensitive Military Operations 
Sec. 1041. Congressional notification of sensitive military operations. 
Sec. 1042. Counterterrorism operational briefings. 
Sec. 1043. Report on process for determining targets of lethal or capture operations. 
Subtitle F—Nuclear Forces 
Sec. 1051. Notification required for reduction or consolidation of dual-capable aircraft based in Europe. 
Sec. 1052. Council on Oversight of the National Leadership Command, Control, and Communications System. 
Sec. 1053. Modification of responsibilities and reporting requirements of Nuclear Weapons Council. 
Sec. 1054. Modification of deadline for report on plan for nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1055. Prohibition on elimination of nuclear triad. 
Sec. 1056. Implementation of New START Treaty. 
Sec. 1057. Retention of capability to redeploy multiple independently targetable reentry vehicles. 
Sec. 1058. Report on New START Treaty. 
Sec. 1059. Report on implementation of the recommendations of the Palomares Nuclear Weapons Accident Revised Dose Evaluation Report. 
Sec. 1060. Sense of Congress on further strategic nuclear arms reductions with the Russian Federation. 
Sec. 1061. Sense of Congress on compliance with nuclear arms control treaty obligations. 
Sec. 1062. Senses of Congress on ensuring the modernization of the nuclear forces of the United States. 
Subtitle G—Miscellaneous Authorities and Limitations 
Sec. 1071. Enhancement of capacity of the United States Government to analyze captured records. 
Sec. 1072. Strategic plan for the management of the electromagnetic spectrum. 
Sec. 1073. Extension of authority to provide military transportation services to certain other agencies at the Department of Defense reimbursement rate. 
Sec. 1074. Notification of modifications to Army force structure. 
Sec. 1075. Aircraft joint training. 
Subtitle H—Studies and Reports 
Sec. 1081. Online availability of reports submitted to Congress. 
Sec. 1082. Oversight of combat support agencies. 
Sec. 1083. Inclusion in annual report of description of interagency coordination relating to humanitarian demining technology. 
Sec. 1084. Repeal and modification of reporting requirements. 
Sec. 1085. Repeal of requirement for Comptroller General assessment of Department of Defense efficiencies. 
Sec. 1086. Review and assessment of United States Special Operations Forces and United States Special Operations Command. 
Sec. 1087. Reports on unmanned aircraft systems. 
Sec. 1088. Report on foreign language support contracts for the Department of Defense. 
Sec. 1089. Civil Air Patrol. 
Subtitle I—Other Matters 
Sec. 1091. Technical and clerical amendments. 
Sec. 1092. Reduction in costs to report critical changes to major automated information system programs. 
Sec. 1093. Extension of authority of Secretary of Transportation to issue non-premium aviation insurance. 
Sec. 1094. Extension of Ministry of Defense Advisor Program and authority to waive reimbursement of costs of activities for certain nongovernmental personnel. 
Sec. 1095. Amendments to certain national commissions. 
Sec. 1096. Strategy for future military information operations capabilities. 
Sec. 1097. Sense of Congress on collaboration on border security. 
Sec. 1098. Transfer of aircraft to other departments for wildfire suppression and other purposes; tactical airlift fleet of the Air Force. 
Title XI—Civilian Personnel Matters 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1103. Extension of voluntary reduction-in-force authority for civilian employees of the Department of Defense. 
Sec. 1104. Extension of authority to make lump-sum severance payments to Department of Defense employees. 
Sec. 1105. Revision to amount of financial assistance under Department of Defense Science, Mathematics, and Research for Transformation (SMART) Defense Education Program and assessment of STEM and other programs. 
Sec. 1106. Extension of program for exchange of information-technology personnel. 
Sec. 1107. Temporary authorities for certain positions at Department of Defense research and engineering facilities. 
Sec. 1108. Compliance with law regarding availability of funding for civilian personnel. 
Sec. 1109. Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the Armed Forces. 
Title XII—Matters Relating to Foreign Nations 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1202. Global Security Contingency Fund. 
Sec. 1203. Training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countries. 
Sec. 1204. Authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. 
Sec. 1205. Authorization of National Guard State Partnership Program. 
Sec. 1206. United States security and assistance strategies in Africa. 
Sec. 1207. Assistance to the Government of Jordan for border security operations. 
Sec. 1208. Support of foreign forces participating in operations to disarm the Lord’s Resistance Army. 
Subtitle B—Matters relating to Afghanistan, Pakistan, and Iraq 
Sec. 1211. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1212. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1213. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1214. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1215. One-year extension and modification of authority for program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1216. Requirement to withhold Department of Defense assistance to Afghanistan in amount equivalent to 100 percent of all taxes assessed by Afghanistan to extent such taxes are not reimbursed by Afghanistan. 
Sec. 1217. Extension of certain authorities for support of foreign forces supporting or participating with the United States Armed Forces. 
Sec. 1218. Extension and improvement of the Iraqi special immigrant visa program. 
Sec. 1219. Improvement of the Afghan special immigrant visa program. 
Subtitle C—Matters relating to Afghanistan post 2014 
Sec. 1221. Report on plans to disrupt and degrade Haqqani Network activities and finances. 
Sec. 1222. Completion of accelerated transition of security responsibility from United States Armed Forces to the Afghan National Security Forces. 
Sec. 1223. Defense intelligence plan. 
Sec. 1224. Limitation on availability of funds for certain authorities for Afghanistan. 
Subtitle D—Matters relating to Iran 
Sec. 1231. Report on United States military partnership with Gulf Cooperation Council countries. 
Sec. 1232. Additional elements in annual report on military power of Iran. 
Sec. 1233. Integrated air and missile defense programs at training locations in Southwest Asia. 
Subtitle E—Reports and other matters 
Sec. 1241. Two-year extension of authorization for non-conventional assisted recovery capabilities. 
Sec. 1242. Element on 5th generation fighter program in annual report on military and security developments involving the People’s Republic of China. 
Sec. 1243. Report on posture and readiness of the Armed Forces to respond to an attack or other contingency against United States diplomatic facilities overseas. 
Sec. 1244. Limitation on establishment of Regional Special Operations Forces Coordination Centers. 
Sec. 1245. Additional reports on military and security developments involving the Democratic People’s Republic of Korea. 
Sec. 1246. Sense of Congress on missile defense cooperation with the Russian Federation and limitations on providing certain missile defense information to the Russian Federation. 
Sec. 1247. Amendments to annual report under Arms Control and Disarmament Act. 
Sec. 1248. Report on actions to reduce support for ballistic missile proliferation. 
Sec. 1249. Reports on international agreements relating to the Department of Defense. 
Sec. 1250. Revision of statutory references to former NATO support organizations and related NATO agreements. 
Sec. 1251. Executive agreements with the Russian Federation relating to ballistic missile defense. 
Sec. 1252. Rule of construction. 
Sec. 1253. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1254. Report on military and security developments involving the Russian Federation. 
Sec. 1255. Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of cooperative threat reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Extension of authority for utilization of contributions to the cooperative threat reduction program. 
Sec. 1304. Strategy to modernize cooperative threat reduction and prevent the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region. 
Title XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Use of National Defense Stockpile for the conservation of a strategic and critical materials supply. 
Sec. 1412. Authority to acquire additional materials for the National Defense Stockpile. 
Subtitle C—Other Matters 
Sec. 1421. Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1422. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1423. Cemeterial expenses. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Sec. 1509. Defense Health Program. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations, Reports, and Other Matters 
Sec. 1531. Afghanistan Security Forces Fund. 
Sec. 1532. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1533. Future role of Joint Improvised Explosive Device Defeat Organization. 
Sec. 1534. Extension of authority for Task Force for Business and Stability Operations in Afghanistan. 
Title XVI—Industrial Base Matters 
Subtitle A—Defense Industrial Base Matters 
Sec. 1601. Periodic audits of contracting compliance by Inspector General of Department of Defense. 
Sec. 1602. Foreign space activities. 
Sec. 1603. Proof of Concept Commercialization Pilot Program. 
Subtitle B—Matters Relating to Small Business Concerns 
Sec. 1611. Advancing small business growth. 
Sec. 1612. Amendments relating to Procurement Technical Assistance Cooperative Agreement Program. 
Sec. 1613. Reporting on goals for procurement contracts awarded to small business concerns. 
Sec. 1614. Credit for certain small business subcontractors. 
Sec. 1615. Inapplicability of requirement to review and justify certain contracts. 
Title XVII—Sexual Assault Prevention and Response and Related Reforms 
Subtitle A—Reform of Uniform Code of Military Justice 
Sec. 1701. Extension of crime victims’ rights to victims of offenses under the Uniform Code of Military Justice. 
Sec. 1702. Revision of Article 32 and Article 60, Uniform Code of Military Justice. 
Sec. 1703. Elimination of five-year statute of limitations on trial by court-martial for additional offenses involving sex-related crimes. 
Sec. 1704. Defense counsel interview of victim of an alleged sex-related offense in presence of trial counsel, counsel for the victim, or a Sexual Assault Victim Advocate. 
Sec. 1705. Discharge or dismissal for certain sex-related offenses and trial of such offenses by general courts-martial. 
Sec. 1706. Participation by victim in clemency phase of courts-martial process. 
Sec. 1707. Repeal of the offense of consensual sodomy under the Uniform Code of Military Justice. 
Sec. 1708. Modification of Manual for Courts-Martial to eliminate factor relating to character and military service of the accused in rule on initial disposition of offenses. 
Sec. 1709. Prohibition of retaliation against members of the Armed Forces for reporting a criminal offense. 
Subtitle B—Other Amendments to Title 10, United States Code 
Sec. 1711. Prohibition on service in the Armed Forces by individuals who have been convicted of certain sexual offenses. 
Sec. 1712. Issuance of regulations applicable to the Coast Guard regarding consideration of request for permanent change of station or unit transfer by victim of sexual assault. 
Sec. 1713. Temporary administrative reassignment or removal of a member of the Armed Forces on active duty who is accused of committing a sexual assault or related offense. 
Sec. 1714. Expansion and enhancement of authorities relating to protected communications of members of the Armed Forces and prohibited retaliatory actions. 
Sec. 1715. Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assault. 
Sec. 1716. Designation and availability of Special Victims’ Counsel for victims of sex-related offenses. 
Subtitle C—Amendments to Other Laws 
Sec. 1721. Tracking of compliance of commanding officers in conducting organizational climate assessments for purposes of preventing and responding to sexual assaults. 
Sec. 1722. Advancement of submittal deadline for report of independent panel on assessment of military response systems to sexual assault. 
Sec. 1723. Retention of certain forms in connection with Restricted Reports and Unrestricted Reports on sexual assault involving members of the Armed Forces. 
Sec. 1724. Timely access to Sexual Assault Response Coordinators by members of the National Guard and Reserves. 
Sec. 1725. Qualifications and selection of Department of Defense sexual assault prevention and response personnel and required availability of Sexual Assault Nurse Examiners. 
Sec. 1726. Additional responsibilities of Sexual Assault Prevention and Response Office for Department of Defense sexual assault prevention and response program. 
Subtitle D—Studies, Reviews, Policies, and Reports 
Sec. 1731. Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases. 
Sec. 1732. Review and policy regarding Department of Defense investigative practices in response to allegations of Uniform Code of Military Justice violations. 
Sec. 1733. Review of training and education provided members of the Armed Forces on sexual assault prevention and response. 
Sec. 1734. Report on implementation of Department of Defense policy on the retention of and access to evidence and records relating to sexual assaults involving members of the Armed Forces. 
Sec. 1735. Review of the Office of Diversity Management and Equal Opportunity role in sexual harassment cases. 
Subtitle E—Other Matters 
Sec. 1741. Enhanced protections for prospective members and new members of the Armed Forces during entry-level processing and training. 
Sec. 1742. Commanding officer action on reports on sexual offenses involving members of the Armed Forces. 
Sec. 1743. Eight-day incident reporting requirement in response to unrestricted report of sexual assault in which the victim is a member of the Armed Forces. 
Sec. 1744. Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial. 
Sec. 1745. Inclusion and command review of information on sex-related offenses in personnel service records of members of the Armed Forces. 
Sec. 1746. Prevention of sexual assault at military service academies. 
Sec. 1747. Required notification whenever members of the Armed Forces are completing Standard Form 86 of the Questionnaire for National Security Positions. 
Subtitle F—Sense of Congress Provisions 
Sec. 1751. Sense of Congress on commanding officer responsibility for command climate free of retaliation. 
Sec. 1752. Sense of Congress on disposition of charges involving certain sexual misconduct offenses under the Uniform Code of Military Justice through courts-martial. 
Sec. 1753. Sense of Congress on the discharge in lieu of court-martial of members of the Armed Forces who commit sex-related offenses. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Limitation on construction of cadet barracks at United States Military Academy, New York. 
Sec. 2105. Additional authority to carry out certain fiscal year 2004 project. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2011 project. 
Sec. 2108. Extension of authorizations of certain fiscal year 2010 projects. 
Sec. 2109. Extension of authorizations of certain fiscal year 2011 projects. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2011 project. 
Sec. 2206. Modification of authority to carry out certain fiscal year 2012 project. 
Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Limitation on project authorization to carry out certain fiscal year 2014 project. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2013 project. 
Sec. 2307. Extension of authorization of certain fiscal year 2011 project. 
Title XXIV—Defense Agencies Military Construction 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2013 project. 
Sec. 2612. Extension of authorizations of certain fiscal year 2011 projects. 
Title XXVII—Base Realignment and Closure Activities 
Subtitle A—Authorization of Appropriations 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Subtitle B—Other Matters 
Sec. 2711. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 
Sec. 2712. Elimination of quarterly certification requirement regarding availability of military health care in National Capital Region. 
Sec. 2713. Report on 2005 base closure and realignment joint basing initiative. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Modification and extension of authority to utilize unspecified minor military construction authority for laboratory revitalization projects. 
Sec. 2802. Repeal of separate authority to enter into limited partnerships with private developers of housing. 
Sec. 2803. Military construction standards to improve force protection. 
Sec. 2804. Application of cash payments received for utilities and services. 
Sec. 2805. Repeal of advance notification requirement for use of military housing investment authority. 
Sec. 2806. Additional element for annual report on military housing privatization projects. 
Sec. 2807. Policies and requirements regarding overseas military construction and closure and realignment of United States military installations in foreign countries. 
Sec. 2808. Extension and modification of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2809. Limitation on construction projects in European Command area of responsibility. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Development of master plans for major military installations. 
Sec. 2812. Authority for acceptance of funds to cover administrative expenses associated with real property leases and easements. 
Sec. 2813. Modification of authority to enter into long-term contracts for receipt of utility services as consideration for utility systems conveyances. 
Sec. 2814. Report on efficient utilization of Department of Defense real property. 
Sec. 2815. Conditions on Department of Defense expansion of Piñon Canyon Maneuver Site, Fort Carson, Colorado. 
Subtitle C—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2821.  Change from previous calendar year to previous fiscal year for period covered by annual report of Interagency Coordination Group of Inspectors General for Guam Realignment. 
Sec. 2822. Realignment of Marines Corps forces in Asia-Pacific Region. 
Subtitle D—Land Conveyances 
Sec. 2831. Real property acquisition, Naval Base Ventura County, California. 
Sec. 2832. Land conveyance, former Oxnard Air Force Base, Ventura County, California. 
Sec. 2833. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii. 
Sec. 2834. Land conveyance, Philadelphia Naval Shipyard, Philadelphia, Pennsylvania. 
Sec. 2835. Land conveyance, Camp Williams, Utah. 
Sec. 2836. Conveyance, Air National Guard radar site, Francis Peak, Wasatch Mountains, Utah. 
Sec. 2837. Land conveyances, former United States Army Reserve Centers, Connecticut, New Hampshire, and Pennsylvania. 
Subtitle E—Other Matters 
Sec. 2841. Repeal of annual Economic Adjustment Committee reporting requirement. 
Sec. 2842. Establishment of military divers memorial. 
Title XXIX—Withdrawal, Reservation, and Transfer of Public Lands to Support Military Readiness and Security 
Sec. 2901. Short title. 
Sec. 2902. Definitions. 
Subtitle A—General Provisions 
Sec. 2911. General applicability; definitions. 
Sec. 2912. Maps and legal descriptions. 
Sec. 2913. Access restrictions. 
Sec. 2914. Changes in use. 
Sec. 2915. Brush and range fire prevention and suppression. 
Sec. 2916. Ongoing decontamination. 
Sec. 2917. Water rights. 
Sec. 2918. Hunting, fishing, and trapping. 
Sec. 2919. Limitation on extensions and renewals. 
Sec. 2920. Application for renewal of a withdrawal and reservation. 
Sec. 2921. Limitation on subsequent availability of land for appropriation. 
Sec. 2922. Relinquishment. 
Sec. 2923. Immunity of the United States. 
Subtitle B—Limestone Hills Training Area, Montana 
Sec. 2931. Withdrawal and reservation of public land. 
Sec. 2932. Management of withdrawn and reserved land. 
Sec. 2933. Special rules governing minerals management. 
Sec. 2934. Grazing. 
Sec. 2935. Payments in lieu of taxes. 
Sec. 2936. Duration of withdrawal and reservation. 
Subtitle C—Marine Corps Air Ground Combat Center Twentynine Palms, California 
Sec. 2941. Withdrawal and reservation of public land. 
Sec. 2942. Management of withdrawn and reserved land. 
Sec. 2943. Public access. 
Sec. 2944. Resource management group. 
Sec. 2945. Johnson Valley Off-Highway Vehicle Recreation Area. 
Sec. 2946. Duration of withdrawal and reservation. 
Subtitle D—White Sands Missile Range, New Mexico, and Fort Bliss, Texas 
Sec. 2951. Withdrawal and reservation of public land. 
Sec. 2952. Grazing. 
Subtitle E—Chocolate Mountain Aerial Gunnery Range, California 
Sec. 2961. Transfer of administrative jurisdiction of public land. 
Sec. 2962. Management and use of transferred land. 
Sec. 2963. Effect of termination of military use. 
Sec. 2964. Temporary extension of existing withdrawal period. 
Sec. 2965. Water rights. 
Sec. 2966. Realignment of range boundary and related transfer of title. 
Subtitle F—Naval Air Weapons Station China Lake, California 
Sec. 2971. Withdrawal and reservation of public land. 
Sec. 2972. Management of withdrawn and reserved land. 
Sec. 2973. Assignment of management responsibility to Secretary of the Navy. 
Sec. 2974. Geothermal resources. 
Sec. 2975. Wild horses and burros. 
Sec. 2976. Continuation of existing agreement. 
Sec. 2977. Management plans. 
Sec. 2978. Termination of prior withdrawals. 
Sec. 2979. Duration of withdrawal and reservation. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Clarification of principles of National Nuclear Security Administration. 
Sec. 3112. Cost estimation and program evaluation by National Nuclear Security Administration. 
Sec. 3113. Enhanced procurement authority to manage supply chain risk. 
Sec. 3114. Limitation on availability of funds for National Nuclear Security Administration. 
Sec. 3115. Limitation on availability of funds for Office of the Administrator for Nuclear Security. 
Sec. 3116. Establishment of Center for Security Technology, Analysis, Response, and Testing. 
Sec. 3117. Authorization of modular building strategy as an alternative to the replacement project for the Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico. 
Sec. 3118. Comparative analysis of warhead life extension options. 
Sec. 3119. Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projects. 
Sec. 3120. Increase in construction design threshold. 
Subtitle C—Plans and Reports 
Sec. 3121. Annual report and certification on status of security of atomic energy defense facilities. 
Sec. 3122. Modifications to annual reports regarding the condition of the nuclear weapons stockpile. 
Sec. 3123. Inclusion of integrated plutonium strategy in nuclear weapons stockpile stewardship, management, and infrastructure plan. 
Sec. 3124. Modifications to cost-benefit analyses for competition of management and operating contracts. 
Sec. 3125. Modification of deadlines for certain reports relating to program on scientific engagement for nonproliferation. 
Sec. 3126. Modification of certain reports on cost containment for uranium capabilities replacement project. 
Sec. 3127. Plan for tank farm waste at Hanford Nuclear Reservation. 
Sec. 3128. Plan for improvement and integration of financial management of nuclear security enterprise. 
Sec. 3129. Plan for developing exascale computing and incorporating such computing into the stockpile stewardship program. 
Sec. 3130. Study and plan for extension of certain pilot program principles. 
Sec. 3131. Study of potential reuse of nuclear weapon secondaries. 
Sec. 3132. Repeal of certain reporting requirements. 
Subtitle D—Other matters 
Sec. 3141. Clarification of role of Secretary of Energy. 
Sec. 3142. Modification of deadlines for Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise. 
Sec. 3143. Department of Energy land conveyance. 
Sec. 3144. Technical amendment to Atomic Energy Act of 1954. 
Sec. 3145. Technical corrections to the National Nuclear Security Administration Act. 
Sec. 3146. Technical corrections to the Atomic Energy Defense Act. 
Sec. 3147. Sense of Congress on B61–12 life extension program. 
Sec. 3148. Sense of Congress on establishment of an advisory board on toxic substances and worker health. 
Title XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD 
Sec. 3201. Authorization. 
Title XXXIV—NAVAL PETROLEUM RESERVES 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2014. 
Sec. 3502. 5-year reauthorization of vessel war risk insurance program. 
Sec. 3503. Sense of Congress. 
Sec. 3504. Treatment of funds for intermodal transportation maritime facility, Port of Anchorage, Alaska. 
Sec. 3505. Strategic seaports. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—PROCUREMENT 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—OPERATION AND MAINTENANCE 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—MILITARY PERSONNEL 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—OTHER AUTHORIZATIONS 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—MILITARY CONSTRUCTION 
Sec. 4601. Military construction. 
Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Sec. 4701. Department of energy national security programs.   
5.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
6.Explanatory statementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about December 11, 2013, by the Chairman of the Committee on Armed Services of the House of Representatives, shall have the same effect with respect to the implementation of this Act as if it were a joint explanatory statement of a committee of conference.  ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Limitation on availability of funds for Stryker vehicle program. 
Sec. 112. Study on multiyear, multivehicle procurement authority for tactical vehicles. 
Subtitle C—Navy Programs 
Sec. 121. CVN–78 class aircraft carrier program. 
Sec. 122. Repeal of requirements relating to procurement of future surface combatants. 
Sec. 123. Multiyear procurement authority for E–2D aircraft program. 
Sec. 124. Limitation on availability of funds for Littoral Combat Ship. 
Subtitle D—Air Force Programs 
Sec. 131. Repeal of requirement for maintenance of certain retired KC–135E aircraft. 
Sec. 132. Multiyear procurement authority for C–130J aircraft. 
Sec. 133. Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft. 
Sec. 134. Prohibition of procurement of unnecessary C–27J aircraft by the Air Force. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 141. Personal protection equipment procurement. 
Sec. 142. Repeal of certain F–35 reporting requirements. 
Sec. 143. Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems and A–10 aircraft. 
Sec. 144. MC–12 Liberty Intelligence, Surveillance, and Reconnaissance aircraft. 
Sec. 145. Competition for evolved expendable launch vehicle providers. 
Sec. 146. Reports on personal protection equipment and health and safety risks associated with ejection seats.  
AAuthorization of Appropriations 
101.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2014 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. 
BArmy Programs 
111.Limitation on availability of funds for Stryker vehicle program 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for weapons and tracked combat vehicles, Army, for the procurement or upgrade of Stryker vehicles, not more than 75 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Secretary of the Army submits the report under subsection (b). 
(b)Report requiredThe Secretary of the Army shall submit to the congressional defense committees a report on the status of the Stryker vehicle spare parts inventory located in Auburn, Washington, cited in the report of the Inspector General of the Department of Defense (number 2013–025) dated November 30, 2012. The report submitted under this subsection shall include the following: 
(1)The status of the implementation by the Secretary of the recommendations specified on pages 30 to 34 of the report by the Inspector General. 
(2)The value of the parts remaining in warehouse that may still be used by the Secretary for the repair, upgrade, or reset of Stryker vehicles. 
(3)The value of the parts remaining in the warehouse that are no longer usable by the Secretary for the repair, upgrade, or reset of Stryker vehicles. 
(4)A cost estimate of the monthly cost of maintaining the inventory of such parts that are no longer usable by the Secretary. 
(5)Any other matters the Secretary considers appropriate. 
112.Study on multiyear, multivehicle procurement authority for tactical vehicles 
(a)Sense of CongressIt is the sense of Congress that— 
(1)budget uncertainty and reduced defense procurements have had negative impacts on the tactical vehicle industrial base; and 
(2)in such environment, the Army should consider innovative contracting and acquisition strategies to maximize cost savings, improve the sustainment of the tactical vehicle industrial base, and reduce risk during this downturn in defense procurement. 
(b)Study required 
(1)StudyThe Secretary of the Army, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall conduct a study of the desirability and feasibility of requesting legislative authority, in accordance with section 2306b of title 10, United States Code, to enter into one or more multiyear, multivehicle contracts for the procurement of tactical vehicles beginning in fiscal year 2015 or thereafter. 
(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall submit to the congressional defense committees a report on the possible multiyear, multivehicle contracting options and other innovative contracting options considered in the study under paragraph (1). Such report should include the following: 
(A)A business case analysis of a multiyear, multivehicle contract for tactical vehicles, including any potential increases in cost, savings, or risk that may derive from such a contract in comparison to standard contracting methods. 
(B)An evaluation of whether the Secretary requires legislative action to enter into such a multiyear, multivehicle contract. 
(C)Any other matters the Secretary determines appropriate. 
CNavy Programs 
121.CVN–78 class aircraft carrier program 
(a)Cost limitation baseline for lead shipSubsection (a) of section 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104) is amended to read as follows: 
 
(a)Limitation 
(1)Lead shipThe total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the aircraft carrier designated as CVN–78 may not exceed $12,887,000,000 (as adjusted pursuant to subsection (b)). 
(2)Follow-on shipsThe total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the construction of any ship that is constructed in the CVN–78 class of aircraft carriers after the lead ship of that class may not exceed $11,498,000,000 (as adjusted pursuant to subsection (b)).. 
(b)Hull number; additional factor for adjustment of limitation amount 
(1)In generalSubsection (b) of such section is amended— 
(A)in the matter preceding paragraph (1), by striking CVN–21 and inserting CVN–78; 
(B)in paragraph (1), by striking 2006 and inserting 2013; and 
(C)by adding at the end the following new paragraph: 
 
(7)With respect to the aircraft carrier designated as CVN–78, the amounts of increases or decreases in costs of that ship that are attributable solely to an urgent and unforeseen requirement identified as a result of the shipboard test program.. 
(2)Limitation on adjustmentSuch section is further amended by adding at the end the following new subsection: 
 
(e)Limitation on shipboard test program cost adjustmentWith respect to using the authority under subsection (b)(7) to adjust the amount set forth in subsection (a)(1) for the aircraft carrier designated as CVN–78 for reasons relating to an urgent and unforeseen requirement identified as a result of the shipboard test program, the Secretary may only use such authority if— 
(1)the Secretary determines, and certifies to the congressional defense committees, that such requirement was not known before the date of the submittal to Congress of the budget for fiscal year 2014 (as submitted pursuant to section 1105 of title 31, United States Code); 
(2)the Secretary determines, and certifies to the congressional defense committees, that waiting on an action by Congress to raise the cost cap specified in such subsection (a)(1) to account for such requirement will result in a delay in the delivery of that ship or a delay in the date of initial operating capability of that ship; and 
(3)the Secretary submits to the congressional defense committees a report setting forth a description of such requirement before the obligation of additional funds pursuant to such authority.. 
(c)Requirements for CVN–79Such section is further amended by adding after subsection (e), as added by subsection (b)(2), the following new subsection: 
 
(f) Requirements for CVN–79 
(1)Quarterly cost estimateThe Secretary of the Navy shall submit to the congressional defense committees on a quarterly basis a report setting forth the most current cost estimate for the aircraft carrier designated as CVN–79 (as estimated by the program manager). Each cost estimate shall include the current percentage of completion of the program, the total costs incurred, and an estimate of costs at completion for ship construction, Government-furnished equipment, and engineering and support costs. 
(2)Direction for negotiating certain contractsThe Secretary shall ensure that each prime contract for the aircraft carrier designated as CVN–79 includes an incentive fee structure that will, throughout the period of performance of the contract, provide incentives for each contractor to meet the portion of the cost of the ship, as limited by subsection (a)(2) and adjusted pursuant to subsection (b), for which the contractor is responsible.. 
(d)Conforming amendmentThe heading of such section is amended to read as follows: 
 
122.Adherence to Navy cost estimates for CVN–78 class of aircraft carriers. 
(e)Clerical amendmentThe table of contents at the beginning of such Act is amended by striking the item relating to section 122 and inserting the following: 
 
 
Sec. 122. Adherence to Navy cost estimates for CVN–78 class of aircraft carriers.. 
122.Repeal of requirements relating to procurement of future surface combatantsSection 125 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2214; 10 U.S.C. 7291 note) is repealed. 
123.Multiyear procurement authority for E–2D aircraft program 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2014 program year, for the procurement of E–2D aircraft. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2014 is subject to the availability of appropriations for that purpose for such later fiscal year. 
124.Limitation on availability of funds for Littoral Combat Ship 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for construction or advanced procurement of materials for the Littoral Combat Ships designated as LCS 25 or LCS 26 may be obligated or expended until the Secretary of the Navy submits to the congressional defense committees each of the following: 
(1)The report required by subsection (b)(1). 
(2)A coordinated determination by the Director of Operational Test and Evaluation and the Under Secretary of Defense for Acquisition, Technology, and Logistics that successful completion of the test evaluation master plan for both seaframes and each mission module will demonstrate operational effectiveness and operational suitability. 
(3)A certification that the Joint Requirements Oversight Council— 
(A)has reviewed the capabilities of the legacy systems that the Littoral Combat Ship is planned to replace and has compared such capabilities to the capabilities to be provided by the Littoral Combat Ship; 
(B)has assessed the adequacy of the current capabilities development document for the Littoral Combat Ship to meet the requirements of the combatant commands and to address future threats as reflected in the latest assessment by the defense intelligence community; and 
(C)has either validated the current capabilities development document or directed the Secretary to update the current capabilities development document based on the performance of the Littoral Combat Ship and mission modules to date. 
(4)A report on the expected performance of each seaframe variant and mission module against the current or updated capabilities development document. 
(5)Certification that a capability production document will be completed for each mission module before operational testing. 
(b)Report 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Chief of Naval Operations, in coordination with the Director of Operational Test and Evaluation, shall submit to the congressional defense committees a report on the current concept of operations and expected survivability attributes of each of the Littoral Combat Ship seaframes. 
(2)ElementsThe report required by paragraph (1) shall set forth the following: 
(A)A review of the current concept of operations of the Littoral Combat Ship and a comparison of such concept of operations with the original concept of operations of the Littoral Combat Ship. 
(B)An assessment of the ability of the Littoral Combat Ship to carry out the core missions of the Cooperative Strategy for 21st Century Seapower of the Navy. 
(C)A comparison of the combat capabilities for the three missions assigned to the Littoral Combat Ship seaframes (anti-surface warfare, mine countermeasures, and anti-submarine warfare) with the combat capabilities for each of such missions of the systems the Littoral Combat Ship is replacing. 
(D)An assessment of expected survivability of the Littoral Combat Ship seaframes in the context of the planned employment of the Littoral Combat Ship as described in the concept of operations. 
(E)The current status of operational testing for the seaframes and the mission modules of the Littoral Combat Ship. 
(F)An updated test and evaluation master plan for the Littoral Combat Ship. 
(G)A review of survivability testing, modeling, and simulation conducted to date on the two seaframes of the Littoral Combat Ship. 
(H)An updated assessment of the endurance of the Littoral Combat Ship at sea with respect to maintenance, fuel use, and sustainment of crew and mission modules. 
(I)An assessment of the adequacy of current ship manning plans for the Littoral Combat Ship and an assessment of the impact that increased manning has on design changes and the endurance of the Littoral Combat Ship. 
(J)A list of the casualty reports to date on each Littoral Combat Ship, including a description of the impact of such casualties on the design or ability of that Littoral Combat Ship to perform assigned missions. 
(3)FormThe report required by paragraph (1) shall be submitted in classified form and unclassified form. 
DAir Force Programs 
131.Repeal of requirement for maintenance of certain retired KC–135E aircraftSection 135 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2114), as amended by section 131 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4377), is amended— 
(1)by striking (a) Limitation.—; and 
(2)by striking subsection (b). 
132.Multiyear procurement authority for C–130J aircraft 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Air Force may enter into one or more multiyear contracts, beginning with the fiscal year 2014 program year, for the procurement of C–130J aircraft for the Department of the Air Force and the Department of the Navy. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2014 is subject to the availability of appropriations for that purpose for such later fiscal year. 
133.Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Air Force may be used to— 
(1)take any action to cancel or modify the avionics modernization program of record for C–130 aircraft; or 
(2)initiate an alternative communication, navigation, surveillance, and air traffic management program for C–130 aircraft that is designed or intended to replace the avionics modernization program described in paragraph (1). 
(b)Comptroller General reportNot later than April 1, 2014, the Comptroller General of the United States shall submit to the congressional defense committees a sufficiency review of the cost-benefit analysis conducted under section 143(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1662), including any findings and recommendations relating to such review. 
134.Prohibition of procurement of unnecessary C–27J aircraft by the Air ForceNone of the funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) for aircraft procurement, Air Force, that remain available to the Secretary of the Air Force on or after the date of the enactment of this Act may be obligated or expended for the procurement of additional C-27J aircraft that are not on contract as of June 1, 2013. 
EDefense-wide, Joint, and Multiservice Matters 
141.Personal protection equipment procurement 
(a)Consolidated budget justification displayChapter 9 of title 10, United States Code, is amended by adding after section 235 the following new section: 
 
236. Personal protection equipment procurement: display of budget information 
(a)Budget justification displayThe Secretary of Defense shall submit to Congress, as a part of the defense budget materials for each fiscal year after fiscal year 2014, a consolidated budget justification display that covers all programs and activities associated with the procurement of personal protection equipment during the period covered by the future-years defense program submitted in that fiscal year under section 221. 
(b)Requirements for budget displayThe consolidated budget justification display under subsection (a) for a fiscal year shall include the following: 
(1)The amount for personal protection equipment included in both the base budget of the President and any overseas contingency operations budget of the President. 
(2)A brief description of each category of personal protection equipment for each military department planned to be procured and developed. 
(3)For each category planned to be procured using funds made available for operation and maintenance (whether under the base budget or any overseas contingency operations budget)— 
(A)the relevant appropriations account, budget activity, and subactivity group for the category; and 
(B)the funding profile for the fiscal year as requested, including cost and quantities, and an estimate of projected investments or procurements for each of the subsequent five fiscal years. 
(4)For each category planned to be developed using funds made available for research, development, test, and evaluation (whether under the base budget or any overseas contingency operations budget)— 
(A)the relevant appropriations account, program, project or activity; program element number, and line number; and 
(B)the funding profile for the fiscal year as requested and an estimate of projected investments for each of the subsequent five fiscal years. 
(c)DefinitionsIn this section: 
(1)The terms budget and defense budget materials have the meaning given those terms in section 234 of this title.  
(2)The term category of personal protection equipment means the following: 
(A)Body armor components. 
(B)Combat helmets. 
(C)Combat protective eyewear. 
(D)Other items as determined appropriate by the Secretary.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 235 the following new item: 
 
 
236. Personal protection equipment procurement: display of budget information.. 
142.Repeal of certain F–35 reporting requirementsSection 122 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4157) is amended— 
(1)by striking subsection (b); and 
(2)by redesignating subsection (c) as subsection (b). 
143.Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems and A–10 aircraft 
(a)Limitation 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to make significant changes to manning levels with respect to covered aircraft or to retire, prepare to retire, or place in storage a covered aircraft. 
(2)Covered aircraftIn this subsection, the term covered aircraft means the following: 
(A)A–10 aircraft (except for such aircraft that the Secretary of the Air Force, as of April 9, 2013, plans to retire). 
(B)RQ–4 Block 30 Global Hawk unmanned aircraft systems. 
(b)Additional limitation on retirement of certain A–10 aircraftIn addition to the limitation in subsection (a)(1), during the period preceding December 31, 2014, the Secretary of the Air Force may not retire, prepare to retire, or place in storage A–10 aircraft (except for such aircraft that the Secretary, as of April 9, 2013, plans to retire). 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, shall submit to the appropriate congressional committees a report on all high-altitude airborne intelligence, surveillance, and reconnaissance systems operated, or planned for future operation, by the Department of Defense. 
(2)Matters includedThe report under paragraph (1) shall include— 
(A)the intelligence, surveillance, and reconnaissance capabilities of each high-altitude intelligence, surveillance, and reconnaissance system covered by the report; 
(B)the plans to upgrade such capabilities in the future; 
(C)the fully-burdened cost-per-flight-hour of each such system; 
(D)the number of requests for each such system made by commanders of the combatant commands during the five-year period prior to the report, including the percentage of such requests that have been fulfilled to meet the requirements of such commanders; 
(E)a description of the assumptions used by the Secretary in carrying out this subsection; and 
(F)any other information that the Secretary considers appropriate with respect to the analysis of high-altitude intelligence, surveillance, and reconnaissance systems. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(4)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(d)ConstructionNothing in this section shall be construed to limit or otherwise affect the requirement to maintain the operational capability of RQ–4 Block 30 Global Hawk unmanned aircraft systems under section 154(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1666). 
144.MC–12 Liberty Intelligence, Surveillance, and Reconnaissance aircraft 
(a)AuthorityBeginning on the date that is 60 days after the date on which the Secretary of Defense submits the report under subsection (d)(1), the Secretary may transfer MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft from the Air Force to the Army in accordance with the plan developed under subsection (b)(1). 
(b)Plan 
(1)Plan requiredThe Secretary of Defense shall develop a plan for the potential transfer of MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft from the Air Force to the Army pursuant to subsection (a). 
(2)ElementsThe plan required by paragraph (1) shall— 
(A)ensure that any transfer described in such paragraph does not adversely affect ongoing intelligence, surveillance, and reconnaissance operations, including such operations in Afghanistan; 
(B)identify the appropriate size, composition, and configuration of the fleet of MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft required by the Army; 
(C)identify the appropriate size, composition, configuration, and disposition of the remaining fleet of MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft required by the Air Force; 
(D)provide for the modification of the MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft that are transferred to the Army pursuant to the plan in order to meet the long-term needs of the Army; and 
(E)for any aircraft that are so transferred, include a time line for the orderly transfer of the aircraft in a manner consistent with subparagraph (A). 
(c)Effect on other programs 
(1)Prohibition on availability of funds for procurementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Army may be obligated or expended to procure additional aircraft under the Enhanced Medium Altitude Reconnaissance and Surveillance System program during fiscal year 2014. 
(2)Conversion of aircraftThe Secretary of the Army shall convert aircraft described in paragraph (3) to the Enhanced Medium Altitude Reconnaissance and Surveillance System program configuration to meet the requirements of the Army. The Secretary shall carry out this paragraph using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 or 2014 for the Enhanced Medium Altitude Reconnaissance and Surveillance System program. 
(3)Aircraft describedThe aircraft described in this paragraph are the following: 
(A)MC–12 Liberty intelligence, surveillance, and reconnaissance aircraft of the Air Force that are transferred to the Army pursuant to subsection (a). 
(B)Army Medium Altitude Multi-Intelligence intelligence, surveillance, and reconnaissance C–12 Quick Reaction Capability aircraft. 
(d)Report 
(1)In generalNot later than the date on which the budget of the President for fiscal year 2015 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the appropriate congressional committees a report on the plan required by subsection (b)(1). 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees  means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
145.Competition for evolved expendable launch vehicle providers 
(a)Plan 
(1)In generalThe Secretary of the Air Force shall develop a plan to implement the new acquisition strategy for the evolved expendable launch vehicle program described in the acquisition decision memorandum dated November 27, 2012. 
(2)Matters includedThe plan to implement the new acquisition strategy for the evolved expendable launch vehicle program under paragraph (1) shall include a general description of how the Secretary will conduct competition with respect to awarding a contract to certified evolved expendable launch vehicle providers. Such description may include the following with respect to such acquisition strategy: 
(A)The proposed cost, schedule, and performance. 
(B)Mission assurance activities. 
(C)The manner in which the contractor will operate under the Federal Acquisition Regulation. 
(D)The effect of other contracts in which the contractor is entered into with the Federal Government, including the evolved expendable launch vehicle launch capability contract, the space station commercial resupply services contracts, and other relevant contracts regarding national security space and strategic programs. 
(E)Any other areas the Secretary determines appropriate. 
(b)Submission to Congress 
(1)In generalAt the same time that the Secretary issues a draft of the request for proposals with respect to a contract for the evolved expendable launch vehicle provider, the Secretary shall— 
(A)submit to the appropriate congressional committees a report that includes the plan under subsection (a)(1); or 
(B)provide to such committees a briefing on such plan. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: 
(A)The congressional defense committees. 
(B)The Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(C)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
146.Reports on personal protection equipment and health and safety risks associated with ejection seats 
(a)Study on personal protection equipment 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct a study to identify and assess cost-effective and efficient alternative means for the procurement and research and development of personal protection equipment that supports and promotes competition and innovation in the personal protection equipment industrial base. 
(2)SubmissionNot later than 120 days after the date on which the contract is entered into under paragraph (1), the federally funded research and development center conducting the study under such paragraph shall submit to the Secretary the study, including any findings and recommendations. 
(3)Report 
(A)In generalNot later than 30 days after the date on which the Secretary receives the study under paragraph (2), the Secretary shall submit to the congressional defense committees a report that includes the study under paragraph (1), the matters described in subparagraph (B), and any related findings, recommendations, comments, and plans of the Secretary. 
(B)Matters includedThe report under subparagraph (A) shall include the following: 
(i)The findings and recommendations of the federally funded research and development center submitted to the Secretary under paragraph (2). 
(ii)An assessment of current and future technologies that could markedly improve body armor, including by decreasing weight, increasing survivability, and making other relevant improvements. 
(iii)An analysis of the capability of the personal protection equipment industrial base to leverage such technologies to produce the next generation body armor. 
(iv)An assessment of alternative body armor acquisition models, including different types of contracting and budgeting practices of the Department of Defense. 
(4)Personal protection equipmentIn this subsection, the term personal protection equipment includes— 
(A)body armor components; 
(B)combat helmets; 
(C)combat protective eyewear; 
(D)environmental and fire-resistant clothing; and 
(E)other individual equipment items as determined appropriate by the Secretary. 
(b)Report on health and safety risks associated with ejection seats 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report setting forth an assessment of the risks to the health and safety of members of the Armed Forces of the ejection seats currently in operational use by the Air Force. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)An assessment of whether aircrew members wearing advanced helmets, night vision systems, helmet-mounted cueing system, or other helmet-mounted devices or attachments are at increased risk of serious injury or death during a high-speed ejection sequence. 
(B)An analysis of how ejection seats currently in operational use provide protection against head, neck, and spinal cord injuries during an ejection sequence. 
(C)An analysis of initiatives to decrease the risk of death or serious injury during an ejection sequence. 
(D)The status of any testing or qualifications on upgraded ejection seats that may reduce the risk of death or serious injury during an ejection sequence. 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Modification of requirements on biennial strategic plan for the Defense Advanced Research Projects Agency. 
Sec. 212. Limitation on availability of funds for ground combat vehicle engineering and manufacturing phase. 
Sec. 213. Limitation and reporting requirements for unmanned carrier-launched surveillance and strike system program. 
Sec. 214. Limitation on availability of funds for Air Force logistics transformation. 
Sec. 215. Limitation on availability of funds for defensive cyberspace operations of the Air Force. 
Sec. 216. Limitation on availability of funds for precision extended range munition program. 
Sec. 217. Long-range standoff weapon requirement; prohibition on availability of funds for noncompetitive procedures for offensive anti-surface warfare weapon contracts of the Navy. 
Sec. 218. Review of software development for F–35 aircraft. 
Sec. 219. Evaluation and assessment of the distributed common ground system. 
Sec. 220. Operationally responsive space. 
Sec. 221. Sustainment or replacement of Blue Devil intelligence, surveillance, and reconnaissance capabilities. 
Subtitle C—Missile Defense Programs 
Sec. 231. Improvements to acquisition accountability reports on ballistic missile defense system. 
Sec. 232. Prohibition on use of funds for MEADS program. 
Sec. 233. Prohibition on availability of funds for integration of certain missile defense systems; report on regional ballistic missile defense. 
Sec. 234. Availability of funds for co-production of Iron Dome short-range rocket defense system in the United States. 
Sec. 235. Additional missile defense radar for the protection of the United States homeland. 
Sec. 236. Evaluation of options for future ballistic missile defense sensor architectures. 
Sec. 237. Plans to improve the ground-based midcourse defense system. 
Sec. 238. Report on potential future homeland ballistic missile defense options. 
Sec. 239. Briefings on status of implementation of certain missile defense matters. 
Sec. 240. Sense of Congress and report on NATO and missile defense burden-sharing. 
Sec. 241. Sense of Congress on deployment of regional ballistic missile defense capabilities. 
Sec. 242. Sense of Congress on procurement of capability enhancement II exoatmospheric kill vehicle. 
Subtitle D—Reports 
Sec. 251. Annual Comptroller General report on the amphibious combat vehicle acquisition program. 
Sec. 252. Annual Comptroller General of the United States report on the acquisition program for the VXX Presidential Helicopter. 
Sec. 253. Report on strategy to improve body armor. 
Subtitle E—Other Matters 
Sec. 261. Establishment of Communications Security Review and Advisory Board. 
Sec. 262. Extension and expansion of mechanisms to provide funds for defense laboratories for research and development of technologies for military missions. 
Sec. 263. Extension of authority to award prizes for advanced technology achievements. 
Sec. 264. Five-year extension of pilot program to include technology protection features during research and development of certain defense systems. 
Sec. 265. Briefing on biometrics activities of the Department of Defense. 
Sec. 266. Sense of Congress on importance of aligning common missile compartment of Ohio-class replacement program with the United Kingdom’s Vanguard successor program. 
Sec. 267. Sense of Congress on counter-electronics high power microwave missile project. 
AAuthorization of Appropriations 
201.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Modification of requirements on biennial strategic plan for the Defense Advanced Research Projects Agency 
(a)Elements of strategic planSubsection (b) of section 2352 of title 10, United States Code, is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)The strategic objectives of that agency, and the linkage between such objectives and the missions of the armed forces.; 
(2)in paragraph (2)(A), by striking goals and inserting objectives; 
(3)by striking paragraph (3); 
(4)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and 
(5)in paragraph (3), as redesignated by paragraph (4) of this subsection, by striking for the programs of that agency and inserting for programs demonstrating military systems to one or more of the armed forces. 
(b)Responsibility for submission of planSubsection (c) of such section is amended by striking Secretary of Defense shall and inserting Director shall, in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics,. 
(c)Effective dateThe amendments made by this section shall apply with respect to biennial strategic plans submitted under section 2352 of title 10, United States Code, as amended by this section, after the date of the enactment of this Act. 
212.Limitation on availability of funds for ground combat vehicle engineering and manufacturing phaseNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Army may be obligated or expended for post-Milestone B engineering and manufacturing phase development activities for the ground combat vehicle program until a period of 30 days has elapsed following the date on which the Secretary of the Army submits to the congressional defense committees a report that includes the following: 
(1)An independent assessment of the draft milestone B documentation for the ground combat vehicle that— 
(A)is performed by the Director of Cost Assessment and Program Evaluation, the Assistant Secretary of Defense for Research and Engineering, or other similar official; and 
(B)analyzes whether there is a sufficient business case to proceed with the engineering and manufacturing development phase for the ground combat vehicle using only one contractor. 
(2)A certification by the Secretary that the ground combat vehicle program has— 
(A)feasible, fully defined, and stable requirements; 
(B)been demonstrated in a relevant environment in accordance with section 2366b(a)(3)(D) of title 10, United States Code, and achieved technology readiness or maturity; 
(C)independent and high-confidence cost estimates; 
(D)sufficient funding available during fiscal year 2014 and sufficient funding planned for the period covered by the current future-years defense plan; and 
(E)a realistic and achievable schedule. 
213.Limitation and reporting requirements for unmanned carrier-launched surveillance and strike system program 
(a)Limitation on number of air vehiclesThe Secretary of Defense may not acquire more than six air vehicles of the unmanned carrier-launched surveillance and strike system prior to receiving milestone B approval (as defined in section 2366(e)(7) of title 10, United States Code) for engineering and manufacturing development and low-rate initial production. 
(b)Quarterly cost reportsBeginning 90 days after the date on which the unmanned carrier-launched surveillance and strike system receives milestone A approval, and each 90-day period thereafter until such system receives milestone B approval, the Secretary of the Navy shall submit to the congressional defense committees a report that includes, at a minimum— 
(1)the current cost estimate and schedule, as of the date of the report, for all segments of the unmanned carrier-launched surveillance and strike system program; 
(2)any changes to such cost estimate or schedule from the previous report; and 
(3)an explanation for any changes to the cost estimate or schedule or to the key performance parameters or key system attributes used for such program. 
(c)Budget documentation requirementIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2015, and each subsequent fiscal year, the Secretary shall include individual project lines for each program segment of the unmanned carrier-launched surveillance and strike system, within program element 0604404N, that articulate all costs, contractual actions, and other information associated with technology development for each such program segment. 
(d)Annual GAO review 
(1)ReviewThe Comptroller General of the United States shall annually conduct a review of the acquisition program for the unmanned carrier-launched surveillance and strike system. 
(2)ReportNot later than March 1 of each year, the Comptroller General shall submit to the congressional defense committees a report on the review under paragraph (1). 
(3)ElementsEach report under paragraph (2) shall include such matters as the Comptroller General considers appropriate to fully inform the congressional defense committees of the status of the unmanned carrier-launched surveillance and strike system program. Such matters should include, at a minimum, the following: 
(A)The extent to which the unmanned carrier-launched surveillance and strike system program is meeting cost, schedule, and performance goals. 
(B)The progress and results of developmental testing. 
(C)An assessment of the acquisition strategy for the program, including whether the strategy is consistent with acquisition management best practices identified by the Comptroller General for the purposes of the program. 
(4)SunsetThe Comptroller General shall carry out this subsection until the earlier of— 
(A)the date on which the Secretary of the Navy awards a contract for the full-rate production of the unmanned carrier-launched surveillance and strike system; or 
(B)the date on which the unmanned carrier-launched surveillance and strike system program is terminated. 
214.Limitation on availability of funds for Air Force logistics transformationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for procurement, Air Force, or research, development, test, and evaluation, Air Force, for logistics information technology, including for the expeditionary combat support system, not more than 85 percent may be obligated or expended until the date that is 30 days after the date on which the Secretary of the Air Force submits to the congressional defense committees a report on how the Secretary will modernize and update the logistics information technology systems of the Air Force following the cancellation of the expeditionary combat support system. Such report shall include— 
(1)a detailed strategy and timeline for implementing the recommendations from the Expeditionary Combat Support System Acquisition Investigation Review Team Final Report; and 
(2)a description of the near-term options for maintaining or incrementally modernizing the logistics information technology systems of the Air Force until a replacement for the expeditionary combat support system can be determined. 
215.Limitation on availability of funds for defensive cyberspace operations of the Air Force 
(a)Limitation Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for procurement, Air Force, or research, development, test, and evaluation, Air Force, for Defensive Cyberspace Operations (Program Element 0202088F), not more than 90 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees a report on the Application Software Assurance Center of Excellence. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A description of how the Application Software Assurance Center of Excellence is used to support the software assurance activities of the Air Force and other elements of the Department of Defense, including pursuant to section 933 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2224 note). 
(2)A description of the resources used to support the Center of Excellence from the beginning of the Center through fiscal year 2014. 
(3)The plan of the Secretary for sustaining the Center of Excellence during the period covered by the future-years defense program submitted in 2013 under section 221 of title 10, United States Code. 
216.Limitation on availability of funds for precision extended range munition programOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense, not more than 50 percent may be obligated or expended for the precision extended range munition program until the date on which the Chairman of the Joint Chiefs of Staff submits to the congressional defense committees written certification that— 
(1)such program is necessary to meet a valid operational need that cannot be met by the existing precision guided mortar munition of the Army, other indirect fire weapons, or aerial-delivered joint fires; and 
(2)a sufficient business case exists to proceed with the development and production of such program. 
217.Long-range standoff weapon requirement; prohibition on availability of funds for noncompetitive procedures for offensive anti-surface warfare weapon contracts of the Navy 
(a)Long-range standoff weapon 
(1)In generalThe Secretary of the Air Force shall develop a follow-on air-launched cruise missile to the AGM–86 that— 
(A)achieves initial operating capability for conventional missions prior to the retirement of the conventionally armed AGM–86; 
(B)achieves initial operating capability for nuclear missions prior to the retirement of the nuclear-armed AGM–86; and 
(C)is capable of internal carriage and employment for both conventional and nuclear missions on the next-generation long-range strike bomber. 
(2)Consecutive developmentIn developing a follow-on air-launched cruise missile to the AGM–86 in accordance with paragraph (1), the Secretary may carry out development and production activities with respect to nuclear missions prior to carrying out such activities with respect to conventional missions if the Secretary determines such consecutive order of development and production activities to be cost effective. 
(b)Offensive anti-surface warfare weapon contracts of the Navy 
(1)ProhibitionExcept as provided by paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the offensive anti-surface warfare weapon may be used to enter into or modify a contract using procedures other than competitive procedures (as defined in section 2302(2) of title 10, United States Code). 
(2)Exemption; waiver 
(A)Exempted activitiesThe prohibition in paragraph (1) shall not apply to funds specified in such paragraph that are made available for the development, testing, and fielding of aircraft-launched offensive anti-surface warfare weapons capabilities. 
(B)National security waiver authorityThe Secretary of Defense may waive the prohibition in paragraph (1) if the Secretary determines that such a waiver is in the national security interests of the United States. 
218.Review of software development for F–35 aircraft 
(a)Software development program 
(1)ReviewThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall establish an independent team consisting of subject matter experts to review the development of software for the F–35 aircraft program (in this subsection referred to as the software development program), including by reviewing the progress made with respect to— 
(A)managing the software development program; and 
(B)delivering critical software capability in accordance with current program milestones. 
(2)ReportNot later than March 3, 2014, the Under Secretary shall submit to the congressional defense committees a report on the review under paragraph (1). Such report shall include the following: 
(A)An assessment by the independent team with respect to whether the software development program— 
(i)has been successful in meeting the key milestone dates occurring before the date of the report; and 
(ii)will be successful in meeting the established program schedule. 
(B)Any recommendations of the independent team with respect to improving the software development program to ensure that, in support of the start of initial operational testing, the established program schedule is met on time. 
(C)If the independent team determines that the software development program will be unable to deliver the full complement of software within the established program schedule, any potential alternatives that the independent team considers appropriate to deliver such software within such schedule. 
(b)Autonomic logistics information system sustainment reportNot later than 180 days after the date of the enactment of this Act, the Under Secretary, in consultation with the Joint Strike Fighter Joint Program Office, shall submit to the congressional defense committees a report on current plans, as of the date of the report, for long-term sustainment of the autonomic logistics information system of F–35 aircraft. Such report shall include the following: 
(1)Current plans for acquisition of technical data rights to autonomic logistics information system software and the potential competitive sustainment of elements of the autonomic logistics information system. 
(2)How sustainment of the autonomic logistics information system may take advantage of public-private partnerships authorized by section 2474 of title 10, United States Code, including schedules for actions necessary for such sustainment. 
(3)Any current plan to select, designate, and activate any Government-owned and Government-operated site to serve as the autonomic logistics operating unit. 
(4)Current plans to ensure that the autonomic logistics information system provides total asset visibility and accountability, including asset valuation and tracking, and for potential integration with other automated logistics systems. 
219.Evaluation and assessment of the distributed common ground system 
(a)Project codes for budget submissionsIn the budget submitted by the President to Congress under section 1105 of title 31, United States Code, for fiscal year 2015 and each subsequent fiscal year, each capability component within the distributed common ground system program shall be set forth as a separate project code within the program element line, and each covered official shall submit supporting justification for the project code within the program element descriptive summary. 
(b)Analysis 
(1)RequirementThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct an analysis of capability components that are compliant with the intelligence community data standards and could be used to meet the requirements of the distributed common ground system program. 
(2)ElementsThe analysis required under paragraph (1) shall include the following: 
(A)Revalidation of the distributed common ground system program requirements based on current program needs, recent operational experience, and the requirement for nonproprietary solutions that adhere to open-architecture principles. 
(B)Market research of current commercially available tools to determine whether any such tools could potentially satisfy the requirements described in subparagraph (A). 
(C)Analysis of the competitive acquisition options for any tools identified in subparagraph (B). 
(3)SubmissionNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees the results of the analysis conducted under paragraph (1). 
(c)Covered official definedIn this section, the term covered official means the following: 
(1)The Secretary of the Army, with respect to matters concerning the Army. 
(2)The Secretary of the Navy, with respect to matters concerning the Navy. 
(3)The Secretary of the Air Force, with respect to matters concerning the Air Force. 
(4)The Commandant of the Marine Corps, with respect to matters concerning the Marine Corps. 
(5)The Commander of the United States Special Operations Command, with respect to matters concerning the United States Special Operations Command. 
220.Operationally responsive space 
(a)Sense of CongressIt is the sense of Congress that— 
(1)it remains the policy of the United States, as expressed in section 913(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2355), to demonstrate, acquire, and deploy an effective capability for operationally responsive space to support military users and operations from space, which shall consist of— 
(A)responsive satellite payloads and busses built to common technical standards; 
(B)low-cost space launch vehicles and supporting range operations that facilitate the timely launch and on-orbit operations of satellites; 
(C)responsive command and control capabilities; and 
(D)concepts of operations, tactics, techniques, and procedures that permit the use of responsive space assets for combat and military operations other than war; and 
(2)the Operationally Responsive Space Program Office has demonstrated through multiple launches since 2009 an ability to accomplish many of the policy objectives of the Operationally Responsive Space Program through specific missions, but has not executed a mission that leverages all policy objectives of such Program in a single mission. 
(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense for the space-based infrared systems space modernization initiative wide-field-of-view testbed, not more than 50 percent may be obligated or expended until the Executive Agent for Space of the Department of Defense certifies to the congressional defense committees that the Secretary of Defense is carrying out the Operationally Responsive Space Program Office in accordance with section 2273a of title 10, United States Code. 
(c)ReportNot later than 60 days after the date of the enactment of this Act, the Executive Agent for Space of the Department of Defense shall submit to the congressional defense committees a report regarding a potential mission that would seek to leverage all policy objectives of the Operationally Responsive Space Program in a single mission. 
221.Sustainment or replacement of Blue Devil intelligence, surveillance, and reconnaissance capabilities 
(a)Plan to retain capabilityThe Secretary of the Air Force shall develop a plan to sustain the operational capabilities of the Blue Devil 1 Intelligence, Surveillance, and Reconnaissance Systems (in this section referred to as Blue Devil 1 system), including precision signal geolocation, by— 
(1)procuring the existing Blue Devil 1 system; 
(2)developing a new system; or 
(3)basing a new system on capabilities that are adapted and integrated from existing programs and programs being developed. 
(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on— 
(1)the potential cost of procuring, operating, and sustaining current Blue Devil 1 systems for fiscal years 2014 through 2019, including costs relating to procurement, research and development, personnel, operation and maintenance, and military construction;  
(2)the ability of other current platforms and subsystems as of the date of the report to provide intelligence, surveillance, and reconnaissance support similar to the support provided by the current Blue Devil 1 system; and 
(3)a listing of programs of the Air Force and other programs of the Department of Defense in development as of the date of the report that could provide such similar support in the future. 
(c)Requirement to coordinateIn preparing the report under subsection (b), the Secretary shall— 
(1)coordinate with the Commander of the United States Special Operations Command regarding the operational needs of the United States Special Operations Command; and 
(2)coordinate with the Director of the Defense Advanced Research Projects Agency with respect to information regarding the transfer to the Air Force of the technology developed under the wide-area network detection program for operational integration of wide-area motion imagery and near-vertical direction-finding data for effective target detection, identification, and tracking for potential incorporation, as practical and appropriate, into other platforms. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
CMissile Defense Programs 
231.Improvements to acquisition accountability reports on ballistic missile defense system 
(a)Improvement to operations and sustainment cost estimatesIn preparing the acquisition accountability reports on the ballistic missile defense system required by section 225 of title 10, United States Code, the Director of the Missile Defense Agency shall improve the quality of cost estimates relating to operations and sustainment that are included in such reports under subsection (b)(3)(A) of such section, including with respect to the confidence levels of such cost estimates. 
(b)Operations and sustainment responsibilitySection 225 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Operations and sustainment cost estimatesThe Director shall ensure that each life-cycle cost estimate included in an acquisition baseline pursuant to subsection (b)(3)(A) includes— 
(1)all of the operations and sustainment costs for which the Director is responsible; and 
(2)a description of the operations and sustainment functions and costs for which a military department is responsible.. 
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report outlining the plans of the Director to improve the quality of cost estimates pursuant to subsection (a). 
(2)ElementsThe report under paragraph (1) shall include— 
(A)a description of the actions planned to improve the quality of cost estimates included in the acquisition accountability reports on the ballistic missile defense system required by section 225 of title 10, United States Code; 
(B)the schedule for such planned actions, including the planned schedule for meeting the requirements of subsection (e) of such section 225, as added by subsection (b); 
(C)a description of any steps taken during the previous year to improve the quality of such cost estimates; 
(D)an assessment of how the planned improvements compare to the best practices and cost-estimation guidelines recommended by the Comptroller General of the United States for cost estimates of the ballistic missile defense system; 
(E)any other matters the Director considers appropriate; and 
(F)the views of the Comptroller General of the United States with respect to the contents of the report. 
(3)FormThe report under paragraph (1) shall be submitted in unclassified form. 
232.Prohibition on use of funds for MEADS programNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended for the medium extended air defense system. 
233.Prohibition on availability of funds for integration of certain missile defense systems; report on regional ballistic missile defense 
(a)Prohibition on integration of certain systems 
(1)Sense of congressIt is the sense of Congress that missile defense systems of the People’s Republic of China should not be integrated into the missile defense systems of the United States or the North Atlantic Treaty Organization. 
(2)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to integrate missile defense systems of the People’s Republic of China into missile defense systems of the United States. 
(b)Report on regional ballistic missile defense 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status and progress of regional missile defense programs and efforts. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of the overall risk assessment from the most recent Global Ballistic Missile Defense Assessment of regional missile defense capabilities relative to meeting the operational needs of the commanders of the geographic combatant commands, including the need for force protection of forward-deployed forces and capabilities of the United States and for the defense of allies and partners of the United States. 
(B)An assessment of whether and how the currently planned phased, adaptive approach to missile defense in Europe and other planned regional missile defense approaches and capabilities of the United States meet the integrated priorities of the commanders of the geographic combatant commands to achieve the operational requirements of the commanders to defend against the ballistic missile threat to deployed forces of the United States and allies of the United States, including a description of planned force structure deployment options to increase missile defense capabilities in the area of responsibility of a commander, if needed, in the event of warning of an imminent ballistic missile attack. 
(C)A detailed explanation of the current and planned concept of operations for the phased, adaptive approach to missile defense in Europe, including— 
(i)arrangements for allocating the command of assets of such approach between the Commander of the United States European Command and the Supreme Allied Commander, Europe; 
(ii)an explanation of the circumstances under which such command would be allocated to each commander; and 
(iii)a description of the prioritization of defense of both the deployed forces of the United States and the territory of the member states of the North Atlantic Treaty Organization using available missile defense interceptor inventory. 
(D)A description of the progress made in the development and testing of elements of systems intended for deployment in phases 2 and 3 of the phased, adaptive approach to missile defense in Europe, including the standard missile–3 block IB, the standard missile–3 block IIA interceptors, and the Aegis Ashore system, and any areas where work remains to ensure such phases are ready for deployment as specified in the 2010 Ballistic Missile Defense Review. 
(E)A description of the manner in which elements of regional missile defense architectures, such as forward-based X-band radars in Japan, Israel, Turkey, and the area of responsibility of the Commander of the United States Central Command, contribute to the enhancement of the homeland defense of the United States. 
(F)A description of the manner in which enhanced integration of offensive military capabilities and defensive missile defense capabilities, including the potential for improved intelligence, surveillance, and reconnaissance, will fit into regional missile defense planning and force structure assessments. 
(G)A description of how the contributions of allies and partners of the United States that have purchased missile defense technology of the United States could aid in reducing the costs of deployment of regional missile defense capabilities of the United States, and how the systems of such allies and partners could be better networked and integrated to provide mutual force multiplication benefits. 
(H)A description of how the Secretary of Defense is working with allies and partners of the United States that have purchased air and missile defense technology of the United States to integrate the capabilities of such allies and partners provided by such technology with the air and missile defense systems and networks of the United States to provide mutual benefit. 
(I)Any other matters the Secretary determines appropriate. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
234.Availability of funds for co-production of Iron Dome short-range rocket defense system in the United States 
(a)Availability of funds 
(1)In general Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for research, development, test, and evaluation, Defense-wide, for the Missile Defense Agency, not more than $15,000,000 may be obligated or expended for nonrecurring engineering costs in connection with the establishment of a capacity for co-production in the United States by industry of the United States of parts and components for the Iron Dome short-range rocket defense program. Such obligation or expenditure shall be made pursuant to an agreement described in paragraph (2). 
(2)Agreement describedAn agreement described in this paragraph is an agreement entered into by the Government of the United States and the Government of Israel with respect to the co-production in the United States of parts and components for the Iron Dome short-range rocket defense program. 
(b)Report on co-productionNot later than 30 days after obligating or expending funds specified in subsection (a), the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the plan to implement an agreement described in paragraph (2) of such subsection, including the following: 
(1)A description of the estimated cost of implementing the agreement, including the costs to be paid by industry. 
(2)The expected schedule to implement the agreement. 
(3)A description of any efforts to minimize the costs of the agreement to the Government of the United States. 
(c)Report on missile defense cooperation 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status of missile defense cooperation between the United States and Israel. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of the current program of ballistic missile defense cooperation between the United States and Israel, including the objectives and results of such cooperation as of the date of the report. 
(B)A description of steps taken during the year prior to the report, and steps planned to be taken during the year following the report, by the governments of the United States and Israel to improve the coordination, interoperability, and integration of the missile defense capabilities of the United States and Israel. 
(C)A description of joint missile defense exercises and training that have been conducted by the United States and Israel, and the lessons learned from such exercises. 
(D)A description of joint efforts of the United States and Israel to develop ballistic missile defense technologies and capabilities. 
(E)Any other matters that the Secretary considers appropriate. 
(d)ConstructionNothing in this section shall be construed to alter or affect the procurement schedule, or anticipated procurement numbers, under the Iron Dome short-range rocket defense program. 
(e)Sense of CongressIt is the sense of Congress that— 
(1)second-source production of parts and components of the Iron Dome short-range rocket defense program that is based in the United States is in the national security interest of both Israel and the United States; and 
(2)the move towards such a second-source capacity in the United States for integration and assembly of all-up rounds of the Iron Dome short-range rocket defense program will further enhance the security of Israel by ensuring added production capability of such vital program. 
235.Additional missile defense radar for the protection of the United States homeland 
(a)Deployment of long-range discriminating radar 
(1)In generalThe Director of the Missile Defense Agency shall deploy a long-range discriminating radar against long-range ballistic missile threats from the Democratic People’s Republic of Korea. Such radar shall be located at a location optimized to support the defense of the homeland of the United States. 
(2)FundingOf the funds authorized to be appropriated by this Act for research, development, test, and evaluation, Defense-wide, for the Missile Defense Agency for BMD Sensors (PE 63884C), as specified in the funding table in section 4201, $30,000,000 shall be available for initial costs toward the deployment of the radar required by paragraph (1). 
(b)Additional sensor coverage for threats from Iran 
(1)In generalThe Secretary of Defense shall ensure that the Secretary is able to deploy additional tracking and discrimination sensor capabilities to support the defense of the homeland of the United States from future long-range ballistic missile threats that emerge from Iran. 
(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that details what sensor capabilities of the United States, including re-locatable land- and sea-based capabilities, are or will become available to support the defense of the homeland of the United States from future long-range ballistic missile threats that emerge from Iran. Such report shall include the following: 
(A)With respect to the capabilities included in the report, an identification of such capabilities that can be located on the Atlantic-side of the United States by not later than 2019, or sooner if long-range ballistic missile threats from Iran are successfully flight-tested prior to 2019. 
(B)A description of the manner in which the United States will maintain such capabilities so as to ensure the deployment of the capabilities in time to support the missile defense of the United States from long-range ballistic missile threats from Iran. 
236.Evaluation of options for future ballistic missile defense sensor architectures 
(a)Evaluation required 
(1)In generalThe Secretary of Defense, acting through the Commander of the United States Strategic Command, shall conduct an evaluation of options and alternatives for future sensor architectures for ballistic missile defense in order to enhance the ballistic missile defense capabilities of the United States. 
(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with the heads of departments and agencies of the Federal Government that the Secretary determines appropriate. 
(3)Scope of evaluationIn conducting the evaluation under paragraph (1), the Secretary shall consider the following: 
(A)A wide range of options for a future sensor architecture for ballistic missile defense, including— 
(i)options regarding the future development, integration, exploitation, and deployment of existing or new missile defense sensor systems and assets; and 
(ii)options regarding using capabilities of the Federal Government that exist or are planned as of the date of the evaluation that are not primarily focused on missile defense, including such capabilities that may require modification to be used for missile defense. 
(B)The potential costs, advantages, and feasibility of using such future sensor architecture for purposes other than missile defense, including for technical intelligence collection or space situational awareness. 
(C)Whether and how such future sensor architectures could be designed and employed to fulfill missions other than missile defense when not required for such missile defense missions. 
(4)ObjectiveThe objective of the evaluation shall be to identify one or more future sensor architectures for ballistic missile defense that will result in an improvement of the performance of the ballistic missile defense system in a cost-effective, operationally effective, timely, and affordable manner. 
(b)Elements to be evaluatedThe evaluation required by subsection (a) shall include a consideration of the following: 
(1)Sensor typesAt a minimum, the types of sensors as follows: 
(A)Radar. 
(B)Infrared. 
(C)Optical and electro-optical. 
(D)Directed energy. 
(2)Sensor modesDeployment modes of sensors as follows: 
(A)Ground-based sensors. 
(B)Sea-based sensors. 
(C)Airborne sensors. 
(D)Space-based sensors. 
(3)Sensor functionsAt a minimum, missile defense-related sensor functions as follows: 
(A)Detection. 
(B)Tracking. 
(C)Characterization. 
(D)Classification. 
(E)Discrimination. 
(F)Debris mitigation. 
(G)Kill assessment. 
(4)Sensor architecture capabilitiesAt a minimum, maximization or improvement of sensor-related capabilities as follows: 
(A)Handling of increasing raid sizes. 
(B)Precision tracking of threat missiles. 
(C)Providing fire-control quality tracks of evolving threat missiles. 
(D)Enabling launch-on-remote and engage-on-remote capabilities. 
(E)Discriminating lethal objects (warheads) from other objects. 
(F)Effectively assessing the results of engagements. 
(G)Enabling enhanced shot doctrine. 
(H)Other capabilities that the Secretary of Defense determines appropriate.  
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the results of the evaluation required by subsection (a).  
(2)ElementsThe report under paragraph (1) shall include the findings, conclusions, and recommendations of the Secretary with respect to— 
(A)future sensor architectures evaluated under subsection (a)(3)(A)(i). 
(B)existing or planned capabilities of the Federal Government evaluated under subsection (a)(3)(A)(ii); 
(C)using future sensor architecture for additional purposes as described in subsection (a)(3)(B); and 
(D)the design and employment of future sensor architectures to fulfill missions other than missile defense as described in subsection (a)(3)(C). 
(3)FormThe report shall be submitted in unclassified form, but may include a classified annex. 
(d)Conforming repealSection 224 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1675) is repealed. 
237.Plans to improve the ground-based midcourse defense system 
(a)Improved kill assessment capabilityThe Director of the Missile Defense Agency, in consultation with the Commander of the United States Strategic Command and the Commander of the United States Northern Command, shall develop— 
(1)options to achieve an improved kill assessment capability for the ground-based midcourse defense system that can be developed as soon as practicable with acceptable acquisition risk, with the objective of achieving initial operating capability by not later than December 31, 2019, including by improving— 
(A)the exo-atmospheric kill vehicle for the ground-based interceptor; 
(B)the command, control, battle management, and communications system; and 
(C)the sensor and communications architecture of the ballistic missile defense system; and 
(2)a plan to carry out such options that gives priority to including such improved capabilities in at least some of the 14 ground-based interceptors that will be procured by the Director, as announced by the Secretary of Defense on March 15, 2013. 
(b)Improved hit assessmentThe Director, in consultation with the Commander of the United States Strategic Command and the Commander of the United States Northern Command, shall take appropriate steps to develop an interim capability for improved hit assessment for the ground-based midcourse defense system that can be integrated into near-term exo-atmospheric kill vehicle upgrades and refurbishment. 
(c)Report on improved capabilitiesNot later than April 1, 2014, the Director, the Commander of the United States Strategic Command, and the Commander of the United States Northern Command shall jointly submit to the congressional defense committees a report on— 
(1)the development of an improved kill assessment capability under subsection (a), including the plan developed under paragraph (2) of such subsection; and 
(2)the development of an interim capability for improved hit assessment under subsection (b). 
(d)Plan for upgraded enhanced exo-atmospheric kill vehicle 
(1)Plan requiredNot later than 120 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a plan to use covered funding to develop, test, and deploy an upgraded enhanced exo-atmospheric kill vehicle for the ground-based midcourse defense system that— 
(A)is tested under a test program coordinated with the Director of Operational Test and Evaluation; and 
(B)following such test program, is capable of being deployed during fiscal year 2018 or thereafter. 
(2)PriorityIn developing the plan for an upgraded enhanced exo-atmospheric kill vehicle under paragraph (1), the Director shall give priority to the following attributes: 
(A)Cost effectiveness and high reliability, testability, producibility, modularity, and maintainability. 
(B)Capability across the midcourse battle space. 
(C)Ability to leverage ballistic missile defense system data with kill vehicle on-board capability to discriminate lethal objects. 
(D)Reliable on-demand communications. 
(E)Sufficient flexibility to ensure that the potential for future enhancements, including ballistic missile defense system interceptor commonality and multiple and volume kill capability, is maintained. 
(3)Covered funding definedIn this subsection, the term covered funding means— 
(A)funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Missile Defense Agency, as specified in the funding table in section 4201; and 
(B)funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) or otherwise made available for fiscal year 2013 that are available to the Director to carry out the plan under paragraph (1). 
238.Report on potential future homeland ballistic missile defense options 
(a)Report requiredNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on potential future options for enhancing the ballistic missile defense of the homeland of the United States. 
(b)ConsultationThe Secretary shall prepare the report under subsection (a) in consultation with the Commander of the United States Strategic Command, the Commander of the United States Northern Command, and the Director of the Missile Defense Agency. 
(c)ElementsThe report under subsection (a) shall include the following: 
(1)A description of the current assessment of the threat to the United States from limited ballistic missile attack (whether accidental, unauthorized, or deliberate), particularly from countries such as North Korea and Iran, and an assessment of the projected future threat through 2022, including a discussion of confidence levels and uncertainties in such threat assessment. 
(2)A description of the current capability of the ballistic missile defense of the homeland of the United States to defend against the current threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate), particularly from countries such as North Korea and Iran. 
(3)A description of the status of efforts to correct the problems that caused the flight test failures of the ground-based midcourse defense system in December 2010 and July 2013 and plans for future efforts, including additional flight testing, to demonstrate that the problems have been successfully corrected. 
(4)A description of planned improvements to the current ballistic missile defense system of the homeland of the United States, and the enhancements to the capability of such system that would result from such planned improvements, including— 
(A)deployment of 14 additional ground-based interceptors at Fort Greely, Alaska; 
(B)missile defense upgrades of early warning radars at Clear, Alaska, and Cape Cod, Massachusetts; 
(C)deployment of an in-flight interceptor communications system data terminal at Fort Drum, New York; and 
(D)improvements to the effectiveness and reliability of the ground-based interceptors and the overall ground-based midcourse defense system. 
(5)In accordance with subsection (d), a description of potential additional future options for the ballistic missile defense of the homeland of the United States, in addition to the improvements described in paragraph (4), if future ballistic missile threats warrant deployment of such options to increase the capabilities of such ballistic missile defense, including— 
(A)deployment of a missile defense interceptor site on the East Coast; 
(B)deployment of a missile defense interceptor site in another location in the United States, other than on the East Coast; 
(C)expansion of Missile Field–1 at Fort Greely, Alaska, to an operationally available 20-silo configuration, to permit further interceptor deployments; 
(D)deployment of additional ground-based interceptors for the ground-based midcourse defense system at Fort Greely, Alaska, or Vandenberg Air Force Base, California, or both; 
(E)deployment of additional missile defense sensors, including at a site in Alaska as well as an X-band radar on or near the East Coast or elsewhere, to enhance system tracking and discrimination, including various sensor options; 
(F)enhancements to the operational effectiveness, cost effectiveness, and overall performance of the ground-based midcourse defense system through improvements to system reliability, discrimination, battle management, exo-atmospheric kill vehicle capability, and related functions; 
(G)the potential for future enhancement and deployment of the standard missile–3 block IIA interceptor to augment the ballistic missile defense of the homeland of the United States; 
(H)missile defense options to defend the homeland of the United States against ballistic missiles that could be launched from vessels on the seas around the United States, including the Gulf of Mexico, or other ballistic missile threats that could approach the United States from the south, should such a threat arise in the future; and 
(I)any other options the Secretary considers appropriate. 
(d)Evaluation of potential optionsFor each option described under subsection (c)(5), the Secretary shall provide an evaluation of the advantages and disadvantages of such option. The evaluation of each such option shall include consideration of the following: 
(1)Technical feasibility. 
(2)Operational effectiveness and utility against the projected future threat. 
(3)Cost, cost effectiveness, and affordability. 
(4)Schedule considerations. 
(5)Agility to respond to changes in future threat evolution. 
(e)Conclusions and recommendationsBased on the evaluations required by subsection (d), the Secretary shall include in the report under subsection (a) such findings, conclusions, and recommendations as the Secretary considers appropriate for potential future options for the ballistic missile defense of the homeland of the United States. 
(f)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
239.Briefings on status of implementation of certain missile defense mattersNot later than 180 days after the completion of the site evaluation study required by subsection (a) of section 227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1678), and again one year after such date, the Secretary of Defense shall provide to the congressional defense committees a detailed briefing on the current status of efforts and plans to implement the requirements of such section, including— 
(1)the progress and plans toward preparation of the environmental impact statement required by subsection (b) of such section; and 
(2)the development of the contingency plan under subsection (d) of such section for deployment of an additional homeland missile defense interceptor site in case the President determines to proceed with such an additional deployment. 
240.Sense of Congress and report on NATO and missile defense burden-sharing 
(a)Sense of CongressIt is the sense of Congress that as defense budget resources continue to decline in the United States, including by reason of funding reductions under the Budget Control Act of 2011 (Public Law 112–25), and the sequestration in effect by reason of such Act, the importance of burden-sharing among members of the North Atlantic Treaty Organization for missile defense is increasing. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost of missile defense for members of the North Atlantic Treaty Organization (in this section referred to as NATO), including the phased, adaptive approach to missile defense in Europe, and the contributions made by members of NATO for such missile defense. 
(c)Matters includedThe report under subsection (b) shall include the following: 
(1)The total estimated cost directly attributable to the various phases of the phased, adaptive approach to missile defense in Europe, including costs relating to research, development, testing, and evaluation, procurement, and military construction. 
(2)With respect to the cost of missile defense for NATO, including the phased, adaptive approach to missile defense in Europe, a description of the level of burden-sharing among members of NATO as of the date of the report, including through contributions made by a member in the form of hosting elements of such approach to missile defense in the territory of the member. 
(3)An assessment of, and recommendations for, areas where the Secretary determines that NATO and the members of NATO could improve the burden-sharing among members with respect to the cost of missile defense for NATO described in paragraph (2), including through the possible pooling of missile defense interceptors. 
(d)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
241.Sense of Congress on deployment of regional ballistic missile defense capabilitiesIt is the sense of Congress that— 
(1)the United States develops and deploys regional ballistic missile defense capabilities to protect the forward-deployed forces, allies, and partners of the United States against regional ballistic missile threats, consistent with the security obligations of the United States and as part of the broader theater security and military plans of the geographic combatant commanders of the United States; 
(2)in deciding on the deployment of regional missile defense assets and capabilities of the United States, the Secretary of Defense should give priority consideration to the capabilities needed to deter and defend against the ballistic missile threat, including the recommendations of the Joint Chiefs of Staff and the priorities of the geographic combatant commanders for meeting the operational needs of the commanders for ballistic missile defense;  
(3)such deployment decisions should take into account all of the ballistic missile threats to the forces, allies, and partners of the United States in each region; 
(4)the United States should encourage the allies and partners of the United States to acquire and contribute to integrated and complementary regional ballistic missile defense capabilities—including coordination, data sharing, and networking arrangements—and such allied and partner capabilities should be taken into account in deciding on the deployment of regional missile defense capabilities of the United States; and 
(5)the United States should cooperate closely with the allies and partners of the United States, including such allies and partners in East Asia, on missile defense deployments and cooperation that enhance the mutual security of the United States and such allies and partners. 
242.Sense of Congress on procurement of capability enhancement II exoatmospheric kill vehicleIt is the sense of Congress that the Secretary of Defense should not procure a Capability Enhancement II exoatmospheric kill vehicle for deployment until after the date on which a successful intercept flight test of the Capability Enhancement II ground-based interceptor has occurred, unless such procurement is for test assets or to maintain a warm line for the industrial base. 
DReports 
251.Annual Comptroller General report on the amphibious combat vehicle acquisition program 
(a)Annual GAO reviewDuring the period beginning on the date of the enactment of this Act and ending on March 1, 2018, the Comptroller General of the United States shall conduct an annual review of the amphibious combat vehicle acquisition program. 
(b)Annual reports 
(1)In generalNot later than March 1 of each year beginning in 2014 and ending in 2018, the Comptroller General shall submit to the congressional defense committees a report on the review of the amphibious combat vehicle acquisition program conducted under subsection (a). 
(2)Matters to be includedEach report under paragraph (1) shall include the following: 
(A)The extent to which the program is meeting development and procurement cost, schedule, performance, and risk mitigation goals. 
(B)With respect to meeting the desired initial operational capability and full operational capability dates for the amphibious combat vehicle, the progress and results of— 
(i)developmental and operational testing of the vehicle; and 
(ii)plans for correcting deficiencies in vehicle performance, operational effectiveness, reliability, suitability, and safety. 
(C)An assessment of procurement plans, production results, and efforts to improve manufacturing efficiency and supplier performance. 
(D)An assessment of the acquisition strategy of the amphibious combat vehicle, including whether such strategy is in compliance with acquisition management best-practices and the acquisition policy and regulations of the Department of Defense. 
(E)An assessment of the projected operations and support costs and the viability of the Marine Corps to afford to operate and sustain the amphibious combat vehicle. 
(3)Additional informationIn submitting to the congressional defense committees the first report under paragraph (1) and a report following any changes made by the Secretary of the Navy to the baseline documentation of the amphibious combat vehicle acquisition program, the Comptroller General shall include, with respect to such program, an assessment of the sufficiency and objectivity of— 
(A)the analysis of alternatives; 
(B)the initial capabilities document; and 
(C)the capabilities development document. 
252.Annual Comptroller General of the United States report on the acquisition program for the VXX Presidential Helicopter 
(a)Annual GAO reviewThe Comptroller General of the United States shall conduct annually a review of the acquisition program for the VXX Presidential Helicopter aircraft. 
(b)Annual reports 
(1)In generalNot later than March 1 each year, the Comptroller General shall submit to the congressional defense committees a report on the review conducted under subsection (a) during the preceding year. 
(2)ElementsEach report under paragraph (1) shall include such matters as the Comptroller General considers appropriate to fully inform the congressional defense committees of the stage of the acquisition process for the VXX Presidential Helicopter aircraft covered by the review described in such report. Such matters may include the following: 
(A)The extent to which the acquisition program for the VXX Presidential Helicopter aircraft is meeting cost, schedule, and performance goals. 
(B)The progress and results of developmental testing. 
(C)An assessment of the acquisition strategy for the program, including whether the strategy is consistent with acquisition management best practices identified by the Comptroller General for purposes of the program. 
(c)SunsetThe requirements in this section shall terminate upon the earlier of— 
(1)the date on which the Navy awards a contract for full-rate production for the VXX Presidential Helicopter aircraft; or 
(2)the date on which the acquisition program for such aircraft is terminated. 
253.Report on strategy to improve body armor 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the comprehensive research and development strategy of the Secretary to achieve significant reductions in the weight of body armor. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A brief description of each solution for body armor weight reduction that is being developed as of the date of the report. 
(2)For each such solution— 
(A)the costs, schedules, and performance requirements; 
(B)the research and development funding profile; 
(C)a description of the materials being used in the solution; and 
(D)the feasibility and technology readiness levels of the solution and the materials. 
(3)A strategy to provide resources for future research and development of body armor weight reduction. 
(4)An explanation of how the Secretary is using a modular or tailorable solution to approach body armor weight reduction. 
(5)A description of how the Secretary coordinates the research and development of body armor weight reduction being carried out by the military departments. 
(6)Any other matter the Secretary considers appropriate. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
EOther Matters 
261.Establishment of Communications Security Review and Advisory Board 
(a)In generalChapter 7 of title 10, United States Code, is amended by adding at the end the following new section: 
 
189.Communications Security Review and Advisory Board 
(a)EstablishmentThere shall be in the Department of Defense a Communications Security Review and Advisory Board (in this section referred to as the Board) to review and assess the communications security, cryptographic modernization, and related key management activities of the Department and provide advice to the Secretary with respect to such activities. 
(b)Members 
(1)The Secretary shall determine the number of members of the Board. 
(2)The Chief Information Officer of the Department of Defense shall serve as chairman of the Board. 
(3)The Secretary shall appoint officers in the grade of general or admiral and civilian employees of the Department of Defense in the Senior Executive Service to serve as members of the Board. 
(c)ResponsibilitiesThe Board shall— 
(1)monitor the overall communications security, cryptographic modernization, and key management efforts of the Department, including activities under major defense acquisition programs (as defined in section 139c of this title), by— 
(A)requiring each Chief Information Officer of each military department to report the communications security activities of the military department to the Board; 
(B)tracking compliance of each military department with respect to communications security modernization efforts; 
(C)validating lifecycle communications security modernization plans for major defense acquisition programs; 
(2)validate the need to replace cryptographic equipment based on the expiration dates of the equipment and evaluate the risks of continuing to use cryptographic equipment after such expiration dates; 
(3)convene in-depth program reviews for specific cryptographic modernization developments with respect to validating requirements and identifying programmatic risks; 
(4)develop a long-term roadmap for communications security to identify potential issues and ensure synchronization with major planning documents; and 
(5)advise the Secretary on the cryptographic posture of the Department, including budgetary recommendations. 
(d)Exclusion of certain programsThe Board shall not include the consideration of programs funded under the National Intelligence Program (as defined in section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6))) in carrying out this section.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 188 the following new item: 
 
 
189. Communications Security Review and Advisory Board. 
262.Extension and expansion of mechanisms to provide funds for defense laboratories for research and development of technologies for military missions 
(a)Clarification of availability of fundsSection 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a)(1)(D), by striking and recapitalization through the period at the end and inserting recapitalization, or minor military construction of the laboratory infrastructure, in accordance with subsection (b).;  
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(3)by inserting after subsection (a) the following new subsection (b): 
 
(b)Availability of funds for infrastructure projects 
(1)In generalSubject to the provisions of this subsection, funds available under a mechanism under subsection (a)(1)(D) that are solely intended to carry out a laboratory infrastructure project shall be available for such project until expended. 
(2)Prior notice of costs of projectsFunds shall be available in accordance with paragraph (1) for a project referred to in such paragraph only if the Secretary notifies the congressional defense committees of the total cost of the project before the date on which the Secretary uses a mechanism under subsection (a)(1)(D) for such project. 
(3)Accumulation of funds for projectsFunds may accumulate under a mechanism under subsection (a) for a project referred to in paragraph (1) for not more than five years. 
(4)Cost limit complianceThe Secretary shall ensure that a project referred to in paragraph (1) for which funds are made available in accordance with such paragraph complies with the applicable cost limitations in the following provisions of law: 
(A)Section 2805(d) of title 10, United States Code, with respect to revitalization and recapitalization projects. 
(B)Section 2811 of such title, with respect to repair projects.. 
(b)ExtensionSubsection (d) of such section, as redesignated by subsection (a)(2) of this section, is amended by striking September 30, 2016 and inserting September 30, 2020. 
(c)ApplicationSubsection (b) of such section 219, as added by subsection (a)(3), shall apply with respect to funds made available under such section on or after the date of the enactment of this Act. 
263.Extension of authority to award prizes for advanced technology achievementsSection 2374a(f) of title 10, United States Code, is amended by striking September 30, 2013 and inserting September 30, 2018. 
264.Five-year extension of pilot program to include technology protection features during research and development of certain defense systems Section 243(d) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2358 note) is amended by striking October 1, 2015 and inserting October 1, 2020. 
265.Briefing on biometrics activities of the Department of Defense 
(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on an assessment of the future program structure for biometrics oversight and execution and architectural requirements for biometrics-enabling capability. 
(b)Matters includedThe briefing under subsection (a) shall include the following: 
(1)An assessment of the roles and responsibilities of the principal staff assistant for biometrics, the program manager for biometrics, and the Defense Forensics and Biometrics Agency, including— 
(A)the roles and responsibilities of each element of the Department of Defense, including each military department, with responsibility for biometrics and each such element that is responsible for requirements and testing regarding biometrics; and 
(B)whether the executive management responsibilities of the Department of Defense program manager for biometrics should be retained by the Army or transferred to another element of the Department. 
(2)An assessment of the current requirements for biometrics-enabling capability, including with respect to— 
(A)a governance process for capturing, vetting, and validating requirements and business processes across military department, interagency, and international partners; and  
(B)a process to determine resourcing business rules to establish and sustain such capabilities. 
(3)An evaluation of the most appropriate element of the Department to take responsibility for defining and managing the end-to-end performance of the biometric enterprise, beginning and ending at the point of biometric encounter, as described in the report of the Comptroller General of the United States titled Defense Biometrics: Additional Training for Leaders and More Timely Transmission of Data Could Enhance the Use of Biometrics in Afghanistan, numbered 12–442. 
266.Sense of Congress on importance of aligning common missile compartment of Ohio-class replacement program with the United Kingdom’s Vanguard successor programIt is the sense of Congress that the Secretary of Defense and the Secretary of the Navy should make every effort to ensure that the common missile compartment associated with the Ohio-class ballistic missile submarine replacement program stays on schedule and is aligned with the Vanguard-successor program of the United Kingdom in order for the United States to fulfill its longstanding commitment to our ally and partner in sea-based strategic deterrence. 
267.Sense of Congress on counter-electronics high power microwave missile projectIt is the sense of the Congress that— 
(1)in carrying out the non-kinetic counter-electronics developmental planning effort of the Air Force, the Secretary of Defense should consider the results of the successful joint technology capability demonstration that the counter-electronics high power microwave missile project conducted in 2012; 
(2)an analysis of alternatives is an important step in the long-term development of a non-kinetic counter-electronic system; 
(3)the Secretary should pursue both near- and far-term joint non-kinetic counter-electronic systems; and 
(4)the counter-electronics high power microwave missile project (or a variant thereof) should be considered among the options for a possible materiel solution in response to any near-term joint urgent operational need, joint emergent operational need, or combatant command integrated priority for a non-kinetic counter-electronic system. 
IIIOperation and Maintenance 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environment 
Sec. 311. Deadline for submission of reports on proposed budgets for activities relating to operational energy strategy. 
Sec. 312. Facilitation of interagency cooperation in conservation programs of the Departments of Defense, Agriculture, and Interior to avoid or reduce adverse impacts on military readiness activities. 
Sec. 313. Reauthorization of Sikes Act. 
Sec. 314. Clarification of prohibition on disposing of waste in open-air burn pits. 
Sec. 315. Limitation on availability of funds for procurement of drop-in fuels. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Strategic policy for prepositioned materiel and equipment. 
Sec. 322. Department of Defense manufacturing arsenal study and report. 
Sec. 323. Consideration of Army arsenals’ capabilities to fulfill manufacturing requirements. 
Sec. 324. Strategic policy for the retrograde, reconstitution, and replacement of operating forces used to support overseas contingency operations. 
Sec. 325. Littoral Combat Ship Strategic Sustainment Plan. 
Sec. 326. Strategy for improving asset tracking and in-transit visibility. 
Subtitle D—Reports 
Sec. 331. Additional reporting requirements relating to personnel and unit readiness. 
Sec. 332. Modification of authorities on prioritization of funds for equipment readiness and strategic capability. 
Sec. 333. Revision to requirement for annual submission of information regarding information technology capital assets. 
Sec. 334. Modification of annual corrosion control and prevention reporting requirements. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Certification for realignment of forces at Lajes Air Force Base, Azores. 
Sec. 342. Limitation on performance of Department of Defense flight demonstration teams outside the United States. 
Sec. 343. Limitation on funding for United States Special Operations Command National Capital Region. 
Sec. 344. Limitation on availability of funds for Trans Regional Web Initiative. 
Subtitle F—Other Matters 
Sec. 351. Gifts made for the benefit of military musical units. 
Sec. 352. Revised policy on ground combat and camouflage utility uniforms. 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and Environment 
311.Deadline for submission of reports on proposed budgets for activities relating to operational energy strategySection 138c(e) of title 10, United States Code, is amended— 
(1)in paragraph (4), by striking Not later than 30 days after the date on which the budget for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, the Secretary of Defense shall submit to Congress a report on the proposed budgets for that fiscal year and inserting The Secretary of Defense shall submit to Congress a report on the proposed budgets for a fiscal year; and 
(2)by adding at the end the following new paragraph: 
 
(6)The report required by paragraph (4) for a fiscal year shall be submitted by the later of the following dates: 
(A)The date that is 30 days after the date on which the budget for that fiscal year is submitted to Congress pursuant to section 1105 of title 31. 
(B)March 31 of the previous fiscal year.. 
312.Facilitation of interagency cooperation in conservation programs of the Departments of Defense, Agriculture, and Interior to avoid or reduce adverse impacts on military readiness activities 
(a)Use of funds under certain agreementsSection 2684a of title 10, United States Code, is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following new subsection (h): 
 
(h)Interagency cooperation in conservation programs To avoid or reduce adverse impacts on military readiness activitiesIn order to facilitate interagency cooperation and enhance the effectiveness of actions that will protect both the environment and military readiness, the recipient of funds provided pursuant an agreement under this section or under the Sikes Act (16 U.S.C. et seq.) may, with regard to the lands and waters within the scope of the agreement, use such funds to satisfy any matching funds or cost-sharing requirement of any conservation program of the Department of Agriculture or the Department of the Interior notwithstanding any limitation of such program on the source of matching or cost-sharing funds.. 
(b)SunsetThis section and subsection (h) of section 2684a of title 10, United States Code, as added by this section, shall expire on October 1, 2019, except that any agreement referred to in such subsection that is entered into on or before September 30, 2019, shall continue according to its terms and conditions as if this section has not expired. 
313.Reauthorization of Sikes ActSection 108 of the Sikes Act (16 U.S.C. 670f) is amended by striking fiscal years 2009 through 2014 each place it appears and inserting fiscal years 2014 through 2019. 
314.Clarification of prohibition on disposing of waste in open-air burn pitsSection 317(c)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2249; 10 U.S.C. 2701 note) is amended— 
(1)in subparagraph (B), by striking and; 
(2)by redesignating subparagraph (C) as subparagraph (Q); and 
(3)by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)tires; 
(D)treated wood; 
(E)batteries;  
(F)plastics, except insignificant amounts of plastic remaining after a good-faith effort to remove or recover plastic materials from the solid waste stream; 
(G)munitions and explosives, except when disposed of in compliance with guidance on the destruction of munitions and explosives contained in the Department of Defense Ammunition and Explosives Safety Standards, DoD Manual 6055.09-M; 
(H)compressed gas cylinders, unless empty with valves removed; 
(I)fuel containers, unless completely evacuated of its contents; 
(J)aerosol cans; 
(K)polychlorinated biphenyls; 
(L)petroleum, oils, and lubricants products (other than waste fuel for initial combustion); 
(M)asbestos; 
(N)mercury; 
(O)foam tent material; 
(P)any item containing any of the materials referred to in a preceding paragraph; and. 
315.Limitation on availability of funds for procurement of drop-in fuels 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to make a bulk purchase of a drop-in fuel for operational purposes unless the cost of that drop-in fuel is cost-competitive with the cost of a traditional fuel available for the same purpose. 
(b)Waiver 
(1)In generalSubject to the requirements of paragraph (2), the Secretary of Defense may waive the limitation under subparagraph (a) with respect to a purchase. 
(2)Notice requiredNot later than 30 days after issuing a waiver under this subsection, the Secretary shall submit to the congressional defense committees notice of the waiver. Any such notice shall include each of the following: 
(A)The rationale of the Secretary for issuing the waiver 
(B)A certification that the waiver is in the national security interest of the United States. 
(C)The expected cost of the purchase for which the waiver is issued. 
(c)DefinitionsFor the purposes of this section— 
(1)The term drop-in fuel means a neat or blended liquid hydrocarbon fuel designed as a direct replacement for a traditional fuel with comparable performance characteristics and compatible with existing infrastructure and equipment 
(2)The term traditional fuel means a liquid hydrocarbon fuel derived or refined from petroleum. 
(3)The term operational purposes means for the purposes of conducting military operations, including training, exercises, large scale demonstrations, and moving and sustaining military forces and military platforms. Such term does not include research, development, testing, evaluation, fuel certification, or other demonstrations. 
CLogistics and Sustainment 
321.Strategic policy for prepositioned materiel and equipment 
(a)Modifications to strategic policySection 2229(a) of title 10, United States Code, is amended to read as follows: 
 
(a)Policy required 
(1)In generalThe Secretary of Defense shall maintain a strategic policy on the programs of the Department of Defense for prepositioned materiel and equipment. Such policy shall take into account national security threats, strategic mobility, service requirements, and the requirements of the combatant commands, and shall address how the Department’s prepositioning programs, both ground and afloat, align with national defense strategies and departmental priorities. 
(2)ElementsThe strategic policy required under paragraph (1) shall include the following elements: 
(A)Overarching strategic guidance concerning planning and resource priorities that link the Department of Defense’s current and future needs for prepositioned stocks, such as desired responsiveness, to evolving national defense objectives. 
(B)A description of the Department’s vision for prepositioning programs and the desired end state. 
(C)Specific interim goals demonstrating how the vision and end state will be achieved. 
(D)A description of the strategic environment, requirements for, and challenges associated with, prepositioning. 
(E)Metrics for how the Department will evaluate the extent to which prepositioned assets are achieving defense objectives. 
(F)A framework for joint departmental oversight that reviews and synchronizes the military services’ prepositioning strategies to minimize potentially duplicative efforts and maximize efficiencies in prepositioned materiel and equipment across the Department of Defense. 
(3)Joint oversightThe Secretary of Defense shall establish joint oversight of the military services’ prepositioning efforts to maximize efficiencies across the Department of Defense.. 
(b)Implementation plan 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for implementation of the prepositioning strategic policy required under section 2229(a) of title 10, United States Code, as amended by subsection (a). 
(2)ElementsThe implementation plan required under paragraph (1) shall include the following elements: 
(A)Detailed guidance for how the Department of Defense will achieve the vision, end state, and goals outlined in the strategic policy. 
(B)A comprehensive list of the Department’s prepositioned materiel and equipment programs. 
(C)A detailed description of how the plan will be implemented. 
(D)A schedule with milestones for the implementation of the plan. 
(E)An assignment of roles and responsibilities for the implementation of the plan. 
(F)A description of the resources required to implement the plan. 
(G)A description of how the plan will be reviewed and assessed to monitor progress. 
(c)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall review the implementation plan submitted under subsection (b) and the prepositioning strategic policy required under section 2229(a) of title 10, United States Code, as amended by subsection (a), and submit to the congressional defense committees a report describing the findings of such review and including any additional information relating to the propositioning strategic policy and plan that the Comptroller General determines appropriate. 
322.Department of Defense manufacturing arsenal study and report 
(a)Review 
(1)Manufacturing requirementsThe Secretary of Defense, in consultation with the military services and Defense Agencies, shall review— 
(A)current and expected manufacturing requirements across the military services and Defense Agencies to identify critical manufacturing competencies and supplies, components, end items, parts, assemblies, and sub-assemblies for which there is no or limited domestic commercial source and which are appropriate for manufacturing within an arsenal owned by the United States in order to support critical manufacturing capabilities; 
(B)how the Department of Defense can more effectively use and manage public-private partnerships to preserve critical industrial capabilities at such arsenals for future national security requirements while providing to the Department of the Army a return on its investment; 
(C)the effectiveness of the strategy of the Department of Defense to assign workload to each of the arsenals and the potential for alternative strategies that could better identify workload for each arsenal; 
(D)the impact of the rate structure driven by the Department of the Army working-capital funds on public-private partnerships at each such arsenal; 
(E)the extent to which operations at each such arsenal can be streamlined, improved, or enhanced; and 
(F)the effectiveness of the implementation by the Department of the Army of cooperative agreements authorized at manufacturing arsenals under section 4544 of title 10, United States Code. 
(2)Mechanisms for determining manufacturing capabilitiesThe Secretary shall review mechanisms within the Department of Defense for ensuring that appropriate consideration is given to the unique manufacturing capabilities of arsenals owned by the United States to fulfill manufacturing requirements of the Department of Defense for which there is no or limited domestic commercial capability. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes the results of the reviews conducted under subsection (a) and a description of actions planned to support critical manufacturing capabilities within arsenals owned by the United States. 
(c)Comptroller General reportNot later than one year after the date on which the report required under subsection (b) is submitted, the Comptroller General shall submit to the congressional defense committees a report containing an assessment of the report together with the recommendations of the Comptroller General to improve the strategy of the Department of Defense to assign workload. 
323.Consideration of Army arsenals’ capabilities to fulfill manufacturing requirements 
(a)Consideration of capability of arsenalsWhen undertaking a make-or-buy analysis, a program executive officer or program manager of a military service or Defense Agency shall consider the capability of arsenals owned by the United States to fulfill a manufacturing requirement. 
(b)Notification of solicitationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish and begin implementation of a system for ensuring that the arsenals owned by the United States are notified of any solicitation that fulfills a manufacturing requirement for which there is no or limited domestic commercial source and which may be appropriate for manufacturing within an arsenal owned by the United States. 
324.Strategic policy for the retrograde, reconstitution, and replacement of operating forces used to support overseas contingency operations 
(a)Establishment of policy 
(1)In generalThe Secretary of Defense shall establish a policy setting forth the programs and priorities of the Department of Defense for the retrograde, reconstitution, and replacement of units and materiel used to support overseas contingency operations. The policy shall take into account national security threats, the requirements of the combatant commands, the current readiness of the operating forces of the military departments, and risk associated with strategic depth and the time necessary to reestablish required personnel, equipment, and training readiness in such operating forces. 
(2)ElementsThe policy required under paragraph (1) shall include the following elements: 
(A)Establishment and assignment of responsibilities and authorities within the Department for oversight and execution of the planning, organization, and management of the programs to reestablish the readiness of redeployed operating forces. 
(B)Guidance concerning priorities, goals, objectives, timelines, and resources to reestablish the readiness of redeployed operating forces in support of national defense objectives and combatant command requirements. 
(C)Oversight reporting requirements and metrics for the evaluation of Department of Defense and military department progress on restoring the readiness of redeployed operating forces in accordance with the policy required under paragraph (1). 
(D)A framework for joint departmental reviews of military services’ annual budgets proposed for retrograde, reconstitution, or replacement activities, including an assessment of the strategic and operational risk assumed by the proposed levels of investment across the Department of Defense. 
(b)Implementation plan 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for implementation of the policy required under this section. 
(2)ElementsThe implementation plan required under paragraph (1) shall include the following elements: 
(A)The assignment of responsibilities and authorities for oversight and execution of the planning, organization, and management of the programs to reestablish the readiness of redeployed operating forces. 
(B)Establishment of priorities, goals, objectives, timelines, and resources to reestablish the readiness of redeployed operating forces in support of national defense objectives and combatant command requirements. 
(C)A description of how the plan will be implemented, including a schedule with milestones to meet the goals of the plan. 
(D)An estimate of the resources by military service and by year required to implement the plan, including an assessment of the risks assumed in the plan. 
(3)UpdatesNot later than one year after submitting the plan required under paragraph (1), and annually thereafter for two years, the Secretary of Defense shall submit to the congressional defense committees an update on progress toward meeting the goals of the plan. 
(c)Comptroller general reportNot later than 120 days after the date of the enactment of this Act, and annually after the submittal of each update to the implementation plan under subsection (b), the Comptroller General of the United States shall review the implementation plan submitted under subsection (b) and the policy required by subsection (a), and submit to the congressional defense committees a report describing the findings of such review and progress made toward meeting the goals of the plan and including any additional information relating to the policy and plan that the Comptroller General determines appropriate. 
325.Littoral Combat Ship Strategic Sustainment Plan 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees and to the Comptroller General of the United States a strategic sustainment plan for the Littoral Combat Ship. Such plan shall include each of the following: 
(1)An estimate of the cost and schedule of implementing the plan. 
(2)An identification of the requirements and planning for the long-term sustainment of the Littoral Combat Ship and its mission modules in accordance with section 2366b of title 10, United States Code, as amended by section 801 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1482). 
(3)A description of the current and future operating environments of the Littoral Combat Ship, as specified or referred to in strategic guidance and planning documents of the Department of Defense. 
(4)The facility, supply, and logistics systems requirements, including contractor support, of the Littoral Combat Ship when forward deployed, and an estimate of the cost and personnel required to conduct the necessary maintenance activities. 
(5)Any required updates to host-nation agreements to facilitate the forward-deployed maintenance requirements of the Littoral Combat Ship, including a discussion of overseas management of Ship ordnance and hazardous materials and delivery of equipment and spare parts needed for emergent repair. 
(6)An evaluation of the forward-deployed maintenance requirements of the Littoral Combat Ship and a schedule of pier-side maintenance timelines when forward-deployed, including requirements for multiple ships and variants. 
(7)An assessment of the total quantity of equipment, spare parts, permanently forward-stationed personnel, and size of fly away teams required to support forward-deployed maintenance requirements for the U.S.S. Freedom while in Singapore, and estimates for follow-on deployments of Littoral Combat Ships of both variants. 
(8)A detailed description of the continuity of operations plans for the Littoral Combat Ship Squadron and of any plans to increase the number of Squadron personnel. 
(9)An identification of mission critical single point of failure equipment for which a sufficient number spare parts are necessary to have on hand, and determination of Littoral Combat Ship forward deployed equipment and spare parts locations and levels. 
(b)FormThe plan required under subsection (a) shall be submitted in unclassified form but may have a classified annex. 
326.Strategy for improving asset tracking and in-transit visibility 
(a)Strategy and implementation plans 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive strategy for improving asset tracking and in-transit visibility across the Department of Defense, together with the plans of the military departments for implementing the strategy. 
(2)ElementsThe strategy and implementation plans required under paragraph (1) shall include the following elements: 
(A)The overarching goals and objectives desired from implementation of the strategy. 
(B)A description of steps to achieve those goals and objectives, as well as milestones and performance measures to gauge results. 
(C)An estimate of the costs associated with executing the plan, and the sources and types of resources and investments, including skills, technology, human capital, information, and other resources, required to meet the goals and objectives. 
(D)A description of roles and responsibilities for managing and overseeing the implementation of the strategy, including the role of program managers, and the establishment of mechanisms for multiple stakeholders to coordinate their efforts throughout implementation and make necessary adjustments to the strategy based on performance. 
(E)A description of key factors external to the Department of Defense and beyond its control that could significantly affect the achievement of the long-term goals contained in the strategy. 
(F)A detailed description of asset marking requirements and how automated information and data capture technologies could improve readiness, cost effectiveness, and performance. 
(G)A defined list of all categories of items that program managers are required to identify for the purposes of asset marking. 
(H)A description of steps to improve asset tracking and in-transit visibility for classified programs.  
(I)Steps to be undertaken to facilitate collaboration with industry designed to capture best practices, lessons learned, and any relevant technical matters. 
(J)A description of how improved asset tracking and in-transit visibility could enhance audit readiness, reduce counterfeit risk, enhance logistical processes, and otherwise benefit the Department of Defense. 
(K)An operational security assessment designed to ensure that all Department of Defense assets are appropriately protected during the execution of the strategy and implementation plan. 
(b)Comptroller general reportNot later than one year after the strategy is submitted under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment of the extent to which the strategy and accompanying implementation plans— 
(1)include the elements set forth under subsection (a)(2); 
(2)align to achieve the overarching asset tracking and in-transit visibility goals and objectives of the Department of Defense; 
(3)incorporate, as appropriate, industry best practices related to automated information and data capture technologies for asset tracking and in-transit visibility; 
(4)effectively execute the policies prescribed in Department of Defense Instruction 8320.04; and 
(5)have been implemented. 
DReports 
331.Additional reporting requirements relating to personnel and unit readiness 
(a)Assessment of assigned missions and contractor supportSection 482 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking The report for a quarter and inserting Each report; and 
(B)by striking (e), and (f) and inserting (f), (g), (h), (i), (j), and (k), and the reports for the second and fourth quarters of a calendar year shall also contain the information required by subsection (e); 
(2)in subsection (d)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking , including the extent and all that follows through the period at the end and inserting the following: , including an assessment of the manning of units (authorized versus assigned numbers of personnel) for units not scheduled for deployment and the timing of the arrival of personnel into units preparing for deployments.; and 
(ii)in subparagraph (B), by inserting unit before personnel strength; 
(B)by amending paragraph (2) to read as follows: 
 
(2)Personnel turbulence 
(A)Recruit quality. 
(B)Personnel assigned to a unit but not trained for the level of assigned responsibility or mission. 
(C)Fitness for deployment. 
(D)Recruiting and retention status.; 
(C)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); and 
(D)in paragraph (3), as redesignated by subparagraph (C), by striking Training commitments and inserting Mission rehearsals; 
(3)by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (l), respectively; 
(4)by inserting after subsection (d)(3), as redesignated by paragraph (1)(C), the following new subsection: 
 
(e)Logistics indicatorsThe reports for the second and fourth quarters of a calendar year shall also include information regarding the active components of the armed forces (and an evaluation of such information) with respect to each of the following logistics indicators:;  
(5)in subsection (e), as designated by paragraph (4)— 
(A)by redesignating paragraphs (5), (6), and (7) as paragraphs (1), (2), and (3), respectively; 
(B)in paragraph (1), as redesignated by subparagraph (A), by striking subparagraph (E); and 
(C)in paragraph (2), as so redesignated— 
(i)in subparagraph (A), by striking Maintenance and inserting Depot maintenance; and 
(ii)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Equipment not available due to a lack of supplies or parts.; and 
(6)by inserting after subsection (g), as redesignated by paragraph (3), the following new subsections: 
 
(h)Combatant command assigned mission assessments 
(1)Each report shall also include an assessment by each commander of a geographic or functional combatant command of the ability of the command to successfully execute each of the assigned missions of the command. Each such assessment for a combatant command shall also include a list of the mission essential tasks for each assigned mission of the command and an assessment of the ability of the command to successfully complete each task within prescribed timeframes. 
(2)For purposes of this subsection, the term assigned mission means any contingency response program plan, theater campaign plan, or named operation that is approved and assigned by the Joint Chiefs of Staff. 
(i)Risk assessment of dependence on contractor supportEach report shall also include an assessment by the Chairman of the Joint Chiefs of Staff of the level of risk incurred by using contract support in contingency operations as required under Department of Defense Instruction 1100.22, Policies and Procedures for Determining Workforce Mix. 
(j)Combat support agencies assessment 
(1)Each report shall also include an assessment by the Secretary of Defense of the military readiness of the combat support agencies, including, for each such agency— 
(A)a determination with respect to the responsiveness and readiness of the agency to support operating forces in the event of a war or threat to national security, including— 
(i)a list of mission essential tasks and an assessment of the ability of the agency to successfully perform those tasks; 
(ii)an assessment of how the ability of the agency to accomplish the tasks referred to in subparagraph (A) affects the ability of the military departments and the unified and geographic combatant commands to execute operations and contingency plans by number; 
(iii)any readiness deficiencies and actions recommended to address such deficiencies; and 
(iv)key indicators and other relevant information related to any deficiency or other problem identified; 
(B)any recommendations that the Secretary considers appropriate. 
(2)In this subsection, the term combat support agency means any of the following Defense Agencies: 
(A)The Defense Information Systems Agency. 
(B)The Defense Intelligence Agency. 
(C)The Defense Logistics Agency. 
(D)The National Geospatial-Intelligence Agency (but only with respect to combat support functions that the agencies perform for the Department of Defense). 
(E)The Defense Contract Management Agency. 
(F)The Defense Threat Reduction Agency. 
(G)The National Reconnaissance Office. 
(H)The National Security Agency (but only with respect to combat support functions that the agencies perform for the Department of Defense) and Central Security Service. 
(I)Any other Defense Agency designated as a combat support agency by the Secretary of Defense. 
(k)Major exercise assessments 
(1)Each report shall also include an after-action assessment of each major exercise by the commander of the geographic or functional combatant command concerned or the chief of the military service concerned, as appropriate, that includes— 
(A)a brief description of the exercise; 
(B)planned training objectives for the exercise; 
(C)a full summary of cost associated with the exercise, including in-kind and direct contributions to allies and partners; and 
(D)an executive summary of the lessons learned and training objectives met by conducting the exercise. 
(2)In this subsection, the term major exercise means a named major training event, an integrated or joint exercise, or a unilateral major exercise.. 
332.Modification of authorities on prioritization of funds for equipment readiness and strategic capability 
(a)Inclusion of Marine Corps in requirementsSection 323 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 229 note) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following new paragraph (2): 
 
(2)the Secretary of the Army to meet the requirements of the Army, and the Secretary of the Navy to meet the requirements of the Marine Corps, for that fiscal year, in addition to the requirements under paragraph (1), for the reconstitution of equipment and materiel in prepositioned stocks in accordance with requirements under the policy or strategy implemented under the guidelines in section 2229 of title 10, United States Code.; and 
(2)in subsection (b)(2), by striking subparagraph (B) and inserting the following new subparagraph (B): 
 
(B)the Army and the Marine Corps for the reconstitution of equipment and materiel in prepositioned stocks.. 
(b)Repeal of requirement for annual Army report and GAO reviewSuch section is further amended by striking subsections (c) through (f) and inserting the following new subsection (c): 
 
(c)Contingency operation definedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.. 
333.Revision to requirement for annual submission of information regarding information technology capital assetsSection 351(a)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 221 note) is amended by striking in excess of $30,000,000 and all that follows and inserting (as computed in fiscal year 2000 constant dollars) in excess of $32,000,000 or an estimated total cost for the future-years defense program for which the budget is submitted (as computed in fiscal year 2000 constant dollars) in excess of $378,000,000, for all expenditures, for all increments, regardless of the appropriation and fund source, directly related to the assets definition, design, development, deployment, sustainment, and disposal.. 
334.Modification of annual corrosion control and prevention reporting requirementsSection 903(b)(5) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note) is amended— 
(1)by inserting (A) after (5); and 
(2)by adding at the end the following new subparagraph: 
 
(B)The report required under subparagraph (A) shall— 
(i)provide a clear linkage between the corrosion control and prevention program of the military department and the overarching goals and objectives of the long-term corrosion control and prevention strategy developed and implemented by the Secretary of Defense under section 2228(d) of title 10, United States Code; and 
(ii)include performance measures to ensure that the corrosion control and prevention program is achieving the goals and objectives described in clause (i).. 
ELimitations and Extensions of Authority 
341.Certification for realignment of forces at Lajes Air Force Base, AzoresThe Secretary of Defense shall certify to the congressional defense committees, prior to taking any action to realign forces at Lajes Air Force Base, Azores, that the action is supported by a European Infrastructure Consolidation Assessment initiated by the Secretary of Defense on January 25, 2013. The certification shall include a specific assessment of the efficacy of Lajes Air Force Base, Azores, in support of the United States overseas force posture. 
342.Limitation on performance of Department of Defense flight demonstration teams outside the United StatesIf, during fiscal year 2014 or 2015, any performance by a flight demonstration team under the jurisdiction of the Secretary of Defense that is scheduled for a location within the United States is cancelled by reason of budget reductions made pursuant to an order for sequestration issued by the President under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985, then no such flight demonstration team may perform at any location outside the United States during such fiscal year. 
343.Limitation on funding for United States Special Operations Command National Capital Region 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended for the United States Special Operations Command National Capital Region (USSOCOM–NCR) until 30 days after the Secretary of Defense submits to the congressional defense committees a report on the USSOCOM–NCR. 
(b)Report elementsThe report required under subsection (a) shall include the following elements: 
(1)A description of the purpose of the USSOCOM-NCR. 
(2)A description of the activities to be performed by the USSOCOM–NCR. 
(3)An explanation of the impact of the USSOCOM-NCR on existing activities at United States Special Operations Command headquarters. 
(4)A detailed, by fiscal year, breakout of the staffing and other costs associated with the USSOCOM-NCR over the future-years defense program. 
(5)A description of the relationship between the USSOCOM-NCR and the Office of the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict. 
(6)A description of the role of the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict in providing oversight of USSOCOM-NCR activities. 
(7)Any other matters the Secretary determines appropriate. 
344.Limitation on availability of funds for Trans Regional Web Initiative 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated for fiscal year 2014 for the Department of Defense may be obligated or expended for the Trans Regional Web Initiative.  
(b)ExceptionNotwithstanding subsection (a), of the amounts authorized to be appropriated by section 301 for operation and maintenance, Defense-wide, not more than $2,000,000 may be obligated or expended for— 
(1)the termination of the Trans Regional Web Initiative as managed by Special Operations Command; or 
(2)transitioning appropriate capabilities of such Initiative to other agencies. 
FOther Matters 
351.Gifts made for the benefit of military musical unitsSection 974 of title 10, United States Code, is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following: 
 
(d)Private donations 
(1)The Secretary concerned may accept contributions of money, personal property, or services on the condition that such money, property, or services be used for the benefit of a military musical unit under the jurisdiction of the Secretary.  
(2)Any contribution of money under paragraph (1) shall be credited to the appropriation or account providing the funds for such military musical unit. Any amount so credited shall be merged with amounts in the appropriation or account to which credited, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such appropriation or account. 
(3)Not later than January 30 of each year, the Secretary concerned shall submit to Congress a report on any contributions of money, personal property, and services accepted under paragraph (1) during the fiscal year preceding the fiscal year during which the report is submitted.. 
352.Revised policy on ground combat and camouflage utility uniforms 
(a)Establishment of policyIt is the policy of the United States that the Secretary of Defense shall eliminate the development and fielding of Armed Force-specific combat and camouflage utility uniforms and families of uniforms in order to adopt and field a common combat and camouflage utility uniform or family of uniforms for specific combat environments to be used by all members of the Armed Forces. 
(b)ProhibitionExcept as provided in subsection (c), after the date of the enactment of this Act, the Secretary of a military department may not adopt any new camouflage pattern design or uniform fabric for any combat or camouflage utility uniform or family of uniforms for use by an Armed Force, unless— 
(1)the new design or fabric is a combat or camouflage utility uniform or family of uniforms that will be adopted by all Armed Forces; 
(2)the Secretary adopts a uniform already in use by another Armed Force; or 
(3)the Secretary of Defense grants an exception based on unique circumstances or operational requirements. 
(c)ExceptionsNothing in subsection (b) shall be construed as— 
(1)prohibiting the development of combat and camouflage utility uniforms and families of uniforms for use by personnel assigned to or operating in support of the unified combatant command for special operations forces described in section 167 of title 10, United States Code; 
(2)prohibiting engineering modifications to existing uniforms that improve the performance of combat and camouflage utility uniforms, including power harnessing or generating textiles, fire resistant fabrics, and anti-vector, anti-microbial, and anti-bacterial treatments; 
(3)prohibiting the Secretary of a military department from fielding ancillary uniform items, including headwear, footwear, body armor, and any other such items as determined by the Secretary; 
(4)prohibiting the Secretary of a military department from issuing vehicle crew uniforms; 
(5)prohibiting cosmetic service-specific uniform modifications to include insignia, pocket orientation, closure devices, inserts, and undergarments; or 
(6)prohibiting the continued fielding or use of pre-existing service-specific or operation-specific combat uniforms as long as the uniforms continue to meet operational requirements. 
(d)Registration RequiredThe Secretary of a military department shall formally register with the Joint Clothing and Textiles Governance Board all uniforms in use by an Armed Force under the jurisdiction of the Secretary and all such uniforms planned for use by such an Armed Force. 
(e)Limitation on RestrictionThe Secretary of a military department may not prevent the Secretary of another military department from authorizing the use of any combat or camouflage utility uniform or family of uniforms. 
(f)Guidance required 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to implement this section. 
(2)ContentAt a minimum, the guidance required by paragraph (1) shall require the Secretary of each of the military departments— 
(A)in cooperation with the commanders of the combatant commands, including the unified combatant command for special operations forces, to establish, by not later than 180 days after the date of the enactment of this Act, joint criteria for combat and camouflage utility uniforms and families of uniforms, which shall be included in all new requirements documents for such uniforms; 
(B)to continually work together to assess and develop new technologies that could be incorporated into future combat and camouflage utility uniforms and families of uniforms to improve war fighter survivability; 
(C)to ensure that new combat and camouflage utility uniforms and families of uniforms meet the geographic and operational requirements of the commanders of the combatant commands; and 
(D)to ensure that all new combat and camouflage utility uniforms and families of uniforms achieve interoperability with all components of individual war fighter systems, including body armor, organizational clothing and individual equipment, and other individual protective systems. 
(g)Repeal of policySection 352 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84, 123 Stat. 2262; 10 U.S.C. 771 note) is repealed. 
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels and in annual limitation on certain end strength reductions. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2014 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2014, as follows: 
(1)The Army, 520,000. 
(2)The Navy, 323,600. 
(3)The Marine Corps, 190,200. 
(4)The Air Force, 327,600. 
402.Revisions in permanent active duty end strength minimum levels and in annual limitation on certain end strength reductions 
(a)Permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 510,000. 
(2)For the Navy, 323,600. 
(3)For the Marine Corps, 188,000. 
(4)For the Air Force, 327,600.. 
(b)Annual maximum authorized reduction in end strengths 
(1)Army end strengthsSubsection (a) of section 403 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1708) is amended by striking 15,000 members and inserting 25,000 members. 
(2)Marine Corps end strengthsSubsection (b) of such section is amended by striking 5,000 members and inserting 7,500 members. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2014, as follows: 
(1)The Army National Guard of the United States, 354,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 59,100. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 105,400. 
(6)The Air Force Reserve, 70,400. 
(7)The Coast Guard Reserve, 9,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2014, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,159. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,734. 
(6)The Air Force Reserve, 2,911. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2014 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army National Guard of the United States, 27,210. 
(2)For the Army Reserve, 8,395. 
(3)For the Air National Guard of the United States, 21,875. 
(4)For the Air Force Reserve, 10,429. 
414.Fiscal year 2014 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2014, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2014, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2014, may not exceed 90. 
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2014, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2014. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Congressional notification requirements related to increases in number of general and flag officers on active duty or in joint duty assignments. 
Sec. 502. Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officer. 
Sec. 503. Selective early retirement authority for regular officers and selective early removal of officers from reserve active-status list. 
Subtitle B—Reserve Component Management 
Sec. 511. Suicide prevention efforts for members of the reserve components. 
Sec. 512. Removal of restrictions on the transfer of officers between the active and inactive National Guard. 
Sec. 513. Limitations on cancellations of deployment of certain reserve component units and involuntary mobilizations of certain Reserves. 
Sec. 514. Review of requirements and authorizations for reserve component general and flag officers in an active status. 
Sec. 515. Feasibility of establishing a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands. 
Subtitle C—General Service Authorities 
Sec. 521. Provision of information under Transition Assistance Program about disability-related employment and education protections. 
Sec. 522. Medical examination requirements regarding post-traumatic stress disorder or traumatic brain injury before administrative separation. 
Sec. 523. Establishment and use of consistent definition of gender-neutral occupational standard for military career designators. 
Sec. 524. Sense of Congress regarding the Women in Service Implementation Plan. 
Sec. 525. Provision of military service records to the Secretary of Veterans Affairs in an electronic format. 
Sec. 526. Review of Integrated Disability Evaluation System. 
Subtitle D—Military Justice Matters, Other Than Sexual Assault Prevention and Response and Related Reforms 
Sec. 531. Modification of eligibility for appointment as Judge on the United States Court of Appeals for the Armed Forces. 
Sec. 532. Enhancement of protection of rights of conscience of members of the Armed Forces and chaplains of such members. 
Sec. 533. Inspector General investigation of Armed Forces compliance with regulations for the protection of rights of conscience of members of the Armed Forces and their chaplains. 
Sec. 534. Survey of military chaplains views on Department of Defense policy regarding chaplain prayers outside of religious services. 
Subtitle E—Member Education and Training 
Sec. 541. Additional requirements for approval of educational programs for purposes of certain educational assistance under laws administered by the Secretary of Defense. 
Sec. 542. Enhancement of mechanisms to correlate skills and training for military occupational specialties with skills and training required for civilian certifications and licenses. 
Sec. 543. Report on the Troops to Teachers program. 
Sec. 544. Secretary of Defense report on feasibility of requiring automatic operation of current prohibition on accrual of interest on direct student loans of certain members of the Armed Forces. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
Sec. 551. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 552. Impact aid for children with severe disabilities. 
Sec. 553. Treatment of tuition payments received for virtual elementary and secondary education component of Department of Defense education program. 
Sec. 554. Family support programs for immediate family members of members of the Armed Forces assigned to special operations forces. 
Sec. 555. Sense of Congress on parental rights of members of the Armed Forces in child custody determinations. 
Subtitle G—Decorations and Awards 
Sec. 561. Repeal of limitation on number of medals of honor that may be awarded to the same member of the Armed Forces. 
Sec. 562. Standardization of time-limits for recommending and awarding Medal of Honor, Distinguished-Service Cross, Navy Cross, Air Force Cross, and Distinguished-Service Medal. 
Sec. 563. Recodification and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor Roll requirements. 
Sec. 564. Prompt replacement of military decorations. 
Sec. 565. Review of eligibility for, and award of, Purple Heart to victims of the attacks at recruiting station in Little Rock, Arkansas, and at Fort Hood, Texas. 
Sec. 566. Authorization for award of the Medal of Honor to former members of the Armed Forces previously recommended for award of the Medal of Honor. 
Sec. 567. Authorization for award of the Medal of Honor for acts of valor during the Vietnam War. 
Sec. 568. Authorization for award of the Distinguished-Service Cross for acts of valor during the Korean and Vietnam Wars. 
Sec. 569. Authorization for award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War. 
Subtitle H—Other Studies, Reviews, Policies, and Reports 
Sec. 571. Report on feasibility of expanding performance evaluation reports to include 360-degree assessment approach. 
Sec. 572. Report on Department of Defense personnel policies regarding members of the Armed Forces with HIV or Hepatitis B. 
Sec. 573. Policy on military recruitment and enlistment of graduates of secondary schools. 
Sec. 574. Comptroller General report on use of determination of personality disorder or adjustment disorder as basis to separate members from the Armed Forces. 
Subtitle I—Other Matters 
Sec. 581. Accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing and related reports. 
Sec. 582. Expansion of privileged information authorities to debriefing reports of certain recovered persons who were never placed in a missing status. 
Sec. 583. Revision of specified senior military colleges to reflect consolidation of North Georgia College and State University and Gainesville State College. 
Sec. 584. Review of security of military installations, including barracks, temporary lodging facilities, and multi-family residences. 
Sec. 585. Authority to enter into concessions contracts at Army National Military Cemeteries. 
Sec. 586. Military salute during recitation of pledge of allegiance by members of the Armed Forces not in uniform and by veterans. 
Sec. 587.  Improved climate assessments and dissemination of results. 
AOfficer Personnel Policy Generally 
501.Congressional notification requirements related to increases in number of general and flag officers on active duty or in joint duty assignments 
(a)Congressional notification required; baselinesSection 526 of title 10, United States Code, is amended— 
(1)by redesignating subsections (d) through (h) as subsections (c) through (g), respectively; and 
(2)by adding at the end the following new subsections: 
 
(h)Active-duty baseline 
(1)Notice and wait requirementIf the Secretary of a military department proposes an action that would increase above the baseline the number of general officers or flag officers of an armed force under the jurisdiction of that Secretary who would be on active duty and would count against the statutory limit applicable to that armed force under subsection (a), the action shall not take effect until after the end of the 60-calendar day period beginning on the date on which the Secretary provides notice of the proposed action, including the rationale for the action, to the Committees on Armed Services of the House of Representatives and the Senate. 
(2)Baseline definedFor purposes of paragraph (1), the term baseline for an armed force means the lower of— 
(A)the statutory limit of general officers or flag officers of that armed force under subsection (a); or 
(B)the actual number of general officers or flag officers of that armed force who, as of January 1, 2014, counted toward the statutory limit of general officers or flag officers of that armed force under subsection (a). 
(3)LimitationIf, at any time, the actual number of general officers or flag officers of an armed force who count toward the statutory limit of general officers or flag officers of that armed force under subsection (a) exceeds such statutory limit, then no increase described in paragraph (1) for that armed force may occur until the general officer or flag officer total for that armed force is reduced below such statutory limit. 
(i)joint duty assignment baseline 
(1)Notice and wait requirementIf the Secretary of Defense, the Secretary of a military department, or the Chairman of the Joint Chiefs of Staff proposes an action that would increase above the baseline the number of general officers and flag officers of the armed forces in joint duty assignments who count against the statutory limit under subsection (b)(1), the action shall not take effect until after the end of the 60-calendar day period beginning on the date on which the Secretary or Chairman, as the case may be, provides notice of the proposed action, including the rationale for the action, to the Committees on Armed Services of the House of Representatives and the Senate. 
(2)Baseline definedFor purposes of paragraph (1), the term baseline means the lower of— 
(A)the statutory limit on general officer and flag officer positions that are joint duty assignments under subsection (b)(1); or 
(B)the actual number of general officers and flag officers who, as of January 1, 2014, were in joint duty assignments counted toward the statutory limit under subsection (b)(1). 
(3)LimitationIf, at any time, the actual number of general officers and flag officers in joint duty assignments counted toward the statutory limit under subsection (b)(1) exceeds such statutory limit, then no increase described in paragraph (1) may occur until the number of general officers and flag officers in joint duty assignments is reduced below such statutory limit.. 
(b)Reporting requirements 
(1)Initial reportNot later than February 1, 2014, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report specifying— 
(A)the numbers of general officers and flag officers who, as of January 1, 2014, counted toward the service-specific limits of subsection (a) of section 526 of title 10, United States Code; and 
(B)the number of general officers and flag officers in joint duty assignments who, as of January 1, 2014, counted toward the statutory limit under subsection (b)(1) of such section. 
(2)Annual reportsSection 526 of title 10, United States Code, is further amended by inserting after subsection (i), as added by subsection (a)(2) of this section, the following new subsection: 
 
(j)Annual report on general officer and flag officer numbersNot later than March 1, 2015, and each March 1 thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report specifying— 
(1)the numbers of general officers and flag officers who, as of January 1 of the calendar year in which the report is submitted, counted toward the service-specific limits of subsection (a); and 
(2)the number of general officers and flag officers in joint duty assignments who, as of such January 1, counted toward the statutory limit under subsection (b)(1).. 
(c)Effective dateThe amendments made by this is section shall take effect on January 1, 2014. 
502.Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officerSection 533 of title 10, United States Code, is amended— 
(1)in subsections (a)(2) and (c), by inserting or (g) after subsection (b); and 
(2)by adding at the end the following new subsection: 
 
(g) 
(1)Under regulations prescribed by the Secretary of Defense, if the Secretary of a military department determines that the number of commissioned officers with cyberspace-related experience or advanced education serving on active duty in an armed force under the jurisdiction of such Secretary is critically below the number needed, such Secretary may credit any person receiving an original appointment with a period of constructive service for the following: 
(A)Special experience or training in a particular cyberspace-related field if such experience or training is directly related to the operational needs of the armed force concerned. 
(B)Any period of advanced education in a cyberspace-related field beyond the baccalaureate degree level if such advanced education is directly related to the operational needs of the armed force concerned. 
(2)Constructive service credited an officer under this subsection shall not exceed one year for each year of special experience, training, or advanced education, and not more than three years total constructive service may be credited. 
(3)Constructive service credited an officer under this subsection is in addition to any service credited that officer under subsection (a) and shall be credited at the time of the original appointment of the officer. 
(4)The authority to award constructive service credit under this subsection expires on December 31, 2018.. 
503.Selective early retirement authority for regular officers and selective early removal of officers from reserve active-status list 
(a)Regular officers on the active-duty list considered for selective early retirement 
(1)Lieutenant colonels and commandersSubparagraph (A) of section 638a(b)(2) of title 10, United States Code, is amended by striking would be subject to and all that follows through two or more times) and inserting have failed of selection for promotion at least one time and whose names are not on a list of officers recommended for promotion. 
(2)Colonels and Navy captainsSubparagraph (B) of such section is amended by striking would be subject to and all that follows through not less than two years) and inserting have served on active duty in that grade for at least two years and whose names are not on a list of officers recommended for promotion. 
(b)Officers considered for selective early removal from reserve active-status listSection 14704 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting (1) before Whenever; 
(B)by striking all officers on that list and inserting officers on the reserve active-status list; 
(C)by striking the reserve active-status list, in the number specified by the Secretary by each grade and competitive category. and inserting that list.; and 
(D)by adding at the end the following new paragraphs: 
 
(2)Except as provided in paragraph (3), the list of officers in a reserve component whose names are submitted to a board under paragraph (1) shall include each officer on the reserve active-status list for that reserve component in the same grade and competitive category whose position on the reserve active-status list is between— 
(A)that of the most junior officer in that grade and competitive category whose name is submitted to the board; and 
(B)that of the most senior officer in that grade and competitive category whose name is submitted to the board. 
(3)A list submitted to a board under paragraph (1) may not include an officer who— 
(A)has been approved for voluntary retirement; or 
(B)is to be involuntarily retired under any provision of law during the fiscal year in which the board is convened or during the following fiscal year.; 
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(3)by inserting after subsection (a) the following new subsection (b): 
 
(b)Specification of number of officers who may be recommended for separationThe Secretary of the military department concerned shall specify the number of officers described in subsection (a)(1) that a board may recommend for separation under subsection (c).. 
BReserve Component Management 
511.Suicide prevention efforts for members of the reserve components 
(a)Improved outreach under suicide prevention and resilience programSection 10219 of title 10, United States Code, is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Outreach for certain members of the reserve components 
(1)Upon the request of an adjutant general of a State, the Secretary may share with the adjutant general the contact information of members described in paragraph (2) who reside in such State in order for the adjutant general to include such members in suicide prevention efforts conducted under this section. 
(2)Members described in this paragraph are— 
(A)members of the Individual Ready Reserve; and 
(B)members of a reserve component who are individual mobilization augmentees.. 
(b)Inclusion in Department of Defense Community Partnerships pilot programSection 706 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1800; 10 U.S.C. 10101 note) is amended— 
(1)in subsections (a) and (e), by striking and substance use disorders and traumatic brain injury and inserting , substance use disorders, traumatic brain injury, and suicide prevention; and 
(2)in subsection (c)(3), by striking and substance use disorders and traumatic brain injury described in paragraph (1) and inserting , substance use disorders, traumatic brain injury, and suicide prevention.  
512.Removal of restrictions on the transfer of officers between the active and inactive National Guard 
(a)Army National GuardDuring the period ending on December 31, 2016, under regulations prescribed by the Secretary of the Army: 
(1)An officer of the Army National Guard who fills a vacancy in a federally recognized unit of the Army National Guard may be transferred from the active Army National Guard to the inactive Army National Guard. 
(2)An officer of the Army National Guard transferred to the inactive Army National Guard pursuant to paragraph (1) may be transferred from the inactive Army National Guard to the active Army National Guard to fill a vacancy in a federally recognized unit. 
(b)Air National GuardDuring the period ending on December 31, 2016, under regulations prescribed by the Secretary of the Air Force: 
(1)An officer of the Air National Guard who fills a vacancy in a federally recognized unit of the Air National Guard may be transferred from the active Air National Guard to the inactive Air National Guard. 
(2)An officer of the Air National Guard transferred to the inactive Air National Guard pursuant to paragraph (1) may be transferred from the inactive Air National Guard to the active Air National Guard to fill a vacancy in a federally recognized unit. 
513.Limitations on cancellations of deployment of certain reserve component units and involuntary mobilizations of certain Reserves 
(a)Limitation on cancellation of deployment of certain units within 180 days of scheduled deployment 
(1)LimitationThe deployment of a unit of a reserve component of the Armed Forces described in paragraph (2) may not be cancelled during the 180-day period ending on the date on which the unit is otherwise scheduled for deployment without the approval, in writing, of the Secretary of Defense. 
(2)Covered deploymentsA deployment of a unit of a reserve component described in this paragraph is a deployment whose cancellation as described in paragraph (1) is due to the deployment of a unit of a regular component of the Armed Forces to carry out the mission for which the unit of the reserve component was otherwise to be deployed. 
(3)Notice to Congress and Governors on approval of cancellation of deploymentOn approving the cancellation of deployment of a unit under paragraph (1), the Secretary shall submit to the congressional defense committees and the Governor concerned a notice on the approval of cancellation of deployment of the unit. 
(b)Advance notice to certain Reserves on involuntary mobilization 
(1)Advance notice requiredThe Secretary concerned may not provide less than 120 days advance notice of an involuntary mobilization to a member of the reserve component of the Armed Forces described in paragraph (2) without the approval, in writing, of the Secretary of Defense. 
(2)Covered ReservesA member of a reserve component described in this paragraph is a member as follows: 
(A)A member who is not assigned to a unit organized to serve as a unit. 
(B)A member who is to be mobilized apart from the member’s unit. 
(3)Commencement of applicabilityThis subsection shall apply with respect to members who are mobilized on or after the date that is 120 days after the date of the enactment of this Act. 
(4)Secretary concerned definedIn this subsection, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
(5)SunsetThis subsection shall cease to apply as of the date of the completion of the withdrawal of United States combat forces from Afghanistan. 
(c)Nondelegation of approvalThe Secretary of Defense may not delegate the approval of cancellations of deployments of units under subsection (a) or the approval of mobilization of Reserves without advance notice under subsection (b). 
514.Review of requirements and authorizations for reserve component general and flag officers in an active status 
(a)Review requiredThe Secretary of Defense shall conduct a review of the general officer and flag officer requirements for members of the reserve component in an active status. 
(b)Purpose of reviewThe purpose of the review is to ensure that the authorized strengths provided in section 12004 of title 10, United States Code, for reserve general officers and reserve flag officers in an active status— 
(1)are based on an objective requirements process and are sufficient for the effective management, leadership, and administration of the reserve components;  
(2)provide a qualified, sufficient pool from which reserve component general and flag officers can continue to be assigned on active duty in joint duty and in-service military positions;  
(3)reflect a review of the appropriateness and number of exemptions provided by subsections (b), (c), and (d) of section 12004 of title 10, United States Code; 
(4)reflect the efficiencies that can be achieved through downgrading or elimination of reserve component general or flag officer positions, including through the conversion of certain reserve component general or flag officer positions to senior civilian positions; and 
(5)are subjected to periodic review, control, and adjustment. 
(c)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review, including such recommendations for changes in law and policy related to authorized reserve general and flag officers strengths as the Secretary considers to be appropriate. 
515.Feasibility of establishing a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands 
(a)Determination requiredThe Secretary of Defense shall determine the feasibility of establishing— 
(1)a unit of the National Guard in American Samoa; and 
(2)a unit of the National Guard in the Commonwealth of the Northern Mariana Islands. 
(b)Force structure elementsIn making the feasibility determination under subsection (a), the Secretary of Defense shall consider the following: 
(1)The allocation of National Guard force structure and manpower to American Samoa and the Commonwealth of the Northern Mariana Islands in the event of the establishment of a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands, and the impact of this allocation on existing National Guard units in the 50 States, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and the District of Columbia. 
(2)The Federal funding that would be required to support pay, benefits, training operations, and missions of members of a unit of the National Guard in American Samoa and the Commonwealth of the Northern Mariana Islands, based on the allocation derived from paragraph (1), and the equipment, including maintenance, required to support such force structure. 
(3)The presence of existing infrastructure to support a unit of the National Guard in American Samoa and the Commonwealth of the Northern Mariana Islands, and the requirement for additional infrastructure, including information technology infrastructure, to support such force structure, based on the allocation derived from paragraph (1). 
(4)How a unit of the National Guard in American Samoa and the Commonwealth of the Northern Mariana Island would accommodate the National Guard Bureau’s Essential Ten homeland defense capabilities (i.e., aviation, engineering, civil support teams, security, medical, transportation, maintenance, logistics, joint force headquarters, and communications) and reflect regional needs. 
(5)The manpower cadre, both military personnel and full-time support, including National Guard technicians, required to establish, maintain, and sustain a unit of the National Guard in American Samoa and the Commonwealth of the Northern Mariana Islands, and the ability of American Samoa and of the Commonwealth of the Northern Mariana Islands to support demographically a unit of the National Guard at each location. 
(6)The ability of a unit of the National Guard in American Samoa and the Commonwealth of the Northern Mariana Islands to maintain unit readiness and the logistical challenges associated with transportation, communications, supply/resupply, and training operations and missions. 
(c)Submission of conclusionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall notify the congressional defense committees of the results of the feasibility determination made under subsection (a). If the Secretary determines that establishment of a unit of the National Guard in American Samoa or the Commonwealth of the Northern Mariana Islands (or both) is feasible, the Secretary shall include in the notification the following: 
(1)A determination of whether the executive branch of American Samoa and of the Commonwealth of the Northern Mariana Islands has enacted and implemented statutory authorization for an organized militia as a prerequisite for establishing a unit of the National Guard, and a description of any other steps that such executive branches must take to request and carry out the establishment of a National Guard unit. 
(2)A list of any amendments to titles 10, 32, and 37, United States Code, that would have to be enacted by Congress to provide for the establishment of a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands. 
(3)A description of any required Department of Defense actions to establish a unit of the National Guard in American Samoa and in the Commonwealth of the Northern Mariana Islands. 
(4)A suggested timeline for completion of the steps and actions described in the preceding paragraphs. 
CGeneral Service Authorities 
521.Provision of information under Transition Assistance Program about disability-related employment and education protections 
(a)Additional element of programSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(9)Provide information about disability-related employment and education protections.. 
(b)Deadline for implementationThe program carried out under section 1144 of title 10, United States Code, shall comply with the requirements of subsection (b)(9) of such section, as added by subsection (a), by not later than April 1, 2015. 
522.Medical examination requirements regarding post-traumatic stress disorder or traumatic brain injury before administrative separationSection 1177(a)(2) of title 10, United States Code, is amended by inserting after honorable the following: , including an administrative separation in lieu of court-martial,. 
523.Establishment and use of consistent definition of gender-neutral occupational standard for military career designators 
(a)Establishment of definitionsSection 543 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 113 note) is amended by adding at the end the following new subsection: 
 
(d)DefinitionsIn this section: 
(1)Gender-neutral occupational standardThe term gender-neutral occupational standard, with respect to a military career designator, means that all members of the Armed Forces serving in or assigned to the military career designator must meet the same performance outcome-based standards for the successful accomplishment of the necessary and required specific tasks associated with the qualifications and duties performed while serving in or assigned to the military career designator. 
(2)Military career designatorThe term military career designator refers to— 
(A)in the case of enlisted members and warrant officers of the Armed Forces, military occupational specialties, specialty codes, enlisted designators, enlisted classification codes, additional skill identifiers, and special qualification identifiers; and 
(B)in the case of commissioned officers (other than commissioned warrant officers), officer areas of concentration, occupational specialties, specialty codes, additional skill identifiers, and special qualification identifiers.. 
(b)Use of definitionsSuch section is further amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking military occupational career field and inserting military career designator; and 
(B)in paragraph (1), by striking common, relevant performance standards and inserting an occupational standard; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking any military occupational specialty and inserting any military career designator; and 
(ii)by striking requirements for members in that specialty and shall ensure (in the case of an occupational specialty and inserting requirements as part of the gender-neutral occupational standard for members in that career designator and shall ensure (in the case of a career designator; and 
(B)in paragraph (2)— 
(i)by striking an occupational specialty and inserting a military career designator; 
(ii)by striking that occupational specialty and inserting that military career designator; and 
(iii)by striking that specialty and inserting that military career designator; and 
(3)in subsection (c)— 
(A)by striking the occupational standards for a military occupational field and inserting the gender-neutral occupational standard for a military career designator; and 
(B)by striking that occupational field and inserting that military career designator. 
524.Sense of Congress regarding the Women in Service Implementation PlanIt is the sense of Congress that the Secretaries of the military departments— 
(1)no later than September 2015, should develop, review, and validate individual occupational standards, using validated gender-neutral occupational standards, so as to assess and assign members of the Armed Forces to units, including Special Operations Forces; and 
(2)no later than January 1, 2016, should complete all assessments. 
525.Provision of military service records to the Secretary of Veterans Affairs in an electronic format 
(a)Provision in electronic formatIn accordance with subsection (b), the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall make the covered records of each member of the Armed Forces available to the Secretary of Veterans Affairs in an electronic format. 
(b)Deadline for provision of recordsWith respect to a member of the Armed Forces who is discharged or released from the Armed Forces on or after January 1, 2014, the Secretary of Defense shall ensure that the covered records of the member are made available to the Secretary of Veterans Affairs not later than 90 days after the date of the member’s discharge or release. 
(c)Sharing of protected health informationFor purposes of the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note), making medical records available to the Secretary of Veterans Affairs under subsection (a) shall be treated as a permitted disclosure. 
(d)Records currently available to Secretary of Veterans AffairsThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall ensure that the covered records of members of the Armed Forces that are available to the Secretary of Veterans Affairs as of the date of the enactment of this Act are made electronically accessible and available as soon as practicable after that date to the Veterans Benefits Administration. 
(e)Covered records definedIn this section, the term covered records means, with respect to a member of the Armed Forces— 
(1)service treatment records; 
(2)accompanying personal records; 
(3)relevant unit records; and 
(4)medical records created by reason of treatment or services received pursuant to chapter 55 of title 10, United States Code. 
526.Review of Integrated Disability Evaluation System 
(a)ReviewThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall conduct a review of— 
(1)the backlog of pending cases in the Integrated Disability Evaluation System with respect to members of the reserve components of the Armed Forces for the purpose of addressing the matters specified in paragraph (1) of subsection (b); and 
(2)the improvements to the Integrated Disability Evaluation System specified in paragraph (2) of such subsection. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services and Veterans’ Affairs of the House of Representatives and the Senate a report on the review conducted under subsection (a). Such report shall include the following: 
(1)With respect to the reserve components of the Armed Forces— 
(A)the number of pending cases that exist as of the date of the report, listed by military department, component, and, with respect to the National Guard, State; 
(B)as of the date of the report, the average time it takes the Department of Defense and the Department of Veterans Affairs to process a case through each phase or step of the Integrated Disability Evaluation System under that Department’s control; 
(C)a description of the measures the Secretary has taken, and will take, to resolve the backlog of cases in the Integrated Disability Evaluation System; and 
(D)the date by which the Secretary plans to resolve such backlog for each military department. 
(2)With respect to the regular components and reserve components of the Armed Forces— 
(A)a description of the progress being made by both the Department of Defense and the Department of Veterans Affairs to transition the Integrated Disability Evaluation System to an integrated and readily accessible electronic format that a member of the Armed Forces may access to see the status of the member during each phase or step of the system; 
(B)an estimate of the cost to complete the transition to an integrated and readily accessible electronic format; and 
(C)an assessment of the feasibility of improving in-transit visibility of pending cases, including by establishing a method of tracking a pending case when— 
(i)a military treatment facility is assigned a packet and pending case for action regarding a member; and 
(ii)a packet is at the Veterans Tracking Application and Disability Rating Activity Site of the Department of Veterans Affairs. 
(c)Pending case definedIn this section, the term pending case means a case involving a member of the Armed Forces who, as of the date of the review under subsection (a), is within the Integrated Disability Evaluation System and has been referred to a medical evaluation board. 
DMilitary Justice Matters, Other Than Sexual Assault Prevention and Response and Related Reforms 
531.Modification of eligibility for appointment as Judge on the United States Court of Appeals for the Armed Forces 
(a)ModificationParagraph (4) of section 942(b) of title 10, United States Code (article 142(b) of the Uniform Code of Military Justice), is amended to read as follows: 
 
(4)A person may not be appointed as a judge of the court within seven years after retirement from active duty as a commissioned officer of a regular component of an armed force.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to appointments to the United States Court of Appeals for the Armed Forces that occur on or after that date. 
532.Enhancement of protection of rights of conscience of members of the Armed Forces and chaplains of such members 
(a)In generalSubsection (a)(1) of section 533 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1727; 10 U.S.C. prec. 1030 note) is amended— 
(1)by striking The Armed Forces shall accommodate the beliefs and inserting Unless it could have an adverse impact on military readiness, unit cohesion, and good order and discipline, the Armed Forces shall accommodate individual expressions of belief; 
(2)by inserting sincerely held before conscience; and 
(3)by striking use such beliefs and inserting use such expression of belief. 
(b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe the implementing regulations required by subsection (c) of such section. In prescribing such regulations, the Secretary shall consult with the official military faith-group representatives who endorse military chaplains. 
533.Inspector General investigation of Armed Forces compliance with regulations for the protection of rights of conscience of members of the Armed Forces and their chaplains 
(a)Investigation into compliance; ReportNot later than 18 months after the date on which regulations are issued implementing the protections afforded by section 533 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1727; 10 U.S.C. prec. 1030 note), as amended by section 532, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report— 
(1)setting forth the results of an investigation by the Inspector General during that 18-month period into the compliance by the Armed Forces with the elements of such regulations on adverse personnel actions, discrimination, or denials of promotion, schooling, training, or assignment for members of the Armed Forces based on conscience, moral principles, or religious beliefs; and 
(2)identifying the number of times during the investigation period that the Inspector General of the Department of Defense or the Inspector General of a military department was contacted regarding an incident involving the conscience, moral principles, or religious beliefs of a member of the Armed Forces. 
(b)ConsultationIn conducting any analysis, investigation, or survey for purposes of this section, the Inspector General of the Department of Defense shall consult with the Armed Forces Chaplains Board, as appropriate. 
534.Survey of military chaplains views on Department of Defense policy regarding chaplain prayers outside of religious services 
(a)Survey requiredThe Secretary of Defense shall conduct a survey among a statistically valid sample of military chaplains of the regular and reserve components of the Armed Forces, to be selected at random, to assess whether— 
(1)restrictions placed on prayers offered in a public or non-religious setting have prevented military chaplains from exercising the tenets of their faith as prescribed by their endorsing faith group; and 
(2)those restrictions have had an adverse impact on the ability of military chaplains to fulfill their duties to minister to members of the Armed Forces and their dependents. 
(b)Deadline for completionThe Secretary of Defense shall complete the survey required by subsection (a) within one year after the date of the enactment of this Act.  
(c)Submission of resultsNot later than 90 days after completing the survey required by subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— 
(1)the survey questionnaire; and  
(2)the results of the survey. 
EMember Education and Training 
541.Additional requirements for approval of educational programs for purposes of certain educational assistance under laws administered by the Secretary of Defense 
(a)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2006 the following new section: 
 
2006a.Assistance for education and training: availability of certain assistance for use only for certain programs of education 
(a)In generalEffective as of August, 1, 2014, an individual eligible for assistance under a Department of Defense educational assistance program or authority covered by this section may, except as provided in subsection (b), only use such assistance for educational expenses incurred for a program as follows: 
(1)An eligible program (as defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)) that is offered by an institution of higher education that has entered into, and is complying with, a program participation agreement under section 487 of such Act (20 U.S.C. 1094). 
(2)In the case of a program designed to prepare individuals for licensure or certification in any State, if the program meets the instructional curriculum licensure or certification requirements of such State. 
(3)In the case of a program designed to prepare individuals for employment pursuant to standards developed by a State board or agency in an occupation that requires approval or licensure for such employment, if the program is approved or licensed by such State board or agency. 
(b)WaiverThe Secretary of Defense may, by regulation, authorize the use of educational assistance under a Department of Defense educational assistance program or authority covered by this chapter for educational expenses incurred for a program of education that is not described in subsection (a) if the program— 
(1)is accredited and approved by a nationally or regionally recognized accrediting agency or association recognized by the Department of Education; 
(2)was not an eligible program described in subsection (a) at any time during the most recent two-year period; 
(3)is a program that the Secretary determines would further the purposes of the educational assistance programs or authorities covered by this chapter, or would further the education interests of students eligible for assistance under the such programs or authorities; and 
(4)the institution providing the program does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance. 
(c)DefinitionsIn this section: 
(1)The term Department of Defense educational assistance programs and authorities covered by this section means the programs and authorities as follows: 
(A)The programs to assist military spouses in achieving education and training to expand employment and portable career opportunities under section 1784a of this title. 
(B)The authority to pay tuition for off-duty training or education of members of the armed forces under section 2007 of this title. 
(C)The program of educational assistance for members of the Selected Reserve under chapter 1606 of this title. 
(D)The program of educational assistance for reserve component members supporting contingency operations and certain other operations under chapter 1607 of this title. 
(E)Any other program or authority of the Department of Defense for assistance in education or training carried out under the laws administered by the Secretary of Defense that is designated by the Secretary, by regulation, for purposes of this section. 
(2)The term institution of higher education has the meaning given that term in section 102 of the Higher Education Act for 1965 (20 U.S.C. 1002).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2006 the following new item: 
 
 
2006a. Assistance for education and training: availability of certain assistance for use only for certain programs of education.. 
(c)Effective dateThe amendments made by this section shall take effect on August 1, 2014. 
542.Enhancement of mechanisms to correlate skills and training for military occupational specialties with skills and training required for civilian certifications and licenses 
(a)Improvement of information available to members of the Armed Forces about correlation 
(1)In generalThe Secretaries of the military departments, in coordination with the Under Secretary of Defense for Personnel and Readiness, shall, to the maximum extent practicable, make information on civilian credentialing opportunities available to members of the Armed Forces beginning with, and at every stage of, training of members for military occupational specialties, in order to permit members— 
(A)to evaluate the extent to which such training correlates with the skills and training required in connection with various civilian certifications and licenses; and 
(B)to assess the suitability of such training for obtaining or pursuing such civilian certifications and licenses. 
(2)Coordination with Transition Goals Plans Success programInformation shall be made available under paragraph (1) in a manner consistent with the Transition Goals Plans Success (GPS) program. 
(3)Types of informationThe information made available under paragraph (1) shall include, but not be limited to, the following: 
(A)Information on the civilian occupational equivalents of military occupational specialties (MOS). 
(B)Information on civilian license or certification requirements, including examination requirements. 
(C)Information on the availability and opportunities for use of educational benefits available to members of the Armed Forces, as appropriate, corresponding training, or continuing education that leads to a certification exam in order to provide a pathway to credentialing opportunities. 
(4)Use and adaptation of certain programsIn making information available under paragraph (1), the Secretaries of the military departments may use and adapt appropriate portions of the Credentialing Opportunities On-Line (COOL) programs of the Army and the Navy and the Credentialing and Educational Research Tool (CERT) of the Air Force. 
(b)Improvement of access of accredited civilian credentialing and related entities to military training content 
(1)In generalThe Secretaries of the military departments, in coordination with the Under Secretary of Defense for Personnel and Readiness, shall, to the maximum extent practicable consistent with national security and privacy requirements, make available to entities specified in paragraph (2), upon request of such entities, information such as military course training curricula, syllabi, and materials, levels of military advancement attained, and professional skills developed. 
(2)EntitiesThe entities specified in this paragraph are the following: 
(A)Civilian credentialing agencies. 
(B)Entities approved by the Secretary of Veterans Affairs, or by State approving agencies, for purposes of the use of educational assistance benefits under the laws administered by the Secretary of Veterans Affairs. 
(3)Central repositoryThe actions taken pursuant to paragraph (1) may include the establishment of a central repository of information on training and training materials provided members in connection with military occupational specialities that is readily accessible by entities specified in paragraph (2) in order to meet requests described in paragraph (1). 
543.Report on the Troops to Teachers programNot later than March 1, 2014, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Troops to Teachers program that includes each of the following:  
(1)An evaluation of whether there is a need to broaden eligibility to allow service members and veterans without a bachelor’s degree admission into the program and whether the program can be strengthened. 
(2)An evaluation of whether a pilot program should be established to demonstrate the potential benefit of an institutional-based award for troops to teachers, as long as any such pilot program maximizes benefits to service members and minimizes administrative and other overhead costs at the participating academic institutions.  
544.Secretary of Defense report on feasibility of requiring automatic operation of current prohibition on accrual of interest on direct student loans of certain members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, after consultation with relevant Federal agencies, shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report addressing— 
(1)the feasibility of automatic application of the benefits provided under section 455(o) of the Higher Education Act of 1965 (20 U.S.C. 1087e(o)) for members of the Armed Forces eligible for the benefits; and 
(2)if the Secretary determines automatic application of such benefits is feasible, how the Department of Defense would implement the automatic operation of the current prohibition on the accrual of interest on direct student loans of certain members, including the Federal agencies with which the Department of Defense would coordinate. 
FDefense Dependents' Education and Military Family Readiness Matters 
551.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2014 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
552.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2014 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
553.Treatment of tuition payments received for virtual elementary and secondary education component of Department of Defense education program 
(a)Crediting of paymentsSection 2164(l) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Any payments received by the Secretary of Defense under this subsection shall be credited to the account designated by the Secretary for the operation of the virtual educational program under this subsection. Payments so credited shall be merged with other funds in the account and shall be available, to the extent provided in advance in appropriation Acts, for the same purposes and the same period as other funds in the account.. 
(b)Application of amendmentThe amendment made by subsection (a) shall apply only with respect to tuition payments received under section 2164(l) of title 10, United States Code, for enrollments authorized by such section, after the date of the enactment of this Act, in the virtual elementary and secondary education program of the Department of Defense education program. 
554.Family support programs for immediate family members of members of the Armed Forces assigned to special operations forces 
(a)Pilot programs authorizedConsistent with such regulations as the Secretary of Defense may prescribe to carry out this section, the Commander of the United States Special Operations Command may conduct up to three pilot programs to assess the feasibility and benefits of providing family support activities for the immediate family members of members of the Armed Forces assigned to special operations forces. In selecting and conducting any pilot program under this subsection, the Commander shall coordinate with the Under Secretary of Defense for Personnel and Readiness. 
(b)Selection of programsIn selecting the pilot programs to be conducted under subsection (a), the Commander shall— 
(1)identify family support activities that have a direct and concrete impact on the readiness of special operations forces, but that are not being provided by the Secretary of a military department to the immediate family members of members of the Armed Forces assigned to special operations forces; and 
(2)conduct a cost-benefit analysis of each family support activity proposed to be included in a pilot program. 
(c)EvaluationThe Commander shall develop outcome measurements to evaluate the success of each family support activity included in a pilot program under subsection (a). 
(d)Additional authorityThe Commander may expend up to $5,000,000 during each fiscal year specified in subsection (f) to carry out the pilot programs under subsection (a). 
(e)DefinitionsIn this section: 
(1)The term Commander means the Commander of the United States Special Operations Command. 
(2)The term immediate family members has the meaning given that term in section 1789(c) of title 10, United States Code. 
(3)The term special operations forces means those forces of the Armed Forces identified as special operations forces under section 167(i) of such title. 
(f)Duration of pilot program authorityThe authority provided by subsection (a) is available to the Commander during fiscal years 2014 through 2016. 
(g)Report required 
(1)In generalNot later than 180 days after completing a pilot program under subsection (a), the Commander shall submit to the congressional defense committees a report describing the results of the pilot program. The Commander shall prepare the report in coordination with the Under Secretary of Defense for Personnel and Readiness. 
(2)Elements of reportThe report shall include the following: 
(A)A description of the pilot program to address family support requirements not being provided by the Secretary of a military department to immediate family members of members of the Armed Forces assigned to special operations forces. 
(B)An assessment of the impact of the pilot program on the readiness of members of the Armed Forces assigned to special operations forces. 
(C)A comparison of the pilot program to other programs conducted by the Secretaries of the military departments to provide family support to immediate family members of members of the Armed Forces. 
(D)Recommendations for incorporating the lessons learned from the pilot program into family support programs conducted by the Secretaries of the military departments. 
(E)Any other matters considered appropriate by the Commander or the Under Secretary of Defense for Personnel and Readiness. 
555.Sense of Congress on parental rights of members of the Armed Forces in child custody determinationsIt is the sense of Congress that State courts should not consider a military deployment, including past, present, or future deployment, as the sole factor in determining child custody in a State court proceeding involving a parent who is a member of the Armed Forces. The best interest of the child should always prevail in custody cases, but members of the Armed Forces should not lose custody of their children based solely upon service in the Armed Forces in defense of the United States. 
GDecorations and Awards 
561.Repeal of limitation on number of medals of honor that may be awarded to the same member of the Armed Forces 
(a)ArmySection 3744(a) of title 10, United States Code, is amended by striking medal of honor, distinguished-service cross, and inserting distinguished-service cross. 
(b)Navy and marine corpsSection 6247 of title 10, United States Code, is amended by striking medal of honor,. 
(c)Air forceSection 8744(a) of title 10, United States Code, is amended by striking medal of honor, Air Force cross, and inserting Air Force Cross. 
562.Standardization of time-limits for recommending and awarding Medal of Honor, Distinguished-Service Cross, Navy Cross, Air Force Cross, and Distinguished-Service Medal 
(a)ArmySection 3744 of title 10, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking three years and inserting five years; and 
(B)in paragraph (2), by striking two years and inserting three years; and 
(2)in subsection (d)(1), by striking two years and inserting three years. 
(b)Air ForceSection 8744 of such title is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking three years and inserting five years; and 
(B)in paragraph (2), by striking two years and inserting three years; and 
(2)in subsection (d)(1), by striking two years and inserting three years. 
563.Recodification and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor Roll requirements 
(a)Automatic enrollment and furnishing of certificate 
(1)In generalChapter 57 of title 10, United States Code, is amended by inserting after section 1134 the following new section: 
 
1134a.Medal of honor: Army, Navy, Air Force, and Coast Guard Medal of Honor Roll 
(a)EstablishmentThere shall be in the Department of the Army, the Department of the Navy, the Department of the Air Force, and the Department in which the Coast Guard is operating a roll designated as the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll. 
(b)EnrollmentThe Secretary concerned shall enter and record on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll the name of each person who has served on active duty in the armed forces and who has been awarded a medal of honor pursuant to section 3741, 6241, or 8741 of this title or section 491 of title 14. 
(c)Issuance of enrollment certificateEach living person whose name is entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll shall be issued a certificate of enrollment on the roll. 
(d)Entitlement to special pension; notice to secretary of Veterans AffairsThe Secretary concerned shall deliver to the Secretary of Veterans Affairs a certified copy of each certificate of enrollment issued under subsection (c). The copy of the certificate shall authorize the Secretary of Veterans Affairs to pay the special pension provided by section 1562 of title 38 to the person named in the certificate.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1134 the following new item: 
 
 
1134a. Medal of honor: Army, Navy, Air Force, and Coast Guard Medal of Honor Roll.. 
(b)Special pension 
(1)Automatic entitlementSubsection (a) of section 1562 of title 38, United States Code, is amended— 
(A)by striking each person and inserting each living person; 
(B)by striking Honor roll and inserting Honor Roll; 
(C)by striking subsection (c) of section 1561 of this title and inserting subsection (d) of section 1134a of title 10; and 
(D)by striking date of application therefor under section 1560 of this title and inserting date on which the person’s name is entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll under subsection (b) of such section. 
(2)Election to decline special pensionSuch section is further amended by adding at the end the following new subsection: 
 
(g) 
(1)A person who is entitled to special pension under subsection (a) may elect not to receive special pension by notifying the Secretary of such election in writing. 
(2)Upon receipt of an election made by a person under paragraph (1) not to receive special pension, the Secretary shall cease payments of special pension to the person.. 
(c)Conforming amendments 
(1)Repeal of recodified provisionsSections 1560 and 1561 of title 38, United States Code, are repealed. 
(2)Clerical amendmentsThe table of sections at the beginning of chapter 15 of such title is amended by striking the items relating to sections 1560 and 1561. 
(d)Application of amendmentsThe amendments made by this section shall apply with respect to Medals of Honor awarded on or after the date of the enactment of this Act. 
564.Prompt replacement of military decorationsSection 1135 of title 10, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Prompt replacement requiredWhen a request for the replacement of a military decoration is received under this section or section 3747, 3751, 6253, 8747, or 8751 of this title, the Secretary concerned shall ensure that— 
(1)all actions to be taken with respect to the request, including verification of the service record of the recipient of the military decoration, are completed within one year; and 
(2)the replacement military decoration is mailed to the person requesting the replacement military decoration within 90 days after verification of the service record. . 
565.Review of eligibility for, and award of, Purple Heart to victims of the attacks at recruiting station in Little Rock, Arkansas, and at Fort Hood, Texas 
(a)Review regarding specified attacks 
(1)Review and award requiredThe Secretary of the military department concerned shall— 
(A)review the circumstances of the attacks that occurred at the recruiting station in Little Rock, Arkansas, on June 1, 2009, and at Fort Hood, Texas, on November 5, 2009, in which members of the Armed Forces were killed and wounded; and 
(B)award the Purple Heart to each member determined pursuant to such review to be eligible for the award of the Purple Heart in connection with the death or wounding of the member in the attacks. 
(2)Consideration of certain evidenceIn reviewing all the evidence related to the incidents described in paragraph (1) and the criteria established under Executive Order 11016 (Authorizing the Award of the Purple Heart), the Secretary of the military department concerned shall specifically, but not exclusively, assess whether the members of the Armed Forces killed or wounded at Fort Hood and Little Rock qualify for award of the Purple Heart under the criteria as members of the Armed Forces who were killed or wounded as a result of an act of an enemy of the United States. 
(3)SubmissionThe results of the review shall be provided to the Committees on Armed Services of the Senate and the House of Representatives within 180 days after the date of the enactment of this Act. 
(4)ExceptionA Purple Heart may not be awarded pursuant to paragraph (1)(B) to a member of the Armed Forces whose death or wound in an attack described in paragraph (1)(A) was the result of the willful misconduct of the member. 
(b)Review of the criteria for awarding Purple Heart 
(1)Review requiredThe Secretary of Defense shall conduct a review of the criteria used to determine the eligibility of members of the Armed Forces for the award of the Purple Heart. The review shall include the policies and procedures for determining eligibility for the award of the Purple Heart to members who sustain injuries through acts of violence. The purpose of the review is to determine whether those criteria remain relevant for the broad range of circumstances in and outside the United States in which members are killed or wounded. 
(2)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review. The report shall include the findings of the review and any recommendations the Secretary considers appropriate regarding modifying the criteria for eligibility for the Purple Heart. 
566.Authorization for award of the Medal of Honor to former members of the Armed Forces previously recommended for award of the Medal of HonorSection 552(e) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 3741 note) is amended— 
(1)by inserting (1) after Honor.—; and 
(2)by adding at the end the following new paragraph: 
 
(2)In addition to the authority provided by paragraph (1), a Medal of Honor may be awarded to a veteran of the Armed Forces who, although not a Jewish-American war veteran or Hispanic-American war veteran described in subsection (b), was identified during the review of service records conducted under subsection (a) and regarding whom the Secretary of Defense submitted, before January 1, 2014, a recommendation to the President that the President award the Medal of Honor to that veteran.. 
567.Authorization for award of the Medal of Honor for acts of valor during the Vietnam War 
(a)Sergeant First Class Bennie G. Adkins 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Bennie G. Adkins of the United States Army for the acts of valor during the Vietnam War described in paragraph (2). 
(2)Acts of valor describedThe acts of valor referred to in paragraph (1) are the actions of then Sergeant First Class Bennie G. Adkins of the United States Army serving with Special Forces Detachment A–102 from March 9 to 12, 1966, during the Vietnam War for which he was originally awarded the Distinguished-Service Cross. 
(b)Specialist Four Donald P. Sloat 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Donald P. Sloat of the United States Army for the acts of valor during the Vietnam War described in paragraph (2). 
(2)Acts of valor describedThe acts of valor referred to in paragraph (1) are the actions of then Specialist Four Donald P. Sloat of the United States Army serving with 3rd Platoon, Delta Company, 2nd Battalion, 1st Infantry, 196th Light Infantry Brigade, Americal Division on January 17, 1970, during the Vietnam War. 
568.Authorization for award of the Distinguished-Service Cross for acts of valor during the Korean and Vietnam Wars 
(a)Sergeant First Class Robert F. Keiser 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to Sergeant First Class Robert F. Keiser for the acts of valor described in paragraph (2) during the Korean War. 
(2)Acts of Valor describedThe acts of valor referred to in paragraph (1) are the actions of Robert F. Keiser’s on November 30, 1950, as a member of the 2d Military Police Company, 2d Infantry Division, United States Army, during the Division’s successful withdrawal from the Kunuri-Sunchon Pass. 
(b)Sergeant First Class Patrick N. Watkins, Jr. 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Patrick N. Watkins, Jr., for the acts of valor described in paragraph (2). 
(2)Acts of Valor describedThe acts of valor referred to in paragraph (1) are the actions of Sergeant First Class Patrick N. Watkins, Jr., from August 22 to August 23, 1968, as a member of the United States Army serving in the grade of Sergeant First Class in the Republic of Vietnam while serving with Headquarters and Headquarters Company, 5th Special Forces Group (Airborne), 1st Special Forces Regiment. 
(c)Specialist Four Robert L. Towles 
(1)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Robert L. Towles for the acts of valor described in paragraph (2). 
(2)Acts of Valor describedThe acts of valor referred to in paragraph (1) are the actions of Specialist Four Robert L. Towles, on November 17, 1965, as a member of the United States Army serving in the grade of Specialist Four during the Vietnam War while serving in Company D, 2d Battalion, 7th Cavalry, 1st Cavalry Division, for which he was originally awarded the Bronze Star with V Device. 
569.Authorization for award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to then First Lieutenant Alonzo H. Cushing for conspicuous acts of gallantry and intrepidity at the risk of life and beyond the call of duty in the Civil War, as described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then First Lieutenant Alonzo H. Cushing while in command of Battery A, 4th United States Artillery, Army of the Potomac, at Gettysburg, Pennsylvania, on July 3, 1863, during the Civil War. 
HOther Studies, Reviews, Policies, and Reports 
571.Report on feasibility of expanding performance evaluation reports to include 360-degree assessment approachNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of an assessment of the feasibility of including a 360-degree assessment approach, modeled after the current Department of the Army Multi-Source Assessment and Feedback (MSAF) Program, as part of performance evaluation reports.  
572.Report on Department of Defense personnel policies regarding members of the Armed Forces with HIV or Hepatitis BNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on Department of Defense personnel policies regarding members of the Armed Forces infected with human immunodeficiency virus (HIV) or Hepatitis B. The report shall include the following: 
(1)A description of policies addressing the enlistment or commissioning of individuals with these conditions and retention policies, deployment policies, discharge policies, and disciplinary policies regarding individuals with these conditions. 
(2)An assessment of these policies, including an assessment of whether the policies reflect an evidence-based, medically accurate understanding of how these conditions are contracted, how these conditions can be transmitted to other individuals, and the risk of transmission. 
573.Policy on military recruitment and enlistment of graduates of secondary schools 
(a)Conditions on use of test, assessment, or screening toolsIn the case of any test, assessment, or screening tool utilized under the policy on recruitment and enlistment required by subsection (b) of section 532 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1403; 10 U.S.C. 503 note) for the purpose of identifying persons for recruitment and enlistment in the Armed Forces, the Secretary of Defense shall— 
(1)implement a means for ensuring that graduates of a secondary school (as defined in section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)), including all persons described in subsection (a)(2) of section 532 of the National Defense Authorization Act for Fiscal Year 2012, are required to meet the same standard on the test, assessment, or screening tool; and 
(2)use uniform testing requirements and grading standards. 
(b)Rule of constructionNothing in section 532(b) of the National Defense Authorization Act for Fiscal Year 2012 or this section shall be construed to permit the Secretary of Defense or the Secretary of a military department to create or use a different grading standard on any test, assessment, or screening tool utilized for the purpose of identifying graduates of a secondary school (as defined in section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)), including all persons described in subsection (a)(2) of section 532 of the National Defense Authorization Act for Fiscal Year 2012, for recruitment and enlistment in the Armed Forces. 
574.Comptroller General report on use of determination of personality disorder or adjustment disorder as basis to separate members from the Armed ForcesNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating— 
(1)the use by the Secretaries of the military departments, since January 1, 2007, of the authority to separate members of the Armed Forces from the Armed Forces due of unfitness for duty because of a mental condition not amounting to disability, including separation on the basis of a personality disorder or adjustment disorder and the total number of members separated on such basis; 
(2)the extent to which the Secretaries failed to comply with regulatory requirements in separating members of the Armed Forces on the basis of a personality or adjustment disorder; and  
(3)the impact of such a separation on the ability of veterans so separated to access service-connected disability compensation, disability severance pay, and disability retirement pay. 
IOther Matters 
581.Accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing and related reports 
(a)System for accounting for missing personsSection 1501(a)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D)the dissemination of appropriate information on the status of missing persons to authorized family members.. 
(b)Report on accounting for POW/MIAs 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on accounting for missing persons from covered conflicts. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The total number of missing persons in all covered conflicts and in each covered conflict. 
(B)The total number of missing persons in all covered conflicts, and in each covered conflict, that are considered unrecoverable, including— 
(i)the total number in each conflict that are considered unrecoverable by being lost at sea or in inaccessible terrain; 
(ii)the total number from the Korean War that are considered to be located in each of China, North Korea, and Russia. 
(C)The total number of missing persons in all covered conflicts, and in each covered conflict, that were interred without identification, including the locations of interment. 
(D)The number of remains in the custody of the Department of Defense that are awaiting identification, and the number of such remains estimated by the Department to be likely to be identified using current technology. 
(E)The total number of identifications of remains that have been made since January 1, 1970, for all covered conflicts and for each covered conflict. 
(F)The number of instances where next of kin have refused to provide a DNA sample for the identification of recovered remains, for each covered conflict. 
(3)DefinitionsIn this subsection: 
(A)The term appropriate committees of Congress means— 
(i)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(ii)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives. 
(B)The term covered conflicts means the conflicts specified in or designated under section 1509(a) of title 10, United States Code, as of the date of the report required by paragraph (1). 
(C)The term missing persons has the meaning given that term in section 1513(1) of such title. 
(c)Report on POW/MIA Accounting Community 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the POW/MIA accounting community. 
(2)ElementsThe report required by paragraph (1)) shall including the following: 
(A)A description and assessment of the current structure of the POW/MIA accounting community. 
(B)A description of how the Secretary of Defense will ensure increased oversight of the POW/MIA accounting mission regardless of changes to the POW/MIA accounting community. 
(C)An assessment of the feasibility and advisability of reorganizing the community into a single, central command, including— 
(i)an identification of the elements that could be organized into such command; and 
(ii)an assessment of cost-savings, advantages, and disadvantages of— 
(I)transferring the command and control of the Joint POW/MIA Accounting Command (JPAC) and the Central Identification Laboratory (CIL) from the United States Pacific Command to the Office of the Secretary of Defense; 
(II)merging the Joint POW/MIA Accounting Command and the Central Identification Laboratory with the Defense Prisoner of War/Missing Personnel Office (DPMO); and 
(III)merging the Central Identification Laboratory with the Armed Forces DNA Identification Lab (AF-DIL). 
(D)A recommendation on the element of the Department of Defense to be responsible for directing POW/MIA accounting activities, and on whether all elements of the POW/MIA accounting community should report to that element. 
(E)An estimate of the costs to be incurred, and the cost savings to be achieved— 
(i)by relocating central POW/MIA accounting activities to the continental United States; 
(ii)by closing or consolidating existing Joint POW/MIA Accounting Command facilities; and 
(iii)through any actions with respect to the POW/MIA accounting community and POW/MIA accounting activities that the Secretary considers advisable for purposes of the report. 
(F)An assessment of the feasibility and advisability of the use by the Department of university anthropology or archaeology programs to conduct field work, particularly in politically sensitive environments, including an assessment of— 
(i)the potential cost of the use of such programs; 
(ii)whether the use of such programs would result in a greater number of identifications; and 
(iii)whether the use of such programs would be consistent with requirements to preserve the integrity of the identification process. 
(G)A survey of the manner in which other countries conduct accounting for missing persons, and an assessment whether such practices can be used by the United States to enhance programs to recover and identify missing members of the United States Armed Forces. 
(H)A recommendation as to the advisability of continuing to use a military model for recovery operations, including the impact of the use of such model on diplomatic relations with countries in which the United States seeks to conduct recovery operations. 
(I)Such recommendations for the reorganization of the POW/MIA accounting community as the Secretary considers appropriate in light of the other elements of the report, including an estimate of the additional numbers of recoveries and identifications anticipated to be made by the accounting community as a result of implementation of the reorganization. 
(3)Basis in previous recommendationsThe report required by paragraph (1) shall take into account recommendations previously made by the Director of Cost Assessment and Program Evaluation, the Inspector General of the Department of Defense, and the Comptroller General of the United States regarding the organization of the POW/MIA accounting community. 
(4)DefinitionsIn this subsection: 
(A)The term appropriate committees of Congress means— 
(i)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(ii)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives. 
(B)The term POW/MIA accounting community has the meaning given that term in section 1509(b)(2) of title 10, United States Code. 
582.Expansion of privileged information authorities to debriefing reports of certain recovered persons who were never placed in a missing status 
(a)Expansion of covered reportsSection 1506 of title 10, United States Code, is amended— 
(1)in subsection (d)— 
(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Secretary concerned shall withhold from personnel files under this section, as privileged information, any survival, evasion, resistance, and escape debriefing report provided by a person described in section 1501(c) of this title who is returned to United States control which is obtained under a promise of confidentiality made for the purpose of ensuring the fullest possible disclosure of information.; and 
(2)in subsection (f), by striking paragraphs (2) and (3) and inserting paragraphs (3) and (4). 
(b)Definition applicable to covered reportsSection 1513 of such title is amended by adding at the end the following new paragraph: 
 
(9)The term survival, evasion, resistance, and escape debriefing means an interview conducted with a person described in section 1501(c) of this title who is returned to United States control in order to record the person's experiences while surviving, evading, resisting interrogation or exploitation, or escaping.. 
583.Revision of specified senior military colleges to reflect consolidation of North Georgia College and State University and Gainesville State CollegeParagraph (6) of section 2111a(f) of title 10, United States Code, is amended to read as follows: 
 
(6)The University of North Georgia.. 
584.Review of security of military installations, including barracks, temporary lodging facilities, and multi-family residences 
(a)Review of security measuresThe Secretary of Defense shall conduct a review of security measures on United States military installations, specifically with regard to access to barracks, temporary lodging facilities, and multi-family residences on military installations, for the purpose of ensuring the safety of members of the Armed Forces and their dependents who reside on military installations. 
(b)Elements of studyIn conducting the review under subsection (a), the Secretary shall— 
(1)identify security gaps on military installations; and 
(2)evaluate the feasibility and effectiveness of using 24-hour electronic monitoring or other security measures to protect members and their dependents. 
(c)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), including proposed security measures and an estimate of the costs— 
(1)to eliminate all security gaps identified under subsection (b)(1); and 
(2)to provide 24-hour security monitoring or other security measures as evaluated under subsection (b)(2). 
585.Authority to enter into concessions contracts at Army National Military Cemeteries 
(a)In generalChapter 446 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4727.Cemetery concessions contracts 
(a)Contracts authorizedThe Secretary of the Army may enter into a contract with an appropriate entity for the provision of transportation, interpretative, or other necessary or appropriate concession services to visitors at the Army National Military Cemeteries. 
(b)Special requirements 
(1)The Secretary of the Army shall establish and include in each concession contract such requirements as the Secretary determines are necessary to ensure the protection, dignity, and solemnity of the cemetery at which services are provided under the contract. 
(2)A concession contract shall not include operation of the gift shop at Arlington National Cemetery without the specific prior authorization by an Act of Congress. 
(c)Franchise feesA concession contract shall provide for payment to the United States of a franchise fee or such other monetary consideration as determined by the Secretary of the Army. The Secretary shall ensure that the objective of generating revenue for the United States is subordinate to the objectives of honoring the service and sacrifices of the deceased members of the armed forces and of providing necessary and appropriate services for visitors to the Cemeteries at reasonable rates. 
(d)Special accountAll franchise fees (and other monetary consideration) collected by the United States under subsection (c) shall be deposited into a special account established in the Treasury of the United States. The funds deposited in such account shall be available for expenditure by the Secretary of the Army, to the extent authorized and in such amounts as are provided in advance in appropriations Acts, to support activities at the Cemeteries. The funds deposited into the account shall remain available until expended. 
(e)Concession contract definedIn this section, the term concession contract means a contract authorized and entered into under this section. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4727. Cemetery concessions contracts.. 
586.Military salute during recitation of pledge of allegiance by members of the Armed Forces not in uniform and by veteransSection 4 of title 4, United States Code, is amended by adding at the end the following new sentence: Members of the Armed Forces not in uniform and veterans may render the military salute in the manner provided for persons in uniform.. 
587. Improved climate assessments and dissemination of results 
(a)Improved dissemination of results in chain of commandThe Secretary of Defense shall ensure that the results of command climate assessments are provided to the relevant individual commander and to the next higher level of command. 
(b)Evidence of complianceThe Secretary of each military department shall require in the performance evaluations and assessments used by each Armed Force under the jurisdiction of the Secretary a statement by the commander regarding whether the commander has conducted the required command climate assessments. 
(c)Effect of failure to conduct assessmentThe failure of a commander to conduct the required command climate assessments shall be noted in the commander’s performance evaluation. 
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 602. Recognition of additional means by which members of the National Guard called into Federal service for a period of 30 days or less may initially report for duty for entitlement to basic pay. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authority to provide incentive pay for members of precommissioning programs pursuing foreign language proficiency. 
Sec. 617. Authority to provide bonus to certain cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. 
Sec. 618. Health Professions Stipend Program to obtain commissioned officers in the reserve components. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Technical and standardizing amendments to Department of Defense travel and transportation authorities in connection with reform of such authorities. 
Subtitle D—Disability, Retired Pay, and Survivor Benefits 
Sec. 631. Clarification of prevention of retired pay inversion in the case of members whose retired pay is computed using high-three. 
Sec. 632. Periodic notice to members of the Ready Reserve on early retirement credit earned for significant periods of active Federal status or active duty. 
Sec. 633. Improved assistance for Gold Star spouses and other dependents. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 641. Expansion of protection of employees of nonappropriated fund instrumentalities from reprisals. 
Sec. 642. Modernization of titles of nonappropriated fund instrumentalities for purposes of certain civil service laws. 
Subtitle F—Other Matters 
Sec. 651. Authority to provide certain expenses for care and disposition of human remains that were retained by the Department of Defense for forensic pathology investigation. 
Sec. 652. Study of the merits and feasibility of providing transitional compensation and other transitional benefits to dependents of members separated for violation of the Uniform Code of Military Justice. 
APay and Allowances 
601.Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2013 and inserting December 31, 2014. 
602.Recognition of additional means by which members of the National Guard called into Federal service for a period of 30 days or less may initially report for duty for entitlement to basic paySubsection (c) of section 204 of title 37, United States Code, is amended to read as follows: 
 
(c) 
(1)A member of the National Guard who is called into Federal service for a period of 30 days or less is entitled to basic pay from the date on which the member, in person or by authorized telephonic or electronic means, contacts the member’s unit. 
(2)Paragraph (1) does not authorize any expenditure to be paid for a period before the date on which the unit receives the member’s contact provided under such paragraph. 
(3)The Secretary of the Army, with respect to the Army National Guard, and the Secretary of the Air Force, with respect to the Air National Guard, shall prescribe such regulations as may be necessary to carry out this subsection.. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance. 
(8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. 
(8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2013 and inserting December 31, 2014: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between armed forces. 
(8)Section 330(f), relating to accession bonus for officer candidates. 
616.One-year extension of authority to provide incentive pay for members of precommissioning programs pursuing foreign language proficiencySection 316a(g) of title 37, United States Code is amended by striking December 31, 2013 and inserting December 31, 2014. 
617.Authority to provide bonus to certain cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps 
(a)Bonus authorizedChapter 5 of title 37, United States Code, is amended by inserting after section 335 the following new section: 
 
336.Contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps 
(a)Contracting bonus authorizedThe Secretary concerned may pay a bonus under this section to a cadet or midshipman enrolled in the Senior Reserve Officers’ Training Corps who executes a written agreement described in subsection (c). 
(b)Amount of bonusThe amount of a bonus under subsection (a) may not exceed $5,000. 
(c)AgreementA written agreement referred to in subsection (a) is a written agreement by the cadet or midshipman— 
(1)to complete field training or a practice cruise under section 2104(b)(6)(A)(ii) of title 10; 
(2)to complete advanced training under chapter 103 of title 10; 
(3)to accept a commission or appointment as an officer of the armed forces; and 
(4)to serve on active duty. 
(d)Payment methodUpon acceptance of a written agreement under subsection (a) by the Secretary concerned, the total amount of the bonus payable under the agreement becomes fixed. The agreement shall specify when the bonus will be paid and whether the bonus will be paid in a lump sum or in installments. 
(e)RepaymentA person who, having received all or part of a bonus under subsection (a), fails to fulfill the terms of the written agreement required by such subsection for receipt of the bonus shall be subject to the repayment provisions of section 373 of this title. 
(f)RegulationsThe Secretary concerned shall issue such regulations as may be necessary to carry out this section. 
(g)Termination of authorityNo agreement under this section may be entered into after December 31, 2014.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 335 the following new item: 
 
 
336. Contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.. 
618.Health Professions Stipend Program to obtain commissioned officers in the reserve components 
(a)Availability of stipend for registered nurses in critical specialtiesSubsection (d) of section 16201 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking subparagraph (B) and inserting the following new subparagraph: 
 
(B)is eligible for appointment as a Reserve officer for service in a reserve component in a Nurse Corps or as a nurse; and; and 
(2)in paragraph (2), by striking subparagraph (B) and inserting the following new subparagraph: 
 
(B)the participant shall not be eligible to receive such stipend before being appointed as a Reserve officer for service in the Ready Reserve in a Nurse Corps or as a nurse;. 
(b)Service required in selected reserveSuch section is further amended— 
(1)in subsection (a), by striking the Ready Reserve and inserting the Selected Reserve of the Ready Reserve; 
(2)in subsection (c)(2), by striking subparagraph (D) and inserting the following new subparagraph: 
 
(D)the participant shall agree to serve, upon successful completion of the program, one year in the Selected Reserve for each six months, or part thereof, for which the stipend is provided.; 
(3)in subsection (d)(2), by striking subparagraph (D) and inserting the following new subparagraph: 
 
(D)the participant shall agree to serve, upon successful completion of the program, one year in the Selected Reserve for each six months, or part thereof, for which the stipend is provided.; and 
(4)in subsection (e)(2)(D), by striking the Ready Reserve and inserting the Selected Reserve. 
(c)Amount of stipendSubsection (g) of such section is amended to read as follows: 
 
(g)Amount of stipendThe amount of a stipend under an agreement under subsection (b), (c), (d), or (f) shall be the stipend rate in effect for participants in the Armed Forces Health Professions Scholarship Program under section 2121(d) of this title.. 
CTravel and Transportation Allowances 
621.Technical and standardizing amendments to Department of Defense travel and transportation authorities in connection with reform of such authorities 
(a)Escorts of dependents of members 
(1)Incorporation of escorts of dependents under general authoritySection 451(a)(2)(C) of title 37, United States Code, is amended by inserting before the period the following: or as an escort or attendant for dependents of a member for necessary travel performed not later than one year after the member is unable to accompany the dependents who are incapable of traveling alone. 
(2)Repeal of superseded authority 
(A)Section 1036 of title 10, United States Code, is repealed. 
(B)The table of sections at the beginning of chapter 53 of such title is amended by striking the item relating to section 1036. 
(b)Travel and transportation of dependent patientsSection 1040 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by striking round-trip transportation and all that follows through may be paid at the expense of the United States and inserting travel and transportation allowances may be furnished to necessary attendants. The dependents and any attendants shall be furnished such travel and transportation allowances as specified in regulations prescribed under section 464 of title 37.; and 
(2)by striking subsection (d). 
(c)Travel in connection with leave cancelled due to contingency operations 
(1)Incorporation of expenses under general authoritySection 453 of title 37, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Reimbursement for travel in connection with leave cancelled due to contingency operationsA member may be reimbursed as specified in regulations prescribed under section 464 of this title for travel and related expenses incurred by the member as a result of the cancellation of previously approved leave when the leave is cancelled in conjunction with the member's participation in a contingency operation and the cancellation occurs within 48 hours of the time the leave would have commenced. The settlement for reimbursement under this subsection is final and conclusive.. 
(2)Repeal of superseded authority 
(A)Section 1053a of title 10, United States Code, is repealed. 
(B)The table of sections at the beginning of chapter 53 of such title is amended by striking the item relating to section 1053a. 
(d)Travel and transportation for travel for specialty health careSection 1074i of title 10, United States Code, is amended— 
(1)in subsection (a), by striking reimbursement for reasonable travel expenses and inserting travel and transportation allowances as specified in regulations prescribed under section 464 of title 37; and 
(2)in subsection (b), striking Reimbursement for travel under exceptional circumstances.—The Secretary of Defense may provide reimbursement for reasonable travel expenses of and inserting Allowable travel and transportation under exceptional circumstances.—The Secretary of Defense may provide travel and transportation allowances as specified in the regulations referred to in subsection (a) for. 
(e)Travel and transportation in connection with the disposition of remains of membersSection 1482(a)(8) of title 10, United States Code, is amended by striking and roundtrip transportation and prescribed allowances and inserting and travel and transportation allowances as specified in regulations prescribed under section 464 of title 37. 
(f)Travel and transportation in connection with funeral honors functions at funerals for veteransSection 1491(d)(1) of title 10, United States Code, is amended by striking transportation (or reimbursement for transportation) and expenses and inserting travel and transportation allowances as specified in regulations prescribed under section 464 of title 37. 
(g)Repeal of redundant authority on motor vehicle transportation or storage for members undergoing PCS or extended deployment 
(1)RepealSection 2634 of title 10, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 157 of such title is amended by striking the item relating to section 2634. 
(h)Clarification of limitation on transportation of household goodsSection 453(c)(3) of title 37, United States Code, is amended by striking (including packing, crating, and household goods in temporary storage) and inserting (including household goods in temporary storage, but excluding packing and crating). 
DDisability, Retired Pay, and Survivor Benefits 
631.Clarification of prevention of retired pay inversion in the case of members whose retired pay is computed using high-three 
(a)ClarificationSubsection (f) of section 1401a of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking Prevention of retired pay inversions.—Notwithstanding any other provision of law, the and inserting Prevention of retired pay inversions for members with retired pay computed using final basic pay.—The; and 
(B)by inserting who first became a member of a uniformed service before September 8, 1980, and after of an armed force; 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Prevention of retired pay inversions for members with retired pay computed using high-threeSubject to subsections (d) and (e), the monthly retired pay of a member or former member of an armed force who first became a member of a uniformed service on or after September 8, 1980, may not be less, on the date on which the member or former member initially becomes entitled to such pay, than the monthly retired pay to which the member or former member would be entitled on that date if the member or former member had become entitled to retired pay on an earlier date, adjusted to reflect any applicable increases in such pay under this section. However, in the case of a member or former member whose retired pay is computed subject to section 1407(f) of this title, paragraph (1) (rather than the preceding sentence) shall apply in the same manner as if the member or former member first became a member of a uniformed service before September 8, 1980, but only with respect to a calculation as of the date on which the member or former member first became entitled to retired pay.. 
(b)Cross-reference amendmentsSuch section is further amended by striking subsection (f)(2) in subsections (c)(1), (c)(2), (d), and (e) and inserting subsection (f)(3). 
(c)ApplicabilityParagraph (2) of section 1401a(f) of title 10, United States Code, as added by the amendment made by subsection (a)(3), applies to the computation of retired pay or retainer pay of any person who first became a member of a uniformed service on or after September 8, 1980, regardless of when the member first becomes entitled to retired or retainer pay. 
632.Periodic notice to members of the Ready Reserve on early retirement credit earned for significant periods of active Federal status or active dutySection 12731(f) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The Secretary concerned shall periodically notify each member of the Ready Reserve described by paragraph (2) of the current eligibility age for retired pay of such member under this section, including any reduced eligibility age by reason of the operation of that paragraph. Notice shall be provided by such means as the Secretary considers appropriate taking into account the cost of provision of notice and the convenience of members.. 
633.Improved assistance for Gold Star spouses and other dependents 
(a)Advocates for Gold Star spouses and other dependentsEach Secretary of a military department shall designate for each Armed Force under the jurisdiction of such Secretary a member of such Armed Force or civilian employee of such military department to assist spouses and other dependents of members of such Armed Force (including reserve components thereof) who die on active duty through the provision of the following services: 
(1)Addressing complaints by spouses and other dependents of deceased members regarding casualty assistance or receipt of benefits authorized by law for such spouses and dependents. 
(2)Providing support to such spouses and dependents regarding such casualty assistance or receipt of such benefits. 
(3)Making reports to appropriate officers or officials in the Department of Defense or the military department concerned regarding resolution of such complaints, including recommendations regarding the settlement of claims with respect to such benefits, as appropriate. 
(4)Performing such other actions as the Secretary of the military department concerned considers appropriate. 
(b)Training for casualty assistance personnel 
(1)Training program requiredThe Secretary of Defense shall implement a standardized comprehensive training program on casualty assistance for the following personnel of the Department of Defense: 
(A)Casualty assistance officers. 
(B)Casualty assistance calls officers. 
(C)Casualty assistance representatives. 
(2)General elementsThe training program required by paragraph (1) shall include training designed to ensure that the personnel specified in that paragraph provide the spouse and other dependents of a deceased member of the Armed Forces with accurate information on the benefits to which they are entitled and other casualty assistance available to them when the member dies while serving on active duty in the Armed Forces. 
(3)Service-specific elementsThe Secretary of the military department concerned may, in coordination with the Secretary of Defense, provide for the inclusion in the training program required by paragraph (1) that is provided to casualty assistance personnel of such military department such elements of training that are specific or unique to the requirements or particulars of the Armed Forces under the jurisdiction of such military department as the Secretary of the military department concerned considers appropriate. 
(4)Frequency of trainingTraining shall be provided under the program required by paragraph (1) not less often than annually. 
ECommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
641.Expansion of protection of employees of nonappropriated fund instrumentalities from reprisalsSection 1587(b) of title 10, United States Code, is amended by inserting after take or fail to take the following: , or threaten to take or fail to take,. 
642.Modernization of titles of nonappropriated fund instrumentalities for purposes of certain civil service lawsSection 2105(c) of title 5, United States Code, is amended in the matter preceding paragraph (1) by striking Army and Air Force Motion Picture Service, Navy Ship's Stores Ashore and inserting Navy Ships Stores Program.  
FOther Matters 
651.Authority to provide certain expenses for care and disposition of human remains that were retained by the Department of Defense for forensic pathology investigation 
(a)Disposition of remains of persons whose death is investigated by the Armed Forces Medical Examiner 
(1)Covered decedentsSection 1481(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)To the extent authorized under section 1482(g) of this title, any person not otherwise covered by the preceding paragraphs whose remains (or partial remains) have been retained by the Secretary concerned for purposes of a forensic pathology investigation by the Armed Forces Medical Examiner under section 1471 of this title.. 
(2)Authorized expenses relating to care and disposition of remainsSection 1482 of such title is amended by adding at the end the following new subsection: 
 
(g) 
(1)The payment of expenses incident to the recovery, care, and disposition of the remains of a decedent covered by section 1481(a)(10) of this title is limited to those expenses that, as determined under regulations prescribed by the Secretary of Defense, would not have been incurred but for the retention of those remains for purposes of a forensic pathology investigation by the Armed Forces Medical Examiner under section 1471 of this title. 
(2)In a case covered by paragraph (1), if the person designated under subsection (c) to direct disposition of the remains of a decedent does not direct disposition of the remains that were retained for the forensic pathology investigation, the Secretary may pay for the transportation of those remains to, and interment or inurnment of those remains in, an appropriate place selected by the Secretary, in lieu of the transportation authorized to be paid under paragraph (8) of subsection (a). 
(3)In a case covered by paragraph (1), expenses that may be paid do not include expenses with respect to an escort under paragraph (8) of subsection (a), whether or not on a reimbursable basis. 
(4)The Secretary concerned may pay any other expenses relating to the remains of such a decedent that are authorized to be paid under this section on a reimbursable basis. Amounts reimbursed to the Secretary concerned under this subsection shall be credited to appropriations available at the time of reimbursement for the payment of such expenses.. 
(b)Clarification of coverage of inurnmentSection 1482(a)(9) of such title is amended by inserting or inurnment after Interment. 
(c)Technical amendmentSection 1482(f) of such title is amended by striking the third sentence and inserting the following new sentence: The Secretary concerned may pay any other expenses relating to the remains of such a decedent that are authorized to be paid under this section only on a reimbursable basis.. 
652.Study of the merits and feasibility of providing transitional compensation and other transitional benefits to dependents of members separated for violation of the Uniform Code of Military Justice 
(a)Study requiredThe Secretary of Defense shall conduct a study regarding the merits and feasibility of providing transitional compensation and other transitional benefits to dependents or former dependents of members of the Armed Forces who are separated from the Armed Forces for a violation of the Uniform Code of Military Justice under the circumstances described in subsection (b). 
(b)Covered members and circumstancesThe scope of the study required by subsection (a) is limited to those circumstances in which members of the Armed Forces— 
(1)are convicted by court-martial of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice); 
(2)are separated from active duty pursuant to the sentence of the court-martial; and 
(3)forfeit all pay and allowances pursuant to such sentence. 
(c)Study ElementsIn conducting the study required by subsection (a), the Secretary of Defense shall consider the following: 
(1)The appropriateness of providing transitional compensation and other benefits, including commissary and exchange benefits, to dependents or former dependents of members described in subsection (b), particularly in situations in which such dependents or former dependents would be entitled, or soon be entitled, to such benefits on account of the years of service of a member. 
(2)Whether there may be instances in which the provision of such transitional compensation would not be appropriate. 
(3)Whether such transitional compensation should be limited to dependent children of members described in subsection (b). 
(4)The appropriate duration of such transitional compensation for such dependents or former dependents. 
(5)The potential duplication of such transitional compensation with benefits otherwise available for such dependents or former dependents under title 10, United States Code, or other laws. 
(d)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the study required by subsection (a), including the Secretary’s determination regarding the need for transitional compensation.  
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Future availability of TRICARE Prime for certain beneficiaries enrolled in TRICARE Prime. 
Sec. 702. Mental health care treatment through telemedicine. 
Sec. 703. Comprehensive policy on improvements to care and transition of members of the Armed Forces with urotrauma. 
Sec. 704. Pilot program on investigational treatment of members of the Armed Forces for traumatic brain injury and post-traumatic stress disorder. 
Subtitle B—Health Care Administration 
Sec. 711. Authority of Uniformed Services University of Health Sciences to enter into contracts and agreements and make grants to other nonprofit entities. 
Sec. 712. Pilot program on increased third-party collection reimbursements in military medical treatment facilities. 
Sec. 713. Electronic health records of the Department of Defense and the Department of Veterans Affairs. 
Subtitle C—Reports and Other Matters 
Sec. 721. Display of budget information for embedded mental health providers of the reserve components. 
Sec. 722. Report on role of Department of Veterans Affairs in certain Centers of Excellence. 
Sec. 723. Report on memorandum regarding traumatic brain injuries. 
Sec. 724. Report on provision of advanced prosthetics and orthotics to members of the Armed Forces and veterans. 
Sec. 725. Comptroller General reports on TRICARE recovery audit program and availability of compounded pharmaceuticals. 
ATRICARE and Other Health Care Benefits 
701.Future availability of TRICARE Prime for certain beneficiaries enrolled in TRICARE PrimeSection 732 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1816) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Access to TRICARE Prime 
(1)One-time electionSubject to paragraph (3), the Secretary shall ensure that each affected eligible beneficiary who is enrolled in TRICARE Prime as of September 30, 2013, may make a one-time election to continue such enrollment in TRICARE Prime, notwithstanding that a contract described in subsection (a)(2)(A) does not allow for such enrollment based on the location in which such beneficiary resides. The beneficiary may continue such enrollment in TRICARE Prime so long as the beneficiary resides in the same ZIP code as the ZIP code in which the beneficiary resided at the time of such election. 
(2)Enrollment in TRICARE StandardIf an affected eligible beneficiary makes the one-time election under paragraph (1), the beneficiary may thereafter elect to enroll in TRICARE Standard at any time in accordance with a contract described in subsection (a)(2)(A). 
(3)Residence at time of electionAn affected eligible beneficiary may not make the one-time election under paragraph (1) if, at the time of such election, the beneficiary does not reside— 
(A)in a ZIP code that is in a region described in subsection (c)(1)(B); and 
(B)within 100 miles of a military medical treatment facility. 
(4)NetworkIn continuing enrollment in TRICARE Prime pursuant to paragraph (1), the Secretary may determine whether to maintain a TRICARE network of providers in an area that is between 40 and 100 miles of a military medical treatment facility.. 
702.Mental health care treatment through telemedicine 
(a)Provision of mental health care via telemedicine 
(1)In generalIn carrying out the Transitional Assistance Management Program, the Secretary of Defense may extend the coverage of such program for covered individuals for an additional 180 days for mental health care provided through telemedicine. 
(2)ReportIf the Secretary extends coverage under paragraph (1), by not later than one year after the date of carrying out such extension, the Secretary shall submit to the congressional defense committees a report that includes the following: 
(A)The rate at which individuals are using the extended coverage provided pursuant to paragraph (1). 
(B)A description of the mental health care provided pursuant to such subsection. 
(C)An analysis of how the Secretary and the Secretary of Veterans Affairs coordinate the continuation of care with respect to veterans who are no longer eligible for the Transitional Assistance Management Program. 
(D)Any other factors the Secretary of Defense determines necessary with respect to extending coverage of the Transitional Assistance Management Program. 
(3)TerminationThe authority of the Secretary to carry out subsection (a) shall terminate on December 31, 2018. 
(b)Report on use of telemedicine 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the use of telemedicine to improve the diagnosis and treatment of post-traumatic stress disorder, traumatic brain injuries, and mental health conditions. 
(2)ElementsThe report under paragraph (1) shall address the following: 
(A)The current status, as of the date of the report, of telemedicine initiatives within the Department of Defense to diagnose and treat post-traumatic stress disorder, traumatic brain injuries, and mental health conditions. 
(B)Plans for integrating telemedicine into the military health care system, including in health care delivery, records management, medical education, public health, and private sector partnerships. 
(C)The status of the integration of the telemedicine initiatives of the Department with the telemedicine initiatives of the Department of Veterans Affairs. 
(D)A description and assessment of challenges to the use of telemedicine as a means of in-home treatment, outreach in rural areas, and in settings that provide group treatment or therapy in connection with treatment of post-traumatic stress disorder, traumatic brain injuries, and mental health conditions, and a description and assessment of efforts to address such challenges. 
(E)A description of privacy issues related to the use of telemedicine for the treatment of post-traumatic stress disorder, traumatic brain injuries, and mental health conditions, and recommendations for mechanisms to remedy any privacy concerns relating to such use of telemedicine. 
(F)A description of professional licensing issues with respect to licensed medical providers who provide treatment using telemedicine. 
(c)DefinitionsIn this section: 
(1)The term covered individual means an individual who— 
(A)during the initial 180-day period of being enrolled in the Transitional Assistance Management Program, received any mental health care; or 
(B)during the one-year period preceding separation or discharge from the Armed Forces, received any mental health care. 
(2)The term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or treatment of a patient's medical condition. 
703.Comprehensive policy on improvements to care and transition of members of the Armed Forces with urotrauma 
(a)Comprehensive policy required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop and implement a comprehensive policy on improvements to the care, management, and transition of recovering members of the Armed Forces with urotrauma. 
(2)Scope of policyThe policy shall cover each of the following: 
(A)The care and management of the specific needs of members who are urotrauma patients, including eligibility for the Recovery Care Coordinator Program pursuant to the Wounded Warrior Act (10 U.S.C. 1071 note). 
(B)The return of members who have recovered to active duty when appropriate. 
(C)The transition of recovering members from receipt of care and services through the Department of Defense to receipt of care and services through the Department of Veterans Affairs. 
(b)Report 
(1)In generalNot later than one year after implementing the policy under subsection (a)(1), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report that includes— 
(A)a review that identifies gaps in the care of members who are urotrauma patients; and 
(B)suggested options to respond to such gaps. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: 
(A)The Committees on Armed Services of the Senate and the House of Representatives. 
(B)The Committees on Veterans’ Affairs of the Senate and the House of Representatives. 
704.Pilot program on investigational treatment of members of the Armed Forces for traumatic brain injury and post-traumatic stress disorder 
(a)Pilot program authorizedThe Secretary of Defense shall carry out a pilot program under which the Secretary shall establish a process for randomized placebo-controlled clinical trials of investigational treatments (including diagnostic testing) of traumatic brain injury or post-traumatic stress disorder received by members of the Armed Forces in health care facilities other than military treatment facilities. 
(b)Conditions for approvalThe approval by the Secretary for a treatment pursuant to subsection (a) shall be subject to the following conditions: 
(1)Any drug or device used in the treatment must be approved, cleared, or made subject to an investigational use exemption by the Food and Drug Administration, and the use of the drug or device must comply with rules of the Food and Drug Administration applicable to investigational new drugs or investigational devices. 
(2)The treatment must be approved by the Secretary following approval by an institutional review board operating in accordance with regulations issued by the Secretary of Health and Human Services, in addition to regulations issued by the Secretary of Defense regarding institutional review boards. 
(3)The patient receiving the treatment may not be a retired member of the Armed Forces who is entitled to benefits under part A, or eligible to enroll under part B, of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(c)Additional restrictions authorizedThe Secretary may establish additional restrictions or conditions as the Secretary determines appropriate to ensure the protection of human research subjects, appropriate fiscal management, and the validity of the research results. 
(d)Data collection and availabilityThe Secretary shall develop and maintain a database containing data from each patient case involving the use of a treatment under this section. The Secretary shall ensure that the database preserves confidentiality and that any use of the database or disclosures of such data are limited to such use and disclosures permitted by law and applicable regulations. 
(e)Reports to CongressNot later than 30 days after the last day of each fiscal year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of this section and any available results on investigational treatment clinical trials authorized under this section during such fiscal year. 
(f)TerminationThe authority of the Secretary to carry out the pilot program authorized by subsection (a) shall terminate on December 31, 2018. 
BHealth Care Administration 
711.Authority of Uniformed Services University of Health Sciences to enter into contracts and agreements and make grants to other nonprofit entitiesSection 2113(g)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (B)— 
(A)by inserting , or any other nonprofit entity after Military Medicine; and 
(B)by inserting , or nonprofit entity, after such Foundation; and 
(2)in subparagraph (C)— 
(A)by inserting , or any other nonprofit entity, after Military Medicine; and 
(B)by inserting , or nonprofit entity, after such foundation. 
712.Pilot program on increased third-party collection reimbursements in military medical treatment facilities 
(a)Pilot program 
(1)In generalThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall carry out a pilot program to demonstrate and assess the feasibility of implementing processes described in paragraph (2) to increase the amounts collected under section 1095 of title 10, United States Code, from a third-party payer for charges for health care services incurred by the United States at a military medical treatment facility. 
(2)Processes describedThe processes described in this paragraph are commercially available enhanced recovery practices for medical payment collection, including revenue-cycle management together with rates and percentages of collection in accordance with industry standards for such practices. 
(b)RequirementsIn carrying out the pilot program under subsection (a)(1), the Secretary shall— 
(1)identify and analyze the best practice option, including commercial best practices, with respect to the processes described in subsection (a)(2) that are used in nonmilitary health care facilities; and 
(2)conduct a cost-benefit analysis to assess measurable results of the pilot program, including an analysis of— 
(A)the different processes used in the pilot program; 
(B)the amount of third-party collections that resulted from such processes; 
(C)the cost to implement and sustain such processes; and 
(D)any other factors the Secretary determines appropriate to assess the pilot program. 
(c)LocationsThe Secretary shall carry out the pilot program under subsection (a)(1)— 
(1)at military installations that have a military medical treatment facility with inpatient and outpatient capabilities; and 
(2)at a number of such installations of different military departments that the Secretary determines sufficient to fully assess the results of the pilot program. 
(d)DurationThe Secretary shall commence the pilot program under subsection (a)(1) by not later than 270 days after the date of the enactment of this Act and shall carry out such program for three years. 
(e)ReportNot later than 180 days after completing the pilot program under subsection (a)(1), the Secretary shall submit to the congressional defense committees a report describing the results of the program, including— 
(1)a comparison of— 
(A)the processes described in subsection (a)(2) that were used in the military medical treatment facilities participating in the program; and 
(B)the third-party collection processes used by military medical treatment facilities not included in the program; 
(2)a cost analysis of implementing the processes described in subsection (a)(2) for third-party collections at military medical treatment facilities; 
(3)an assessment of the program, including any recommendations to improve third-party collections; and 
(4)an analysis of the methods employed by the military departments prior to the program with respect to collecting charges from third-party payers incurred at military medical treatment facilities, including specific data with respect to the dollar amount of third-party collections that resulted from each method used throughout the military departments. 
713.Electronic health records of the Department of Defense and the Department of Veterans Affairs 
(a)Sense of congressIt is the sense of Congress that— 
(1)the Secretary of Defense and the Secretary of Veterans Affairs have failed to implement a solution that allows for seamless electronic sharing of medical health care data; and 
(2)despite the significant amount of read-only information shared between the Department of Defense and Department of Veterans Affairs, most of the information shared as of the date of the enactment of this Act is not standardized or available in real time to support all clinical decisions. 
(b)ImplementationThe Secretary of Defense and the Secretary of Veterans Affairs— 
(1)shall each ensure that the electronic health record systems of the Department of Defense and the Department of Veterans Affairs are interoperable with an integrated display of data, or a single electronic health record, by complying with the national standards and architectural requirements identified by the Interagency Program Office of the Departments (in this section referred to as the Office), in collaboration with the Office of the National Coordinator for Health Information Technology of the Department of Health and Human Services; and 
(2)shall each deploy modernized electronic health record software supporting clinicians of the Departments by no later than December 31, 2016, while ensuring continued support and compatibility with the interoperability platform and full standards-based interoperability. 
(c)Design PrinciplesThe interoperable electronic health records with integrated display of data, or a single electronic health record, established under subsection (b) shall adhere to the following principles: 
(1)To the extent practicable, efforts to establish such records shall be based on objectives, activities, and milestones established by the Joint Executive Committee Joint Strategic Plan Fiscal Years 2013–2015, as well as future addendums or revisions. 
(2)Transition the current data exchanges between the Departments and private sector health care providers where practical to modern, open-architecture frameworks that use computable data mapped to national standards to make data available for determining medical trends and for enhanced clinician decision support.  
(3)Principles with respect to open architecture standards, including— 
(A)adoption of national data standards; 
(B)if such national standards do not exist as of the date on which the record is being established, adoption of the articulation of data of the Health Data Dictionary until such national standards are established; 
(C)use of enterprise investment strategies that maximize the use of commercial best practices to ensure robust competition and best value; 
(D)aggressive life-cycle sustainment planning that uses proven technology insertion strategies and product upgrade techniques; 
(E)enforcement of system design transparency, continuous design disclosure and improvement, and peer reviews that align with the requirements of the Federal Acquisition Regulation; and 
(F)strategies for data management rights to ensure a level competitive playing field and access to alternative solutions and sources across the life-cycle of the programs. 
(4)By the point of deployment, such record must be at a generation 3 level or better for a health information technology system. 
(5)To the extent the Secretaries consider feasible and advisable, principles with respect to— 
(A)the creation of a health data authoritative source by the Department of Defense and the Department of Veterans Affairs that can be accessed by multiple providers and standardizes the input of new medical information; 
(B)the ability of patients of both the Department of Defense and the Department of Veterans Affairs to download, or otherwise receive electronically, the medical records of the patient; and 
(C)the feasibility of establishing a secure, remote, network-accessible computer storage system to provide members of the Armed Forces and veterans the ability to upload the health care records of the member or veteran if the member or veteran elects to do so and allow medical providers of the Department of Defense and the Department of Veterans Affairs to access such records in the course of providing care to the member or veteran. 
(d)Programs PlanNot later than January 31, 2014, the Secretaries shall prepare and brief the appropriate congressional committees with a detailed programs plan for the oversight and execution of the interoperable electronic health records with an integrated display of data, or a single electronic health record, established under subsection (b). This briefing and supporting documentation shall include— 
(1)programs objectives; 
(2)organization; 
(3)responsibilities of the Departments; 
(4)technical objectives and design principles; 
(5)milestones, including a schedule for the development, acquisition, or industry competitions for capabilities needed to satisfy the technical system requirements; 
(6)data standards being adopted by the programs; 
(7)outcome-based metrics proposed to measure the performance and effectiveness of the programs; and 
(8)the level of funding for fiscal years 2014 through 2017. 
(e)Limitation on FundsNot more than 25 percent of the amounts authorized to be appropriated by this Act or otherwise made available for development, procurement, modernization, or enhancement of the interoperable electronic health records with an integrated display of data, or a single electronic health record, established under subsection (b) for the Department of Defense or the Department of Veterans Affairs may be obligated or expended until the date on which the Secretaries brief the appropriate congressional committees of the programs plan under subsection (d). 
(f)Reporting 
(1)Quarterly reportingOn a quarterly basis, the Secretaries shall submit to the appropriate congressional committees a detailed financial summary. 
(2)NotificationThe Secretary of Defense and Secretary of Veterans Affairs shall submit to the appropriate congressional committees written notification prior to obligating funds for any contract or task order for electronic health record system modernization efforts that is in excess of $5,000,000. 
(g)Requirements 
(1)In generalNot later than October 1, 2014, all health care data contained in the Department of Defense AHLTA and the Department of Veterans Affairs VistA systems shall be computable in real time and comply with the existing national data standards and have a process in place to ensure data is standardized as national standards continue to evolve. On a quarterly basis, the Secretaries shall submit to the appropriate congressional committees updates on the progress of data sharing. 
(2)CertificationAt such time as the operational capability described in subsection (b)(1) is achieved, the Secretaries shall jointly certify to the appropriate congressional committees that the Secretaries have complied with such data standards described in paragraph (1).  
(3)Responsible officialThe Secretaries shall each identify a senior official to be responsible for the modern platforms supporting an interoperable electronic health record with an integrated display of data, or a single electronic health record, established under subsection (b). The Secretaries shall also each identify a senior official to be responsible for modernizing the electronic health record software of the respective Department. Such official shall have included within their performance evaluation performance metrics related to the execution of the responsibilities under this paragraph. Not later than 30 days after the date of the enactment of this Act, each Secretary shall submit to the appropriate congressional committees the name of each senior official selected under this paragraph. 
(4)Comptroller General assessmentIf both Secretaries do not meet the requirements under paragraph (1), the Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of the performance of the compliance of both Secretaries of such requirements. 
(h)Executive Committee 
(1)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretaries shall jointly establish an executive committee to support the development and validation of adopted standards, required architectural platforms and structure, and the capacity to enforce such standards, platforms, and structure as the Secretaries execute requirements and develop programmatic assessment as needed by the Secretaries to ensure interoperable electronic health records with an integrated display of data, or a single electronic health record, are established pursuant to the requirements of subsection (b). The Executive Committee shall annually certify to the appropriate congressional committees that such record meets the definition of integrated as specified in subsection (k)(4). 
(2)MembershipThe Executive Committee established under paragraph (1) shall consist of not more than 6 members, appointed by the Secretaries as follows: 
(A)Two co-chairs, one appointed by each of the Secretaries. 
(B)One member from the technical community of the Department of Defense appointed by the Secretary of Defense. 
(C)One member from the technical community of the Department of Veterans Affairs appointed by the Secretary of Veterans Affairs. 
(D)One member from the clinical community of the Department of Defense appointed by the Secretary of Defense. 
(E)One member from the clinical community of the Department of Veterans Affairs appointed by the Secretary of Veterans Affairs. 
(3)ReportingNot later than June 1, 2014, and on a quarterly basis thereafter, the Executive Committee shall submit to the appropriate congressional committees a report on the activities of the Committee. 
(i)Independent ReviewThe Secretary of Defense shall request the Defense Science Board to conduct an annual review of the progress of the Secretary toward achieving the requirements in paragraphs (1) and (2) of subsection (b). The Defense Science Board shall submit to the Secretary a report of the findings of the review. Not later than 30 days after receiving the report, the Secretary shall submit to the appropriate congressional committees the report with any comments considered appropriate by the Secretary. 
(j)Deadline for completion of implementation of the Healthcare Artifact and Image Management Solution program 
(1)DeadlineThe Secretary of Defense shall complete the implementation of the Healthcare Artifact and Image Management Solution program of the Department of Defense by not later than the date that is 180 days after the date of the enactment of this Act. 
(2)ReportUpon completion of the implementation of the Healthcare Artifact and Image Management Solution program, the Secretary shall submit to the appropriate congressional committees a report describing the extent of the interoperability between the Healthcare Artifact and Image Management Solution program and the Veterans Benefits Management System of the Department of Veterans Affairs. 
(k)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committees on Veterans' Affairs of the Senate and the House of Representatives. 
(2)Generation 3The term generation 3 means, with respect to an electronic health system, a system that has the technical capability to bring evidence-based medicine to the point of care and provide functionality for multiple care venues. 
(3)InteroperableThe term interoperable refers to the ability of different electronic health records systems or software to meaningfully exchange information in real time and provide useful results to one or more systems. 
(4)IntegratedThe term integrated refers to the integration of health data from the Department of Defense and the Department of Veterans Affairs and outside providers to provide clinicians with a comprehensive medical record that allows data existing on disparate systems to be shared or accessed across functional or system boundaries in order to make the most informed decisions when treating patients. 
CReports and Other Matters 
721.Display of budget information for embedded mental health providers of the reserve components 
(a)In generalChapter 9 of title 10, United States Code, is amended by adding after section 236, as added by section 141 of this Act, the following new section: 
 
237.Embedded mental health providers of the reserve components: display of budget informationThe Secretary of Defense shall submit to Congress, as a part of the documentation that supports the President’s annual budget for the Department of Defense, a budget justification display with respect to embedded mental health providers within each reserve component, including the amount requested for each such component.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
237. Embedded mental health providers of the reserve components: display of budget information.. 
722.Report on role of Department of Veterans Affairs in certain Centers of Excellence 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees a report on covered centers of excellence. Such report shall include the following with respect to each covered center of excellence: 
(1)The amount of resources obligated by the Secretary of Veterans Affairs in support of the center beginning on the date on which the center was established, including the amount of funds, personnel, time, and functions provided in support of the center. 
(2)An estimate of the amount of resources the Secretary plans to dedicate to the center during each of fiscal years 2014 through 2018. 
(3)A description of the role of the Secretary. 
(b)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: 
(A)The Committees on Armed Services and Veterans’ Affairs of the House of Representatives. 
(B)The Committees on Armed Services and Veterans’ Affairs of the Senate. 
(2)The term covered centers of excellence means the following: 
(A)The centers established under sections 1621, 1622, and 1623 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note). 
(B)The center established under section 721 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 1071 note). 
(C)The center established under section 723 of such Act (Public Law 110–417; 122 Stat. 4508). 
723.Report on memorandum regarding traumatic brain injuriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on how the Secretary identifies, refers, and treats traumatic brain injuries with respect to members of the Armed Forces who served in Operation Enduring Freedom or Operation Iraqi Freedom before the effective date in June 2010 of directive type memorandum 09–033 titled Policy Guidance for Management of Concussion/Mild Traumatic Brain Injury in the Deployed Setting, regarding using a 50-meter distance from an explosion as a criterion to properly identify, refer, and treat members for potential traumatic brain injury. 
724.Report on provision of advanced prosthetics and orthotics to members of the Armed Forces and veterans 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the plans of the Department of Defense and the Department of Veterans Affairs, respectively, to ensure that the most clinically appropriate prosthetics and orthotics are made available to injured members of the Armed Forces and veterans using technological advances as appropriate. Such report shall include a description of the processes of each Secretary with respect to coordinating and identifying care in the Department of Veterans Affairs for an injured member of the Armed Forces who, prior to the member being discharged or released from the Armed Forces, has an advanced technology prosthetic.  
(b)Covered prosthetics and orthoticsThe prosthetics and orthotics to be covered by the report under subsection (a) shall include powered prosthetics and orthotics that will enable members of the Armed Forces and veterans who have suffered amputation and, in the case of orthotics wearers, other injuries with limb salvage, to restore functionality to the maximum extent practicable. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(2)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives. 
725.Comptroller General reports on TRICARE recovery audit program and availability of compounded pharmaceuticals 
(a)Recovery audit program 
(1)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report that evaluates the similarities and differences of Medicare and the TRICARE program with respect to identifying and recovering improper payments. 
(2)ElementsThe report shall contain an evaluation of the following: 
(A)Claims processing efforts of both Medicare and the TRICARE program to prevent improper payments by denying claims prior to payment. 
(B)Claims processing efforts of both Medicare and the TRICARE program to correct improper payments post-payment. 
(C)The effectiveness of post-payment audit programs of both Medicare and the TRICARE program to identify and correct improper payments that are returned to Medicare or the TRICARE program, respectively. 
(b)Compounded pharmaceuticals 
(1)ReportNot later than September 30, 2014, the Comptroller General shall submit to the congressional defense committees a report on the availability of compounded pharmaceuticals in the military health care system. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of the number of prescriptions for compounded pharmaceuticals processed, and the types of compounded pharmaceuticals dispensed, during fiscal year 2013 in pharmacy venues. 
(B)A description of the categories of eligible beneficiaries who received compounded pharmaceuticals in each pharmacy venue during fiscal year 2013. 
(C)A description of the claims reimbursement methodology used by the manager of the TRICARE pharmacy benefits program to reimburse pharmacy providers for compounded pharmaceuticals, and an assessment of the manner in which such methodology compares with reimbursement methodologies used by other health programs of the Federal Government. 
(D)A review of the existing accreditation standards, as of the date of the report, intended to assure the safety and efficacy of compounded pharmaceuticals available through the military health care system. 
(3)Pharmacy venue definedIn this subsection, the term pharmacy venue means facilities of the uniformed services, retail pharmacies, and the national mail-order pharmacy program, as described in section 1074g(a)(2)(E) of title 10, United States Code. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Enhanced transfer of technology developed at Department of Defense laboratories. 
Sec. 802. Extension of limitation on aggregate annual amount available for contract services. 
Sec. 803. Identification and replacement of obsolete electronic parts. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Government-wide limitations on allowable costs for contractor compensation. 
Sec. 812. Inclusion of additional cost estimate information in certain reports. 
Sec. 813.  Amendment relating to compelling reasons for waiving suspension or debarment. 
Sec. 814. Extension of pilot program on acquisition of military purpose nondevelopmental items. 
Subtitle C—Provisions Relating to Major Defense Acquisition Programs 
Sec. 821. Synchronization of cryptographic systems for major defense acquisition programs. 
Sec. 822. Assessment of dedicated ground control system before Milestone B approval of major defense acquisition programs constituting a space program. 
Sec. 823. Additional responsibility for product support managers for major weapon systems. 
Sec. 824. Comptroller General review of Department of Defense processes for the acquisition of weapon systems. 
Subtitle D—Provisions Relating to Contracts in Support of Contingency Operations in Iraq or Afghanistan  
Sec. 831. Prohibition on contracting with the enemy. 
Sec. 832. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
AAcquisition Policy and Management 
801.Enhanced transfer of technology developed at Department of Defense laboratories 
(a)DefinitionsAs used in this section: 
(1)The term military department has the meaning provided in section 101 of title 10, United States Code. 
(2)The term DOD laboratory or laboratory means any facility or group of facilities that— 
(A)is owned, leased, operated, or otherwise used by the Department of Defense; and 
(B)meets the definition of laboratory as provided in subsection (d)(2) of section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a). 
(b)Authority 
(1)In generalThe Secretary of Defense and the Secretary of a military department each may authorize the heads of DOD laboratories to grant nonexclusive, exclusive, or partially exclusive licenses, royalty free or for royalties or for rights to other intellectual property, for computer software and its related documentation developed at a DOD laboratory, but only if— 
(A)the computer software and related documentation would be a trade secret under the meaning of section 552(b)(4) of title 5, United States Code, if the information had been obtained from a non-Federal party; 
(B)the public is notified of the availability of the software and related documentation for licensing and interested parties have a fair opportunity to submit applications for licensing; 
(C)such licensing activities and licenses comply with the requirements under section 209 of title 35, United States Code; and 
(D)the software originally was developed to meet the military needs of the Department of Defense. 
(2)Protections against unauthorized disclosureThe Secretary of Defense and the Secretary of a military department each shall provide appropriate precautions against the unauthorized disclosure of any computer software or documentation covered by paragraph (1)(A), including exemption from section 552 of title 5, United States Code, for a period of up to 5 years after the development of the computer software by the DOD laboratory. 
(c)Royalties 
(1)Use of royaltiesExcept as provided in paragraph (2), any royalties or other payments received by the Department of Defense or a military department from licensing computer software or documentation under paragraph (b)(1) shall be retained by the Department of Defense or the military department and shall be disposed of as follows: 
(A) 
(i)The Department of Defense or the military department shall pay each year the first $2,000, and thereafter at least 15 percent, of the royalties or other payments, to be divided among the employees who developed the computer software. 
(ii)The Department of Defense or the military department may provide appropriate lesser incentives, from the royalties or other payments, to laboratory employees who are not developers of such computer software but who substantially increased the technical value of the software. 
(iii)The Department of Defense or the military department shall retain the royalties and other payments received until it makes payments to employees of a DOD laboratory under clause (i) or (ii). 
(iv)The Department of Defense or the military department may retain an amount reasonably necessary to pay expenses incidental to the administration and distribution of royalties or other payments under this section by an organizational unit of the Department of Defense or military department other than its laboratories. 
(B)The balance of the royalties or other payments shall be transferred by the Department of Defense or the military department to its laboratories, with the majority share of the royalties or other payments going to the laboratory where the development occurred. The royalties or other payments so transferred to any DOD laboratory may be used or obligated by that laboratory during the fiscal year in which they are received or during the 2 succeeding fiscal years— 
(i)to reward scientific, engineering, and technical employees of the DOD laboratory, including developers of sensitive or classified technology, regardless of whether the technology has commercial applications; 
(ii)to further scientific exchange among the laboratories of the agency; 
(iii)for education and training of employees consistent with the research and development missions and objectives of the Department of Defense, military department, or DOD laboratory, and for other activities that increase the potential for transfer of the technology of the DOD laboratory; 
(iv)for payment of expenses incidental to the administration and licensing of computer software or other intellectual property made at the DOD laboratory, including the fees or other costs for the services of other agencies, persons, or organizations for intellectual property management and licensing services; or 
(v)for scientific research and development consistent with the research and development missions and objectives of the DOD laboratory. 
(C)All royalties or other payments retained by the Department of Defense, military department, or DOD laboratory after payments have been made pursuant to subparagraphs (A) and (B) that are unobligated and unexpended at the end of the second fiscal year succeeding the fiscal year in which the royalties and other payments were received shall be paid into the Treasury of the United States. 
(2)ExceptionIf, after payments under paragraph (1)(A), the balance of the royalties or other payments received by the Department of Defense or the military department in any fiscal year exceed 5 percent of the funds received for use by the DOD laboratory for research, development, engineering, testing, and evaluation or other related administrative, processing, or value-added activities for that year, 75 percent of such excess shall be paid to the Treasury of the United States and the remaining 25 percent may be used or obligated under paragraph (1)(B). Any funds not so used or obligated shall be paid into the Treasury of the United States. 
(3)Status of payments to employeesAny payment made to an employee under this section shall be in addition to the regular pay of the employee and to any other awards made to the employee, and shall not affect the entitlement of the employee to any regular pay, annuity, or award to which the employee is otherwise entitled or for which the employee is otherwise eligible or limit the amount thereof except that the monetary value of an award for the same project or effort shall be deducted from the amount otherwise available under this paragraph. Payments, determined under the terms of this paragraph and made to an employee developer as such, may continue after the developer leaves the DOD laboratory or the Department of Defense or military department. Payments made under this section shall not exceed $75,000 per year to any one person, unless the President approves a larger award (with the excess over $75,000 being treated as a Presidential award under section 4504 of title 5, United States Code). 
(d)Information in reportThe report required by section 2515(d) of title 10, United States Code, shall include information regarding the implementation and effectiveness of this section. 
(e)ExpirationThe authority provided in this section shall expire on December 31, 2017. 
802.Extension of limitation on aggregate annual amount available for contract servicesSection 808 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1489) is amended— 
(1)in subsections (a) and (b), by striking fiscal year 2012 or 2013 and inserting fiscal year 2012, 2013, or 2014; 
(2)in subsection (c)— 
(A)by striking during fiscal years 2012 and 2013 in the matter preceding paragraph (1); 
(B)by striking paragraphs (1) and (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3), respectively; and 
(C)in paragraph (3), as so redesignated, by striking fiscal years 2012 and 2013 and inserting fiscal years 2012, 2013, and 2014; 
(3)in subsection (d)(4), by striking fiscal year 2012 or 2013 and inserting fiscal year 2012, 2013, or 2014; and 
(4)by adding at the end the following new subsection: 
 
(e)Carryover of reductions requiredIf the reductions required by subsection (c)(2) for fiscal years 2012 and 2013 are not implemented, the amounts remaining for those reductions in fiscal years 2012 and 2013 shall be implemented in fiscal year 2014.. 
803.Identification and replacement of obsolete electronic parts 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall implement a process for the expedited identification and replacement of obsolete electronic parts included in acquisition programs of the Department of Defense. 
(b)Issues To be addressedAt a minimum, the expedited process established pursuant to subsection (a) shall— 
(1)include a mechanism pursuant to which contractors, or other sources of supply, may provide to appropriate Department of Defense officials information that identifies— 
(A)obsolete electronic parts that are included in the specifications for an acquisition program of the Department of Defense; and 
(B)suitable replacements for such electronic parts; 
(2)specify timelines for the expedited review and validation of information submitted by contractors, or other sources of supply, pursuant to paragraph (1); 
(3)specify procedures and timelines for the rapid submission and approval of engineering change proposals needed to accomplish the substitution of replacement parts that have been validated pursuant to paragraph (2); 
(4)provide for any incentives for contractor participation in the expedited process that the Secretary may determine to be appropriate; and 
(5)provide that, in addition to the responsibilities under section 2337 of title 10, United States Code, a product support manager for a major weapon system shall work to identify obsolete electronic parts that are included in the specifications for an aquisition program of the Department of Defense and approve suitable replacements for such electronic parts. 
(c)Additional mattersFor the purposes of this section— 
(1)an electronic part is obsolete if— 
(A)the part is no longer in production; and 
(B)the original manufacturer of the part and its authorized dealers do not have sufficient parts in stock to meet the requirements of such an acquisition program; and 
(2)an electronic part is a suitable replacement for an obsolete electronic part if— 
(A)the part could be substituted for an obsolete part without incurring unreasonable expense and without degrading system performance; and 
(B)the part is or will be available in sufficient quantity to meet the requirements of such an acquisition program. 
BAmendments to General Contracting Authorities, Procedures, and Limitations 
811.Government-wide limitations on allowable costs for contractor compensation 
(a)Amendment relating to contractor employees under defense contractsSubparagraph (P) of section 2324(e)(1) of title 10, United States Code, is amended to read as follows: 
 
(P)Costs of compensation of any contractor employee for a fiscal year, regardless of the contract funding source, to the extent that such compensation exceeds $625,000 adjusted annually for the U.S. Bureau of Labor Statistics Employment Cost Index for total compensation for private industry workers, by occupational and industry group not seasonally adjusted, except that the Secretary of Defense may establish exceptions for positions in the science, technology, engineering, mathematics, medical, and cybersecurity fields and other fields requiring unique areas of expertise upon a determination that such exceptions are needed to ensure that the Department of Defense has continued access to needed skills and capabilities.. 
(b)Amendment relating to contractor employees under civilian agency contractsParagraph (16) of section 4304(a) of title 41, United States Code, is amended to read as follows: 
 
(16)Costs of compensation of any contractor employee for a fiscal year, regardless of the contract funding source, to the extent that such compensation exceeds $625,000 adjusted annually for the U.S. Bureau of Labor Statistics Employment Cost Index for total compensation for private industry workers, by occupational and industry group not seasonally adjusted, except that the executive agency may establish exceptions for positions in the science, technology, engineering, mathematics, medical, and cybersecurity fields and other fields requiring unique areas of expertise upon a determination that such exceptions are needed to ensure that the executive agency has continued access to needed skills and capabilities.. 
(c)Conforming amendmentsChapter 11 of title 41, United States Code, is amended— 
(1)by striking section 1127; and 
(2)by striking the item relating to that section in the table of sections at the beginning of such chapter.  
(d)Effective dateThe amendments made by this section shall apply with respect to costs of compensation incurred under contracts entered into on or after the date that is 180 days after the date of the enactment of this Act. 
812.Inclusion of additional cost estimate information in certain reports 
(a)Additional information required To be included in selected acquisition reportsSection 2432(c)(1) of title 10, United States Code, is amended— 
(1)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (E), (F), and (G), respectively; 
(2)by inserting after subparagraph (A) the following new subparagraphs (B), (C), and (D): 
 
(B) for each major defense acquisition program or designated major subprogram included in the report— 
(i)the Baseline Estimate (as that term is defined in section 2433(a)(2) of this title), along with the associated risk and sensitivity analysis of that estimate; 
(ii)the original Baseline Estimate (as that term is defined in section 2435(d)(1) of this title), along with the associated risk and sensitivity analysis of that estimate; 
(iii)if the original Baseline Estimate was adjusted or revised pursuant to section 2435(d)(2) of this title, such adjusted or revised estimate, along with the associated risk and sensitivity analysis of that estimate; and 
(iv)the primary risk parameters associated with the current procurement cost for the program (as that term is used in section 2432(e)(4) of this title); 
(C)a summary of the history of significant developments from the date each major defense acquisition program or designated major subprogram included in the report was first included in a Selected Acquisition Report and program highlights since the last Selected Acquisition Report; 
(D)the significant schedule and technical risks for each such program or subprogram, identified at each major milestone and as of the quarter for which the current report is submitted;; 
(3)in subparagraph (E), as so redesignated— 
(A)by striking major defense acquisition program or designated major subprogram and inserting such program or subprogram;  
(B)by inserting program acquisition cost and after current; 
(C)by striking that cost and inserting those costs; and  
(D) by striking date the program or subprogram was first included in a Selected Acquisition Report and inserting December 2001 reporting period; and 
(4)in subparagraph (F), as so redesignated— 
(A)by striking major defense acquisition program or designated major subprogram and inserting such program or subprogram; and 
(B)by striking date the program or subprogram was first included in a Selected Acquisition Report and inserting December 2001 reporting period. 
(b)Phase-In of additional information requirementsSection 2432(c)(1) of title 10, United States Code, as amended by subsection (a), shall apply to Selected Acquisition Reports after the date of the enactment of this Act as follows:  
(1)For the December 2014 reporting period, to Selected Acquisition Reports for five major defense acquisition programs or designated major subprograms, as determined by the Secretary. 
(2)For the December 2019 reporting period and each reporting period thereafter, to Selected Acquisition Reports for all major defense acquisition programs or designated major subprograms. 
(c)Additional duties of director of cost assessment and program evaluation with respect to selected acquisition reports 
(1)Review requiredSection 2334(a) of title 10, United States Code, is amended— 
(A)by striking and at the end of paragraph (6); 
(B)by striking the period and inserting ; and at the end of paragraph (7); and 
(C)by adding at the end the following new paragraph (8): 
 
(8)annually review the cost and associated information required to be included, by section 2432(c)(1) of this title, in the Selected Acquisition Reports required by that section.. 
(2)Additional information required in annual reportSection 2334(f)(1) of such title is amended— 
(A)by striking report, an assessment of— and inserting report—; 
(B)in each of subparagraphs (A), (B), and (C), by inserting an assessment of before the first word of the text; 
(C)in subparagraph (B), by striking and at the end; 
(D)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(E)by adding at the end the following new subparagraph: 
 
(D)a summary of the cost and associated information reviewed under subsection (a)(8), an identification of any trends in that information, an aggregation of the cumulative risk of the portfolio of systems reviewed under that subsection, and recommendations for improving cost estimates on the basis of the review under that subsection.. 
813. Amendment relating to compelling reasons for waiving suspension or debarmentSection 2393(b) of title 10, United States Code, is amended in the second sentence by striking in a file available for public inspection and inserting on a publicly accessible website to the maximum extent practicable. 
814.Extension of pilot program on acquisition of military purpose nondevelopmental itemsSection 866(f)(1) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4296; 10 U.S.C. 2302 note) is amended by striking the date that is five years after the date of the enactment of this Act. and inserting December 31, 2019.. 
CProvisions Relating to Major Defense Acquisition Programs 
821.Synchronization of cryptographic systems for major defense acquisition programs 
(a)In generalSection 2366b(a)(3) of title 10, United States Code, is amended— 
(1)in subparagraph (F), by striking and at the end; 
(2)by redesignating subparagraph (G) as subparagraph (H); and 
(3)by inserting after subparagraph (F) the following new subparagraph (G): 
 
(G)there is a plan to mitigate and account for any costs in connection with any anticipated de-certification of cryptographic systems and components during the production and procurement of the major defense acquisition program to be acquired; and. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to major defense acquisition programs which are subject to Milestone B approval on or after the date occurring six months after the date of the enactment of this Act. 
822.Assessment of dedicated ground control system before Milestone B approval of major defense acquisition programs constituting a space program 
(a)Cost benefit analysis requiredSection 2366b(a) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4)in the case of a space system, performs a cost benefit analysis for any new or follow-on satellite system using a dedicated ground control system instead of a shared ground control system, except that no cost benefit analysis is required to be performed under this paragraph for any Milestone B approval of a space system after December 31, 2019.. 
(b)Requirement for plan and briefingNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)develop a Department of Defense-wide long-term plan for satellite ground control systems, including the Department’s Air Force Satellite Control Network; and 
(2)brief the congressional defense committees on such plan. 
823.Additional responsibility for product support managers for major weapon systemsSection 2337(b)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (G), by striking and at the end; 
(2)in subparagraph (H), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(I)ensure that product support arrangements for the weapon system describe how such arrangements will ensure efficient procurement, management, and allocation of Government-owned parts inventories in order to prevent unnecessary procurements of such parts.. 
824.Comptroller General review of Department of Defense processes for the acquisition of weapon systems 
(a)Review requiredThe Comptroller General of the United States shall carry out a comprehensive review of the processes and procedures of the Department of Defense for the acquisition of weapon systems. 
(b)Objective of reviewThe objective of the review required by subsection (a) shall be to identify processes and procedures for the acquisition of weapon systems that provide little or no value added or for which any value added is outweighed by cost or schedule delays without adding commensurate value. 
(c)ReportNot later than January 31, 2015, the Comptroller General shall submit to the congressional defense committees a report on the results of the review required by subsection (a) and based on the objective set forth in subsection (b). The report shall include, at a minimum, the following: 
(1)A statement of any processes, procedures, organizations, or layers of review that are recommended by the Comptroller General for modification or elimination, including the rationale for the modification or elimination recommended based on the objective set forth in subsection (b). 
(2)Such other findings and recommendations, including recommendations for legislative or administrative action, as the Comptroller General considers appropriate in light of the review required by subsection (a) and the objective set forth in subsection (b). 
DProvisions Relating to Contracts in Support of Contingency Operations in Iraq or Afghanistan  
831.Prohibition on contracting with the enemy 
(a)Authority To terminate or void contracts, grants, and cooperative agreements and To restrict future award 
(1)Identification of persons and entitiesThe Secretary of Defense shall establish in each covered combatant command a program to identify persons or entities, within the area of responsibility of such covered combatant command, that— 
(A)provide funds received under a contract, grant, or cooperative agreement of the Department of Defense directly or indirectly to a covered person or entity; or  
(B)fail to exercise due diligence to ensure that none of the funds received under a contract, grant, or cooperative agreement of the Department of Defense are provided directly or indirectly to a covered person or entity. 
(2)Notice of persons or entities identifiedUpon the identification of a person or entity as meeting subparagraph (A) or (B) of paragraph (1), the commander of the combatant command concerned, and any deputies of the commander specified by the commander for purposes of this section, shall be notified in writing of such identification of such person or entity.  
(3)Responsive actionsUpon receipt of a notice under paragraph (2), the commander of the combatant command concerned may, in consultation with the Under Secretary of Defense for Policy, the Under Secretary of Defense for Acquisition, Technology, and Logistics, and the appropriate Chief of Mission, notify the heads of appropriate contracting activities, in writing, of such identification and request that the heads of such contracting activities exercise the authorities provided pursuant to paragraph (4) and the Department of Defense Supplement to the Federal Acquisition Regulation, as revised, with respect to any contract, grant, or cooperative agreement that provides funding directly or indirectly to the person or entity covered by the notice. 
(4)AuthoritiesNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to authorize the head of a contracting activity in each covered combatant command, pursuant to a request from the commander of a covered combatant command under paragraph (3)— 
(A)to prohibit, limit, or otherwise place restrictions on the award of any Department of Defense contract, grant, or cooperative agreement to a person or entity identified pursuant to paragraph (1)(A); 
(B)to terminate for default any Department contract, grant, or cooperative agreement awarded to a person or entity identified pursuant to paragraph (1)(B); or 
(C)to void in whole or in part any Department contract, grant, or cooperative agreement awarded to a person or entity identified pursuant to paragraph (1)(A). 
(b)Contract clause 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Department of Defense Supplement to the Federal Acquisition Regulation shall be revised to require that— 
(A)the clause described in paragraph (2) shall be included in each covered contract, grant, and cooperative agreement of the Department of Defense that is awarded on or after the date of the enactment of this Act; and 
(B)to the maximum extent practicable, each covered contract, grant, and cooperative agreement of the Department of Defense that is awarded before the date of the enactment of this Act shall be modified to include the clause described in paragraph (2). 
(2)Clause describedThe clause described in this paragraph is a clause that— 
(A)requires the contractor, or the recipient of the grant or cooperative agreement, to exercise due diligence to ensure that none of the funds received under the contract, grant, or cooperative agreement are provided directly or indirectly to a covered person or entity; and 
(B)notifies the contractor, or the recipient of the grant or cooperative agreement, of the authority of the head of the contracting activity to terminate or void the contract, grant, or cooperative agreement, in whole or in part. 
(3)Covered contract, grant, or cooperative agreementIn this subsection, the term covered contract, grant, or cooperative agreement means a contract, grant, or cooperative agreement with an estimated value in excess of $50,000. 
(4)Treatment as voidFor purposes of subsection (a)(4) and the exercise under subsection (a)(3) of the authorities in the Department of Defense Supplement to the Federal Acquisition Regulation pursuant to this subsection: 
(A)A contract, grant, or cooperative agreement that is void is unenforceable as contrary to public policy. 
(B)A contract, grant, or cooperative agreement that is void in part is unenforceable as contrary to public policy with regard to a segregable task or effort under the contract, grant, or cooperative agreement. 
(c)Requirements following contract actionsNot later than 30 days after the date of the enactment of this Act, the Department of Defense Supplement to the Federal Acquisition Regulation shall be revised as follows: 
(1)To require that any head of contracting activity taking an action pursuant to subsection (a)(3) or (a)(4) to terminate, void, or restrict a contract, grant, or cooperative agreement notify in writing the contractor or recipient of the grant or cooperative agreement, as applicable, of the action. 
(2)To permit, in such manner as the Department of Defense Supplement to the Federal Acquisition Regulation as so revised shall provide, the contractor or recipient of a grant or cooperative agreement subject to an action taken pursuant to subsection (a)(3) or (a)(4) to terminate or void the contract, grant, or cooperative agreement, as the case may be, an opportunity to challenge the action by requesting administrative review within 30 days after receipt of notice of the action. 
(d)Annual reviewThe commanders of the covered combatant commands shall, on an annual basis, review the lists of persons and entities previously identified pursuant to subsection (a)(1) in order to determine whether or not such persons and entities continue to warrant identification pursuant to that subsection. If a commander determines pursuant to such a review that a person or entity no longer warrants identification pursuant to subsection (a)(1), the commander shall notify the heads of contracting activities of the Department of Defense in writing of such determination. 
(e)Protection of classified informationClassified information relied upon to make an identification pursuant to subsection (a)(1) may not be disclosed to a contractor or a recipient of a grant or cooperative agreement with respect to which an action is taken pursuant to subsection (a)(3) or (a)(4) or to their representatives, in the absence of a protective order issued by a court of competent jurisdiction established under Article I or Article III of the Constitution of the United States that specifically addresses the conditions upon which such classified information may be so disclosed. 
(f)Delegation 
(1)Responsibilities relating to identification and reviewThe commander of a covered combatant command may delegate the responsibilities in subsection (a)(3) to any deputies of the commander specified by the commander pursuant to that subsection. The commander may delegate any responsibilities under subsection (d) to the deputy commander of the combatant command. Any delegation of responsibilities under this paragraph shall be made in writing. 
(2)Nondelegation of responsibility for contract actionsThe authority provided by subsections (a)(3) and (a)(4) to terminate, void, or restrict contracts, grants, and cooperative agreements may not be delegated below the level of head of contracting activity. 
(g)Inclusion of information on contract actions in FAPIISUpon the termination, voiding, or restriction of a contract, grant, or cooperative agreement pursuant to subsection (a)(3) or (a)(4), the head of contracting activity concerned shall provide for the inclusion in the Federal Awardee Performance and Integrity Information System (FAPIIS), or other formal system of records on contractors or entities, of appropriate information on the termination, voiding, or restriction of the contract, grant, or cooperative agreement. 
(h)Reports 
(1)In generalNot later than March 1 each year through 2019, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authorities in this section in the preceding calendar year, including the following: 
(A)For each instance in which a contract, grant, or cooperative agreement was terminated or voided, or entry into contracts, grants, and cooperative agreements was restricted, pursuant to subsection (a)(3) or (a)(4), the following: 
(i)An explanation of the basis for the action taken. 
(ii)The value of the contract, grant, or cooperative agreement terminated or voided. 
(iii)The value of all contracts, grants, or cooperative agreements of the Department of Defense in force with the person or entity concerned at the time the contract, grant, or cooperative agreement was terminated or voided. 
(iv)Information on how the goods or services covered by the terminated or voided contract, grant, or cooperative agreement were otherwise obtained by the commander of the combatant command concerned. 
(B)For each instance in which a contract, grant, or cooperative agreement of a person or entity identified pursuant to subsection (a)(1) was not terminated or voided pursuant to subsection (a)(3) or (a)(4), or the future award of contracts, grants, and cooperative agreements to such person or entity was not restricted pursuant to subsection (a)(3) or (a)(4), an explanation why such action was not taken. 
(2)FormAny report under this subsection may be submitted in classified form. 
(i)Other definitionsIn this section: 
(1)The term covered combatant command means United States Central Command, United States European Command, United States Africa Command, United States Southern Command, or United States Pacific Command. 
(2)The term head of contracting activity has the meaning given that term in subpart 601 of part 1 of the Federal Acquisition Regulation. 
(3)The term covered person or entity means a person or entity that is actively opposing United States or coalition forces involved in a contingency operation in which members of the armed forces are actively engaged in hostilities. 
(j)SunsetThe provisions of this section shall cease to be effective on December 31, 2018. 
832.Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan 
(a)ExtensionSubsection (f) of section 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as amended by section 841(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1845), is further amended by striking December 31, 2014 and inserting December 31, 2015. 
(b)Clarification of authoritySubsection (b)(1)(B) of such section is amended— 
(1)by striking and the NATO International Security Assistance Force and inserting or NATO forces; and 
(2)by striking to Afghanistan and inserting to or from Afghanistan. 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Revisions to composition of transition plan for defense business enterprise architecture. 
Sec. 902. Comptroller General report on potential relocation of Federal Government tenants onto military installations in the United States. 
Sec. 903. Clarification of authority for the command acquisition executive of the United States Special Operations Command. 
Sec. 904. Streamlining of Department of Defense management headquarters. 
Sec. 905. Update of statutory statement of functions of the Chairman of the Joint Chiefs of Staff relating to doctrine, training, and education. 
Sec. 906. Modification of reference to major Department of Defense headquarters activities instruction. 
Sec. 907. Personnel security. 
Subtitle B—Space Activities 
Sec. 911. National security space satellite reporting policy. 
Sec. 912. National security space defense and protection. 
Sec. 913. Space acquisition strategy. 
Sec. 914. Space control mission report. 
Sec. 915. Responsive launch. 
Sec. 916. Limitation on use of funds for Space Protection Program. 
Sec. 917. Eagle Vision system. 
Subtitle C—Defense Intelligence and Intelligence-Related Activities 
Sec. 921. Revision of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Department of Defense intelligence priorities. 
Sec. 923. Defense Clandestine Service. 
Sec. 924. Prohibition on National Intelligence Program consolidation. 
Subtitle D—Cyberspace-Related Matters 
Sec. 931. Modification of requirement for inventory of Department of Defense tactical data link systems. 
Sec. 932. Authorities, capabilities, and oversight of the United States Cyber Command. 
Sec. 933. Mission analysis for cyber operations of Department of Defense. 
Sec. 934. Modification of requirement for Report on Department of Defense Progress in Defending the Department and the Defense Industrial Base from Cyber Events. 
Sec. 935. Additional requirements relating to the software licenses of the Department of Defense. 
Sec. 936. Cyber outreach and threat awareness for small businesses. 
Sec. 937. Joint Federated Centers for Trusted Defense Systems for the Department of Defense. 
Sec. 938. Supervision of the acquisition of cloud computing capabilities. 
Sec. 939. Cyber vulnerabilities of Department of Defense weapon systems and tactical communications systems. 
Sec. 940. Control of the proliferation of cyber weapons. 
Sec. 941. Integrated policy to deter adversaries in cyberspace. 
Sec. 942. National Centers of Academic Excellence in Information Assurance Education matters. 
Subtitle E—Total Force Management 
Sec. 951. Reviews of appropriate manpower performance. 
ADepartment of Defense Management 
901.Revisions to composition of transition plan for defense business enterprise architectureSection 2222(e) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking defense business enterprise architecture and inserting target defense business systems computing environment described in subsection (d)(3); 
(2)in paragraph (2)— 
(A)by striking existing as of September 30, 2011 (known as legacy systems) that will not be part of the defense business enterprise architecture and inserting that will be phased out of the defense business systems computing environment within three years after review and certification as legacy systems by the investment management process established under subsection (g); and 
(B)by striking that provides for reducing the use of those legacy systems in phases; and 
(3)in paragraph (3), by striking legacy systems (referred to in subparagraph (B)) that will be a part of the target defense business systems computing environment described in subsection (d)(3) and inserting existing systems that are part of the target defense business systems computing environment.  
902.Comptroller General report on potential relocation of Federal Government tenants onto military installations in the United States 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report containing the results of a review of the potential for and obstacles to Federal agencies other than the Department of Defense relocating onto military installations to save costs or enhance security. At a minimum, the Comptroller General shall answer the following questions in the report:  
(1)What opportunities exist to permit non-Department of Defense Federal agencies to locate operations onto military installations having excess facilities adequate for the tenant agencies’ mission needs? 
(2)What factors would the Department of Defense and the potential tenant agencies need to consider in determining whether such tenancy would be viable?  
(3)What obstacles exist to the consolidation of non-Department of Defense Federal agencies onto military installations having adequate excess capacity? 
(4)What non-Federal organizations are tenants on the installations (such as those under the enhanced use leasing program)? 
(b)Specific consideration of installations that support Arctic missionsThe report required under subsection (a) shall specifically evaluate the potential for and obstacles to consolidation of Federal tenants on installations that support Arctic missions, focusing on Federal entities with homeland security, defense, international trade, commerce, and other national security-related functions that are compatible with the missions of the military installations, or can be used to protect national interests in the Arctic region. 
903.Clarification of authority for the command acquisition executive of the United States Special Operations CommandSection 167(e)(4)(C)(ii) of title 10, United States Code, is amended by inserting after shall be the following: responsible to the commander for rapidly delivering acquisition solutions to meet validated special operations-peculiar requirements, subordinate to the Defense Acquisition Executive in matters of acquisition, subject to the same oversight as the service acquisition executives, and. 
904.Streamlining of Department of Defense management headquarters 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan for streamlining Department of Defense management headquarters by changing or reducing the size of staffs, eliminating tiers of management, cutting functions that provide little or no added value, and consolidating overlapping and duplicative programs and offices. 
(b)Elements of PlanThe plan required by subsection (a) shall include the following for each covered organization: 
(1)A description of the planned changes or reductions in staffing and services provided by military personnel, civilian personnel, and contractor personnel. 
(2)A description of the planned changes or reductions in management, functions, and programs and offices. 
(3)The estimated cumulative savings to be achieved over a 10-fiscal-year period beginning with fiscal year 2015, and estimated savings to be achieved for each of fiscal years 2015 through 2024. 
(c)Covered organizationIn this section, the term covered organization includes each of the following: 
(1)The Office of the Secretary of Defense. 
(2)The Joint Staff. 
(3)The Defense Agencies. 
(4)The Department of Defense field activities. 
(5)The headquarters of the combatant commands. 
(6)Headquarters, Department of the Army, including the Office of the Secretary of the Army, the Office of the Chief of Staff of the Army, and the Army Staff. 
(7)The major command headquarters of the Army. 
(8)The Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and Headquarters, United States Marine Corps. 
(9)The major command headquarters of the Navy and the Marine Corps. 
(10)Headquarters, Department of the Air Force, including the Office of the Secretary of the Air Force, the Office of the Air Force Chief of Staff, and the Air Staff. 
(11)The major command headquarters of the Air Force. 
(12)The National Guard Bureau. 
(d)Reports 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan required by subsection (a). 
(2)Status reportThe Secretary shall include with the Department of Defense materials submitted to Congress with the budget of the President for each of fiscal years 2016 through 2024 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) a report describing the implementation of the plan required by subsection (a) during the preceding fiscal year and any modifications to the plan required due to changing circumstances. Each such report shall include the following: 
(A)A summary of savings achieved for each covered organization in the fiscal year covered by such report. 
(B)A description of the savings through changes or reductions in staffing and services provided by military personnel, civilian personnel, and contractor personnel in the fiscal year covered by such report. 
(C)A description of the savings through changes or reductions in management, functions, and programs and offices in the fiscal year covered by such report. 
(D)In any case in which savings under the plan fall short of the objective of the plan for the fiscal year covered by such report, an explanation of the reasons for the shortfall. 
(E)A description of any modifications to the plan made during the fiscal year covered by such report, and an explanation of the reasons for such modifications. 
905.Update of statutory statement of functions of the Chairman of the Joint Chiefs of Staff relating to doctrine, training, and education 
(a)In generalParagraph (5) of section 153(a) of title 10, United States Code, is amended— 
(1)in subparagraph (B), by inserting and technical standards, and executing actions, after policies; 
(2)in subparagraph (C), by striking and training; and 
(3)by adding at the end the following new subparagraphs: 
 
(D)Formulating policies for concept development and experimentation for the joint employment of the armed forces. 
(E)Formulating policies for gathering, developing, and disseminating joint lessons learned for the armed forces.. 
(b)Conforming amendmentThe heading of such paragraph is amended by striking Doctrine, training, and education and inserting Joint force development activities. 
906.Modification of reference to major Department of Defense headquarters activities instructionSection 194(f) of title 10, United States Code, is amended by striking Directive 5100.73 and all that follows and inserting Instruction 5100.73, titled Major DoD Headquarters Activities.. 
907.Personnel security 
(a)Comparative analysis 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, acting through the Director of Cost Assessment and Program Evaluation and in consultation with the Director of the Office of Management and Budget, submit to the appropriate committees of Congress a report setting forth a comprehensive analysis comparing the quality, cost, and timeliness of personnel security clearance investigations and reinvestigations for employees and contractor personnel of the Department of Defense that are conducted by the Office of Personnel Management with the quality, cost, and timeliness of personnel security clearance investigations and reinvestigations for such personnel that are conducted by components of the Department of Defense. 
(2)Elements of analysisThe analysis under paragraph (1) shall do the following: 
(A)Determine and compare, for each of the Office of Personnel Management and the components of the Department that conduct personnel security investigations as of the date of the analysis, the quality, cost, and timeliness associated with personnel security investigations and reinvestigations of each type and level of clearance, and identify the elements that contribute to such cost, schedule, and performance. 
(B)Identify mechanisms for permanently improving the transparency of the cost structure of personnel security investigations and reinvestigations. 
(b)Personnel security for Department of Defense employees and contractorsIf the Secretary of Defense determines that the current approach for obtaining personnel security investigations and reinvestigations for employees and contractor personnel of the Department of Defense is not the most efficient and effective approach for the Department, the Secretary shall develop a plan, by not later than October 1, 2014, for the transition of personnel security investigations and reinvestigations to the approach preferred by the Secretary. 
(c)Strategy for modernizing personnel security 
(1)Strategy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Director of National Intelligence, and the Director of the Office of Management and Budget shall jointly develop, implement, and provide to the appropriate committees of Congress a strategy to modernize all aspects of personnel security for the Department of Defense with the objectives of improving quality, providing for continuous monitoring, decreasing unauthorized disclosures of classified information, lowering costs, increasing efficiencies, and enabling and encouraging reciprocity. 
(2)Consideration of analysisIn developing the strategy under paragraph (1), the Secretary and the Directors shall consider the results of the analysis required by subsection (a) and the results of any ongoing reviews of recent unauthorized disclosures of national security information.  
(3)Metrics 
(A)Metrics requiredIn developing the strategy required by paragraph (1), the Secretary and the Directors shall jointly establish metrics to measure the effectiveness of the strategy in meeting the objectives specified in that paragraph. 
(B)ReportAt the same time the budget of the President for each of fiscal years 2016 through 2019 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary and the Directors shall jointly submit to the appropriate committees of Congress a report on the metrics established under paragraph (1), including an assessment using the metrics of the effectiveness of the strategy in meeting the objectives specified in paragraph (1). 
(4)ElementsIn developing the strategy required by paragraph (1), the Secretary and the Directors shall address issues including but not limited to the following: 
(A)Elimination of manual or inefficient processes in investigations and reinvestigations for personnel security, wherever practicable, and automating and integrating the elements of the investigation and adjudication processes, including in the following: 
(i)The clearance application process. 
(ii)Investigation case management. 
(iii)Adjudication case management. 
(iv)Investigation methods for the collection, analysis, storage, retrieval, and transfer of data and records from investigative sources and between any case management systems. 
(v)Records management for hiring and clearance decisions. 
(B)Elimination or reduction, where possible, of the use of databases and information sources that cannot be accessed and processed automatically electronically, or modification of such databases and information sources, if appropriate and cost-effective, to enable electronic access and processing. 
(C)Access and analysis of government, publically available, and commercial data sources, including social media, that provide independent information pertinent to adjudication guidelines and termination standards to improve quality and timeliness, and reduce costs, of investigations and reinvestigations. 
(D)Use of government-developed and commercial technology for continuous monitoring and evaluation of government and commercial data sources that can identify and flag information pertinent to hiring and clearance determinations. 
(E)Standardization of forms used for routine reporting required of cleared personnel (such as travel, foreign contacts, and financial disclosures) and use of continuous monitoring technology to access databases containing such reportable information to independently obtain and analyze reportable data and events. 
(F)Establishment of an authoritative central repository of personnel security information that is accessible electronically at multiple levels of classification and eliminates technical barriers to rapid access to information necessary for eligibility determinations and reciprocal recognition thereof, including the ability to monitor the status of an individual and any events related to the continued eligibility of such individual for employment or clearance during intervals between investigations. 
(G)Elimination or reduction of the scope of, or alteration of the schedule for, periodic reinvestigations of cleared personnel, when such action is appropriate in light of the information provided by continuous monitoring or evaluation technology. 
(H)Electronic integration of personnel security processes and information systems with insider threat detection and monitoring systems, and pertinent law enforcement, counterintelligence and intelligence information, for threat detection and correlation, including those processes and systems operated by components of the Department of Defense for purposes of local security, workforce management, or other related purposes. 
(5)Risk-based monitoringThe strategy required by paragraph (1) shall— 
(A)include the development of a risk-based approach to monitoring and reinvestigation that prioritizes which cleared individuals shall be subject to frequent reinvestigations and random checks, such as the personnel with the broadest access to classified information or with access to the most sensitive classified information, including information technology specialists or other individuals with such broad access commonly known as super users; 
(B)ensure that if the system of continuous monitoring for all cleared individuals described in paragraph (4)(D) is implemented in phases, such system shall be implemented on a priority basis for the individuals prioritized under subparagraph (A); and 
(C)ensure that the activities of individuals prioritized under subparagraph (A) shall be monitored especially closely. 
(d)Reciprocity of clearancesThe Secretary of Defense and the Director of National Intelligence shall jointly ensure the reciprocity of personnel security clearances among positions requiring personnel holding secret, top secret, or sensitive compartmented information clearances, to the maximum extent feasible consistent with national security requirements. 
(e)Comptroller General Review 
(1)Review requiredNot later than 150 days after the date of the enactment of this Act, the Comptroller General of the United States shall carry out a review of the personnel security process. 
(2)Objective of ReviewThe objective of the review required by paragraph (1) shall be to identify the following: 
(A)Differences between the metrics used by the Department of Defense and other departments and agencies that grant security clearances in granting reciprocity for security clearances, and the manner in which such differences can be harmonized. 
(B)The extent to which existing Federal Investigative Standards are relevant, complete, and sufficient for guiding agencies and individual investigators as they conduct their security clearance background investigations. 
(C)The processes agencies have implemented to ensure quality in the security clearance background investigation process. 
(D)The extent to which agencies have developed and implemented outcome-focused performance measures to track the quality of security clearance investigations and any insights from these measures. 
(E)The processes agencies have implemented for resolving incomplete or subpar investigations, and the actions taken against government employees and contractor personnel who have demonstrated a consistent failure to abide by quality assurance measures. 
(3)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the review required by paragraph (1). 
(f)Task Force on Records Access for Security Clearance Background Investigations 
(1)EstablishmentThe Suitability and Security Clearance Performance Accountability Council, as established by Executive Order No. 13467, shall convene a task force to examine the different policies and procedures that determine the level of access to public records provided by State and local authorities in response to investigative requests by Federal Government employees or contracted employees carrying out background investigations to determine an individual’s suitability for access to classified information or secure government facilities. 
(2)MembershipThe members of the task force shall include, but need not be limited to, the following: 
(A)The Chair of the Suitability and Security Clearance Performance and Accountability Council, who shall serve as chair of the task force. 
(B)A representative from the Office of Personnel Management. 
(C)A representative from the Office of the Director of National Intelligence. 
(D)A representative from the Department of Defense responsible for administering security clearance background investigations. 
(E)Representatives from Federal law enforcement agencies within the Department of Justice and the Department of Homeland Security involved in security clearance background investigations. 
(F)Representatives from State and local law enforcement agencies, including— 
(i)agencies in rural areas that have limited resources and less than 500 officers; and 
(ii)agencies that have more than 1,000 officers and significant technological resources. 
(G)A representative from Federal, State, and local law enforcement associations involved with security clearance background administrative actions and appeals. 
(H)Representatives from Federal, State, and local judicial systems involved in the sharing of records to support security clearance background investigations. 
(3)Initial meetingThe task force shall convene its initial meeting not later than 45 days after the date of the enactment of this Act. 
(4)DutiesThe task force shall do the following: 
(A)Analyze the degree to which State and local authorities comply with investigative requests made by Federal Government employees or contractor employees carrying out background investigations to determine an individual’s suitability for access to classified information or secure government facilities, including the degree to which investigative requests are required but never formally requested. 
(B)Analyze limitations on the access to public records provided by State and local authorities in response to investigative requests by Federal Government employees and contractor employees described in subparagraph (A), including, but not be limited to, limitations relating to budget and staffing constraints on State and local authorities, any procedural and legal obstacles impairing Federal access to State and local law enforcement records, or inadequate investigative procedural standards for background investigators. 
(C)Provide recommendations for improving the degree of cooperation and records-sharing between State and local authorities and Federal Government employees and contractor employees described in subparagraph (A). 
(5)ReportNot later than 120 days after the date of the enactment of this Act, the task force shall submit to the appropriate committees of Congress a report setting forth a detailed statement of the findings and conclusions of the task force pursuant to this subsection, together with the recommendations of the task force for such legislative or administrative action as the task force considers appropriate. 
(g)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Oversight and Government Reform, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
BSpace Activities 
911.National security space satellite reporting policy 
(a)Notification of foreign interference of national security spaceChapter 135 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2278.Notification of foreign interference of national security space 
(a)Notice requiredThe Commander of the United States Strategic Command shall, with respect to each intentional attempt by a foreign actor to disrupt, degrade, or destroy a United States national security space capability, provide to the appropriate congressional committees— 
(1)not later than 48 hours after the Commander determines that there is reason to believe such attempt occurred, notice of such attempt; and 
(2)not later than 10 days after the date on which the Commander determines that there is reason to believe such attempt occurred, a notification described in subsection (b) with respect to such attempt. 
(b)Notification descriptionA notification described in this subsection is a written notification that includes— 
(1)the name and a brief description of the national security space capability that was impacted by an attempt by a foreign actor to disrupt, degrade, or destroy a United States national security space capability; 
(2)a description of such attempt, including the foreign actor, the date and time of such attempt, and any related capability outage and the mission impact of such outage; and 
(3)any other information the Commander considers relevant. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and 
(2)with respect to a notice or notification related to an attempt by a foreign actor to disrupt, degrade, or destroy a United States national security space capability that is intelligence-related, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.. 
(b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following item: 
 
 
2278. Notification of foreign interference of national security space.. 
912.National security space defense and protection 
(a)ReviewThe Secretary of Defense and the Director of National Intelligence shall jointly enter into an arrangement with the National Research Council to respond to the near-term and long-term threats to the national security space systems of the United States by— 
(1)conducting a review of— 
(A)the range of options available to address such threats, in terms of deterring hostile actions, defeating hostile actions, and surviving hostile actions until such actions conclude; 
(B)strategies and plans to counter such threats, including resilience, reconstitution, disaggregation, and other appropriate concepts; and 
(C)existing and planned architectures, warfighter requirements, technology development, systems, workforce, or other factors related to addressing such threats; and 
(2)recommending architectures, capabilities, and courses of action to address such threats and actions to address the affordability, technology risk, and any other potential barriers or limiting factors in implementing such courses of action. 
(b)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the National Research Council shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing the results of the review conducted pursuant to the arrangement under subsection (a) and the recommended courses of action identified pursuant to such arrangement. 
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(c)Space protection strategySection 911(f)(1) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271 note) is amended by striking including each of the matters required by subsection (c). and inserting the following:  
including— 
(A)each of the matters required by subsection (c); and 
(B)a description of how the Department of Defense and the intelligence community plan to provide necessary national security capabilities, through alternative space, airborne, or ground systems, if a foreign actor degrades, denies access to, or destroys United States national security space capabilities.. 
913.Space acquisition strategy 
(a)Sense of CongressIt is the sense of Congress that— 
(1)commercial satellite services, particularly communications, are needed to satisfy Department of Defense requirements; 
(2)the Department predominately uses one-year leases to obtain commercial satellite services, which are often the most expensive and least strategic method to acquire necessary commercial satellite services; and 
(3)consistent with the required authorization and appropriations, Congress encourages the Department to pursue a variety of methods to reduce cost and meet the necessary military requirements, including multi-year leases and procurement of Government-owned payloads on commercial satellites. 
(b)Strategy requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Chief Information Officer of the Department of Defense, shall establish a strategy to enable the multi-year procurement of commercial satellite services. 
(c)BasisThe strategy required under subsection (b) shall include and be based on— 
(1)an analysis of financial or other benefits to acquiring satellite services through multi-year acquisition approaches;  
(2)an analysis of the risks associated with such acquisition approaches; 
(3)an identification of methods to address planning, programming, budgeting, and execution challenges to such approaches, including methods to address potential termination liability or cancellation costs generally associated with multi-year contracts; 
(4)an identification of any changes needed in the requirements development and approval processes of the Department of Defense to facilitate effective and efficient implementation of such strategy, including an identification of any consolidation of requirements for such services across the Department that may achieve increased buying power and efficiency; and 
(5)an identification of any necessary changes to policies, procedures, regulations, or statutes. 
(d)Briefings 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Chief Information Officer of the Department of Defense, shall provide to the congressional defense committees a briefing regarding the strategy required under subsection (b), including the elements required under subsection (c). 
(2)Interim briefingAt the same time that the budget for fiscal year 2015 is submitted to Congress under section 1105(a) of title 31, United States Code, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Chief Information Officer of the Department of Defense, shall provide to the congressional defense committees an interim briefing regarding the strategy required under subsection (b). 
914.Space control mission reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the space control mission of the Department of Defense. Such report shall include— 
(1)an identification of existing offensive and defensive space control systems, policies, and technical possibilities of future systems; 
(2)an identification of any gaps or risks in existing space control system architecture and possibilities for improvement or mitigation of such gaps or risks; 
(3)a description of existing and future sensor coverage and ground processing capabilities for space situational awareness; 
(4)an explanation of the extent to which all relevant and available information is being utilized for space situational awareness to detect, track, and identify objects in space; 
(5)a description of existing space situational awareness data sharing practices, including what information is being shared and what the benefits and risks of such sharing are to the national security of the United States; and 
(6)plans for the future space control mission, including force levels and structure. 
915.Responsive launch 
(a)FindingsCongress finds the following: 
(1)United States Strategic Command has identified three needs as a result of dramatically increased demand and dependence on space capabilities as follows: 
(A)To rapidly augment existing space capabilities when needed to expand operational capability. 
(B)To rapidly reconstitute or replenish critical space capabilities to preserve continuity of operations capability. 
(C)To rapidly exploit and infuse space technological or operational innovations to increase the advantage of the United States. 
(2)Operationally responsive low cost launch could assist in addressing such needs of the combatant commands. 
(b)StudyThe Department of Defense Executive Agent for Space shall conduct a study on responsive, low-cost launch efforts. Such study shall include— 
(1)a review of existing and past operationally responsive, low-cost launch efforts by domestic or foreign governments or industry; 
(2)an identification of the conditions or requirements for responsive launch that would provide the necessary military value, including the requisite payload capacity, timelines for responsiveness, and the target launch costs; 
(3)a technology assessment of various methods to develop an operationally responsive, low-cost launch capability; and 
(4)an assessment of the viability of greater utilization of innovative methods, including the use of secondary payload adapters on existing launch vehicles. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Department of Defense Executive Agent for Space shall submit to the congressional defense committees a report containing— 
(1)the results of the study conducted under subsection (b); and 
(2)a consolidated plan for development within the Department of Defense of an operationally responsive, low-cost launch capability. 
(d)Government Accountability Office reviewNot later than 60 days after the date on which the report required under subsection (c) is submitted to the congressional defense committees, the Comptroller General of the United States shall submit to the congressional defense committees an assessment of such report and any related findings or recommendations that the Comptroller General considers appropriate. 
916.Limitation on use of funds for Space Protection ProgramOf the amount authorized to be appropriated for fiscal year 2014 by section 201 for the Department of Defense for research, test, development, and evaluation, Air Force, and available for the Space Protection Program (PE# 0603830F) as specified in the funding table in section 4201, $10,000,000 may not be obligated or expended until the Secretary of Defense submits to the congressional defense committees a copy of the study conducted at the direction of the Deputy Secretary of Defense on the counter space strategy of the Department of Defense that resulted in significant revisions to that strategy by the Department. 
917.Eagle Vision system 
(a)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Chief of Staff of the Air Force shall submit to the congressional defense committees a report on the Eagle Vision system. 
(2)ElementsThe report required by paragraph (1) shall include a description and assessment of the various commands, components of the Armed Forces, and Defense Agencies to which control of the Eagle Vision system could be transferred from the Headquarters of the Air Force, including the actions to be completed before transfer, potential schedules for transfer, and the effects of transfer on the capabilities of the system or use of the system by other elements of the Department. 
(b)Limitation on certain actionsThe Secretary of the Air Force may not undertake any changes to the organization or control of the Eagle Vision system until 90 days after the date of the submittal to the congressional defense committees of the report required by subsection (a). 
CDefense Intelligence and Intelligence-Related Activities 
921.Revision of Secretary of Defense authority to engage in commercial activities as security for intelligence collection activities 
(a)Congressional submission for required auditsThe second sentence of section 432(b)(2) of title 10, United States Code, is amended by striking the intelligence committees and all that follows and inserting the congressional defense committees and the congressional intelligence committees (as defined in section 437(c) of this title).. 
(b)Repeal of designation of defense intelligence agency as required oversight authority within department of defenseSection 436(4) of title 10, United States Code, is amended— 
(1)by striking Defense Intelligence Agency and inserting Department of Defense; and 
(2)by striking management and supervision and inserting oversight. 
(c)Congressional oversightSection 437 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking the intelligence committees and inserting congressional defense committees and the congressional intelligence committees; 
(2)in subsection (b)— 
(A)by striking Consistent with and all that follows through the Secretary and insert The Secretary; and  
(B)by striking the intelligence committees and inserting congressional defense committees and the congressional intelligence committees; and 
(3)by adding at the end the following new subsection: 
 
(c)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).. 
922.Department of Defense intelligence prioritiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)establish a written policy governing the internal coordination and prioritization of intelligence priorities of the Office of the Secretary of Defense, the Joint Staff, the combatant commands, and the military departments to improve identification of the intelligence needs of the Department of Defense; 
(2)identify any significant intelligence gaps of the Office of the Secretary of Defense, the Joint Staff, the combatant commands, and the military departments; and 
(3)provide to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a briefing on the policy established under paragraph (1) and the gaps identified under paragraph (2). 
923.Defense Clandestine Service 
(a)Certification requiredNot more than 50 percent of the funds authorized to be appropriated by this Act or otherwise available to the Department of Defense for the Defense Clandestine Service for fiscal year 2014 may be obligated or expended for the Defense Clandestine Service until such time as the Secretary of Defense certifies to the covered congressional committees that— 
(1)the Defense Clandestine Service is designed primarily to— 
(A)fulfill priorities of the Department of Defense that are unique to the Department of Defense or otherwise unmet; and 
(B)provide unique capabilities to the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))); and 
(2)the Secretary of Defense has designed metrics that will be used to ensure that the Defense Clandestine Service is employed as described in paragraph (1). 
(b)Annual assessmentsNot later than 120 days after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of Defense shall submit to the covered congressional committees a detailed assessment of Defense Clandestine Service employment and performance based on the metrics referred to in subsection (a)(2). 
(c)Notification of future changes to designFollowing the submittal of the certification referred to in subsection (a), in the event that any significant change is made to the Defense Clandestine Service, the Secretary shall promptly notify the covered congressional committees of the nature of such change. 
(d)Quarterly briefingsThe Secretary of Defense shall quarterly provide to the covered congressional committees a briefing on the deployments and collection activities of personnel of the Defense Clandestine Service. 
(e)Covered congressional committees definedIn this section, the term covered congressional committees means the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate. 
924.Prohibition on National Intelligence Program consolidation 
(a)ProhibitionNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2014, to execute— 
(1)the separation of the National Intelligence Program budget from the Department of Defense budget; 
(2)the consolidation of the National Intelligence Program budget within the Department of Defense budget; or 
(3)the establishment of a new appropriations account or appropriations account structure for the National Intelligence Program budget. 
(b)Briefing requirementNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense and the Director of National Intelligence shall jointly provide to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a briefing regarding any planning relating to the future execution of the activities described in subsection (a) that has occurred during the two-year period ending on such date and any anticipated future planning relating to such execution or related efforts. 
(c)DefinitionsIn this section: 
(1)National Intelligence ProgramThe term National Intelligence Program has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(2)National Intelligence Program budgetThe term National Intelligence Program budget means the portions of the Department of Defense budget designated as part of the National Intelligence Program. 
DCyberspace-Related Matters 
931.Modification of requirement for inventory of Department of Defense tactical data link systemsSection 934(a)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1885; 10 U.S.C. 2225 note) is amended by inserting and an assessment of vulnerabilities to such systems in anti-access or area-denial environments before the semicolon.  
932.Authorities, capabilities, and oversight of the United States Cyber Command 
(a)Provision of certain operational capabilitiesThe Secretary of Defense shall take such actions as the Secretary considers appropriate to provide the United States Cyber Command operational military units with infrastructure and equipment enabling access to the Internet and other types of networks to permit the United States Cyber Command to conduct the peacetime and wartime missions of the Command. 
(b)Cyber ranges 
(1)In generalThe Secretary shall review existing cyber ranges and adapt one or more such ranges, as necessary, to support training and exercises of cyber units that are assigned to execute offensive military cyber operations. 
(2)ElementsEach range adapted under paragraph (1) shall have the capability to support offensive military operations against targets that— 
(A)have not been previously identified and prepared for attack; and 
(B)must be compromised or neutralized immediately without regard to whether the adversary can detect or attribute the attack. 
(c)Principal advisor on military cyber force matters 
(1)DesignationThe Secretary shall designate, from among the personnel of the Office of the Under Secretary of Defense for Policy, a Principal Cyber Advisor to act as the principal advisor to the Secretary on military cyber forces and activities. The Secretary may only designate an official under this paragraph if such official was appointed to the position in which such official serves by and with the advice and consent of the Senate. 
(2)ResponsibilitiesThe Principal Cyber Advisor shall be responsible for the following: 
(A)Overall supervision of cyber activities related to offensive missions, defense of the United States, and defense of Department of Defense networks, including oversight of policy and operational considerations, resources, personnel, and acquisition and technology. 
(B)Such other matters relating to offensive military cyber forces as the Secretary shall specify for purposes of this subsection. 
(3)Cross-functional teamThe Principal Cyber Advisor shall— 
(A)integrate the cyber expertise and perspectives of appropriate organizations within the Office of the Secretary of Defense, Joint Staff, military departments, Defense Agencies, and combatant commands, by establishing and maintaining a full-time cross-functional team of subject matter experts from those organizations; and 
(B)select team members, and designate a team leader, from among those personnel nominated by the heads of such organizations. 
(d)Training of cyber personnelThe Secretary shall establish and maintain training capabilities and facilities in the Armed Forces and, as the Secretary considers appropriate, at the United States Cyber Command, to support the needs of the Armed Forces and the United States Cyber Command for personnel who are assigned offensive and defensive cyber missions in the Department of Defense. 
933.Mission analysis for cyber operations of Department of Defense 
(a)Mission analysis requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a mission analysis of the cyber operations of the Department of Defense. 
(b)ElementsThe mission analysis under subsection (a) shall include the following: 
(1)The concept of operations and concept of employment for cyber operations forces. 
(2)An assessment of the manpower needs for cyber operations forces, including military requirements for both active and reserve components and civilian requirements. 
(3)An assessment of the mechanisms for improving recruitment, retention, and management of cyber operations forces, including through focused recruiting; educational, training, or certification scholarships; bonuses; or the use of short-term or virtual deployments without the need for permanent relocation. 
(4)A description of the alignment of the organization and reporting chains of the Department, the military departments, and the combatant commands. 
(5)An assessment of the current, as of the date of the analysis, and projected equipping needs of cyber operations forces. 
(6)An analysis of how the Secretary, for purposes of cyber operations, depends upon organizations outside of the Department, including industry and international partners. 
(7)Methods for ensuring resilience, mission assurance, and continuity of operations for cyber operations. 
(8)An evaluation of the potential roles of the reserve components in the concept of operations and concept of employment for cyber operations forces required under paragraph (1), including— 
(A)in consultation with the Secretaries of the military departments and the Commander of the United States Cyber Command, an identification of the Department of Defense cyber mission requirements that could be discharged by members of the reserve components; 
(B)in consultation with the Secretary of Homeland Security, consideration of ways to ensure that the Governors of the several States, through the Council of Governors, as appropriate, have an opportunity to provide the Secretary of Defense and the Secretary of Homeland Security an independent evaluation of State cyber capabilities, and State cyber needs that cannot be fulfilled through the private sector; 
(C)an identification of the existing capabilities, facilities, and plans for cyber activities of the reserve components, including— 
(i)an identification of current positions in the reserve components serving Department cyber missions; 
(ii)an inventory of the existing cyber skills of reserve component personnel, including the skills of units and elements of the reserve components that are transitioning to cyber missions; 
(iii)an inventory of the existing infrastructure of the reserve components that contributes to the cyber missions of the United States Cyber Command, including the infrastructure available to units and elements of the reserve components that are transitioning to such missions; and 
(iv)an assessment of the manner in which the military departments plan to use the reserve components to meet total force resource requirements, and the effect of such plans on the potential ability of members of the reserve components to support the cyber missions of the United States Cyber Command; 
(D)an assessment of whether the National Guard, when activated in a State status (either State Active Duty or in a duty status under title 32, United States Code) can operate under unique and useful authorities to support domestic cyber missions and requirements of the Department or the United States Cyber Command; 
(E)an assessment of the appropriateness of hiring on a part-time basis non-dual status technicians who possess appropriate cyber security expertise for purposes of assisting the National Guard in protecting critical infrastructure and carrying out cyber missions; 
(F)an assessment of the current and potential ability of the reserve components to— 
(i)attract and retain personnel with substantial, relevant cyber technical expertise who use those skills in the private sector; 
(ii)organize such personnel into units at the State, regional, or national level under appropriate command and control arrangements for Department cyber missions; 
(iii)meet and sustain the training standards of the United States Cyber Command; and 
(iv)establish and manage career paths for such personnel; 
(G)a determination of how the reserve components could contribute to total force solutions to cyber operations requirements of the United States Cyber Command; and 
(H)development of an estimate of the personnel, infrastructure, and training required, and the costs that would be incurred, in connection with implementing a strategy for integrating the reserve components into the total force for support of the cyber missions of the Department and United States Cyber Command, including by taking into account the potential savings under the strategy through use of personnel referred to in subparagraph (C)(i), provided that for specific cyber units that exist or are transitioning to a cyber mission, the estimate shall examine whether there are misalignments in existing plans between unit missions and facility readiness to support such missions. 
(c)Limitations on Certain Actions 
(1)Reduction in personnel of air national guard cyber unitsNo reduction in personnel of a cyber unit of the Air National Guard of the United States may be implemented or carried out in fiscal year 2014 before the submittal of the report required by subsection (d). 
(2)Reduction in personnel and capacity of air national guard red teamsNo reduction in the personnel or capacity of a Red Team of the Air National Guard of the United States may be implemented or carried out unless the report required by subsection (d) includes a certification that the personnel or capacity to be reduced is directly related to Red Team capabilities that are no longer required. 
(d)Report requiredNot later than 30 days after the completion of the mission analysis under subsection (a), the Secretary shall submit to the congressional defense committees a report containing— 
(1)the results of the mission analysis; 
(2)recommendations for improving or changing the roles, organization, missions, concept of operations, or authorities related to the cyber operations of the Department; and 
(3)any other matters concerning the mission analysis that the Secretary considers appropriate. 
(e)National Guard assessmentNot later than 30 days after the date on which the Secretary submits the report required under subsection (d), the Chief of the National Guard Bureau shall submit to the congressional defense committees an assessment of the role of the National Guard in supporting the cyber operations mission of the Department of Defense as such mission is described in such report. 
(f)FormThe report under subsection (d) shall be submitted in unclassified form, but may include a classified annex. 
934.Modification of requirement for Report on Department of Defense Progress in Defending the Department and the Defense Industrial Base from Cyber EventsSection 935(b)(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4339) is amended— 
(1)in subparagraph (A), by striking capabilities. and inserting capabilities, including estimated economic impacts.; and 
(2)in subparagraph (B), by striking remediation. and inserting remediation and estimates of economic losses resulting from such event.. 
935.Additional requirements relating to the software licenses of the Department of Defense 
(a)Updated plan 
(1)UpdateThe Chief Information Officer of the Department of the Defense shall, in consultation with the chief information officers of the military departments and the Defense Agencies, update the plan for the inventory of selected software licenses of the Department of Defense required under section 937 of the National Defense Authorization Act for 2013 (Public Law 112–239; 10 U.S.C. 2223 note) to include a plan for the inventory of all software licenses of the Department of Defense for which a military department spends more than $5,000,000 annually on any individual title, including a comparison of licenses purchased with licenses in use. 
(2)ElementsThe update required under paragraph (1) shall— 
(A)include plans for implementing an automated solution capable of reporting the software license compliance position of the Department and providing a verified audit trail, or an audit trail otherwise produced and verified by an independent third party; 
(B)include details on the process and business systems necessary to regularly perform reviews, a procedure for validating and reporting deregistering and registering new software, and a mechanism and plan to relay that information to the appropriate chief information officer; and 
(C)a proposed timeline for implementation of the updated plan in accordance with paragraph (3). 
(3)SubmissionNot later than September 30, 2015, the Chief Information Officer of the Department of Defense shall submit to the congressional defense committees the updated plan required under paragraph (1). 
(b)Performance planIf the Chief Information Officer of the Department of Defense determines through the implementation of the process and business systems in the updated plan required by subsection (a) that the number of software licenses of the Department for an individual title for which a military department spends greater than $5,000,000 annually exceeds the needs of the Department for such software licenses, or the inventory discloses that there is a discrepancy between the number of software licenses purchased and those in actual use, the Chief Information Officer of the Department of Defense shall implement a plan to bring the number of such software licenses into balance with the needs of the Department and the terms of any relevant contract. 
936.Cyber outreach and threat awareness for small businessesNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on options for strengthening outreach and threat awareness programs for small businesses (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) that are awarded contracts by the Department of Defense to assist such businesses to— 
(1)understand the gravity and scope of cyber threats; 
(2)develop a plan to protect intellectual property; and 
(3)develop a plan to protect the networks of such businesses. 
937.Joint Federated Centers for Trusted Defense Systems for the Department of Defense 
(a)Federation required 
(1)In generalThe Secretary of Defense shall provide for the establishment of a joint federation of capabilities to support the trusted defense system needs of the Department of Defense (in this section referred to as the federation). 
(2)PurposeThe purpose of the federation shall be to serve as a joint, Department-wide federation of capabilities to support the trusted defense system needs of the Department to ensure security in the software and hardware developed, acquired, maintained, and used by the Department, pursuant to the trusted defense systems strategy of the Department and supporting policies related to software assurance and supply chain risk management. 
(b)Discharge of establishmentIn providing for the establishment of the federation, the Secretary shall consider whether the purpose of the federation can be met by existing centers in the Department. If the Department determines that there are capabilities gaps that cannot be satisfied by existing centers, the Department shall devise a strategy for creating and providing resources for such capabilities to fill such gaps. 
(c)CharterNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue a charter for the federation. The charter shall— 
(1)be established pursuant to the trusted defense systems strategy of the Department and supporting policies related to software assurance and supply chain risk management; and 
(2)set forth— 
(A)the role of the federation in supporting program offices in implementing the trusted defense systems strategy of the Department; 
(B)the software and hardware assurance expertise and capabilities of the federation, including policies, standards, requirements, best practices, contracting, training, and testing; 
(C)the requirements for the discharge by the federation, in coordination with the Center for Assured Software of the National Security Agency, of a program of research and development to improve automated software code vulnerability analysis and testing tools; 
(D)the requirements for the federation to procure, manage, and distribute enterprise licenses for automated software vulnerability analysis tools; and 
(E)the requirements for the discharge by the federation, in coordination with the Defense Microelectronics Activity, of a program of research and development to improve hardware vulnerability, testing, and protection tools. 
(d)ReportThe Secretary shall submit to the congressional defense committees, at the time of the submittal to Congress of the budget of the President for fiscal year 2016 pursuant to section 1105 of title 31, United States Code, a report on the funding and management of the federation. The report shall set forth such recommendations as the Secretary considers appropriate regarding the optimal placement of the federation within the organizational structure of the Department, including responsibility for the funding and management of the federation. 
938.Supervision of the acquisition of cloud computing capabilities 
(a)Supervision 
(1)In generalThe Secretary of Defense shall, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Under Secretary of Defense for Intelligence, the Chief Information Officer of the Department of Defense, and the Chairman of the Joint Requirements Oversight Council, supervise the following: 
(A)Review, development, modification, and approval of requirements for cloud computing solutions for data analysis and storage by the Armed Forces and the Defense Agencies, including requirements for cross-domain, enterprise-wide discovery and correlation of data stored in cloud and non-cloud computing databases, relational and non-relational databases, and hybrid databases. 
(B)Review, development, modification, approval, and implementation of plans for the competitive acquisition of cloud computing systems or services to meet requirements described in subparagraph (A), including plans for the transition from current computing systems to systems or services acquired. 
(C)Development and implementation of plans to ensure that the cloud systems or services acquired pursuant to subparagraph (B) are interoperable and universally accessible and usable through attribute-based access controls. 
(D)Integration of plans under subparagraphs (B) and (C) with enterprise-wide plans of the Armed Forces and the Department of Defense for the Joint Information Environment and the Defense Intelligence Information Environment. 
(2)DirectionThe Secretary shall provide direction to the Armed Forces and the Defense Agencies on the matters covered by paragraph (1) by not later than March 15, 2014. 
(b)Integration with intelligence community effortsThe Secretary shall coordinate with the Director of National Intelligence to ensure that activities under this section are integrated with the Intelligence Community Information Technology Enterprise in order to achieve interoperability, information sharing, and other efficiencies. 
(c)LimitationThe requirements of subparagraphs (B), (C), and (D) of subsection (a)(1) shall not apply to a contract for the acquisition of cloud computing capabilities in an amount less than $1,000,000. 
(d)Rule of constructionNothing in this section shall be construed to alter or affect the authorities or responsibilities of the Director of National Intelligence under section 102A of the National Security Act of 1947 (50 U.S.C. 3024). 
939.Cyber vulnerabilities of Department of Defense weapon systems and tactical communications systems 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the status of the capability of each military department to operate in non-permissive and hostile cyber environments. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description and assessment of potential cyber threats or threat systems to major weapon systems and tactical communications systems that could emerge in the next five years. 
(2)A description and assessment of cyber vulnerabilities of current major weapon and tactical communications systems. 
(3)A detailed description of the current strategy to detect, deter, and defend against cyber attacks on current and planned major weapon systems and tactical communications systems. 
(4)An estimate of the costs anticipated to be incurred in addressing cyber vulnerabilities to Department of Defense weapon systems and tactical communications systems over the next five years. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
940.Control of the proliferation of cyber weapons 
(a)Interagency process for establishment of policyThe President shall establish an interagency process to provide for the establishment of an integrated policy to control the proliferation of cyber weapons through unilateral and cooperative law enforcement activities, financial means, diplomatic engagement, and such other means as the President considers appropriate. 
(b)Industry participationThe President shall include, to the extent practicable, private industry participation in the process established under subsection (a). 
(c)ObjectivesThe objectives of the interagency process established under subsection (a) shall be as follows: 
(1)To identify the intelligence, law enforcement, and financial sanctions tools that can and should be used to suppress the trade in cyber tools and infrastructure that are or can be used for criminal, terrorist, or military activities while preserving the ability of governments and the private sector to use such tools for legitimate purposes of self-defense. 
(2)To establish a statement of principles to control the proliferation of cyber weapons, including principles for controlling the proliferation of cyber weapons that can lead to expanded cooperation and engagement with international partners. 
(d)RecommendationsThe interagency process established under subsection (a) shall develop, by not later than 270 days after the date of the enactment of this Act, recommendations on means for the control of the proliferation of cyber weapons, including a draft statement of principles and a review of applicable legal authorities. 
941.Integrated policy to deter adversaries in cyberspace 
(a)Integrated policyThe President shall establish an interagency process to provide for the development of an integrated policy to deter adversaries in cyberspace. 
(b)ObjectiveThe objective of the interagency process established under subsection (a) shall be to develop a deterrence policy for reducing cyber risks to the United States and our allies. 
(c)Report 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the President shall submit to the congressional defense committees a report setting forth the integrated policy developed pursuant to subsection (a). 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
942.National Centers of Academic Excellence in Information Assurance Education matters 
(a)Preservation of designation during academic years 2013–2014 and 2014–2015Each institution of higher education that was designated by the National Security Agency and the Department of Homeland Security as a National Center of Academic Excellence in Information Assurance Education as of January 1, 2013, shall continue to be designated as such a Center through June 30, 2015, provided that such institution maintains the standards by which such institution was originally designated as such a Center. 
(b)Assessment and recommendation of accreditation or designation processNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Homeland Security, the Director of the National Security Agency, and other appropriate departments and agencies of the Federal Government and non-Federal organizations, shall— 
(1)assess the National Centers of Academic Excellence in Information Assurance Education program strengths and weaknesses, including processes and criteria used to develop curricula and designate an institution of higher education as a National Center of Academic Excellence in Information Assurance Education; 
(2)assess the maturity of information assurance as an academic discipline; 
(3)assess the role the Federal Government should play in the future development of curricula and other criteria for designating or accrediting information assurance education programs of institutions of higher education as National Centers of Academic Excellence in Information Assurance Education; 
(4)assess the advantages and disadvantages of broadening the governance structure of such Centers; 
(5)assess the extent to which existing and emerging curricula and other criteria for designation as such a Center is aligned with the National Initiative for Cybersecurity Education and will provide the knowledge and skills needed by the information assurance workforce for existing and future employment; 
(6)make recommendations for improving and evolving the mechanisms and processes for developing the curricula and other criteria for accrediting or designating information assurance programs of institutions of higher education as Centers; and 
(7)make recommendations on transitioning the responsibility for developing the curricula and other criteria for accrediting or designating information assurance programs of institutions of higher education as Centers from the sole administration of the National Security Agency. 
(c)Assessment of Department of Defense collaboration with CentersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall assess the collaboration of the Department of Defense with the National Centers of Academic Excellence in Information Assurance Education. Such assessment shall include— 
(1)the extent to which the information security scholarship program of the Department of Defense established under chapter 112 of title 10, United States Code, contributes to— 
(A)building the capacity to educate the information assurance and cybersecurity workforce needed for the future; and 
(B)employing exceptional information assurance and cybersecurity workers in the Department; and 
(2)mechanisms for increasing Department employment of graduates of such Centers. 
(d)Plan 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Homeland Security, the Director of the National Security Agency, and other appropriate departments and agencies of the Federal Government and non-Federal organizations, shall submit to Congress— 
(A)a plan for implementing the recommendations made pursuant to subsection (b) on improving and evolving the mechanisms and processes for developing the curricula and other criteria for accrediting or designating the information assurance programs of institutions of higher education as National Centers of Academic Excellence in Information Assurance Education; 
(B)the results of the assessments conducted under subsections (b) and (c); and 
(C)the recommendations made under subsection (b). 
(2)ConsultationIn developing the plan under paragraph (1), the Secretary shall consult with appropriate representatives of information assurance interests in departments and agencies of the Federal Government, State and local governments, academia, and the private sector. 
(e)Institution of higher education definedIn this section, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
ETotal Force Management 
951.Reviews of appropriate manpower performance 
(a)Reports requiredSection 2330a of title 10, United States Code, is amended— 
(1)by redesignating subsections (g) and (h) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (f) the following new subsections (g) and (h): 
 
(g)Inspector General reportNot later than May 1 of each year, beginning with 2014 and ending with 2016, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report containing the Inspector General’s assessment of— 
(1)the efforts by the Department of Defense to compile the inventory pursuant to subsection (c); and 
(2)the reviews conducted under subsection (e), including the actions taken to resolve the findings of the reviews in accordance with section 2463 of this title. 
(h)Comptroller General reportNot later than September 30 of each year, beginning with 2014 and ending with 2016, the Comptroller General of the United States shall submit to the congressional defense committees a report containing the Comptroller General’s assessment of the efforts by the Department of Defense to implement subsections (e) and (f).. 
(b)Extension of comptroller general report on inventorySection 803(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2402) is amended by striking 2011 and 2012 and inserting 2011, 2012, 2013, 2014, and 2015. 
XGeneral Provisions 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Budgetary effects of this Act. 
Sec. 1003. Audit of Department of Defense fiscal year 2018 financial statements. 
Sec. 1004. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Modification of requirements for annual long-range plan for the construction of naval vessels. 
Sec. 1022. Clarification of sole ownership resulting from ship donations at no cost to the Navy. 
Sec. 1023. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Sec. 1024. Extension and remediation of Navy contracting actions. 
Sec. 1025. Report comparing costs of DDG 1000 and DDG 51 Flight III ships. 
Sec. 1026. Report on naval vessels and the Force Structure Assessment. 
Sec. 1027. Modification of policy relating to major combatant vessels of the strike forces of the Navy. 
Subtitle D—Counterterrorism 
Sec. 1031. Clarification of procedures for use of alternate members on military commissions. 
Sec. 1032. Modification of Regional Defense Combating Terrorism Fellowship Program reporting requirement. 
Sec. 1033. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1034. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Transfers to foreign countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1036. Report on information relating to individuals detained at Parwan, Afghanistan. 
Sec. 1037. Grade of chief prosecutor and chief defense counsel in military commissions established to try individuals detained at Guantanamo. 
Sec. 1038. Report on capability of Yemeni government to detain, rehabilitate, and prosecute individuals detained at Guantanamo who are transferred to Yemen. 
Sec. 1039. Report on attachment of rights to individuals detained at Guantanamo if transferred to the United States. 
Subtitle E—Sensitive Military Operations 
Sec. 1041. Congressional notification of sensitive military operations. 
Sec. 1042. Counterterrorism operational briefings. 
Sec. 1043. Report on process for determining targets of lethal or capture operations. 
Subtitle F—Nuclear Forces 
Sec. 1051. Notification required for reduction or consolidation of dual-capable aircraft based in Europe. 
Sec. 1052. Council on Oversight of the National Leadership Command, Control, and Communications System. 
Sec. 1053. Modification of responsibilities and reporting requirements of Nuclear Weapons Council. 
Sec. 1054. Modification of deadline for report on plan for nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1055. Prohibition on elimination of nuclear triad. 
Sec. 1056. Implementation of New START Treaty. 
Sec. 1057. Retention of capability to redeploy multiple independently targetable reentry vehicles. 
Sec. 1058. Report on New START Treaty. 
Sec. 1059. Report on implementation of the recommendations of the Palomares Nuclear Weapons Accident Revised Dose Evaluation Report. 
Sec. 1060. Sense of Congress on further strategic nuclear arms reductions with the Russian Federation. 
Sec. 1061. Sense of Congress on compliance with nuclear arms control treaty obligations. 
Sec. 1062. Senses of Congress on ensuring the modernization of the nuclear forces of the United States. 
Subtitle G—Miscellaneous Authorities and Limitations 
Sec. 1071. Enhancement of capacity of the United States Government to analyze captured records. 
Sec. 1072. Strategic plan for the management of the electromagnetic spectrum. 
Sec. 1073. Extension of authority to provide military transportation services to certain other agencies at the Department of Defense reimbursement rate. 
Sec. 1074. Notification of modifications to Army force structure. 
Sec. 1075. Aircraft joint training. 
Subtitle H—Studies and Reports 
Sec. 1081. Online availability of reports submitted to Congress. 
Sec. 1082. Oversight of combat support agencies. 
Sec. 1083. Inclusion in annual report of description of interagency coordination relating to humanitarian demining technology. 
Sec. 1084. Repeal and modification of reporting requirements. 
Sec. 1085. Repeal of requirement for Comptroller General assessment of Department of Defense efficiencies. 
Sec. 1086. Review and assessment of United States Special Operations Forces and United States Special Operations Command. 
Sec. 1087. Reports on unmanned aircraft systems. 
Sec. 1088. Report on foreign language support contracts for the Department of Defense. 
Sec. 1089. Civil Air Patrol. 
Subtitle I—Other Matters 
Sec. 1091. Technical and clerical amendments. 
Sec. 1092. Reduction in costs to report critical changes to major automated information system programs. 
Sec. 1093. Extension of authority of Secretary of Transportation to issue non-premium aviation insurance. 
Sec. 1094. Extension of Ministry of Defense Advisor Program and authority to waive reimbursement of costs of activities for certain nongovernmental personnel. 
Sec. 1095. Amendments to certain national commissions. 
Sec. 1096. Strategy for future military information operations capabilities. 
Sec. 1097. Sense of Congress on collaboration on border security. 
Sec. 1098. Transfer of aircraft to other departments for wildfire suppression and other purposes; tactical airlift fleet of the Air Force. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2014 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $5,000,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. 
1003.Audit of Department of Defense fiscal year 2018 financial statements 
(a)Audit of DOD financial statementsIn addition to the requirement under section 1003(a)(2)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2222 note) that the Financial Improvement and Audit Readiness Plan describe specific actions to be taken and the costs associated with ensuring that the financial statements of the Department of Defense are validated as ready for audit by not later than September 30, 2017, upon the conclusion of fiscal year 2018, the Secretary of Defense shall ensure that a full audit is performed on the financial statements of the Department of Defense for such fiscal year. The Secretary shall submit to Congress the results of that audit by not later than March 31, 2019. 
(b)Inclusion of audit in Financial Improvement Audit Readiness PlanSection 1003(a)(2)(A) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2222 note) is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by inserting and after the semicolon; and 
(3)by adding at the end the following new clause: 
 
(iii)ensuring the audit of the financial statements of the Department of Defense for fiscal year 2018 occurs by not later than March 31, 2019.. 
1004.Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization 
(a)Transfer authorizedIf the amount authorized to be appropriated for the weapons activities of the National Nuclear Security Administration under section 3101 or otherwise made available for fiscal year 2014 is less than $8,400,000,000 (the amount projected to be required for such activities in fiscal year 2014 as specified in the report under section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)), the Secretary of Defense may transfer, from amounts authorized to be appropriated for the Department of Defense for fiscal year 2014 pursuant to this Act, to the Secretary of Energy an amount, not to exceed $150,000,000, to be available only for weapons activities of the National Nuclear Security Administration. 
(b)Notice to congressIn the event of a transfer under subsection (a), the Secretary of Defense shall promptly notify Congress of the transfer, and shall include in such notice the Department of Defense account or accounts from which funds are transferred. 
(c)Transfer mechanismAny funds transferred under this section shall be transferred in accordance with established procedures for reprogramming under section 1001 or successor provisions of law. 
(d)Construction of authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority provided under this Act. 
BCounter-Drug Activities 
1011.Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia 
(a)ExtensionSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1010 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1907), is amended— 
(1)in subsection (a), by striking 2013 and inserting 2014; and 
(2)in subsection (c), by striking 2013 and inserting 2014. 
(b)Notice to Congress on assistanceNot later than 15 days before providing assistance under section 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (as amended by subsection (a)) using funds available for fiscal year 2014, the Secretary of Defense shall submit to the congressional defense committees a notice setting forth the assistance to be provided, including the types of such assistance, the budget for such assistance, and the anticipated completion date and duration of the provision of such assistance. 
1012.Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activitiesSection 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1594; 10 U.S.C. 371 note), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1907) is amended by striking 2013 and inserting 2015. 
1013.Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments 
(a)ExtensionSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1006 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1557), is further amended by striking 2013 and inserting 2016. 
(b)Maximum amount of supportSubsection (e)(2) of such section 1033, as so amended, is further amended by striking 2013 and inserting 2016. 
(c)Additional governments eligible To receive supportSubsection (b) of such section 1033, as so amended, is further amended by adding at the end the following new paragraphs: 
 
(36)Government of Chad. 
(37)Government of Libya. 
(38)Government of Mali. 
(39)Government of Niger.. 
CNaval Vessels and Shipyards 
1021.Modification of requirements for annual long-range plan for the construction of naval vessels 
(a)Annual naval vessel construction planSubsection (b) of section 231 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking should be designed both places it appears and inserting shall be designed; and 
(B)by striking is capable of supporting both places it appears and inserting supports; and 
(2)in paragraph (2)— 
(A)in subparagraph (B), by inserting and capabilities after naval vessel force structure; and 
(B)by adding at the end the following new subparagraph: 
 
(D)The estimated total cost of construction for each vessel used to determine estimated levels of annual funding under subparagraph (C).. 
(b)Assessment when construction plan does not meet force structure requirementsSuch section is further amended by striking subsection (c) and inserting the following new subsection (c): 
 
(c)Assessment when annual naval vessel construction plan does not meet force structure requirementsIf the annual naval vessel construction plan for a fiscal year under subsection (b) does not result in a force structure or capabilities that meet the requirements identified in subsection (b)(2)(B), the Secretary shall include with the defense budget materials for that fiscal year an assessment of the extent of the strategic and operational risk to national security associated with the reduced force structure of naval vessels over the period of time that the required force structure or capabilities are not achieved. Such assessment shall include an analysis of whether the risks are acceptable, and plans to mitigate such risks. Such assessment shall be coordinated in advance with the commanders of the combatant commands and the Nuclear Weapons Council under section 179 of this title.. 
1022.Clarification of sole ownership resulting from ship donations at no cost to the Navy 
(a)Clarification of transfer authoritySubsection (a) of section 7306 of title 10, United States Code, is amended to read as follows: 
 
(a)Authority to make transferThe Secretary of the Navy may convey, by donation, all right, title, and interest to any vessel stricken from the Naval Vessel Register or any captured vessel, for use as a museum or memorial for public display in the United States, to— 
(1)any State, the District of Columbia, any Commonwealth or possession of the United States, or any municipal corporation or political subdivision thereof; or 
(2)any nonprofit entity.. 
(b)Clarification of limitations on liability and responsibilitySubsection (b) of such section is amended to read as follows: 
 
(b)Limitations on liability and responsibility 
(1)The United States and all departments and agencies thereof, and their officers and employees, shall not be liable at law or in equity for any injury or damage to any person or property occurring on a vessel donated under this section. 
(2)Notwithstanding any other law, the Department of Defense, and the officers and employees of the Department of Defense, shall have no responsibility or obligation to make, engage in, or provide funding for, any improvement, upgrade, modification, maintenance, preservation, or repair to a vessel donated under this section.. 
(c)Clarification that transfers to be made at no cost to the Department of Defense 
(1)In generalSubsection (c) of such section is amended— 
(A)by inserting after under this section the following: , the maintenance and preservation of that vessel as a museum or memorial, and the ultimate disposal of that vessel, including demilitarization of Munitions List items at the end of the useful life of the vessel as a museum or memorial,; and 
(B)by striking the United States and inserting the Department of Defense. 
(2)Clerical amendmentThe heading for subsection (c) of such section is amended by striking United States and inserting Department of Defense.  
(d)Application of environmental laws; definitionsSuch section is further amended by adding at the end the following new subsections: 
 
(e)Application of environmental lawsNothing in this section shall affect the applicability of Federal, State, interstate, and local environmental laws and regulations, including the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), to the Department of Defense or to a donee. 
(f)DefinitionsIn this section: 
(1)The term nonprofit entity means any entity qualifying as an exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986. 
(2)The term Munitions List means the United States Munitions List created and controlled under section 38 of the Arms Export Control Act (22 U.S.C. 2778). 
(3)The term donee means any entity receiving a vessel pursuant to subsection (a).. 
(e)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
7306.Vessels stricken from Naval Vessel Register; captured vessels: conveyance by donation. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 633 of such title is amended to read as follows: 
 
 
7306. Vessels stricken from Naval Vessel Register; captured vessels: conveyance by donation.”. 
1023.Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships 
(a)Limitation on availability of fundsExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to retire, prepare to retire, inactivate, or place in storage a cruiser or dock landing ship. 
(b)ExceptionNotwithstanding subsection (a), the funds referred to in such subsection may be obligated or expended to retire the U.S.S. Denver, LPD9. 
1024.Extension and remediation of Navy contracting actions 
(a)Authority for short-term extension or renewal of leases for vessels supporting the Transit Protection System Escort Program 
(1)In generalNotwithstanding section 2401 of title 10, United States Code, the Secretary of the Navy may extend or renew the lease of not more than four blocking vessels supporting the Transit Protection System Escort Program after the date of the expiration of the lease of such vessels, as in effect on the date of the enactment of this Act. Such an extension shall be for a term that is the shorter of— 
(A)the period beginning on the date of the expiration of the lease in effect on the date of the enactment of this Act and ending on the date on which the Secretary determines that a substitute is available for the capabilities provided by the lease, or that the capabilities provided by the vessel are no longer required; or 
(B)180 days. 
(2)FundingAmounts authorized to be appropriated by section 301 and available for operation and maintenance, Navy, as specified in the funding tables in section 4301, may be available for the extension or renewal of a lease under paragraph (1). 
(3)Notice to CongressPrior to extending or renewing a lease under paragraph (1), the Secretary of the Navy shall submit to the congressional defense committees notification of the proposed extension or renewal. Such notification shall include— 
(A)a detailed description of the term of the proposed contract for the extension or renewal of the lease and a justification for extending or renewing the lease rather than obtaining the capability provided for by the lease, charter, or services involved through purchase of the vessel; and 
(B)a plan for meeting the capability provided for by the lease upon the completion of the term of the lease contract, as extended or renewed under paragraph (1). 
(b)Authority for acceptance of payment in kind in settlement of A–12 aircraft litigationNotwithstanding any other provision of law, during fiscal year 2014 and any subsequent fiscal year, the Secretary of the Navy is authorized to accept and retain the following consideration in lieu of a monetary payment for purposes of the settlement of A–12 aircraft litigation arising from the default termination of Contract No. N00019-88-C-0050: 
(1)From General Dynamics Corporation, credit in an amount not to exceed $198,000,000 toward the design, construction, and delivery of the steel deckhouse, hangar, and aft missile launching system for the DDG 1002. 
(2)From the Boeing Company, three EA-18G Growler aircraft, with installed Airborne Electric Attack kits, valued at an amount not to exceed $198,000,000, at no cost to the Department of the Navy. 
1025.Report comparing costs of DDG 1000 and DDG 51 Flight III ships Not later than March 15, 2014, the Secretary of the Navy shall submit to the congressional defense committees a report providing an updated comparison of the costs and risks of acquiring DDG 1000 and DDG 51 Flight III vessels equipped for enhanced ballistic missile defense capability. The report shall include each of the following: 
(1)An updated estimate of the total cost to develop, procure, operate, and support ballistic missile defense capable DDG 1000 destroyers equipped with the air and missile defense radar. 
(2)The estimate of the Secretary of the total cost of the current plan to develop, procure, operate, and support Flight III DDG 51 destroyers. 
(3)Details on the assumed ballistic missile defense requirements and construction schedules for both the DDG 1000 and DDG 51 Flight III destroyers referred to in paragraphs (1) and (2), respectively. 
(4)An updated comparison of the program risks and the resulting ship capabilities in all dimensions (not just ballistic missile defense) of the options referred to in paragraphs (1) and (2). 
(5)Any other information the Secretary determines appropriate. 
1026.Report on naval vessels and the Force Structure Assessment 
(a)Report requiredNot later than 30 days after the date of the submittal of the annual naval vessel construction plan required under section 231 of title 10, United States Code, for fiscal year 2015, the Chief of Naval Operations shall submit to the congressional defense committees a report on the current requirements for combatant vessels of the Navy and the anticipated requirements for such vessels during the 30-year period following the submittal of the report. 
(b)ElementsThe report required by subsection (a) shall include each of the following: 
(1)A description of the naval capability requirements identified by the combatant commands in developing the Force Structure Assessment in 2005 and revalidating that Assessment in 2010. 
(2)The capabilities for each class of vessel that was assumed in the Force Structure Assessment. 
(3)An assessment of the capabilities of the current fleet of combatant vessels of the Navy to meet current and anticipated requirements. 
(4)An assessment of how the Navy is currently managing deployment schedules to meet combatant commander requirements with a smaller force than specified in the Force Structure Assessment of 2005, including the impact on— 
(A)the material condition of the naval force due to longer deployment times; and 
(B)long-term retention rates, especially in critical specialties. 
(5)An assessment of the capabilities of the anticipated fleet of combatant vessels of the Navy to meet emerging threats over the next 30 years. 
(6)An assessment of how the Navy will meet combatant command requirements for forward-deployed naval capabilities with a smaller number of ships and submarines. 
(7)An assessment of how the Navy will manage the risk of massing a greater set of capabilities on a smaller number of ships while facing an expanding range of asymmetrical threats, including— 
(A)anti-access/area-denial capabilities; 
(B)diesel-electric submarines; 
(C)mines; and 
(D)anti-ship cruise and ballistic missiles. 
(8)The assessment of the Commandant of the Marine Corps of— 
(A)the operational risk associated with the current and the planned number of ships of the amphibious assault force, including vessels designated as LHA, LHD, LPD, or LSD; and 
(B)the capabilities required to meet the needs of the Marine Corps for future ships of the amphibious assault force.  
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1027.Modification of policy relating to major combatant vessels of the strike forces of the NavySection 1012 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 7291 note) is amended— 
(1)by striking subsection (a) and redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and 
(2)in subsection (a), as so redesignated— 
(A)by striking the request shall be for and inserting the request shall include a specific assessment of; and 
(B)by inserting in the analysis of alternatives after nuclear power system.  
DCounterterrorism 
1031.Clarification of procedures for use of alternate members on military commissions 
(a)Primary and alternate members 
(1)Number of membersSubsection (a) of section 948m of title 10, United States Code, is amended— 
(A)in paragraph (1)— 
(i)by striking at least five members and inserting at least five primary members and as many alternate members as the convening authority shall detail; and 
(ii)by adding at the end the following new sentence: Alternate members shall be designated in the order in which they will replace an excused primary member.; and 
(B)in paragraph (2), by inserting primary after the number of. 
(2)General rulesSuch section is further amended— 
(A)by redesignating subsection (b) and (c) as subsections (d) and (e), respectively; and 
(B)by inserting after subsection (a) the following new subsections (b) and (c): 
 
(b)Primary membersPrimary members of a military commission under this chapter are voting members. 
(c)Alternate members 
(1)A military commission may include alternate members to replace primary members who are excused from service on the commission. 
(2)Whenever a primary member is excused from service on the commission, an alternate member, if available, shall replace the excused primary member and the trial may proceed.. 
(3)Excuse of membersSubsection (d) of such section, as redesignated by paragraph (2)(A), is amended— 
(A)in the matter before paragraph (1), by inserting primary or alternate before member; 
(B)by striking or at the end of paragraph (2); 
(C)by striking the period at the end of paragraph (3) and inserting ; or; and 
(D)by adding at the end the following new paragraph: 
 
(4)in the case of an alternate member, in order to reduce the number of alternate members required for service on the commission, as determined by the convening authority.. 
(4)Absent and additional membersSubsection (e) of such section, as redesignated by paragraph (2)(A), is amended— 
(A)in the first sentence— 
(i)by inserting the number of primary members of after Whenever; 
(ii)by inserting primary before members required by; and 
(iii)by inserting and there are no remaining alternate members to replace the excused primary members after subsection (a); and 
(B)by adding at the end the following new sentence: An alternate member who was present for the introduction of all evidence shall not be considered to be a new or additional member.. 
(b)ChallengesSection 949f of such title is amended— 
(1)in subsection (a), by inserting primary or alternate before members; and 
(2)by adding at the end of subsection (b) the following new sentence: Nothing in this section prohibits the military judge from awarding to each party such additional peremptory challenges as may be required in the interests of justice.. 
(c)Number of votes requiredSection 949m of such title is amended— 
(1)by inserting primary before members each place it appears; and 
(2)by adding at the end of subsection (b) the following new paragraph: 
 
(4)The primary members present for a vote on a sentence need not be the same primary members who voted on the conviction if the requirements of section 948m(d) of this title are met.. 
1032.Modification of Regional Defense Combating Terrorism Fellowship Program reporting requirement 
(a)In generalSection 2249c(c) of title 10, United States Code, is amended— 
(1)in paragraph (3), by inserting , including engagement activities for program alumni, after subsection (a); 
(2)in paragraph (4), by inserting after program the following: , including a list of any unfunded or unmet training requirements and requests; and 
(3)by adding at the end the following new paragraph: 
 
(5)A discussion and justification of how the program fits within the theater security priorities of each of the commanders of the geographic combatant commands.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a report submitted for a fiscal year beginning after the date of the enactment of this Act. 
1033.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2014, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1035(e)(2). 
1034.Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2014, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
1035.Transfers to foreign countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba 
(a)Authority to transfer under certain circumstancesThe Secretary of Defense is authorized to transfer or release any individual detained at Guantanamo to the individual’s country of origin, or any other foreign country, if— 
(1)the Secretary determines, following a review conducted in accordance with the requirements of section 1023 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 801 note) and Executive Order No. 13567, that the individual is no longer a threat to the national security of the United States; or 
(2)such transfer or release outside the United States is to effectuate an order affecting disposition of the individual by a court or competent tribunal of the United States having jurisdiction. 
(b)Determination required prior to transferExcept as provided in subsection (a), the Secretary of Defense may transfer an individual detained at Guantanamo to the custody or control of the individual’s country origin, or any other foreign country, only if the Secretary determines that— 
(1)actions that have been or are planned to be taken will substantially mitigate the risk of such individual engaging or reengaging in any terrorist or other hostile activity that threatens the United States or United States persons or interests; and 
(2)the transfer is in the national security interest of the United States. 
(c)Factors to be considered in making determinationIn making the determination specified in subsection (b), the Secretary of Defense shall specifically evaluate and take into consideration the following factors: 
(1)The recommendations of the Guantanamo Detainee Review Task Force established pursuant to Executive Order No. 13492 and the recommendations of the Periodic Review Boards established pursuant to No. Executive Order 13567, as applicable. 
(2)The security situation in the foreign country to which the individual is to be transferred, including whether or not the country is a state sponsor of terrorism, the presence of foreign terrorist groups, and the threat posed by such groups to the United States. 
(3)Any confirmed case in which an individual transferred to the foreign country to which the individual is to be transferred subsequently engaged in terrorist or other hostile activity that threatened the United States or United States persons or interests. 
(4)Any actions taken by the United States or the foreign country to which the individual is to be transferred, or change in circumstances in such country, that reduce the risk of reengagement of the type described in paragraph (3). 
(5)Any assurances provided by the government of the foreign country to which the individual is to be transferred, including that— 
(A)such government maintains control over any facility at which the individual is to be detained if the individual is to be housed in a government-controlled facility; and 
(B)such government has taken or agreed to take actions to substantially mitigate the risk of the individual engaging or reengaging in any terrorist or other hostile activity that threatens the United States or United States persons or interests. 
(6)An assessment of the capacity, willingness, and past practices (if applicable) of the foreign country described in paragraph (5) in meeting any assurances it has provided, including assurances under paragraph (5) regarding its capacity and willingness to mitigate the risk of reengagement. 
(7)Any record of cooperation by the individual to be transferred with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense, and any agreements and effective mechanisms that may be in place, to the extent relevant and necessary, to provide continued cooperation with United States intelligence and law enforcement authorities. 
(8)In the case of an individual who has been tried in a court or competent tribunal of the United States having jurisdiction on charges based on the same conduct that serves as a basis for the determination that the individual is an enemy combatant, whether or not the individual has been acquitted of such charges or has been convicted and has completed serving the sentence pursuant to the conviction. 
(d)NotificationThe Secretary of Defense shall notify the appropriate committees of Congress of a determination of the Secretary under subsection (a) or (b) not later than 30 days before the transfer or release of the individual under such subsection. Each notification shall include, at a minimum, the following: 
(1)A detailed statement of the basis for the transfer or release. 
(2)An explanation of why the transfer or release is in the national security interests of the United States. 
(3)A description of any actions taken to mitigate the risks of reengagement by the individual to be transferred or released, including any actions taken to address factors relevant to a prior case of reengagement described in subsection (c)(3). 
(4)A copy of any Periodic Review Board findings relating to the individual. 
(5)A description of the evaluation conducted pursuant to subsection (c), including a summary of the assessment required by paragraph (6) of such subsection. 
(e)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)is— 
(i)in the custody or under the control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
(f)Repeal of superseded authoritiesThe following provisions of law are repealed: 
(1)Section 1028 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1567; 10 U.S.C. 801 note). 
(2)Section 1028 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1914; 10 U.S.C. 801 note). 
1036.Report on information relating to individuals detained at Parwan, Afghanistan 
(a)Classified reportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a classified report on information relating to the individuals detained by the Department of Defense at the Detention Facility at Parwan, Afghanistan, pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) who have been determined to represent an enduring security threat to the United States. Such report shall cover any individual detained at such facility as of the date of the enactment of this Act. Such report shall include for each such covered individual— 
(1)a description of the relevant organization or organizations with which the individual is affiliated; 
(2)whether the individual had ever been in the custody or under the effective control of the United States at any time before being detained at such facility and, if so, where the individual had been in such custody or under such effective control; and 
(3)whether the individual has been directly linked to the death of any member of the United States Armed Forces or any United States Government employee. 
(b)Declassification reviewUpon submittal of the classified report required under subsection (a), the Secretary of Defense shall conduct a declassification review of such report to determine what information, if any, may be made publicly available in an unclassified summary of the information contained in the report. In conducting such declassification review, the Secretary shall make such summary information publicly available to the maximum extent practicable, consistent with national security. 
1037.Grade of chief prosecutor and chief defense counsel in military commissions established to try individuals detained at Guantanamo 
(a)In generalFor purposes of any military commission established under chapter 47A of title 10, United States Code, to try an alien unprivileged enemy belligerent (as such terms are defined in section 948a of such title) who is detained at United States Naval Station, Guantanamo Bay, Cuba, the chief defense counsel and the chief prosecutor shall have the same grade (as that term is defined in section 101(b)(7) of such title). 
(b)Waiver 
(1)In generalThe Secretary of Defense may temporarily waive the requirement specified in subsection (a), if the Secretary determines that compliance with such subsection would— 
(A)be infeasible due to a non-availability of qualified officers of the same grade to fill the billets of chief defense counsel and chief prosecutor; or 
(B)cause a significant disruption to proceedings established under chapter 47A of title 10, United States Code. 
(2)ReportsNot later than 30 days after the Secretary issues a waiver under paragraph (1), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives the following: 
(A)A copy of the waiver and the determination of the Secretary to issue the waiver. 
(B)A statement of the basis for the determination, including an explanation of the non-availability of qualified officers or the significant disruption concerned. 
(C)Notice of the time period during which the waiver is in effect. 
(c)GuidanceNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to ensure that the office of the chief defense counsel and the office of the chief prosecutor receive equitable resources, personnel support, and logistical support for conducting their respective duties in connection with any military commission established under chapter 47A of title 10, United States Code, to try an alien unprivileged enemy belligerent (as such terms are defined in section 948a of such title) who is detained at United States Naval Station, Guantanamo Bay, Cuba. 
1038.Report on capability of Yemeni government to detain, rehabilitate, and prosecute individuals detained at Guantanamo who are transferred to Yemen 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the capability of the government of Yemen to detain, rehabilitate, and prosecute individuals detained at Guantanamo who are transferred to Yemen. Such report shall include an assessment of any humanitarian issues that may be encountered in transferring individuals detained at Guantanamo to Yemen. 
(b)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given such term in section 1035(e)(2).  
1039.Report on attachment of rights to individuals detained at Guantanamo if transferred to the United States 
(a)ReportNot later than 120 days after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Defense, shall submit to the congressional defense committees, the Committee on the Judiciary of the House of Representatives, and the Committee on the Judiciary of the Senate a report on the legal rights, if any, for which an individual detained at Guantanamo (as such term is defined in section 1035(e)(2)), if transferred to the United States, may become eligible, by reason of such transfer.  
(b)Elements of reportThe report required by subsection (a) shall include each of the following: 
(1)An assessment of the extent to which an individual detained at Guantanamo, if transferred to the United States, could become eligible, by reason of such transfer, for— 
(A)relief from removal from the United States, including pursuant to the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment;  
(B)any required release from immigration detention, including pursuant to the decision of the Supreme Court in Zadvydas v. Davis; 
(C)asylum or withholding of removal; or 
(D)any additional constitutional right. 
(2)For any right referred to in paragraph (1) for which the Attorney General determine such an individual could become eligible if so transferred, a description of the reasoning behind such determination and an explanation of the nature of the right. 
(3)An analysis of the extent to which legislation or other steps could address any legal rights described in paragraph (1). 
ESensitive Military Operations 
1041.Congressional notification of sensitive military operations 
(a)Notification required 
(1)In generalChapter 3 of title 10, United States Code, is amended by adding at the end the following new section:  
 
130f.Congressional notification of sensitive military operations 
(a)In generalThe Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of any sensitive military operation conducted under this title following such operation. Department of Defense support to operations conducted under the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is addressed in the classified annex prepared to accompany the National Defense Authorization Act for Fiscal Year 2014. 
(b)Procedures 
(1)The Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirements of subsection (a) consistent with the national security of the United States and the protection of operational integrity. 
(2)The congressional defense committees shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section. 
(c)Briefing requirementThe Secretary of Defense shall periodically brief the congressional defense committees on Department of Defense personnel and equipment assigned to sensitive military operations.  
(d)Sensitive military operation definedThe term sensitive military operation means a lethal operation or capture operation conducted by the armed forces outside the United States and outside a theater of major hostilities pursuant to— 
(1)the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); or 
(2)any other authority except— 
(A)a declaration of war; or 
(B)a specific statutory authorization for the use of force other than the authorization referred to in paragraph (1). 
(e)ExceptionThe notification requirement under subsection (a) shall not apply with respect to a sensitive military operation executed within the territory of Afghanistan pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). 
(f)Rule of constructionNothing in this section shall be construed to provide any new authority or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any requirement under the National Security Act of 1947 (50 U.S.C. 3001 et seq.).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 130e the following new item: 
 
 
130f. Congressional notification regarding sensitive military operations.. 
(b)Effective dateSection 130f of title 10, United States Code, as added by subsection (a), shall apply with respect to any sensitive military operation (as defined in subsection (d) of such section) executed on or after the date of the enactment of this Act. 
(c)Deadline for submittal of proceduresThe Secretary of Defense shall submit to the congressional defense committees the procedures required under section 130f(b) of title 10, United States Code, as added by subsection (a), by not later than 60 days after the date of the enactment of this Act. 
1042.Counterterrorism operational briefings 
(a)Briefings required 
(1)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 484 the following new section: 
 
485.Quarterly counterterrorism operations briefings 
(a)Briefings RequiredThe Secretary of Defense shall provide to the congressional defense committees quarterly briefings outlining Department of Defense counterterrorism operations and related activities. 
(b)ElementsEach briefing under subsection (a) shall include each of the following: 
(1)A global update on activity within each geographic combatant command and how such activity supports the respective theater campaign plan. 
(2)An overview of authorities and legal issues, including limitations. 
(3)An overview of interagency activities and initiatives. 
(4)Any other matters the Secretary considers appropriate.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 484 the following new item: 
 
 
485. Quarterly counterterrorism operations briefings.. 
(b)Conforming repealSection 1031 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1570; 10 U.S.C. 167 note) is hereby repealed. 
1043.Report on process for determining targets of lethal or capture operationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing an explanation of the legal and policy considerations and approval processes used in determining whether an individual or group of individuals could be the target of a lethal operation or capture operation conducted by the Armed Forces of the United States outside the United States and outside of Afghanistan. 
FNuclear Forces 
1051.Notification required for reduction or consolidation of dual-capable aircraft based in Europe 
(a)Sense of CongressIt is the sense of Congress that the President should not reduce or consolidate the basing of dual-capable aircraft of the United States that are based in Europe unless— 
(1)the President takes into account whether the Russian Federation has carried out similar reductions or consolidations with respect to dual-capable aircraft of Russia; 
(2)the Secretary of Defense has consulted with the member states of the North Atlantic Treaty Organization (NATO) with respect to the planned reduction or consolidation of dual-capable aircraft of the United States; and 
(3)there is a consensus among such member states that the nuclear posture of NATO is not adversely affected by such reduction or consolidation. 
(b)Notification 
(1)In generalChapter 24 of title 10, United States Code, is amended by inserting after section 497 the following new section: 
 
497a.Notification required for reduction or consolidation of dual-capable aircraft based in Europe 
(a)NotificationNot less than 90 days before the date on which the Secretary of Defense reduces or consolidates the dual-capable aircraft of the United States that are based in Europe, the Secretary shall submit to the congressional defense committees a notification of such planned reduction or consolidation, including the following: 
(1)The reasons for such planned reduction or consolidation. 
(2)Any effects of such planned reduction or consolidation on the extended deterrence mission of the United States. 
(3)The manner in which the military requirements of the North Atlantic Treaty Organization (NATO) will continue to be met in light of such planned reduction or consolidation. 
(4)A statement by the Secretary on the response of NATO to such planned reduction or consolidation. 
(5)Whether there is any change in the force posture of the Russian Federation as a result of such planned reduction or consolidation, including with respect to the nonstrategic nuclear weapons of Russia that are within range of the member states of NATO. 
(b)Dual-capable aircraft definedIn this section, the term dual-capable aircraft means aircraft that can perform both conventional and nuclear missions.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 497 the following new item: 
 
 
497a. Notification required for reduction or consolidation of dual-capable aircraft based in Europe.. 
1052.Council on Oversight of the National Leadership Command, Control, and Communications System 
(a)Establishment 
(1)In generalChapter 7 of title 10, United States Code, is amended by inserting after section 171 the following new section: 
 
171a.Council on Oversight of the National Leadership Command, Control, and Communications System 
(a)EstablishmentThere is within the Department of Defense a council to be known as the Council on Oversight of the National Leadership Command, Control, and Communications System (in this section referred to as the Council). 
(b)MembershipThe members of the Council shall be as follows: 
(1)The Under Secretary of Defense for Policy. 
(2)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(3)The Vice Chairman of the Joint Chiefs of Staff. 
(4)The Commander of the United States Strategic Command. 
(5)The Director of the National Security Agency. 
(6)The Chief Information Officer of the Department of Defense. 
(7)Such other officers of the Department of Defense as the Secretary may designate. 
(c)Co-ChairThe Council shall be co-chaired by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff. 
(d)Responsibilities 
(1)The Council shall be responsible for oversight of the command, control, and communications system for the national leadership of the United States, including nuclear command, control, and communications. 
(2)In carrying out the responsibility for oversight of the command, control, and communications system as specified in paragraph (1), the Council shall be responsible for the following: 
(A)Oversight of performance assessments (including interoperability). 
(B)Vulnerability identification and mitigation. 
(C)Architecture development. 
(D)Resource prioritization. 
(E)Such other responsibilities as the Secretary of Defense shall specify for purposes of this section. 
(e)Annual reportsAt the same time each year that the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31, the Council shall submit to the congressional defense committees a report on the activities of the Council. Each report shall include the following: 
(1)A description and assessment of the activities of the Council during the previous fiscal year. 
(2)A description of the activities proposed to be undertaken by the Council during the period covered by the current future-years defense program under section 221 of this title. 
(3)Any changes to the requirements of the command, control, and communications system for the national leadership of the United States made during the previous year, along with an explanation for why the changes were made and a description of the effects of the changes to the capability of the system. 
(4)A breakdown of each program element in such budget that relates to the system, including how such program element relates to the operation and sustainment, research and development, procurement, or other activity of the system. 
(f)Budget and funding matters 
(1)Not later than 30 days after the President submits to Congress the budget for a fiscal year under section 1105(a) of title 31, the Commander of the United States Strategic Command shall submit to the Chairman of the Joint Chiefs of Staff an assessment of— 
(A)whether such budget allows the Federal Government to meet the required capabilities of the command, control, and communications system for the national leadership of the United States during the fiscal year covered by the budget and the four subsequent fiscal years; and 
(B)if the Commander determines that such budget does not allow the Federal Government to meet such required capabilities, a description of the steps being taken to meet such required capabilities. 
(2)Not later than 30 days after the date on which the Chairman of the Joint Chiefs of Staff receives the assessment of the Commander of the United States Strategic Command under paragraph (1), the Chairman shall submit to the congressional defense committees— 
(A)such assessment as it was submitted to the Chairman; and 
(B)any comments of the Chairman. 
(3)If a House of Congress adopts a bill authorizing or appropriating funds for the activities of the command, control, and communications system for the national leadership of the United States that, as determined by the Council, provides insufficient funds for such activities for the period covered by such bill, the Council shall notify the congressional defense committees of the determination. 
(g)Notification of anomalies 
(1)The Secretary of Defense shall submit to the congressional defense committees written notification of an anomaly in the nuclear command, control, and communications system for the national leadership of the United States that is reported to the Secretary or the Council by not later than 14 days after the date on which the Secretary or the Council learns of such anomaly, as the case may be. 
(2)In this subsection, the term anomaly means any unplanned, irregular, or abnormal event, whether unexplained or caused intentionally or unintentionally by a person or a system. 
(h)National leadership of the United States definedIn this section, the term national leadership of the United States means the following: 
(1)The President. 
(2)The Vice President. 
(3)Such other civilian officials of the United States Government as the President shall designate for purposes of this section.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 171 the following new item: 
 
 
171a. Council on Oversight of the National Leadership Command, Control, and Communications System.. 
(3)Report on establishmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the Council on Oversight of the National Leadership Command, Control, and Communications System established by section 171a of title 10, United States Code, as added by paragraph (1), including the following: 
(A)The charter and organizational structure of the Council. 
(B)Such recommendations for legislative action as the Secretary considers appropriate to improve the authorities relating to the Council. 
(C)A funding plan over the period of the current future-years defense program under section 221 of title 10, United States Code, to ensure a robust and modern nuclear command, control, and communications capability. 
(b)Conforming amendmentsSection 491 of title 10, United States Code, is amended— 
(1)by striking subsection (c); and 
(2)by redesignating subsection (d) as subsection (c). 
1053.Modification of responsibilities and reporting requirements of Nuclear Weapons Council 
(a)ResponsibilitiesSubsection (d) of section 179 of title 10, United States Code, is amended— 
(1)by striking paragraph (10); and 
(2)by redesignating paragraphs (11) and (12) as paragraphs (10) and (11), respectively. 
(b)Annual reportSubsection (g) of such section is amended by adding at the end the following new paragraph: 
 
(6)A description and assessment of the joint efforts of the Secretary of Defense and the Secretary of Energy to develop common security practices that improve the security of the nuclear weapons and facilities of the Department of Defense and the Department of Energy.. 
(c)Technical amendmentSuch subsection (g) is further amended in the matter preceding paragraph (1) by striking on the following and inserting that includes the following. 
1054.Modification of deadline for report on plan for nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control systemSection 1043(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576) is amended— 
(1)in the subsection heading, by striking on the plan and all that follows through control system and inserting required; 
(2)in paragraph (1), by striking Together with the budget of the President submitted to Congress and inserting Not later than 30 days after the submission to Congress of the budget of the President; and 
(3)by adding at the end the following new paragraph: 
 
(4)Extension of deadline for report 
(A)In generalSubject to subparagraph (B), if the Secretary of Defense and the Secretary of Energy jointly determine that a report required by paragraph (1) for a fiscal year will not be able to be transmitted to the committees specified in that paragraph by the time required under that paragraph, such Secretaries shall— 
(i)promptly, and before the submission to Congress of the budget of the President for that fiscal year under section 1105(a) of title 31, United States Code, notify those committees of the expected date for the transmission of the report; and 
(ii)not later than 30 days after the submission of that budget to Congress, provide a briefing to those committees on the content of the report. 
(B)LimitationIn no case may the President transmit a report required by paragraph (1) for a fiscal year to the committees specified in that paragraph later than 60 days after the submission to Congress of the budget of the President for that fiscal year.. 
1055.Prohibition on elimination of nuclear triad 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to reduce, convert, or decommission any strategic delivery system if such reduction, conversion, or decommissioning would eliminate a leg of the nuclear triad. 
(b)Nuclear triad definedIn this section, the term nuclear triad means the nuclear deterrent capabilities of the United States composed of the following: 
(1)Land-based intercontinental ballistic missiles. 
(2)Submarine-launched ballistic missiles and associated ballistic missile submarines. 
(3)Nuclear-certified strategic bombers. 
1056.Implementation of New START Treaty 
(a)Implementation 
(1)Fiscal Year 2014 activitiesWith respect to reductions to the nuclear forces of the United States necessary to meet the New START Treaty levels, the Secretary of Defense may only use funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 to carry out activities to prepare for such reductions. Subject to the limitation in subsection (b), such activities may include the preparation of any documents needed to support an environmental assessment process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that may be required to support such reductions. 
(2)Consolidated Budget displayThe Secretary shall include with the defense budget materials for each fiscal year specified in paragraph (3) a consolidated budget justification display that individually covers each program and activity associated with the implementation of the New START Treaty for the period covered by the future-years defense program submitted under section 221 of title 10, United States Code, at or about the time as such defense budget materials are submitted. 
(3)Fiscal year specifiedA fiscal year specified in this paragraph is each fiscal year that occurs during the period beginning with fiscal year 2015 and ending on the date on which the New START Treaty is no longer in force. 
(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for environmental assessment activities to support reductions to the nuclear forces of the United States, not more than 50 percent may be obligated or expended until— 
(1)the Secretary of Defense submits to Congress the plan required by subsection (a) of section 1042 of the National Defense Authorization Act of Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1575), including a description of various options for the nuclear force structure of the United States under the New START Treaty, including the preferred force structure option of the Secretary (such plan and options may be subject to modification based on the results of the environmental assessment and other subsequent developments); 
(2)the Commander of the United States Strategic Command submits to the congressional defense committees a report providing the assessment of the Commander with respect to the options contained in the plan described in paragraph (1), including the preferred force structure option of the Secretary; and 
(3)the Chairman of the Joint Chiefs of Staff certifies to the congressional defense committees that conducting such environmental assessment activities will not imperil the ability of the military to comply with the New START Treaty levels by February 2018. 
(c)Modification of limitation on retirement of B–52 aircraft 
(1)Common conventional capability configurationSubsection (a)(1)(C) of section 131 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2111), as added by section 137(a)(1)(C) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 32), is amended by striking common capability configuration and inserting common conventional capability configuration. 
(2)ConversionNotwithstanding such section 131 or any other provision of law, the Secretary of Defense may not convert a B–52 aircraft described in subsection (a)(1)(C) of such section 131 to a configuration that does not allow the aircraft to perform nuclear missions unless the Secretary has submitted to Congress the information required under subsection (b). 
(d)Report on collaboration among the strategic forces of the Armed Forces 
(1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on collaboration among the Army, the Navy, and the Air Force on activities related to strategic systems to provide efficiencies, improve technology sharing, and yield other potential benefits. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of current collaboration among the Army, the Navy, and the Air Force on strategic system programs, including strategic missiles systems, conventional prompt global strike, and other strategic forces as the Secretary determines appropriate. 
(B)A description and assessment of any additional opportunities for such collaboration, including the benefits that may be realized by such efforts, the risks and costs to existing programs, and potential effects on the defense industrial base that supports strategic systems. 
(e)Sense of CongressIt is the sense of Congress that— 
(1)the successful implementation of the New START Treaty requires the partnership of the President and Congress;  
(2)the force structure required by the New START Treaty should preserve Minuteman III intercontinental ballistic missile silos that contain a deployed missile as of the date of the enactment of this Act in, at a minimum, a warm status that enables such silo to be made fully operational with a deployed missile and remain a fully functioning element of the interconnected and redundant command and control system of the missile field; and 
(3)the distribution of any such warm-status silos should not disproportionally affect the force structure of any one operational intercontinental ballistic missile wing. 
(f)DefinitionsIn this section: 
(1)The term defense budget materials has the meaning given that term in section 231(f) of title 10, United States Code. 
(2)The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011. 
1057.Retention of capability to redeploy multiple independently targetable reentry vehicles 
(a)Deployment capabilityThe Secretary of the Air Force shall ensure that the Air Force is capable of— 
(1)deploying multiple independently targetable reentry vehicles to Minuteman III intercontinental ballistic missiles; and 
(2)commencing such deployment not later than 180 days after the date on which the President determines such deployment necessary. 
(b)Warhead capabilityThe Nuclear Weapons Council established by section 179 of title 10, United States Code, shall ensure that— 
(1)the nuclear weapons stockpile contains a sufficient number of nuclear warheads that are capable of being deployed as multiple independently targetable reentry vehicles with respect to Minuteman III intercontinental ballistic missiles; and 
(2)such deployment is capable of being commenced not later than 180 days after the date on which the President determines such deployment necessary. 
1058.Report on New START TreatyNot later than January 15, 2014, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on whether the New START Treaty (as defined in section 494(a)(2)(D)(ii) of title 10, United States Code) is in the national security interests of the United States. 
1059.Report on implementation of the recommendations of the Palomares Nuclear Weapons Accident Revised Dose Evaluation ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the recommendations of the Palomares Nuclear Weapons Accident Revised Dose Evaluation Report released by the Air Force in April 2001. 
1060.Sense of Congress on further strategic nuclear arms reductions with the Russian Federation 
(a)In generalIt is the sense of Congress that, if the United States seeks further strategic nuclear arms reductions with the Russian Federation that are below the levels of the New START Treaty, such reductions should— 
(1)be pursued through a mutually negotiated agreement with Russia; 
(2)be verifiable; 
(3)be made pursuant to the treaty-making power of the President as set forth in Article II, section 2, clause 2 of the Constitution; and 
(4)take into account the full range of nuclear weapon capabilities that threaten the United States and the forward-deployed forces and allies of the United States, including such capabilities relating to nonstrategic nuclear weapons. 
(b)New START Treaty definedThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011. 
1061.Sense of Congress on compliance with nuclear arms control treaty obligationsIt is the sense of Congress that, if the President determines that a foreign nation is in substantial noncompliance with its obligations under a nuclear arms control treaty to which the United States is a party in a manner that adversely affects the national security of the United States or its allies or alliances, the President should— 
(1)conduct an assessment of the effect of such noncompliance on the national security interests of the United States and its allies; 
(2)determine what further actions are warranted by the United States in response to such noncompliance; 
(3)determine whether such noncompliance threatens the viability of such treaty; 
(4)take appropriate steps to resolve the noncompliance issue; 
(5)keep Congress informed of developments relating to such noncompliance issue; 
(6)inform Congress of the assessment and plan of the President to resolve such noncompliance issue, including any plans to address the issue diplomatically with the government of the noncompliant nation and the affected allies and alliances; 
(7)consider if the United States should, in light of such noncompliance, engage in future nuclear arms control negotiations with the government of the noncompliant nation; and 
(8)consider the potential effect of such noncompliance on the consideration by the Senate of a future nuclear arms reduction treaty involving the government of the noncompliant nation. 
1062.Senses of Congress on ensuring the modernization of the nuclear forces of the United States 
(a)PolicyIt is the policy of the United States to— 
(1)modernize or replace the triad of strategic nuclear delivery systems; 
(2)proceed with a robust stockpile stewardship program; 
(3)maintain and modernize the nuclear weapons production capabilities that will ensure the safety, security, reliability, and performance of the nuclear forces of the United States at the levels required by the New START Treaty; and 
(4)underpin deterrence by meeting the requirements for hedging against possible international developments or technical problems, in accordance with the policies of the United States. 
(b)Sense of Congress on modernization of nuclear forcesIt is the sense of Congress that— 
(1)Congress is committed to providing the resources needed to achieve the objectives stated in subsection (a) at a minimum at the level set forth in the 10-year plan provided to Congress on an annual basis pursuant to section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as amended; 
(2)Congress supports the modernization or replacement of the triad of strategic nuclear delivery systems consisting of— 
(A)a heavy bomber and air-launched cruise missile; 
(B)an intercontinental ballistic missile; and 
(C)a ballistic missile submarine and submarine-launched ballistic missile; and 
(3)the President and Congress should work together to meet the objectives stated in subsection (a) in the most cost-efficient manner possible. 
(b)Sense of Congress on long-range strike bomber aircraftIt is the sense of Congress that— 
(1) advancements in air-to-air and surface-to-air weapons systems by foreign powers will require increasingly sophisticated long-range strike capabilities; 
(2)upgrading the existing bomber aircraft fleet of the United States consisting of B–1B, B–2, and B–52 bomber aircraft must remain a high budget priority in order to maintain the combat effectiveness of such fleet; and  
(3)the Air Force should continue to prioritize development and acquisition of the long-range strike bomber program. 
GMiscellaneous Authorities and Limitations 
1071.Enhancement of capacity of the United States Government to analyze captured records 
(a)In generalChapter 21 of title 10, United States Code, is amended by inserting after section 426 the following new section:  
 
427.Conflict Records Research Center 
(a)Center AuthorizedThe Secretary of Defense may establish a center to be known as the Conflict Records Research Center (in this section referred to as the Center). 
(b)PurposesThe purposes of the Center shall be the following: 
(1)To establish a digital research database, including translations, and to facilitate research and analysis of records captured from countries, organizations, and individuals, now or once hostile to the United States, with rigid adherence to academic freedom and integrity. 
(2)Consistent with the protection of national security information, personally identifiable information, and intelligence sources and methods, to make a significant portion of these records available to researchers as quickly and responsibly as possible while taking into account the integrity of the academic process and risks to innocents or third parties. 
(3)To conduct and disseminate research and analysis to increase the understanding of factors related to international relations, counterterrorism, and conventional and unconventional warfare and, ultimately, enhance national security. 
(4)To collaborate with members of academic and broad national security communities, both domestic and international, on research, conferences, seminars, and other information exchanges to identify topics of importance for the leadership of the United States Government and the scholarly community. 
(c)Concurrence of the Director of National IntelligenceThe Secretary of Defense shall seek the concurrence of the Director of National Intelligence to the extent the efforts and activities of the Center involve the entities referred to in subsection (b)(4). 
(d)Support From Other United States Government Departments or AgenciesThe head of any non-Department of Defense department or agency of the United States Government may— 
(1)provide to the Secretary of Defense services, including personnel support, to support the operations of the Center; and 
(2)transfer funds to the Secretary of Defense to support the operations of the Center. 
(e)Acceptance of Gifts and Donations 
(1)Subject to paragraph (3), the Secretary of Defense may accept from any source specified in paragraph (2) any gift or donation for purposes of defraying the costs or enhancing the operations of the Center. 
(2)The sources specified in this paragraph are the following:  
(A)The government of a State or a political subdivision of a State. 
(B)The government of a foreign country. 
(C)A foundation or other charitable organization, including a foundation or charitable organization that is organized or operates under the laws of a foreign country. 
(D)Any source in the private sector of the United States or a foreign country. 
(3)The Secretary may not accept a gift or donation under this subsection if acceptance of the gift or donation would compromise or appear to compromise— 
(A)the ability of the Department of Defense, any employee of the Department, or any member of the armed forces to carry out the responsibility or duty of the Department in a fair and objective manner; or  
(B)the integrity of any program of the Department or of any person involved in such a program. 
(4)The Secretary shall provide written guidance setting forth the criteria to be used in determining the applicability of paragraph (3) to any proposed gift or donation under this subsection. 
(f)Crediting of Funds Transferred or AcceptedFunds transferred to or accepted by the Secretary of Defense under this section shall be credited to appropriations available to the Department of Defense for the Center, and shall be available for the same purposes, and subject to the same conditions and limitations, as the appropriations with which merged. Any funds so transferred or accepted shall remain available until expended. 
(g)DefinitionsIn this section: 
(1)The term captured record means a document, audio file, video file, or other material captured during combat operations from countries, organizations, or individuals, now or once hostile to the United States. 
(2)The term gift or donation means any gift or donation of funds, materials (including research materials), real or personal property, or services (including lecture services and faculty services).. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by inserting after the item relating to section 426 the following new item: 
 
 
427. Conflict Records Research Center.. 
1072.Strategic plan for the management of the electromagnetic spectrum 
(a)In generalSection 488 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking other year, and in time for submission to Congress under subsection (b), and inserting three years ; 
(B)by inserting after Secretary of Defense the following: , in consultation with the Director of National Intelligence and the Secretary of Commerce,; 
(C)by striking the mission of the Department of Defense. and inserting the national security of the United States. Each such strategic plan shall include each of the following:; and 
(D)by adding at the end the following new paragraphs: 
 
(1)An inventory of the uses of the electromagnetic spectrum for national security purposes and other purposes.  
(2)An estimate of the need for electromagnetic spectrum for national security and other purposes over each of the periods specified in subsection (b).  
(3)Any other matters that the Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of Commerce, considers appropriate for the strategic plan.; 
(2)by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following new subsection (b): 
 
(b)Periods covered by strategic planEach strategic plan prepared under subsection (a) shall cover each of the following periods (counting from the date of the issuance of the plan): 
(1)Zero to five years. 
(2)Five to ten years. 
(3)Ten to thirty years.;  
(3)in subsection (c), as so redesignated— 
(A)by striking The Secretary and inserting (1) The Secretary; and 
(B)by adding at the end the following new paragraph: 
 
(2)Each strategic plan submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.. 
(b)Clerical amendments 
(1)HeadingThe section heading for section 488 of title 10, United States Code, is amended by striking : biennial strategic plan. 
(2)Table of sectionsThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 488 and inserting the following new item: 
 
 
488. Management of electromagnetic spectrum.. 
1073.Extension of authority to provide military transportation services to certain other agencies at the Department of Defense reimbursement rate 
(a)In generalSubsection (a) of section 2642 of title 10, United States Code, is amended— 
(1)by striking airlift each place it appears and inserting transportation; and 
(2)in paragraph (3)— 
(A)by striking October 28, 2014 and inserting September 30, 2019; 
(B)by inserting and military transportation services provided in support of foreign military sales after Department of Defense; and 
(C)by striking air industry and inserting transportation industry. 
(b)Technical amendmentThe heading for such section is amended by striking Airlift and inserting Transportation. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 157 of such title is amended by striking the item relating to section 2642 and inserting the following new item: 
 
 
2642. Transportation services provided to certain other agencies: use of Department of Defense reimbursement rates.. 
1074.Notification of modifications to Army force structure 
(a)Certification of environmental complianceThe Secretary of the Army shall certify to the congressional defense committees that Army force structure modifications, reductions, and additions authorized as of the date of the enactment of this Act that will utilize funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of the Army are compliant with the provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(b)Notification of necessary assessments or studiesThe Secretary of the Army, when making a congressional notification in accordance with section 993 of title 10, United States Code, shall include the Secretary’s assessment of whether or not the changes covered by the notification require an Environmental Assessment or Environmental Impact Statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and, if an assessment or study is required, the plan for conducting such assessment or study. 
1075.Aircraft joint training 
(a)Unmanned aircraft joint training and usage plan 
(1)MethodsThe Secretary of Defense, the Secretary of Homeland Security, and the Administrator of the Federal Aviation Administration shall jointly develop and implement plans and procedures to review the potential of joint testing and evaluation of unmanned aircraft equipment and systems with other appropriate departments and agencies of the Federal Government that may serve the dual purpose of providing capabilities to the Department of Defense to meet the future requirements of combatant commanders and domestically to strengthen international border security. 
(2)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Homeland Security, and the Administrator of the Federal Aviation Administration shall jointly submit to Congress a report on the status of the development of the plans and procedures required under paragraph (1), including a cost-benefit analysis of the shared expenses between the Department of Defense and other appropriate departments and agencies of the Federal Government to support such plans. 
(b)Aircraft simulator trainingIt is the sense of Congress that— 
(1)the use of aircraft simulators offers cost savings and provides members of the Armed Forces cost-effective preparation for combat; and 
(2)existing synergies between the Department of Defense and entities in the private sector should be maintained and cultivated to provide members of the Armed Forces with the most cost-effective aircraft simulation capabilities possible. 
HStudies and Reports 
1081.Online availability of reports submitted to Congress 
(a)In generalSubsection (a) of section 122a of title 10, United States Code, is amended to read as follows: 
 
(a)In generalTo the maximum extent practicable, on or after the date on which each report described in subsection (b) is submitted to Congress, the Secretary of Defense, acting through the Office of the Assistant Secretary of Defense for Public Affairs, shall ensure that the report is made available to the public by— 
(1)posting the report on a publicly accessible Internet website of the Department of Defense; and 
(2)upon request, transmitting the report by other means, as long as such transmission is at no cost to the Department.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to reports submitted to Congress after the date of the enactment of this Act. 
1082.Oversight of combat support agenciesSection 193(a)(1) of title 10, United States Code, is amended in the matter preceding subparagraph (A) by inserting and the congressional defense committees after the Secretary of Defense.  
1083.Inclusion in annual report of description of interagency coordination relating to humanitarian demining technologySection 407(d) of title 10, United States Code, is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(5)a description of interagency efforts to coordinate and improve research, development, test, and evaluation for humanitarian demining technology and mechanical clearance methods, including the transfer of relevant counter-improvised explosive device technology with potential humanitarian demining applications. . 
1084.Repeal and modification of reporting requirements 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1) 
(A)Section 483 is repealed. 
(B)The table of sections at the beginning of chapter 23 is amended by striking the item relating to section 483. 
(2)Section 2216 is amended— 
(A)by striking subsection (i); and 
(B)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively. 
(3)Section 2885(a)(3) is amended by striking If a project and inserting In the case of a project for new construction, if the project. 
(b)Annual National Defense Authorization Acts 
(1)Fiscal year 2009Section 903(b)(5) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note), as amended by section 334, is further amended by striking subparagraph (A), as designated by such section, and inserting the following new subparagraph (A): 
 
(A)Not later than December 31 of each year, the corrosion control and prevention executive of a military department shall submit to the Secretary of Defense a report containing recommendations pertaining to the corrosion control and prevention program of the military department. Such report shall include recommendations for the funding levels necessary for the executive to carry out the duties of the executive under this section.. 
(2)Fiscal year 2008The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as follows: 
(A)Section 1074(b)(6) (10 U.S.C. 113 note) is amended— 
(i)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraph (D), the Secretary; and 
(ii)by adding at the end the following new subparagraph: 
 
(D)ExceptionsSubparagraph (A) does not apply to determinations made with respect to the following individuals: 
(i)An individual described in paragraph (2)(C) who is otherwise sponsored by the Secretary of Defense, the Deputy Secretary of Defense, the Chairman of the Joint Chiefs of Staff, or the Vice Chairman of the Joint Chiefs of Staff. 
(ii)An individual described in paragraph (2)(E).. 
(B)Section 2864 (10 U.S.C. 2911 note) is repealed. 
(3)Fiscal year 2007Section 226 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2131) is repealed. 
1085.Repeal of requirement for Comptroller General assessment of Department of Defense efficienciesSection 1054 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1582) is repealed. 
1086.Review and assessment of United States Special Operations Forces and United States Special Operations Command 
(a)In GeneralThe Secretary of Defense shall conduct a review of the United States Special Operations Forces organization, capabilities, structure, and oversight.  
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the review conducted under subsection (a). Such report shall include an analysis and, where appropriate, an assessment of the adequacy of each of the following: 
(1)The organizational structure of the United States Special Operations Command and each subordinate component, as in effect as of the date of the enactment of this Act. 
(2)The policy and civilian oversight structures for Special Operations Forces within the Department of Defense, as in effect as of the date of the enactment of this Act, including the statutory structures and responsibilities of the Office of the Secretary of Defense for Special Operations and Low Intensity Conflict and the alignment of resources, including human capital, with regard to such responsibilities within the Department. 
(3)The roles and responsibilities of United States Special Operations Command and Special Operations Forces under section 167 of title 10, United States Code. 
(4)Current and future special operations peculiar requirements of the commanders of the geographic combatant commands and Theater Special Operations Commands. 
(5)Command relationships between United States Special Operations Command, its subordinate component commands, and the geographic combatant commands. 
(6)The funding authorities, uses, acquisition processes, and civilian oversight mechanisms of Major Force Program–11. 
(7)Changes to structure, authorities, acquisition processes, oversight mechanisms, Major Force Program–11 funding, roles, and responsibilities assumed in the 2014 Quadrennial Defense Review. 
(8)Any other matters the Secretary of Defense determines are appropriate to ensure a comprehensive review and assessment. 
(c)In generalNot later than 60 days after the date on which the report required by subsection (b) is submitted, the Comptroller General of the United States shall submit to the congressional defense committees a review of the report. Such review shall include an assessment of— 
(1)United States Special Operations Forces organization, force structure, capabilities, authorities, acquisition processes, and civilian oversight mechanisms; 
(2)how the special operations force structure is aligned with conventional force structures and national military strategies; and 
(3)any other matters the Comptroller General determines are relevant. 
1087.Reports on unmanned aircraft systems 
(a)Report on collaboration, demonstration, and use cases and data sharingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Transportation, the Administrator of the Federal Aviation Administration, and the Administrator of the National Aeronautics and Space Administration, on behalf of the UAS Executive Committee, shall submit jointly to the appropriate congressional committees a report setting forth the following: 
(1)The collaboration, demonstrations, and initial fielding of unmanned aircraft systems at test sites within and outside of restricted airspace. 
(2)The progress being made to develop public and civil sense-and-avoid and command-and-control technology. 
(3)An assessment on the sharing of operational, programmatic, and research data relating to unmanned aircraft systems operations by the Federal Aviation Administration, the Department of Defense, and the National Aeronautics and Space Administration to help the Federal Aviation Administration establish civil unmanned aircraft systems certification standards, pilot certification and licensing, and air traffic control procedures, including identifying the locations selected to collect, analyze, and store the data. 
(b)Report on resource requirements needed for unmanned aircraft systems described in the 5-year roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, on behalf of the UAS Executive Committee, shall submit to the appropriate congressional committees a report setting forth the resource requirements needed to meet the milestones for unmanned aircraft systems integration described in the 5-year roadmap under section 332(a)(5) of the FAA Modernization and Reform Act (Public Law 112–95; 49 U.S.C. 40101 note). 
(c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Commerce, Science and Transportation, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives. 
(2)The term UAS Executive Committee means the Department of Defense-Federal Aviation Administration executive committee described in section 1036(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4596) established by the Secretary of Defense and the Administrator of the Federal Aviation Administration. 
1088.Report on foreign language support contracts for the Department of Defense 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an assessment of the current approach of the Department of Defense to managing foreign language support contracts for the Department. 
(b)ElementsThe report required by subsection (a) shall include each of the following: 
(1)A description and analysis of the spending by the Department on all types of foreign language support services and products acquired by the components of the Department. 
(2)An assessment, in light of the analysis under paragraph (1), of whether any adjustment is needed in the management of foreign language support contracts for the Department in order to obtain efficiencies in contracts for all types of foreign language support for the Department. 
1089.Civil Air Patrol 
(a)ReportThe Secretary of the Air Force shall submit to the congressional defense committees a report on the Civil Air Patrol fleet. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An assessment of whether the current number of aircraft, operating locations, and types of aircraft in the Civil Air Patrol fleet are suitable for each of the following: 
(A)Emergency missions in support of the Air Force, the Federal Emergency Management Agency, State and local governments, and others. 
(B)Other operational missions in support of the Air Force, other Federal agencies, State and local governments, and others. 
(C)Flight proficiency, flight training, and operational mission training and support for cadet orientation and cadet flight training programs in every State Civil Air Patrol wing. 
(2)An assessment of the ideal overall size of the Civil Air Patrol aircraft fleet, including a description of the factors used in determining that size. 
(3)An assessment of the process used by the Civil Air Patrol and the Air Force to determine aircraft operating locations, and whether State wing commanders are appropriately involved in that process. 
(4)An assessment of the process used by the Civil Air Patrol, the Air Force, the Federal Emergency Management Agency, and others to determine the type of aircraft and number of aircraft to be needed to support emergency, operational, and training missions. 
IOther Matters 
1091.Technical and clerical amendments 
(a)Title 10Title 10, United States Code, is amended as follows: 
(1)The table of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 24 and inserting the following: 
 
 
24.Nuclear Posture 491. 
(2)The table of sections at the beginning of chapter 3 is amended by striking the item relating to section 130e and inserting the following new item: 
 
 
130e. Treatment under Freedom of Information Act of critical infrastructure security information.. 
(3)Section 179(a)(5) is amended by striking commander and inserting Commander.  
(4)The table of sections at the beginning of chapter 9 is amended by striking the item relating to section 231 and inserting the following new item: 
 
 
231. Budgeting for construction of naval vessels: annual plan and certification.. 
(5)Section 231a(a) is amended by striking fiscal year of Defense and inserting fiscal year, the Secretary of Defense. 
(6)Chapter 24 is amended by adding a period at the end of the enumerator of section 498. 
(7)Section 494(c) is amended by striking the date of the enactment of this Act each place it appears and inserting December 31, 2011. 
(8)Section 673(a) is amended by inserting of the Uniform Code of Military Justice after 120c.  
(9)Section 1401a is amended by striking before the enactment of the National Defense Authorization Act for Fiscal Year 2008 in subsections (d) and (e) and inserting before January 28, 2008. 
(10)Section 2359b(k)(4)(B) is amended by adding a period at the end. 
(11)Section 2461(a)(5)(E)(i) is amended by striking the a and inserting the.  
(b)National Defense Authorization Act for Fiscal Year 2013Effective as of January 2, 2013, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended as follows: 
(1)Section 322(e)(2) (126 Stat. 1695) is amended by striking Section 2366b(A)(3)(F) and inserting Section 2366b(a)(3)(F). 
(2)Section 371(a)(1) (126 Stat. 1706) is amended by striking subsections (f) and (g) as subsections (g) and (h), respectively and inserting subsection (f) as subsection (g). 
(3)Section 611(7) (126 Stat. 1776) is amended by striking Section 408a(e) and inserting Section 478a(e). 
(4)Section 822(b) (126 Stat. 1830) is amended by striking such Act and inserting such section. 
(5)Section 1031(b)(3)(B) (126 Stat.1918) is amended by striking the subclause (III) immediately below clause (iv). 
(6)Section 1031(b)(4) (126 Stat.1919) is amended by striking Section 1031(b) and inserting Section 1041(b). 
(7)Section 1086(d)(1) (126 Stat.1969) is amended by striking paragraph (1) and inserting paragraph (2).  
(8)Section 1221(a)(2) (126 Stat. 1992) is amended by striking fiscal both places it appears and inserting Fiscal. 
(9)Section 1804 (126 Stat. 2111) is amended— 
(A)in subsection (h)(1)(B), by striking inserting ; and; and inserting inserting a semicolon;; and 
(B)in subsection (i), by inserting after it appears the following: (except in those places in which Administrator of FEMA already appears). 
(c)National Defense Authorization Act for Fiscal Year 2012Effective as of December 31, 2011, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended as follows: 
(1)Section 312(b)(6)(F) (125 Stat. 1354) is amended by striking subsection (D) and inserting subsection (d). 
(2)Section 585(a)(1) (125 Stat. 1434; 10 U.S.C. 1561 note) is amended by striking experts sexual and inserting experts in sexual. 
(d)National Defense Authorization Act for Fiscal Year 2004Section 338(a) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 5013 note), as most recently amended by section 321 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1694), is amended by striking subsection 4703 and inserting section 4703. 
(e)Amendment to title 41Section 4712(i) is amended by inserting before the enactment the following: that is 180 days after the date. 
(f)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any amendment made by other provisions of this Act. 
1092.Reduction in costs to report critical changes to major automated information system programs 
(a)Extension of a program definedSection 2445a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Extension of a programIn this chapter, the term extension of a program means, with respect to a major automated information system program or other major information technology investment program, the further deployment or planned deployment to additional users of the system which has already been found operationally effective and suitable by an independent test agency or the Director of Operational Test and Evaluation, beyond the scope planned in the original estimate or information originally submitted on the program.. 
(b)Reports on critical changes in MAIS programsSubsection (d) of section 2445c of such title is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraph (3); 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Certification when variance due to extension of programIf an official with milestone decision authority for a program who, following receipt of a quarterly report described in paragraph (1) and making a determination described in paragraph (3), also determines that the circumstances resulting in the determination described in paragraph (3) (A) is primarily due to an extension of a program, and (B) involves minimal developmental risk, the official may, in lieu of carrying out an evaluation and submitting a report in accordance with paragraph (1), submit to the congressional defense committees, within 45 days after receiving the quarterly report, a certification that the official has made those determinations. If such a certification is submitted, the limitation in subsection (g)(1) does not apply with respect to that determination under paragraph (3).. 
(c)Conforming cross-reference amendmentSubsection (g)(1) of such section is amended by striking subsection (d)(2) and inserting subsection (d)(3). 
(d)Total acquisition cost informationTitle 10, United States Code, is further amended— 
(1)in section 2445b(b)(3), by striking development costs and inserting total acquisition costs; and 
(2)in section 2445c— 
(A)in subparagraph (B) of subsection (c)(2), by striking program development cost and inserting total acquisition cost; and 
(B)in subparagraph (C) of subsection (d)(3) (as redesignated by subsection (b)(2)), by striking program development cost and inserting total acquisition cost. 
(e)Clarification of cross-referenceSection 2445c(g)(2) of such title is amended by striking in compliance with the requirements of subsection (d)(2) and inserting under subsection (d)(1)(B). 
1093.Extension of authority of Secretary of Transportation to issue non-premium aviation insurance Section 44310 of title 49, United States Code, is amended— 
(1)by inserting (a) In General.— before The authority; 
(2)by striking this chapter and inserting any provision of this chapter other than section 44305; and 
(3)by adding at the end the following new subsection: 
 
(b)Insurance of United States Government propertyThe authority of the Secretary of Transportation to provide insurance and reinsurance for a department, agency, or instrumentality of the United States Government under section 44305 is not effective after December 31, 2018.. 
1094.Extension of Ministry of Defense Advisor Program and authority to waive reimbursement of costs of activities for certain nongovernmental personnel 
(a)Extension of minister of defense advisor program authority 
(1)Subsection (b) of section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1599; 10 U.S.C. 168 note) is amended— 
(A)in paragraph (1), by striking September 30, 2014 and inserting September 30, 2017; and 
(B)in paragraph (2), by striking fiscal year 2012, 2013, or 2014 and inserting a fiscal year ending on or before that date. 
(2)Update of policy guidance on authorityThe Under Secretary of Defense for Policy shall issue an update of the policy of the Department of Defense for assignment of civilian employees of the Department as advisors to foreign ministries of defense under the authority in section 1081 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section. 
(3)Additional annual reportsSubsection (c) of such section is amended by striking 2014 and inserting 2017. 
(4)Technical amendmentSubsection (c)(4) of such section is amended by striking carried out such by such and inserting carried out by such. 
(5)Date for submittal of Comptroller General of the United States reportSubsection (d) of such section is amended by striking December 30, 2013 and inserting December 31, 2014 
(b)Extension of Authority to Waive Reimbursement of Costs of Activities for Nongovernmental Personnel at Department of Defense Regional Centers for Security StudiesSection 941(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 184 note) is amended by striking through 2013 and inserting through 2014. 
1095.Amendments to certain national commissions 
(a)National Commission on the Structure of the Air Force 
(1)Revision of members compensationSection 365(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.1705) is amended— 
(A)by striking shall be compensated and inserting may be compensated; 
(B)by striking equal to and inserting not to exceed; and 
(C)by inserting of $155,400 after annual rate.  
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to compensation for a duty performed on or after April 2, 2013. 
(b)Military Compensation and Retirement Modernization Commission 
(1)Scope of military compensation systemSection 671(c)(5) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1788) is amended by inserting before the period the following , and includes any other laws, policies, or practices of the Federal Government that result in any direct payment of authorized or appropriated funds to the persons specified in subsection (b)(1)(A). 
(2)Commission authoritiesSection 673 of such Act (126 Stat. 1790) is amended by adding at the end the following new subsections: 
 
(g)Use of Government informationThe Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out its duties. Upon such request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(h)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
(i)Authority To accept giftsThe Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority in this subsection does not extend to gifts of money. 
(j)Personal services 
(1)Authority To procureThe Commission may— 
(A)procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and 
(B)pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations. 
(2)LimitationThe total number of experts or consultants procured pursuant to paragraph (1) may not exceed five experts or consultants. 
(3)Maximum daily pay ratesThe daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.. 
(3)Commission report and recommendationsSection 674(f) of such Act (126 Stat. 1792) is amended— 
(A)in paragraph (1)— 
(i)by striking 15 months and inserting 24 months; and 
(ii)by inserting and recommendations for administrative actions after legislative language; and 
(B)in paragraph (6), by inserting , and shall publish a copy of that report on an Internet website available to the public, after its report to Congress. 
(4)Presidential consideration of Commission recommendationsSection 675 of such Act (126 Stat. 1793) is amended by striking subsection (d). 
(5)Commission staff 
(A)Detailees receiving military retired paySubsection (b)(3) of section 677 of such Act (126 Stat. 1794) is amended— 
(i)in the paragraph heading, by striking eligible for and inserting receiving; and 
(ii)by striking eligible for or receiving military retired pay and inserting who are receiving military retired pay or who, but for being under the eligibility age applicable under section 12731 of title 10, United States Code, would be eligible to receive retired pay. 
(B)Performance reviewsSubsection (c) of such section is amended— 
(i)in the matter preceding paragraph (1), by inserting other than a member of the uniformed services or officer or employee who is detailed to the Commission, after executive branch department,; and 
(ii)in paragraph (2), by inserting (other than for administrative accuracy) before the semicolon. 
(6)Termination of CommissionSection 679 of such Act (126 Stat. 1795) is amended by striking 26 months and inserting 35 months. 
(7)FundingSection 680 of such Act (126 Stat. 1795) is amended— 
(A)by striking $10,000,000 and inserting $15,000,000; and 
(B)by adding at the end the following new sentence: Amounts made available under this section after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014 shall be derived from fiscal year 2013 balances that remain available for obligation on that date..  
1096.Strategy for future military information operations capabilities 
(a)Strategy requiredThe Secretary of Defense shall develop and implement a strategy for developing and sustaining through fiscal year 2020 information operations capabilities for future contingencies. The Secretary shall submit such strategy to the congressional defense committees by not later than 180 days after the date of the enactment of this Act. 
(b)Contents of strategyThe strategy required by subsection (a) shall include each of the following: 
(1)A plan for the sustainment of existing capabilities that have been developed during the ten-year period prior to the date of the enactment of this Act, including such capabilities developed using funds authorized to be appropriated for overseas contingency operations determined to be of enduring value for continued sustainment. 
(2)A discussion of how the capabilities referred to in paragraph (1) are integrated into policy, doctrine, and operations. 
(3)An assessment of the force structure that is required to sustain operational planning and potential contingency operations, including the integration across the active and reserve components. 
(4)Estimates of the steady-state resources needed to support the force structure referred to in paragraph (3), as well as estimates for resources that might be needed based on selected operational plans, contingency plans, and named operations. 
(5)An assessment of the impact of how new and emerging technologies can be incorporated into policy, doctrine, and operations. 
(6)A description of ongoing research into new capabilities that may be needed to fill any identified gaps and programs that might be required to develop such capabilities. 
(7)Potential policy implications or legal challenges that may prevent the integration of new and emerging technologies into the projected force structure. 
(8)Potential policy implications or challenges to the better leveraging of capabilities from interagency partners. 
1097.Sense of Congress on collaboration on border securityIt is the sense of Congress that the Secretary of Defense and the Secretary of Homeland Security should, consistent with existing law and authorities, seek to collaborate on enhanced United States border security, including by identifying excess property of the Department of Defense, if any, that may be suitable for use by the Department of Homeland Security to support border security efforts. 
1098.Transfer of aircraft to other departments for wildfire suppression and other purposes; tactical airlift fleet of the Air Force 
(a)Transfer of HC–130H aircraft 
(1)Transfer by Department of Homeland Security 
(A)In generalNot later than 45 days after the date of the enactment of this Act and subject to the certification requirement under subsection (f), the Secretary of Homeland Security, in consultation with the Secretary of Agriculture and the Secretary of Defense, shall begin transfer, without reimbursement, of— 
(i)the seven demilitarized HC–130H aircraft specified in subparagraph (C) to the Secretary of the Air Force; and 
(ii)initial spares and necessary ground support equipment for HC–130H aircraft to the Secretary of Agriculture for use by the Director of Aviation and Fire Management of the Forest Service. 
(B)Calculation of initial sparesFor purposes of clause (ii) of subparagraph (A), initial spares shall be calculated based on shelf stock support for seven aircraft and each aircraft flying 400 hours each year. 
(C)Aircraft specifiedThe aircraft specified in this subparagraph are the HC–130H Coast Guard aircraft with serial numbers 1706, 1708, 1709, 1713, 1714, 1719, and 1721. 
(2)Air Force actions 
(A)In generalThe Secretary of the Air Force shall accept the HC–130H aircraft transferred by the Secretary of Homeland Security under paragraph (1) and, subject to the availability of funds as supplemented by transfers under paragraph (4), shall— 
(i)at the first available opportunity, promptly schedule and serially synchronize with the Secretary of Homeland Security and the Secretary of Agriculture the induction of HC–130H aircraft to minimize maintenance induction on-ramp wait time of HC–130H aircraft; 
(ii)except as provided in subparagraph (B), perform center and outer wing-box replacement modifications, programmed depot-level maintenance, and modifications necessary to procure and integrate a gravity-drop aerial fire retardant dispersal system in each such HC–130H aircraft; and 
(iii)after modifications described in clause (ii) are completed for each such HC–130H aircraft, transfer each such aircraft, without reimbursement, to the Secretary of Agriculture for use by the Director of Aviation and Fire Management of the Forest Service. 
(B)ExceptionsNotwithstanding subparagraph (A), the Secretary of the Air Force may not— 
(i)perform center wing-box replacement modifications on the HC–130H aircraft with serial numbers 1706, 1708, 1714, and 1721; or 
(ii)perform an outer wing-box replacement modification on the HC–130H aircraft with serial number 1721. 
(C)Limitations on obligation of fundsThe Secretary of the Air Force may not obligate more than— 
(i)$5,000,000 per each HC–130H aircraft transferred under paragraph (1) to perform the modifications necessary to procure and integrate a gravity-drop aerial fire retardant dispersal system in each such HC–130H aircraft unless, by reimbursable order, the Secretary of Agriculture provides the additional funding necessary to the Secretary of the Air Force to complete such modifications; and 
(ii)$130,000,000 to perform all programmed depot-level maintenance and modifications described in subparagraph (A)(ii) for all such aircraft unless, by reimbursable order, the Secretary of Agriculture provides the additional funding necessary to the Secretary of the Air Force to complete such modifications. 
(3)Coast Guard actionsIn the case of any HC–130 aircraft that is identified for transfer to the Secretary of the Air Force and requires induction into depot-level maintenance, the Commandant of the Coast Guard may utilize, on a limited basis, such aircraft prior to depot-level maintenance to fulfill high-priority maritime patrol mission requirements of the Coast Guard. The authority under this paragraph does not include aircraft that are modified under paragraph (2)(A)(ii). 
(4)Transfer of funds 
(A)In generalThe Secretary of Defense may use any appropriations or funds of the Department of Defense available for obligation as of the date of the enactment of this Act, and shall make transfers as necessary to supplement accounts of the Department of the Air Force, to perform the HC–130H modifications described under paragraph (2). 
(B)Relationship to other authorityTransfer authority provided under this paragraph is in addition to any other transfer authority available to the Secretary of Defense for fiscal year 2014. 
(C)Notice to CongressNot later than 15 days after making a transfer pursuant to this paragraph, the Secretary of Defense shall notify the congressional defense committees of such transfer. 
(b)Transfer of C–23B+ Sherpa Aircraft 
(1)In general Notwithstanding any other provision of law, not later than 45 days after the date of the enactment of this Act, and subject to the certification requirement under subsection (f), the Secretary of Defense, in coordination with the Secretary of Agriculture, shall begin transfer, without reimbursement, of— 
(A)not more than 15 demilitarized C–23B+ Sherpa aircraft to the Secretary of Agriculture, subject to the quantity of C–23B+ Sherpa aircraft that the Director of Aviation and Fire Management of the Forest Service determines are required to meet fire-fighting requirements; and 
(B)initial spares and necessary ground support equipment for operation of C–23B+Sherpa aircraft to the Secretary of Agriculture for use by the Director of Aviation and Fire Management of the Forest Service. 
(2)Calculation of initial sparesFor purposes of paragraph (1), initial spares shall be calculated based on shelf stock support for the quantity of aircraft the Director of Aviation and Fire Management of the Forest Service determines necessary to meet fire-fighting requirements and each aircraft flying 300 hours each year. 
(c)Conditions of transfersAircraft transferred to the Secretary of Agriculture under this section— 
(1)may be used only for wildfire suppression purposes; 
(2)may not be flown outside of, or otherwise removed from, the United States unless dispatched by the National Interagency Fire Center in support of an international agreement to assist in wildfire suppression efforts or for other purposes approved by the Secretary of Agriculture in writing in advance; and 
(3)may not be sold by the Secretary of Agriculture after transfer. 
(d)Costs after transferAny costs of operation, maintenance, sustainment, and disposal of excess aircraft, initial spares, and ground support equipment transferred to the Secretary of Agriculture under this section that are incurred after the date of transfer shall be borne by the Secretary of Agriculture. 
(e)Transfer of C–27J aircraftPromptly following the completion of the certification requirement under subsection (f) and notwithstanding section 1091 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1971; 10 U.S.C. 2576 note), the Secretary of Defense shall begin transfer, without reimbursement, of— 
(1)14 C–27J aircraft to the Secretary of Homeland Security; and 
(2)excess initial spares and necessary ground support equipment for 14 C–27J aircraft to the Secretary of Homeland Security for use by the Commandant of the Coast Guard as maritime patrol aircraft. 
(f)Certification requirementNotwithstanding any other provision of law, the Secretary of Defense may not transfer any aircraft to either the Secretary of Agriculture or the Secretary of Homeland Security until the Secretary of Defense and the Director of the Office of Management and Budget submit, by not later than 45 days after the date of the enactment of this Act, to the congressional defense committees certification that adequate funding has been transferred to the Department of the Air Force for the purpose of modifying HC–130H aircraft identified for transfer pursuant to subsection (a). 
(g)Transfer of certain C–23 aircraft 
(1)In general 
(A)Offer of transferNot later than 30 days after the date of the enactment of this Act, the Secretary of the Defense shall extend to the chief executive officer of the State of Alaska the opportunity to take title to not more than eight C–23 aircraft with tail numbers specified in subparagraph (B). 
(B)Tail numbersThe tail numbers of the C–23 aircraft subject to transfer under subparagraph (A) are as follows: 93–01319, 93–01329, 94–00308, 94–00309, 88–01869, 90–07015, 90–07016, and 90–07012. 
(2)RequirementsSubsections (b) and (c) of section 112 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1318) shall apply with respect to the transfer of any C–23 aircraft under this subsection in the same manner as the transfer of aircraft under such section. 
(h) Tactical airlift fleet of the Air Force 
(1)Consideration of upgrades of certain aircraft in recapitalization of fleetThe Secretary of the Air Force shall consider, as part of the recapitalization of the tactical airlift fleet of the Air Force, upgrades to C–130H aircraft designed to help such aircraft meet the fuel efficiency goals of the Department of the Air Force and retention of such aircraft, as so upgraded, in the tactical airlift fleet. 
(2)Manner of upgradesThe Secretary shall ensure that upgrades to the C–130H aircraft fleet are made in a manner that is proportional to the number of C–130H aircraft in the force structure of the regular Air Force, the Air Force Reserve, and the Air National Guard. 
XICivilian Personnel Matters 
 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1103. Extension of voluntary reduction-in-force authority for civilian employees of the Department of Defense. 
Sec. 1104. Extension of authority to make lump-sum severance payments to Department of Defense employees. 
Sec. 1105. Revision to amount of financial assistance under Department of Defense Science, Mathematics, and Research for Transformation (SMART) Defense Education Program and assessment of STEM and other programs. 
Sec. 1106. Extension of program for exchange of information-technology personnel. 
Sec. 1107. Temporary authorities for certain positions at Department of Defense research and engineering facilities. 
Sec. 1108. Compliance with law regarding availability of funding for civilian personnel. 
Sec. 1109. Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the Armed Forces. 
1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2014, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1101 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1973), is further amended by striking through 2013 and inserting through 2014. 
1102.One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1104 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 125 Stat. 1973), is further amended by striking 2014 and inserting 2015. 
1103.Extension of voluntary reduction-in-force authority for civilian employees of the Department of DefenseSection 3502(f)(5) of title 5, United States Code, is amended by striking September 30, 2014 and inserting September 30, 2018. 
1104.Extension of authority to make lump-sum severance payments to Department of Defense employeesSection 5595(i)(4) of title 5, United States Code, is amended by striking October 1, 2014 and inserting October 1, 2018. 
1105.Revision to amount of financial assistance under Department of Defense Science, Mathematics, and Research for Transformation (SMART) Defense Education Program and assessment of STEM and other programs 
(a)Revision to financial assistance for SMART program 
(1)RevisionParagraph (2) of section 2192a(b) of title 10, United States Code, is amended by striking the amount determined and all that follows through room and board and inserting an amount determined by the Secretary of Defense. 
(2)Briefing requiredThe Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives, within 60 days after the date of the enactment of this Act, a briefing that assesses the impacts of the rising costs of higher education tuition on the number of students that the Department of Defense can accept into the Science, Mathematics, and Research for Transformation (SMART) Defense Education Program under section 2192a of title 10, United States Code. 
(b)Assessment of elementary and secondary science, technology, engineering, and mathematics programs of the Department of Defense 
(1)Assessment required 
(A)The Secretary of Defense shall submit to the congressional defense committees a report setting forth an assessment of each program as follows: 
(i)The Army Educational Outreach Program (AEOP). 
(ii)The STEM2Stern program of the Navy. 
(iii)The DoD STARBASE program carried out by the Under Secretary of Defense for Personnel and Readiness. 
(iv)Prekindergarten through 12th grade activities of the National Defense Education Program. 
(B)The Secretary of Defense shall conduct assessments under this paragraph in consultation with the Secretary of Education and the heads of other appropriate Federal agencies. 
(2)ElementsThe assessment of a program under paragraph (1) shall include the following: 
(A)An assessment of the current status of the program. 
(B)A determination to retain, terminate, or transfer the program to another agency, together with a justification for the determination. 
(C)For a program determined under subparagraph (B) to be terminated, a justification why the science, technology, engineering, and mathematics education requirements of the program are no longer required. 
(D)For a program determined under subparagraph (B) to be transferred to the jurisdiction of another agency— 
(i)the name of such agency; 
(ii)the funding anticipated to be provided the program by such agency during the five-year period beginning on the date of transfer; and 
(iii)mechanisms to ensure that education under the program will continue to meet the science, technology, engineering, and mathematics education requirements of the Department of Defense, including requirements for the dependents covered by the program. 
(E)Metrics to assess whether a program under subparagraph (C) or (D) is meeting the requirements applicable to such program under such subparagraph. 
(3)Limitation on certain actions on programs pending submittal of assessmentA program specified in paragraph (1)(A) may not be terminated or transferred to the jurisdiction of another agency until 30 days after the date on which the report required by that paragraph is submitted to the congressional defense committees. 
(c)Assessment of the National Security Science and Engineering Faculty FellowshipThe Secretary of Defense shall provide to the congressional defense committees, within 90 days after the date of the enactment of this Act, a briefing that assesses the National Security Science and Engineering Faculty Fellowship (in this subsection referred to as the Fellowship). The briefing shall include an assessment of the following: 
(1)The return on investment and qualitative impact of the research funded by Fellowship awardees. 
(2)Distribution of researcher awards from the past three years, including identification of researchers (if any) that have not done research with the Department of Defense in the past five years. 
(3)The number of new and continuing students supported by Fellowship funding, as well as the number of those students that later receive employment by the Department of Defense, Department of Defense contractors, or other academic institutions supported by Department of Defense grants. 
(4)A description of Fellowship awards and the use of the award funds. 
(5)Recommendations for improving the effectiveness or efficiency of the Fellowship. 
1106.Extension of program for exchange of information-technology personnel 
(a)In generalSection 1110(d) of the National Defense Authorization Act for Fiscal Year 2010 (5 U.S.C. 3702 note) is amended by striking 2013. and inserting 2018.. 
(b)Reporting requirementSection 1110(i) of such Act is amended by striking 2015, and inserting 2019,. 
1107.Temporary authorities for certain positions at Department of Defense research and engineering facilities 
(a)Authority To make direct appointments 
(1)Candidates for scientific and engineering positions at science and technology reinvention laboratoriesThe director of any Science and Technology Reinvention Laboratory (hereinafter in this section referred to as an STRL) may appoint qualified candidates possessing a bachelor’s degree to positions described in paragraph (1) of subsection (b) as an employee in a laboratory described in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of such title). 
(2)Veteran candidates for similar positions at research and engineering facilitiesThe director of any STRL may appoint qualified veteran candidates to positions described in paragraph (2) of subsection (b) as an employee at a laboratory, agency, or organization specified in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code. 
(b)Covered positions 
(1)Candidates for scientific and engineering positionsThe positions described in this paragraph are scientific and engineering positions that may be temporary, term, or permanent in any laboratory designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory. 
(2)Qualified veteran candidatesThe positions described in this paragraph are scientific, technical, engineering, and mathematics positions, including technicians, in the following: 
(A)Any laboratory referred to in paragraph (1). 
(B)Any other Department of Defense research and engineering agency or organization designated by the Secretary for purposes of subsection (a)(2). 
(c)Limitation on number of appointments allowable in a calendar yearThe authority under subsection (a) may not, in any calendar year and with respect to any laboratory, agency, or organization described in subsection (b), be exercised with respect to a number of candidates greater than the following: 
(1)In the case of a laboratory described in subsection (b)(1), with respect to appointment authority under subsection (a)(1), the number equal to 3 percent of the total number of scientific and engineering positions in such laboratory that are filled as of the close of the fiscal year last ending before the start of such calendar year. 
(2)In the case of a laboratory, agency, or organization described in subsection (b)(2), with respect to appointment authority under subsection (a)(2), the number equal to 1 percent of the total number of scientific, technical, engineering, mathematics, and technician positions in such laboratory, agency, or organization that are filled as of the close of the fiscal year last ending before the start of such calendar year. 
(d)DefinitionsIn this section: 
(1)The term employee has the meaning given that term in section 2105 of title 5, United States Code. 
(2)The term veteran has the meaning given that term in section 101 of title 38, United States Code. 
(e)SunsetAppointments under subsection (a) may not be made after December 31, 2019. 
(f)Senior scientific technical managers 
(1)EstablishmentThere is hereby established in each STRL a category of senior professional scientific and technical positions, the incumbents of which shall be designated as senior scientific technical managers and which shall be positions classified above GS–15 of the General Schedule, notwithstanding section 5108(a) of title 5, United States Code. The primary functions of such positions shall be— 
(A)to engage in research and development in the physical, biological, medical, or engineering sciences, or another field closely related to the mission of such STRL; and 
(B)to carry out technical supervisory responsibilities. 
(2)AppointmentsThe positions described in paragraph (1) may be filled, and shall be managed, by the director of the STRL involved, under criteria established pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), relating to personnel demonstration projects at laboratories of the Department of Defense, except that the director of the laboratory involved shall determine the number of such positions at such laboratory, not to exceed 1 percent of the number of scientists and engineers employed at such laboratory as of the close of the last fiscal year before the fiscal year in which any appointments subject to that numerical limitation are made. 
(3)SunsetAppointments under this subsection may not be made after December 31, 2019. 
(g)Reporting requirementThe Secretary of Defense shall submit to the congressional defense committees an annual report on the operation of this section. Each such report shall include, for the period covered by such report— 
(1)the total number of individuals appointed under subsection (a)(1) during such period;  
(2)the total number of individuals appointed under subsection (a)(2) during such period; and 
(3)the total number of senior scientific technical managers at each STRL as of the end of such period. 
(h)Exclusion from personnel limitations 
(1)In generalThe director of an STRL shall manage the workforce strength, structure, positions, and compensation of such STRL— 
(A)without regard to any limitation on appointments, positions, or funding with respect to such STRL, subject to subparagraph (B); and 
(B)in a manner consistent with the budget available with respect to such STRL.  
(2)ExceptionsParagraph (1) shall not apply to Senior Executive Service positions (as defined in section 3132(a) of title 5, United States Code) or scientific and professional positions authorized under section 3104 of such title. 
1108.Compliance with law regarding availability of funding for civilian personnel 
(a)RegulationsNo later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations implementing the authority in subsection (a) of section 1111 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1580 note prec.). 
(b)CoordinationThe Under Secretary of Defense (Comptroller), in consultation with the Under Secretary of Defense for Personnel and Readiness, shall be responsible for coordinating the preparation of the regulations required under subsection (a). 
(c)LimitationsThe regulations required under subsection (a) shall not be restricted by any civilian full-time equivalent or end-strength limitation, nor shall such regulations require offsetting civilian pay funding, civilian full-time equivalents, or civilian end-strengths. 
1109.Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the Armed Forces 
(a)ExtensionSubsection (c) of section 1599c of title 10, United States Code, is amended by striking December 31, 2015 both places it appears and inserting December 31, 2020. 
(b)Repeal of fulfilled requirementSuch section is further amended— 
(1)by striking subsection (b); and 
(2)by redesignating subsection (c), as amended by subsection (a), as subsection (b). 
(c)Repeal of references to certain title 5 authoritiesSubsection (a)(2)(A) of such section is amended— 
(1)by striking sections 3304, 5333, and 5753 of title 5 and inserting section 3304 of title 5; and 
(2)in clause (ii), by striking the authorities in such sections and inserting the authority in such section. 
XIIMatters Relating to Foreign Nations 
 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1202. Global Security Contingency Fund. 
Sec. 1203. Training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countries. 
Sec. 1204. Authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. 
Sec. 1205. Authorization of National Guard State Partnership Program. 
Sec. 1206. United States security and assistance strategies in Africa. 
Sec. 1207. Assistance to the Government of Jordan for border security operations. 
Sec. 1208. Support of foreign forces participating in operations to disarm the Lord’s Resistance Army. 
Subtitle B—Matters relating to Afghanistan, Pakistan, and Iraq 
Sec. 1211. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1212. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1213. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1214. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1215. One-year extension and modification of authority for program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1216. Requirement to withhold Department of Defense assistance to Afghanistan in amount equivalent to 100 percent of all taxes assessed by Afghanistan to extent such taxes are not reimbursed by Afghanistan. 
Sec. 1217. Extension of certain authorities for support of foreign forces supporting or participating with the United States Armed Forces. 
Sec. 1218. Extension and improvement of the Iraqi special immigrant visa program. 
Sec. 1219. Improvement of the Afghan special immigrant visa program. 
Subtitle C—Matters relating to Afghanistan post 2014 
Sec. 1221. Report on plans to disrupt and degrade Haqqani Network activities and finances. 
Sec. 1222. Completion of accelerated transition of security responsibility from United States Armed Forces to the Afghan National Security Forces. 
Sec. 1223. Defense intelligence plan. 
Sec. 1224. Limitation on availability of funds for certain authorities for Afghanistan. 
Subtitle D—Matters relating to Iran 
Sec. 1231. Report on United States military partnership with Gulf Cooperation Council countries. 
Sec. 1232. Additional elements in annual report on military power of Iran. 
Sec. 1233. Integrated air and missile defense programs at training locations in Southwest Asia. 
Subtitle E—Reports and other matters 
Sec. 1241. Two-year extension of authorization for non-conventional assisted recovery capabilities. 
Sec. 1242. Element on 5th generation fighter program in annual report on military and security developments involving the People’s Republic of China. 
Sec. 1243. Report on posture and readiness of the Armed Forces to respond to an attack or other contingency against United States diplomatic facilities overseas. 
Sec. 1244. Limitation on establishment of Regional Special Operations Forces Coordination Centers. 
Sec. 1245. Additional reports on military and security developments involving the Democratic People’s Republic of Korea. 
Sec. 1246. Sense of Congress on missile defense cooperation with the Russian Federation and limitations on providing certain missile defense information to the Russian Federation. 
Sec. 1247. Amendments to annual report under Arms Control and Disarmament Act. 
Sec. 1248. Report on actions to reduce support for ballistic missile proliferation. 
Sec. 1249. Reports on international agreements relating to the Department of Defense. 
Sec. 1250. Revision of statutory references to former NATO support organizations and related NATO agreements. 
Sec. 1251. Executive agreements with the Russian Federation relating to ballistic missile defense. 
Sec. 1252. Rule of construction. 
Sec. 1253. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1254. Report on military and security developments involving the Russian Federation. 
Sec. 1255. Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport.  
AAssistance and training 
1201.Modification and extension of authorities relating to program to build the capacity of foreign military forces 
(a)AuthoritySubsection (a) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as most recently amended by section 1206 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by adding at the end the following new paragraph: 
 
(3)To build the capacity of a foreign country’s security forces to conduct counterterrorism operations.. 
(b)Availability of fundsSubsection (c)(5) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as most recently amended by section 1201 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1979), is further amended— 
(1)by striking not more than $75,000,000 may be used during fiscal year 2010, not more than $75,000,000 may be used during fiscal year 2011, and; and  
(2)by striking each of fiscal years 2012, 2013, and 2014 and inserting each fiscal year through fiscal year 2017.  
(c)Limitation on fiscal year 2015 fundsOf the funds authorized to be appropriated to carry out section 1206 of the National Defense Authorization Act for Fiscal Year 2006 or otherwise made available for fiscal year 2015, not more than $262,500,000 may be obligated or expended until the Secretary of Defense, with the concurrence of the Secretary of State, submits to the congressional defense committees a report on the proposed planning and execution of programs intended to be conducted or supported under subsection (a)(3) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as added by subsection (a), during fiscal year 2015, including a description of the proposed planning and execution of the amount of funds to be made available for such programs. 
(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the congressional defense committees a report on the scope of counterterrorism operations for which assistance is authorized to be provided under section 1206 of the National Defense Authorization Act for Fiscal Year 2006. The report shall include the following: 
(1)A statement of the purposes for which assistance may be provided under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, consistent with the Presidential Policy Directive on United States Security Sector Assistance issued on April 5, 2013.  
(2)A description of the types of activities that are appropriately within the scope of capacity building assistance under such authority.  
(3)A description and assessment of the monitoring and evaluation procedures for such assistance, including measures of effectiveness applicable to counterterrorism capacity building activities under such authority.  
(4)A prioritized list and discussion of the primary security threats as of the date of the report against which counterterrorism capacity building under such authority is or may be directed, in light of the end of combat operations in Iraq and the expected completion of combat operations by coalition forces in Afghanistan by December 2014.  
(e)Termination of programSubsection (g) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as most recently amended by section 1201 of the National Defense Authorization Act for Fiscal Year 2013, is further amended by striking 2014 each place it appears and inserting 2017. 
1202.Global Security Contingency Fund 
(a)AuthoritySubsection (b) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1625; 22 U.S.C. 2151 note) is amended— 
(1)in the matter preceding paragraph (1), by inserting or regions after countries; and 
(2)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking and other national security forces and inserting or other national security forces; and 
(B)in subparagraph (A)— 
(i)by striking and counterterrorism operations and inserting or counterterrorism operations; and 
(ii)by striking and at the end and inserting or. 
(b)Notices to CongressSubsection (l) of such section is amended to read as follows: 
 
(l)Notices to CongressNot less than 30 days before initiating an activity under a program of assistance under subsection (b), the Secretary of State and the Secretary of Defense shall jointly submit to the specified congressional committees a notification that includes the following: 
(1)A notification of the intent to transfer funds into the Fund under subsection (f) or any other authority, including the original source of the funds. 
(2)A detailed justification for the total anticipated program for each country, including total anticipated costs and the specific activities contained therein. 
(3)The budget, execution plan and timeline, and anticipated completion date for the activity. 
(4)A list of other security-related assistance or justice sector and stabilization assistance that the United States is currently providing the country concerned and that is related to or supported by the activity. 
(5)Such other information relating to the program or activity as the Secretary of State or Secretary of Defense considers appropriate.. 
(c)Transitional authorities; guidance and processes for exercise of authoritySuch section, as so amended, is further amended— 
(1)by striking subsection (n); 
(2)by redesignating subsection (m) as subsection (n); and 
(3)by inserting after subsection (l), as so amended, the following new subsection (m): 
 
(m)Guidance and processes for exercise of authorityNot later than 15 days after the date on which guidance and processes for implementation of the authority in subsection (b) have been issued, the Secretary of State and the Secretary of Defense shall jointly submit a report to the specified congressional committees on such guidance and processes. The Secretary of State and Secretary of Defense shall jointly submit additional reports not later than 15 days after the date on which any future modifications to the guidance and processes for implementation of the authority in subsection (b) are issued.. 
(d)Annual reportsSubsection (n) of such section, as redesignated by subsection (c)(2) of this section, is amended— 
(1)by striking October 30, 2012, and annually thereafter and inserting October 30 each year; and 
(2)by striking subsection (q) and inserting subsection (p). 
(e)FundingSuch section, as so amended, is further amended— 
(1)by striking subsection (o); and 
(2)by redesignating subsections (p) and (q) as subsections (o) and (p), respectively. 
1203.Training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countries 
(a)Training authorized 
(1)In generalUnder regulations prescribed under subsection (f), general purpose forces of the United States Armed Forces may train with the military forces or other security forces of a friendly foreign country if the Secretary of Defense determines that it is in the national security interests of the United States to do so. Training may be conducted under this section only with the prior approval of the Secretary of Defense. 
(2)ConcurrenceBefore conducting a training event in or with a foreign country under this subsection, the Secretary of Defense shall seek the concurrence of the Secretary of State in such training event. 
(b)Types of training authorizedAny training conducted by the United States Armed Forces pursuant to subsection (a) shall, to the maximum extent practicable— 
(1)support the mission essential tasks for which the training unit providing such training is responsible; 
(2)be with a foreign unit or organization with equipment that is functionally similar to such training unit; and 
(3)include elements that promote— 
(A)observance of and respect for human rights and fundamental freedoms; and 
(B)respect for legitimate civilian authority within the foreign country or countries concerned. 
(c)Authority To pay expenses 
(1)In generalThe Secretary of a military department or the commander of a combatant command may pay, or authorize payment for, the incremental expenses incurred by a friendly foreign country as the direct result of training with general purpose forces of the United States Armed Forces pursuant to subsection (a). 
(2)LimitationThe amount of incremental expenses payable under paragraph (1) in any fiscal year may not exceed $10,000,000. 
(d)Notice before commencement of trainingThe Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives not later than 15 days before the commencement of any training event pursuant to subsection (a). The notice on a training event shall include a description of the event and the foreign country or countries involved in the event. 
(e)Annual reports to CongressNot later than April 1 of each year following a fiscal year in which training is conducted pursuant to subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a report on the training conducted pursuant to that subsection. Each report shall specify the following: 
(1)For the fiscal year covered by such report, the following: 
(A)Each country in which training was conducted. 
(B)The type of training conducted, the duration of such training, and the number of members of the United States Armed Forces involved in such training. 
(C)The extent of participation in such training by foreign military forces and other security forces, including the number and service affiliation of foreign military and other security force personnel involved and the physical and financial contribution of each country specified in subparagraph (A) in such training. 
(D)The relationship of such training to other overseas training programs conducted by the United States Armed Forces, such as military exercise programs sponsored by the Joint Chiefs of Staff, military exercise programs sponsored by a combatant command, and military training activities sponsored by a military department (including deployments for training, short duration exercises, and other similar unit training events). 
(E)A summary of the expenditures under subsection (c) in connection with such training. 
(F)A description and assessment of the unique military training benefits for members of the United States Armed Forces involved in such training. 
(2)A list of the training events to be conducted during the 12-month period beginning on April 1 of the year in which such report is submitted. 
(f)RegulationsAny training conducted pursuant to subsection (a) shall be conducted under regulations prescribed by the Secretary of Defense for the administration of this section. The regulations shall be prescribed not later than 180 days after the date of the enactment of this Act. 
(g)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)The term incremental expenses, with respect to a friendly foreign country, means the reasonable and proper costs of rations, fuel, training ammunition, transportation, and other goods and services consumed by such country as a direct result of that country’s participation in training conducted pursuant to subsection (a), except that such term does not include pay, allowances, and other normal costs of such country’s military or security force personnel. 
(3)The term other security forces includes national security forces that conduct border and maritime security, but does not include civilian police. 
(h)ExpirationThe authority under this section may not be exercised after September 30, 2017.  
1204.Authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction 
(a)AuthorityThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance to the military and civilian first responder organizations of countries that share a border with Syria in order to enhance the capability of such countries to respond effectively to potential incidents involving weapons of mass destruction in Syria and the surrounding region. 
(b)Availability of authority for other countries 
(1)In generalIf the Secretary of Defense determines, with the concurrence of the Secretary of State, that the Department of Defense should provide the assistance authorized in subsection (a) to countries other than the countries described in subsection (a), the Secretary of Defense may provide such assistance to such other countries. 
(2)LimitationThe Secretary of Defense may not provide assistance under paragraph (1) until the Secretary provides written notification to the congressional defense committees of the Secretary’s intention to provide such assistance, together with an explanation of the scope of the assistance and the reasons for providing the assistance. 
(c)Authorized elementsAssistance provided under this section may include training, equipment, and supplies. 
(d)Availability of funds 
(1)Funds availableAmounts for assistance under this section in a fiscal year shall be derived from amounts authorized to be appropriated for the Department of Defense for Operation and Maintenance, Defense-wide, and available for the Defense Threat Reduction Agency for such fiscal year. 
(2)Availability across fiscal yearsAmounts available under paragraph (1) may be available for assistance that begins in a fiscal year and ends in the next fiscal year. 
(e)Notice to Congress on certain assistanceIf the amount of assistance to be provided under this section in a fiscal year is anticipated to exceed $4,000,000, the Secretary of Defense shall notify the congressional defense committees in writing of that fact. 
(f)Interagency coordinationIn carrying out this section, the Secretary of Defense shall comply with all applicable requirements for coordination and consultation within the Executive Branch. 
(g)Reports 
(1)In generalNot later than 90 days after the authority in subsection (a) is first exercised and 60 days after the end of any fiscal year in which the authority under this section is exercised, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth the following: 
(A)A list of the countries to which the assistance has been or is being provided under the authority in this section, and a description of the assistance provided to each country under such authority. 
(B)A description of how such assistance advances the national security interests of the United States and is consistent with broader United States national security policy and strategy in each country provided assistance and within the applicable region. 
(C)The amount of funds used to provide such assistance to each country during the fiscal year covered by the report. 
(D)Any other matters the Secretary of Defense considers appropriate. 
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(h)ExpirationThe authority to provide assistance under this section may not be exercised after September 30, 2017. 
1205.Authorization of National Guard State Partnership Program 
(a)Authority 
(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to establish a program of exchanges of members of the National Guard of a State or territory and the military forces, or security forces or other government organizations whose primary functions include disaster response or emergency response, of a foreign country. 
(2)State Partnership ProgramEach program established under this subsection shall be known as a State Partnership Program. 
(b)LimitationAn activity under a program established under subsection (a) that involves the security forces or other government organizations whose primary functions include disaster response or emergency response of a foreign country, or an activity that the Secretary of Defense determines is a matter within the core competencies of the National Guard of a State or territory, may be carried out only if the Secretary of Defense, with the concurrence of the Secretary of State, determines and notifies the appropriate congressional committees not less than 15 days before initiating such activity that the activity is in the national security interests of the United States. 
(c)Regulations 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall establish accounting procedures to ensure that expenditures of funds to carry out this section are accounted for and appropriate. 
(2)NotificationNot later than 15 days after the date on which such regulations have been prescribed, the Secretary of Defense— 
(A)shall notify the appropriate congressional committees that the regulations have been prescribed; and 
(B)shall provide to the appropriate congressional committees a copy of the regulations. 
(d)Availability of authorized funds for program 
(1)In generalFunds authorized to be appropriated to the Department of Defense, including funds authorized to be appropriated for the Army National Guard and Air National Guard, are authorized to be available— 
(A)for payment of costs incurred by the National Guard of a State or territory to conduct activities under a program established under subsection (a); and 
(B)for payment of incremental expenses of a foreign country to conduct activities under a program established under subsection (a). 
(2)Limitations 
(A)Active duty requirementFunds shall not be available under paragraph (1) for the participation of a member of the National Guard of a State or territory in activities in a foreign country unless the member is on active duty in the Armed Forces at the time of such participation 
(B)Incremental expensesThe total amount of payments for incremental expenses of foreign countries as authorized under paragraph (1)(B) for activities under programs established under subsection (a) in any fiscal year may not exceed $10,000,000. 
(e)Reports and notifications 
(1)Review and report of existing programs 
(A)ReviewThe Secretary of Defense, with the concurrence of the Secretary of State, shall conduct a comprehensive review of each program under the State Partnership Program as in effect on the day before the date of the enactment of this Act. 
(B)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on— 
(i)the findings of the review conducted under subparagraph (A); and 
(ii)any recommendations with respect to the review conducted under subparagraph (A). 
(2)Annual report 
(A)In generalNot later than January 31 of each year following a fiscal year in which activities under a program established under subsection (a) are carried out, the Secretary of Defense shall submit to the appropriate congressional committees a report on such activities under the program. 
(B)Matters to be includedEach report shall specify, for the fiscal year covered by such report, the following: 
(i)Each foreign country in which the activities were conducted. 
(ii)The type of activities conducted, the duration of the activities, and the number of members of the National Guard of each State or territory involved in such activities. 
(iii)The extent of participation in the activities by the military forces and security forces of such foreign country. 
(iv)A summary of expenditures to conduct the activities, including the annual cost of the activities, with a breakdown of such expenditures by geographic combatant command. 
(v)With respect to activities described in subsection (b), the objective of the activities, and a description of how the activities support the theater campaign plan of the commander of the geographic combatant command with responsibility for the country or countries in which the training occurred.  
(f)Rule of constructionNothing in this section shall be construed to supersede any authority under title 10, United States Code, as in effect on the date of the enactment of this Act. 
(g)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(2)Incremental expensesThe term incremental expenses, with respect to a foreign country— 
(A)means the reasonable and proper costs of rations, fuel, training ammunition, transportation, and other goods and services consumed by the country as a direct result of the country’s participation in activities conducted under subsection (a); and 
(B)does not include— 
(i)any form of lethal assistance (excluding training ammunition); or 
(ii)pay, allowances, and other normal costs of the personnel of the country.  
(h)Repeal of superseded authoritySection 1210 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2517; 32 U.S.C. 107 note) is repealed. 
(i)TerminationThe authority granted under subsection (a) shall terminate on September 30, 2016.  
1206.United States security and assistance strategies in Africa 
(a)Strategic framework for counterterrorism assistance and cooperation in the Sahel and the Maghreb regions 
(1)In generalThe Secretary of Defense shall, in coordination with the Secretary of State, develop a strategic framework for United States counterterrorism assistance and cooperation in the Sahel and Maghreb regions of Africa, including for programs conducted under the Trans-Sahara Counter Terrorism Partnership, Operation Enduring Freedom–Trans Sahara, and related security assistance authorities. 
(2)ElementsThe strategic framework required by paragraph (1) shall include the following: 
(A)An evaluation of the threat of terrorist organizations operating in the Sahel and Maghreb regions to the national security of the United States. 
(B)An identification on a regional basis of the primary objectives, priorities, and desired end-states of United States counterterrorism assistance and cooperation programs in the region, and of the resources required to achieve such objectives, priorities, and end-states. 
(C)A methodology for assessing the effectiveness of United States counterterrorism assistance and cooperation programs in the region in making progress towards the objectives and desired end-states identified pursuant to subparagraph (B), including an identification of key benchmarks of such progress. 
(D)Criteria for bilateral and multilateral partnerships in the region. 
(E)Plans for enhancing coordination among United States and international agencies for planning and implementation of United States counterterrorism assistance and cooperation programs for the region on a regional basis, rather than a country-by-country basis, in order to improve coordination among United States regional and bilateral counterterrorism assistance and cooperation programs in the region. 
(3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report that includes the following: 
(A)A comprehensive description of the strategic framework required by paragraph (1). 
(B)A description of lessons learned regarding the organization and implementation of United States counterterrorism assistance and cooperation programs for the Sahel and Maghreb regions of Africa, including an evaluation of the performance and commitment of regional partners in the Sahel and Maghreb regions, including Mali in particular, in 2012 and 2013. 
(b)Strategy to support consolidation of security and governance gains in Somalia 
(1)Requirement for strategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a strategy to guide future United States policy and programs in Somalia to counter armed threats and support regional security, and in support of Somali and international efforts to foster economic growth and opportunity, counter armed threats to stability, and develop credible, transparent, and representative government systems and institutions. 
(2)Content of strategyThe strategy required under paragraph (1) should include the following elements: 
(A)An interagency framework to plan, coordinate and review diplomatic, military, intelligence, development, and humanitarian elements of the United States policy regarding Somalia.  
(B)Plans and benchmarks for strengthening efforts, as appropriate, of the Government of Somalia, the African Union, and regional governments to stabilize the security situation within Somalia and further degrade al-Shabaab's capabilities, in order to enable the eventual transfer of security operations to Somali security forces capable of— 
(i)maintaining and expanding security and stability within Somalia;  
(ii)confronting transnational security threats; and 
(iii)preventing human rights abuses.  
(C)A plan to support the development and professionalization of credible, civilian led, Somali security forces that are representative of the population, including the infrastructure and procedures required to ensure chain of custody and the safe storage of military equipment and an assessment of the benefits and risks of the provision of weaponry to the Somali security forces by the United States. 
(D)A description of United States national security objectives addressed through military-to-military cooperation activities with Somali security forces.  
(E)A description of security risks to any United States personnel conducting security cooperation activities within Somalia and plans to assist the Somali security forces in preventing infiltration and insider attacks, including through the application of lessons learned in United States military training efforts in Afghanistan. 
(F)A description of United States tools for monitoring and responding to violations of the United Nations Security Council arms embargo, charcoal ban, and other international agreements affecting the stability of Somalia.  
(G)A description of mechanisms for coordinating United States military and non-military assistance with other international donors, regional governments, and relevant multilateral organizations. 
(H)A plan to support the consolidation of political gains at the national level, while also encouraging and supporting complementary processes at the local and regional levels and encouraging improved collaboration among Somali national and regional administrations.  
(I)Any plans to increase United States diplomatic engagement with Somalia, including through the future establishment of an embassy or other diplomatic posts in Mogadishu.  
(J)Any other element the President determines appropriate. 
(3)ReportsNot later than 180 days after the date of the submission of the strategy required under paragraph (1), and annually thereafter for three years, the President shall submit to the appropriate committees of Congress an update on implementation of the strategy and progress made in Somalia and associated benchmarks for security, stability, development, and governance. 
(4)FormThe strategy required under paragraph (1) and the reports required under paragraph (3) shall be submitted in unclassified form, but may include a classified annex. 
(c)Intelligence assessment and report on al-ShabaabNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a classified intelligence assessment of the terrorist organization known as al-Shabaab. Such assessment shall include the following: 
(1)A description of organizational structure, operational objectives, and funding sources for al-Shabaab. 
(2)An assessment of the extent to which al-Shabaab threatens security and stability within Somalia and surrounding countries. 
(3)An assessment of the extent to which al-Shabaab threatens the security of United States citizens or the national security or interests of the United States. 
(4)The description of the relationship between al-Shabaab and al-Qaeda and al-Qaeda affiliates. 
(5)An assessment of the capacity of the Government of Somalia to counter the threat posed by al-Shabaab. 
(6)An assessment of the capacity of regional countries and organizations, including the African Union, to counter the threat posed by al-Shabaab. 
(d)Designation of Government official for Africa export policyNot later than 60 days after the date of the enactment of this Act, and for the following three years, the President shall designate an existing senior United States Government official with existing interagency authority for export policy for Africa to coordinate among various United States Government agencies existing export strategies with the goal of significantly increasing United States exports to Africa in real dollar value. 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1207.Assistance to the Government of Jordan for border security operations 
(a)Authority To provide assistance 
(1)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance on a reimbursement basis to the Government of Jordan for purposes of supporting and maintaining efforts of the armed forces of Jordan to increase security and sustain increased security along the border between Jordan and Syria. 
(2)FrequencyAssistance under this subsection may be provided on a quarterly basis. 
(3)CertificationAssistance may be provided under this subsection only if the Secretary of Defense certifies to the specified congressional committees that the Government of Jordan is continuing to support and maintain efforts of the armed forces of Jordan to increase security or sustain increased security along the border between Jordan and Syria. 
(b)Funds available for assistanceAmounts authorized to be appropriated for fiscal year 2014 by title XV and available for reimbursement of certain coalition nations for support provided to United States military operations pursuant to section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) as specified in the funding table in section 4302 may be used to provide assistance under the authority in subsection (a). 
(c)Limitations 
(1)Limitation on amountThe total amount of assistance provided under the authority in subsection (a) may not exceed $150,000,000. 
(2)Prohibition on contractual obligationsThe Secretary of Defense may not enter into any contractual obligation to provide assistance under the authority in subsection (a). 
(d)Notice before exerciseNot later than 15 days before providing assistance under the authority in subsection (a), the Secretary of Defense shall submit to the specified congressional committees a report setting forth a full description of the assistance to be provided, including the amount of assistance to be provided, and the timeline for the provision of such assistance. 
(e)Specified congressional committeesIn this section, the term specified congressional committees means— 
(1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(f)Expiration of authorityNo assistance may be provided under the authority in subsection (a) after December 31, 2015. 
1208.Support of foreign forces participating in operations to disarm the Lord’s Resistance Army 
(a)AuthorityPursuant to the policy established by the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172; 124 Stat. 1209), the Secretary of Defense may, with the concurrence of Secretary of State, provide logistic support, supplies, and services, and intelligence support, to foreign forces participating in operations to mitigate and eliminate the threat posed by the Lord’s Resistance Army as follows: 
(1)The national military forces of Uganda. 
(2)The national military forces of any other country determined by the Secretary of Defense to be participating in such operations. 
(b)Funding 
(1)In generalOf the amount authorized to be appropriated for a fiscal year for the Department of Defense for operation and maintenance, not more than $50,000,000 may be used in such fiscal year to provide support under subsection (a). 
(2)Availability of funds across fiscal yearsAmounts available under this subsection for a fiscal year for support under the authority in subsection (a) may be used for support under that authority that begins in such fiscal year but ends in the next fiscal year. 
(c)Limitations 
(1)In generalThe Secretary of Defense may not use the authority in subsection (a) to provide any type of support that is otherwise prohibited by any provision of law. 
(2)Availability of funds for fiscal year 2014Of the amount available under subsection (b) for fiscal year 2014, not more than $37,500,000 may be obligated or expended to provide support under subsection (a) until the Secretary submits to the appropriate committees of Congress a report on Operation Observant Compass, including the specific goals of the campaign to counter the Lord’s Resistance Army, the precise metrics used to measure progress in the campaign, and the actions that will be taken to transition the campaign if it is determined that it is no longer necessary for the United States to support the mission of the campaign. 
(d)Notice to congress on support To be providedNot less than 15 days before the date on which funds are obligated to provide support under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a notice setting forth the following: 
(1)The type of support to be provided. 
(2)The national military forces to be supported. 
(3)The objectives of such support. 
(4)The estimated cost of such support. 
(5)The intended duration of such support. 
(e)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)The term logistic support, supplies, and services has the meaning given that term in section 2350(1) of title 10, United States Code. 
(f)ExpirationThe authority provided under this section may not be exercised after September 30, 2017. 
(g)Repeal of superseded authoritySection 1206 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1624; 22 U.S.C. 2151 note) is repealed.  
BMatters relating to Afghanistan, Pakistan, and Iraq 
1211.Commanders’ Emergency Response Program in Afghanistan 
(a)One year extension 
(1)In generalSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), is further amended by striking fiscal year 2013 each place it appears and inserting fiscal year 2014. 
(2)Conforming amendmentThe heading of subsection (a) of such section is amended by striking for fiscal year 2013. 
(b)Funds available during fiscal year 2014Subsection (a) of such section, as so amended, is further amended by striking $200,000,000 and inserting $60,000,000. 
(c)Repeal of requirement for quarterly briefingsSubsection (b) of such section is amended— 
(1)in the subsection heading, by striking and briefings; and 
(2)by striking paragraph (3). 
(d)Review requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Department of Defense Office of the Inspector General, the Special Inspector General for Afghanistan Reconstruction, the Special Inspector General for Iraq Reconstruction, and the Government Accountability Office, shall submit to Congress a comprehensive report on lessons learned and best practices from execution of the Commanders’ Emergency Response Program (CERP) from Iraq and Afghanistan. 
(e)Contents of reportThe report required by subsection (d) shall include the following: 
(1)A description of any modifications to CERP since the commencement of the program. 
(2)A description of CERP best practices and lessons learned related to the following: 
(A)Requirements, training, and certifications for CERP managers in the field and headquarters. 
(B)Project planning, execution, management, closeout, sustainability, and transfer to host government. 
(C)Project approval process, including appropriate approval levels for higher-value projects. 
(D)Project monitoring and evaluation. 
(E)Control and accountability of funds. 
(F)Procurement procedures, including local procurement. 
(G)Processes to maintain flexibility and rapid implementation of funds, but retain accountability of CERP projects. 
(H)Reporting requirements to the Department of Defense and Congress. 
(I)Recommendations for the use of CERP in future contingency operations. 
(J)Recommendations for developing a CERP handbook for use by future CERP administrators. 
(3)A description and assessment of the application of CERP practices in the success of reconstruction efforts and of commanders' pursuit of their missions.  
1212.One-year extension of authority to use funds for reintegration activities in AfghanistanSection 1216 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4392), as most recently amended by section 1218 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1990), is further amended— 
(1)in subsection (a)— 
(A)by striking $35,000,000 and inserting $25,000,000; and 
(B)by striking for fiscal year 2013 and inserting for fiscal year 2014; and 
(2)in subsection (e), by striking December 31, 2013 and inserting December 31, 2014. 
1213.Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2000), is further amended by striking fiscal year 2013 and inserting fiscal year 2014. 
(b)Limitation on amount availableSubsection (d)(1) of such section 1233, as so amended, is further amended by striking during fiscal year 2013 may not exceed $1,650,000,000 and inserting during fiscal year 2014 may not exceed $1,500,000,000. 
(c)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1213(d) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1630), is further amended by striking September 30, 2013 and inserting September 30, 2014. 
(d)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSubsection (d) of section 1227 of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2000) is amended— 
(1)in the subsection heading, by striking in fiscal year 2013; and 
(2)in paragraph (1), by striking Effective as of the date of the enactment of this Act, and all that follows through remain available for obligation and inserting No amounts authorized to be appropriated for the Department of Defense for fiscal year 2014 or any prior fiscal year. 
1214.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Extension and modification of authoritySubsection (f) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended— 
(1)by striking (f) and all that follows through fiscal year 2013, and inserting the following: 
 
(f)Additional authority for activities of OSCI 
(1)In generalDuring fiscal year 2014,; and 
(2)by adding at the end the following new paragraph (2): 
 
(2)Required elements of trainingThe training conducted under paragraph (1) shall include elements that promote the following: 
(A)Observance of and respect for human rights and fundamental freedoms. 
(B)Military professionalism. 
(C)Respect for legitimate civilian authority within Iraq.. 
(b)Limitation on amountSubsection (c) of such section is amended by striking 2012 and all that follows through the period at the end and inserting 2014 may not exceed $209,000,000.. 
(c)Source of fundsSubsection (d) of such section is amended— 
(1)by striking fiscal year 2012 or fiscal year 2013 and inserting fiscal year 2014; and 
(2)by striking fiscal year 2012 or 2013, as the case may be, and inserting that fiscal year. 
(d)Updates of report on activities of OSCISection 1211(d)(3) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1983) is amended— 
(1)by striking Update required.—Not later than September 30, 2013, and inserting Updates required.—Not later than September 30, 2013, and every 180 days thereafter until the authority in section 1215 of the National Defense Authorization Act for Fiscal Year 2012 expires,; and 
(2)by striking including and all that follows and inserting “including the following: 
 
(A)A description of any changes to the specific element or process described in subparagraphs (A) through (F) of paragraph (2). 
(B)An evaluation of the activities of the Office of Security Cooperation in Iraq based on the measures of effectiveness described in paragraph (2)(F) and a discussion of any determinations to expand, alter, or terminate specific activities of the Office based on those measures. 
(C)An evaluation of the effectiveness of the training provided pursuant to section 1215(f)(2) of the National Defense Authorization Act for Fiscal Year 2012 in promoting respect for human rights, military professionalism, and respect for legitimate civilian authority in Iraq..  
1215.One-year extension and modification of authority for program to develop and carry out infrastructure projects in Afghanistan 
(a)Extension of authoritySection 1217(f) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4393), as most recently amended by section 1219 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1991), is further amended— 
(1)in paragraph (1), by adding at the end the following new subparagraph: 
 
(C)Up to $250,000,000 made available to the Department of Defense for operation and maintenance for fiscal year 2014.;  
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by inserting , or phase of a project, after each project; 
(B)by redesignating subparagraph (C) as subparagraph (D); and 
(C)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)An assessment of the capability of the Afghan National Security Forces (ANSF) to provide security for such project after January 1, 2015, including an estimate of the ANSF force levels, if any, required to secure such project. Such assessment should include the estimated costs of providing security and whether or not the Government of Afghanistan is committed to providing such security.; and 
(3)in paragraph (3), by adding at the end the following new subparagraph: 
 
(D)In the case of funds for fiscal year 2014, until September 30, 2015.. 
(b)Effective dateThe amendments made by this section shall take effect on October 1, 2013. 
(c)Report on transition of project management 
(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State and the Administrator of the United States Agency for International Development, submit to the congressional defense committees a plan for the transition to the Government of Afghanistan, or a utility entity owned by the Government of Afghanistan, of the project management of projects funded with amounts authorized by this Act for the Afghanistan Infrastructure Fund. Such transition shall be planned to be completed by not later December 31, 2014. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A description of the projects to be transitioned as described in that paragraph, the cost of such projects, and the timelines for completion and other key implementation milestones for such projects. 
(B)For each such project, the following: 
(i)An estimate of the financial and other requirements necessary to manage such project, and sustain the infrastructure developed through such project, on an annual basis after the completion of such project. 
(ii)An assessment of the capacity of the Government of Afghanistan or such utility entity to manage such project, and maintain and use the infrastructure developed through such project, after the completion of such project. 
(iii)A description of any arrangements, and an estimate of associated costs, to support the Government of Afghanistan or such utility entity if the Government of Afghanistan or such utility entity, as the case may be, lacks the capacity (in either financial or human resources) to manage such project, or sustain the infrastructure developed through such project, after the completion of such project. 
(C)An assessment of the ministries or organizations of Afghanistan that will be responsible for the management of such projects after transition, including an assessment of any critical institutional shortfalls of such ministries and organizations that must be addressed for such ministries and organization to acquire the capacity required to assume project management responsibilities for such projects.  
1216.Requirement to withhold Department of Defense assistance to Afghanistan in amount equivalent to 100 percent of all taxes assessed by Afghanistan to extent such taxes are not reimbursed by Afghanistan 
(a)Requirement To withhold assistance to AfghanistanAn amount equivalent to 100 percent of the total taxes assessed during fiscal year 2013 by the Government of Afghanistan on all Department of Defense assistance shall be withheld by the Secretary of Defense from obligation from funds appropriated for such assistance for fiscal year 2014 to the extent that the Secretary of Defense certifies and reports in writing to the Committees on Armed Services of the Senate and the House of Representatives that such taxes have not been reimbursed by the Government of Afghanistan to the Department of Defense or the grantee, contractor, or subcontractor concerned. 
(b)Waiver authorityThe Secretary of Defense may waive the requirement in subsection (a) if the Secretary determines that such a waiver is necessary to achieve United States goals in Afghanistan. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the total taxes assessed during fiscal year 2013 by the Government of Afghanistan on all Department of Defense assistance.  
(d)Department of Defense assistance definedIn this section, the term Department of Defense assistance means funds provided during fiscal year 2013 to Afghanistan by the Department of Defense, either directly or through grantees, contractors, or subcontractors. 
(e)TerminationThis section shall terminate at the close of the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a notification that the United States and Afghanistan have signed a bilateral security agreement and such agreement has entered into force. 
1217.Extension of certain authorities for support of foreign forces supporting or participating with the United States Armed Forces 
(a)Logistical support for coalition forces supporting United States military operations in AfghanistanSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1216(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1989), is further amended— 
(1)in subsection (a), by striking fiscal year 2013 and inserting fiscal year 2014; 
(2)in subsection (d), by striking in fiscal year 2013 and inserting during the period beginning on October 1, 2013, and ending on December 31, 2014,; and 
(3)in subsection (e)(1), by striking of fiscal year 2013 and inserting through December 31, 2014. 
(b)Use of acquisition and cross-servicing agreements To lend certain military equipment to certain foreign forces for personnel protection and survivabilitySection 1202(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2413), as most recently amended by section 1202(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1621), is further amended by striking September 30, 2014 and inserting December 31, 2014. 
1218.Extension and improvement of the Iraqi special immigrant visa programThe Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended— 
(1)in section 1242, by striking subsection (c) and inserting the following: 
 
(c)Improved application process 
(1)In generalNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall improve the efficiency by which applications for special immigrant visas under section 1244(a), are processed so that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, should be completed not later than 9 months after the date on which an eligible alien submits all required materials to complete an application for such visa. 
(2)ConstructionNothing in this section shall be construed to limit the ability of a Secretary referred to in paragraph (1) to take longer than 9 months to complete those steps incidental to the issuance of such visas in high-risk cases for which satisfaction of national security concerns requires additional time. 
(d)RepresentationAn alien applying for admission to the United States pursuant to this subtitle may be represented during the application process, including at relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.; 
(2)in section 1244— 
(A)in subsection (b)— 
(i)in paragraph (4)— 
(I)by striking A recommendation and inserting the following: 
 
(A)In generalExcept as provided under subparagraph (B), a recommendation; and  
(II)by adding at the end the following: 
 
(B)Review process for denial by Chief of Mission 
(i)In generalAn applicant who has been denied Chief of Mission approval required by subparagraph (A) shall— 
(I)receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and 
(II)be provided not more than one written appeal— 
(aa)that shall be submitted not more than 120 days after the date that the applicant receives such decision in writing; and 
(bb)that may request reopening of such decision and provide additional information, clarify existing information, or explain any unfavorable information. 
(ii)Iraqi Special Immigrant Visa CoordinatorThe Secretary of State shall designate, in the Embassy of the United States in Baghdad, Iraq, an Iraqi Special Immigrant Visa Coordinator responsible for overseeing the efficiency and integrity of the processing of special immigrant visas under this section, who shall be given— 
(I)sufficiently high security clearance to review information supporting Chief of Mission denials if an appeal of a denial is filed; 
(II)responsibility for ensuring that an applicant described in clause (i) receives the information described in clause (i)(I); and 
(III)responsibility for ensuring that every applicant is provided a reasonable opportunity to provide additional information, clarify existing information, or explain any unfavorable information pursuant to clause (i)(II).; and 
(ii)by adding at the end the following: 
 
(5)Evidence of serious threatA credible sworn statement depicting dangerous country conditions, together with official evidence of such country conditions from the United States Government, should be considered as a factor in determination of whether the alien has experienced or is experiencing an ongoing serious threat as a consequence of the alien’s employment by the United States Government for purposes of paragraph (1)(D).; and 
(B)in subsection (c)(3), by striking subparagraph (C) and inserting the following: 
 
(C)Limitation on number of visas 
(i)In generalThe total number of principal aliens who may be provided special immigrant status under this section after January 1, 2014, shall be not more than 2500. 
(ii)Employment periodThe 1-year period during which the principal alien is required to have been employed by or on behalf of the United States Government in Iraq under subsection (b)(1)(B) shall begin on or after March 20, 2003, and end on or before September 30, 2013. 
(iii)Application deadlineThe principal alien seeking special immigrant status under this subparagraph shall apply to the Chief of Mission in accordance with subsection (b)(4) not later than September 30, 2014.; and 
(3)in section 1248, by adding at the end the following: 
 
(f)Report on improvements 
(1)In generalNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit a report, with a classified annex, if necessary, to— 
(A)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and 
(B)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives. 
(2)ContentsThe report submitted under paragraph (1) shall describe the implementation of improvements to the processing of applications for special immigrant visas under section 1244(a), including information relating to— 
(A)enhancing existing systems for conducting background and security checks of persons applying for special immigrant status, which shall— 
(i)support immigration security; and 
(ii)provide for the orderly processing of such applications without significant delay; 
(B)the financial, security, and personnel considerations and resources necessary to carry out this subtitle; 
(C)the number of aliens who have applied for special immigrant visas under section 1244 during each month of the preceding fiscal year; 
(D)the reasons for the failure to process any applications that have been pending for longer than 9 months; 
(E)the total number of applications that are pending due to the failure— 
(i)to receive approval from the Chief of Mission; 
(ii)of U.S. Citizenship and Immigration Services to complete the adjudication of the Form I–360; 
(iii)to conduct a visa interview; or 
(iv)to issue the visa to an eligible alien; 
(F)the average wait times for an applicant at each of the stages described in subparagraph (E); 
(G)the number of denials or rejections at each of the stages described in subparagraph (E); and 
(H)the reasons for denials by the Chief of Mission based on the categories already made available to denied special immigrant visa applicants in the denial letter sent to them by the Chief of Mission. 
(g)Public quarterly reportsNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, and every 3 months thereafter, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall publish a report on the website of the Department of State that describes the efficiency improvements made in the process by which applications for special immigrant visas under section 1244(a) are processed, including information described in subparagraphs (C) through (H) of subsection (f)(2). 
(h)Senior coordinating officials 
(1)Requirement to designateThe Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense shall each designate a senior coordinating official, with sufficient expertise, authority, and resources, to carry out the duties described in paragraph (2), with regard to the issuance of special immigrant visas under this subtitle and the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note). 
(2)DutiesEach senior coordinating official designated under paragraph (1) shall— 
(A)develop proposals to improve the efficiency and effectiveness of the process for issuing special immigrant visas under this subtitle and the Afghan Allies Protection Act of 2009; 
(B)coordinate and monitor the implementation of such proposals; 
(C)include such proposals in the report required by subsection (f) and in each quarterly report required by subsection (g); and 
(D)implement appropriate actions as authorized by law to carry out the improvements described in the report required by subsection (f). 
(3)Submission to CongressNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense shall each submit to the committees set out in subparagraphs (A) and (B) of subsection (f)(1) the name and title of the senior coordinating official designated under paragraph (1) by each such Secretary, along with a description of the relevant expertise, authority, and resources of such official.. 
1219.Improvement of the Afghan special immigrant visa programSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (D)— 
(i)by striking A recommendation and inserting the following: 
 
(i)In generalExcept as provided under clause (ii), a recommendation; and 
(ii)by adding at the end the following: 
 
(ii)Review process for denial by Chief of Mission 
(I)In generalAn applicant who has been denied Chief of Mission approval shall— 
(aa)receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and 
(bb)be provided not more than one written appeal— 
(AA)that shall be submitted not more than 120 days after the date that the applicant receives such decision in writing; and 
(BB)that may request reopening of such decision and provide additional information, clarify existing information, or explain any unfavorable information. 
(II)Afghan Special Immigrant Visa CoordinatorThe Secretary of State shall designate, in the Embassy of the United States in Kabul, Afghanistan, an Afghan Special Immigrant Visa Coordinator responsible for overseeing the efficiency and integrity of the processing of special immigrant visas under this section, who shall be given— 
(aa)sufficiently high security clearance to review information supporting Chief of Mission denials if an appeal of a denial is filed; 
(bb)responsibility for ensuring that an applicant described in subclause (I) receives the information described in subclause (I)(aa); and 
(cc)responsibility for ensuring that every applicant is provided a reasonable opportunity to provide additional information, clarify existing information, or explain any unfavorable information pursuant to clause (I)(bb).; and  
(B)by adding at the end the following: 
 
(E)Evidence of serious threatA credible sworn statement depicting dangerous country conditions, together with official evidence of such country conditions from the United States Government, should be considered as a factor in determination of whether the alien has experienced or is experiencing an ongoing serious threat as a consequence of the alien’s employment by the United States Government for purposes of subparagraph (A)(iv). 
(F)RepresentationAn alien applying for admission to the United States pursuant to this title may be represented during the application process, including at relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.;  
(2)in paragraph (4)— 
(A)in the heading, by striking Prohibition on fees.— and inserting Application process.—; and 
(B)by striking The Secretary and inserting the following: 
 
(A)In generalNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall improve the efficiency by which applications for special immigrant visas under paragraph (1), are processed so that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, should be completed not later than 9 months after the date on which an eligible alien submits all required materials to complete an application for such visa. 
(B)ConstructionNothing in this section shall be construed to limit the ability of a Secretary referred to in subparagraph (A) to take longer than 9 months to complete those steps incidental to the issuance of such visas in high-risk cases for which satisfaction of national security concerns requires additional time. 
(C)Prohibition on feesThe Secretary; and 
(3)by adding at the end the following: 
 
(12)Report on improvements 
(A)Requirement for reportNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress a report, with a classified annex, if necessary. 
(B)ContentsThe report required by subparagraph (A) shall describe the implementation of improvements to the processing of applications for special immigrant visas under this subsection, including information relating to— 
(i)enhancing existing systems for conducting background and security checks of persons applying for special immigrant status, which shall— 
(I)support immigration security; and 
(II)provide for the orderly processing of such applications without significant delay; 
(ii)the financial, security, and personnel considerations and resources necessary to carry out this section; 
(iii)the number of aliens who have applied for special immigrant visas under this subsection during each month of the preceding fiscal year; 
(iv)the reasons for the failure to process any applications that have been pending for longer than 9 months; 
(v)the total number of applications that are pending due to the failure— 
(I)to receive approval from the Chief of Mission; 
(II)of U.S. Citizenship and Immigration Services to complete the adjudication of the Form I–360; 
(III)to conduct a visa interview; or 
(IV)to issue the visa to an eligible alien; 
(vi)the average wait times for an applicant at each of the stages described in clause (v); 
(vii)the number of denials or rejections at each of the stages described in clause (v); and 
(viii)the reasons for denials by the Chief of Mission based on the categories already made available to denied special immigrant visa applicants in the denial letter sent to them by the Chief of Mission. 
(13)Public quarterly reportsNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014, and every 3 months thereafter, the Secretary of State and the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall publish a report on the website of the Department of State that describes the efficiency improvements made in the process by which applications for special immigrant visas under this subsection are processed, including information described in clauses (iii) through (viii) of paragraph (12)(B).. 
CMatters relating to Afghanistan post 2014 
1221.Report on plans to disrupt and degrade Haqqani Network activities and finances 
(a)Sense of CongressIt is the sense of Congress that— 
(1)disrupting and degrading the Haqqani Network should be a high priority; and 
(2)the Administration should use the full extent of its authority to deny the organization the finances required to carry out its activities. 
(b)Report on activities and plan to disrupt and degrade Haqqani network activities and finances 
(1)Report requiredNot later than nine months after the date of the enactment of this Act, the President shall report to the appropriate committees of Congress on activities and the plan to disrupt and degrade Haqqani Network activities and finances. 
(2)CoordinationThe report required by paragraph (1) shall be prepared by the Secretary of Defense, in coordination with the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Director of National Intelligence, and any other department or agency of the United States Government that has lead responsibility for activities directed at disrupting and degrading the Haqqani Network. 
(3)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the current activities of the Department of Defense, the Department of State, the Department of the Treasury, the Department of Justice, and the elements of the intelligence community to disrupt and degrade Haqqani Network activities, finances, and resources. 
(B)An assessment of the intelligence community— 
(i)of the operations of the Haqqani Network in Afghanistan and Pakistan, and its activities outside the region; and 
(ii)of the relationships, networks, and vulnerabilities of the Haqqani Network, including with Pakistan’s military, intelligence services, and government officials, including provincial and district officials. 
(C)A review of the plans and intentions of the Haqqani Network with respect to the continued drawdown of United States and coalition troops. 
(D)A review of the current United States policies, activities, and funding, and a description of a plan, for applying sustained and systemic pressure against the Haqqani Network’s financial infrastructure, including— 
(i)identification of the agencies that would participate in implementing the plan; 
(ii)a description of the legal authorities under which the plan would be conducted; 
(iii)a description of the objectives and desired outcomes of the plan, including specific steps to achieve these objectives and outcomes; 
(iv)metrics to measure the success of the plan; and 
(v)the identity of the agency or office to be designated as the lead agency in implementing the plan. 
(E)An examination of the extent, if any, to which current United States and coalition contracting processes have furthered the financial interests of the Haqqani Network, and how the activities and plans specified in paragraph (1) would mitigate the unintended consequences of such processes. 
(F)An assessment of formal and informal business sectors penetrated by the Haqqani Network in Afghanistan, Pakistan, and other countries, particularly in the Persian Gulf region, and a description of steps to counter these activities. 
(G)An estimate of costs associated with the implementation of the plan to disrupt and degrade the Haqqani Network’s financial activities. 
(H)A description of how activities and plans specified in paragraph (1) fit in the broader United States efforts to stabilize Afghanistan and prevent the region from being a safe haven for al Qaeda and its affiliates. 
(4)Update of report on activities and planNot later than 180 days after the submission of the report required by paragraph (1), the President shall submit an update of the report to the appropriate committees of Congress. 
(5)FormThe report required by paragraph (1) and the update required by paragraph (4) shall be submitted in unclassified form, but may include a classified annex. 
(c)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
1222.Completion of accelerated transition of security responsibility from United States Armed Forces to the Afghan National Security Forces 
(a)In generalIt is the policy of the United States, in coordination with the Government of Afghanistan, North Atlantic Treaty Organization (NATO) member countries, and other allies in Afghanistan, that— 
(1)the accelerated transition of security responsibility from United States Armed Forces to the Afghan National Security Forces and the associated draw down of United States Armed Forces from Afghanistan shall be completed by not later than December 31, 2014; 
(2)the United States shall support an Afghan-led and Afghan-owned peace negotiation process leading to a political settlement of the conflict in Afghanistan, with the goal of establishing a secure and independent Afghanistan and promoting regional security and stability; and 
(3)any political settlement resulting from such peace negotiations must result in insurgent groups breaking ties with al Qaeda, renouncing violence, and accepting the Afghanistan constitution, including its protections for women and minorities. 
(b)Sense of CongressIt is the sense of Congress that, before making a public announcement regarding a decision on a United States military presence in Afghanistan after December 31, 2014, the President should consult with Congress regarding the size, mission, and estimated duration of such a presence. 
(c)Rule of constructionNothing in this section shall be construed so as to limit or prohibit any authority of the President to modify the military strategy, tactics, and operations of United States Armed Forces as such Armed Forces draw down from Afghanistan. 
1223.Defense intelligence plan 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a Department of Defense plan regarding covered defense intelligence assets in relation to the drawdown of the United States Armed Forces in Afghanistan. Such plan shall include— 
(1)a description of the covered defense intelligence assets; 
(2)a description of any such assets to remain in Afghanistan after December 31, 2014, to continue to support military operations; 
(3)a description of any such assets that will be or have been reallocated to other locations outside of the United States in support of the Department of Defense; 
(4)the defense intelligence priorities that will be or have been addressed with the reallocation of such assets from Afghanistan; 
(5)the necessary logistics, operations, and maintenance plans to operate in the locations where such assets will be or have been reallocated, including personnel, basing, and any host country agreements; and 
(6)a description of any such assets that will be or have been returned to the United States. 
(b)Covered defense intelligence assets definedIn this section, the term covered defense intelligence assets means Department of Defense intelligence assets and personnel supporting military operations in Afghanistan at any time during the one-year period ending on the date of the enactment of this Act. 
1224.Limitation on availability of funds for certain authorities for Afghanistan 
(a)Limitation 
(1)In generalOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 to carry out each of the provisions of law described in paragraph (2), not more than 50 percent may be obligated or expended until 15 days after the date on which the Secretary of Defense submits to the specified congressional committees the certification described in subsection (b). 
(2)Provisions of lawThe provisions of law referred to in paragraph (1) are the following: 
(A)Section 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619; relating to the Commanders’ Emergency Response Program in Afghanistan). 
(B)Section 1217 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4393; relating to authority for program to develop and carry out infrastructure projects in Afghanistan). 
(C)Section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428; relating to the Afghanistan Security Forces Fund). 
(b)Certification describedThe certification referred to in subsection (a) is a certification of the Secretary of Defense, in consultation with the Secretary of State, that the United States and Afghanistan have signed a bilateral security agreement that is in the national security interests of the United States. 
(c)National security waiver authorityThe Secretary of Defense may waive the applicability of the limitation in subsection (a)(1) if the Secretary determines that the waiver is in the national security interests of the United States. 
(d)Specified congressional committeesIn this section, the term specified congressional committees means— 
(1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  
DMatters relating to Iran 
1231.Report on United States military partnership with Gulf Cooperation Council countries 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the United States military partnership with Gulf Cooperation Council countries. 
(b)Matters To Be includedThe report required by subsection (a) shall include the following: 
(1)An explanation of the steps that the Department of Defense has taken and is planning to take to improve the coordination, effectiveness, and interoperability of the regional missile defense systems and capabilities of the United States and Gulf Cooperation Council countries, both bilaterally and multilaterally. 
(2)An outline of the defense agreements with Gulf Cooperation Council countries, including caveats and restrictions on United States operations. 
(3)An outline of United States efforts in Gulf Cooperation Council countries that are funded by overseas contingency operations funding, an explanation of overseas contingency operations funding for such efforts, and a plan to transition overseas contingency operations funding for such efforts to long-term, sustainable funding sources. 
(c)FormThe report required by subsection (a) may be submitted in classified or unclassified form. 
1232.Additional elements in annual report on military power of Iran 
(a)In generalSection 1245(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542) is amended— 
(1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and ; and 
(3)by adding at the end the following new subparagraph: 
 
(E)a description of the structure of Iran’s global network of terrorist and criminal groups and an analysis of the capability of such network of groups and how such network of groups operates to support and reinforce Iran’s grand strategy. . 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010, as so amended, on or after that date. 
1233.Integrated air and missile defense programs at training locations in Southwest AsiaSection 544(c)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2347c(c)(1)) is amended— 
(1)in the first sentence, by inserting after programs the following: and integrated air and missile defense programs; and 
(2)in the second sentence, by adding at the end before the period the following: and integrated air and missile defense training. 
EReports and other matters 
1241.Two-year extension of authorization for non-conventional assisted recovery capabilitiesSection 943(h) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as amended by section 1205(g) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1624), is further amended by striking 2013 and inserting 2015. 
1242.Element on 5th generation fighter program in annual report on military and security developments involving the People’s Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended by adding at the end the following new paragraph: 
 
(20)The status of the 5th generation fighter program of the People's Republic of China, including an assessment of each individual aircraft type, estimated initial and full operational capability dates, and the ability of such aircraft to provide air superiority..  
1243.Report on posture and readiness of the Armed Forces to respond to an attack or other contingency against United States diplomatic facilities overseas 
(a)Report requiredNot later than April 1, 2014, the Secretary of Defense shall, in consultation with the Secretary of State and the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report on the posture and readiness of the United States Armed Forces to respond to a request by the Department of State to supplement or support existing embassy security assets in the case of an attack or other contingency against a United States diplomatic facility overseas. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description and assessment of the posture and readiness of the United States Armed Forces that are expected or available to be tasked to supplement or support United States embassy security, including an assessment of the following: 
(A)Forward deployed assets that are capable of responding to an attack or other contingency against a United States diplomatic facility overseas. 
(B)Department of Defense support of the efforts of the Department of State to improve diplomatic security at United States diplomatic facilities overseas (in terms of both personnel and installations). 
(C)Potential enhancements of intelligence support to ensure that the United States Armed Forces in the vicinity of high threat, high risk United States diplomatic facilities overseas are in an appropriate posture to respond to an attack or other contingency against such facilities. 
(2)A description of any unfulfilled Marine Security Detachment requirements with respect to high threat, high risk United States diplomatic facilities overseas, a description and assessment of mitigation efforts to meet such requirements, and a schedule for meeting such requirements. 
(c)FormThe report required by subsection (a) may be submitted in classified or unclassified form. 
1244.Limitation on establishment of Regional Special Operations Forces Coordination Centers 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to establish Regional Special Operations Forces Coordination Centers (RSCCs).  
(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional committees specified in subsection (c) a report on the following: 
(1)A detailed description of the intent and purpose of the RSCCs concept. 
(2)Defined and validated requirements justifying the establishment of RSCCs or similar entities within each geographic combatant command, to include how such RSCCs or similar entities have been coordinated and de-conflicted with existing regional and multilateral frameworks or approaches. 
(3)The relevance to and coordination with other multilateral engagement activities and academic institutions supported by the geographic combatant commanders and the Department of State.  
(4)Cost estimates across the Future Years Defense Program for RSCCs or similar entities, to include estimates of contributions of participating nations. 
(5)Any legislative authorities that may be needed to establish RSCCs or similar entities.  
(6)Any other matters that the Secretary of Defense or Secretary of State determines appropriate. 
(c)Specified congressional committeesThe congressional committees referred to in subsection (b) are— 
(1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1245.Additional reports on military and security developments involving the Democratic People’s Republic of Korea 
(a)ReportSubsection (a) of section 1236 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641), as amended by section 1292 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2042), is further amended by striking November 1, 2012, and November 1, 2013, and inserting November 1, 2013, November 1, 2015, and November 1, 2017,. 
(b)UpdateSection 1236 of the National Defense Authorization Act for Fiscal Year 2012 is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)UpdateThe Secretary of Defense shall revise or supplement the most recent report submitted pursuant to subsection (a) if, in the Secretary’s estimation, interim events or developments occurring in a period between reports required under subsection (a) warrant revision or supplement.. 
1246.Sense of Congress on missile defense cooperation with the Russian Federation and limitations on providing certain missile defense information to the Russian Federation 
(a)FindingCongress finds that the President certified to the Senate on February 2, 2011, pursuant to condition (5) of the resolution of the Senate giving the advice and consent of the Senate to the ratification of the Treaty Between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (commonly referred to as the New START Treaty), signed in Prague on April 8, 2010, the following: The New START Treaty does not require, at any point during which it will be in force, the United States to provide to the Russian Federation telemetric information under Article IX of the New START Treaty, Part Seven of the Protocol, and the Annex on Telemetric Information to the Protocol for the launch of (a) any missile defense interceptor, as defined in paragraph 44 of Part One of the Protocol to the New START Treaty; (b) any satellite launches, missile defense sensor targets, and missile defense intercept targets, the launch of which uses the first stage of an existing type of United States intercontinental ballistic missile (ICBM) or submarine-launched ballistic missile (SLBM) listed in paragraph 8 of Article III of the New START Treaty; or (c) any missile described in clause (a) of paragraph 7 of Article III of the New START Treaty.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)as stated in declaration (1) of the resolution of the Senate giving the advice and consent of the Senate to the ratification of the New START Treaty— 
(A)further limitations on the missile defense capabilities of the United States are not in the national security interest of the United States; and 
(B)[t]he New START Treaty and the April 7, 2010, unilateral statement of the Russian Federation on missile defense do not limit in any way, and shall not be interpreted as limiting, activities that the United States Government currently plans or that might be required over the duration of the New START Treaty to protect the United States pursuant to the National Missile Defense Act of 1999, or to protect United States Armed Forces and United States allies from limited ballistic missile attack, including further planned enhancements to the Ground-based Midcourse Defense system and all phases of the Phased Adaptive Approach to missile defense in Europe.; 
(2)as stated in declaration (2) of the resolution of the Senate giving the advice and consent of the Senate to the ratification of the New START Treaty, “the United States will welcome steps by the Russian Federation also to adopt a fundamentally defensive strategic posture that no longer views robust strategic defensive capabilities as undermining the overall strategic balance, and stands ready to cooperate with the Russian Federation on strategic defensive capabilities, as long as such cooperation is aimed at fostering and in no way constrains the defensive capabilities of both sides”; 
(3)any missile defense cooperation with the Russian Federation should not in any way limit United States’ or NATO’s missile defense capabilities, and should be mutually beneficial and reciprocal in nature; 
(4)the United States should not provide the Russian Federation with sensitive missile defense information that would in any way compromise United States national security, including hit-to-kill technology and telemetry data for missile defense interceptors or target vehicles; and 
(5)the sovereignty of the United States and its ability to unilaterally pursue its own missile defense program shall be protected. 
(c)Limitations on providing certain missile defense information to the Russian Federation 
(1)Certain hit-to-kill technology and telemetry dataNo funds authorized to be appropriated or otherwise made available for fiscal years 2014 through 2016 for the Department of Defense may be used to provide the Russian Federation with hit-to-kill technology and telemetry data for missile defense interceptors or target vehicles.  
(2)Other sensitive missile defense informationNo funds authorized to be appropriated or otherwise made available for fiscal year 2014 for the Department of Defense may be used to provide the Russian Federation with sensitive missile defense information that would in any way compromise United States national security.  
(3)Congressional notificationIf the Secretary of Defense intends to provide the Russian Federation with any sensitive missile defense information that the Secretary determines will not compromise United States national security, the Secretary shall notify the congressional defense committees of the Secretary’s intent to provide such information not less than 7 days prior to the provision of such information, including an explanation of the reasons for providing the information and the reasons why providing the information will not compromise United States national security.    
1247.Amendments to annual report under Arms Control and Disarmament Act 
(a)Appropriate congressional committeesSection 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a) is amended— 
(1)in subsection (a), by striking the Speaker of the House of Representatives and to the chairman of the Committee on Foreign Relations of the Senate and inserting the appropriate congressional committees; 
(2)in subsection (c), by striking Congress and inserting appropriate congressional committees; and  
(3)by adding at the end the following new subsection: 
 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.. 
(b)Congressional briefingSection 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a), as amended by subsection (a) of this section, is further amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Congressional briefingNot later than May 15 of each year, the President shall provide to the appropriate congressional committees a briefing on the most-recent report required by this section.. 
1248.Report on actions to reduce support for ballistic missile proliferation 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States Government should develop a plan to reduce the spread of technology and expertise that could support the ballistic missile development programs of Iran, North Korea, and Syria, as well as any other nation determined by the United States Government to be a ballistic missile proliferation risk; and 
(2)such plan should include efforts to secure the cooperation of the Russian Federation and the People’s Republic of China to help reduce the spread of such ballistic missile technology and expertise. 
(b)Report 
(1)In generalNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report on steps that have been taken, and that are planned to be taken, to reduce the spread of technology and expertise that could support the ballistic missile development programs of Iran, North Korea, and Syria, as well as any other nation the Secretary determines to be a ballistic missile proliferation risk.  
(2)DefinitionIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; 
(B)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(C)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(3)FormThe report required by this subsection shall be submitted in unclassified form, but may contain a classified annex, if necessary.  
1249.Reports on international agreements relating to the Department of Defense 
(a)Reports requiredThe Secretary of Defense, in coordination with the Secretary of State, shall semi-annually submit to the Committees on Armed Services of the Senate and the House of Representatives a report on agreements described in subsection (b) which have entered into force, have been amended, or have been terminated during the previous 6-month period and with respect to which such agreements were previously notified by the Secretary of State to the Congress pursuant to section 112b of title 1, United States Code (commonly known as the Case-Zablocki Act). 
(b)Agreements describedAgreements referred to in subsection (a) are agreements relating to matters primarily or significantly related to or involving the Department of Defense, including, but not limited to— 
(1)matters such as where the Department of Defense will carry out activities under the agreement; and 
(2)matters such as where Department of Defense personnel are able to be present in a foreign country in light of the status protections, exemptions, and responsibilities afforded by the agreement. 
(c)Rule of constructionNothing in this section shall be construed to supersede the requirements of section 112b of title 1, United States Code. 
(d)Effective dateThis section shall take effect on the date of the enactment of this Act, and shall apply with respect to an agreement described in subsection (b) on or after that date. 
(e)TerminationThe section shall terminate at the close of December 31, 2019. 
1250.Revision of statutory references to former NATO support organizations and related NATO agreements 
(a)Title 10, united states codeSection 2350d of title 10, United States Code, is amended— 
(1)by striking NATO Maintenance and Supply Organization each place it appears and inserting NATO Support Organization and its executive agencies; 
(2)in subsection (a)(1)— 
(A)by striking Weapon System Partnership Agreements and inserting Support Partnership Agreements; and 
(B)in subparagraph (B), by striking a specific weapon system and inserting activities; and 
(3)in subsections (b), (c), (d), and (e), by striking Weapon System Partnership Agreement each place it appears and inserting Support Partnership Agreement. 
(b)Arms export control actSection 21(e)(3) of the Arms Export Control Act (22 U.S.C. 2761(e)(3)) is amended— 
(1)in subparagraphs (A) and (C)(i), by striking Maintenance and Supply Agency of the North Atlantic Treaty Organization and inserting North Atlantic Treaty Organization (NATO) Support Organization and its executive agencies; 
(2)in subparagraph (A)(i), by striking weapon system partnership agreement and inserting support partnership agreement; and 
(3)in subparagraph (C)(i)(II), by striking a specific weapon system and inserting activities. 
1251.Executive agreements with the Russian Federation relating to ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress that any executive agreement between the United States and the Russian Federation relating to ballistic missile defense should not limit the development or deployment of ballistic missile defense systems or capabilities of the United States or of the North Atlantic Treaty Organization. 
(b)BriefingPrior to signing an executive agreement with the Russian Federation relating to ballistic missile defense, the President, or the President’s designee, shall brief the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the objectives and contents of the executive agreement. 
1252.Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Syria or Iran. 
1253.Limitation on availability of funds to implement the Arms Trade Treaty 
(a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement the Arms Trade Treaty, unless the Arms Trade Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by the Congress. 
(b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards.  
1254.Report on military and security developments involving the Russian Federation 
(a)ReportNot later than June 1, 2014, the Secretary of Defense shall submit to the specified congressional committees a report on the security and military strategy of the Russian Federation. 
(b)Matters To Be includedThe report required under subsection (a) shall include the following: 
(1)An assessment of the security priorities and objectives of Russia. 
(2)The goals and factors shaping Russian security and military strategy, including military spending and investment priorities. 
(3)An assessment of the Russian military’s force structure. 
(4)Recent developments in Russian military doctrine and training. 
(5)The current state of United States military-to-military cooperation with Russia’s armed forces, which shall include the following: 
(A)A comprehensive and coordinated strategy for such military-to-military cooperation. 
(B)A summary of all such military-to-military cooperation during the one-year period preceding the report, including a summary of topics discussed. 
(C)A description of such military-to-military cooperation planned for the 12-month period following such report. 
(D)The Secretary's assessment of the benefits the Russians expect to gain from such military-to-military cooperation. 
(E)The Secretary's assessment of the benefits the Department of Defense expects to gain from such military-to-military cooperation, and any concerns regarding such cooperation. 
(F)The Secretary's assessment of how such military-to-military cooperation fit into the larger security relationship between the United States and the Russian Federation. 
(6)A description of Russia’s key military-to-military relationships with other countries, and how these relationships fit into Russia’s larger security and military strategy. 
(7)Other military and security developments involving Russia that the Secretary of Defense considers relevant to United States national security. 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(d)DefinitionIn this section the term specified congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1255.Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport 
(a)ProhibitionNone of the funds authorized to be appropriated for the Department of Defense for fiscal year 2014 may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, to make a grant, to, or to provide a loan or loan guarantee to Rosoboronexport. 
(b)National security waiver authorityThe Secretary of Defense may waive the applicability of subsection (a) if the Secretary determines that such a waiver is in the national security interests of the United States. 
(c)Requirements relating to use of funds pursuant to waiver 
(1)Notice to Congress before obligation of fundsNot later than 30 days before obligating funds pursuant to the waiver under subsection (b), the Secretary of Defense shall submit to Congress a notice on the obligation of funds pursuant to the waiver. 
(2)ReportNot later than 15 days after the submittal of the notice under paragraph (1), the Secretary shall submit to Congress a report setting forth the following: 
(A)An assessment of the number, if any, of S–300 advanced anti-aircraft missiles that Rosoboronexport has delivered to the Assad regime in Syria. 
(B)A list of the known contracts, if any, that Rosoboronexport has signed with the Assad regime since January 1, 2013. 
(d)Rule of constructionNothing in this Act shall be construed to prohibit the use of funds authorized to be appropriated for the Department of Defense to enter into a contract or other agreement with Rosoboronexport for the purpose of supplying spare parts for the sustained maintenance of helicopters operated by the Afghan National Security Forces. 
XIIICooperative Threat Reduction 
 
Sec. 1301. Specification of cooperative threat reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Extension of authority for utilization of contributions to the cooperative threat reduction program. 
Sec. 1304. Strategy to modernize cooperative threat reduction and prevent the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region. 
1301.Specification of cooperative threat reduction programs and funds 
(a)Specification of cooperative threat reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note). 
(b)Fiscal year 2014 cooperative threat reduction funds definedAs used in this title, the term fiscal year 2014 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2014, 2015, and 2016. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $528,455,000 authorized to be appropriated to the Department of Defense for fiscal year 2014 in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $5,700,000. 
(2)For chemical weapons destruction, $13,000,000. 
(3)For global nuclear security, $32,808,000. 
(4)For cooperative biological engagement, $306,325,000. 
(5)For proliferation prevention, $136,072,000. 
(6)For threat reduction engagement, $6,375,000. 
(7)For activities designated as Other Assessments/Administrative Costs, $28,175,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2014 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (7) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2014 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2014 for a purpose listed in paragraphs (1) through (7) of subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (7) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
(d)Enhanced authority 
(1)In generalThe percentage limitation specified in subsection (a) of section 1305 of the National Defense Authorization Act for Fiscal Year 2010 (22 U.S.C. 5965) shall not apply with respect to amounts appropriated or otherwise made available for fiscal year 2014 or 2015 for the Cooperative Threat Reduction Program of the Department of Defense to the extent that amounts expended in excess of such percentage limitation for either such fiscal year are expended for activities undertaken under that section with respect to Syria. 
(2)Quarterly briefings 
(A)Initial briefingNot later than April 15, 2014, the Secretary shall provide to the appropriate congressional committees a briefing on activities described in subsection (a) that includes the following: 
(i)A comprehensive assessment of the chemical weapons stockpiles in Syria, including names, types, and quantities of chemical weapons agents, types of munitions, and location and form of storage, production, and research and development facilities. 
(ii)An assessment of undeclared chemical weapons stockpiles, munitions, and facilities. 
(iii)A detailed plan for carrying out such activities. 
(iv)Estimated costs, timelines, and milestones for carrying out the plan, including accounting of funds expended between September 27, 2013, and the date of the initial briefing. 
(v)A discussion of the planned final disposition of equipment and facilities procured using funds authorized for such activities. 
(vi)A detailed list of pledges made and funds received by foreign nations and multilateral organizations. 
(vii)Any other issues or events that reflect the current status of the efforts to remove and destroy Syria’s chemical weapons. 
(B)Subsequent briefingsNot later than 90 days after providing the briefing required by subparagraph (A), and each 90-day period thereafter, the Secretary shall provide to the appropriate congressional committees a briefing on the activities carried out under subsection (a) that includes the following: 
(i)An accounting of the funds expended as of the date of the briefing to carry out such activities. 
(ii)An estimate of the funds that are expected to be expended for such activities in the 90-day period following the briefing. 
(iii)An identification of recipients of assistance pursuant to such activities. 
(iv)A description of the types of equipment and services procured in carrying out such activities. 
(v)A detailed list of pledges made and funds received by foreign nations and multilateral organizations. 
(vi)Any other issues or events that reflect the current status of the efforts to remove and destroy Syria’s chemical weapons. 
(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees  means the following: 
(A)The congressional defense committees. 
(B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1303.Extension of authority for utilization of contributions to the cooperative threat reduction programSection 1303(g) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2557; 22 U.S.C. 5952 note) is amended by striking December 31, 2015 and inserting December 31, 2018. 
1304.Strategy to modernize cooperative threat reduction and prevent the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region 
(a)Strategy requiredThe Secretary of Defense, in coordination with the Secretary of State and the Secretary of Energy, shall establish a comprehensive and broad nonproliferation strategy to advance cooperative efforts with the governments of countries in the Middle East and North Africa to reduce the threat from the proliferation of weapons of mass destruction and related materials. 
(b)ElementsThe strategy required by subsection (a) shall— 
(1)build upon the current activities of the nonproliferation programs of the Department of Defense, the Department of State, the Department of Energy, and other departments and agencies of the Federal Government designed to mitigate the range of threats posed by weapons of mass destruction and related materials in the Middle East and North Africa region; 
(2)review issues relating to the threat from the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region on a regional basis as well as on a country-by-country basis; 
(3)review the activities and achievements in the Middle East and North Africa region of— 
(A)the Cooperative Threat Reduction program of the Department of Defense; 
(B)the nonproliferation programs of the Department of State and the Department of Energy; and 
(C)programs of other departments and agencies of the Federal Government designed to address nuclear, chemical, and biological safety and security issues; 
(4)ensure the continued coordination of cooperative nonproliferation efforts within the Federal Government;  
(5)mobilize and leverage additional resources from countries that cooperate with the United States with respect to nonproliferation efforts, nongovernmental and multilateral organizations, and international institutions; 
(6)include an assessment of what countries are financially, materially, or technologically supporting proliferation in the Middle East and North Africa region and how the strategy will prevent, stop, or interdict such support; 
(7)include an estimate of associated costs required to plan and execute the proposed cooperative threat reduction activities under the strategy; and 
(8)include a discussion of the metrics to measure the success of the strategy and such activities in reducing the regional threat of the proliferation of weapons of mass destruction. 
(c)Integration and coordinationThe strategy required by subsection (a) shall include— 
(1)an assessment of gaps in current cooperative efforts to reduce the threat from the proliferation of weapons of mass destruction and related materials in the Middle East and North Africa region; 
(2)an articulation of the priorities of the United States with respect to reducing such threat; 
(3)the establishment of appropriate metrics for determining success with respect to reducing such threat; and 
(4)methods for ensuring that the strategy conforms to broader efforts by the United States to reduce the threat from weapons of mass destruction. 
(d)ConsultationsIn establishing the strategy required by subsection (a), the Secretary of Defense shall consult with governmental and nongovernmental experts in matters relating to nonproliferation that present a diverse set of views. 
(e)Submission of strategy and implementation plan 
(1)In generalNot later than March 31, 2014, the Secretary of Defense shall submit to the appropriate congressional committees the strategy required by subsection (a) and a plan for the implementation of the strategy. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following:  
(A)The congressional defense committees. 
(B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(3)FormThe strategy and plan required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
XIVOther Authorizations 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Use of National Defense Stockpile for the conservation of a strategic and critical materials supply. 
Sec. 1412. Authority to acquire additional materials for the National Defense Stockpile. 
Subtitle C—Other Matters 
Sec. 1421. Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1422. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1423. Cemeterial expenses. 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2014 for the National Defense Sealift Fund, as specified in the funding table in section 4501. 
1403.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 
1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1406.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2014 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. 
BNational Defense Stockpile 
1411.Use of National Defense Stockpile for the conservation of a strategic and critical materials supply 
(a)Presidential responsibility for conservation of stockpile materialsSection 6(a) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98e(a)) is amended— 
(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and 
(2)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)provide for the appropriate recovery of any strategic and critical materials under section 3(a) that may be available from excess materials made available for recovery purposes by other Federal agencies;. 
(b)Uses of National Defense Stockpile Transaction FundSection 9(b)(2) of such Act (50 U.S.C. 98h(b)(2)) is amended— 
(1)by redesignating subparagraphs (D) through (L) as subparagraphs (E) through (M), respectively; and 
(2)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D)Encouraging the appropriate conservation of strategic and critical materials.. 
(c)Development of domestic sourcesSection 15(a) of such Act (50 U.S.C. 98h–6(a)) is amended, in the matter preceding paragraph (1), by inserting and appropriate conservation after development. 
1412.Authority to acquire additional materials for the National Defense Stockpile 
(a)Acquisition authorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States: 
(1)Ferroniobium. 
(2)Dysprosium Metal. 
(3)Yttrium Oxide. 
(4)Cadmium Zinc Tellurium Substrate Materials. 
(5)Lithium Ion Precursors. 
(6)Triamino-Trinitrobenzene and Insensitive High Explosive Molding Powders. 
(b)Amount of authorityThe National Defense Stockpile Manager may use up to $41,000,000 of the National Stockpile Transaction Fund for acquisition of the materials specified in subsection (a). 
(c)Fiscal year limitationThe authority under this section is available for purchases during fiscal year 2014 through fiscal year 2019. 
COther Matters 
1421.Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1406 and available for the Defense Health Program for operation and maintenance, $143,087,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
1422.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2014 from the Armed Forces Retirement Home Trust Fund the sum of $67,800,000 for the operation of the Armed Forces Retirement Home. 
1423.Cemeterial expensesFunds are hereby authorized to be appropriated for the Department of the Army for fiscal year 2014 for cemeterial expenses, not otherwise provided for, in the amount of $45,800,000. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Sec. 1509. Defense Health Program. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations, Reports, and Other Matters 
Sec. 1531. Afghanistan Security Forces Fund. 
Sec. 1532. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1533. Future role of Joint Improvised Explosive Device Defeat Organization. 
Sec. 1534. Extension of authority for Task Force for Business and Stability Operations in Afghanistan. 
AAuthorization of Additional Appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2014 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2014 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 
1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2014 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 
1507.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 
1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 
1509.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2014 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. 
BFinancial Matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1522.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2014 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $4,000,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
CLimitations, Reports, and Other Matters 
1531.Afghanistan Security Forces Fund 
(a)Continuation of existing limitations on use of funds in FundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2014 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424). 
(b)Revision of Plan for Use of Afghanistan Security Forces Fund 
(1)Revision and PurposeThe Secretary of Defense shall revise the plan required by section 1531(e) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2056) regarding use of the Afghanistan Security Forces Fund through September 30, 2017, to ensure that an office or official of the Department of Defense is identified as responsible for each program or activity supported using funds available to the Department of Defense through the Afghanistan Security Forces Fund. 
(2)SubmissionNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional committees the plan as revised pursuant to paragraph (1). 
(c)Promotion of recruitment and retention of women 
(1)In generalOf the funds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2014, no less than $25,000,000 shall be available to be used for programs and activities to support the recruitment, integration, retention, training, and treatment of women in the Afghanistan National Security Forces (ANSF). 
(2)Types of programs and activitiesSuch programs and activities may include, but are not limited to— 
(A)efforts to recruit women into the ANSF, including the special operations forces; 
(B)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights; 
(C)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior; 
(D)efforts to address harassment and violence against women within the ANSF; 
(E)efforts to increase female security personnel in connection with elections in Afghanistan; and 
(F)improvements to infrastructure that address the requirements of women serving in the ANSF. 
(d)Equipment disposal 
(1)Acceptance of certain equipmentThe Secretary of Defense may accept equipment procured using funds authorized under prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States if the Secretary provides written notification to the congressional defense committees of the Secretary’s intention to accept such equipment. 
(2)Treatment as Department of Defense stocksThe equipment described in paragraph (1), and equipment not yet transferred to the security forces of Afghanistan that is determined by the Commander, Combined Security Transition Command-Afghanistan (or the Commander’s designee) to no longer be required for transfer to such forces, may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. 
(3)Reports 
(A)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that details all equipment that was transferred to the security forces of Afghanistan and returned by such forces to the United States, including type of equipment and reason for its return. 
(B)Subsequent reportsNot later than 30 days after the end of the first two fiscal year quarters of fiscal year 2014, and not later than 30 days after the end of each fiscal half-year thereafter, the Secretary shall submit to the congressional defense committees a report on the equipment accepted under paragraph (1) during such fiscal year quarter or half-year, as the case may be. Each report shall include, for the period covered by such report, a list of all equipment accepted under paragraph (1) that was treated as the stocks of the Department pursuant to paragraph (2). 
1532.Joint Improvised Explosive Device Defeat Fund 
(a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2014. 
(b)Termination of notification requirementEffective December 31, 2014, paragraph (4) of subsection (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by section 1503(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), is repealed. 
(c)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c)(4) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057) is amended by striking December 31, 2013 and inserting December 31, 2014. 
(d)Semiannual obligations and expenditure reportsNot later April 15 and October 15, 2014, the Secretary of Defense shall provide to the congressional defense committees a report on the Joint Improvised Explosive Device Defeat Fund explaining commitments, obligations, and expenditures by line of operation during the preceding six months. 
1533.Future role of Joint Improvised Explosive Device Defeat Organization 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the future plans of the Department of Defense for the Joint Improvised Explosive Device Defeat Organization (JIEDDO). The Secretary shall prepare the report in consultation with the Chairman of the Joint Chiefs of Staff. 
(b)Required elementsThe report required by subsection (a) shall include the following elements: 
(1)The operational and enduring requirements considered in determining the future plans for JIEDDO. 
(2)If the Secretary of Defense plans to discontinue JIEDDO— 
(A)a description of how JIEDDO’s major programs, capabilities, and lines of operations will be integrated into other components within the Department of Defense or discontinued; and 
(B)a statement of the estimated costs to other components of the Department for any JIEDDO program, capability, or line of operations reassigned to such components. 
(3)If the Secretary of Defense plans to continue JIEDDO— 
(A)a statement of the expected mission of JIEDDO; 
(B)a description of the expected organizational structure for JIEDDO, including the reporting structure and lines of operation within the Department and personnel strength, including contractors; and 
(C)a statement of the estimated costs and budgetary impacts related to implementing any changes to the mission of JIEDDO and its organizational structure. 
(4)A timeline for implementation of the selected alternative described in paragraph (2) or (3). 
(5)A description of how the Department will identify and incorporate lessons learned from establishing and managing JIEDDO and its programs. 
1534.Extension of authority for Task Force for Business and Stability Operations in Afghanistan 
(a)ExtensionSubsection (a) of section 1535 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4426), as most recently amended by section 1533 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2058), is further amended— 
(1)in paragraph (6), by striking and October 31, 2011, October 31, 2012, and October 31, 2013 and inserting October 31 of each of 2011 through 2014; and 
(2)in paragraph (8), by striking September 30, 2013 and inserting December 31, 2014. 
(b)FundingSubparagraph (B) of paragraph (4) of such subsection, as so amended, is further amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(iii)may not exceed $63,800,000 for fiscal year 2014.. 
(c)Additional limitation on availability of fundsParagraph (4) of such subsection is further amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); 
(2)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)Limitation on availability of funds for fiscal year 2014None of the funds available for fiscal year 2014 pursuant to subparagraph (B)(iii) may be obligated to assist the Government of Afghanistan in the purchase of equipment, supplies, or materials for mining and oil and gas resources during fiscal year 2014 or the installation of such equipment, supplies, or materials, until the date on which the Secretary of Defense certifies to the Committees on Armed Services of the Senate and the House of Representatives that the Government of Afghanistan has agreed to reimburse the Government of the United States for the amount of any such funds, from royalties received from mining or oil and gas contracts awarded by the Government of Afghanistan.; and 
(3)in subparagraph (D), as redesignated by paragraph (1), by inserting of funds across fiscal years after Availability. 
(d)Conversion of update of implementation of transition action plan from quarterly to biannuallyParagraph (7)(B) of such subsection, as so amended, is further amended by striking 90 days and inserting180 days. 
XVIIndustrial Base Matters 
 
Subtitle A—Defense Industrial Base Matters 
Sec. 1601. Periodic audits of contracting compliance by Inspector General of Department of Defense. 
Sec. 1602. Foreign space activities. 
Sec. 1603. Proof of Concept Commercialization Pilot Program. 
Subtitle B—Matters Relating to Small Business Concerns 
Sec. 1611. Advancing small business growth. 
Sec. 1612. Amendments relating to Procurement Technical Assistance Cooperative Agreement Program. 
Sec. 1613. Reporting on goals for procurement contracts awarded to small business concerns. 
Sec. 1614. Credit for certain small business subcontractors. 
Sec. 1615. Inapplicability of requirement to review and justify certain contracts. 
ADefense Industrial Base Matters 
1601.Periodic audits of contracting compliance by Inspector General of Department of Defense 
(a)Requirement for periodic audits of contracting complianceThe Inspector General of the Department of Defense shall conduct periodic audits of contracting practices and policies related to procurement under section 2533a of title 10, United States Code.  
(b)Requirement for additional information in semiannual reportsThe Inspector General of the Department of Defense shall ensure that findings and other information resulting from audits conducted pursuant to subsection (a) are included in the semiannual report transmitted to congressional committees under section 8(f)(1) of the Inspector General Act of 1978 (5 U.S.C. App.).  
1602.Foreign space activities 
(a)Contracts with certain foreign entities 
(1)In generalChapter 135 of title 10, United States Code, as amended by section 911(a) of this Act, is further amended by adding at the end the following new section: 
 
2279.Foreign commercial satellite services 
(a)ProhibitionExcept as provided in subsection (b), the Secretary of Defense may not enter into a contract for satellite services with a foreign entity if the Secretary reasonably believes that— 
(1)the foreign entity is an entity in which the government of a covered foreign country has an ownership interest that enables that government to affect satellite operations; or 
(2)the foreign entity plans to or is expected to provide launch or other satellite services under the contract from a covered foreign country.  
(b)Notice and exceptionThe prohibition in subsection (a) shall not apply to a contract if— 
(1)the Secretary determines it is in the national security of the United States to enter into such contract; and 
(2)not later than 7 days before entering into such contract, the Secretary, in consultation with the Director of National Intelligence, submits to the congressional defense committees a national security assessment for such contract that includes the following: 
(A)The projected period of performance (including any period covered by options to extend the contract), the financial terms, and a description of the services to be provided under the contract. 
(B)To the extent practicable, a description of the ownership interest that a covered foreign country has in the foreign entity providing satellite services to the Department of Defense under the contract and the launch or other satellite services that will be provided in a covered foreign country under the contract. 
(C)A justification for entering into a contract with such foreign entity and a description of the actions necessary to eliminate the need to enter into such a contract with such foreign entity in the future. 
(D)A risk assessment of entering into a contract with such foreign entity, including an assessment of mission assurance and security of information and a description of any measures necessary to mitigate risks found by such risk assessment. 
(c)Delegation of notice and exception authorityThe Secretary of Defense may only delegate the authority under subsection (b) to enter into a contract subject to the prohibition under subsection (a) to the Deputy Secretary of Defense, the Under Secretary of Defense for Policy, or the Under Secretary of Defense for Acquisition, Technology, and Logistics and such authority may not be further delegated. 
(d)Form of assessmentsEach assessment under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
(e)Covered foreign country definedIn this section, the term covered foreign country means a country described in section 1261(c)(2) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2019).. 
(2)Table of sections amendmentThe table of sections at the beginning of such chapter, as amended by section 911(b) of this Act, is further amended by adding at the end the following item: 
 
 
2279. Foreign commercial satellite services.. 
(b)Limitation on construction on United States territory of satellite positioning ground monitoring stations of foreign governments 
(1)Certification 
(A)In generalThe President may not authorize or permit the construction of a global navigation satellite system ground monitoring station directly or indirectly controlled by a foreign government (including a ground monitoring station owned, operated, or controlled on behalf of a foreign government) in the territory of the United States unless the Secretary of Defense and the Director of National Intelligence jointly certify to the appropriate congressional committees that such ground monitoring station will not possess the capability or potential to be used for the purpose of gathering intelligence in the United States or improving any foreign weapon system. 
(B)FormEach certification under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(2)National security waiverThe Secretary of Defense and the Director of National Intelligence may jointly waive the certification requirement in paragraph (1) for a ground monitoring station if— 
(A)the Secretary and the Director jointly determine that the waiver is in the vital interests of the national security of the United States; and 
(B)the Secretary and the Director ensure that— 
(i)all data collected or transmitted from ground monitoring stations covered by the waiver are not encrypted; 
(ii)all persons involved in the construction, operation, and maintenance of such ground monitoring stations are United States persons; 
(iii)such ground monitoring stations are not located in geographic proximity to sensitive United States national security sites; 
(iv)the United States approves all equipment to be located at such ground monitoring stations; 
(v)appropriate actions are taken to ensure that any such ground monitoring stations do not pose a cyber espionage or other threat, including intelligence or counterintelligence, to the national security of the United States; and 
(vi)any improvements to such ground monitoring stations do not reduce or compete with the advantages of Global Positioning System technology for users. 
(3)Waiver reportFor each waiver under paragraph (2), the Secretary of Defense and the Director of National Intelligence, in consultation with the Secretary of State, shall jointly submit to the appropriate congressional committees a report containing— 
(A)the reason why it is not possible to provide the certification under paragraph (1) for the ground monitoring stations covered by such waiver; 
(B)an assessment of the impact of the exercise of authority under paragraph (2) with respect to such ground monitoring stations on the national security of the United States; 
(C)a description of the means to be used to mitigate any such impact to the United States for the duration that such ground monitoring stations are operated in the territory of the United States; and 
(D)any other information in connection with the waiver that the Secretary of Defense and the Director of National Intelligence, in consultation with the Secretary of State, consider appropriate. 
(4)NoticeNot later than 30 days before the exercise of the authority to waive under paragraph (2) the certification requirement under paragraph (1) for a ground monitoring station, the Secretary of Defense and the Director of National Intelligence shall jointly provide to the appropriate congressional committees notice of the exercise of such authority and the report required under paragraph (3) with respect to such ground monitoring station. 
(5)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(6)SunsetEffective on the date that is five years after the date of the enactment of this Act, paragraphs (1) through (5) are repealed. 
1603.Proof of Concept Commercialization Pilot Program 
(a)Pilot ProgramThe Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering, may establish and implement a pilot program, to be known as the Proof of Concept Commercialization Pilot Program, in accordance with this section. 
(b)PurposeThe purpose of the pilot program is to accelerate the commercialization of basic research innovations from qualifying institutions. 
(c)Awards 
(1)In generalUnder the pilot program, the Secretary shall make financial awards to qualifying institutions in accordance with this subsection. 
(2)Competitive, merit-based processAn award under the pilot program shall be made using a competitive, merit-based process. 
(3)EligibilityA qualifying institution shall be eligible for an award under the pilot program if the institution agrees to— 
(A)use funds from the award for the uses specified in paragraph (5); and 
(B)oversee the use of the funds through— 
(i)a rigorous, diverse review board comprised of experts in translational and proof of concept research, including industry, start-up, venture capital, technical, financial, and business experts and university technology transfer officials; 
(ii)technology validation milestones focused on market feasibility; 
(iii)simple reporting on program progress; and 
(iv)a process to reallocate funding from poor performing projects to those with more potential. 
(4)CriteriaAn award may be made under the pilot program to a qualifying institution in accordance with the following criteria: 
(A)The extent to which a qualifying institution— 
(i)has an established and proven technology transfer or commercialization office and has a plan for engaging that office in the program’s implementation or has outlined an innovative approach to technology transfer that has the potential to increase or accelerate technology transfer outcomes and can be adopted by other qualifying institutions; 
(ii)can assemble a project management board comprised of industry, start-up, venture capital, technical, financial, and business experts; 
(iii)has an intellectual property rights strategy or office; and 
(iv)demonstrates a plan for sustainability beyond the duration of the funding from the award. 
(B)Such other criteria as the Secretary determines necessary. 
(5)Use of award 
(A)In generalSubject to subparagraph (B), the funds from an award may be used to evaluate the commercial potential of existing discoveries, including activities that contribute to determining a project’s commercialization path, including technical validations, market research, clarifying intellectual property rights, and investigating commercial and business opportunities. 
(B)Limitations 
(i)The amount of an award may not exceed $500,000 a year.  
(ii)Funds from an award may not be used for basic research, or to fund the acquisition of research equipment or supplies unrelated to commercialization activities. 
(d)ReportNot later than one year after the establishment of the pilot program, the Secretary shall submit to the congressional defense committees and to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the effectiveness of the activities of the pilot program. The report shall include— 
(1)a detailed description of the pilot program, including incentives and activities undertaken by review board experts; 
(2)an accounting of the funds used in the pilot program; 
(3)a detailed description of the institutional selection process; 
(4)a detailed compilation of results achieved by the pilot program; and 
(5)an analysis of the program’s effectiveness, with data supporting the analysis. 
(e)Qualifying institution definedIn this section, the term qualifying institution means a nonprofit institution, as defined in section 4(3) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703(3)), or a Federal laboratory, as defined in section 4(4) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703(4)). 
(f)LimitationNot more than $5,000,000 may be obligated or expended to conduct the pilot program under this section. 
(g)TerminationThe pilot program conducted under this section shall terminate on September 30, 2018. 
BMatters Relating to Small Business Concerns 
1611.Advancing small business growth 
(a)Advancing small business growth 
(1)In generalChapter 142 of title 10, United States Code, is amended— 
(A)by redesignating section 2419 as section 2420; and 
(B)by inserting after section 2418 the following new section 2419: 
 
2419.Advancing small business growth 
(a)Contract clause required 
(1)The Under Secretary of Defense for Acquisition, Technology, and Logistics shall require the clause described in paragraph (2) to be included in each covered contract awarded by the Department of Defense. 
(2)The clause described in this paragraph is a clause that— 
(A)requires the contractor to acknowledge that acceptance of the contract may cause the business to exceed the applicable small business size standards (established pursuant to section 3(a) of the Small Business Act) for the industry concerned and that the contractor may no longer qualify as a small business concern for that industry; and 
(B)encourages the contractor to develop capabilities and characteristics typically desired in contractors that are competitive as an other-than-small business in that industry. 
(b)Availability of assistanceCovered small businesses may be provided assistance as part of any procurement technical assistance furnished pursuant to this chapter. 
(c)DefinitionsIn this section: 
(1)The term covered contract means a contract— 
(A)awarded to a qualified small business concern as defined pursuant to section 3(a) of the Small Business Act; and 
(B)with an estimated annual value— 
(i)that will exceed the applicable receipt-based small business size standard; or 
(ii)if the contract is in an industry with an employee-based size standard, that will exceed $70,000,000. 
(2)The term covered small business means a qualified small business concern as defined pursuant to section 3(a) of the Small Business Act that has entered into a contract with the Department of Defense that includes a contract clause described in subsection (a)(2).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 2419 and inserting the following: 
 
 
2419. Advancing small business growth. 
2420. Regulations.. 
(b)Exception to limitation on fundingSection 2414 of such title is amended— 
(1)in subsection (a), by striking The value and inserting Except as provided in subsection (c), the value; and 
(2)by adding at the end the following new subsection (c): 
 
(c)ExceptionThe value of the assistance provided in accordance with section 2419(b) of this title is not subject to the limitations in subsection (a).. 
(c)Revisions to cooperative agreements 
(1)Full funding allowed for certain assistanceSection 2413(b) of such title is amended— 
(A)by striking except that in the case and inserting:  
except that— 
(1)in the case; 
(B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(2)in the case of a program sponsored by such an entity that provides assistance for covered small businesses pursuant to section 2419(b) of this title, the Secretary may agree to furnish the full cost of such assistance.. 
(2)Additional considerationsSection 2413 of such title is further amended by adding at the end the following new subsection: 
 
(e)In determining the level of funding to provide under an agreement under subsection (b), the Secretary shall consider the forecast by the eligible entity of demand for procurement technical assistance, and, in the case of an established program under this chapter, the outlays and receipts of such program during prior years of operation.. 
(3)Conforming amendmentSection 2413(d) of such title is amended by striking and in determining the level of funding to provide under an agreement under subsection (b),. 
(d)Report requiredNot later than March 15, of 2015, 2016, and 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of the amendments made by this section, along with any recommendations for improving the Procurement Technical Assistance Cooperative Agreement Program. 
1612.Amendments relating to Procurement Technical Assistance Cooperative Agreement Program 
(a)Increase in Government shareSection 2413(b) of title 10, United States Code, is amended— 
(1)by striking one-half both places it appears and inserting 65 percent; and 
(2)by striking three-fourths and inserting 75 percent. 
(b)Increase in limitations on value of assistanceSection 2414(a) of such title is amended— 
(1)in paragraphs (1) and (4), by striking $600,000 and inserting $750,000; 
(2)in paragraph (2), by striking $300,000 and inserting $450,000; and 
(3)in paragraph (3), by striking $150,000 and inserting $300,000.  
1613.Reporting on goals for procurement contracts awarded to small business concernsSubsection (h)(1) of section 15 of the Small Business Act (15 U.S.C. 644) is amended— 
(1)by striking and at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D)a remediation plan with proposed new practices to better meet such goals, including analysis of factors leading to any failure to achieve such goals.. 
1614.Credit for certain small business subcontractors 
(a)In generalSection 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended— 
(1)in paragraph (6)(D), by adding before the semicolon at the end the following: 
, and assurances at a minimum that the offeror or bidder, and all subcontractors required to maintain subcontracting plans pursuant to this paragraph, will— 
(i)review and approve subcontracting plans submitted by their subcontractors;  
(ii)monitor subcontractor compliance with their approved subcontracting plans;  
(iii)ensure that subcontracting reports are submitted by their subcontractors when required;  
(iv)acknowledge receipt of their subcontractors’ reports;  
(v)compare the performance of their subcontractors to subcontracting plans and goals; and  
(vi)discuss performance with subcontractors when necessary to ensure their subcontractors make a good faith effort to comply with their subcontracting plans; 
(2)in paragraph (6)(F), by striking and at the end; 
(3)by redesignating subparagraph (G) of paragraph (6) as subparagraph (H), and inserting after subparagraph (F) of paragraph (6) the following new subparagraph (G): 
 
(G)a recitation of the types of records the successful offeror or bidder will maintain to demonstrate procedures which have been adopted to ensure subcontractors at all tiers comply with the requirements and goals set forth in the plan established in accordance with subparagraph (D) of this paragraph, including— 
(i)the establishment of source lists of small business concerns, small business concerns owned and controlled by veterans, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women; and 
(ii)efforts to identify and award subcontracts to such small business concerns; and; 
(4)by adding at the end the following:  
 
(16)Credit for certain subcontractors 
(A)For purposes of determining whether or not a prime contractor has attained the percentage goals specified in paragraph (6)—  
(i)if the subcontracting goals pertain only to a single contract with the executive agency, the prime contractor shall receive credit for small business concerns performing as first tier subcontractors or subcontractors at any tier pursuant to the subcontracting plans required under paragraph (6)(D) in an amount equal to the dollar value of work awarded to such small business concerns; and  
(ii)if the subcontracting goals pertain to more than one contract with one or more executive agencies, or to one contract with more than one executive agency, the prime contractor may only count first tier subcontractors that are small business concerns. 
(B)Nothing in this paragraph shall abrogate the responsibility of a prime contractor to make a good-faith effort to achieve the first tier small business subcontracting goals negotiated under paragraph (6)(A), or the requirement for subcontractors with further opportunities for subcontracting to make a good-faith effort to achieve the goals established under paragraph (6)(D).. 
(b)Definitions pertaining to subcontractingSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following:  
 
(dd)Definitions pertaining to subcontractingIn this Act:  
(1)SubcontractThe term subcontract means a legally binding agreement between a contractor that is already under contract to another party to perform work, and a third party, hereinafter referred to as the subcontractor, for the subcontractor to perform a part, or all, of the work that the contractor has undertaken.  
(2)First tier subcontractorThe term first tier subcontractor means a subcontractor who has a subcontract directly with the prime contractor. 
(3)At any tierThe term at any tier means any subcontractor other than a subcontractor who is a first tier subcontractor.. 
(c)Implementation and Effective Date 
(1)Requirement for planNot later than 180 days after the date of the enactment of this Act, the Administrator of the Small Business Administration, the Secretary of Defense, and the Administrator of General Services shall submit to the Committee on Small Business and the Committee on Armed Services of the House of Representatives and the Committee on Small Business and Entrepreneurship and the Committee on Armed Services of the Senate a plan to implement this section and the amendments made by this section. The plan shall contain assurances that the appropriate tracking mechanisms are in place to enable transparency of subcontracting activities at all tiers. 
(2)Completion of plan actionsNot later than one year after the date of the enactment of this Act, the Administrator of the Small Business Administration, the Secretary of Defense, and the Administrator of General Services shall complete the actions required by the plan. 
(3)RegulationsNo later than 18 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall promulgate any regulations necessary, and the Federal Acquisition Regulation shall be revised, to implement this section and the amendments made by this section. 
(4)ApplicabilityAny regulations promulgated pursuant to paragraph (3) shall apply to contracts entered into after the last day of the fiscal year in which the regulations are promulgated. 
1615.Inapplicability of requirement to review and justify certain contractsIn the case of a contract to which the provisions of section 46 of the Small Business Act (15 U.S.C. 657s) apply, the requirements under section 802 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1824; 10 U.S.C. 2304 note) do not apply. 
XVIISexual Assault Prevention and Response and Related Reforms 
 
Subtitle A—Reform of Uniform Code of Military Justice 
Sec. 1701. Extension of crime victims’ rights to victims of offenses under the Uniform Code of Military Justice. 
Sec. 1702. Revision of Article 32 and Article 60, Uniform Code of Military Justice. 
Sec. 1703. Elimination of five-year statute of limitations on trial by court-martial for additional offenses involving sex-related crimes. 
Sec. 1704. Defense counsel interview of victim of an alleged sex-related offense in presence of trial counsel, counsel for the victim, or a Sexual Assault Victim Advocate. 
Sec. 1705. Discharge or dismissal for certain sex-related offenses and trial of such offenses by general courts-martial. 
Sec. 1706. Participation by victim in clemency phase of courts-martial process. 
Sec. 1707. Repeal of the offense of consensual sodomy under the Uniform Code of Military Justice. 
Sec. 1708. Modification of Manual for Courts-Martial to eliminate factor relating to character and military service of the accused in rule on initial disposition of offenses. 
Sec. 1709. Prohibition of retaliation against members of the Armed Forces for reporting a criminal offense. 
Subtitle B—Other Amendments to Title 10, United States Code 
Sec. 1711. Prohibition on service in the Armed Forces by individuals who have been convicted of certain sexual offenses. 
Sec. 1712. Issuance of regulations applicable to the Coast Guard regarding consideration of request for permanent change of station or unit transfer by victim of sexual assault. 
Sec. 1713. Temporary administrative reassignment or removal of a member of the Armed Forces on active duty who is accused of committing a sexual assault or related offense. 
Sec. 1714. Expansion and enhancement of authorities relating to protected communications of members of the Armed Forces and prohibited retaliatory actions. 
Sec. 1715. Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assault. 
Sec. 1716. Designation and availability of Special Victims’ Counsel for victims of sex-related offenses. 
Subtitle C—Amendments to Other Laws 
Sec. 1721. Tracking of compliance of commanding officers in conducting organizational climate assessments for purposes of preventing and responding to sexual assaults. 
Sec. 1722. Advancement of submittal deadline for report of independent panel on assessment of military response systems to sexual assault. 
Sec. 1723. Retention of certain forms in connection with Restricted Reports and Unrestricted Reports on sexual assault involving members of the Armed Forces. 
Sec. 1724. Timely access to Sexual Assault Response Coordinators by members of the National Guard and Reserves. 
Sec. 1725. Qualifications and selection of Department of Defense sexual assault prevention and response personnel and required availability of Sexual Assault Nurse Examiners. 
Sec. 1726. Additional responsibilities of Sexual Assault Prevention and Response Office for Department of Defense sexual assault prevention and response program. 
Subtitle D—Studies, Reviews, Policies, and Reports 
Sec. 1731. Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases. 
Sec. 1732. Review and policy regarding Department of Defense investigative practices in response to allegations of Uniform Code of Military Justice violations. 
Sec. 1733. Review of training and education provided members of the Armed Forces on sexual assault prevention and response. 
Sec. 1734. Report on implementation of Department of Defense policy on the retention of and access to evidence and records relating to sexual assaults involving members of the Armed Forces. 
Sec. 1735. Review of the Office of Diversity Management and Equal Opportunity role in sexual harassment cases. 
Subtitle E—Other Matters 
Sec. 1741. Enhanced protections for prospective members and new members of the Armed Forces during entry-level processing and training. 
Sec. 1742. Commanding officer action on reports on sexual offenses involving members of the Armed Forces. 
Sec. 1743. Eight-day incident reporting requirement in response to unrestricted report of sexual assault in which the victim is a member of the Armed Forces. 
Sec. 1744. Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial. 
Sec. 1745. Inclusion and command review of information on sex-related offenses in personnel service records of members of the Armed Forces. 
Sec. 1746. Prevention of sexual assault at military service academies. 
Sec. 1747. Required notification whenever members of the Armed Forces are completing Standard Form 86 of the Questionnaire for National Security Positions. 
Subtitle F—Sense of Congress Provisions 
Sec. 1751. Sense of Congress on commanding officer responsibility for command climate free of retaliation. 
Sec. 1752. Sense of Congress on disposition of charges involving certain sexual misconduct offenses under the Uniform Code of Military Justice through courts-martial. 
Sec. 1753. Sense of Congress on the discharge in lieu of court-martial of members of the Armed Forces who commit sex-related offenses. 
AReform of Uniform Code of Military Justice 
1701.Extension of crime victims’ rights to victims of offenses under the Uniform Code of Military Justice 
(a)Victims' rights 
(1)In generalSubchapter I of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article): 
 
806b. Art. 6b.Rights of the victim of an offense under this chapter 
(a)Rights of a victim of an offense under this chapterA victim of an offense under this chapter has the following rights: 
(1)The right to be reasonably protected from the accused. 
(2)The right to reasonable, accurate, and timely notice of any of the following: 
(A)A public hearing concerning the continuation of confinement prior to trial of the accused. 
(B)A preliminary hearing under section 832 of this title (article 32) relating to the offense.  
(C)A court-martial relating to the offense. 
(D)A public proceeding of the service clemency and parole board relating to the offense. 
(E)The release or escape of the accused, unless such notice may endanger the safety of any person. 
(3)The right not to be excluded from any public hearing or proceeding described in paragraph (2) unless the military judge or investigating officer, as applicable, after receiving clear and convincing evidence, determines that testimony by the victim of an offense under this chapter would be materially altered if the victim heard other testimony at that hearing or proceeding. 
(4)The right to be reasonably heard at any of the following: 
(A)A public hearing concerning the continuation of confinement prior to trial of the accused. 
(B)A sentencing hearing relating to the offense. 
(C)A public proceeding of the service clemency and parole board relating to the offense. 
(5)The reasonable right to confer with the counsel representing the Government at any proceeding described in paragraph (2). 
(6)The right to receive restitution as provided in law. 
(7)The right to proceedings free from unreasonable delay. 
(8)The right to be treated with fairness and with respect for the dignity and privacy of the victim of an offense under this chapter. 
(b)Victim of an offense under this chapter definedIn this section, the term victim of an offense under this chapter means a person who has suffered direct physical, emotional, or pecuniary harm as a result of the commission of an offense under this chapter (the Uniform Code of Military Justice). 
(c)Legal guardian for certain victimsIn the case of a victim of an offense under this chapter who is under 18 years of age, incompetent, incapacitated, or deceased, the military judge shall designate a legal guardian from among the representatives of the estate of the victim, a family member, or other suitable person to assume the victim’s rights under this section. However, in no event may the person so designated be the accused. 
(d)Rule of constructionNothing in this section (article) shall be construed— 
(1)to authorize a cause of action for damages; or 
(2)to create, to enlarge, or to imply any duty or obligation to any victim of an offense under this chapter or other person for the breach of which the United States or any of its officers or employees could be held liable in damages.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 47 of such title (the Uniform Code of Military Justice) is amended by adding at the end the following new item: 
 
 
806b. Art. 6b. Rights of the victim of an offense under this chapter.. 
(b)Implementation 
(1)IssuanceNot later than one year after the date of the enactment of this Act— 
(A)the Secretary of Defense shall recommend to the President changes to the Manual for Courts-Martial to implement section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), as added by subsection (a); and 
(B)the Secretary of Defense and Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall prescribe such regulations as each such Secretary considers appropriate to implement such section. 
(2)Mechanisms for affording rightsThe recommendations and regulations required by paragraph (1) shall include the following: 
(A)Mechanisms for ensuring that victims are notified of, and accorded, the rights specified in section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), as added by subsection (a). 
(B)Mechanisms for ensuring that members of the Armed Forces and civilian personnel of the Department of Defense and the Coast Guard make their best efforts to ensure that victims are notified of, and accorded, the rights specified in such section. 
(C)Mechanisms for the enforcement of such rights, including mechanisms for application for such rights and for consideration and disposition of applications for such rights. 
(D)The designation of an authority within each Armed Force to receive and investigate complaints relating to the provision or violation of such rights. 
(E)Disciplinary sanctions for members of the Armed Forces and other personnel of the Department of Defense and Coast Guard who willfully or wantonly fail to comply with requirements relating to such rights. 
1702.Revision of Article 32 and Article 60, Uniform Code of Military Justice 
(a)Use of preliminary hearings 
(1)In generalSection 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended to read as follows: 
 
832. Art. 32.Preliminary hearing 
(a)Preliminary hearing required 
(1)No charge or specification may be referred to a general court-martial for trial until completion of a preliminary hearing. 
(2)The purpose of the preliminary hearing shall be limited to the following: 
(A)Determining whether there is probable cause to believe an offense has been committed and the accused committed the offense. 
(B)Determining whether the convening authority has court-martial jurisdiction over the offense and the accused. 
(C)Considering the form of charges. 
(D)Recommending the disposition that should be made of the case. 
(b)Hearing officer 
(1)A preliminary hearing under subsection (a) shall be conducted by an impartial judge advocate certified under section 827(b) of this title (article 27(b)) whenever practicable or, in exceptional circumstances in which the interests of justice warrant, by an impartial hearing officer who is not a judge advocate. If the hearing officer is not a judge advocate, a judge advocate certified under section 827(b) of this title (article 27(b)) shall be available to provide legal advice to the hearing officer. 
(2)Whenever practicable, when the judge advocate or other hearing officer is detailed to conduct the preliminary hearing, the officer shall be equal to or senior in grade to military counsel detailed to represent the accused or the Government at the preliminary hearing. 
(c)Report of resultsAfter conducting a preliminary hearing under subsection (a), the judge advocate or other officer conducting the preliminary hearing shall prepare a report that addresses the matters specified in subsections (a)(2) and (f). 
(d)Rights of accused and victim 
(1)The accused shall be advised of the charges against the accused and of the accused’s right to be represented by counsel at the preliminary hearing under subsection (a). The accused has the right to be represented at the preliminary hearing as provided in section 838 of this title (article 38) and in regulations prescribed under that section. 
(2)The accused may cross-examine witnesses who testify at the preliminary hearing and present additional evidence in defense and mitigation, relevant to the limited purposes of the hearing, as provided for in paragraph (4) and subsection (a)(2). 
(3)A victim may not be required to testify at the preliminary hearing. A victim who declines to testify shall be deemed to be not available for purposes of the preliminary hearing. 
(4)The presentation of evidence and examination (including cross-examination) of witnesses at a preliminary hearing shall be limited to the matters relevant to the limited purposes of the hearing, as provided in subsection (a)(2). 
(e)Recording of preliminary hearingA preliminary hearing under subsection (a) shall be recorded by a suitable recording device. The victim may request the recording and shall have access to the recording as prescribed by the Manual for Courts-Martial. 
(f)Effect of evidence of uncharged offenseIf evidence adduced in a preliminary hearing under subsection (a) indicates that the accused committed an uncharged offense, the hearing officer may consider the subject matter of that offense without the accused having first been charged with the offense if the accused— 
(1)is present at the preliminary hearing; 
(2)is informed of the nature of each uncharged offense considered; and 
(3)is afforded the opportunities for representation, cross-examination, and presentation consistent with subsection (d). 
(g)Effect of violationThe requirements of this section are binding on all persons administering this chapter, but failure to follow the requirements does not constitute jurisdictional error. 
(h)Victim definedIn this section, the term victim means a person who— 
(1)is alleged to have suffered a direct physical, emotional, or pecuniary harm as a result of the matters set forth in a charge or specification being considered; and 
(2)is named in one of the specifications.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of such title is amended by striking the item relating to section 832 and inserting the following new item: 
 
 
832. Art 32. Preliminary hearing.. 
(b)Elimination of unlimited command prerogative and discretion; imposition of additional limitationsSubsection (c) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(c) 
(1)Under regulations of the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority. 
(2) 
(A)Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this section. Subject to regulations of the Secretary concerned, such action may be taken only after consideration of any matters submitted by the accused under subsection (b) or after the time for submitting such matters expires, whichever is earlier. 
(B)Except as provided in paragraph (4), the convening authority or another person authorized to act under this section may approve, disapprove, commute, or suspend the sentence of the court-martial in whole or in part. 
(C)If the convening authority or another person authorized to act under this section acts to disapprove, commute, or suspend, in whole or in part, the sentence of the court-martial for an offense (other than a qualifying offense), the convening authority or other person shall provide, at that same time, a written explanation of the reasons for such action. The written explanation shall be made a part of the record of the trial and action thereon. 
(3) 
(A)Action on the findings of a court-martial by the convening authority or by another person authorized to act under this section is not required. 
(B)If the convening authority or another person authorized to act under this section acts on the findings of a court-martial, the convening authority or other person— 
(i)may not dismiss any charge or specification, other than a charge or specification for a qualifying offense, by setting aside a finding of guilty thereto; or 
(ii)may not change a finding of guilty to a charge or specification, other than a charge or specification for a qualifying offense, to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification. 
(C)If the convening authority or another person authorized to act under this section acts on the findings to dismiss or change any charge or specification for an offense (other than a qualifying offense), the convening authority or other person shall provide, at that same time, a written explanation of the reasons for such action. The written explanation shall be made a part of the record of the trial and action thereon. 
(D) 
(i)In this subsection, the term qualifying offense means, except in the case of an offense excluded pursuant to clause (ii), an offense under this chapter for which— 
(I)the maximum sentence of confinement that may be adjudged does not exceed two years; and 
(II)the sentence adjudged does not include dismissal, a dishonorable or bad-conduct discharge, or confinement for more than six months. 
(ii)Such term does not include any of the following: 
(I)An offense under subsection (a) or (b) of section 920 of this title (article 120). 
(II)An offense under section 920b or 925 of this title (articles 120b and 125). 
(III)Such other offenses as the Secretary of Defense may specify by regulation. 
(4) 
(A)Except as provided in subparagraph (B) or (C), the convening authority or another person authorized to act under this section may not disapprove, commute, or suspend in whole or in part an adjudged sentence of confinement for more than six months or a sentence of dismissal, dishonorable discharge, or bad conduct discharge. 
(B)Upon the recommendation of the trial counsel, in recognition of the substantial assistance by the accused in the investigation or prosecution of another person who has committed an offense, the convening authority or another person authorized to act under this section shall have the authority to disapprove, commute, or suspend the adjudged sentence in whole or in part, even with respect to an offense for which a mandatory minimum sentence exists. 
(C)If a pre-trial agreement has been entered into by the convening authority and the accused, as authorized by Rule for Courts–Martial 705, the convening authority or another person authorized to act under this section shall have the authority to approve, disapprove, commute, or suspend a sentence in whole or in part pursuant to the terms of the pre-trial agreement, subject to the following limitations for convictions of offenses that involve a mandatory minimum sentence: 
(i)If a mandatory minimum sentence of a dishonorable discharge applies to an offense for which the accused has been convicted, the convening authority or another person authorized to act under this section may commute the dishonorable discharge to a bad conduct discharge pursuant to the terms of the pre-trial agreement. 
(ii)Except as provided in clause (i), if a mandatory minimum sentence applies to an offense for which the accused has been convicted, the convening authority or another person authorized to act under this section may not disapprove, otherwise commute, or suspend the mandatory minimum sentence in whole or in part, unless authorized to do so under subparagraph (B).. 
(c)Conforming amendments 
(1)References to sole discretion and other persons authorized to act under Article 60Section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is further amended— 
(A)in subsection (b)(2), by striking or other person taking action under this section and inserting or another person authorized to act under this section; 
(B)in subsection (d), by striking or other person taking action under this section the first place it appears and inserting or another person authorized to act under this section; 
(C)in subsection (e)(1), by striking or other person taking action under this section, in his sole discretion, and inserting or another person authorized to act under this section; and 
(D)in subsection (e)(3), by striking or other person taking action under this section and inserting or another person authorized to act under this section. 
(2)Other authority for convening authority to suspend sentenceSection 871(d) of such title (article 71(d) of the Uniform Code of Military Justice) is amended by adding at the end the following new sentence: Paragraphs (2) and (4) of subsection (c) of section 860 of this title (article 60) shall apply to any decision by the convening authority or another person authorized to act under this section to suspend the execution of any sentence or part thereof under this subsection.. 
(3)References to article 32 investigation 
(A)Section 802(d)(1)(A) of such title (article 2(d)(1)(A) of the Uniform Code of Military Justice) is amended by striking investigation under section 832 and inserting a preliminary hearing under section 832. 
(B)Section 834(a)(2) of such title (article 34(a)(2) of the Uniform Code of Military Justice) is amended by striking investigation under section 832 of this title (article 32) (if there is such a report) and inserting a preliminary hearing under section 832 of this title (article 32). 
(C)Section 838(b)(1) of such title (article 38(b)(1) of the Uniform Code of Military Justice) is amended by striking an investigation under section 832 and inserting a preliminary hearing under section 832. 
(D)Section 847(a)(1) of such title (article 47(a)(1) of the Uniform Code of Military Justice) is amended by striking an investigation pursuant to section 832(b) of this title (article 32(b)) and inserting a preliminary hearing pursuant to section 832 of this title (article 32). 
(E)Section 948b(d)(1)(C) of such title is amended by striking pretrial investigation and inserting preliminary hearing. 
(d)Effective dates 
(1)Article 32 amendmentsThe amendments made by subsections (a) and (c)(3) shall take effect one year after the date of the enactment of this Act and shall apply with respect to offenses committed under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), on or after that effective date. 
(2)Article 60 amendmentsThe amendments made by subsection (b) and paragraphs (1) and (2) of subsection (c) shall take effect 180 days after the date of the enactment of this Act and shall apply with respect to offenses committed under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), on or after that effective date. 
1703.Elimination of five-year statute of limitations on trial by court-martial for additional offenses involving sex-related crimes 
(a)Inclusion of additional offensesSection 843(a) of title 10, United States Code (article 43(a) of the Uniform Code of Military Justice), is amended by striking rape, or rape of a child and inserting rape or sexual assault, or rape or sexual assault of a child. 
(b)Conforming amendmentSection 843(b)(2)(B)(i) of title 10, United States Code (article 43(b)(2)(B)(i) of the Uniform Code of Military Justice), is amended by inserting before the period at the end the following: , unless the offense is covered by subsection (a).  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to an offense covered by section 920(b) or 920b(b) of title 10, United States Code (article 120(b) or 120b(b) of the Uniform Code of Military Justice), that is committed on or after that date. 
1704.Defense counsel interview of victim of an alleged sex-related offense in presence of trial counsel, counsel for the victim, or a Sexual Assault Victim AdvocateSection 846 of title 10, United States Code (article 46 of the Uniform Code of Military Justice), is amended— 
(1)by inserting (a) Opportunity To obtain witnesses and other evidence.—before The trial counsel; 
(2)by striking Process issued and inserting the following: 
 
(c)ProcessProcess issued; and 
(3)by inserting after subsection (a), as designated by paragraph (1), the following new subsection (b): 
 
(b)Defense Counsel Interview of victim of Alleged Sex-Related Offense 
(1)Upon notice by trial counsel to defense counsel of the name of an alleged victim of an alleged sex-related offense who trial counsel intends to call to testify at a preliminary hearing under section 832 of this title (article 32) or a court-martial under this chapter, defense counsel shall make any request to interview the victim through trial counsel. 
(2)If requested by an alleged victim of an alleged sex-related offense who is subject to a request for interview under paragraph (1), any interview of the victim by defense counsel shall take place only in the presence of trial counsel, a counsel for the victim, or a Sexual Assault Victim Advocate. 
(3)In this subsection, the term alleged sex-related offense means any allegation of— 
(A)a violation of section 920, 920a, 920b, 920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125); or 
(B)an attempt to commit an offense specified in a paragraph (1) as punishable under section 880 of this title (article 80).. 
1705.Discharge or dismissal for certain sex-related offenses and trial of such offenses by general courts-martial 
(a)Mandatory discharge or dismissal required 
(1)ImpositionSection 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), is amended— 
(A)by inserting (a) before The punishment; and 
(B)by adding at the end the following new subsection: 
 
(b) 
(1)While a person subject to this chapter who is found guilty of an offense specified in paragraph (2) shall be punished as a general court-martial may direct, such punishment must include, at a minimum, dismissal or dishonorable discharge, except as provided for in section 860 of this title (article 60). 
(2)Paragraph (1) applies to the following offenses: 
(A)An offense in violation of subsection (a) or (b) of section 920 of this title (article 120(a) or (b)). 
(B)Rape and sexual assault of a child under subsection (a) or (b) of section 920b of this title (article 120b). 
(C)Forcible sodomy under section 925 of this title (article 125). 
(D)An attempt to commit an offense specified in subparagraph (A), (B), or (C) that is punishable under section 880 of this title (article 80).. 
(2)Clerical amendments 
(A)Section headingThe heading of such section is amended to read as follows: 
 
856. Art. 56.Maximum and minimum limits. 
(B)Table of sectionsThe table of sections at the beginning of subchapter VIII of chapter 47 of such title is amended by striking the item relating to section 856 and inserting the following new item: 
 
 
856. Art 56. Maximum and minimum limits.. 
(b)Jurisdiction limited to general courts-martialSection 818 of title 10, United States Code (article 18 of the Uniform Code of Military Justice), is amended— 
(1)by inserting (a) before the first sentence; 
(2)in the third sentence, by striking However, a general court-martial and inserting the following: 
 
(b)A general court-martial; and 
(3)by adding at the end the following new subsection: 
 
(c)Consistent with sections 819, 820, and 856(b) of this title (articles 19, 20, and 56(b)), only general courts-martial have jurisdiction over an offense specified in section 856(b)(2) of this title (article 56(b)(2)).. 
(c)Effective dateThe amendments made by this section shall take effect 180 days after the date of the enactment of this Act, and apply to offenses specified in section 856(b)(2) of title 10, United States Code (article 56(b)(2) of the Uniform Code of Military Justice), as added by subsection (a)(1), committed on or after that date. 
1706.Participation by victim in clemency phase of courts-martial process 
(a)Victim submission of matters for consideration by convening authoritySection 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), as amended by section 1702, is further amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d) 
(1)In any case in which findings and sentence have been adjudged for an offense that involved a victim, the victim shall be provided an opportunity to submit matters for consideration by the convening authority or by another person authorized to act under this section before the convening authority or such other person takes action under this section. 
(2) 
(A)Except as provided in subparagraph (B), the submission of matters under paragraph (1) shall be made within 10 days after the later of— 
(i)the date on which the victim has been given an authenticated record of trial in accordance with section 854(e) of this title (article 54(e)); and 
(ii)if applicable, the date on which the victim has been given the recommendation of the staff judge advocate or legal officer under subsection (e). 
(B)In the case of a summary court-martial, the submission of matters under paragraph (1) shall be made within seven days after the date on which the sentence is announced. 
(3)If a victim shows that additional time is required for submission of matters under paragraph (1), the convening authority or other person taking action under this section, for good cause, may extend the submission period under paragraph (2) for not more than an additional 20 days. 
(4)A victim may waive the right under this subsection to make a submission to the convening authority or other person taking action under this section. Such a waiver shall be made in writing and may not be revoked. For the purposes of subsection (c)(2), the time within which a victim may make a submission under this subsection shall be deemed to have expired upon the submission of such waiver to the convening authority or such other person.  
(5)In this section, the term victim means a person who has suffered a direct physical, emotional, or pecuniary loss as a result of a commission of an offense under this chapter (the Uniform Code of Military Justice) and on which the convening authority or other person authorized to take action under this section is taking action under this section.. 
(b)Limitations on consideration of victim’s characterSubsection (b) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is amended by adding at the end the following new paragraph:  
 
(5)The convening authority or other person taking action under this section shall not consider under this section any submitted matters that relate to the character of a victim unless such matters were presented as evidence at trial and not excluded at trial.. 
(c)Conforming amendmentSubsection (b)(1) of section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is amended by striking subsection (d) and inserting subsection (e). 
1707.Repeal of the offense of consensual sodomy under the Uniform Code of Military Justice 
(a)Restatement of Article 125 with consensual sodomy omittedSection 925 of title 10, United States Code (article 125 of the Uniform Code of Military Justice), is amended to read as follows: 
 
925. Art 125.Forcible sodomy; bestiality 
(a)Forcible sodomyAny person subject to this chapter who engages in unnatural carnal copulation with another person of the same or opposite sex by force or without the consent of the other person is guilty of forcible sodomy and shall be punished as a court-martial may direct. 
(b)BestialityAny person subject to this chapter who engages in unnatural carnal copulation with an animal is guilty of bestiality and shall be punished as a court-martial may direct. 
(c)Scope of offensesPenetration, however slight, is sufficient to complete an offense under subsection (a) or (b).. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 925 (article 125) and inserting the following new item: 
 
 
925. Art 125. Forcible sodomy; bestiality.. 
1708.Modification of Manual for Courts-Martial to eliminate factor relating to character and military service of the accused in rule on initial disposition of offensesNot later than 180 days after the date of the enactment of this Act, the discussion pertaining to Rule 306 of the Manual for Courts-Martial (relating to policy on initial disposition of offenses) shall be amended to strike the character and military service of the accused from the matters a commander should consider in deciding how to dispose of an offense. 
1709.Prohibition of retaliation against members of the Armed Forces for reporting a criminal offense 
(a)Regulations on prohibition of retaliation 
(1)Regulations requiredThe Secretary of Defense shall prescribe regulations, or require the Secretaries of the military departments to prescribe regulations, that prohibit retaliation against an alleged victim or other member of the Armed Forces who reports a criminal offense. The regulations shall prescribe that a violation of the regulations is an offense punishable under section 892 of title 10, United States Code (article 92 of the Uniform Code of Military Justice). 
(2)DeadlineThe regulations required by this subsection shall be prescribed not later than 120 days after the date of the enactment of this Act. 
(b)Retaliation and personnel action described 
(1)RetaliationFor purposes of the regulations required by subsection (a), the Secretary of Defense shall define retaliation to include, at a minimum— 
(A)taking or threatening to take an adverse personnel action, or withholding or threatening to withhold a favorable personnel action, with respect to a member of the Armed Forces because the member reported a criminal offense; and 
(B)ostracism and such of acts of maltreatment, as designated by the Secretary of Defense, committed by peers of a member of the Armed Forces or by other persons because the member reported a criminal offense.  
(2)Personnel actionsFor purposes of paragraph (1)(A), the Secretary of Defense shall define the personnel actions to be covered by the regulations. 
(c)Report on separate punitive articleNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the recommendations of the Secretary regarding whether chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), should be amended to add a new punitive article to subchapter X of such chapter to prohibit retaliation against an alleged victim or other member of the Armed Forces who reports a criminal offense. 
BOther Amendments to Title 10, United States Code 
1711.Prohibition on service in the Armed Forces by individuals who have been convicted of certain sexual offenses 
(a)Prohibition 
(1)In generalChapter 37 of title 10, United States Code, is amended adding at the end the following new section: 
 
657.Prohibition on service in the armed forces by individuals convicted of certain sexual offenses 
(a)Prohibition on commissioning or enlistmentA person who has been convicted of an offense specified in subsection (b) under Federal or State law may not be processed for commissioning or permitted to enlist in the armed forces. 
(b)Covered offensesAn offense specified in this subsection is any felony offense as follows: 
(1)Rape or sexual assault. 
(2)Forcible sodomy. 
(3)Incest. 
(4)An attempt to commit an offense specified in paragraph (1) through (3), as punishable under applicable Federal or State law.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 37 of such title is amended by adding at the end the following new item: 
 
 
657. Prohibition on service in the armed forces by individuals convicted of certain sexual offenses.. 
(b)Repeal of superseded prohibitionSection 523 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1723; 10 U.S.C. 504 note) is repealed. 
1712.Issuance of regulations applicable to the Coast Guard regarding consideration of request for permanent change of station or unit transfer by victim of sexual assaultSection 673(b) of title 10, United States Code, is amended by striking The Secretaries of the military departments and inserting The Secretary concerned. 
1713.Temporary administrative reassignment or removal of a member of the Armed Forces on active duty who is accused of committing a sexual assault or related offense 
(a)In generalChapter 39 of title 10, United States Code, is amended by inserting after section 673 the following new section: 
 
674.Temporary administrative reassignment or removal of a member on active duty accused of committing a sexual assault or related offense 
(a)Guidance for timely consideration and actionThe Secretary concerned may provide guidance, within guidelines provided by the Secretary of Defense, for commanders regarding their authority to make a timely determination, and to take action, regarding whether a member of the armed forces serving on active duty who is alleged to have committed an offense under section 920, 920a, 920b, 920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the Uniform Code of Military Justice) or an attempt to commit such an offense as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice) should be temporarily reassigned or removed from a position of authority or from an assignment, not as a punitive measure, but solely for the purpose of maintaining good order and discipline within the member's unit. 
(b)Time for determinationA determination described in subsection (a) may be made at any time afer receipt of notification of an unrestricted report of a sexual assault or other sex-related offense that identifies the member as an alleged perpetrator.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 39 of such title is amended by inserting after the item relating to section 673 the following new item: 
 
 
674. Temporary administrative reassignment or removal of a member on active duty accused of committing a sexual assault or related offense.. 
(c)Additional training requirement for commandersThe Secretary of Defense shall provide for the inclusion of information and discussion regarding the availability and use of the authority described by section 674 of title 10, United States Code, as added by subsection (a), as part of the training for new and prospective commanders at all levels of command required by section 585(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note). 
1714.Expansion and enhancement of authorities relating to protected communications of members of the Armed Forces and prohibited retaliatory actions 
(a)Expansion of prohibited retaliatory personnel actionsSubsection (b) of section 1034 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking preparing— and inserting preparing or being perceived as making or preparing—; 
(B)in subparagraph (A), by striking or at the end; 
(C)in subparagraph (B)— 
(i)in clause (iv), by striking or at the end; 
(ii)by redesignating clause (v) as clause (vi) and, in such clause, by striking the period at the end and inserting ; or; and 
(iii)by inserting after clause (iv) the following new clause (v): 
 
(v)a court-martial proceeding; or; and 
(D)by adding at the end the following new subparagraph: 
 
(C)testimony, or otherwise participating in or assisting in an investigation or proceeding related to a communication under subparagraph (A) or (B), or filing, causing to be filed, participating in, or otherwise assisting in an action brought under this section.; and 
(2)in paragraph (2)— 
(A)by striking and after unfavorable action and inserting a comma; and  
(B)by inserting after any favorable action the following: , or making or threatening to make a significant change in the duties or responsibilities of a member of the armed forces not commensurate with the member’s grade. 
(b)Inspector General investigations of allegationsSubsection (c) of section 1034 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking paragraph (3) and inserting paragraph (4); 
(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; 
(3)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)A communication described in paragraph (2) shall not be excluded from the protections provided in this section because— 
(A)the communication was made to a person who participated in an activity that the member reasonably believed to be covered by paragraph (2); 
(B)the communication revealed information that had previously been disclosed; 
(C)of the member’s motive for making the communication; 
(D)the communication was not made in writing; 
(E)the communication was made while the member was off duty; and 
(F)the communication was made during the normal course of duties of the member.;  
(4)in paragraph (5), as redesignated by paragraph (2) of this subsection— 
(A)by striking paragraph (3)(A) and inserting paragraph (4)(A); 
(B)by striking paragraph (3)(D) and inserting paragraph (4)(D); and 
(C)by striking 60 days and inserting one year; and 
(5)in paragraph (6), as redesignated by paragraph (2) of this subsection, by striking outside the immediate chain of command of both the member submitting the allegation and the individual or individuals alleged to have taken the retaliatory action. and inserting the following:  
one or both of the following: 
(A)Outside the immediate chain of command of both the member submitting the allegation and the individual or individuals alleged to have taken the retaliatory action. 
(B)At least one organization higher in the chain of command than the organization of the member submitting the allegation and the individual or individuals alleged to have taken the retaliatory action.. 
(c)Inspector General investigations of underlying allegationsSubsection (d) of section 1034 of title 10, United States Code, is amended by striking subparagraph (A) or (B) of subsection (c)(2) and inserting subparagraph (A), (B), or (C) of subsection (c)(2). 
(d)Reports on investigationsSubsection (e) of section 1034 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking subsection (c)(3)(E) both places it appears and inserting subsection (c)(4)(E); 
(B)by inserting and the Secretary of the military department concerned after the Secretary of Defense; and 
(C)by striking transmitted to the Secretary and inserting transmitted to such Secretaries; and 
(2)in paragraph (3), by inserting and the Secretary of the military department concerned after the Secretary of Defense. 
(e)Action in case of violationsSection 1034 of title 10, United States Code, is further amended— 
(1)by redesignating subsections (f), (g), (h), and (i) as subsections (g), (h), (i), and (j), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Action in case of violations 
(1)Not later than 30 days after receiving a report from the Inspector General under subsection (e), the Secretary of Homeland Security or the Secretary of the military department concerned, as applicable, shall determine whether there is sufficient basis to conclude whether a personnel action prohibited by subsection (b) has occurred. 
(2)If the Secretary concerned determines under paragraph (1) that a personnel action prohibited by subsection (b) has occurred, the Secretary shall— 
(A)order such action as is necessary to correct the record of a personnel action prohibited by subsection (b); and 
(B)take any appropriate disciplinary action against the individual who committed such prohibited personnel action. 
(3)If the Secretary concerned determines under paragraph (1) that an order for corrective or disciplinary action is not appropriate, not later than 30 days after making the determination, such Secretary shall— 
(A)provide to the Secretary of Defense and the member or former member a notice of the determination and the reasons for not taking action; and 
(B)when appropriate, refer the report to the appropriate board for the correction of military records for further review under subsection (g).. 
(f)Correction of recordsSubsection (g) of section 1034 of title 10, United States Code, as redesignated by subsection (e)(1) of this section, is amended in paragraph (3)— 
(1)in the matter preceding subparagraph (A), by striking board elects to hold and inserting board holds; and 
(2)in subparagraph (A)(ii), by striking the case is unusually complex or otherwise requires and inserting the member or former member would benefit from. 
1715.Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assaultSection 1034(c)(2)(A) of title 10, United States Code, is amended by striking sexual harassment or and inserting rape, sexual assault, or other sexual misconduct in violation of sections 920 through 920c of this title (articles 120 through 120c of the Uniform Code of Military Justice), sexual harassment, or. 
1716.Designation and availability of Special Victims’ Counsel for victims of sex-related offenses 
(a)Designation and duties 
(1)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1044d the following new section: 
 
1044e.Special Victims' Counsel for victims of sex-related offenses 
(a)Designation; purposesThe Secretary concerned shall designate legal counsel (to be known as Special Victims’ Counsel) for the purpose of providing legal assistance to an individual eligible for military legal assistance under section 1044 of this title who is the victim of an alleged sex-related offense, regardless of whether the report of that offense is restricted or unrestricted. 
(b)Types of legal assistance authorizedThe types of legal assistance authorized by subsection (a) include the following: 
(1)Legal consultation regarding potential criminal liability of the victim stemming from or in relation to the circumstances surrounding the alleged sex-related offense and the victim’s right to seek military defense services. 
(2)Legal consultation regarding the Victim Witness Assistance Program, including— 
(A)the rights and benefits afforded the victim; 
(B)the role of the Victim Witness Assistance Program liaison and what privileges do or do not exist between the victim and the liaison; and 
(C)the nature of communication made to the liaison in comparison to communication made to a Special Victims’ Counsel or a legal assistance attorney under section 1044 of this title. 
(3)Legal consultation regarding the responsibilities and support provided to the victim by the Sexual Assault Response Coordinator, a unit or installation Sexual Assault Victim Advocate, or domestic abuse advocate, to include any privileges that may exist regarding communications between those persons and the victim. 
(4)Legal consultation regarding the potential for civil litigation against other parties (other than the Department of Defense). 
(5)Legal consultation regarding the military justice system, including (but not limited to)— 
(A)the roles and responsibilities of the trial counsel, the defense counsel, and investigators; 
(B)any proceedings of the military justice process in which the victim may observe; 
(C)the Government’s authority to compel cooperation and testimony; and 
(D)the victim’s responsibility to testify, and other duties to the court. 
(6)Accompanying the victim at any proceedings in connection with the reporting, military investigation, and military prosecution of the alleged sex-related offense. 
(7)Legal consultation regarding eligibility and requirements for services available from appropriate agencies or offices for emotional and mental health counseling and other medical services; 
(8)Legal consultation and assistance— 
(A)in personal civil legal matters in accordance with section 1044 of this title; 
(B)in any proceedings of the military justice process in which a victim can participate as a witness or other party; 
(C)in understanding the availability of, and obtaining any protections offered by, civilian and military protecting or restraining orders; and 
(D)in understanding the eligibility and requirements for, and obtaining, any available military and veteran benefits, such as transitional compensation benefits found in section 1059 of this title and other State and Federal victims’ compensation programs. 
(9)Such other legal assistance as the Secretary of Defense (or, in the case of the Coast Guard, the Secretary of the Department in which the Coast Guard is operating) may authorize in the regulations prescribed under subsection (h). 
(c)Nature of RelationshipThe relationship between a Special Victims’ Counsel and a victim in the provision of legal advice and assistance shall be the relationship between an attorney and client. 
(d)QualificationsAn individual may not be designated as a Special Victims’ Counsel under this section unless the individual— 
(1)meets the qualifications specified in section 1044(d)(2) of this title; and 
(2)is certified as competent to be designated as a Special Victims’ Counsel by the Judge Advocate General of the armed force in which the judge advocate is a member or by which the civilian attorney is employed. 
(e)Administrative responsibility 
(1)Consistent with the regulations prescribed under subsection (h), the Judge Advocate General (as defined in section 801(1) of this title) under the jurisdiction of the Secretary, and within the Marine Corps the Staff Judge Advocate to the Commandant of the Marine Corps, is responsible for the establishment and supervision of individuals designated as Special Victims’ Counsel. 
(2)The Secretary of Defense (and, in the case of the Coast Guard, the Secretary of the Department in which the Coast Guard is operating) shall conduct a periodic evaluation of the Special Victims’ Counsel programs operated under this section. 
(f)Availability of Special Victims’ counsel 
(1)An individual eligible for military legal assistance under section 1044 of this title who is the victim of an alleged sex-related offense shall be offered the option of receiving assistance from a Special Victims’ Counsel upon report of an alleged sex-related offense or at the time the victim seeks assistance from a Sexual Assault Response Coordinator, a Sexual Assault Victim Advocate, a military criminal investigator, a victim/witness liaison, a trial counsel, a healthcare provider, or any other personnel designated by the Secretary concerned for purposes of this subsection. 
(2)The assistance of a Special Victims’ Counsel under this subsection shall be available to an individual eligible for military legal assistance under section 1044 of this title regardless of whether the individual elects unrestricted or restricted reporting of the alleged sex-related offense. The individual shall also be informed that the assistance of a Special Victims’ Counsel may be declined, in whole or in part, but that declining such assistance does not preclude the individual from subsequently requesting the assistance of a Special Victims’ Counsel. 
(g)Alleged sex-related offense definedIn this section, the term alleged sex-related offense means any allegation of— 
(1)a violation of section 920, 920a, 920b, 920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the Uniform Code of Military Justice); or 
(2)an attempt to commit an offense specified in a paragraph (1) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice). 
(h)RegulationsThe Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall prescribe regulations to carry out this section.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1044d the following new item: 
 
 
1044e. Special Victims' Counsel for victims of sex-related offenses.. 
(3)Conforming amendments 
(A)Qualifications of persons providing legal assistanceSection 1044(d)(2) of such title is amended by inserting before the period at the end the following: and, for purposes of service as a Special Victims’ Counsel under section 1044e of this title, meets the additional qualifications specified in subsection (d)(2) of such section..  
(B)Inclusion in definition of military legal assistanceSection 1044(d)(3)(B) of such title is amended by striking and 1044d and inserting 1044d, 1044e, and 1565b(a)(1)(A). 
(C)Access to legal assistance and servicesSection 1565b(a)(1)(A) of such title is amended by striking section 1044 and inserting sections 1044 and 1044e. 
(4)ImplementationSection 1044e of title 10, United States Code, as added by paragraph (1), shall be implemented within 180 days after the date of the enactment of this Act.  
(b)Enhanced Training RequirementThe Secretary of each military department, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Department of the Navy, shall implement, consistent with the guidelines provided under section 1044e of title 10, United States Code, as added by subsection (a), in-depth and advanced training for all military and civilian attorneys providing legal assistance under section 1044 or 1044e of such title to support victims of alleged sex-related offenses. 
(c)Secretary of Defense implementation report 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Homeland Security with respect to the Coast Guard, shall submit to the Committees on Armed Services and Commerce, Science, and Transportation of the Senate and the Committees on Armed Services and Transportation and Infrastructure of the House of Representatives a report describing how the Armed Forces will implement the requirements of section 1044e of title 10, United States Code, as added by subsection (a). 
(2)Additional submission requirementThe report required by paragraph (1) shall also be submitted to the independent review panel established by the Secretary of Defense under section 576(a)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758) and to the Joint Services Committee on Military Justice. 
CAmendments to Other Laws 
1721.Tracking of compliance of commanding officers in conducting organizational climate assessments for purposes of preventing and responding to sexual assaultsSection 572 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1753; 10 U.S.C. 1561 note) is amended by adding at the end the following new subsection: 
 
(d)Tracking of organizational climate assessment complianceThe Secretary of Defense shall direct the Secretaries of the military departments to verify and track the compliance of commanding officers in conducting organizational climate assessments, as required by subsection (a)(3).. 
1722.Advancement of submittal deadline for report of independent panel on assessment of military response systems to sexual assaultSection 576(c)(1)(B) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1759) is amended by striking Eighteen months and inserting Twelve months. 
1723.Retention of certain forms in connection with Restricted Reports and Unrestricted Reports on sexual assault involving members of the Armed Forces 
(a)Requirement for retentionSubsection (a) of section 577 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1762; 10 U.S.C. 1561 note) is amended— 
(1)by striking At the request of a member of the Armed Forces who files a Restricted Report on an incident of sexual assault involving the member, the Secretary of Defense shall and inserting The Secretary of Defense shall; and 
(2)by striking the Restricted Report and inserting a Restricted Report or Unrestricted Report on an incident of sexual assault involving a member of the Armed Forces. 
(b)Conforming amendmentThe heading of such section is amended to read as follows: 
 
577.Retention of certain forms in connection with Restricted Reports and Unrestricted Reports on sexual assault involving members of the Armed Forces. 
1724.Timely access to Sexual Assault Response Coordinators by members of the National Guard and ReservesSection 584(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1433; 10 U.S.C. 1561 note) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Availability for reserve component membersThe Secretary of the military department concerned shall ensure the timely access to a Sexual Assault Response Coordinator by any member of the National Guard or Reserve who— 
(A)is the victim of a sexual assault during the performance of duties as a member of the National Guard or Reserves; or 
(B)is the victim of a sexual assault committed by a member of the National Guard or Reserves.. 
1725.Qualifications and selection of Department of Defense sexual assault prevention and response personnel and required availability of Sexual Assault Nurse Examiners 
(a)Qualifications for assignmentSection 1602(e)(2) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note; 124 Stat. 4431) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and 
(2)by striking subparagraph (A) and inserting the following new subparagraphs: 
 
(A)the qualifications necessary for a member of the Armed Forces or a civilian employee of the Department of Defense to be selected for assignment to duty as a Sexual Assault Response and Prevention Program Manager, Sexual Assault Response Coordinator, or Sexual Assault Victim Advocate, whether assigned to such duty on a full-time or part-time basis; 
(B)consistent with section 584(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note; 125 Stat. 1433), the training, certification, and status of members of the Armed Forces and civilian employees of the department assigned to duty as Sexual Assault Response and Prevention Program Managers, Sexual Assault Response Coordinators, and Sexual Assault Victim Advocates for the Armed Forces; and. 
(b)Availability of sexual assault nurse examiners at military medical treatment facilities 
(1)Facilities with full-time emergency departmentThe Secretary of a military department shall require the assignment of at least one full-time sexual assault nurse examiner to each military medical treatment facility under the jurisdiction of that Secretary in which an emergency department operates 24 hours per day. The Secretary may assign additional sexual assault nurse examiners based on the demographics of the patients who utilize the military medical treatment facility. 
(2)Other facilitiesIn the case of a military medical treatment facility not covered by paragraph (1), the Secretary of the military department concerned shall require that a sexual assault nurse examiner be made available to a patient of the facility, consistent with the Department of Justice National Protocol for Sexual Assault Medical Forensic Examinations, Adult/Adolescent, when a determination is made regarding the patient’s need for the services of a sexual assault nurse examiner. 
(3)QualificationsA sexual assault nurse examiner assigned under paragraph (1) or made available under paragraph (2) shall meet such training and certification requirements as are prescribed by the Secretary of Defense.  
(c)Report on training, qualifications, and experience of sexual assault prevention and response personnel 
(1)Report requiredThe Secretary shall prepare a report on the review, conducted pursuant to the Secretary of Defense Memorandum of May 17, 2013, of the adequacy of the training, qualifications, and experience of each member of the Armed Forces and civilian employee of the Department of Defense who is assigned to a position that includes responsibility for sexual assault prevention and response within the Armed Forces for the successful discharge of such responsibility. 
(2)Report elementsThe report shall include the following: 
(A)An assessment of the adequacy of the training and certifications required for members and employees described in paragraph (1). 
(B)The number of such members and employees who did not have the training, qualifications, or experience required to successfully discharge their responsibility for sexual assault prevention and response within the Armed Forces. 
(C)The actions taken by the Secretary of Defense with respect to such members and employees who were found to lack the training, qualifications, or experience to successfully discharge such responsibility. 
(D)Such improvements as the Secretary considers appropriate in the process used to select and assign members and employees to positions that include responsibility for sexual assault prevention and response within the Armed Forces in order to ensure the highest caliber candidates are selected and assigned to such positions. 
(3)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit the report to the Committees on Armed Services of the Senate and the House of Representatives. 
1726.Additional responsibilities of Sexual Assault Prevention and Response Office for Department of Defense sexual assault prevention and response program 
(a)Additional director dutiesSubsection (b) of section 1611 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(4) collect and maintain data of the military departments on sexual assault in accordance with subsection (e); 
(5)act as liaison between the Department of Defense and other Federal and State agencies on programs and efforts relating to sexual assault prevention and response; and 
(6)oversee development of strategic program guidance and joint planning objectives for resources in support of the sexual assault prevention and response program, and make recommendations on modifications to policy, law, and regulations needed to ensure the continuing availability of such resources.. 
(b)Collection and maintenance of dataSuch section is further amended by adding at the end the following new subsection: 
 
(e)Data collection and maintenance metricsIn carrying out the requirements of subsection (b)(4), the Director of the Sexual Assault Prevention and Response Office shall develop metrics to measure the effectiveness of, and compliance with, training and awareness objectives of the military departments on sexual assault prevention and response.. 
DStudies, Reviews, Policies, and Reports 
1731.Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases 
(a)Additional duties for response systems panel 
(1)Additional assessments specifiedThe independent panel established by the Secretary of Defense under subsection (a)(1) of section 576 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758), known as the response systems panel, shall conduct the following: 
(A)An assessment of the impact, if any, that removing from the chain of command any disposition authority regarding charges preferred under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), would have on overall reporting and prosecution of sexual assault cases. 
(B)An assessment regarding whether the roles, responsibilities, and authorities of Special Victims’ Counsel to provide legal assistance under section 1044e of title 10, United States Code, as added by section 1716, to victims of alleged sex-related offenses should be expanded to include legal standing to represent the victim during investigative and military justice proceedings in connection with the prosecution of the offense. 
(C)An assessment of the feasibility and appropriateness of extending to victims of crimes covered by chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the right afforded a crime victim in civilian criminal legal proceedings under subsection (a)(4) of section 3771 of title 18, United States Code, and the legal standing to seek enforcement of crime victim rights provided by subsection (d) of such section. 
(D)An assessment of the means by which the name, if known, and other necessary identifying information of an alleged offender that is collected as part of a restricted report of a sexual assault could be compiled into a protected, searchable database accessible only to military criminal investigators, Sexual Assault Response Coordinators, or other appropriate personnel only for the purposes of identifying individuals who are subjects of multiple accusations of sexual assault and encouraging victims to make an unrestricted report of sexual assault in those cases in order to facilitate increased prosecutions, particularly of serial offenders. The assessment should include an evaluation of the appropriate content to be included in the database, as well as the best means to maintain the privacy of those making a restricted report. 
(E)As part of the comparison of military and civilian systems for the investigation, prosecution, and adjudication of adult sexual assault crimes, as required by subsection (d)(1)(B) of section 576 of the National Defense Authorization Act for Fiscal Year 2013, an assessment of the opportunities for clemency provided in the military and civilian systems, the appropriateness of clemency proceedings in the military system, the manner in which clemency is used in the military system, and whether clemency in the military justice system could be reserved until the end of the military appeals process. 
(F)An assessment of whether the Department of Defense should promulgate, and ensure the understanding of and compliance with, a formal statement of what accountability, rights, and responsibilities a member of the Armed Forces has with regard to matters of sexual assault prevention and response, as a means of addressing those issues within the Armed Forces. If the response systems panel recommends such a formal statement, the response systems panel shall provide key elements or principles that should be included in the formal statement. 
(2)Submission of resultsThe response systems panel shall include the results of the assessments required by paragraph (1) in the report required by subsection (c)(1) of section 576 of the National Defense Authorization Act for Fiscal Year 2013, as amended by section 1722. 
(b)Additional duties for judicial proceedings panel 
(1)Additional assessments specifiedThe independent panel established by the Secretary of Defense under subsection (a)(2) of section 576 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758), known as the judicial proceedings panel, shall conduct the following: 
(A)An assessment of the likely consequences of amending the definition of rape and sexual assault under section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), to expressly cover a situation in which a person subject to chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), commits a sexual act upon another person by abusing one’s position in the chain of command of the other person to gain access to or coerce the other person. 
(B)An assessment of the implementation and effect of section 1044e of title 10, United States Code, as added by section 1716, and make such recommendations for modification of such section 1044e as the judicial proceedings panel considers appropriate. 
(C)An assessment of the implementation and effect of the mandatory minimum sentences established by section 856(b) of title 10, United States Code (article 56(b) of the Uniform Code of Military Justice), as added by section 1705, and the appropriateness of statutorily mandated minimum sentencing provisions for additional offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). 
(D)An assessment of the adequacy of the provision of compensation and restitution for victims of offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), and develop recommendations on expanding such compensation and restitution, including consideration of the options as follows: 
(i)Providing the forfeited wages of incarcerated members of the Armed Forces to victims of offenses as compensation. 
(ii)Including bodily harm among the injuries meriting compensation for redress under section 939 of title 10, United States Code (article 139 of the Uniform Code of Military Justice). 
(iii)Requiring restitution by members of the Armed Forces to victims of their offenses upon the direction of a court-martial. 
(2)Submission of resultsThe judicial proceedings panel shall include the results of the assessments required by paragraph (1) in one of the reports required by subsection (c)(2)(B) of section 576 of the National Defense Authorization Act for Fiscal Year 2013. 
1732.Review and policy regarding Department of Defense investigative practices in response to allegations of Uniform Code of Military Justice violations 
(a)ReviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a review of the practices of the military criminal investigative organizations (Army Criminal Investigation Command, Naval Criminal Investigative Service, and Air Force Office of Special Investigation) in response to an allegation that a member of the Armed Forces has committed an offense under the Uniform Code of Military Justice, including the extent to which the military criminal investigative organizations make a recommendation regarding whether an allegation appears founded or unfounded. 
(b)PolicyAfter conducting the review required by subsection (a), the Secretary of Defense shall develop a uniform policy for the Armed Forces, to the extent practicable, regarding the use of case determinations to record the results of the investigation of an alleged violation of the Uniform Code of Military Justice. In developing the policy, the Secretary shall consider the feasibility of adopting case determination methods, such as the uniform crime report, used by nonmilitary law enforcement agencies.  
1733.Review of training and education provided members of the Armed Forces on sexual assault prevention and response 
(a)Review requiredThe Secretary of Defense shall carry out a review of the adequacy of the training and education provided members of the Armed Forces on sexual assault prevention and response. 
(b)Responsive actionUpon completion of the review, the Secretary of Defense shall— 
(1)identify common core elements that must be included in any training or education provided members of the Armed Forces on sexual assault prevention and response; and 
(2)recommend such other modifications of such training and education as the Secretary considers appropriate to address any inadequacies identified during the review. 
(c)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review, including the common core elements identified in the review that will be included in any training or education provided members of the Armed Forces on sexual assault prevention and response. 
1734.Report on implementation of Department of Defense policy on the retention of and access to evidence and records relating to sexual assaults involving members of the Armed Forces 
(a)Review of evidence and records retention and access policyThe Secretary of Defense shall conduct a review of the progress made in developing and implementing the comprehensive policy on the retention of and access to evidence and records relating to sexual assaults involving members of the Armed Forces, which was required by section 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1434; 10 U.S.C. 1561 note).  
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review. In the report, the Secretary shall explain how the Secretary has addressed each of the matters listed in paragraphs (1) through (11) of subsection (c) of section 586 of the National Defense Authorization Act for Fiscal Year 2012 that, at a minimum, were required to be considered in the development of the policy. 
1735.Review of the Office of Diversity Management and Equal Opportunity role in sexual harassment cases 
(a)Review requiredThe Secretary of Defense shall conduct a review of the Office of Diversity Management and Equal Opportunity for the purposes specified in subsection (b). 
(b)Elements of studyIn conducting the review under subsection (a), the Secretary of Defense shall— 
(1)determine whether sexual harassment cases should be evaluated or addressed within the Office of Diversity Management and Equal Opportunity; 
(2)identify and evaluate how the Office of Diversity Management and Equal Opportunity works with the Sexual Assault Prevention and Response Office to address sexual harassment in the Armed Forces and the current role of the Office of Diversity Management and Equal Opportunity in sexual harassment cases;  
(3)identify and evaluate the resource and personnel gaps, if any, in the Office of Diversity Management and Equal Opportunity to adequately address sexual harassment cases; and 
(4)identify and assess the capability of the Office of Diversity Management and Equal Opportunity to track incidences of sexual harassment cases. 
(c)DefinitionIn this section, the term sexual harassment has the meaning given such term in Department of Defense Directive 1350.2, Department of Defense Military Equal Opportunity Program. 
EOther Matters 
1741.Enhanced protections for prospective members and new members of the Armed Forces during entry-level processing and training 
(a)Defining inappropriate and prohibited relationships, communication, conduct, and contact between certain members 
(1)Policy requiredThe Secretary of a military department and the Secretary of the Department in which the Coast Guard is operating shall maintain a policy that defines and prescribes, for the persons described in paragraph (2), what constitutes an inappropriate and prohibited relationship, communication, conduct, or contact, including when such an action is consensual, between a member of the Armed Forces described in paragraph (2)(A) and a prospective member or member of the Armed Forces described in paragraph (2)(B). 
(2)Covered membersThe policy required by paragraph (1) shall apply to— 
(A)a member of the Armed Forces who exercises authority or control over, or supervises, a person described in subparagraph (B) during the entry-level processing or training of the person; and 
(B)a prospective member of the Armed Forces or a member of the Armed Forces undergoing entry-level processing or training. 
(3)Inclusion of certain members requiredThe members of the Armed Forces covered by paragraph (2)(A) shall include, at a minimum, military personnel assigned or attached to duty— 
(A)for the purpose of recruiting or assessing persons for enlistment or appointment as a commissioned officer, warrant officer, or enlisted member of the Armed Forces; 
(B)at a Military Entrance Processing Station; or 
(C)at an entry-level training facility or school of an Armed Force. 
(b)Effect of violationsA member of the Armed Forces who violates the policy required by subsection (a) shall be subject to prosecution under the Uniform Code of Military Justice. 
(c)Processing for administrative separation 
(1)In general 
(A)The Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall require the processing for administrative separation of any member of the Armed Forces described in subsection (a)(2)(A) in response to the first substantiated violation by the member of the policy required by subsection (a), when the member is not otherwise punitively discharged or dismissed from the Armed Forces for that violation. 
(B)The Secretary of a military department shall revise regulations applicable to the Armed Forces under the jurisdiction of that Secretary as necessary to ensure compliance with the requirement under subparagraph (A).  
(2)Required elements 
(A)In imposing the requirement under paragraph (1), the Secretaries shall ensure that any separation decision regarding a member of the Armed Forces is based on the full facts of the case and that due process procedures are provided under existing law or regulations or additionally prescribed, as considered necessary by the Secretaries, pursuant to subsection (f). 
(B)The requirement imposed by paragraph (1) shall not be interpreted to limit or alter the authority of the Secretary of a military department and the Secretary of the Department in which the Coast Guard is operating to process members of the Armed Forces for administrative separation— 
(i)for reasons other than a substantiated violation of the policy required by subsection (a); or 
(ii)under other provisions of law or regulation. 
(3)Substantiated violationFor purposes of paragraph (1), a violation by a member of the Armed Forces described in subsection (a)(2)(A) of the policy required by subsection (a) shall be treated as substantiated if— 
(A)there has been a court-martial conviction for violation of the policy, but the adjudged sentence does not include discharge or dismissal; or 
(B)a nonjudicial punishment authority under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), has determined that a member has committed an offense in violation of the policy and imposed nonjudicial punishment upon the member. 
(d)Report on need for UCMJ punitive articleNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the recommendations of the Secretary regarding the need to amend chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), to create an additional article under subchapter X of such chapter to address violations of the policy required by subsection (a).  
(e)DefinitionsIn this section: 
(1)The term entry-level processing or training, with respect to a member of the Armed Forces, means the period beginning on the date on which the member became a member of the Armed Forces and ending on the date on which the member physically arrives at that member’s first duty assignment following completion of initial entry training (or its equivalent), as defined by the Secretary of the military department concerned or the Secretary of the Department in which the Coast Guard is operating. 
(2)The term prospective member of the Armed Forces means a person who has had a face-to-face meeting with a member of the Armed Forces assigned or attached to duty described in subsection (a)(3)(A) regarding becoming a member of the Armed Forces, regardless of whether the person eventually becomes a member of the Armed Forces. 
(f)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall issue such regulations as may be necessary to carry out this section. The Secretary of Defense shall ensure that, to the extent practicable, the regulations are uniform for each armed force under the jurisdiction of that Secretary. 
1742.Commanding officer action on reports on sexual offenses involving members of the Armed Forces 
(a)Immediate action requiredA commanding officer who receives a report of a sex-related offense involving a member of the Armed Forces in the chain of command of such officer shall act upon the report in accordance with subsection (b) immediately after receipt of the report by the commanding officer. 
(b)Action requiredThe action required by this subsection with respect to a report described in subsection (a) is the referral of the report to the military criminal investigation organization with responsibility for investigating that offense of the military department concerned or such other investigation service of the military department concerned as the Secretary of the military department concerned may specify for purposes of this section. 
1743.Eight-day incident reporting requirement in response to unrestricted report of sexual assault in which the victim is a member of the Armed Forces 
(a)Incident reporting policy requirementThe Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall establish and maintain a policy to require the submission by a designated person of a written incident report not later than eight days after an unrestricted report of sexual assault has been made in which a member of the Armed Forces is the victim. At a minimum, this incident report shall be provided to the following: 
(1)The installation commander, if such incident occurred on or in the vicinity of a military installation. 
(2)The first officer in the grade of 0–6, and the first general officer or flag officer, in the chain of command of the victim. 
(3)The first officer in the grade of 0–6, and the first general officer or flag officer, in the chain of command of the alleged offender if the alleged offender is a member of the Armed Forces. 
(b)Purpose of reportThe purpose of the required incident report under subsection (a) is to detail the actions taken or in progress to provide the necessary care and support to the victim of the assault, to refer the allegation of sexual assault to the appropriate investigatory agency, and to provide initial notification of the serious incident when that notification has not already taken place. 
(c)Elements of report 
(1)In generalThe report of an incident under subsection (a) shall include, at a minimum, the following: 
(A)Time/Date/Location of the alleged incident. 
(B)Type of offense alleged. 
(C)Service affiliation, assigned unit, and location of the victim. 
(D)Service affiliation, assigned unit, and location of the alleged offender, including information regarding whether the alleged offender has been temporarily transferred or removed from an assigned billet or ordered to pretrial confinement or otherwise restricted, if applicable. 
(E)Post-incident actions taken in connection with the incident, including the following: 
(i)Referral of the victim to a Sexual Assault Response Coordinator for referral to services available to members of the Armed Forces who are victims of sexual assault, including the date of each such referral. 
(ii)Notification of incident to appropriate military criminal investigative organization, including the organization notified and date of such notification.  
(iii)Receipt and processing status of a request for expedited victim transfer, if applicable. 
(iv)Issuance of any military protective orders in connection with the incident. 
(2)Modification 
(A)In generalThe Secretary of Defense may modify the elements required in a report under this section regarding an incident involving a member of the Armed Forces (including the Coast Guard when it is operating as service in the Department of the Navy) if the Secretary determines that such modification will facilitate compliance with best practices for such reporting as identified by the Sexual Assault Prevention and Response Office of the Department of Defense. 
(B)Coast GuardThe Secretary of the Department in which the Coast Guard is operating may modify the elements required in a report under this section regarding an incident involving a member of the Coast Guard if the Secretary determines that such modification will facilitate compliance with best practices for such reporting as identified by the Coast Guard Office of Work-Life Programs.  
(d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating shall prescribe regulations to carry out this section. 
1744.Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial 
(a)Review required 
(1)In generalThe Secretary of Defense shall require the Secretaries of the military departments to provide for review of decisions not to refer charges for trial by court-martial in cases where a sex-related offense has been alleged by a victim of the alleged offense. 
(2)Specific review requirementsAs part of a review conducted pursuant to paragraph (1), the Secretary of a military department shall require that— 
(A)consideration be given to the victim’s statement provided during the course of the criminal investigation regarding the alleged sex-related offense perpetrated against the victim; and 
(B)a determination be made whether the victim’s statement and views concerning disposition of the alleged sex-related offense were considered by the convening authority in making the referral decision. 
(b)Sex-related offense definedIn this section, the term sex-related offense means any of the following: 
(1)Rape or sexual assault under subsection (a) or (b) of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice). 
(2)Forcible sodomy under section 925 of such title (article 125 of the Uniform Code of Military Justice). 
(3)An attempt to commit an offense specified in paragraph (1) or (2) as punishable under section 880 of such title (article 80 of the Uniform Code of Military Justice). 
(c)Review of cases not referred to court-martial following staff judge advocate recommendation of referral for trialIn any case where a staff judge advocate, pursuant to section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), recommends that charges of a sex-related offense be referred for trial by court-martial and the convening authority decides not to refer any charges to a court-martial, the convening authority shall forward the case file to the Secretary of the military department concerned for review as a superior authorized to exercise general court-martial convening authority. 
(d)Review of cases not referred to court-martial following staff judge advocate recommendation not to refer for trialIn any case where a staff judge advocate, pursuant to section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), recommends that charges of a sex-related offense should not be referred for trial by court-martial and the convening authority decides not to refer any charges to a court-martial, the convening authority shall forward the case file for review to the next superior commander authorized to exercise general court-martial convening authority. 
(e)Elements of case fileA case file forwarded to higher authority for review pursuant to subsection (c) or (d) shall include the following: 
(1)All charges and specifications preferred under section 830 of title 10, United States Code (article 30 of the Uniform Code of Military Justice). 
(2)All reports of investigations of such charges, including the military criminal investigative organization investigation report and the report prepared under section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), as amended by section 1702. 
(3)A certification that the victim of the alleged sex-related offense was notified of the opportunity to express views on the victim’s preferred disposition of the alleged offense for consideration by the convening authority. 
(4)All statements of the victim provided to the military criminal investigative organization and to the victim’s chain of command relating to the alleged sex-related offense and any statement provided by the victim to the convening authority expressing the victim’s view on the victim’s preferred disposition of the alleged offense.  
(5)The written advice of the staff judge advocate to the convening authority pursuant to section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice). 
(6)A written statement explaining the reasons for the convening authority’s decision not to refer any charges for trial by court-martial. 
(7)A certification that the victim of the alleged sex-related offense was informed of the convening authority’s decision to forward the case as provided in subsection (c) or (d). 
(f)Notice on results or reviewThe victim of the alleged sex-related offense shall be notified of the results of the review conducted under subsection (c) or (d) in the manner prescribed by the victims and witness assistance program of the Armed Force concerned. 
(g)Victim allegation of sex-related offenseThe Secretary of Defense shall require the Secretaries of the military departments to develop a system to ensure that a victim of a possible sex-related offense under the Uniform Code of Military Justice is given the opportunity to state, either at the time of making an unrestricted report of the allegation or during the criminal investigation of the allegation, whether or not the victim believes that the offense alleged is a sex-related offense subject to the requirements of this section. 
1745.Inclusion and command review of information on sex-related offenses in personnel service records of members of the Armed Forces 
(a)Information on reports on sex-Related offenses 
(1)In generalIf a complaint of a sex-related offense is made against a member of the Armed Forces and the member is convicted by court-martial or receives non-judicial punishment or punitive administrative action for such sex-related offense, a notation to that effect shall be placed in the personnel service record of the member, regardless of the member's grade. 
(2)PurposeThe purpose of the inclusion of information in personnel service records under paragraph (1) is to alert commanders to the members of their command who have received courts-martial conviction, non-judicial punishment, or punitive administrative action for sex-related offenses in order to reduce the likelihood that repeat offenses will escape the notice of commanders. 
(b)Limitation on placementA notation under subsection (a) may not be placed in the restricted section of the personnel service record of a member. 
(c)ConstructionNothing in subsection (a) or (b) may be construed to prohibit or limit the capacity of a member of the Armed Forces to challenge or appeal the placement of a notation, or location of placement of a notation, in the member's personnel service record in accordance with procedures otherwise applicable to such challenges or appeals. 
(d)Command review of history of sex-Related offenses of members upon assignment or transfer to new unit 
(1)Review requiredUnder uniform regulations prescribed by the Secretary of Defense, the commanding officer of a facility, installation, or unit to which a member of the Armed Forces described in paragraph (2) is permanently assigned or transferred shall review the history of sex-related offenses as documented in the personnel service record of the member in order to familiarize such officer with such history of the member. 
(2)Covered membersA member of the Armed Forces described in this paragraph is a member of the Armed Forces who, at the time of assignment or transfer as described in paragraph (1), has a history of one or more sex-related offenses as documented in the personnel service record of such member or such other records or files as the Secretary shall specify in the regulations prescribed under paragraph (1). 
1746.Prevention of sexual assault at military service academiesThe Secretary of Defense shall ensure that the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy include a section in the curricula of that military service academy that outlines honor, respect, and character development as such pertain to the issue of preventing sexual assault in the Armed Forces. Such curricula section shall include a brief history of the problem of sexual assault in the Armed Forces, a definition of sexual assault, information relating to reporting a sexual assault, victims’ rights, and dismissal and dishonorable discharge for offenders. Training in such section in the curricula shall be provided within 14 days after the initial arrival of a new cadet or midshipman at that military service academy and repeated annually thereafter. 
1747.Required notification whenever members of the Armed Forces are completing Standard Form 86 of the Questionnaire for National Security Positions 
(a)Notification of policyWhenever a member of the Armed Forces is required to complete Standard Form 86 of the Questionnaire for National Security Positions in connection with an application, investigation, or reinvestigation for a security clearance, the member shall be notified of the policy described in subsection (b) regarding question 21 of such form. 
(b)Policy describedThe policy referred to in subsection (a) is the policy of instructing an individual to answer no to question 21 of Standard Form 86 of the Questionnaire for National Security Positions with respect to consultation with a health care professional if— 
(1)the individual is a victim of a sexual assault; and 
(2)the consultation occurred with respect to an emotional or mental health condition strictly in relation to the sexual assault. 
FSense of Congress Provisions 
1751.Sense of Congress on commanding officer responsibility for command climate free of retaliationIt is the sense of Congress that— 
(1)commanding officers in the Armed Forces are responsible for establishing a command climate in which sexual assault allegations are properly managed and fairly evaluated and in which a victim can report criminal activity, including sexual assault, without fear of retaliation, including ostracism and group pressure from other members of the command; 
(2)the failure of commanding officers to maintain such a command climate is an appropriate basis for relief from their command positions; and 
(3)senior officers should evaluate subordinate commanding officers on their performance in establishing a command climate as described in paragraph (1) during the regular periodic counseling and performance appraisal process prescribed by the Armed Force concerned for inclusion in the systems of records maintained and used for assignment and promotion selection boards. 
1752.Sense of Congress on disposition of charges involving certain sexual misconduct offenses under the Uniform Code of Military Justice through courts-martial 
(a)Sense of CongressIt is the sense of Congress that— 
(1)any charge regarding an offense specified in subsection (b) should be disposed of by court-martial, rather than by non-judicial punishment or administrative action; and 
(2)in the case of any charge regarding an offense specified in subsection (b) that is disposed of by non-judicial punishment or administrative action, rather than by court-martial, the disposition authority should include in the case file a justification for the disposition of the charge by non-judicial punishment or administrative action, rather than by court-martial. 
(b)Covered offensesAn offense specified in this subsection is any of the following offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice): 
(1)Rape or sexual assault under subsection (a) or (b) of section 920 of such title (article 120 of the Uniform Code of Military Justice). 
(2)Forcible sodomy under section 925 of such title (article 125 of the Uniform Code of Military Justice). 
(3)An attempt to commit an offense specified in paragraph (1) or (2), as punishable under section 880 of such title (article 80 of the Uniform Code of Military Justice). 
1753.Sense of Congress on the discharge in lieu of court-martial of members of the Armed Forces who commit sex-related offensesIt is the sense of Congress that— 
(1)the Armed Forces should be exceedingly sparing in discharging in lieu of court-martial members of the Armed Forces who have committed rape, sexual assault, forcible sodomy, or attempts to commit such offenses, and should do so only when the facts of the case clearly warrant such discharge; 
(2)whenever possible, the victims of offenses referred to in paragraph (1) shall be consulted prior to the determination regarding whether to discharge the members who committed such offenses; 
(3)convening authorities should consider the views of victims of offenses referred to in paragraph (1) when determining whether to discharge the members who committed such offenses in lieu of trying such members by court-martial; and 
(4)the discharge of any member who is discharged as described in paragraph (1) should be characterized as Other Than Honorable. BMilitary Construction Authorizations 
2001.Short title This division may be cited as the Military Construction Authorization Act for Fiscal Year 2014. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2016; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2016; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2017 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
XXIArmy Military Construction 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Limitation on construction of cadet barracks at United States Military Academy, New York. 
Sec. 2105. Additional authority to carry out certain fiscal year 2004 project. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2011 project. 
Sec. 2108. Extension of authorizations of certain fiscal year 2010 projects. 
Sec. 2109. Extension of authorizations of certain fiscal year 2011 projects. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaFort Wainwright$103,000,000 
ColoradoFort Carson, Colorado$242,200,000 
FloridaEglin Air Force Base$4,700,000 
GeorgiaFort Gordon$61,000,000 
HawaiiFort Shafter$70,000,000 
KansasFort Leavenworth$17,000,000 
KentuckyFort Campbell, Kentucky$4,800,000 
MarylandAberdeen Proving Ground$21,000,000 
Fort Detrick$7,100,000 
MissouriFort Leonard Wood$90,700,000 
North CarolinaFort Bragg$5,900,000 
TexasFort Bliss$46,800,000 
VirginiaJoint Base Langley-Eustis$50,000,000 
WashingtonJoint Base Lewis-McChord$144,000,000 
 Yakima $9,100,00 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table:  
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
JapanKyoga-Misaki$33,000,000 
Marshall IslandsKwajalein Atoll$63,000,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
CountryInstallationUnitsAmount 
 
GermanySouth Camp Vilseck29$16,600,000 
WisconsinFort McCoy56$23,000,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,408,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$64,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for cadet barracks increment 2 at the United States Military Academy, New York). 
2104.Limitation on construction of cadet barracks at United States Military Academy, New YorkNo amounts may be obligated or expended for the construction of increment 2 of the Cadet Barracks at the United States Military Academy, New York, as authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119), until the Secretary of the Army certifies to the congressional defense committees that the Secretary intends to award a contract for the renovation of MacArthur Short Barracks at the United States Military Academy concurrent with assuming beneficial occupancy of the renovated Scott Barracks at the United States Military Academy. 
2105.Additional authority to carry out certain fiscal year 2004 project 
(a)Project authorizationIn connection with the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for construction of a Research and Development Loading Facility, the Secretary of the Army may carry out a military construction project in the amount of $4,500,000 to complete work on the facility within the initial scope of the project. 
(b)Congressional notificationThe Secretary of the Army shall provide information in accordance with section 2851(c) of title 10, United States Code, regarding the project described in subsection (a). 
2106.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2629) for Camp Arifjan, Kuwait, for construction of APS Warehouses, the Secretary of the Army may construct up to 74,976 square meters of hardstand parking, 22,741 square meters of access roads, a 6 megawatt power plant, and 50,724 square meters of humidity-controlled warehouses. 
2107.Modification of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4437) for Fort Lewis, Washington, for construction of a Regional Logistic Support Complex at the installation, the Secretary of the Army may construct up to 98,381 square yards of Organizational Vehicle Parking. 
2108.Extension of authorizations of certain fiscal year 2010 projects 
(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2628) and extended by section 2106 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2121), shall remain in effect until October 1, 2014, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2010 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
VirginiaFort BelvoirRoad and Access Control Point$9,500,000 
WashingtonFort LewisFort Lewis-McChord AFB Joint Access$9,000,000 
KuwaitCamp ArifjianAPS Warehouses$82,000,000 
2109.Extension of authorizations of certain fiscal year 2011 projects 
(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (124 Stat. 4437), shall remain in effect until October 1, 2014, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2011 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
CaliforniaPresidio of MontereyAdvanced Individual Training Barracks $63,000,000 
GeorgiaFort BenningLand Acquisition$12,200,000 
New MexicoWhite Sands Missile RangeBarracks$29,000,000 
GermanyWiesbaden Air BaseAccess Control Point$5,100,000 
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2011 project. 
Sec. 2206. Modification of authority to carry out certain fiscal year 2012 project. 
Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
CaliforniaBarstow$14,998,000 
Camp Pendleton$13,124,000 
Coronado$8,910,000 
Point Mugu $24,667,000 
Port Hueneme $33,600,000 
San Diego$34,331,000 
Twentynine Palms$33,437,000 
FloridaJacksonville$20,752,000 
Key West$14,001,000 
Mayport$16,093,000 
GeorgiaAlbany$16,610,000 
Savannah$61,717,000 
GuamJoint Region Marianas$318,377,000 
HawaiiKaneohe Bay$236,982,000 
Pearl City$30,100,000 
Pearl Harbor$57,998,000 
IllinoisGreat Lakes$35,851,000 
MaineBangor$13,800,000 
Kittery$11,522,000 
MarylandFort Meade$83,988,000 
NevadaFallon$11,334,000 
North CarolinaCamp Lejeune$77,999,000 
New River$45,863,000 
OklahomaTinker Air Force Base$14,144,000 
Rhode IslandNewport$12,422,000 
South CarolinaCharleston$73,932,000 
VirginiaDam Neck$10,587,000 
Norfolk$3,380,000 
Quantico$38,374,000 
Yorktown$18,700,000 
WashingtonBremerton$18,189,000 
Whidbey Island$117,649,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:  
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
DjiboutiCamp Lemonier$29,000,000 
JapanCamp Butler$5,820,000 
Yokosuka$7,568,000 
2202.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2204 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,438,000. 
2203.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $68,969,000. 
2204.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act and the projects described in paragraphs (2) and (3) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$357,877,000 (the balance of the amount authorized under section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666) for an explosive handling wharf at Kitsap, Washington). 
(3)$68,196,000 (the balance of the amount authorized under section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633) for ramp parking at Joint Region Marianas, Guam). 
2205.Modification of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained in the table in section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4441) for Southwest Asia, Bahrain, for construction of Navy Central Command Ammunition Magazines, the Secretary of the Navy may construct additional Type C earth covered magazines (to provide a project total of eighteen), ten new modular storage magazines, an inert storage facility, a maintenance and ground support equipment facility, concrete pads for portable ready service lockers, and associated supporting facilities using appropriations available for the project. 
2206.Modification of authority to carry out certain fiscal year 2012 projectIn the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666) for Kitsap, Washington, for construction of Explosives Handling Wharf No. 2, the Secretary of the Navy may construct new hardened facilities in lieu of hardening existing structures and a new facility to replace the existing Coast Guard Maritime Force Protection Unit and the Naval Undersea Warfare Command unhardened facilities using appropriations available for the project. 
2207.Extension of authorizations of certain fiscal year 2011 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (124 Stat. 4441), shall remain in effect until October 1, 2014, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2011 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
BahrainSouthwest AsiaNavy Central Command Ammunition Magazines$89,280,000  
GuamNaval Activities, GuamDefense Access Roads Improvements$66,730,000 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Limitation on project authorization to carry out certain fiscal year 2014 project. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2013 project. 
Sec. 2307. Extension of authorization of certain fiscal year 2011 project. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304 and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaLuke Air Force Base$26,900,000 
CaliforniaBeale Air Force Base$62,000,000 
FloridaTyndall Air Force Base$9,100,000 
GuamJoint Region Marianas$176,230,000 
HawaiiJoint Base Pearl Harbor-Hickam$4,800,000 
KansasMcConnell Air Force Base$219,120,000 
KentuckyFort Campbell$8,000,000 
Mariana IslandsSaipan$29,300,000 
MarylandFort Meade$358,000,000 
Joint Base Andrews$30,000,000 
MissouriWhiteman Air Force Base$5,900,000 
New MexicoCannon Air Force Base$34,100,000 
Holloman Air Force Base$2,250,000 
Kirtland Air Force Base$30,500,000 
NevadaNellis Air Force Base$78,500,000 
 
North DakotaMinot Air Force Base$23,830,000 
OklahomaAltus Air Force Base$30,850,000 
Tinker Air Force Base$8,600,000 
TexasFort Bliss$3,350,000 
UtahHill Air Force Base$32,000,000 
VirginiaJoint Base Langley-Eustis$4,800,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304 and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallationAmount 
 
GreenlandThule AB$43,904,000 
United KingdomRAF Lakenheath$22,047,000 
2302.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2304 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,267,000. 
2303.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $72,093,000. 
2304.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act and the project described in paragraph (2) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$69,000,000 (the balance of the amount authorized under section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1670) for the United States Strategic Command Headquarters at Offutt Air Force Base, Nebraska). 
2305.Limitation on project authorization to carry out certain fiscal year 2014 projectNo amounts may be obligated or expended for the construction of a maintenance facility, a hazardous cargo pad, or an airport storage facility in the Commonwealth of the Northern Mariana Islands, as authorized by section 2301(a), until the Secretary of the Air Force submits a report to the congressional defense committees that provides— 
(1)a summary of alternatives considered to support divert-field operations associated with Andersen Air Force Base; 
(2)a description of the overall construction requirements to support divert-field operations associated with Andersen Air Force Base and any other alternative considered; and 
(3)a comparison of the costs and benefits of leasing, as compared to purchasing real estate in fee, that supports the entirety of the divert-field requirement. 
2306.Modification of authority to carry out certain fiscal year 2013 project The table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2126) is amended in the item relating to Andersen Air Force Base, Guam, for construction of a hangar by striking $58,000,000 in the amount column and inserting $128,000,000. 
2307.Extension of authorization of certain fiscal year 2011 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (124 Stat. 4444), shall remain in effect until October 1, 2014, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2011 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
BahrainSouthwest AsiaNorth Apron Expansion$45,000,000 
 
XXIVDefense Agencies Military Construction 
 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear Air Force Base$17,204,000 
Fort Greely$82,000,000 
CaliforniaBrawley $23,095,000 
Defense Distribution Depot-Tracy$37,554,000 
Miramar$6,000,000 
ColoradoFort Carson$22,282,000 
FloridaHurlburt Field$7,900,000 
Jacksonville$7,500,000 
Key West$3,600,000 
Panama City$2,600,000 
Tyndall Air Force Base$9,500,000 
GeorgiaFort Benning$43,335,000 
Fort Stewart$44,504,000 
Hunter Army Airfield$13,500,000 
Moody Air Force Base$3,800,000 
HawaiiFord Island$2,615,000 
Joint Base Pearl Harbor-Hickam$2,800,000 
KentuckyFort Campbell$124,211,000 
Fort Knox$303,023,000 
MarylandAberdeen Proving Ground$210,000,000 
Bethesda Naval Hospital$66,800,000 
MassachusettsHanscom Air Force Base$36,213,000 
New JerseyJoint Base Mcguire-Dix-Lakehurst$10,000,000 
New MexicoHolloman Air Force Base$81,400,000 
North CarolinaCamp Lejeune$43,377,000 
Fort Bragg$172,065,000 
North DakotaMinot Air Force Base$6,400,000 
OklahomaAltus Air Force Base$2,100,000 
Tinker Air Force Base$36,000,000 
PennsylvaniaDefense Distribution Depot New Cumberland$9,000,000 
South CarolinaBeaufort$41,324,000 
TennesseeArnold Air Force Base$2,200,000 
TexasJoint Base San Antonio$12,600,000 
VirginiaDam Neck$11,147,000 
Defense Distribution Depot Richmond$87,000,000 
Joint Expeditionary Base Little Creek - Story$30,404,000 
Pentagon$57,600,000 
Quantico$40,586,000 
WashingtonWhidbey Island$10,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:  
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Bahrain IslandSouthwest Asia$45,400,000 
BelgiumBrussels$67,613,000 
GermanyKaiserlautern Air Base$49,907,000 
Ramstein Air Base$98,762,000 
Weisbaden$109,655,000 
JapanAtsugi$4,100,000 
Iwakuni$34,000,000 
Kadena Air Base$38,792,000 
Kyoga-Misaki$15,000,000 
Torri Commo Station$71,451,000 
Yokosuka$10,600,000 
KoreaCamp Walker$52,164,000 
United KingdomRoyal Air Force Lakenheath$69,638,000 
Royal Air Force Mildenhall$84,629,000 
2402.Authorized energy conservation projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and available for energy conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaAnniston Army Depot$2,700,000 
CaliforniaMCAS Miramar$17,968,000 
Parks DRTA$4,150,000 
FloridaNAS Jacksonville$2,840,000 
HawaiiCamp Smith$7,966,000 
Hickam$3,100,000 
Hickam$3,000,000 
IdahoMountain Home$2,630,000 
KansasTokepka Readiness Center$2,050,000 
MassachusettsDevens$2,600,000 
New YorkUS Military Academy$3,200,000 
South CarolinaShaw$2,500,000 
TexasNAS Corpus Christi$2,340,000 
Sheppard$3,779,000 
Laughlin$2,800,000 
UtahDugway Proving Ground$9,966,000 
Tooele Army Depot$5,900,000 
Tooele Army Depot$5,500,000 
Tooele Army Depot$4,300,000 
VirginiaNSA Hampton Roads$4,060,000 
Pentagon$2,120,000 
Various LocationsVarious Locations$20,476,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Outside the United States 
 
CountryInstallation or LocationAmount 
 
GermanyRamstein$2,140,000 
GreenlandThule$5,175,000 
ItalyNAS Sigonella$3,300,000 
JapanCFA Sasebo$14,766,000 
Yokota$5,674,000 
Various LocationsVarious Locations$3,000,000 
 
2403.Authorization of appropriations, Defense Agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act and the projects described in paragraphs (2) through (11) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$190,000,000 (the balance of the amount authorized under section 2401(a) for an Ambulatory Care Center at Fort Knox, Kentucky). 
(3)$135,000,000 (the balance of the amount authorized under section 2401(a) for a Public Health Command, Aberdeen Proving Ground, Maryland). 
(4)$45,600,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2128) for NSAW Recapitalize Building #1 at Fort Meade, Maryland). 
(5)$20,800,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2129) for the Aegis Ashore Missile Defense System Complex at Deveselu, Romania). 
(6)$175,639,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for a data center at Fort Meade, Maryland). 
(7)$11,500,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center Phase III at Joint Base Andrews, Maryland). 
(8)$134,900,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center Phase III at Joint Base San Antonio, Texas). 
(9)$715,863,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673) for a hospital at the Rhine Ordnance Barracks, Germany). 
(10)$412,869,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas). 
(11)$41,913,000 (the balance of the amount authorized as a Military Construction, Defense-Wide project by title X of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888) for a data center at Camp Williams, Utah). 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wide 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for military construction and land acquisition for chemical demilitarization, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under subsection (a) and the project described in paragraph (2) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$36,433,000 (the balance of the amount authorized for ammunition demilitarization at Blue Grass Army Depot, Kentucky, by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as most recently amended by section 2412 of the Military Construction Authorization Act for Fiscal Year 2011 (division B Public Law 111–383; 124 Stat. 4450). 
XXVNorth Atlantic Treaty Organization Security Investment Program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
2501.Authorized NATO construction and land acquisition projects The Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATO Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. 
XXVIGuard and Reserve Forces Facilities 
 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2013 project. 
Sec. 2612. Extension of authorizations of certain fiscal year 2011 projects. 
AProject Authorizations and Authorization of Appropriations 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:  
Army National Guard: Inside the United States 
 
StateLocationAmount 
 
AlabamaDecatur$4,000,000 
ArkansasFort Chaffee$21,000,000 
FloridaPinellas Park$5,700,000 
IllinoisKankakee$42,000,000 
MassachusettsCamp Edwards$19,000,000 
MichiganCamp Grayling$17,000,000 
MinnesotaStillwater$17,000,000 
MississippiCamp Shelby$3,000,000 
Pascagoula$4,500,000 
MissouriMacon$9,100,000 
Whiteman AFB$5,000,000 
New YorkNew York$31,000,000 
OhioRavenna Army Ammunition Plant$5,200,000 
PennsylvaniaFort Indiantown Gap$40,000,000 
Puerto RicoCamp Santiago$5,600,000 
South CarolinaGreenville$26,000,000 
TexasFort Worth$14,270,000 
WyomingAfton$10,200,000 
2602.Authorized Army Reserve construction and land acquisition projects 
Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:  
Army Reserve 
 
StateLocationAmount 
 
CaliforniaCamp Parks$17,500,000 
Fort Hunter Liggett$16,500,000 
MarylandBowie$25,500,000 
North CarolinaFort Bragg$24,500,000 
New JerseyJoint Base McGuire-Dix-Lakehurst$36,200,000 
New YorkBullville$14,500,000 
WisconsinFort McCoy$23,400,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects 
Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:  
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
CaliforniaMarch Air Force Base$11,086,000 
MissouriKansas City$15,020,000 
TennesseeMemphis$4,330,000 
2604.Authorized Air National Guard construction and land acquisition projects 
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:  
Air National Guard 
 
StateLocationAmount 
 
AlabamaBirmingham International Airport$8,500,000 
IndianaHulman Regional Airport$7,300,000 
 Maryland Fort Meade$4,000,000  
Martin State Airport$8,000,000 
MontanaGreat Falls International Airport$22,000,000 
New YorkFort Drum$4,700,000 
OhioSpringfield Beckley-Map$7,200,000 
PennsylvaniaFort Indiantown Gap$7,700,000 
Rhode IslandQuonset State Airport$6,000,000 
TennesseeMcghee-Tyson Airport$18,000,000 
2605.Authorized Air Force Reserve construction and land acquisition projects 
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:  
Air Force Reserve 
 
StateLocationAmount 
 
CaliforniaMarch Air Force Base$19,900,000 
FloridaHomestead Air Reserve Base$9,800,000 
OklahomaTinker Air Force Base$12,200,000 
2606.Authorization of appropriations, National Guard and Reserve 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
(b)Limitation on commencing certain projectsNo amounts may be obligated or expended for the projects associated with the 175th Network Warfare Squadron Facility at Fort Meade, Maryland, or the Cyber/ISR Facility at Martin State Airport, Maryland, as authorized by section 2604, until the date on which the Commander of the United States Cyber Command certifies to the congressional defense committees, and provides adequate supporting documentation, that— 
(1)the scope of the military construction projects referred to in this subsection is consistent with the organizational manning construct being developed by the United States Cyber Command; 
(2)units operating within such facilities will be trained to the readiness standards set by the Armed Force concerned and the United States Cyber Command for the missions to which these units will be assigned; 
(3)plans for proper mitigation measures will be implemented to prevent inadvertent disclosure of classified information; and 
(4)rules exist or will be developed to control access to classified systems operating pursuant to authorities under title 10, United States Code, when operations are conducted pursuant to authorities under title 32, United States Code. 
BOther Matters 
2611.Modification of authority to carry out certain fiscal year 2013 project In the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135) for Fort Des Moines, Iowa, for construction of a Joint Reserve Center at that location, the Secretary of the Navy may, instead of constructing a new facility at Camp Dodge, acquire up to approximately 20 acres to construct a Joint Reserve Center and associated supporting facilities in the greater Des Moines, Iowa, area using amounts appropriated for the project pursuant to the authorization of appropriations in section 2606 of such Act (126 Stat. 2136). 
2612.Extension of authorizations of certain fiscal year 2011 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set forth in the table in subsection (b), as provided in sections 2601, 2602, and 2604 of that Act (124 Stat. 4452, 4453, 4454), shall remain in effect until October 1, 2014, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Extension of 2011 National Guard and Reserve Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
Puerto RiceCamp SantiagoMulti Purpose Machine Gun Range$9,200,000 
TennesseeNashville International AirportIntelligence Group and Remotely Piloted Aircraft Remote Split Operations Group$5,500,000 
VirginiaFort StoryArmy Reserve Center$11,000,000 
XXVIIBase Realignment and Closure Activities 
 
Subtitle A—Authorization of Appropriations 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Subtitle B—Other Matters 
Sec. 2711. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 
Sec. 2712. Elimination of quarterly certification requirement regarding availability of military health care in National Capital Region. 
Sec. 2713. Report on 2005 base closure and realignment joint basing initiative. 
AAuthorization of Appropriations 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 
BOther Matters 
2711.Prohibition on conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. 
2712.Elimination of quarterly certification requirement regarding availability of military health care in National Capital RegionSection 1674(c) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 483) is amended by striking on a quarterly basis. 
2713.Report on 2005 base closure and realignment joint basing initiative 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on the 2005 base closure and realignment joint basing initiative. 
(b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)An analysis and explanation of the costs necessary to implement the joint basing initiative. 
(2)An analysis and explanation of any savings achieved to date and planned in future years, including quantifiable goals and a timeline for meeting such goals. 
(3)A description of implementation challenges and other lessons learned. 
(4)An assessment of any additional savings that could be achieved through more rigorous management and streamlined administration of joint bases. 
(5)Any other matters the Under Secretary considers appropriate. 
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Modification and extension of authority to utilize unspecified minor military construction authority for laboratory revitalization projects. 
Sec. 2802. Repeal of separate authority to enter into limited partnerships with private developers of housing. 
Sec. 2803. Military construction standards to improve force protection. 
Sec. 2804. Application of cash payments received for utilities and services. 
Sec. 2805. Repeal of advance notification requirement for use of military housing investment authority. 
Sec. 2806. Additional element for annual report on military housing privatization projects. 
Sec. 2807. Policies and requirements regarding overseas military construction and closure and realignment of United States military installations in foreign countries. 
Sec. 2808. Extension and modification of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2809. Limitation on construction projects in European Command area of responsibility. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Development of master plans for major military installations. 
Sec. 2812. Authority for acceptance of funds to cover administrative expenses associated with real property leases and easements. 
Sec. 2813. Modification of authority to enter into long-term contracts for receipt of utility services as consideration for utility systems conveyances. 
Sec. 2814. Report on efficient utilization of Department of Defense real property. 
Sec. 2815. Conditions on Department of Defense expansion of Piñon Canyon Maneuver Site, Fort Carson, Colorado. 
Subtitle C—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2821.  Change from previous calendar year to previous fiscal year for period covered by annual report of Interagency Coordination Group of Inspectors General for Guam Realignment. 
Sec. 2822. Realignment of Marines Corps forces in Asia-Pacific Region. 
Subtitle D—Land Conveyances 
Sec. 2831. Real property acquisition, Naval Base Ventura County, California. 
Sec. 2832. Land conveyance, former Oxnard Air Force Base, Ventura County, California. 
Sec. 2833. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii. 
Sec. 2834. Land conveyance, Philadelphia Naval Shipyard, Philadelphia, Pennsylvania. 
Sec. 2835. Land conveyance, Camp Williams, Utah. 
Sec. 2836. Conveyance, Air National Guard radar site, Francis Peak, Wasatch Mountains, Utah. 
Sec. 2837. Land conveyances, former United States Army Reserve Centers, Connecticut, New Hampshire, and Pennsylvania. 
Subtitle E—Other Matters 
Sec. 2841. Repeal of annual Economic Adjustment Committee reporting requirement. 
Sec. 2842. Establishment of military divers memorial. 
AMilitary Construction Program and Military Family Housing Changes 
2801.Modification and extension of authority to utilize unspecified minor military construction authority for laboratory revitalization projects 
(a)Modification and extension of authoritySection 2805(d) of title 10, United States Code, is amended— 
(1)in paragraph (1)(A), by striking not more than $2,000,000 and inserting not more than $4,000,000, notwithstanding subsection (c); 
(2)in paragraph (2), by striking the first sentence and inserting the following: For purposes of this subsection, an unspecified minor military construction project is a military construction project that (notwithstanding subsection (a)) has an approved cost equal to or less than $4,000,000.; and 
(3)in paragraph (5), by striking 2016 and inserting 2018. 
(b)No application to current projectsThe amendments made by subsection (a) do not apply to any laboratory revitalization project for which the design phase has been completed as of the date of the enactment of this Act. 
2802.Repeal of separate authority to enter into limited partnerships with private developers of housing 
(a)Repeal 
(1)In generalSection 2837 of title 10, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 169 of such title is amended by striking the item relating to section 2837. 
(b)Effect on existing contractsThe repeal of section 2837 of title 10, United States Code, shall not affect the validity or terms of any contract in connection with a limited partnership under subsection (a) or a collateral incentive agreement under subsection (b) of such section entered into before the date of the enactment of this Act. 
(c)Effect on defense housing investment accountAny unobligated amounts remaining in the Defense Housing Investment Account on the date of the enactment of this Act shall be transferred to the Department of Defense Family Housing Improvement Fund. Amounts transferred shall be merged with amounts in such fund and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund. 
2803.Military construction standards to improve force protection 
(a)Consideration of other available security or force-protection measuresSection 2859(a)(2) of title 10, United States Code, is amended by striking develop construction standards designed and inserting develop construction standards that, taking into consideration other security or force-protection measures available for the facility or military installation concerned, are designed. 
(b)Report on current and additional security systems and technologies 
(1)Report requiredNot later than June 1, 2014, the Secretary of Defense shall submit to the congressional defense committees a report describing and evaluating— 
(A)current expeditionary physical barrier systems; and 
(B)new systems or technologies that are being used for, or can be adopted for use for, force protection, including providing blast protection for forces supporting contingency operations. 
(2)ElementsThe report required by this subsection shall include the following: 
(A)A review of current and projected threats in connection with force protection, a description of any recent changes to policies on force protection, and an assessment of current planning methods on force protection, including standoff distances and physical barriers, to provide consistent and adequate levels of force protection. 
(B)An assessment of the use of expeditionary physical barrier systems to meet the goals of the combatant commands for force protection and force resiliency. 
(C)A description of the specifications developed by the Department of Defense to meet requirements for effectiveness, affordability, lifecycle management, and reuse or disposal of expeditionary physical barrier systems. 
(D)A description of the process used within the Department to ensure appropriate consideration of the decommissioning cost, environmental impact, and subsequent disposal of expeditionary physical barrier materials in the procurement process for such materials. 
(E)An assessment of the availability of new technologies or designs that improve the capabilities or lifecycle costs of expeditionary physical barrier systems. 
(3)Forms of reportThe report required by this subsection shall be submitted in unclassified form, but may include a classified annex. 
2804.Application of cash payments received for utilities and servicesSection 2872a(c)(2) of title 10, United States Code, is amended— 
(1)by striking under paragraph (1) shall be and all that follows through was paid. and inserting the following: “under paragraph (1) as reimbursement for the cost of furnishing utilities or services shall— 
 
(A)in the case of a cost paid using funds appropriated or otherwise made available before October 1, 2014, be credited to the appropriation or working capital account from which the cost of furnishing utilities or services concerned was paid; or 
(B)in the case of a cost paid using funds appropriated or otherwise made available on or after October 1, 2014, be credited to the appropriation or working capital account currently available for the purpose of furnishing utilities or services under subsection (a).; and 
(2)by striking Amounts so credited and inserting the following: 
 
(3)Amounts credited under paragraph (2). 
2805.Repeal of advance notification requirement for use of military housing investment authoritySection 2875 of title 10, United States Code, is amended by striking subsection (e). 
2806.Additional element for annual report on military housing privatization projectsSection 2884(c)(3) of title 10, United States Code, is amended by inserting before the period at the end the following: , to specifically include any unique variances associated with litigation costs.  
2807.Policies and requirements regarding overseas military construction and closure and realignment of United States military installations in foreign countries 
(a)Overseas base closures and realignments and basing master plansSection 2687a of title 10, United States Code, is amended to read as follows: 
 
2687a.Overseas base closures and realignments and basing master plans 
(a)Annual Report on Status of Overseas Closures and Realignments and Master Plans 
(1)At the same time that the budget is submitted under section 1105(a) of title 31 for a fiscal year, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on— 
(A)the status of overseas base closure and realignment actions undertaken as part of a global defense posture realignment strategy; and 
(B)the status of development and execution of comprehensive master plans for overseas military main operating bases, forward operating sites, and cooperative security locations. 
(2)A report under paragraph (1) shall address the following: 
(A)How the master plans described in paragraph (1)(B) would support the security commitments undertaken by the United States pursuant to any international security treaty. 
(B)The impact of such plans on the current security environments in the combatant commands, including United States participation in theater security cooperation activities and bilateral partnership, exchanges, and training exercises. 
(C)Any comments of the Secretary of Defense resulting from an interagency review of these plans that includes the Department of State and other Federal departments and agencies that the Secretary of Defense considers necessary for national security. 
(b)Department of Defense Overseas Military Facility Investment Recovery Account 
(1)Except as provided in subsection (c), amounts paid to the United States, pursuant to any treaty, status of forces agreement, or other international agreement to which the United States is a party, for the residual value of real property or improvements to real property used by civilian or military personnel of the Department of Defense shall be deposited into the Department of Defense Overseas Military Facility Investment Recovery Account. 
(2)Money deposited in the Department of Defense Overseas Military Facility Investment Recovery Account shall be available to the Secretary of Defense for payment, as provided in appropriation Acts, of costs incurred by the Department of Defense in connection with— 
(A)military construction, facility maintenance and repair, and environmental restoration at military installations in the United States; and 
(B)military construction, facility maintenance and repair, and compliance with applicable environmental laws at military installations outside the United States at which the Secretary anticipates the United States will have an enduring presence. 
(3)Funds in the Department of Defense Overseas Facility Investment Recovery Account shall remain available until expended. 
(4)Not later than December 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report detailing all expenditures made from the Department of Defense Overseas Facility Investment Recovery Account during the preceding fiscal year. 
(c)Treatment of Amounts Corresponding to the Value of Property Purchased With Nonappropriated FundsIn the case of a payment referred to in subsection (b)(1) for the residual value of real property or improvements at an overseas military facility, the portion of the payment that is equal to the depreciated value of the investment made with nonappropriated funds shall be deposited in the reserve account established under section 204(b)(7)(C) of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note). The Secretary of Defense may use amounts in the account (in such an aggregate amount as is provided in advance by appropriation Acts) for the purpose of acquiring, constructing, or improving commissary stores and nonappropriated fund instrumentalities. 
(d)OMB Review of Proposed Overseas Basing Settlements 
(1)The Secretary of Defense may not enter into an agreement of settlement with a host country regarding the release to the host country of improvements made by the United States to facilities at an installation located in the host country until 30 days after the date on which the Secretary submits the proposed settlement to the Director of the Office of Management and Budget. The prohibition set forth in the preceding sentence shall apply only to agreements of settlement for improvements having a value in excess of $10,000,000. The Director shall evaluate the overall equity of the proposed settlement. In evaluating the proposed settlement, the Director shall consider such factors as the extent of the United States capital investment in the improvements being released to the host country, the depreciation of the improvements, the condition of the improvements, and any applicable requirements for environmental remediation or restoration at the installation. 
(2)Each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on each proposed agreement of settlement that was not submitted by the Secretary to the Director of the Office of Management and Budget in the previous year under paragraph (1) because the value of the improvements to be released pursuant to the proposed agreement did not exceed $10,000,000. 
(e)Congressional Oversight of use of Payments-In-Kind for construction or operations 
(1) Before concluding an agreement for acceptance of military construction or facility improvements as a payment-in-kind, the Secretary of Defense shall submit to the congressional defense committees a notification on the proposed agreement. Any such notification shall contain the following: 
(A)A description of the military construction project or facility improvement project. 
(B)An explanation of the military requirement to be satisfied with the project. 
(C)A certification that the project is included in the current future-years defense program. 
(2)Before concluding an agreement for acceptance of host nation support or host nation payment of operating costs of United States forces as a payment-in-kind, the Secretary of Defense shall submit to the congressional defense committees a notification on the proposed agreement. Any such notification shall contain the following: 
(A)A description of each activity to be covered by the payment-in-kind. 
(B)A certification that the costs to be covered by the payment-in-kind are included in the budget of one or more of the military departments or that it will otherwise be necessary to provide for payment of such costs in a budget of one or more of the military departments in the current or the next fiscal year. 
(3)When the Secretary of Defense submits a notification of a proposed agreement under paragraph (1) or (2), the Secretary may then enter into the agreement described in the notification only after the end of the 30-day period beginning on the date on which the notification is submitted or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(f)Authorized Use of Payments-In-Kind 
(1)A military construction project, as defined in chapter 159 of this title, may be accepted as a payment-in-kind contribution pursuant to a bilateral agreement with a host country only if that military construction project is authorized by law. 
(2)Operations of United States forces may be funded through a payment-in-kind contribution under this section only if the costs covered by such payment are included in the budget justification documents for the Department of Defense submitted to Congress in connection with the budget submitted under 1105 of title 31. 
(3)If funds previously appropriated for a military construction project, facility improvement, or operating costs are subsequently addressed in an agreement for a payment-in-kind contribution, the Secretary of Defense shall return to the Treasury funds in the amount equal to the value of the appropriated funds. 
(4)This subsection does not apply to a military construction project that— 
(A)was specified in a bilateral agreement with a host country that was entered into prior to the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2014; 
(B)was accepted as payment-in-kind for the residual value of improvements made by the United States at military installations released to the host country under section 2921 of the Military Construction Authorization Act for Fiscal Year 1991 (division B of Public Law 101–510; 10 U.S.C. 2687 note) prior to the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2014; or 
(C)subject to paragraph (5), will cost less than the cost specified in subsection (a)(2) of section 2805 of this title for certain unspecified minor military construction projects. 
(5)In the case of a military construction project excluded pursuant to paragraph (4)(C) whose cost will exceed the cost specified in subsection (b) of section 2805 of this title for certain unspecified minor military construction projects, the congressional notification requirements and waiting period specified in paragraph (2) of such subsection shall apply. 
(g)DefinitionsIn this section: 
(1)The term fair market value of the improvements means the value of improvements determined by the Secretary of Defense on the basis of their highest use. 
(2)The term improvements includes new construction of facilities and all additions, improvements, modifications, or renovations made to existing facilities or to real property, without regard to whether they were carried out with appropriated or nonappropriated funds. 
(3)The term nonappropriated funds means funds received from— 
(A)the adjustment of, or surcharge on, selling prices at commissary stores fixed under section 2685 of this title; or 
(B)a nonappropriated fund instrumentality. 
(4)The term nonappropriated fund instrumentality means an instrumentality of the United States under the jurisdiction of the armed forces (including the Army and Air Force Exchange Service, the Navy Resale and Services Support Office, and the Marine Corps exchanges) which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the armed forces.. 
(b)Repeal of superseded provisions related to overseas base closures and realignments  
(1)Repeal; retention of sense of congressSection 2921 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2687 note) is amended— 
(A)by striking (a) Sense of Congress.—; and 
(B)by striking subsections (b) through (g). 
(2)Treatment of special accountThe repeal of subsection (c) of section 2921 of the National Defense Authorization Act for Fiscal Year 1991 by paragraph (1)(B) shall not affect the Department of Defense Overseas Military Facility Investment Recovery Account established by such subsection, amounts in such account, or the continued use of such account as provided in section 2687a of title 10, United States Code, as amended by subsection (a) of this section. 
(c)Requirements related to payment-in-kind contributions pursuant to bilateral agreements with host countriesSection 2802 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)The requirement under subsection (a) that a military construction project must be authorized by law includes military construction projects funded through payment-in-kind contributions pursuant to a bilateral agreement with a host country. 
(2)The Secretary of Defense or the Secretary concerned shall include military construction projects covered under paragraph (1) in the budget justification documents for the Department of Defense submitted to Congress in connection with the budget for a fiscal year submitted under 1105 of title 31. 
(3)This subsection does not apply to a military construction project that— 
(A)was specified in a bilateral agreement with a host country that was entered into prior to the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2014; 
(B)was accepted as payment-in-kind for the residual value of improvements made by the United States at military installations released to the host country under section 2921 of the Military Construction Authorization Act for Fiscal Year 1991 (division B of Public Law 101–510; 10 U.S.C. 2687 note) prior to the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2014; or 
(C)will cost less than the cost specified in subsection (a)(2) of section 2805 of this title for certain unspecified minor military construction projects. 
(4)In the case of a military construction project excluded pursuant to paragraph (3)(C) whose cost will exceed the cost specified in subsection (b) of section 2805 of this title for certain unspecified minor military construction projects, the congressional notification requirements and waiting period specified in paragraph (2) of such subsection shall apply.. 
2808.Extension and modification of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2149), is further amended— 
(1)in subsection (a), by striking The Secretary and all that follows through conditions: and inserting The Secretary of Defense may obligate appropriated funds available for operation and maintenance to carry out, inside the area of responsibility of the United States Central Command or certain countries in the area of responsibility of the United States Africa Command, a construction project that the Secretary determines meets each of the following conditions:; 
(2)in subsection (c)(1), by striking shall not exceed and all that follows through the period at the end and inserting shall not exceed $100,000,000 between October 1, 2013, and the earlier of December 31, 2014, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2015.; 
(3)in subsection (h)— 
(A)in paragraph (1), by striking September 30, 2013 and inserting December 31, 2014; and 
(B)in paragraph (2), by striking fiscal year 2014 and inserting fiscal year 2015; and 
(4)by striking subsection (i) and inserting the following new subsection: 
 
(i)Certain countries in the area of responsibility of United States Africa Command definedIn this section, the term certain countries in the area of responsibility of the United States Africa Command means Kenya, Somalia, Ethiopia, Djibouti, Seychelles, Burundi, and Uganda.. 
2809.Limitation on construction projects in European Command area of responsibility 
(a)LimitationExcept as provided in subjection (b), the Secretary of Defense or the Secretary of a military department shall not award any contract in connection with a construction project authorized by this division to be carried out at an installation operated in the European Command area of responsibility until the Secretary of Defense certifies to the congressional defense committees that— 
(1)the installation and specific military construction requirement— 
(A)have been assessed as part of the basing assessment initiated by the Secretary of Defense on January 25, 2013 (known as the European Infrastructure Consolidation Assessment); and 
(B)have been determined, pursuant to such assessment, to be of an enduring nature; and 
(2)the specific military construction requirement most effectively meets combatant commander requirements at the authorized location. 
(b)ExceptionsSubsection (a) does not apply with respect to a construction project that— 
(1)is authorized by law before the date of the enactment of this Act; 
(2)is carried out at an installation located in Greenland; 
(3)is funded through the North Atlantic Treaty Organization Security Investment Program or intended to specifically support the North Atlantic Treaty Organization; or 
(4)is carried out under the authority of, and subject to the limits specified in, section 2805 of title 10, United States Code. 
BReal Property and Facilities Administration 
2811.Development of master plans for major military installationsSection 2864 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking At a time and inserting (1) At a time; and 
(B)by adding at the end the following new paragraph: 
 
(2)To address the requirements under paragraph (1), each installation master plan shall include consideration of— 
(A)planning for compact and infill development; 
(B)horizontal and vertical mixed-use development; 
(C)the full lifecycle costs of real property planning decisions; and 
(D)capacity planning through the establishment of growth boundaries around cantonment areas to focus development towards the core and preserve range and training space.; 
(2)in subsection (b)— 
(A)by striking The transportation and inserting (1) The transportation; and 
(B)by adding at the end the following new paragraph: 
 
(2)To address the requirements under subsection (a) and paragraph (1), each installation master plan shall include consideration of ways to diversify and connect transit systems. ; 
(3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (b) the following new subsection: 
 
(c)Savings clauseNothing in this section shall supersede the requirements of section 2859(a) of this title.. 
2812.Authority for acceptance of funds to cover administrative expenses associated with real property leases and easements 
(a)AuthoritySubsection (e)(1)(C) of section 2667 of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(vi)Administrative expenses incurred by the Secretary concerned under this section and for easements under section 2668 of this title.. 
(b)Administrative expenses definedSubsection (i) of such section is amended— 
(1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and 
(2)by inserting before paragraph (2), as so redesignated, the following new paragraph (1): 
 
(1)The term administrative expenses means only those expenses related to assessing, negotiating, executing, and managing lease and easement transactions. The term does not include any Government personnel costs.. 
2813.Modification of authority to enter into long-term contracts for receipt of utility services as consideration for utility systems conveyancesSection 2688(d)(2) of title 10, United States Code, is amended by adding at the end the following new sentence: The determination of cost effectiveness shall be made using a business case analysis that includes an independent estimate of the level of investment that should be required to maintain adequate operation of the utility system over the proposed term of the contract.. 
2814.Report on efficient utilization of Department of Defense real property 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the efficient utilization of real property across the Department of Defense. 
(b)Elements of reportThe report required by subsection (a) shall describe the following: 
(1)The strategy of the Department of Defense for maximizing efficient utilization of existing facilities, progress implementing this strategy, and obstacles to implementing this strategy. 
(2)The efforts of the Department of Defense to systematically collect, process, and analyze data on the efficient utilization of real property to aid in the planning and implementation of the strategy referred to in paragraph (1). 
(3)The number of underutilized Department facilities, to be defined as facilities rated less than 66 percent utilization, and unutilized Department facilities, to be defined as facilities rated at zero percent utilization, in the Real Property Inventory Database of the Department of Defense. 
(4)The annual cost of maintaining and improving such underutilized and unutilized Department facilities. 
(5)The efforts of the Department of Defense to dispose of underutilized and unutilized facilities. 
(c)Classified annexThe report required by subsection (a) may include a classified annex if necessary to fully describe the matters required by subsection (b). 
2815.Conditions on Department of Defense expansion of Piñon Canyon Maneuver Site, Fort Carson, ColoradoThe Secretary of Defense and the Secretary of the Army may not acquire, by purchase, condemnation, or other means, any land to expand the size of the Piñon Canyon Maneuver Site near Fort Carson, Colorado, unless each of the following occurs: 
(1)The land acquisition is specifically authorized in an Act of Congress enacted after the date of the enactment of this Act. 
(2)Funds are specifically appropriated for the land acquisition. 
(3)The Secretary of Defense and the Secretary of the Army comply with the environmental review requirements of section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) with respect to the land acquisition. 
CProvisions Related to Asia-Pacific Military Realignment 
2821. Change from previous calendar year to previous fiscal year for period covered by annual report of Interagency Coordination Group of Inspectors General for Guam RealignmentSection 2835(e)(1) of the Military Construction Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2687 note) is amended in the first sentence by striking calendar year and inserting fiscal year. 
2822.Realignment of Marines Corps forces in Asia-Pacific Region 
(a)Restriction on use of fundsExcept as provided in subsection (b), none of the funds authorized to be appropriated under this Act, and none of the amounts provided by the Government of Japan for construction activities on land under the jurisdiction of the Department of Defense, may be obligated to implement the realignment of Marine Corps forces from Okinawa to Guam or Hawaii until the Secretary of Defense submits to the congressional defense committees each of the following: 
(1)The report required by section 1068(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1945). 
(2)Master plans for the construction of facilities and infrastructure to execute the Marine Corps distributed lay-down on Guam and Hawaii, including a detailed description of costs and the schedule for such construction. 
(3)A plan, coordinated by all pertinent Federal agencies, detailing descriptions of work, costs, and a schedule for completion of construction, improvements, and repairs to the non-military utilities, facilities, and infrastructure, if any, on Guam affected by the realignment of forces. 
(b)Exceptions to restriction on use of fundsNotwithstanding subsection (a), the Secretary of Defense may use funds described in such subsection for the following purposes: 
(1)To complete additional analysis or studies required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for proposed actions on Guam or Hawaii. 
(2)To initiate planning and design of construction projects on Guam. 
(3)To carry out any military construction project for which an authorization of appropriations is provided in section 2204, as specified in the funding table in section 4601. 
(4)To carry out the construction of a utility and site improvement project to support the North Ramp expansion at Andersen Air Force Base.  
(c)Restriction on development of public infrastructureIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to another Federal agency, or supplement of funds available in fiscal year 2014 under Federal programs administered by agencies other than the Department of Defense will result in the development (including repair, replacement, renovation, conversion, improvement, expansion, acquisition, or construction) of public infrastructure on Guam, the Secretary of Defense may not carry out such grant, transfer, cooperative agreement, or supplemental funding unless such grant, transfer, cooperative agreement, or supplemental funding is specifically authorized by law. 
(d)Economic adjustment committee consideration of additional Guam public infrastructure funding sources 
(1)Convening of committeeNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, as the chairperson of the Economic Adjustment Committee established in Executive Order No. 127887 (10 U.S.C. 2391 note), shall convene the Economic Adjustment Committee to consider assistance, including assistance to support public infrastructure requirements, necessary to support the preferred alternative for the relocation of Marine Corps forces to Guam. 
(2)Report requiredNot later than the date on which the Record of Decision for the relocation of Marine Corps forces to Guam associated with the Guam and CNMI Military Relocation (2012 Roadmap Adjustments) Supplemental Environmental Impact Statement is issued, the Secretary of Defense shall submit to the congressional defense committees a report— 
(A)describing the results of the Economic Adjustment Committee deliberations required by paragraph (1); and 
(B)containing an implementation plan to support the preferred alternative for the relocation of Marine Corps forces to Guam. 
(e)DefinitionsIn this section: 
(1)Distributed lay-downThe term distributed lay-down refers to the planned distribution of members of the Marine Corps in Okinawa, Guam, Hawaii, Australia, and possibly elsewhere that is contemplated in support of the joint statement of the United States–Japan Security Consultative Committee issued April 26, 2012, in the District of Columbia (April 27, 2012, in Tokyo, Japan) and revised on October 3, 2013, in Tokyo. 
(2)Master planThe term master plan means documentation that provides the scope, cost, and schedule for each military construction project. 
(3)Public infrastructureThe term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a public entity or State or local government that is used by, or constructed for the benefit of, the general public. 
(f)Repeal of superseded lawSection 2832 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2155) is repealed. 
DLand Conveyances 
2831.Real property acquisition, Naval Base Ventura County, California 
(a)AuthorityThe Secretary of the Navy may acquire all right, title, and interest in and to real property, including improvements thereon, located at Naval Base Ventura County, California, that was initially constructed under the former section 2828(g) of title 10, United States Code (commonly known as the Build to Lease program), as added by section 801 of the Military Construction Authorization Act, 1984 (Public Law 98–115; 97 Stat 782). 
(b)UseUpon acquiring the real property under subsection (a), the Secretary of the Navy may use the improvements as provided in sections 2835 and 2835a of title 10, United States Code. 
2832.Land conveyance, former Oxnard Air Force Base, Ventura County, California 
(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to Ventura County, California (in this section referred to as the County), all right, title, and interest of the United States in and to the real property, including any improvements thereon, consisting of former Oxnard Air Force Base for the purpose of permitting the County to use the property for public purposes. 
(b)Condition on use of revenuesIf the property conveyed under subsection (a) is used, consistent with such subsection, for a public purpose that results in the generation of revenue for the County, the County shall agree to use the generated revenue only for airport purposes by depositing the revenues in an airport fund designated for airport use. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Navy shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(e)Reversionary interestIf the Secretary of the Navy determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a) or that the County has violated the condition on the use of revenues imposed by subsection (b), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(f)Additional termsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
2833.Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii 
(a)Conveyances authorizedThe Secretary of the Navy may convey to the Hale Keiki School all right, title, and interest of the United States, or any portion thereof, in and to certain real property, including any improvements thereon, consisting of approximately 11 acres located at or in the nearby vicinity of 153 Bougainville Drive, Honolulu, Hawaii (City and County of Honolulu Tax Map Key No. 9–9–02:37), which is part of the Joint Base Pearl Harbor-Hickam, before such real property, or any portion thereof, is made available for transfer pursuant to the Hawaiian Home Lands Recovery Act (title II of Public Law 104–42; 109 Stat. 357), for use by any other Federal agency, or for disposal under applicable laws. 
(b)ConsiderationAs consideration for a conveyance under subsection (a), the Hale Keiki School shall provide the United States, whether by cash payment, in-kind consideration described in section 2667(c) of title 10, United States Code, or a combination thereof, an amount that is not less than the fair market value of the conveyed property, as determined pursuant to an appraisal acceptable to the Secretary. 
(c)Exercise of right to purchase property 
(1)Acceptance of offerFor a period of 180 days beginning on the date the Secretary makes a written offer to convey the property or any portion thereof under subsection (a), the Hale Keiki School shall have the exclusive right to accept such offer by providing written notice of acceptance to the Secretary within the specified 180-day time period. If the Secretary’s offer is not so accepted within the 180-day period, the offer shall expire. 
(2)Conveyance deadlineIf the Hale Keiki School accepts the offer to convey the property or a portion thereof in accordance with paragraph (1), the conveyance shall take place not later than two years after the date of the Hale Keiki School's written acceptance. The Secretary and the Hale Keiki School, by mutual agreement, may extend the two-year conveyance deadline for a reasonable period of time, as evidenced by a new lease or license executed by the parties before the deadline. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the Hale Keiki School to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the Hale Keiki School in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Hale Keiki School. The Secretary may collect the costs from the Hale Keiki School in advance of incurring any costs and may pay the administrative costs of processing the conveyance as they are incurred or at any time thereafter. 
(2)Assumption of risk of paying costs of conveyanceIn the event that the conveyance is not completed by the deadline set forth in subsection (c)(2), including any extension thereof, the amounts collected from the Hale Keiki School under paragraph (1) will not be refunded or reimbursed. The Hale Keiki School shall be considered to have assumed the risk of paying all costs of processing the conveyance after the offer has been accepted by the Hale Keiki School, regardless of whether or not the conveyance is ever completed. 
(3)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out a conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of any real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(f)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with a conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2834.Land conveyance, Philadelphia Naval Shipyard, Philadelphia, Pennsylvania 
(a)Conveyance authorizedThe Secretary of the Navy may convey to the Philadelphia Regional Port Authority (in this section referred to as the Port Authority) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately .595 acres located at the Philadelphia Naval Shipyard, Philadelphia, Pennsylvania. The Secretary may void any land use restrictions associated with the property to be conveyed under this subsection. 
(b)Consideration 
(1)Amount and determinationAs consideration for the conveyance under subsection (a), the Port Authority shall pay to the Secretary of the Navy an amount that is not less than the fair market value of the property conveyed, as determined by the Secretary. The Secretary’s determination of fair market value shall be final. In lieu of all or a portion of cash payment of consideration, the Secretary may accept in-kind consideration. 
(2)Treatment of cash considerationThe Secretary shall deposit any cash payment received under paragraph (1) in the special account in the Treasury established for that Secretary under subsection (e) of section 2667 of title 10, United States Code. The entire amount deposited shall be available for use in accordance with paragraph (1)(D) of such subsection. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Navy shall require the Port Authority to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Port Authority. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the parcel of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2835.Land conveyance, Camp Williams, Utah 
(a)Conveyance authorizedThe Secretary of the Interior, acting through the Bureau of Land Management, may convey, without consideration, to the State of Utah all right, title, and interest of the United States in and to certain lands comprising approximately 420 acres, as generally depicted on a map entitled Proposed Camp Williams Land Transfer and dated June 14, 2011, which are located within the boundaries of the public lands currently withdrawn for military use by the Utah National Guard and known as Camp Williams, Utah, for the purpose of permitting the Utah National Guard to use the conveyed land for military purposes. 
(b)Supersedence of executive orderExecutive Order No. 1922 of April 24, 1914, as amended by section 907 of the Camp W.G. Williams Land Exchange Act of 1989 (title IX of Public Law 101–628; 104 Stat. 4501), is hereby superseded, only insofar as it affects the lands conveyed to the State of Utah under subsection (a). 
(c)Reversionary interestIf the Secretary of the Army, in consultation with the Secretary of the Interior, determines at any time that the lands conveyed under subsection (a), or any portion thereof, are sold or attempted to be sold, or that the lands, or any portion thereof, are not being used in a manner consistent with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the lands shall, at the option of the Secretary of the Army, in consultation with the Secretary of the Interior, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the lands. A determination under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Additional termsThe Secretary of the Interior, in consultation with the Secretary of the Army, may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary of the Interior considers appropriate to protect the interests of the United States. 
2836.Conveyance, Air National Guard radar site, Francis Peak, Wasatch Mountains, Utah 
(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the State of Utah (in this section referred to as the State), all right, title, and interest of the United States in and to the structures, including equipment and any other personal property related thereto, comprising the Air National Guard radar site located on Francis Peak, Utah, for the purpose of permitting the State to use the structures to support emergency public safety communications, including 911 emergency response service for Northern Utah. 
(b)Payment of Costs of Conveyance 
(1)Payment requiredThe Secretary of the Air Force may require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(c)Description of PropertyThe exact inventory of equipment and other personal property to be conveyed under subsection (a) shall be determined by the Secretary of the Air Force. 
(d)Additional Terms and ConditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(e)Continuation of land use permitThe conveyance of the structures under subsection (a) shall not affect the validity and continued applicability of the land use permit, in effect on the date of the enactment of this Act, that was issued by the Forest Service for placement and use of the structures. 
(f)Duration of authorityThe authority to make a conveyance under this section shall expire on the later of— 
(1)September 30, 2014; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2015. 
2837.Land conveyances, former United States Army Reserve Centers, Connecticut, New Hampshire, and Pennsylvania 
(a)Conveyances authorizedThe Secretary of the Army may convey, without consideration, all right, title, and interest of the United States in and to the parcels of real property described in paragraphs (1) through (4), including any improvements thereon and easements related thereto, to the entity specified in such a paragraph for the corresponding parcel and for the purposes specified in such paragraph: 
(1)Approximately 5.11 acres and improvements known as the LT John S. Turner Army Reserve Center in Fairfield, Connecticut, to the City of Fairfield, Connecticut, for the public benefit of a public park or recreational use. 
(2)Approximately 6.9 acres and improvements known as the Paul J . Sutcovoy Army Reserve Center in Waterbury, Connecticut, to the City of Waterbury, Connecticut, for the public benefit of emergency services and public safety activities. 
(3)Approximately 3.4 acres and improvements known as the Paul A. Doble Army Reserve Center in Portsmouth, New Hampshire, to the City of Portsmouth, New Hampshire, for the public benefit of a public park or recreational use. 
(4)Approximately 4.52 acres and containing the Mifflin County Army Reserve Center located at 73 Reserve Lane, Lewistown, Pennsylvania (parcel number 16,01–0113J) to Derry Township, Pennsylvania for a regional police headquarters or other purposes of public benefit. 
(b)Terms applicable to Mifflin County Army Reserve Center conveyance 
(1)Interim leaseUntil such time as the real property described in subsection (a)(4) is conveyed to Derry Township, Pennsylvania, the Secretary of the Army may lease the property to the Township. 
(2)Conditions of conveyanceThe conveyance of the real property under subsection (a)(4) shall be subject to the condition that Derry Township, Pennsylvania, not use any Federal funds to cover— 
(A)any portion of the conveyance costs required by subsection (d) to be paid by the Township; or 
(B)to cover the costs for the design or construction of any facility on the property. 
(c)Reversion; exception 
(1)ReversionThe deed of conveyance for a parcel of real property conveyed under this section shall provide that all of the property be used and maintained for the purpose for which it was conveyed, as specified in subsection (a). If the Secretary of the Army determines at any time that the real property is no longer used or maintained in accordance with the purpose of the conveyance, all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this paragraph shall be made on the record after an opportunity for hearing. 
(2)Payment of consideration in lieu of reversionIn lieu of exercising the right of reversion retained under paragraph (1) with respect to a parcel of real property conveyed under this section, the Secretary may require the recipient of the property to pay to the United States an amount equal to the fair market value of the property conveyed. The fair market value of the property shall be determined by the Secretary. 
(3)Treatment of cash considerationAny cash payment received by the United States under paragraph (2) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Army shall require the recipient of a parcel of real property conveyed under this section to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance of the property, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the recipient of the property in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance of the property, the Secretary shall refund the excess amount to the recipient of the property. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyances under this section. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertiesThe exact acreage and legal description of a parcel of real property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary of the Army. 
(f)Additional termsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyance of a parcel of real property under this section as the Secretary considers appropriate to protect the interests of the United States. 
EOther Matters 
2841.Repeal of annual Economic Adjustment Committee reporting requirementSubsection (d) of section 4004 of the Defense Economic Adjustment, Diversification, Conversion, and Stabilization Act of 1990 (division D of Public Law 101–510; 10 U.S.C. 2391 note), as amended by section 4212(b) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2664), is further amended— 
(1)by inserting and at the end of paragraph (1); 
(2)by striking ; and at the end of paragraph (2) and inserting a period; and 
(3)by striking paragraph (3). 
2842.Establishment of military divers memorial 
(a)Memorial authorizedThe Secretary of the Navy may permit a third party to establish and maintain a memorial to honor the members of the United States Armed Forces who have served as divers and whose service in defense of the United States has been carried out beneath the waters of the world. 
(b)Use of federal funds prohibitedFederal funds may not be used to design, procure, prepare, install, or maintain the memorial authorized by subsection (a), but the Secretary may accept and expend contributions of non-Federal funds and resources for such purposes. 
(c)Location of memorial 
(1)In generalConsistent with the sense of the Congress expressed in section 2855 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2162), the Secretary may permit the memorial authorized by subsection (a) to be established— 
(A)at a suitable location at the former Navy Dive School at the Washington Navy Yard in the District of Columbia; or 
(B)at another suitable location under the jurisdiction of the Secretary. 
(2)ConditionThe memorial authorized by subsection (a) may not be established at any location under the jurisdiction of the Secretary until the Secretary determines that an assured source of non-Federal funding has been established for the design, procurement, installation, and maintenance of the memorial. 
(d)Design of memorialThe final design of the memorial authorized by subsection (a) shall be subject to the approval of the Secretary. 
XXIXWithdrawal, Reservation, and Transfer of Public Lands to Support Military Readiness and Security 
 
Sec. 2901. Short title. 
Sec. 2902. Definitions. 
Subtitle A—General Provisions 
Sec. 2911. General applicability; definitions. 
Sec. 2912. Maps and legal descriptions. 
Sec. 2913. Access restrictions. 
Sec. 2914. Changes in use. 
Sec. 2915. Brush and range fire prevention and suppression. 
Sec. 2916. Ongoing decontamination. 
Sec. 2917. Water rights. 
Sec. 2918. Hunting, fishing, and trapping. 
Sec. 2919. Limitation on extensions and renewals. 
Sec. 2920. Application for renewal of a withdrawal and reservation. 
Sec. 2921. Limitation on subsequent availability of land for appropriation. 
Sec. 2922. Relinquishment. 
Sec. 2923. Immunity of the United States. 
Subtitle B—Limestone Hills Training Area, Montana 
Sec. 2931. Withdrawal and reservation of public land. 
Sec. 2932. Management of withdrawn and reserved land. 
Sec. 2933. Special rules governing minerals management. 
Sec. 2934. Grazing. 
Sec. 2935. Payments in lieu of taxes. 
Sec. 2936. Duration of withdrawal and reservation. 
Subtitle C—Marine Corps Air Ground Combat Center Twentynine Palms, California 
Sec. 2941. Withdrawal and reservation of public land. 
Sec. 2942. Management of withdrawn and reserved land. 
Sec. 2943. Public access. 
Sec. 2944. Resource management group. 
Sec. 2945. Johnson Valley Off-Highway Vehicle Recreation Area. 
Sec. 2946. Duration of withdrawal and reservation. 
Subtitle D—White Sands Missile Range, New Mexico, and Fort Bliss, Texas 
Sec. 2951. Withdrawal and reservation of public land. 
Sec. 2952. Grazing. 
Subtitle E—Chocolate Mountain Aerial Gunnery Range, California 
Sec. 2961. Transfer of administrative jurisdiction of public land. 
Sec. 2962. Management and use of transferred land. 
Sec. 2963. Effect of termination of military use. 
Sec. 2964. Temporary extension of existing withdrawal period. 
Sec. 2965. Water rights. 
Sec. 2966. Realignment of range boundary and related transfer of title. 
Subtitle F—Naval Air Weapons Station China Lake, California 
Sec. 2971. Withdrawal and reservation of public land. 
Sec. 2972. Management of withdrawn and reserved land. 
Sec. 2973. Assignment of management responsibility to Secretary of the Navy. 
Sec. 2974. Geothermal resources. 
Sec. 2975. Wild horses and burros. 
Sec. 2976. Continuation of existing agreement. 
Sec. 2977. Management plans. 
Sec. 2978. Termination of prior withdrawals. 
Sec. 2979. Duration of withdrawal and reservation. 
2901.Short titleThis title may be cited as the Military Land Withdrawals Act of 2013. 
2902.DefinitionsIn this title: 
(1)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(2)Manage; management 
(A)InclusionsThe terms manage and management include the authority to exercise jurisdiction, custody, and control over the land withdrawn and reserved by this title. 
(B)ExclusionsThe terms manage and management do not include authority for disposal of the land withdrawn and reserved by this title. 
(3)Secretary concernedThe term Secretary concerned has the meaning given the term in section 101(a) of title 10, United States Code. 
AGeneral Provisions 
2911.General applicability; definitions 
(a)ApplicabilityThis subtitle applies to each land withdrawal and reservation made by this title. 
(b)Rules of constructionNothing in this title assigns management of real property under the administrative jurisdiction of the Secretary concerned to the Secretary of the Interior. 
2912.Maps and legal descriptions 
(a)Preparation of maps and legal descriptionsAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall— 
(1)publish in the Federal Register a notice containing the legal descriptions of the land withdrawn and reserved by this title; and 
(2)file maps and legal descriptions of the land withdrawn and reserved by this title with— 
(A)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Armed Services and the Committee on Natural Resources of the House of Representatives. 
(b)Legal effectThe maps and legal descriptions filed under subsection (a)(2) shall have the same force and effect as if the maps and legal descriptions were included in this title, except that the Secretary of the Interior may correct any clerical and typographical errors in the maps and legal descriptions. 
(c)AvailabilityCopies of the maps and legal descriptions filed under subsection (a)(2) shall be available for public inspection— 
(1)in the appropriate offices of the Bureau of Land Management; 
(2)in the office of the commanding officer of the military installation for which the land is withdrawn; and 
(3)if the military installation is under the management of the National Guard, in the office of the Adjutant General of the State in which the military installation is located. 
(d)CostsThe Secretary concerned shall reimburse the Secretary of the Interior for the costs incurred by the Secretary of the Interior in implementing this section. 
2913.Access restrictions 
(a)Authority to impose restrictionsIf the Secretary concerned determines that military operations, public safety, or national security require the closure to the public of any road, trail, or other portion of land withdrawn and reserved by this title, the Secretary may take such action as the Secretary determines to be necessary to implement and maintain the closure. 
(b)LimitationAny closure under subsection (a) shall be limited to the minimum area and duration that the Secretary concerned determines are required for the purposes of the closure. 
(c)Consultation required 
(1)In generalSubject to paragraph (3), before a closure is implemented under this section, the Secretary concerned shall consult with the Secretary of the Interior. 
(2)Indian tribeSubject to paragraph (3), if a closure proposed under this section may affect access to or use of sacred sites or resources considered to be important by an Indian tribe, the Secretary concerned shall consult, at the earliest practicable date, with the affected Indian tribe. 
(3)LimitationNo consultation shall be required under paragraph (1) or (2)— 
(A)if the closure is provided for in an integrated natural resources management plan, an installation cultural resources management plan, or a land use management plan; or 
(B)in the case of an emergency, as determined by the Secretary concerned. 
(d)NoticeImmediately preceding and during any closure implemented under subsection (a), the Secretary concerned shall post appropriate warning notices and take other appropriate actions to notify the public of the closure. 
2914.Changes in use 
(a)Other uses authorizedIn addition to the purposes described in a subtitle of this title applicable to the land withdrawal and reservation made by that subtitle, the Secretary concerned may authorize the use of land withdrawn and reserved by this title for defense-related purposes. 
(b)Notice to secretary of the interior 
(1)In generalThe Secretary concerned shall promptly notify the Secretary of the Interior if the land withdrawn and reserved by this title is used for additional defense-related purposes. 
(2)RequirementsA notification under paragraph (1) shall specify— 
(A)each additional use; 
(B)the planned duration of each additional use; and 
(C)the extent to which each additional use would require that additional or more stringent conditions or restrictions be imposed on otherwise-permitted nondefense-related uses of the withdrawn and reserved land or portions of withdrawn and reserved land. 
2915.Brush and range fire prevention and suppression 
(a)Required activitiesConsistent with any applicable land management plan, the Secretary concerned shall take necessary precautions to prevent, and actions to suppress, brush and range fires occurring as a result of military activities on the land withdrawn and reserved by this title, including fires that occur on other land that spread from the withdrawn and reserved land. 
(b)Cooperation of secretary of the interior 
(1)In generalAt the request of the Secretary concerned, the Secretary of the Interior shall provide assistance in the suppression of fires under subsection (a). The Secretary concerned shall reimburse the Secretary of the Interior for the costs incurred by the Secretary of the Interior in providing such assistance. 
(2)Transfer of fundsNotwithstanding section 2215 of title 10, United States Code, the Secretary concerned may transfer to the Secretary of the Interior, in advance, funds to be used to reimburse the costs of the Department of the Interior in providing assistance under this subsection. 
2916.Ongoing decontamination 
(a)Program of decontamination requiredDuring the period of a withdrawal and reservation of land under this title, the Secretary concerned shall maintain, to the extent funds are available to carry out this subsection, a program of decontamination of contamination caused by defense-related uses on the withdrawn land. The decontamination program shall be carried out consistent with applicable Federal and State law. 
(b)Annual reportThe Secretary of Defense shall include in the annual report required by section 2711 of title 10, United States Code, a description of decontamination activities conducted under subsection (a). 
2917.Water rights 
(a)No reservation of water rightsNothing in this title— 
(1)establishes a reservation in favor of the United States with respect to any water or water right on the land withdrawn and reserved by this title; or 
(2)authorizes the appropriation of water on the land withdrawn and reserved by this title, except in accordance with applicable State law. 
(b)Effect on previously acquired or reserved water rights 
(1)In generalNothing in this section affects any water rights acquired or reserved by the United States before the date of enactment of this Act on the land withdrawn and reserved by this title. 
(2)Authority of Secretary concernedThe Secretary concerned may exercise any water rights described in paragraph (1). 
2918.Hunting, fishing, and trappingSection 2671 of title 10, United States Code, shall apply to all hunting, fishing, and trapping on the land— 
(1)that is withdrawn and reserved by this title; and 
(2)for which management of the land has been assigned to the Secretary concerned. 
2919.Limitation on extensions and renewalsThe withdrawals and reservations established under this title may not be extended or renewed except by a law enacted after the date of enactment of this Act. 
2920.Application for renewal of a withdrawal and reservationTo the extent practicable, not later than five years before the date of termination of a withdrawal and reservation made by a subtitle of this title, the Secretary concerned shall— 
(1)notify the Secretary of the Interior as to whether the Secretary concerned will have a continuing defense-related need for any of the land withdrawn and reserved by that subtitle after the termination date of the withdrawal and reservation; and 
(2)transmit a copy of the notice submitted under paragraph (1) to— 
(A)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Armed Services and the Committee on Natural Resources of the House of Representatives. 
2921.Limitation on subsequent availability of land for appropriationOn the termination of a withdrawal and reservation made by this title, the previously withdrawn land shall not be open to any form of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws, unless the Secretary of the Interior publishes in the Federal Register an appropriate order specifying the date on which the land shall be— 
(1)restored to the public domain; and 
(2)opened for appropriation under the public land laws. 
2922.Relinquishment 
(a)Notice of intention To relinquishIf, during the period of withdrawal and reservation made by a subtitle of this title, the Secretary concerned decides to relinquish any or all of the land withdrawn and reserved by that subtitle, the Secretary concerned shall submit to the Secretary of the Interior notice of the intention to relinquish the land. 
(b)Determination of contaminationThe Secretary concerned shall include in the notice submitted under subsection (a) a written determination concerning whether and to what extent the land that is to be relinquished is contaminated with explosive materials or toxic or hazardous substances. 
(c)Public noticeThe Secretary of the Interior shall publish in the Federal Register the notice of intention to relinquish the land under this section, including the determination concerning the contaminated state of the land. 
(d)Decontamination of land To be relinquished 
(1)Decontamination requiredThe Secretary concerned shall decontaminate land subject to a notice of intention under subsection (a) to the extent that funds are appropriated for that purpose, if— 
(A)the land subject to the notice of intention is contaminated, as determined by the Secretary concerned; and 
(B)the Secretary of the Interior, in consultation with the Secretary concerned, determines that— 
(i)decontamination is practicable and economically feasible, after taking into consideration the potential future use and value of the contaminated land; and 
(ii)on decontamination of the land, the land could be opened to operation of some or all of the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws. 
(2)Alternatives to relinquishmentThe Secretary of the Interior shall not be required to accept the land proposed for relinquishment under subsection (a), if— 
(A)the Secretary of the Interior, after consultation with the Secretary concerned, determines that— 
(i)decontamination of the land is not practicable or economically feasible; or 
(ii)the land cannot be decontaminated sufficiently to be opened to operation of some or all of the public land laws; or 
(B)sufficient funds are not appropriated for the decontamination of the land. 
(3)Status of contaminated land on terminationIf, because of the contaminated state of the land, the Secretary of the Interior declines to accept land withdrawn and reserved by this title that has been proposed for relinquishment, or if at the expiration of the withdrawal and reservation, the Secretary of the Interior determines that a portion of the land withdrawn and reserved is contaminated to an extent that prevents opening the contaminated land to operation of the public land laws— 
(A)the Secretary concerned shall take appropriate steps to warn the public of— 
(i)the contaminated state of the land; and 
(ii)any risks associated with entry onto the land; 
(B)after the expiration of the withdrawal and reservation, the Secretary concerned shall undertake no activities on the contaminated land, except for activities relating to the decontamination of the land; and 
(C)the Secretary concerned shall submit to the Secretary of the Interior and Congress a report describing— 
(i)the status of the land; and 
(ii)any actions taken under this paragraph. 
(e)Revocation authority 
(1)In generalIf the Secretary of the Interior determines that it is in the public interest to accept the land proposed for relinquishment under subsection (a), the Secretary of the Interior may order the revocation of a withdrawal and reservation made by this title. 
(2)Revocation orderTo carry out a revocation under paragraph (1), the Secretary of the Interior shall publish in the Federal Register a revocation order that— 
(A)terminates the withdrawal and reservation; 
(B)constitutes official acceptance of the land by the Secretary of the Interior; and 
(C)specifies the date on which the land will be opened to the operation of some or all of the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws. 
(f)Acceptance by secretary of the interior 
(1)In generalNothing in this section requires the Secretary of the Interior to accept the land proposed for relinquishment if the Secretary determines that the land is not suitable for return to the public domain. 
(2)NoticeIf the Secretary makes a determination that the land is not suitable for return to the public domain, the Secretary shall provide notice of the determination to Congress. 
2923.Immunity of the United StatesThe United States and officers and employees of the United States shall be held harmless and shall not be liable for any injuries or damages to persons or property incurred as a result of any mining or mineral or geothermal leasing activity or other authorized nondefense-related activity conducted on land withdrawn and reserved by this title. 
BLimestone Hills Training Area, Montana 
2931.Withdrawal and reservation of public land 
(a)WithdrawalSubject to valid existing rights and except as otherwise provided in this subtitle, the public land (including interests in land) described in subsection (b), and all other areas within the boundaries of the land as depicted on the map referred to in such subsection that may become subject to the operation of the public land laws, is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws. 
(b)Description of landThe public land (including interests in land) referred to in subsection (a) is the Federal land comprising approximately 18,644 acres in Broadwater County, Montana, generally depicted as Proposed Land Withdrawal on the map entitled Limestone Hills Training Area Land Withdrawal, dated April 10, 2013, and filed in accordance with section 2912. 
(c)Reservation; purposeSubject to the limitations and restrictions contained in section 2933, the public land withdrawn by subsection (a) is reserved for use by the Secretary of the Army for the following purposes: 
(1)The conduct of training for active and reserve components of the Armed Forces. 
(2)The construction, operation, and maintenance of organizational support and maintenance facilities for component units conducting training. 
(3)The conduct of training by the Montana Department of Military Affairs, provided that the training does not interfere with the purposes specified in paragraphs (1) and (2). 
(4)The conduct of training by State and local law enforcement agencies, civil defense organizations, and public education institutions, provided that the training does not interfere with the purposes specified in paragraphs (1) and (2). 
(5)Other defense-related purposes consistent with the preceding purposes. 
(d)Indian tribes 
(1)In generalNothing in this subtitle alters any rights reserved for an Indian tribe for tribal use of the public land withdrawn by subsection (a) by treaty or Federal law. 
(2)Consultation requiredThe Secretary of the Army shall consult with any Indian tribes in the vicinity of the public land withdrawn by subsection (a) before taking any action within the public land affecting tribal rights or cultural resources protected by treaty or Federal law. 
2932.Management of withdrawn and reserved landDuring the period of the withdrawal and reservation of land made by section 2931, the Secretary of the Army shall manage the land withdrawn and reserved by such section for the purposes described in subsection (c) of such section— 
(1)subject to the limitations and restrictions contained in section 2933; and 
(2)in accordance with— 
(A)an integrated natural resources management plan prepared and implemented under title I of the Sikes Act (16 U.S.C. 670a et seq.); 
(B)subtitle A and this subtitle; and 
(C)other applicable law. 
2933.Special rules governing minerals management 
(a)Indian Creek Mine 
(1)In generalOf the land withdrawn by section 2931, locatable mineral activities in the approved Indian Creek Mine plan of operations, MTM–78300, shall be regulated in accordance with subparts 3715 and 3809 of title 43, Code of Federal Regulations. 
(2)Restrictions on Secretary of the Army 
(A)In generalThe Secretary of the Army shall make no determination that the disposition of, or exploration for, minerals as provided for in the approved plan of operations described in paragraph (1) is inconsistent with the defense-related uses of the land withdrawn under section 2931. 
(B)CoordinationThe coordination of the disposition of and exploration for minerals with defense-related uses of the land shall be determined in accordance with procedures in an agreement provided for under subsection (c). 
(b)Removal of unexploded ordnance on land to be mined 
(1)Removal activities 
(A)In generalSubject to the availability of funds appropriated for such purpose, the Secretary of the Army shall remove unexploded ordnance on land withdrawn by section 2931 that is subject to mining under subsection (a), consistent with applicable Federal and State law. 
(B)PhasesThe Secretary of the Army may provide for the removal of unexploded ordnance in phases to accommodate the development of the Indian Creek Mine under subsection (a). 
(2)Report on removal activities 
(A)In generalThe Secretary of the Army shall annually submit to the Secretary of the Interior a report regarding any unexploded ordnance removal activities conducted during the previous fiscal year in accordance with this subsection. 
(B)InclusionsThe report under this paragraph shall include— 
(i)a description of the amounts expended for unexploded ordnance removal on the withdrawn land during the period covered by the report; and 
(ii)the identification of the land cleared of unexploded ordnance and approved for mining activities by the Secretary of the Interior. 
(c)Implementation agreement for mining activities 
(1)In generalThe Secretary of the Interior and the Secretary of the Army shall enter into an agreement to implement this section with respect to the coordination of defense-related uses and mining and the ongoing removal of unexploded ordnance. 
(2)DurationThe duration of the agreement shall be equal to the period of the withdrawal under section 2936, but may be amended from time to time. 
(3)RequirementsThe agreement shall provide the following: 
(A)That Graymont Western US, Inc., or any successor or assign of the approved Indian Creek Mine mining plan of operations, MTM–78300, shall be invited to be a party to the agreement. 
(B)Provisions regarding the day-to-day joint-use of the Limestone Hills Training Area. 
(C)Provisions addressing periods during which military and other authorized uses of the withdrawn land will occur. 
(D)Provisions regarding when and where military use or training with explosive material will occur. 
(E)Provisions regarding the scheduling of training activities conducted within the withdrawn land that restrict mining activities. 
(F)Procedures for deconfliction with mining operations, including parameters for notification and resolution of anticipated changes to the schedule. 
(G)Procedures for access through mining operations covered by this section to training areas within the boundaries of the Limestone Hills Training Area. 
(H)Procedures for scheduling of the removal of unexploded ordnance. 
(d)Existing memorandum of agreementUntil the date on which the agreement under subsection (c) becomes effective, the compatible joint use of the land withdrawn and reserved by section 2931 shall be governed, to the extent compatible, by the terms of the 2005 Memorandum of Agreement among the Montana Army National Guard, Graymont Western US, Inc., and the Bureau of Land Management. 
2934.Grazing 
(a)Issuance and administration of permits and leasesThe Secretary of the Interior shall manage the issuance and administration of grazing permits and leases, including the renewal of permits and leases, on the public land withdrawn by section 2931, consistent with all applicable laws (including regulations) and policies of the Secretary of the Interior relating to the permits and leases. 
(b)Safety requirementsWith respect to any grazing permit or lease issued after the date of enactment of this Act for land withdrawn by section 2931, the Secretary of the Interior and the Secretary of the Army shall jointly establish procedures that— 
(1)are consistent with Department of the Army explosive and range safety standards; and 
(2)provide for the safe use of the withdrawn land. 
(c)AssignmentWith the agreement of the Secretary of the Army, the Secretary of the Interior may assign the authority to issue and to administer grazing permits and leases to the Secretary of the Army, except that the assignment may not include the authority to discontinue grazing on the land withdrawn by section 2931. 
2935.Payments in lieu of taxesThe land withdrawn by section 2931 is deemed to be entitlement land for purposes of chapter 69 of title 31, United States Code. 
2936.Duration of withdrawal and reservationThe withdrawal and reservation of public land made by section 2931 shall terminate on March 31, 2039. 
CMarine Corps Air Ground Combat Center Twentynine Palms, California 
2941.Withdrawal and reservation of public land 
(a)WithdrawalSubject to valid existing rights and except as otherwise provided in this subtitle, the public land (including interests in land) described in subsection (b), and all other areas within the boundary of the land depicted on the map described in such subsection that may become subject to the operation of the public land laws, is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws. 
(b)Description of landThe public land (including interests in land) referred to in subsection (a) is the Federal land comprising approximately 150,928 acres in San Bernardino County, California, generally depicted on the map titled MCAGCC 29 Palms Expansion Map-Johnson Valley Off Highway Vehicle Recreation Area , dated December 5, 2013, and filed in accordance with section 2912, which is divided into the following two areas: 
(1)The Exclusive Military Use Area (in this subtitle referred to as the Exclusive Military Use Area), consisting of the following two areas: 
(A)One area to the west of the Marine Corps Air Ground Combat Center, consisting of approximately 78,993 acres. 
(B)One area south of the Marine Corps Air Ground Combat Center, consisting of approximately 18,704 acres. 
(2)The Shared Use Area (in this subtitle referred to as the Shared Use Area), consisting of approximately 53,231 acres. 
(c)Reservation for Secretary of the Navy; purposesThe Exclusive Military Use Area is reserved for use by the Secretary of the Navy for the following purposes: 
(1)Sustained, combined arms, live-fire, and maneuver field training for large-scale Marine air ground task forces. 
(2)Individual and unit live-fire training ranges. 
(3)Equipment and tactics development. 
(4)Other defense-related purposes that are— 
(A)consistent with the purposes described in the preceding paragraphs; and 
(B)authorized under section 2914. 
(d)Reservation for secretary of the interior; purposesThe Shared Use Area is reserved— 
(1)for use by the Secretary of the Navy for the purposes described in subsection (c); and 
(2)for use by the Secretary of the Interior for the following purposes: 
(A)Public recreation— 
(i)during any period in which the land is not being used for military training; and 
(ii)as determined to be suitable for public use. 
(B)Natural resources conservation. 
(e)AdjustmentThe boundary of the Exclusive Military Use Area at Emerson Ridge provided in subsection (b)(1) shall be located in such as manner so as to ensure access to the pass northwest of the ridge for purposes described in subsection (d). 
2942.Management of withdrawn and reserved land 
(a)Management by the secretary of the navy; condition 
(1)In generalExcept as provided in subsection (b), during the period of withdrawal and reservation of land made by section 2941, the Secretary of the Navy shall manage the land withdrawn and reserved by such section for the purposes described in subsection (c) of such section in accordance with— 
(A)an integrated natural resources management plan prepared and implemented under title I of the Sikes Act (16 U.S.C. 670a et seq.); 
(B)subtitle A and this subtitle; 
(C)a programmatic agreement between the Marine Corps and the California State Historic Preservation Officer regarding operation, maintenance, training, and construction at the United States Marine Air Ground Task Force Training Command, Marine Corps Air Ground Combat Center, Twentynine Palms, California; and 
(D)any other applicable law. 
(2)Live-fire trainingThe boundary of the Exclusive Military Use Area described in section 2941 shall be clearly identified before the Exclusive Military Use Area is used for any live-fire military training. The Secretary of the Navy shall ensure the military boundary is maintained. 
(b)Management by the secretary of the interior; exception 
(1)Secretary of the interior management 
(A)In generalExcept as provided in paragraph (2), during the period of withdrawal and reservation of land made by section 2941, the Secretary of the Interior shall manage the Shared Use Area. 
(B)Applicable lawDuring the period of the management by the Secretary of the Interior under this paragraph, the Secretary of the Interior shall manage the Shared Use Area for the purposes described in subsection (d) of section 2941 in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(ii)any other applicable law. 
(2)Secretary of the navy management 
(A)ExceptionTwice a year during the period of withdrawal and reservation of land by this section, there shall be a 30-day period during which the Secretary of the Navy shall— 
(i)manage the Shared Use Area; and 
(ii)exclusively use the Shared Use Area for military training purposes. 
(B)Applicable lawDuring the period of the management by the Secretary of the Navy under this paragraph, the Secretary of the Navy shall manage the Shared Use Area for the purposes described in subsection (c) of section 2941 in accordance with— 
(i)an integrated natural resources management plan prepared and implemented in accordance with title I of the Sikes Act (16 U.S.C. 670a et seq.); 
(ii)subtitle A and this subtitle; 
(iii)the programmatic agreement described in subsection (a)(3); and 
(iv)any other applicable law. 
(C)LimitationThe Secretary of the Navy shall prohibit the firing of dud-producing ordnance into the Shared Use Area. 
(c)Implementation agreement 
(1)In generalThe Secretary of the Interior and the Secretary of the Navy shall enter into a written agreement to implement the management responsibilities of the respective Secretaries with respect to the Shared Use Area. 
(2)ComponentsThe agreement entered into under paragraph (1)— 
(A)shall be of a duration that is equal to the period of the withdrawal and reservation of land under section 2941; 
(B)may be amended from time to time; 
(C)may provide for the integration of the management plans required of the Secretary of the Interior and the Secretary of the Navy; 
(D)may provide for delegation, to civilian law enforcement personnel of the Department of the Navy, of the authority of the Secretary of the Interior to enforce laws relating to protection of natural and cultural resources and fish and wildlife; and 
(E)may provide for the Secretary of the Interior and the Secretary of the Navy to share resources so as to most efficiently and effectively manage the Shared Use Area. 
(3)LinkageThe Secretary of the Interior shall ensure access is provided between the two non-contiguous Johnson Valley Off-Highway Vehicle Recreation Area parcels described in section 2945. 
(d)Military training 
(1)Not conditionalMilitary training within the Shared Use Area shall not be conditioned on— 
(A)the existence of, or precluded by the lack of, a recreation management plan or land use management plan for the area developed and implemented by the Secretary of the Interior; or 
(B)the existence of any legal or administrative challenge to such a recreation management plan or land use plan. 
(2)Management 
(A)Use agreementThe Secretary of the Interior shall enter into an agreement with the Secretary of the Navy within one year of the date of the enactment of this Act for the exclusive use by the Marine Corps of two company objective areas, each measuring approximately 300 meters square (approximately 22 acres), located inside the boundaries of the Shared Use Area and totaling approximately 44 acres. These areas will be closed to all public access for the period of the withdrawal specified in section 2946. The purpose of this agreement will be to accommodate the construction, maintenance, modification, and use of these areas for the purposes identified in section 2941(c). 
(B)Range managementSmall, static, short-range explosives may be used in the two company objective areas described in subparagraph (A). Explosives that fail to function in the company objective areas will be immediately identified and located, training will temporarily halt, and on-scene explosive ordnance disposal personnel will render the munition safe before training resumes. Existing Marine Corps range safety policies and procedures as identified in Marine Corps Order 3570.1X will be followed to ensure all munitions are rendered safe and the area will again be swept after the training exercise by qualified personnel to further ensure no hazards remain. 
(C)AccessThe Shared Use Area shall be managed in a manner that does not compromise the ability of the Navy to conduct military training in such area. 
2943.Public access 
(a)In generalNotwithstanding section 2913, the Exclusive Military Use Area shall be closed to all public access unless otherwise authorized by the Secretary of the Navy. 
(b)Public recreational use 
(1)In generalThe Shared Use Area shall be open to public recreational use during the period in which the area is under the management of the Secretary of the Interior, if there is a determination by the Secretary of the Navy that the area is suitable for public use. 
(2)DeterminationA determination of suitability under paragraph (1) shall not be withheld without a specified reason. 
(c)UtilitiesNothing in this subtitle prohibits the construction, operation, maintenance, inspection, and access to existing or future utility facilities located within a utility right of way in existence on the date of the enactment of this Act. 
2944.Resource management group 
(a)EstablishmentThe Secretary of the Navy and the Secretary of the Interior, by agreement, shall establish a Resource Management Group for the land withdrawn and reserved by section 2941 to be comprised of representatives of the Department of the Interior and the Department of the Navy. 
(b)Duties 
(1)In generalThe Resource Management Group shall— 
(A)develop and implement a public outreach plan to inform the public of the land uses changes and safety restrictions affecting the land withdrawn and reserved by section 2941; and 
(B)advise the Secretary of the Interior and the Secretary of the Navy with respect to the issues associated with the multiple uses of the Shared Use Area. 
(2)Siting processThe Resource Management Group shall determine the location of the company objective areas. In siting the two areas, the Resource Management Group will seek information from representatives of relevant State agencies, Off Highway Vehicle and other recreation interest groups, and environmental advocacy groups. The Resource Management Group shall consider potential recreational and conservation uses of the area when making their location determination. 
(c)MeetingsThe Resource Management Group shall— 
(1)meet at least once a year; and 
(2)solicit input from relevant State agencies, private off-highway vehicle interest groups, event managers, environmental advocacy groups, and others relating to the management and facilitation of recreational use within the Shared Use Area. 
2945.Johnson Valley Off-Highway Vehicle Recreation Area 
(a)DesignationThere is hereby designated the Johnson Valley Off-Highway Vehicle Recreation Area, consisting of— 
(1)43,431 acres (as depicted on the map referred to in subsection (b) of section 2941) of the existing Bureau of Land Management-designated Johnson Valley Off-Highway Vehicle Area that is not withdrawn and reserved for defense-related uses by such section; and 
(2)The Shared Use Area. 
(b)Authorized activitiesTo the extent consistent with applicable Federal law (including regulations) and this subtitle, any authorized recreation activities and use designation in effect on the date of enactment of this Act and applicable to the Johnson Valley Off-Highway Vehicle Recreation Area may continue, including casual off-highway vehicular use and recreation. 
(c)AdministrationThe Secretary of the Interior shall administer the Johnson Valley Off-Highway Vehicle Recreation Area (other than the Shared Use Area, which is being managed in accordance with the other provisions of this subtitle) in accordance with— 
(1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(2)any other applicable law. 
(d)TransitIn coordination with the Secretary of the Interior, the Secretary of the Navy may authorize transit through the Johnson Valley Off-Highway Vehicle Recreation Area for defense-related purposes supporting military training (including military range management and management of exercise activities) conducted on the land withdrawn and reserved by section 2941. 
2946.Duration of withdrawal and reservationThe withdrawal and reservation of public land made by section 2941 shall terminate on March 31, 2039. 
DWhite Sands Missile Range, New Mexico, and Fort Bliss, Texas 
2951.Withdrawal and reservation of public land 
(a)WithdrawalSubject to valid existing rights, the Federal land described in subsection (b) is withdrawn from— 
(1)entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(b)Description of Federal landThe Federal land referred to in subsection (a) consists of approximately 5,100 acres of land depicted as Parcel 1 on the map entitled White Sands Missile Range/Fort Bliss/BLM Land Transfer and Withdrawal, dated April 3, 2012, and filed in accordance with section 2912.  
(c)ReservationThe Federal land described in subsection (b) is reserved for use by the Secretary of the Army for military purposes in accordance with Public Land Order 833, dated May 27, 1952 (17 Fed. Reg. 4822). 
2952.Grazing 
(a)Issuance and administration of permits and leasesThe Secretary of the Interior shall manage the issuance and administration of grazing permits and leases, including the renewal of permits and leases, on the public land withdrawn by section 2951, consistent with all applicable laws (including regulations) and policies of the Secretary of the Interior relating to the permits and leases. 
(b)Safety requirementsWith respect to any grazing permit or lease issued after the date of enactment of this Act for land withdrawn by section 2951, the Secretary of the Interior and the Secretary of the Army shall jointly establish procedures that— 
(1)are consistent with Department of the Army explosive and range safety standards; and 
(2)provide for the safe use of the withdrawn land. 
(c)AssignmentWith the agreement of the Secretary of the Army, the Secretary of the Interior may assign the authority to issue and to administer grazing permits and leases to the Secretary of the Army, except that the assignment may not include the authority to discontinue grazing on the land withdrawn by section 2951. 
EChocolate Mountain Aerial Gunnery Range, California 
2961.Transfer of administrative jurisdiction of public land 
(a)Transfer requiredThe Secretary of the Interior shall transfer to the administrative jurisdiction of the Secretary of the Navy certain public land administered by the Bureau of Land Management in Imperial and Riverside Counties, California, consisting of approximately 228,324 acres, as generally depicted on the map titled Chocolate Mountain Aerial Gunnery Range-Administration’s Land Withdrawal Legislation Proposal Map, dated October 30, 2013, and filed in accordance with subsection (d). 
(b)Valid existing rightsThe transfer of administrative jurisdiction under subsection (a) shall be subject to any valid existing rights, including any property, easements, or improvements held by the Bureau of Reclamation and appurtenant to the Coachella Canal. The Secretary of the Navy shall provide for reasonable access by the Bureau of Reclamation for inspection and maintenance purposes not inconsistent with military training. 
(c)Time for conveyanceThe transfer of administrative jurisdiction under subsection (a) shall occur pursuant to a schedule agreed to by the Secretary of the Interior and the Secretary of the Navy. 
(d)Map and legal description 
(1)Preparation and publicationThe Secretary of the Interior shall publish in the Federal Register a legal description of the public land to be transferred under subsection (a). 
(2)Submission to congressThe Secretary of the Interior shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives— 
(A)a copy of the legal description prepared under paragraph (1); and 
(B)the map referred to in subsection (a). 
(3)Availability for public inspectionCopies of the legal description and map filed under paragraph (2) shall be available for public inspection in the appropriate offices of— 
(A)the Bureau of Land Management; 
(B)the Office of the Commanding Officer, Marine Corps Air Station Yuma, Arizona; 
(C)the Office of the Commander, Navy Region Southwest; and 
(D)the Office of the Secretary of the Navy. 
(4)Force of lawThe legal description and map filed under paragraph (2) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors in the legal description or map. 
(5)Reimbursement of costsThe transfer required by subsection (a) shall be made without reimbursement, except that the Secretary of the Navy shall reimburse the Secretary of the Interior for any costs incurred by the Secretary of the Interior to prepare the legal description and map under this subsection. 
2962.Management and use of transferred land 
(a)Treatment and use of transferred landUpon the receipt of the land under section 2961— 
(1)the land shall be treated as property (as defined in section 102(9) of title 40, United States Code) under the administrative jurisdiction of the Secretary of the Navy; and 
(2)the Secretary of the Navy shall administer the land as the Chocolate Mountain Aerial Gunnery Range, California, and continue to authorize use of the land for military purposes. 
(b)Protection of desert tortoiseNothing in the transfer required by section 2961 shall affect the prior designation of certain lands within the Chocolate Mountain Aerial Gunnery Range as critical habitat for the desert tortoise (Gopherus Agassizii). 
(c)Withdrawal of Mineral EstateSubject to valid existing rights, the mineral estate of the land to be transferred under section 2961 is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and geothermal leasing laws, for as long as the land is under the administrative jurisdiction of the Secretary of the Navy. 
(d)Integrated natural resources management planNot later than one year after the transfer of the land under section 2961, the Secretary of the Navy, in cooperation with the Secretary of the Interior, shall prepare an integrated natural resources management plan pursuant to the Sikes Act (16 U.S.C. 670a et seq.) for the transferred land and for land that, as of the date of the enactment of this Act, is under the jurisdiction of the Secretary of the Navy underlying the Chocolate Mountain Aerial Gunnery Range. 
(e)Relation to general provisionsSubtitle A does not apply to the land transferred under section 2961 or to the management of such land as provided for in this subtitle. 
2963.Effect of termination of military use 
(a)Notice and effectUpon a determination by the Secretary of the Navy that there is no longer a military need for all or portions of the land transferred under section 2961, the Secretary of the Navy shall notify the Secretary of the Interior of such determination. Subject to subsections (b), (c), and (d), the Secretary of the Navy shall transfer the land subject to such a notice back to the administrative jurisdiction of the Secretary of the Interior. 
(b)ContaminationBefore transmitting a notice under subsection (a), the Secretary of the Navy shall prepare a written determination concerning whether and to what extent the land to be transferred is contaminated with explosive materials or toxic or hazardous substances. A copy of the determination shall be transmitted with the notice. Copies of the notice and the determination shall be published in the Federal Register. 
(c)DecontaminationThe Secretary of the Navy shall decontaminate any contaminated land that is the subject of a notice under subsection (a) if— 
(1)the Secretary of the Interior, in consultation with the Secretary of the Navy, determines that— 
(A)decontamination is practicable and economically feasible (taking into consideration the potential future use and value of the land); and 
(B)upon decontamination, the land could be opened to operation of some or all of the public land laws, including the mining laws; and 
(2)funds are appropriated for such decontamination. 
(d)AlternativeThe Secretary of the Interior is not required to accept land proposed for transfer under subsection (a) if the Secretary of the Interior is unable to make the determinations under subsection (c)(1) or if Congress does not appropriate a sufficient amount of funds for the decontamination of the land. 
2964.Temporary extension of existing withdrawal periodNotwithstanding subsection (a) of section 806 of the California Military Lands Withdrawal and Overflights Act of 1994 (title VIII of Public Law 103–433; 108 Stat. 4505), the withdrawal and reservation of the land transferred under section 2961 shall not terminate until the date on which the land transfer required by section 2961 is executed. 
2965.Water rights 
(a)No reservation of Water rightsNothing in this subtitle— 
(1)establishes a reservation in favor of the United States with respect to any water or water right on the land transferred by this subtitle; or 
(2)to authorize the appropriation of water on the land transferred by this subtitle except in accordance with applicable State law. 
(b)Effect on previously acquired or reserved water rights 
(1)In generalNothing in this subtitle affects any water rights acquired or reserved by the United States before the date of enactment of this Act on the land transferred by this subtitle. 
(2)Authority of secretaryThe Secretary of the Navy may exercise any water rights described in paragraph (1). 
2966.Realignment of range boundary and related transfer of title 
(a)Realignment; purposeThe Secretary of the Interior and the Secretary of the Navy shall realign the boundary of the Chocolate Mountain Aerial Gunnery Range, as in effect on the date of the enactment of this Act, to improve public safety and management of the Range, consistent with the following: 
(1)The northwestern boundary of the Chocolate Mountain Aerial Gunnery Range shall be realigned to the edge of the Bradshaw Trail so that the Trail is entirely on public land under the jurisdiction of the Department of the Interior. 
(2)The centerline of the Bradshaw Trail shall be delineated by the Secretary of the Interior in consultation with the Secretary of the Navy, beginning at its western terminus at Township 8 South, Range 12 East, Section 6 eastward to Township 8 South, Range 17 East, Section 32 where it leaves the Chocolate Mountain Aerial Gunnery Range. 
(3)The Secretary of the Navy shall relinquish to the Secretary of the Interior the approximately 2,000 acres of public land withdrawn for military use that is located immediately north of the Bradshaw Trail, and the Secretary of the Interior shall manage the land in accordance with the applicable land use plan developed under section of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). 
(b)Transfers related to realignment 
(1)Transfers to reflect boundary realignmentThe Secretary of the Interior and the Secretary of the Navy shall make such transfers of administrative jurisdiction as may be necessary to reflect the results of the boundary realignment carried out pursuant to subsection (a). 
(2)Bradshaw trail managementThe approximately 600 acres of land north of the Bradshaw Trail identified as fee-owned lands available for disposal may be used to establish a maximum number of acres of land that the Secretary of the Navy may transfer to the administrative jurisdiction of the Secretary of the Interior in order to improve management of the Bradshaw Trail. 
(c)Applicability of national environmental policy act of 1969The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to any transfer of land made under subsection (b) or any decontamination actions undertaken in connection with such a transfer. 
(d)DecontaminationThe Secretary of the Navy shall maintain, to the extent funds are available for such purpose and consistent with applicable Federal and State law, a program of decontamination of any contamination caused by defense-related uses on land transferred under subsection (b). The Secretary of Defense shall include a description of such decontamination activities in the annual report required by section 2711 of title 10, United States Code. 
(e)TimelineThe delineation of the Bradshaw Trail under subsection (a) and any transfer of land under subsection (b) shall occur pursuant to a schedule agreed to by the Secretary of the Interior and the Secretary of the Navy, but in no case later than two years after the date of the enactment of this Act. 
FNaval Air Weapons Station China Lake, California 
2971.Withdrawal and reservation of public land 
(a)WithdrawalSubject to valid existing rights and except as otherwise provided in this subtitle, the public land (including interests in land) described in subsection (b), and all other areas within the boundary of the land depicted on the map described in that subsection that may become subject to the operation of the public land laws, is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws. 
(b)Description of landThe public land (including interests in land) referred to in subsection (a) is the Federal land located within the boundaries of the Naval Air Weapons Station China Lake, California, comprising approximately 1,045,000 acres in Inyo, Kern, and San Bernardino Counties, California, as generally depicted on the maps entitled Naval Air Weapons Station China Lake Withdrawal—Renewal, North Range, and South Range, dated March 18, 2013, and filed in accordance with section 2912. 
(c)ReservationThe land withdrawn by subsection (a) is reserved for use by the Secretary of the Navy for the following purposes: 
(1)Use as a research, development, test, and evaluation laboratory. 
(2)Use as a range for air warfare weapons and weapon systems. 
(3)Use as a high-hazard testing and training area for aerial gunnery, rocketry, electronic warfare and countermeasures, tactical maneuvering and air support, and directed energy and unmanned aerial systems. 
(4)Geothermal leasing, development, and related power production activities. 
(5)Other defense-related purposes that are— 
(A)consistent with the purposes described in the preceding paragraphs; and 
(B)authorized under section 2914. 
2972.Management of withdrawn and reserved land 
(a)Applicable lawsExcept as provided in section 2973, during the period of the withdrawal and reservation of land by section 2971, the Secretary of the Interior shall manage the land withdrawn and reserved by that section in accordance with— 
(1)subtitle A and this subtitle; 
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(3)any other applicable law. 
(b)Authorized activitiesTo the extent consistent with applicable law and Executive orders, the land withdrawn by section 2971 may be managed in a manner that permits the following activities: 
(1)Grazing. 
(2)Protection of wildlife and wildlife habitat. 
(3)Preservation of cultural properties. 
(4)Control of predatory and other animals. 
(5)Recreation and education. 
(6)Prevention and appropriate suppression of brush and range fires resulting from non-military activities. 
(7)Geothermal leasing and development and related power production activities. 
(c)Nondefense usesAll nondefense-related uses of the land withdrawn by this section (including the uses described in subsection (b)), shall be subject to any conditions and restrictions that the Secretary of the Interior and the Secretary of the Navy jointly determine to be necessary to permit the defense-related use of the land for the purposes described in this section. 
(d)Issuance of Leases and other instruments 
(1)In generalThe Secretary of the Interior shall be responsible for the issuance of any lease, easement, right-of-way, permit, license, or other instrument authorized by law with respect to any activity that involves both—  
(A)the land withdrawn and reserved by section 2971; and 
(B)any other public land in the vicinity of the land withdrawn and reserved by section 2971 that is not under the administrative jurisdiction of the Secretary of the Navy. 
(2)Consent requiredSubject to section 2974, any lease, easement, right-of-way, permit, license, or other instrument issued under paragraph (1) shall— 
(A)only be issued with the consent of the Secretary of the Navy; and 
(B)be subject to such conditions as the Secretary of the Navy may require with respect to the land withdrawn and reserved by section 2971. 
2973.Assignment of management responsibility to Secretary of the Navy 
(a)Authority to assign management responsibilityThe Secretary of the Interior may assign the management responsibility, in whole or in part, for the land withdrawn and reserved by section 2971 to the Secretary of the Navy. 
(b)Applicable lawOn assignment of the management responsibility under subsection (a), the Secretary of the Navy shall manage the land in accordance with— 
(1)subtitle A and this subtitle; 
(2)title I of the Sikes Act (16 U.S.C. 670a et seq.); 
(3)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(4)cooperative management arrangements entered into by the Secretary of the Interior and the Secretary of the Navy; and 
(5)any other applicable law. 
2974.Geothermal resources 
(a)Treatment of existing leasesNothing in this subtitle affects— 
(1)geothermal leases issued by the Secretary of the Interior before the date of enactment of this Act; or 
(2)the responsibility of the Secretary of the Interior to administer and manage the leases described in paragraph (1) consistent with the provisions of this subtitle. 
(b)Authority of the Secretary of the InteriorNothing in this subtitle or any other provision of law prohibits the Secretary of the Interior from issuing, subject to the concurrence of the Secretary of the Navy, and administering any lease under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and any other applicable law for the development and use of geothermal steam and associated geothermal resources on the land withdrawn and reserved by section 2971. 
(c)Applicable lawNothing in this subtitle affects the geothermal exploration and development authority of the Secretary of the Navy under section 2917 of title 10, United States Code, with respect to the land withdrawn and reserved by section 2971, except that the Secretary of the Navy shall obtain the concurrence of the Secretary of the Interior before taking action under section 2917 of title 10, United States Code. 
(d)Navy contractsOn the expiration of the withdrawal and reservation of land under section 2971 or the relinquishment of the land, any Navy contract for the development of geothermal resources at Naval Air Weapons Station China Lake that is in effect on the date of the expiration or relinquishment shall remain in effect, except that the Secretary of the Interior, with the consent of the Secretary of the Navy, may offer to substitute a standard geothermal lease for the contract. 
2975.Wild horses and burros 
(a)ManagementThe Secretary of the Navy— 
(1)shall be responsible for the management of wild horses and burros located on the land withdrawn and reserved by section 2971; and 
(2)may use helicopters and motorized vehicles for the management of wild horses and burros on such land. 
(b)RequirementsThe activities authorized under subsection (a) shall be conducted in accordance with laws applicable to the management of wild horses and burros on public land. 
(c)AgreementThe Secretary of the Interior and the Secretary of the Navy shall enter into an agreement for the implementation of the management of wild horses and burros under this section. 
2976.Continuation of existing agreementThe agreement between the Secretary of the Interior and the Secretary of the Navy entered into before the date of enactment of this Act under section 805 of the California Military Lands Withdrawal and Overflights Act of 1994 (Public Law 103–433; 108 Stat. 4503) shall continue in effect until the earlier of— 
(1)the date on which the Secretary of the Interior and the Secretary of the Navy enter into a new agreement to replace such section 805 agreement; or 
(2)the date that is one year after the date of enactment of this Act. 
2977.Management plans 
(a)Cooperation in development of management planThe Secretary of the Navy and the Secretary of the Interior shall update and maintain cooperative arrangements concerning land resources and land uses on the land withdrawn and reserved by section 2971. 
(b)PurposeA cooperative arrangement entered into under subsection (a) shall focus on and apply to sustainable management and protection of the natural and cultural resources and environmental values found on the land withdrawn and reserved by section 2971, consistent with the defense-related purposes for which the land is withdrawn and reserved. 
(c)Comprehensive land use management planA cooperative arrangement entered into under subsection (a) shall include a comprehensive land use management plan that integrates and is consistent with any applicable law, including— 
(1)subtitle A and this subtitle; 
(2)title I of the Sikes Act (16 U.S.C. 670a et seq.); and 
(3)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(d)Annual reviewThe Secretary of the Navy and the Secretary of the Interior shall— 
(1)annually review the comprehensive land use management plan developed under subsection (c); and 
(2)update the comprehensive land use management plan as the Secretary of the Navy and the Secretary of the Interior determine to be necessary— 
(A)to respond to evolving management requirements; and 
(B)to complement the updates of other applicable land use and resource management and planning. 
(e)Implementing agreement 
(1)In generalThe Secretary of the Interior and the Secretary of the Navy may enter into a written agreement to implement the comprehensive land use management plan developed under subsection (c). 
(2)ComponentsSuch an implementation agreement— 
(A)shall be for a duration that is equal to the period of the withdrawal and reservation of land under section 2971; and 
(B)may be amended from time to time. 
2978.Termination of prior withdrawals 
(a)TerminationSubject to subsection (b), the withdrawal and reservation under section 803(a) of the California Military Lands Withdrawal and Overflights Act of 1994 (Public Law 103–433; 108 Stat. 4502) is terminated. 
(b)LimitationNotwithstanding the termination under subsection (a), all rules, regulations, orders, permits, and other privileges issued or granted by the Secretary of the Interior or the Secretary of the Navy with respect to the land withdrawn and reserved under section 803(a) of the California Military Lands Withdrawal and Overflights Act of 1994 (Public Law 103–433; 108 Stat. 4502), unless inconsistent with the provisions of this subtitle, shall remain in force until modified, suspended, overruled, or otherwise changed by— 
(1)the Secretary of the Interior or the Secretary of the Navy (as applicable); 
(2)a court of competent jurisdiction; or 
(3)operation of law. 
2979.Duration of withdrawal and reservationThe withdrawal and reservation of public land made by section 2971 shall terminate on March 31, 2039. CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Clarification of principles of National Nuclear Security Administration. 
Sec. 3112. Cost estimation and program evaluation by National Nuclear Security Administration. 
Sec. 3113. Enhanced procurement authority to manage supply chain risk. 
Sec. 3114. Limitation on availability of funds for National Nuclear Security Administration. 
Sec. 3115. Limitation on availability of funds for Office of the Administrator for Nuclear Security. 
Sec. 3116. Establishment of Center for Security Technology, Analysis, Response, and Testing. 
Sec. 3117. Authorization of modular building strategy as an alternative to the replacement project for the Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico. 
Sec. 3118. Comparative analysis of warhead life extension options. 
Sec. 3119. Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projects. 
Sec. 3120. Increase in construction design threshold. 
Subtitle C—Plans and Reports 
Sec. 3121. Annual report and certification on status of security of atomic energy defense facilities. 
Sec. 3122. Modifications to annual reports regarding the condition of the nuclear weapons stockpile. 
Sec. 3123. Inclusion of integrated plutonium strategy in nuclear weapons stockpile stewardship, management, and infrastructure plan. 
Sec. 3124. Modifications to cost-benefit analyses for competition of management and operating contracts. 
Sec. 3125. Modification of deadlines for certain reports relating to program on scientific engagement for nonproliferation. 
Sec. 3126. Modification of certain reports on cost containment for uranium capabilities replacement project. 
Sec. 3127. Plan for tank farm waste at Hanford Nuclear Reservation. 
Sec. 3128. Plan for improvement and integration of financial management of nuclear security enterprise. 
Sec. 3129. Plan for developing exascale computing and incorporating such computing into the stockpile stewardship program. 
Sec. 3130. Study and plan for extension of certain pilot program principles. 
Sec. 3131. Study of potential reuse of nuclear weapon secondaries. 
Sec. 3132. Repeal of certain reporting requirements. 
Subtitle D—Other matters 
Sec. 3141. Clarification of role of Secretary of Energy. 
Sec. 3142. Modification of deadlines for Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise. 
Sec. 3143. Department of Energy land conveyance. 
Sec. 3144. Technical amendment to Atomic Energy Act of 1954. 
Sec. 3145. Technical corrections to the National Nuclear Security Administration Act. 
Sec. 3146. Technical corrections to the Atomic Energy Defense Act. 
Sec. 3147. Sense of Congress on B61–12 life extension program. 
Sec. 3148. Sense of Congress on establishment of an advisory board on toxic substances and worker health. 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2014 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: Project 14–D–710, Device Assembly Facility Argus Installation Project, Nevada National Security Site, Las Vegas, Nevada, $14,000,000.  Project 14–D–901, Spent Fueling Handling Recapitalization Project, Naval Reactors Facility, Idaho, $45,400,000. Project 14–D–902, KL Materials Characterization Laboratory, Knolls Atomic Power Laboratory, Schenectady, New York, $1,000,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2014 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2014 for other defense activities in carrying out programs as specified in the funding table in section 4701. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Clarification of principles of National Nuclear Security AdministrationSubsection (c) of section 3211 of the National Nuclear Security Administration Act (50 U.S.C. 2401) is amended to read as follows: 
 
(c)Operations and activities To be carried out consistently with certain principlesIn carrying out the mission of the Administration, the Administrator shall ensure that all operations and activities of the Administration are consistent with the principles of— 
(1)protecting the environment; 
(2)safeguarding the safety and health of the public and of the workforce of the Administration; and 
(3)ensuring the security of the nuclear weapons, nuclear material, and classified information in the custody of the Administration.. 
3112.Cost estimation and program evaluation by National Nuclear Security Administration 
(a)Establishment of Director for Cost Estimating and Program Evaluation 
(1)In generalSubtitle A of the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.) is amended by adding at the end the following new section: 
 
3221.Director for Cost Estimating and Program Evaluation 
(a)Establishment 
(1)There is in the Administration a Director for Cost Estimating and Program Evaluation (in this section referred to as the Director). 
(2)The position of the Director shall be a Senior Executive Service position (as defined in section 3132(a) of title 5, United States Code). 
(b)Duties 
(1)The Director shall be the principal advisor to the Administrator, the Deputy Secretary of Energy, and the Secretary of Energy with respect to cost estimation and program evaluation for the Administration. 
(2)The Administrator may not delegate responsibility for receiving or acting on communications from the Director with respect to cost estimation and program evaluation for the Administration. 
(c)Activities for cost estimation 
(1)The Director shall be the responsible for the following activities relating to cost estimation: 
(A)Advising the Administrator on policies and procedures for cost analysis and estimation by the Administration, including the determination of confidence levels with respect to cost estimates. 
(B)Reviewing cost estimates and evaluating the performance baseline for each major atomic energy defense acquisition program. 
(C)Advising the Administrator on policies and procedures for developing technology readiness assessments for major atomic energy defense acquisition programs that are consistent with the guidelines of the Department of Energy for technology readiness assessments. 
(D)Reviewing technology readiness assessments for such programs to ensure that such programs are meeting levels of confidence associated with appropriate overall system performance. 
(E)As directed by the Administrator, conducting independent cost estimates for such programs. 
(2)A review, evaluation, or cost estimate conducted under subparagraph (B), (D), or (E) of paragraph (1) shall be considered an inherently governmental function, but the Director may use data collected by a national security laboratory or a management and operating contractor of the Administration in conducting such a review, evaluation, or cost estimate. 
(3)The Director shall submit in writing to the Administrator the following: 
(A)The certification of the Director with respect to each review, evaluation, and cost estimate conducted under subparagraph (B), (D), or (E) of paragraph (1). 
(B)A statement of the confidence level of the Director with respect to each such review, evaluation, and cost estimate, including an identification of areas of uncertainty, risk, and opportunity discovered in conducting each such review, evaluation, and cost estimate. 
(d)Activities for program evaluation 
(1)The Director shall be responsible for the following activities relating to program evaluation: 
(A)Reviewing and commenting on policies and procedures for setting requirements for the future-years nuclear security program under section 3253 and for prioritizing and estimating the funding required by the Administration for that program. 
(B)Reviewing the future-years nuclear security program on an annual basis to ensure that the program is accurate and thorough. 
(C)Advising the Administrator on policies and procedures for analyses of alternatives for major atomic energy defense acquisition programs. 
(D)As part of the planning, programming, and budgeting process of the Administration under sections 3251 and 3252, analyzing the planning phase of that process, advising on programmatic and fiscal year guidance, and managing the program review phase of that process. 
(E)Developing and managing the submittal of the Selected Acquisition Reports and independent cost estimates on nuclear weapons systems undergoing major life extension under section 4217 of the Atomic Energy Defense Act (50 U.S.C. 2537). 
(F)Reviewing cost and schedule baselines for projects under section 4713 of that Act (50 U.S.C. 2753) and managing notifications to the congressional defense committees of cost overruns under that section. 
(2)A review conducted under paragraph (1)(B) shall be considered an inherently governmental function, but the Director may use data collected by a national security laboratory or a management and operating contractor of the Administration in conducting such a review. 
(3)The Director shall submit to Congress a report on any major programmatic deviations from the future-years nuclear security program discovered in conducting a review under paragraph (1)(B) at or about the time the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for the next fiscal year. 
(e)Data collection and accessibilityThe Administrator, acting through the Director, shall, as appropriate, seek to use procedures, processes, and policies for collecting cost data and making that data accessible that are similar to the procedures, processes, and policies used by the Defense Cost Analysis Resource Center of the Office of Cost Assessment and Program Evaluation of the Department of Defense for those purposes. 
(f)StaffThe Administrator shall ensure that the Director has sufficient numbers of personnel who have competence in technical matters, budgetary matters, cost estimation, technology readiness analysis, and other appropriate matters to carry out the functions required by this section. 
(g)Reports by DirectorThe Director shall submit to Congress at or about the time that the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, for each of fiscal years 2015 through 2018, a report that includes the following: 
(1)A description of activities conducted by the Director during the calendar year preceding the submission of the report that are related to the duties and activities described in this section. 
(2)A list of all major atomic energy defense acquisition programs and a concise description of the status of each such program and project in meeting cost and critical schedule milestones. 
(h)DefinitionsIn this section: 
(1)Major atomic energy defense acquisition program 
(A)In generalExcept as provided in subparagraph (B), the term major atomic energy defense acquisition program means an atomic energy defense acquisition program of the Administration— 
(i)the total project cost of which is more than $500,000,000; or 
(ii)the total lifetime cost of which is more than $1,000,000,000. 
(B)Exclusion of capital assets acquisition projectsThe term major atomic energy defense acquisition program does not include a project covered by Department of Energy Order 413.3 (or a successor order) for the acquisition of capital assets for atomic energy defense activities. 
(2)Performance baselineThe term performance baseline, with respect to a major atomic energy defense acquisition program, means the key parameters with respect to performance, scope, cost, and schedule for the project budget of the program.. 
(2)Implementation planNot later than 270 days after the date of the enactment of this Act, the Administrator for Nuclear Security and the Director of the Office of Cost Assessment and Program Evaluation of the Department of Defense shall jointly submit to the congressional defense committees a plan for the implementation of section 3221 of the National Nuclear Security Administration Act, as added by paragraph (1), that includes the following: 
(A)An identification of the number of personnel required to support the Director for Cost Estimating and Program Evaluation established under such section 3221. 
(B)A description of the functions of such personnel. 
(C)A plan for training such personnel in coordination with the Office of Cost Analysis and Program Evaluation of the Department of Defense with respect to the activities described in subsections (c)(1) and (d)(1) of such section 3221. 
(D)An estimate of the time required to hire and train such personnel. 
(E)A plan for developing cost estimation and program evaluation activities jointly with the Department of Defense on strategic system programs to the extent practicable and beneficial to both the National Nuclear Security Administration and the Department of Defense. 
(3)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3220 the following new item: 
 
 
Sec. 3221. Director for Cost Estimating and Program Evaluation.. 
(b)Independent cost estimates on life extension programs and new nuclear facilitiesSection 4217(b) of the Atomic Energy Defense Act (50 U.S.C. 2537(b)) is amended— 
(1)in paragraph (2), by striking for purposes of this subsection and inserting submitted under this subsection before October 1, 2015,; and 
(2)by adding at the end the following new paragraph: 
 
(3)Each cost estimate submitted under this subsection shall be submitted in unclassified form, but may include a classified annex if necessary.. 
3113.Enhanced procurement authority to manage supply chain risk 
(a)In generalSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by adding at the end the following new section: 
 
4806.Enhanced procurement authority to manage supply chain risk 
(a)AuthoritySubject to subsection (b), the Secretary of Energy may— 
(1)carry out a covered procurement action; and 
(2)notwithstanding any other provision of law, limit, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action. 
(b)RequirementsThe Secretary may exercise the authority under subsection (a) only after— 
(1)obtaining a risk assessment that demonstrates that there is a significant supply chain risk to a covered system; 
(2)making a determination in writing, in unclassified or classified form, that— 
(A)the use of the authority under subsection (a) is necessary to protect national security by reducing supply chain risk; 
(B)less restrictive measures are not reasonably available to reduce the supply chain risk; and 
(C)in a case in which the Secretary plans to limit disclosure of information under subsection (a)(2), the risk to national security of the disclosure of the information outweighs the risk of not disclosing the information; and 
(3)submitting to the appropriate congressional committees, not later than seven days after the date on which the Secretary makes the determination under paragraph (2), a notice of such determination, in classified or unclassified form, that includes— 
(A)the information required by section 3304(e)(2)(A) of title 41, United States Code; 
(B)a summary of the risk assessment required under paragraph (1); and 
(C)a summary of the basis for the determination, including a discussion of less restrictive measures that were considered and why such measures were not reasonably available to reduce supply chain risk. 
(c)NotificationsIf the Secretary has exercised the authority under subsection (a), the Secretary shall— 
(1)notify appropriate parties of the covered procurement action and the basis for the action only to the extent necessary to carry out the covered procurement action; 
(2)notify other Federal agencies responsible for procurement that may be subject to the same or similar supply chain risk, in a manner and to the extent consistent with the requirements of national security; and 
(3)ensure the confidentiality of any notifications under paragraph (1) or (2). 
(d)Limitation of reviewNo action taken by the Secretary under the authority under subsection (a) shall be subject to review in any Federal court. 
(e)Review by Comptroller General of the United StatesNot later than one year after the effective date specified in subsection (g)(1), and annually for four years thereafter, the Comptroller General of the United States shall— 
(1)review the authority provided under subsection (a), including— 
(A)the adequacy of resources, such as trained personnel, to effectively exercise that authority during the four-year period beginning on that effective date; and 
(B)the sufficiency of determinations under subsection (b)(2); 
(2)review the thoroughness of the process and systems utilized by the Office of the Chief Information Officer and the Office of Intelligence and Counterintelligence of the Department of Energy to reasonably detect supply chain threats to the national security functions of the Department; and 
(3)submit to the appropriate congressional committees a report that includes— 
(A)the results of the reviews conducted under paragraphs (1) and (2); 
(B)any recommendations of the Comptroller General for improving the process and systems described in paragraph (2); and 
(C)a description of the status of the implementation of recommendations, if any, with respect to that process and such systems made by the Comptroller General in previous years. 
(f)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(2)Covered item of supplyThe term covered item of supply means an item— 
(A)that is purchased for inclusion in a covered system; and 
(B)the loss of integrity of which could result in a supply chain risk for a covered system. 
(3)Covered procurementThe term covered procurement means the following: 
(A)A source selection for a covered system or a covered item of supply involving either a performance specification, as described in subsection (a)(3)(B) of section 3306 of title 41, United States Code, or an evaluation factor, as described in subsection (b)(1) of such section, relating to supply chain risk. 
(B)The consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 4106(d)(3) of title 41, United States Code, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk. 
(C)Any contract action involving a contract for a covered system or a covered item of supply if the contract includes a clause establishing requirements relating to supply chain risk. 
(4)Covered procurement actionThe term covered procurement action means, with respect to an action that occurs in the course of conducting a covered procurement, any of the following: 
(A)The exclusion of a source that fails to meet qualification requirements established pursuant to section 3311 of title 41, United States Code, for the purpose of reducing supply chain risk in the acquisition of covered systems. 
(B)The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order. 
(C)The withholding of consent for a contractor to subcontract with a particular source or the direction to a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract. 
(5)Covered systemThe term covered system means the following: 
(A)National security systems (as defined in section 3542(b) of title 44, United States Code) and components of such systems. 
(B)Nuclear weapons and components of nuclear weapons. 
(C)Items associated with the design, development, production, and maintenance of nuclear weapons or components of nuclear weapons. 
(D)Items associated with the surveillance of the nuclear weapon stockpile. 
(E)Items associated with the design and development of nonproliferation and counterproliferation programs and systems. 
(6)Supply chain riskThe term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system or covered item of supply so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of the system or item of supply. 
(g)Effective date 
(1)In generalThis section shall take effect on the date that is 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2014. 
(2)ApplicabilityThe authority under subsection (a) shall apply to— 
(A)contracts awarded on or after the effective date specified in paragraph (1); and 
(B)task and delivery orders issued on or after that effective date pursuant to contracts awarded before, on, or after that effective date. 
(3)TerminationThe authority under this section shall terminate on the date that is four years after the effective date specified in paragraph (1).. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4805 the following new item: 
 
 
Sec. 4806. Enhanced procurement authority to manage supply chain risk.. 
3114.Limitation on availability of funds for National Nuclear Security Administration 
(a)LimitationExcept as provided in subsection (d), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2014 for the National Nuclear Security Administration, the amount specified in subsection (c) may not be obligated or expended until the date on which the Administrator for Nuclear Security submits to the congressional defense committees— 
(1)a detailed plan to realize the planned efficiencies; and 
(2)written certification that the planned efficiencies will be achieved during fiscal year 2014. 
(b)Unrealized efficienciesIf the Administrator does not submit to the congressional defense committees the matters described in paragraphs (1) and (2) of subsection (a) by the date that is 60 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees a report on— 
(1)the amount of planned efficiencies that will not be realized during fiscal year 2014; and 
(2)any effects caused by such unrealized planned efficiencies to the programs funded under the directed stockpile work and nuclear programs accounts. 
(c)Amount specifiedThe amount specified in this subsection is $139,500,000, reduced by the amount the Administrator certifies to the congressional defense committees that the Administrator has saved through the planned efficiencies realized during fiscal year 2014. 
(d)ExceptionsThe limitation under subsection (a) shall not— 
(1)apply to funds authorized to be appropriated for directed stockpile work, nuclear programs, or Naval Reactors; or 
(2)affect the authority of the Secretary of Energy under sections 4702, 4705, and 4711 of the Atomic Energy Defense Act (50 U.S.C. 2742, 2745, and 2751). 
(e)Effect of planned efficiencies on laboratory-Directed research and developmentThe implementation of the planned efficiencies may not result in reductions in amounts provided for laboratory-directed research and development under section 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) in fiscal year 2014. 
(f)Rule of constructionThe limitation under subsection (a) shall not be considered a specific denial of funds for purposes of the authority referred to in subsection (d)(2). 
(g)Planned efficiencies definedIn this section, the term planned efficiencies means the $106,800,000, with respect to directed stockpile work, and $32,700,000, with respect to nuclear programs, that the Administrator plans to save during fiscal year 2014 through management efficiency and workforce restructuring reductions, as described in the budget request for fiscal year 2014 that the President submitted to Congress under section 1105(a) of title 31, United States Code. 
3115.Limitation on availability of funds for Office of the Administrator for Nuclear SecurityOf the funds authorized to be appropriated for fiscal year 2014 by section 3101 and available for the Office of the Administrator as specified in the funding table in section 4701, or otherwise made available for that Office for that fiscal year, not more than 75 percent may be obligated or expended until— 
(1)the President transmits to Congress the matters required to be transmitted during 2013 and 2014 under section 4205(f)(2) of the Atomic Energy Defense Act (50 U.S.C. 2525(f)(2)); 
(2)the President transmits to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives the matters— 
(A)required to be transmitted during 2013 and 2014 under section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576); and 
(B)with respect to which the Secretary of Energy is responsible; 
(3)the Secretary submits to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives the reports required to be submitted during 2013 and 2014 under section 3122(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1710); and 
(4)the Administrator for Nuclear Security submits to the congressional defense committees— 
(A)the detailed report on the stockpile stewardship, management, and infrastructure plan required to be submitted during 2013 under paragraph (2) of section 4203(b) of the Atomic Energy Defense Act (50 U.S.C. 2523(b)); and 
(B)the summary of the plan required to be submitted during 2014 under paragraph (1) of such section. 
3116.Establishment of Center for Security Technology, Analysis, Response, and Testing 
(a)EstablishmentThe Administrator for Nuclear Security shall establish within the nuclear security enterprise (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501) a Center for Security Technology, Analysis, Response, and Testing. 
(b)DutiesThe center established under subsection (a) shall carry out the following: 
(1)Provide to the Administrator, the Chief of Defense Nuclear Security, and the management and operating contractors of the nuclear security enterprise a wide range of objective expertise on security technologies, systems, analysis, testing, and response forces. 
(2)Assist the Administrator in developing standards, requirements, analysis methods, and testing criteria with respect to security. 
(3)Collect, analyze, and distribute lessons learned with respect to security. 
(4)Support inspections and oversight activities with respect to security. 
(5)Promote professional development and training for security professionals. 
(6)Provide for advance and bulk procurement for security-related acquisitions that affect multiple facilities of the nuclear security enterprise. 
(7)Advocate for continual improvement and security excellence throughout the nuclear security enterprise. 
(8)Such other duties as the Administrator may assign. 
3117.Authorization of modular building strategy as an alternative to the replacement project for the Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New MexicoSection 3114(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2171; 50 U.S.C. 2535 note) is amended— 
(1)by striking No funds and inserting the following: 
 
(1)Limitation on use of fundsExcept as provided in paragraph (2), no funds; and 
(2)by adding at the end the following new paragraphs: 
 
(2)Use of funds for modular building strategyThe Administrator for Nuclear Security may obligate and expend funds referred to in paragraph (1) for activities relating to a modular building strategy on and after the date that is 60 days after the date on which the Nuclear Weapons Council established under section 179 of title 10, United States Code, notifies the congressional defense committees that— 
(A)the modular building strategy— 
(i)meets requirements for maintaining the nuclear weapons stockpile over a 30-year period; 
(ii)meets requirements for implementation of a responsive infrastructure, including meeting plutonium pit production requirements; and 
(iii)will achieve full operating capability for not less than two modular structures by not later than 2027; 
(B)in fiscal year 2015, the National Nuclear Security Administration will begin the process of designing and building modular buildings in accordance with Department of Energy Order 413.3 (relating to relating to program management and project management for the acquisition of capital assets); and 
(C)the Administrator will include the costs of the modular building strategy in the estimated expenditures and proposed appropriations reflected in the future-years nuclear security program submitted under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453). 
(3)Modular building strategy definedIn this subsection, the term modular building strategy means an alternative strategy to the replacement project that consists of repurposing existing facilities and constructing a series of modular structures, each of which is fully useable, to complement the function of the plutonium facility (PF–4) at Los Alamos National Laboratory, New Mexico, in accordance with all applicable safety and security standards of the Department of Energy.. 
3118.Comparative analysis of warhead life extension options 
(a)In generalIn carrying out Phase 6.2 and Phase 6.2A of the Joint W78/88–1 Warhead Life Extension Program, the Secretary of Defense and the Secretary of Energy, acting through the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall conduct a comparative analysis of the feasibility of, and preliminary design definitions and cost estimates for, each of the following life extension options: 
(1)A separate life extension option to produce a W78–1 warhead. 
(2)A separate life extension option to produce a W88–1 warhead. 
(3)An interoperable W78/88–1 life extension option. 
(4)Any other life extension option the Nuclear Weapons Council considers appropriate. 
(b)Limitation on use of fundsNone of the funds authorized to be appropriated by this Act may be obligated or expended for Phase 6.3 (development engineering) activities for the Joint W78/88–1 Warhead Life Extension Program until the date that is 90 days after the Chairman of the Nuclear Weapons Council submits to the congressional defense committees a report containing the comparative analysis required by subsection (a). 
3119.Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projectsSection 646(g)(10) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended by striking September 30, 2015 and inserting September 30, 2020. 
3120.Increase in construction design thresholdSection 4706(b) of the Atomic Energy Defense Act (50 U.S.C. 2746(b)) is amended by striking $600,000 both places it appears and inserting $1,000,000. 
CPlans and Reports 
3121.Annual report and certification on status of security of atomic energy defense facilities 
(a)In generalSection 4506 of the Atomic Energy Defense Act (50 U.S.C. 2657) is amended to read as follows: 
 
4506.Annual report and certification on status of security of atomic energy defense facilities 
(a)Report and certification on nuclear security enterprise 
(1)Not later than September 30 of each year, the Administrator shall submit to the Secretary of Energy— 
(A)a report detailing the status of security at facilities holding Category I and II quantities of special nuclear material that are administered by the Administration; and 
(B)written certification that such facilities are secure and that the security measures at such facilities meet the security standards and requirements of the Administration and the Department of Energy. 
(2)If the Administrator is unable to make the certification described in paragraph (1)(B) with respect to a facility, the Administrator shall submit to the Secretary with the matters required by paragraph (1) a corrective action plan for the facility describing— 
(A)the deficiency that resulted in the Administrator being unable to make the certification; 
(B)the actions to be taken to correct the deficiency; and 
(C)timelines for taking such actions. 
(3)Not later than December 1 of each year, the Secretary shall submit to the congressional defense committees the unaltered report, certification, and any corrective action plans submitted by the Administrator under paragraphs (1) and (2) together with any comments of the Secretary. 
(b)Report and certification on atomic energy defense facilities not administered by the Administration 
(1)Not later than December 1 of each year, the Secretary shall submit to the congressional defense committees— 
(A)a report detailing the status of the security of atomic energy defense facilities holding Category I and II quantities of special nuclear material that are not administered by the Administration; and 
(B)written certification that such facilities meet the security standards and requirements of the Department of Energy. 
(2)If the Secretary is unable to make the certification described in paragraph (1)(B) with respect to a facility, the Secretary shall submit to the congressional defense committees, together with the matters required by paragraph (1), a corrective action plan describing— 
(A)the deficiency that resulted in the Secretary being unable to make the certification; 
(B)the actions to be taken to correct the deficiency; and 
(C)timelines for taking such actions.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4506 and inserting the following new item: 
 
 
Sec. 4506. Annual report and certification on status of security of atomic energy defense facilities.. 
3122.Modifications to annual reports regarding the condition of the nuclear weapons stockpile 
(a)Report on assessmentsSubsection (e) of section 4205 of the Atomic Energy Defense Act (50 U.S.C. 2525) is amended— 
(1)in paragraph (3)— 
(A)in subparagraph (C), by striking ; and and inserting a semicolon; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(E)a concise summary of any significant finding investigations initiated or active during the previous year for which the head of the national security laboratory has full or partial responsibility.; and 
(2)by amending paragraph (4) to read as follows: 
 
(4)In the case of a report submitted by the Commander of the United States Strategic Command— 
(A)a discussion of the relative merits of other nuclear weapon types (if any), or compensatory measures (if any) that could be taken, that could enable accomplishment of the missions of the nuclear weapon types to which the assessments relate, should such assessments identify any deficiency with respect to such nuclear weapon types; and 
(B)a summary of all major assembly releases in place as of the date of the report for the active and inactive nuclear weapon stockpiles.. 
(b)Reports submitted to the President and CongressSubsection (f) of such section is amended— 
(1)in paragraph (1), by striking March 1 and inserting February 1; and 
(2)by adding at the end the following new paragraph: 
 
(3)If the President does not forward to Congress the matters required under paragraph (2) by the date required by such paragraph, the officials specified in subsection (b) shall provide a briefing to the congressional defense committees not later than March 30 on the report such officials submitted to the Secretary concerned under subsection (e).. 
3123.Inclusion of integrated plutonium strategy in nuclear weapons stockpile stewardship, management, and infrastructure planSection 4203(d) of the Atomic Energy Defense Act (50 U.S.C. 2523(d)) is amended— 
(1)by redesignating paragraph (6) as paragraph (7); and 
(2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)A strategy for the integrated management of plutonium for stockpile and stockpile stewardship needs over a 20-year period that includes the following: 
(A)An assessment of the baseline science issues necessary to understand plutonium aging under static and dynamic conditions under manufactured and nonmanufactured plutonium geometries. 
(B)An assessment of scientific and testing instrumentation for plutonium at elemental and bulk conditions. 
(C)An assessment of manufacturing and handling technology for plutonium and plutonium components. 
(D)An assessment of computational models of plutonium performance under static and dynamic loading, including manufactured and nonmanufactured conditions. 
(E)An identification of any capability gaps with respect to the assessments described in subparagraphs (A) through (D). 
(F)An estimate of costs relating to the issues, instrumentation, technology, and models described in subparagraphs (A) through (D) over the period covered by the future-years nuclear security program under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453). 
(G)An estimate of the cost of eliminating the capability gaps identified under subparagraph (E) over the period covered by the future-years nuclear security program. 
(H)Such other items as the Administrator considers important for the integrated management of plutonium for stockpile and stockpile stewardship needs.. 
3124.Modifications to cost-benefit analyses for competition of management and operating contracts 
(a)Analyses of bid protestsSubsection (a) of section 3121 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175) is amended to read as follows: 
 
(a)Reports requiredThe Administrator for Nuclear Security shall submit to the congressional defense committees a report described in subsection (b) by not later than 30 days after the later of— 
(1)the date on which the Administrator awards a contract to manage and operate a facility of the National Nuclear Security Administration; or 
(2)the date on which a protest concerning an alleged violation of a procurement statute or regulation brought under subchapter V of chapter 35 of title 31, United States Code, with respect to such a contract is resolved.. 
(b)Reporting on expected cost savingsSubsection (b)(1) of such section is amended by inserting , including a description of the assumptions used and analysis conducted to determine such expected cost savings before the semicolon. 
(c)Review by Comptroller General of the United StatesSubsection (c) of such section is amended to read as follows: 
 
(c)Review by Comptroller General of the United States 
(1)In generalExcept as provided in paragraph (2), the Comptroller General of the United States shall submit to the congressional defense committees a review of each report required by subsection (a) or (d)(2) not later than 180 days after the report is submitted to such committees. 
(2)ExceptionThe Comptroller General may not conduct a review under paragraph (1) of a report relating to a contract to manage and operate a facility of the National Nuclear Security Administration while a protest described in subsection (a)(2) is pending with respect to that contract.. 
(d)Exception for naval reactorsSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(3)Naval reactorsThe requirement for reports under subsections (a) and (d)(2) shall not apply with respect to a management and operations contract for a Naval Reactor facility.. 
3125.Modification of deadlines for certain reports relating to program on scientific engagement for nonproliferationSection 3122 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2176; 50 U.S.C. 2562 note) is amended— 
(1)in subsection (b)(1), by inserting , and to the Comptroller General of the United States, after the appropriate congressional committees; 
(2)in subsection (c)— 
(A)in paragraph (1), by striking 15 and inserting 30; 
(B)by redesignating paragraph (3) as paragraph (4); 
(C)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)WaiverThe Administrator may waive the requirement under paragraph (1) to submit a report on a modification in the program under subsection (a) not later than 30 days before making the modification if the Administrator— 
(A)determines that the modification is urgent and necessary to the national security interests of the United States; and 
(B)not later than 30 days after making the modification, submits to the appropriate congressional committees— 
(i)the report on the modification required by paragraph (1); and 
(ii)a justification for exercising the waiver authority under this paragraph.; and 
(D)in paragraph (4), as redesignated by subparagraph (B), by striking The report under paragraph (1) and inserting Each report submitted under paragraph (1) or (3)(B); and 
(3)in subsection (e)(1), by striking two years after the date of the enactment of this Act and inserting 18 months after the date of the submittal of the report described in subsection (b)(1). 
3126.Modification of certain reports on cost containment for uranium capabilities replacement projectSection 3123(f) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2178) is amended— 
(1)in the subsection heading, by striking quarterly; 
(2)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)In generalThe Comptroller General of the United States shall submit to the congressional defense committees a report on the project referred to in subsection (a)— 
(A)not later than 90 days after the date of the enactment of this Act and every 90 days thereafter through the date that is one year after such date of enactment; and 
(B)after the date that is one year after such date of enactment, at such times as the Comptroller General, in consultation with the congressional defense committees, determines appropriate, taking into consideration the critical decision points of the project (as defined in orders of the Department of Energy).; and 
(3)in paragraph (2)— 
(A)in subparagraph (A), by striking and the progress on meeting the requirements of section 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753); and 
(B)in subparagraph (D), by striking programmatic. 
3127.Plan for tank farm waste at Hanford Nuclear Reservation 
(a)In generalSubtitle D of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2621 et seq.) is amended by adding at the end the following new section: 
 
4445.Plan for tank farm waste at Hanford Nuclear Reservation 
(a)PlanNot later than June 1, 2014, the Secretary of Energy shall submit to the congressional defense committees a plan for the initial activities (as defined in subsection (d)) for the Waste Treatment and Immobilization Plant and any related, required infrastructure facilities. 
(b)Matters includedThe plan under subsection (a) shall include the following: 
(1)A list of significant requirements needed for the initial activities. 
(2)A schedule of significant activities needed to carry out the initial activities. 
(3)Actions required to accelerate, to the extent possible, the treatment of lower risk, low-activity waste while continuing efforts to resolve the technical challenges associated with higher risk, high-activity waste. 
(4)A description of how the Secretary will— 
(A)provide adequate protection to workers and the public under the plan; and 
(B)incorporate into the plan any significant new science and technical information that was not available before the development of the plan. 
(c)Determinations 
(1)For each significant requirement identified by the Secretary under subsection (b)(1), the Secretary shall include in the plan submitted under subsection (a) a determination regarding whether such requirement is finalized and will be used to inform the initial activities. 
(2)For each significant requirement that the Secretary cannot make a finalized determination for under paragraph (1) by the date on which the plan under subsection (a) is submitted to the congressional defense committees, the Secretary shall— 
(A)include in the plan— 
(i)a description of the requirement; 
(ii)a list of significant activities required to finalize the requirement; and 
(iii)the date on which the Secretary anticipates making such determination; and 
(B)once the Secretary makes a determination that such a significant requirement is finalized, submit to such committees notification that the requirement is finalized and will be used to inform the initial activities. 
(3) 
(A)Notwithstanding any determination made under paragraph (1) with respect to a significant requirement identified by the Secretary under subsection (b)(1)— 
(i)the Secretary shall change a requirement if necessary to provide adequate protection to workers and the public; and 
(ii)the Secretary may change a requirement if the Secretary determines such change is necessary. 
(B)If the Secretary authorizes a change to a requirement under subparagraph (A) that will have a significant material effect on the schedule or cost of the initial activities, the Secretary shall promptly notify the congressional defense committees of such change. 
(C)The authority of the Secretary under this paragraph may be delegated only to the Deputy Secretary of Energy. 
(d)Initial activities definedIn this section, the term initial activities means activities necessary to start the operations of the Waste Treatment and Immobilization Plant at the Hanford Tank Farms of the Hanford Nuclear Reservation, Richland, Washington, with respect to the design, construction, and operating of the Waste Treatment and Immobilization Plant and any related, required infrastructure facilities.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4444 the following new item: 
 
 
Sec. 4445. Plan for tank farm waste at Hanford Nuclear Reservation.. 
3128.Plan for improvement and integration of financial management of nuclear security enterprise 
(a)In generalThe Administrator for Nuclear Security shall develop a plan for improving and integrating the financial management of the nuclear security enterprise. 
(b)Matters To be includedThe plan required by subsection (a) shall include the following: 
(1)An assessment of the expected results of the plan. 
(2)An assessment of the feasibility of the plan. 
(3)The estimated costs of carrying out the plan. 
(4)A timeline for implementation of the plan. 
(c)Considerations in development of planIn developing the plan required by subsection (a), the Administrator shall consider the following: 
(1)Efforts to improve the structure for the allocation of work to be used by the entities within the nuclear security enterprise for the activities carried out by those entities. 
(2)Efforts to develop a clear and consistent cost structure for each program and entity within the nuclear security enterprise. 
(3)Methodologies for identifying costs for programs of record and base capabilities required for programs carried out by the nuclear security enterprise. 
(4)Mechanisms for monitoring those programs during the execution of those programs and to provide data to inform oversight of those programs. 
(5)Reporting frameworks to be used by the entities within the nuclear security enterprise to facilitate analyses, projections, and comparisons of similar activities carried out by different programs across the nuclear security enterprise. 
(6)Effects of the plan on the facilities and management and operating contractors of the nuclear security enterprise. 
(d)Submission to CongressThe Administrator shall submit the plan required by subsection (a) to the congressional defense committees not later than one year after the date of the enactment of this Act. 
(e)Nuclear security enterprise definedIn this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 
3129.Plan for developing exascale computing and incorporating such computing into the stockpile stewardship program 
(a)Plan requiredThe Administrator for Nuclear Security shall develop and carry out a plan to develop exascale computing and incorporate such computing into the stockpile stewardship program under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) during the 10-year period beginning on the date of the enactment of this Act. 
(b)MilestonesThe plan required by subsection (a) shall include major programmatic milestones in— 
(1)the development of a prototype exascale computer for the stockpile stewardship program; and 
(2)mitigating disruptions resulting from the transition to exascale computing. 
(c)Coordination with other agenciesIn developing the plan required by subsection (a), the Administrator shall coordinate, as appropriate, with the Under Secretary of Energy for Science, the Secretary of Defense, and elements of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
(d)Inclusion of costs in future-Years nuclear security programThe Administrator shall— 
(1)address, in the estimated expenditures and proposed appropriations reflected in each future-years nuclear security program submitted under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453) during the 10-year period beginning on the date of the enactment of this Act, the costs of— 
(A)developing exascale computing and incorporating such computing into the stockpile stewardship program; and 
(B)mitigating potential disruptions resulting from the transition to exascale computing; and 
(2)include in each such future-years nuclear security program a description of the costs of efforts to develop exascale computing borne by the National Nuclear Security Administration, the Office of Science of the Department of Energy, other Federal agencies, and private industry. 
(e)Submission to CongressThe Administrator shall submit the plan required by subsection (a) to the congressional defense committees with each summary of the plan required by subsection (a) of section 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) submitted under subsection (b)(1) of that section during the 10-year period beginning on the date of the enactment of this Act. 
(f)Exascale computing definedIn this section, the term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power floating point operations per second. 
3130.Study and plan for extension of certain pilot program principles 
(a)In generalThe Administrator for Nuclear Security shall conduct a study of the feasibility of, and develop a plan for, extending the principles of the pilot program to improve and streamline oversight of the Kansas City Plant, Kansas City, Missouri, initiated on or about April 2006, to additional facilities of the nuclear security enterprise. 
(b)ElementsThe study and plan required by subsection (a) shall address the following: 
(1)The applicability of all or some of the principles of the pilot program to additional facilities of the nuclear security enterprise. 
(2)The costs, benefits, risks, opportunities, and cost avoidances that may result from the extension of the principles of the pilot program to additional facilities. 
(3)The cost avoidances that have been realized from the pilot program described in subsection (a) since the pilot program was initiated. 
(4)The actions and timelines that would be required to extend the principles of the pilot program to additional facilities if the Administrator determines that extending such principles is feasible. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that includes the following: 
(1)The results of the study and the plan required by subsection (a). 
(2)The determination of the Administrator regarding whether the principles of the pilot program will be extended to additional facilities of the nuclear security enterprise. 
(d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: 
(A)The congressional defense committees. 
(B)The Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(2)The term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 
(3)The term principles of the pilot program means the principles regarding the use of third-party certification, industrial standards, best business practices, and verification of internal procedures and performance to improve and streamline oversight, as demonstrated in the pilot program at the Kansas City Plant described in subsection (a). 
3131.Study of potential reuse of nuclear weapon secondaries 
(a)StudyNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall conduct a study of the potential reuse of nuclear weapon secondaries that includes an assessment of the potential for reusing secondaries in future life extension programs, including— 
(1)a description of which secondaries could be reused; 
(2)the number of such secondaries available in the stockpile as of the date of the study; and 
(3)the number of such secondaries that are planned to be available after such date as a result of the dismantlement of nuclear weapons. 
(b)Matters includedThe study under subsection (a) shall include the following: 
(1)The feasibility and practicability of potential full or partial reuse options with respect to nuclear weapon secondaries. 
(2)The benefits and risks of reusing such secondaries. 
(3)A list of technical challenges that must be resolved to certify aged materials under dynamic loading conditions and the full stockpile-to-target sequence of weapons, including a program plan and timeline for resolving such technical challenges and an assessment of the importance of resolving outstanding materials issues on certifying aged secondaries. 
(4)The potential costs and cost savings of such reuse. 
(5)The effects of such reuse on the requirements for secondaries manufacturing. 
(6)An assessment of how such reuse affects plans to build a responsive nuclear weapons infrastructure. 
(c)SubmissionNot later than March 1, 2014, the Administrator shall submit to the congressional defense committees the study under subsection (a). 
3132.Repeal of certain reporting requirements 
(a)Report on counterintelligence and security practices at national security laboratories 
(1)In generalSection 4507 of the Atomic Energy Defense Act (50 U.S.C. 2658) is repealed. 
(2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4507. 
(b)Reports on advanced supercomputer sales to certain foreign nationsSection 3157 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 50 U.S.C. App. 2404 note) is repealed. 
DOther matters 
3141.Clarification of role of Secretary of EnergyThe amendment made by section 3113 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2169) to section 4102 of the Atomic Energy Defense Act (50 U.S.C. 2512) may not be construed as affecting the authority of the Secretary of Energy, in carrying out national security programs, with respect to the management, planning, and oversight of the National Nuclear Security Administration or as affecting the delegation by the Secretary of authority to carry out such activities, as set forth under subsection (a) of such section 4102 as it existed before the amendment made by such section 3113. 
3142.Modification of deadlines for Congressional Advisory Panel on the Governance of the Nuclear Security EnterpriseSection 3166 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2208) is amended— 
(1)in subsection (d)— 
(A)in paragraph (1), by striking 180 days after the date of the enactment of this Act and inserting March 1, 2014; and 
(B)in paragraph (2), by striking February 1, 2014 and inserting July 1, 2014; and 
(2)in subsection (f), by striking June 1, 2014 and inserting September 30, 2014. 
3143.Department of Energy land conveyance 
(a)Consolidation of title to Bannister Federal ComplexNotwithstanding sections 521 and 522 of title 40, United States Code, the Administrator of General Services may transfer custody of and accountability for the portion of the real property described in subsection (b) in the custody of the General Services Administration on the date of the enactment of this Act to the National Nuclear Security Administration. 
(b)Real property described 
(1)In generalThe real property described in this subsection is the real property, including any improvements thereon, consisting of the Bannister Federal Complex in Kansas City, Missouri. 
(2)Further description of propertyThe exact acreage and legal description of the real property described in this subsection shall be determined by a survey satisfactory to the Administrator for Nuclear Security and the Administrator of General Services. 
(c)Authorities relating to conveyance of Bannister Federal ComplexAfter the consolidation of custody of and accountability for the real property described in subsection (b) in the National Nuclear Security Administration under subsection (a), the Administrator for Nuclear Security may— 
(1)negotiate an agreement to convey to an eligible entity all right, title, and interest of the United States in and to the real property described in subsection (b); and 
(2)enter into an agreement, on a reimbursable basis or otherwise, with the eligible entity to provide funding for the costs of— 
(A)the negotiation of the agreement described in paragraph (1); 
(B)planning for the disposition of the property; and 
(C)carrying out the responsibilities of the Administrator under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) with respect to the property, including— 
(i)identification, investigation, and clean up of, and research and development with respect to, contamination from a hazardous substance or pollutant or contaminant; 
(ii)correction of other environmental damage that creates an imminent and substantial endangerment to the public health or welfare or to the environment; and 
(iii)demolition and removal of buildings and structures as required to clean up contamination or as required for completion of the responsibilities of the Administrator under that section. 
(d)Limitations 
(1)PriceThe Administrator for Nuclear Security shall select, through a public process provided for under the regulations of the Department of Energy, the eligible entity to which the real property described in subsection (b) is to be conveyed under subsection (c). The Administrator shall use good faith efforts to ensure the greatest possible return on such conveyance considering the conditions described in paragraphs (2) and (3). 
(2)Condition on conveyanceThe conveyance under subsection (c) shall be subject to the requirements relating to transfer of property by the Federal Government under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)). 
(3)Occupancy by National Oceanic and Atmospheric AdministrationThe conveyance under subsection (c) shall be subject to the condition that the National Oceanic and Atmospheric Administration may continue to occupy until December 31, 2015, the space in the real property described in subsection (b) that the Administration occupies as of the date of the enactment of this Act. 
(e)Payment of costs of conveyance 
(1)Reimbursement of costs of conveyanceThe Administrator for Nuclear Security shall use any funds received from the conveyance under subsection (c) to reimburse the Administrator for costs (other than costs referred to in paragraph (2) of that subsection) incurred by the Administrator to carry out the conveyance, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs referred to in that paragraph. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(f)Additional terms and conditionsThe Administrator for Nuclear Security may require such additional terms and conditions in connection with the conveyance under subsection (c) as the Administrator considers appropriate to protect the interests of the United States. 
(g)Eligible entity definedIn this section, the term eligible entity means a nongovernmental entity that has demonstrated to the Administrator for Nuclear Security, in the Administrator's sole discretion, that the entity has the capability to operate and maintain the real property described in subsection (b). 
3144.Technical amendment to Atomic Energy Act of 1954Chapter 10 of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.), as amended by section 3176 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2215), is amended in the matter following section 111 by inserting before a. The Commission the following: Sec. 112. Domestic medical isotope production.—. 
3145.Technical corrections to the National Nuclear Security Administration Act 
(a)Administrator for Nuclear SecuritySection 3212(c) of the National Nuclear Security Administration Act (50 U.S.C. 2402(c)) is amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) of title 41, United States Code. 
(b)Status of Administration and contractor personnelSection 3220 of such Act (50 U.S.C. 2410) is amended in subsection (a)(1)(A) and subsection (b) by inserting (42 U.S.C. 7132(c)(3)) after section 202(c)(3) of the Department of Energy Organization Act. 
(c)Government access to information and computersSection 3235(b) of such Act (50 U.S.C. 2425(b)) is amended by inserting (Public Law 99–508; 100 Stat. 1848) after of 1986. 
(d)Authority To establish certain positionsSection 3241 of such Act (50 U.S.C. 2441) is amended in the last sentence— 
(1)by striking excepted positions established and inserting positions established; 
(2)by striking an excepted position and inserting a position; and 
(3)by striking nonexcepted position and inserting position not established under this section. 
(e)Separate treatment in budgetSection 3251(a) of such Act (50 U.S.C. 2451(a)) is amended by striking the Congress and inserting Congress. 
(f)Future-Years nuclear security programSection 3253(b) of such Act (50 U.S.C. 2453(b)) is amended— 
(1)by striking five-fiscal year each place it appears and inserting five-fiscal-year; 
(2)by striking paragraph (5) and by redesignating paragraph (6) as paragraph (5); and 
(3)in subparagraph (B) of paragraph (5), as redesignated by paragraph (2), by striking National Nuclear Security. 
(g)Compliance with Federal Acquisition RegulationSection 3262 of such Act (50 U.S.C. 2462) is amended by striking the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.) and inserting section 1303(a)(1) of title 41, United States Code. 
(h)Use of capabilities of national security laboratoriesSection 3264 of such Act (50 U.S.C. 2464) is amended by inserting of Energy after Secretary. 
(i)DefinitionsSection 3281(2)(F) of such Act (50 U.S.C. 2471(2)(F)) is amended by striking the Congress and inserting Congress. 
(j)Functions transferredSection 3291(d)(1) of such Act (50 U.S.C. 2481(d)(1)) is amended by moving the flush text after subparagraph (B) 2 ems to the left. 
3146.Technical corrections to the Atomic Energy Defense Act 
(a)Definitions 
(1)In generalSection 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501) is amended— 
(A)in the matter preceding paragraph (1), by striking In this division and inserting Except as otherwise provided, in this division; 
(B)by redesignating paragraphs (5), (6), (7), and (8) as paragraphs (6), (7), (9), and (10), respectively; 
(C)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)The terms defense nuclear facility and Department of Energy defense nuclear facility have the meaning given the term Department of Energy defense nuclear facility in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286g).;  
(D)by inserting after paragraph (7), as redesignated by subparagraph (B), the following new paragraph (8): 
 
(8)The term Nuclear Weapons Council means the Nuclear Weapons Council established by section 179 of title 10, United States Code.; and 
(E)in paragraph (10), as redesignated by subparagraph (B), by striking restricted data and inserting Restricted Data. 
(2)Conforming amendments 
(A)Nuclear weapons stockpile stewardship planSection 4203(e)(1) of such Act (50 U.S.C. 2523(e)(1)) is amended in the matter preceding subparagraph (A) by striking established by section 179 of title 10, United States Code,. 
(B)Reports on life extension programsSection 4216(a) of such Act (50 U.S.C. 2536(a)) is amended in the matter preceding paragraph (1) by striking established by section 179 of title 10, United States Code,. 
(C)Selected acquisition reportsSection 4217(b)(1) of such Act (50 U.S.C. 2537(b)(1)) is amended in the matter preceding subparagraph (A) by striking established under section 179 of title 10, United States Code,. 
(D)Advice on nuclear weapons stockpileSection 4218 of such Act (50 U.S.C. 2538) is amended— 
(i)in subsection (e), by striking Joint; and 
(ii)in subsection (f)(1), in the matter preceding subparagraph (A), by striking established under section 179 of title 10, United States Code. 
(E)Reports on permanent closures of defense nuclear facilitiesSection 4422(a) of such Act (50 U.S.C. 2602(a)) is amended by striking (as defined in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286(g)). 
(F)Prohibition on international inspectionsSection 4501(a) of such Act (50 U.S.C. 2651(a)) is amended by striking restricted data and inserting Restricted Data. 
(G)Review of certain documents before declassification and releaseSection 4521 of such Act (50 U.S.C. 2671) is amended by striking restricted data each place it appears and inserting Restricted Data. 
(H)Protection against inadvertent release of Restricted Data and Formerly Restricted DataSection 4522 of such Act (50 U.S.C. 2672) is amended by striking subsection (g). 
(I)DefinitionsSection 4701 of such Act (50 U.S.C. 2741) is amended— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraph (3) as paragraph (2). 
(J)Prohibition and report on bonuses to contractorsSection 4802 of such Act (50 U.S.C. 2782) is amended— 
(i)by striking subsection (b); and 
(ii)by redesignating subsection (c) as subsection (b). 
(K)Transfers of real propertySection 4831(f) of such Act (50 U.S.C. 2811(f)) is amended by striking section: and all that follows through (2) The terms and inserting section, the terms. 
(b)Restriction on certain licensing requirementSection 4103 of such Act (50 U.S.C. 2513) is amended by inserting ; 94 Stat. 3197 after Public Law 96–540. 
(c)Nuclear weapons stockpile matters 
(1)Stockpile stewardship programSection 4201 of such Act (50 U.S.C. 2521) is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), by striking for Nuclear Security; and 
(B)in subsection (b)— 
(i)in paragraph (4)(D), by striking Nevada national security site and inserting Nevada National Security Site; and 
(ii)in paragraph (5)— 
(I)by striking subparagraphs (A) through (D) and inserting the following new subparagraph (A): 
 
(A)the nuclear weapons production facilities; and; and 
(II)by redesignating subparagraph (E) as subparagraph (B). 
(2)Stockpile management programSection 4204(a) of such Act (50 U.S.C. 2524(a)) is amended by striking for Nuclear Security. 
(3)Annual assessments of nuclear weapons stockpileSection 4205 of such Act (50 U.S.C. 2525) is amended— 
(A)in subsection (c), in the matter preceding paragraph (1), by striking for Nuclear Security; and 
(B)in subsection (h)— 
(i)in the subsection heading, by striking Definitions and inserting Definition; 
(ii)by striking section: and all that follows through (2) The term and inserting section, the term; and 
(iii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by moving such paragraphs, as so redesignated, 2 ems to the left. 
(4)Nuclear test ban readiness programSection 4207 of such Act (50 U.S.C. 2527) is amended— 
(A)by striking subsection (a); 
(B)by redesignating subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively; 
(C)in subsection (a), as redesignated by subparagraph (B), by striking Soviet Union and inserting Russian Federation; 
(D)in subsection (b), as redesignated by subparagraph (B), by striking subsection (b) and inserting subsection (a); and 
(E)in subsection (c), as redesignated by subparagraph (B)— 
(i)by striking subsection (b) and inserting subsection (a); and 
(ii)by striking national nuclear weapons laboratories and inserting national security laboratories. 
(5)Requirements for specific request for new or modified nuclear weaponsSection 4209(d) of such Act (50 U.S.C. 2529(d)) is amended by striking the date of the enactment of this Act each place it appears and inserting December 2, 2002. 
(6)Manufacturing infrastructureSection 4212 of such Act (50 U.S.C. 2532) is amended— 
(A)in subsection (a)(2), by striking Review and inserting Memorandum; and 
(B)in subsection (c), by striking the Congress and inserting Congress. 
(7)Reports on critical difficultiesSection 4213 of such Act (50 U.S.C. 2533) is amended— 
(A)in subsection (a)— 
(i)in the subsection heading, by striking plants and inserting facilities; and 
(ii)by striking plant each place it appears and inserting facility; and 
(B)in subsection (d)— 
(i)in the subsection heading, by striking certification and inserting assessment; and 
(ii)by striking included with the decision documents and all that follows through the President and inserting submitted to the President and Congress with the matters required to be submitted under section 4205(f). 
(8)Plan for transformation of nuclear security enterprise 
(A)RepealSection 4214 of such Act (50 U.S.C. 2534) is repealed. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4214. 
(9)Replacement project for Chemistry and Metallurgy Research BuildingSection 4215(d)(2) of such Act (50 U.S.C. 2535(d)(2)) is amended by striking National Nuclear Security. 
(10)Advice on nuclear weapons stockpileSection 4218 of such Act (50 U.S.C. 2538), as amended by subsection (a)(2)(D), is further amended— 
(A)by striking subsection (a); 
(B)by redesignating subsections (b) through (g) as subsections (a) through (f), respectively; and 
(C)in subsection (d), as redesignated by subparagraph (B), by striking (under section 3159 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 42 U.S.C. 7274o)) and inserting under section 4213. 
(11)Tritium production program 
(A)In generalSubsection (b) of section 4233 of such Act (50 U.S.C. 2543) is— 
(i)transferred to the end of section 4231 (50 U.S.C. 2541); and 
(ii)redesignated as subsection (c). 
(B)Conforming repealSection 4233 of such Act (50 U.S.C. 2543) is repealed. 
(C)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4233. 
(d)Proliferation matters 
(1)Nonproliferation initiatives and activities 
(A)RepealSection 4302 of such Act (50 U.S.C. 2562) is repealed. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4302. 
(2)Nuclear Cities Initiative 
(A)RepealSection 4304 of such Act (50 U.S.C. 2564) is repealed. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4304. 
(e)Defense environmental cleanup 
(1)Defense environmental cleanup accountSection 4401 of such Act (50 U.S.C. 2581) is amended— 
(A)in the section heading, by striking restoration and waste management and inserting cleanup; 
(B)in subsection (a), by striking Restoration and Waste Management and inserting Cleanup; and 
(C)in subsection (b), by striking environmental restoration and waste management and inserting defense environmental cleanup. 
(2)Future use plans for defense environmental cleanupSection 4402 of such Act (50 U.S.C. 2582) is amended— 
(A)in the section heading, by striking environmental management program and inserting defense environmental cleanup; 
(B)in subsection (a), by striking environmental restoration and waste management and inserting defense environmental cleanup; 
(C)in subsection (b)— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; 
(D)in subsection (c)(2), by striking for program direction in carrying out environmental restoration and waste management and inserting for defense environmental cleanup; 
(E)by striking subsection (f); 
(F)by redesignating subsections (g) and (h) as subsections (f) and (g), respectively; and 
(G)in paragraph (2) of subsection (g), as redesignated by subparagraph (F)— 
(i)by striking an environmental restoration or waste management and inserting a defense environmental cleanup; and 
(ii)by striking environmental restoration and waste management and inserting defense environmental cleanup. 
(3)Future-years defense environmental cleanup planSection 4402A of such Act (50 U.S.C. 2582A) is amended— 
(A)in the section heading, by striking management and inserting cleanup; 
(B)in subsection (a)— 
(i)in the matter preceding paragraph (1), by striking management and inserting cleanup; and 
(ii)in paragraph (1), by striking environmental management and inserting defense environmental cleanup; and 
(C)in subsection (b), by striking management each place it appears and inserting cleanup. 
(4)Integrated fissile materials management planSection 4403 of such Act (50 U.S.C. 2583) is amended— 
(A)in subsection (a)(1)— 
(i)by striking the Office of Fissile Materials Disposition, the Office of Nuclear Energy, and the Office of Defense Programs and inserting the Office of Nuclear Energy, and the Administration; and 
(ii)by striking storage and inserting storage,; and 
(B)in subsection (b), by striking March 31, 2000 and inserting March 31, 2014. 
(5)Baseline environmental management reportsSection 4404 of such Act (50 U.S.C. 2584) is repealed. 
(6)Accelerated schedule for defense environmental cleanup activitiesSection 4405 of such Act (50 U.S.C. 2585) is amended— 
(A)in the section heading, by striking environmental restoration and waste management and inserting defense environmental cleanup; 
(B)in subsection (a), by striking environmental restoration and waste management and inserting defense environmental cleanup; 
(C)in subsection (b)— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; 
(D)by striking subsection (c); 
(E)by redesignating subsection (d) as subsection (c); and 
(F)in subsection (c), as redesignated by subparagraph (E)— 
(i)by striking environmental restoration or waste management and inserting defense environmental cleanup; and 
(ii)by striking environmental restoration and waste management and inserting defense environmental cleanup. 
(7)Defense environmental cleanup technology programSection 4406 of such Act (50 U.S.C. 2586) is amended— 
(A)in the section heading, by striking waste and inserting environmental; 
(B)by striking subsections (b) and (c); and 
(C)by redesignating subsection (d) as subsection (b). 
(8)Report on defense environmental cleanup expendituresSection 4407 of such Act (50 U.S.C. 2587) is amended— 
(A)in the section heading, by striking environmental restoration and inserting defense environmental cleanup; and 
(B)by striking environmental restoration and waste management funds for defense activities and inserting defense environmental cleanup funds. 
(9)Public participation in planning for defense environmental cleanupSection 4408 of such Act (50 U.S.C. 2588) is amended— 
(A)in the section heading, by striking environmental restoration and waste management at defense nuclear facilities and inserting defense environmental cleanup; 
(B)by striking Attorneys General and inserting attorneys general; and 
(C)by striking environmental restoration and waste management and inserting defense environmental cleanup activities. 
(10)Projects to accelerate closure activitiesSection 4421 of such Act (50 U.S.C. 2601) is repealed. 
(11)Reports in connection with closuresSection 4422 of such Act (50 U.S.C. 2602) is amended— 
(A)in subsection (a), as amended by subsection (a)(2)(E)— 
(i)by striking must and inserting shall; and 
(ii)by striking environmental remediation and cleanup and inserting defense environmental cleanup; and 
(B)in subsection (b)(2), by striking environmental restoration and other remediation and cleanup efforts and inserting defense environmental cleanup activities. 
(12)Defense environmental management privatization projectsSubtitle C of title XLIV of such Act (50 U.S.C. 2611) is repealed. 
(13)Hanford waste tank cleanup programSection 4442(b)(2) of such Act (50 U.S.C. 2622(b)(2)) is amended by striking responsible for and all that follows through aspects and inserting responsible for managing all aspects. 
(14)Funding for termination costs of River Protection ProjectSection 4444(2) of such Act (50 U.S.C. 2624(2)) is amended by striking environmental restoration and waste management and inserting defense environmental cleanup. 
(15)Savannah River SiteSubtitle E of title XLIV of such Act (50 U.S.C. 2631 et seq.) is amended by striking sections 4453A, 4453B, 4453C, and 4453D. 
(16)Conforming amendmentsTitle XLIV of such Act (50 U.S.C. 2581 et seq.) is amended— 
(A)in the title heading, by striking environmental restoration and waste management and inserting defense environmental cleanup; 
(B)in the subtitle heading for subtitle A, by striking environmental restoration and waste management and inserting defense environmental cleanup; and 
(C)by redesignating subtitles D and E as subtitles C and D, respectively. 
(17)Clerical amendmentThe table of contents for such Act is amended by striking the items relating to title XLIV and inserting the following new items: 
 
 
Title XLIV—Defense environmental cleanup matters 
Subtitle A—Defense environmental cleanup 
Sec. 4401. Defense Environmental Cleanup Account. 
Sec. 4402. Requirement to develop future use plans for defense environmental cleanup. 
Sec. 4402A. Future-years defense environmental cleanup plan. 
Sec. 4403. Integrated fissile materials management plan. 
Sec. 4405. Accelerated schedule for defense environmental cleanup activities. 
Sec. 4406. Defense environmental cleanup technology program. 
Sec. 4407. Report on defense environmental cleanup expenditures. 
Sec. 4408. Public participation in planning for defense environmental cleanup. 
Subtitle B—Closure of facilities 
Sec. 4422. Reports in connection with permanent closures of Department of Energy defense nuclear facilities. 
Subtitle C—Hanford Reservation, Washington 
Sec. 4441. Safety measures for waste tanks at Hanford nuclear reservation. 
Sec. 4442. Hanford waste tank cleanup program reforms. 
Sec. 4443. River Protection Project. 
Sec. 4444. Funding for termination costs of River Protection Project, Richland, Washington. 
Subtitle D—Savannah River Site, South Carolina 
Sec. 4451. Accelerated schedule for isolating high-level nuclear waste at the defense waste processing facility, Savannah River Site. 
Sec. 4452. Multi-year plan for clean-up. 
Sec. 4453. Continuation of processing, treatment, and disposal of legacy nuclear materials. 
Sec. 4454. Limitation on use of funds for decommissioning F–canyon facility.. 
(f)Safeguards and security matters 
(1)Restrictions on access to national security laboratoriesSection 4502 of such Act (50 U.S.C. 2652) is amended— 
(A)by striking subsections (b), (c), (d), and (e); 
(B)by redesignating subsections (f) and (g) as subsections (b) and (c), respectively; and 
(C)in paragraph (2) of subsection (c), as redesignated by subparagraph (B), by striking as in effect on January 1, 1999. 
(2)Counterintelligence polygraph programSection 4504 of such Act (50 U.S.C. 2654) is amended— 
(A)by striking subsection (d); and 
(B)by redesignating subsection (e) as subsection (d). 
(3)Notice to Congress of certain security and counterintelligence failuresSection 4505(e)(2) of such Act (50 U.S.C. 2656(e)(2)) is amended by striking the Congress and inserting Congress. 
(4)Amounts for declassification activitiesSection 4525 of such Act (50 U.S.C. 2675) is amended by striking subsection (c). 
(5)Responsibility for Defense Programs Emergency Response Program 
(A)RepealSubtitle C of title XLV of such Act (50 U.S.C. 2691) is repealed. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the items relating to subtitle C of title XLV. 
(g)Personnel matters 
(1)Appointment of certain personnelSection 4601(a) of such Act (50 U.S.C. 2701(a)) is amended by striking paragraph (4). 
(2)Whistleblower protection programSection 4602 of such Act (50 U.S.C. 2702) is amended— 
(A)in subsection (l), by striking Public Law 101–512 and inserting Public Law 101–12; 103 Stat. 16; and 
(B)by striking subsection (n). 
(3)Incentives for employees at closure project facilities 
(A)RepealSection 4603 of such Act (50 U.S.C. 2703) is repealed. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4603. 
(4)Workforce restructuring placeSection 4604 of such Act (50 U.S.C. 2704) is amended— 
(A)in subsection (c)(6)(A), by inserting (29 U.S.C. 2801 et seq.) after of 1998; and 
(B)in subsection (f)(1), by striking the 236 H facility at Savannah River, South Carolina; and the Mound Laboratory, Ohio and inserting and the 236 H facility at Savannah River, South Carolina. 
(5)Certificates of commendationSection 4605(b) of such Act (50 U.S.C. 2705(b)) is amended by striking Cold War and inserting cold war. 
(6)Executive management trainingSection 4621(b)(6) of such Act (50 U.S.C. 2721(b)(6)) is amended by striking environmental restoration and defense waste management and inserting defense environmental cleanup. 
(7)Stockpile stewardship recruitment and training programSection 4622 of such Act (50 U.S.C. 2722) is amended— 
(A)in subsection (a), by striking Sandia and all that follows through Los Alamos National Laboratory and inserting national security laboratories; and 
(B)in subsections (b) and (c), by striking laboratories referred to in subsection (a)(1) each place it appears and inserting national security laboratories. 
(8)Fellowship programSection 4623(b) of such Act (50 U.S.C. 2723(b)) is amended in the matter preceding paragraph (1) by inserting either of after who are. 
(9)Worker protectionSection 4641 of such Act (50 U.S.C. 2731) is amended by striking subsection (e). 
(10)Safety oversight and enforcementSection 4642 of such Act (50 U.S.C. 2732) is amended— 
(A)by striking (a) Safety at defense nuclear facilities.—; and 
(B)by striking subsection (b). 
(11)Monitoring workers exposed to hazardous and radioactive substancesSection 4643 of such Act (50 U.S.C. 2733) is amended— 
(A)in subsection (a), by inserting of Energy after Secretary; and 
(B)in subsection (b)— 
(i)in paragraph (2)(B)— 
(I)by inserting and Prevention after Disease Control; and 
(II)by striking the semicolon at the end and inserting a period; 
(ii)in paragraph (3)(C), by inserting and Measurements after Radiation Protection; 
(iii)in paragraph (4)— 
(I)by striking paragraph (1)(D) and inserting paragraph (1)(B); and 
(II)by striking paragraph (1)(E) and inserting paragraph (1); and 
(iv)in paragraph (5), by striking paragraph (1)(E) and inserting paragraph (1). 
(12)Programs relating to exposure on Hanford ReservationSection 4644(c) of such Act (50 U.S.C. 2734(c)) is amended— 
(A)by striking the Congress each place it appears and inserting Congress; and 
(B)in paragraph (4), by inserting and Prevention after Disease Control. 
(13)Notification of nuclear criticality and non-nuclear incidentsSection 4646(a) of such Act (50 U.S.C. 2736(a)) is amended by striking Energy and and inserting Energy or. 
(h)Budget and financial matters 
(1)ReprogrammingSection 4702(c) of such Act (50 U.S.C. 2742(c)) is amended by striking subsection (a) and insert this subsection. 
(2)Transfer of defense environmental cleanup fundsSection 4710 of such Act (50 U.S.C. 2750) is amended— 
(A)in the section heading, by striking management and inserting cleanup; 
(B)in subsection (a)— 
(i)in the subsection heading, by striking management and inserting cleanup; and 
(ii)by striking management and inserting cleanup; and 
(C)in subsection (e)— 
(i)in paragraph (1)— 
(I)by striking environmental restoration or waste management and inserting defense environmental cleanup; and 
(II)by striking environmental management and inserting environmental cleanup; and 
(ii)in paragraph (2)— 
(I)by striking environmental management and inserting environmental cleanup; and 
(II)by striking environmental restoration and waste management and inserting defense environmental cleanup. 
(3)Transfer of weapons activities fundsSection 4711(d) of such Act (50 U.S.C. 2751(d)) is amended by striking for Nuclear Security. 
(4)Notification of cost overrunsSection 4713(a)(3) of such Act (50 U.S.C. 2753(a)(3)) is amended— 
(A)in the paragraph heading, by striking management and inserting cleanup; and 
(B)in subparagraph (A), by striking environmental management and inserting environmental cleanup. 
(5)Use of funds for penalties under environmental lawsSection 4721(b)(2) of such Act (50 U.S.C. 2761(b)(2)) is amended by striking the Congress and inserting Congress. 
(6)Restriction on use of funds to pay certain penaltiesSection 4722 of such Act (50 U.S.C. 2762) is amended— 
(A)by inserting ; 94 Stat. 3197 after Public Law 96–540; and 
(B)by striking the Congress and inserting Congress. 
(i)Administrative matters 
(1)Costs not allowed under covered contractsSection 4801(b)(1) of such Act (50 U.S.C. 2781(b)(1)) is amended by striking section 22 of the Office of Federal Procurement Policy Act (41 U.S.C. 418b) and inserting section 1707 of title 41, United States Code. 
(2)Contractor liability for certain injuries or loss of propertySection 4803(b)(1) of such Act (50 U.S.C. 2783(b)(1)) is amended by striking by the Act of March 9, 1920 (46 U.S.C. App. 741–752), or by the Act of March 3, 1925 (46 U.S.C. App. 781–790) and inserting or by chapter 309 or 311 of title 46, United States Code. 
(3)Use of funds for laboratory-directed research and developmentSection 4812 of such Act (50 U.S.C. 2792) is amended— 
(A)by striking subsection (b); 
(B)by striking General Limitations.—(1) and inserting Limitation on use of weapons activities funds.—; 
(C)by striking (2) and inserting (b) Limitation on use of certain other funds.—; and 
(D)in subsection (b), as redesignated by subparagraph (C)— 
(i)by striking environmental restoration, waste management, or nuclear materials and facilities stabilization and inserting defense environmental cleanup; and 
(ii)by striking environmental restoration mission, waste management mission, or materials stabilization mission, as the case may be, and inserting defense environmental cleanup mission. 
(4)Report on laboratory-directed research and development funds 
(A)In generalSection 4812A of such Act (50 U.S.C. 2793) is amended— 
(i)in the section heading, by striking Limitation and inserting Report; 
(ii)by striking subsection (a); 
(iii)by striking (b) Annual report.—(1) and inserting (a) Report required.—; 
(iv)by striking (2) and inserting (b) Preparation of report.—; and 
(v)by striking (3) and inserting (c) Criteria used in preparation of report.—. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4812A and inserting the following new item: 
 
 
Sec. 4812A. Report on use of funds for certain research and development purposes.. 
(5)Critical technology partnershipsSection 4813 of such Act (50 U.S.C. 2794) is amended— 
(A)in subsection (b)(1), by striking for Nuclear Security; and 
(B)in subsection (c)— 
(i)in paragraph (1), by striking subparagraph (C) and inserting the following new subparagraph (C): 
 
(C)that is a defense critical technology (as defined in section 2500 of title 10, United States Code).; and 
(ii)in paragraph (3)(B)(iii), by striking Governments and inserting governments. 
(6)Certain transfers of real propertySection 4831 of such Act (50 U.S.C. 2811), as amended by subsection (a)(2)(K), is further amended— 
(A)by striking Secretary of Energy each place it appears (other than in subsection (a)(1)) and inserting Secretary; and 
(B)in subsection (d), in the subsection heading, by striking of Energy. 
(7)Engineering and manufacturing research, development, and demonstration 
(A)In generalSection 4832 of such Act (50 U.S.C. 2812) is amended in the section heading by striking plant managers of certain nuclear weapons production plants and inserting managers of certain nuclear weapons production facilities. 
(B)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 4832 and inserting the following new item: 
 
 
Sec. 4832. Engineering and manufacturing research, development, and demonstration by managers of certain nuclear weapons production facilities.. 
3147.Sense of Congress on B61–12 life extension programIt is the sense of Congress that— 
(1)the B61–12 life extension program must be a high priority of the National Nuclear Security Administration; 
(2)the B61–12 life extension program must be given top priority in the budget of the Administration and, if necessary, funding should be shifted from other programs of the Administration to ensure that the B61–12 life extension program stays on schedule to begin delivering B61–12 nuclear bombs to the military by not later than fiscal year 2020; and 
(3)further delays to the B61–12 life extension program would undermine the credibility and reliability of the nuclear deterrent of the United States and the assurances provided to allies of the United States. 
3148.Sense of Congress on establishment of an advisory board on toxic substances and worker healthIt is the sense of Congress that the President should establish an Advisory Board on Toxic Substances and Worker Health, as described in the report of the Comptroller General of the United States titled Energy Employees Compensation: Additional Independent Oversight and Transparency Would Improve Program’s Credibility, numbered GAO–10–302, to— 
(1)advise the President concerning the review and approval of the Department of Labor site exposure matrix; 
(2)conduct periodic peer reviews of, and approve, medical guidance for part E claims examiners with respect to the weighing of a claimant’s medical evidence; 
(3)obtain periodic expert review of evidentiary requirements for part B claims related to lung disease regardless of approval; 
(4)provide oversight over industrial hygienists, Department of Labor staff physicians, and Department of Labor’s consulting physicians and their reports to ensure quality, objectivity, and consistency; and 
(5)coordinate exchanges of data and findings with the Advisory Board on Radiation and Worker Health (under section 3624 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384o)) to the extent necessary. 
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
 
Sec. 3201. Authorization. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2014, $29,915,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
XXXIVNAVAL PETROLEUM RESERVES 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $20,000,000 for fiscal year 2014 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 
 
Sec. 3501. Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2014. 
Sec. 3502. 5-year reauthorization of vessel war risk insurance program. 
Sec. 3503. Sense of Congress. 
Sec. 3504. Treatment of funds for intermodal transportation maritime facility, Port of Anchorage, Alaska. 
Sec. 3505. Strategic seaports. 
3501.Authorization of appropriations for national security aspects of the Merchant Marine for fiscal year 2014Funds are hereby authorized to be appropriated for fiscal year 2014, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $81,268,000, of which— 
(A)$67,268,000 shall remain available until expended for Academy operations; and 
(B)$14,000,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $17,100,000, of which— 
(A)$2,400,000 shall remain available until expended for student incentive payments; 
(B)$3,600,000 shall remain available until expended for direct payments to such academies; and 
(C)$11,100,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. 
(3)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $2,000,000, to remain available until expended. 
(4)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000. 
(5)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $72,655,000, of which $2,655,000 shall remain available until expended for administrative expenses of the program. 
3502.5-year reauthorization of vessel war risk insurance programSection 53912 of title 46, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2020. 
3503.Sense of Congress 
(a)FindingsCongress finds the following: 
(1)It is in the interest of United States national security that the United States merchant marine, both ships and mariners, serve as a naval auxiliary in times of war or national emergency. 
(2)The readiness of the United States merchant fleet should be augmented by a Government-owned reserve fleet comprised of ships with national defense features that may not be available immediately in sufficient numbers or types in the active United States-owned, United States-flagged, and United States-crewed commercial industry.  
(3)The Ready Reserve Force of the Maritime Administration, a component of the National Defense Reserve Fleet, plays an important role in United States national security by providing necessary readiness and efficiency in the form of a Government-owned sealift fleet. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)maintaining a United States shipbuilding base is critical to meeting United States national security requirements; 
(2)it is of vital importance that the Ready Reserve Force of the Maritime Administration remains capable, modern, and efficient in order to best serve the national security needs of the United States in times of war or national emergency; 
(3)Federal agencies must consider investment options for replacing aging vessels within the Ready Reserve Force to meet future operational commitments; 
(4)investment in recapitalizing the Ready Reserve Force may include— 
(A)construction of dual-use vessels, based on need, for use in the America’s Marine Highway Program of the Department of Transportation, as a recent study performed under a cooperative agreement between the Maritime Administration and the Navy demonstrated that dual-use vessels transporting domestic freight between United States ports could be called upon to supplement sealift capacity; 
(B)construction of tanker vessels to meet military transport needs; and 
(C)construction of vessels for use in transporting potential new energy exports; and 
(5)the Department of Transportation, in consultation with the Navy, should pursue the most cost-effective means of recapitalizing the Ready Reserve Force, including by promoting the building of new vessels that are militarily useful and commercially viable. 
3504.Treatment of funds for intermodal transportation maritime facility, Port of Anchorage, AlaskaSection 10205 of Public Law 109–59 (119 Stat. 1934) is amended by striking shall and inserting may. 
3505.Strategic seaports 
(a)Priority 
(1)In generalUnder the port infrastructure development program established under section 50302(c) of title 46, United States Code, the Maritime Administrator, in consultation with the Secretary of Defense, may give priority to providing funding to strategic seaports in support of national security requirements. 
(2)Strategic seaport definedIn this subsection the term strategic seaport means a military port or and commercial port that is subject to a port planning order or Basic Ordering Agreement (or both) that is projected to be used for the deployment of forces and shipment of ammunition or sustainment supplies in support of military operations. 
(b)Financial assistanceSection 50302(c)(2)(D) of title 46, United States Code, is amended by inserting and financial assistance, including grants, after technical assistance. DFunding Tables 
 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—PROCUREMENT 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—OPERATION AND MAINTENANCE 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—MILITARY PERSONNEL 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—OTHER AUTHORIZATIONS 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—MILITARY CONSTRUCTION 
Sec. 4601. Military construction. 
Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Sec. 4701. Department of energy national security programs.  
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— 
(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
 XLIPROCUREMENT 
4101.Procurement 
 
 
SEC. 4101. PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2014 RequestAgreement Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
001UTILITY F/W AIRCRAFT19,73019,730 
003AERIAL COMMON SENSOR (ACS) (MIP)142,05085,050 
 Reduction of EMARSS LRIP aircraft[–57,000] 
004MQ–1 UAV518,460518,460 
005RQ–11 (RAVEN)10,77210,772 
ROTARY 
006HELICOPTER, LIGHT UTILITY (LUH)96,227171,227 
 Program increase for additional aircraft[75,000] 
007AH–64 APACHE BLOCK IIIA REMAN608,469608,469 
008 ADVANCE PROCUREMENT (CY)150,931150,931 
012UH–60 BLACKHAWK M MODEL (MYP)1,046,9761,032,915 
 Transfer to PE 0203774A at Army request[–14,061] 
013 ADVANCE PROCUREMENT (CY)116,001116,001 
014CH–47 HELICOPTER801,650801,650 
015 ADVANCE PROCUREMENT (CY)98,37698,376 
MODIFICATION OF AIRCRAFT 
016MQ–1 PAYLOAD—UAS97,78197,781 
017GUARDRAIL MODS (MIP)10,26210,262 
018MULTI SENSOR ABN RECON (MIP)12,46712,467 
019AH–64 MODS53,55953,559 
020CH–47 CARGO HELICOPTER MODS (MYP)149,764149,764 
021UTILITY/CARGO AIRPLANE MODS17,50017,500 
022UTILITY HELICOPTER MODS74,09574,095 
023KIOWA MODS WARRIOR184,044184,044 
024NETWORK AND MISSION PLAN152,569152,569 
025COMMS, NAV SURVEILLANCE92,77992,779 
026GATM ROLLUP65,61365,613 
027RQ–7 UAV MODS121,902121,902 
GROUND SUPPORT AVIONICS 
028AIRCRAFT SURVIVABILITY EQUIPMENT47,61047,610 
029SURVIVABILITY CM5,7005,700 
030CMWS126,869126,869 
OTHER SUPPORT 
031AVIONICS SUPPORT EQUIPMENT6,8096,809 
032COMMON GROUND EQUIPMENT65,39765,397 
033AIRCREW INTEGRATED SYSTEMS45,84145,841 
034AIR TRAFFIC CONTROL79,69279,692 
035INDUSTRIAL FACILITIES1,6151,615 
036LAUNCHER, 2.75 ROCKET2,8772,877 
 TOTAL AIRCRAFT PROCUREMENT, ARMY5,024,3875,028,326 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
002MSE MISSILE540,401540,401 
AIR-TO-SURFACE MISSILE SYSTEM 
003HELLFIRE SYS SUMMARY4,4644,464 
ANTI-TANK/ASSAULT MISSILE SYS 
004JAVELIN (AAWS-M) SYSTEM SUMMARY110,510110,510 
005TOW 2 SYSTEM SUMMARY49,35449,354 
006 ADVANCE PROCUREMENT (CY)19,96519,965 
007GUIDED MLRS ROCKET (GMLRS)237,216237,216 
008MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)19,02219,022 
MODIFICATIONS 
011PATRIOT MODS256,438256,438 
012STINGER MODS37,25237,252 
013ITAS/TOW MODS20,00020,000 
014MLRS MODS11,57111,571 
015HIMARS MODIFICATIONS6,1056,105 
SPARES AND REPAIR PARTS 
016SPARES AND REPAIR PARTS11,22211,222 
SUPPORT EQUIPMENT & FACILITIES 
017AIR DEFENSE TARGETS3,5303,530 
018ITEMS LESS THAN $5.0M (MISSILES)1,7481,748 
019PRODUCTION BASE SUPPORT5,2855,285 
 TOTAL MISSILE PROCUREMENT, ARMY1,334,0831,334,083 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
001STRYKER VEHICLE374,100374,100 
MODIFICATION OF TRACKED COMBAT VEHICLES 
002STRYKER (MOD)20,52220,522 
003FIST VEHICLE (MOD)29,96529,965 
004BRADLEY PROGRAM (MOD)158,000158,000 
005HOWITZER, MED SP FT 155MM M109A6 (MOD)4,7694,769 
006PALADIN INTEGRATED MANAGEMENT (PIM)260,177219,477 
 Transfer to PE 0604854A at Army Request[–40,700] 
007IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)111,031186,031 
 Program increase[75,000] 
008ASSAULT BRIDGE (MOD)2,5002,500 
009ASSAULT BREACHER VEHICLE62,95162,951 
010M88 FOV MODS28,46928,469 
011JOINT ASSAULT BRIDGE2,0022,002 
012M1 ABRAMS TANK (MOD)178,100178,100 
013ABRAMS UPGRADE PROGRAM90,000 
 Program increase[90,000] 
SUPPORT EQUIPMENT & FACILITIES 
014PRODUCTION BASE SUPPORT (TCV-WTCV)1,5441,544 
WEAPONS & OTHER COMBAT VEHICLES 
015INTEGRATED AIR BURST WEAPON SYSTEM FAMILY69,1470 
 Transfer to PE 0604601A per Army's request[–11,000] 
 XM25 Counter Defilade Target Engagement[–58,147] 
018MORTAR SYSTEMS5,3105,310 
019XM320 GRENADE LAUNCHER MODULE (GLM)24,04924,049 
021CARBINE70,84621,254 
 Individual Carbine program cancelation[–49,592] 
023COMMON REMOTELY OPERATED WEAPONS STATION56,58056,580 
024HANDGUN300300 
MOD OF WEAPONS AND OTHER COMBAT VEH 
026M777 MODS39,30039,300 
027M4 CARBINE MODS10,30010,300 
028M2 50 CAL MACHINE GUN MODS33,69133,691 
029M249 SAW MACHINE GUN MODS7,6087,608 
030M240 MEDIUM MACHINE GUN MODS2,7192,719 
031SNIPER RIFLES MODIFICATIONS7,0177,017 
032M119 MODIFICATIONS18,70718,707 
033M16 RIFLE MODS2,1362,136 
034MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)1,5691,569 
SUPPORT EQUIPMENT & FACILITIES 
035ITEMS LESS THAN $5.0M (WOCV-WTCV)2,0242,024 
036PRODUCTION BASE SUPPORT (WOCV-WTCV)10,10810,108 
037INDUSTRIAL PREPAREDNESS459459 
038SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,2671,267 
 TOTAL PROCUREMENT OF W&TCV, ARMY1,597,2671,602,828 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
002CTG, 5.56MM, ALL TYPES112,16787,167 
 Unit cost efficiencies—Army requested reduction[–25,000] 
003CTG, 7.62MM, ALL TYPES58,57153,571 
 Unit cost efficiencies—Army requested reduction[–5,000] 
004CTG, HANDGUN, ALL TYPES9,8589,858 
005CTG, .50 CAL, ALL TYPES80,03755,037 
 Unit cost efficiencies—Army requested reduction[–25,000] 
007CTG, 25MM, ALL TYPES16,4966,196 
 Program decrease[–10,300] 
008CTG, 30MM, ALL TYPES69,53350,033 
 Unit cost efficiencies—Army requested reduction[–19,500] 
009CTG, 40MM, ALL TYPES55,78155,781 
MORTAR AMMUNITION 
01060MM MORTAR, ALL TYPES38,02938,029 
01181MM MORTAR, ALL TYPES24,65624,656 
012120MM MORTAR, ALL TYPES60,78160,781 
TANK AMMUNITION 
013CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES121,551121,551 
ARTILLERY AMMUNITION 
014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES39,82539,825 
015ARTILLERY PROJECTILE, 155MM, ALL TYPES37,90237,902 
016PROJ 155MM EXTENDED RANGE M98267,89667,896 
017ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL71,20571,205 
ROCKETS 
020SHOULDER LAUNCHED MUNITIONS, ALL TYPES1,0121,012 
021ROCKET, HYDRA 70, ALL TYPES108,476108,476 
OTHER AMMUNITION 
022DEMOLITION MUNITIONS, ALL TYPES24,07424,074 
023GRENADES, ALL TYPES33,24233,242 
024SIGNALS, ALL TYPES7,6097,609 
025SIMULATORS, ALL TYPES5,2285,228 
MISCELLANEOUS 
026AMMO COMPONENTS, ALL TYPES16,70016,700 
027NON-LETHAL AMMUNITION, ALL TYPES7,3667,366 
028CAD/PAD ALL TYPES3,6143,614 
029ITEMS LESS THAN $5 MILLION (AMMO)12,42312,423 
030AMMUNITION PECULIAR EQUIPMENT16,60416,604 
031FIRST DESTINATION TRANSPORTATION (AMMO)14,32814,328 
032CLOSEOUT LIABILITIES108108 
PRODUCTION BASE SUPPORT 
033PROVISION OF INDUSTRIAL FACILITIES242,324242,324 
034CONVENTIONAL MUNITIONS DEMILITARIZATION179,605179,605 
035ARMS INITIATIVE3,4363,436 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,540,4371,455,637 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS4,0004,000 
002SEMITRAILERS, FLATBED:6,8416,841 
003FAMILY OF MEDIUM TACTICAL VEH (FMTV)223,910223,910 
004FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP11,88011,880 
005FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)14,73114,731 
006PLS ESP44,25244,252 
009HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV39,52539,525 
011TACTICAL WHEELED VEHICLE PROTECTION KITS51,25825,958 
 Funding ahead of need[–25,300] 
012MODIFICATION OF IN SVC EQUIP49,90449,904 
013MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS2,2002,200 
NON-TACTICAL VEHICLES 
014HEAVY ARMORED SEDAN400400 
015PASSENGER CARRYING VEHICLES716716 
016NONTACTICAL VEHICLES, OTHER5,6195,619 
COMM—JOINT COMMUNICATIONS 
018WIN-T—GROUND FORCES TACTICAL NETWORK973,477973,477 
019SIGNAL MODERNIZATION PROGRAM14,12014,120 
020JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,8697,869 
021JCSE EQUIPMENT (USREDCOM)5,2965,296 
COMM—SATELLITE COMMUNICATIONS 
022DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS147,212147,212 
023TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS7,9987,998 
024SHF TERM7,2327,232 
025NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)3,3083,308 
026SMART-T (SPACE)13,99213,992 
028GLOBAL BRDCST SVC—GBS28,20628,206 
029MOD OF IN-SVC EQUIP (TAC SAT)2,7782,778 
COMM—C3 SYSTEM 
031ARMY GLOBAL CMD & CONTROL SYS (AGCCS)17,59017,590 
COMM—COMBAT COMMUNICATIONS 
032ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)786786 
033JOINT TACTICAL RADIO SYSTEM382,930382,930 
034MID-TIER NETWORKING VEHICULAR RADIO (MNVR)19,20019,200 
035RADIO TERMINAL SET, MIDS LVT(2)1,4381,438 
036SINCGARS FAMILY9,8569,856 
037AMC CRITICAL ITEMS—OPA214,18414,184 
038TRACTOR DESK6,2716,271 
040SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,0301,030 
041TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM31,86831,868 
042UNIFIED COMMAND SUITE18,00018,000 
044RADIO, IMPROVED HF (COTS) FAMILY1,1661,166 
045FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,86722,867 
COMM—INTELLIGENCE COMM 
048CI AUTOMATION ARCHITECTURE1,5121,512 
049ARMY CA/MISO GPF EQUIPMENT61,09661,096 
INFORMATION SECURITY 
050TSEC—ARMY KEY MGT SYS (AKMS)13,89013,890 
051INFORMATION SYSTEM SECURITY PROGRAM-ISSP23,24523,245 
052BIOMETRICS ENTERPRISE3,8003,800 
053COMMUNICATIONS SECURITY (COMSEC)24,71124,711 
COMM—LONG HAUL COMMUNICATIONS 
055BASE SUPPORT COMMUNICATIONS43,39543,395 
COMM—BASE COMMUNICATIONS 
057INFORMATION SYSTEMS104,577104,577 
058DEFENSE MESSAGE SYSTEM (DMS)612612 
059EMERGENCY MANAGEMENT MODERNIZATION PROGRAM39,00039,000 
060INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM248,477248,477 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
064JTT/CIBS-M824824 
065PROPHET GROUND59,19859,198 
067DCGS-A (MIP)267,214267,214 
068JOINT TACTICAL GROUND STATION (JTAGS)9,8999,899 
069TROJAN (MIP)24,59824,598 
070MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)1,9271,927 
071CI HUMINT AUTO REPRTING AND COLL(CHARCS)6,1696,169 
072MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M2,9242,924 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
074LIGHTWEIGHT COUNTER MORTAR RADAR40,73540,735 
075EW PLANNING & MANAGEMENT TOOLS (EWPMT)1313 
076ENEMY UAS2,8002,800 
079COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2371,237 
080CI MODERNIZATION1,3991,399 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
082SENTINEL MODS47,98347,983 
083SENSE THROUGH THE WALL (STTW)142142 
084NIGHT VISION DEVICES202,428202,428 
085LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM5,1835,183 
086NIGHT VISION, THERMAL WPN SIGHT14,07414,074 
087SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,30022,300 
089GREEN LASER INTERDICTION SYSTEM (GLIS)1,0161,016 
090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS55,35455,354 
091ARTILLERY ACCURACY EQUIP800800 
092PROFILER3,0273,027 
093MOD OF IN-SVC EQUIP (FIREFINDER RADARS)1,1851,185 
094JOINT BATTLE COMMAND—PLATFORM (JBC-P)103,214103,214 
096MOD OF IN-SVC EQUIP (LLDR)26,03726,037 
097MORTAR FIRE CONTROL SYSTEM23,10023,100 
098COUNTERFIRE RADARS312,727312,727 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
101FIRE SUPPORT C2 FAMILY43,22843,228 
102BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM14,44614,446 
103FAAD C24,6074,607 
104AIR & MSL DEFENSE PLANNING & CONTROL SYS33,09033,090 
105IAMD BATTLE COMMAND SYSTEM21,20021,200 
107LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7951,795 
109NETWORK MANAGEMENT INITIALIZATION AND SERVICE54,32754,327 
110MANEUVER CONTROL SYSTEM (MCS)59,17159,171 
111GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)83,93683,936 
113LOGISTICS AUTOMATION25,47625,476 
114RECONNAISSANCE AND SURVEYING INSTRUMENT SET19,34119,341 
ELECT EQUIP—AUTOMATION 
115ARMY TRAINING MODERNIZATION11,86511,865 
116AUTOMATED DATA PROCESSING EQUIP219,431219,431 
117GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM6,4146,414 
118HIGH PERF COMPUTING MOD PGM (HPCMP)62,68362,683 
120RESERVE COMPONENT AUTOMATION SYS (RCAS)34,95134,951 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
121ITEMS LESS THAN $5.0M (A/V)7,4407,440 
122ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,6151,615 
ELECT EQUIP—SUPPORT 
123PRODUCTION BASE SUPPORT (C-E)554554 
124BCT EMERGING TECHNOLOGIES20,00020,000 
CLASSIFIED PROGRAMS 
124ACLASSIFIED PROGRAMS3,5583,558 
CHEMICAL DEFENSIVE EQUIPMENT 
126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)762762 
127BASE DEFENSE SYSTEMS (BDS)20,63020,630 
128CBRN DEFENSE22,15122,151 
BRIDGING EQUIPMENT 
130TACTICAL BRIDGING14,18814,188 
131TACTICAL BRIDGE, FLOAT-RIBBON23,10123,101 
132COMMON BRIDGE TRANSPORTER (CBT) RECAP15,41615,416 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
134GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)50,46550,465 
135ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)6,4906,490 
136EOD ROBOTICS SYSTEMS RECAPITALIZATION1,5631,563 
137EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)20,92120,921 
138REMOTE DEMOLITION SYSTEMS100100 
139< $5M, COUNTERMINE EQUIPMENT2,2712,271 
COMBAT SERVICE SUPPORT EQUIPMENT 
140HEATERS AND ECU'S7,2697,269 
141LAUNDRIES, SHOWERS AND LATRINES200200 
142SOLDIER ENHANCEMENT1,4681,468 
143PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)26,52626,526 
144GROUND SOLDIER SYSTEM81,68071,680 
 Unjustified unit cost growth[–10,000] 
147FIELD FEEDING EQUIPMENT28,09628,096 
148CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM56,15056,150 
149MORTUARY AFFAIRS SYSTEMS3,2423,242 
150FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS38,14138,141 
151ITEMS LESS THAN $5M (ENG SPT)5,8595,859 
PETROLEUM EQUIPMENT 
152DISTRIBUTION SYSTEMS, PETROLEUM & WATER60,61260,612 
MEDICAL EQUIPMENT 
153COMBAT SUPPORT MEDICAL22,04222,042 
154MEDEVAC MISSON EQUIPMENT PACKAGE (MEP)35,31835,318 
MAINTENANCE EQUIPMENT 
155MOBILE MAINTENANCE EQUIPMENT SYSTEMS19,42719,427 
156ITEMS LESS THAN $5.0M (MAINT EQ)3,8603,860 
CONSTRUCTION EQUIPMENT 
157GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,0002,000 
159SCRAPERS, EARTHMOVING36,07836,078 
160MISSION MODULES—ENGINEERING9,7219,721 
162HYDRAULIC EXCAVATOR50,12250,122 
163TRACTOR, FULL TRACKED28,82828,828 
164ALL TERRAIN CRANES19,86319,863 
166HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)23,46523,465 
168ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP13,59013,590 
169CONST EQUIP ESP16,08816,088 
170ITEMS LESS THAN $5.0M (CONST EQUIP)6,8506,850 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
171ARMY WATERCRAFT ESP38,00719,007 
 Funding ahead of need[–19,000] 
172ITEMS LESS THAN $5.0M (FLOAT/RAIL)10,60510,605 
GENERATORS 
173GENERATORS AND ASSOCIATED EQUIP129,437129,437 
MATERIAL HANDLING EQUIPMENT 
174ROUGH TERRAIN CONTAINER HANDLER (RTCH)1,2501,250 
175FAMILY OF FORKLIFTS8,2608,260 
TRAINING EQUIPMENT 
176COMBAT TRAINING CENTERS SUPPORT121,710121,710 
177TRAINING DEVICES, NONSYSTEM225,200225,200 
178CLOSE COMBAT TACTICAL TRAINER30,06330,063 
179AVIATION COMBINED ARMS TACTICAL TRAINER34,91334,913 
180GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING9,9559,955 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
181CALIBRATION SETS EQUIPMENT8,2418,241 
182INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)67,50667,506 
183TEST EQUIPMENT MODERNIZATION (TEMOD)18,75518,755 
OTHER SUPPORT EQUIPMENT 
184M25 STABILIZED BINOCULAR5,1105,110 
185RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,1105,110 
186PHYSICAL SECURITY SYSTEMS (OPA3)62,90462,904 
187BASE LEVEL COMMON EQUIPMENT1,4271,427 
188MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)96,66196,661 
189PRODUCTION BASE SUPPORT (OTH)2,4502,450 
190SPECIAL EQUIPMENT FOR USER TESTING11,59311,593 
191AMC CRITICAL ITEMS OPA38,9488,948 
192TRACTOR YARD8,0008,000 
OPA2 
195INITIAL SPARES—C&E59,70059,700 
 TOTAL OTHER PROCUREMENT, ARMY6,465,2186,410,918 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
001EA–18G2,001,7871,940,874 
 Excess engineering change order funding[–8,790] 
 GFE electronics cost growth[–5,943] 
 Other GFE cost growth[–1,180] 
 Program adjustment[–45,000] 
003F/A–18E/F (FIGHTER) HORNET206,551206,551 
004 ADVANCE PROCUREMENT (CY)75,000 
 Program increase[75,000] 
005JOINT STRIKE FIGHTER CV1,135,4441,135,444 
006 ADVANCE PROCUREMENT (CY)94,76694,766 
007JSF STOVL1,267,2601,267,260 
008 ADVANCE PROCUREMENT (CY)103,195103,195 
009V–22 (MEDIUM LIFT)1,432,5731,432,573 
010 ADVANCE PROCUREMENT (CY)55,19655,196 
011H–1 UPGRADES (UH–1Y/AH–1Z)749,962749,962 
012 ADVANCE PROCUREMENT (CY)71,00071,000 
013MH–60S (MYP)383,831383,831 
014 ADVANCE PROCUREMENT (CY)37,27837,278 
015MH–60R (MYP)599,237599,237 
016 ADVANCE PROCUREMENT (CY)231,834231,834 
017P–8A POSEIDON3,189,9893,189,989 
018 ADVANCE PROCUREMENT (CY)313,160313,160 
019E–2D ADV HAWKEYE997,107997,107 
020 ADVANCE PROCUREMENT (CY)266,542266,542 
TRAINER AIRCRAFT 
021JPATS249,080249,080 
OTHER AIRCRAFT 
022KC–130J134,358134,358 
023 ADVANCE PROCUREMENT (CY)32,28832,288 
025 ADVANCE PROCUREMENT (CY)52,0024,802 
 Advance procurement appropriated in fiscal year 2013[–47,200] 
026MQ–8 UAV60,98060,980 
028OTHER SUPPORT AIRCRAFT14,95814,958 
MODIFICATION OF AIRCRAFT 
029EA–6 SERIES18,57718,577 
030AEA SYSTEMS48,50248,502 
031AV–8 SERIES41,57541,575 
032ADVERSARY2,9922,992 
033F–18 SERIES875,371833,530 
 ECP 6038 radome kits cost growth (OSIP 002–07)[–2,952] 
 Integrated logistics support growth (OSIP 14–03)[–8,000] 
 Other support and ILS ahead of need (OSIP 04–14)[–20,989] 
 Retrofit radars (APG–79B) cost growth (OSIP 002–07)[–9,900] 
034H–46 SERIES2,1272,127 
036H–53 SERIES67,67567,675 
037SH–60 SERIES135,054135,054 
038H–1 SERIES41,70641,706 
039EP–3 SERIES55,90377,903 
 12th aircraft to Spiral 3[8,000] 
 Sensor obsolescence[14,000] 
040P–3 SERIES37,43637,436 
041E–2 SERIES31,04431,044 
042TRAINER A/C SERIES43,72040,520 
 Avionics Obsolescence installation cost growth[–3,200] 
043C–2A902902 
044C–130 SERIES47,58747,587 
045FEWSG665665 
046CARGO/TRANSPORT A/C SERIES14,58714,587 
047E–6 SERIES189,312183,218 
 FAB-T funding previously appropriated (OSIP 014–14)[–6,094] 
048EXECUTIVE HELICOPTERS SERIES85,53785,537 
049SPECIAL PROJECT AIRCRAFT3,68413,684 
 Program office sustainment[5,000] 
 Sensor obsolescence[5,000] 
050T–45 SERIES98,12898,128 
051POWER PLANT CHANGES22,99922,999 
052JPATS SERIES1,5761,576 
053AVIATION LIFE SUPPORT MODS6,2676,267 
054COMMON ECM EQUIPMENT141,685141,685 
055COMMON AVIONICS CHANGES120,660120,660 
056COMMON DEFENSIVE WEAPON SYSTEM3,5543,554 
057ID SYSTEMS41,80041,800 
058P–8 SERIES9,4859,485 
059MAGTF EW FOR AVIATION14,43114,431 
060MQ–8 SERIES1,0011,001 
061RQ–7 SERIES26,43326,433 
062V–22 (TILT/ROTOR ACFT) OSPREY160,834160,834 
063F–35 STOVL SERIES147,130147,130 
064F–35 CV SERIES31,10031,100 
AIRCRAFT SPARES AND REPAIR PARTS 
065SPARES AND REPAIR PARTS1,142,4611,142,461 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
066COMMON GROUND EQUIPMENT410,044410,044 
067AIRCRAFT INDUSTRIAL FACILITIES27,45027,450 
068WAR CONSUMABLES28,93028,930 
069OTHER PRODUCTION CHARGES5,2685,268 
070SPECIAL SUPPORT EQUIPMENT60,30660,306 
071FIRST DESTINATION TRANSPORTATION1,7751,775 
 TOTAL AIRCRAFT PROCUREMENT, NAVY17,927,65117,875,403 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,140,8651,140,865 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES7,6177,617 
STRATEGIC MISSILES 
003TOMAHAWK312,456312,456 
TACTICAL MISSILES 
004AMRAAM95,41395,413 
005SIDEWINDER117,208117,208 
006JSOW136,794136,794 
007STANDARD MISSILE367,985367,985 
008RAM67,59665,984 
 Guidance and control assembly contract savings[–1,612] 
009HELLFIRE33,91633,916 
011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)6,2786,278 
012AERIAL TARGETS41,79941,799 
013OTHER MISSILE SUPPORT3,5383,538 
MODIFICATION OF MISSILES 
014ESSM76,74976,749 
015HARM MODS111,902111,902 
SUPPORT EQUIPMENT & FACILITIES 
016WEAPONS INDUSTRIAL FACILITIES1,1381,138 
017FLEET SATELLITE COMM FOLLOW-ON23,01423,014 
ORDNANCE SUPPORT EQUIPMENT 
018ORDNANCE SUPPORT EQUIPMENT84,31884,318 
TORPEDOES AND RELATED EQUIP 
019SSTD3,9783,978 
020ASW TARGETS8,0318,031 
MOD OF TORPEDOES AND RELATED EQUIP 
021MK–54 TORPEDO MODS125,898125,898 
022MK–48 TORPEDO ADCAP MODS53,20353,203 
023QUICKSTRIKE MINE7,8007,800 
SUPPORT EQUIPMENT 
024TORPEDO SUPPORT EQUIPMENT59,73059,730 
025ASW RANGE SUPPORT4,2224,222 
DESTINATION TRANSPORTATION 
026FIRST DESTINATION TRANSPORTATION3,9633,963 
GUNS AND GUN MOUNTS 
027SMALL ARMS AND WEAPONS12,51312,513 
MODIFICATION OF GUNS AND GUN MOUNTS 
028CIWS MODS56,30862,708 
 Additional RMA kits[6,400] 
029COAST GUARD WEAPONS10,7277,269 
 Machine gun equipment cost growth[–3,458] 
030GUN MOUNT MODS72,90159,521 
 MK38 gun kits cost growth[–13,380] 
031CRUISER MODERNIZATION WEAPONS1,9431,943 
032AIRBORNE MINE NEUTRALIZATION SYSTEMS19,75819,758 
SPARES AND REPAIR PARTS 
034SPARES AND REPAIR PARTS52,63252,632 
 TOTAL WEAPONS PROCUREMENT, NAVY3,122,1933,110,143 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS37,70337,703 
002AIRBORNE ROCKETS, ALL TYPES65,41165,411 
003MACHINE GUN AMMUNITION20,28420,284 
004PRACTICE BOMBS37,87037,870 
005CARTRIDGES & CART ACTUATED DEVICES53,76453,764 
006AIR EXPENDABLE COUNTERMEASURES67,19467,194 
007JATOS2,7492,749 
008LRLAP 6" LONG RANGE ATTACK PROJECTILE3,9063,906 
0095 INCH/54 GUN AMMUNITION24,15124,151 
010INTERMEDIATE CALIBER GUN AMMUNITION33,08033,080 
011OTHER SHIP GUN AMMUNITION40,39840,398 
012SMALL ARMS & LANDING PARTY AMMO61,21961,219 
013PYROTECHNIC AND DEMOLITION10,63710,637 
014AMMUNITION LESS THAN $5 MILLION4,5784,578 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION26,29726,297 
016LINEAR CHARGES, ALL TYPES6,0886,088 
01740 MM, ALL TYPES7,6447,644 
01860MM, ALL TYPES3,3493,349 
020120MM, ALL TYPES13,36113,361 
022GRENADES, ALL TYPES2,1492,149 
023ROCKETS, ALL TYPES27,46527,465 
026FUZE, ALL TYPES26,36626,366 
028AMMO MODERNIZATION8,4038,403 
029ITEMS LESS THAN $5 MILLION5,2015,201 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC589,267589,267 
 
SHIPBUILDING & CONVERSION, NAVY 
OTHER WARSHIPS 
001CARRIER REPLACEMENT PROGRAM944,866944,866 
003VIRGINIA CLASS SUBMARINE2,930,7043,422,704 
 Increase to Virginia class[492,000] 
004 ADVANCE PROCUREMENT (CY)2,354,6122,354,612 
005CVN REFUELING OVERHAULS1,705,4241,683,353 
 CVN 72 requirement previously funded in Fiscal Year 2012 reprogramming[–22,071] 
006 ADVANCE PROCUREMENT (CY)245,793245,793 
007DDG 1000231,694231,694 
008DDG–511,615,5641,615,564 
009 ADVANCE PROCUREMENT (CY)388,551388,551 
010LITTORAL COMBAT SHIP1,793,0141,793,014 
AMPHIBIOUS SHIPS 
012AFLOAT FORWARD STAGING BASE524,000579,300 
 Navy requested adjustment[55,300] 
014JOINT HIGH SPEED VESSEL2,7322,732 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
016 ADVANCE PROCUREMENT (CY)183,900207,300 
 Program shortfall[23,400] 
017OUTFITTING450,163450,163 
019LCAC SLEP80,98780,987 
020COMPLETION OF PY SHIPBUILDING PROGRAMS625,800733,400 
 DDG–51[100,000] 
 Joint High Speed Vessel[7,600] 
 TOTAL SHIPBUILDING & CONVERSION, NAVY14,077,80414,734,033 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
001LM–2500 GAS TURBINE10,18010,180 
002ALLISON 501K GAS TURBINE5,5365,536 
003HYBRID ELECTRIC DRIVE (HED)16,9563,956 
 Contract delay[–13,000] 
GENERATORS 
004SURFACE COMBATANT HM&E19,78219,782 
NAVIGATION EQUIPMENT 
005OTHER NAVIGATION EQUIPMENT39,50939,509 
PERISCOPES 
006SUB PERISCOPES & IMAGING EQUIP52,51552,515 
OTHER SHIPBOARD EQUIPMENT 
007DDG MOD285,994285,994 
008FIREFIGHTING EQUIPMENT14,38914,389 
009COMMAND AND CONTROL SWITCHBOARD2,4362,436 
010LHA/LHD MIDLIFE12,70012,700 
011LCC 19/20 EXTENDED SERVICE LIFE PROGRAM40,32940,329 
012POLLUTION CONTROL EQUIPMENT19,60319,603 
013SUBMARINE SUPPORT EQUIPMENT8,6788,678 
014VIRGINIA CLASS SUPPORT EQUIPMENT74,20974,209 
015LCS CLASS SUPPORT EQUIPMENT47,07847,078 
016SUBMARINE BATTERIES37,00037,000 
017LPD CLASS SUPPORT EQUIPMENT25,05325,053 
018STRATEGIC PLATFORM SUPPORT EQUIP12,98612,986 
019DSSP EQUIPMENT2,4552,455 
020CG MODERNIZATION10,53910,539 
021LCAC14,43114,431 
022UNDERWATER EOD PROGRAMS36,70036,700 
023ITEMS LESS THAN $5 MILLION119,902119,902 
024CHEMICAL WARFARE DETECTORS3,6783,678 
025SUBMARINE LIFE SUPPORT SYSTEM8,2928,292 
REACTOR PLANT EQUIPMENT 
027REACTOR COMPONENTS286,744286,744 
OCEAN ENGINEERING 
028DIVING AND SALVAGE EQUIPMENT8,7808,780 
SMALL BOATS 
029STANDARD BOATS36,45233,056 
 CNIC force protection medium contract delay[–3,396] 
TRAINING EQUIPMENT 
030OTHER SHIPS TRAINING EQUIPMENT36,14536,145 
PRODUCTION FACILITIES EQUIPMENT 
031OPERATING FORCES IPE69,36849,868 
 Emergent repair facility outfitting ahead of need[–19,500] 
OTHER SHIP SUPPORT 
032NUCLEAR ALTERATIONS106,328106,328 
033LCS COMMON MISSION MODULES EQUIPMENT45,96645,966 
034LCS MCM MISSION MODULES59,88559,885 
035LCS SUW MISSION MODULES37,16837,168 
LOGISTIC SUPPORT 
036LSD MIDLIFE77,97477,974 
SHIP SONARS 
038SPQ–9B RADAR27,93427,934 
039AN/SQQ–89 SURF ASW COMBAT SYSTEM83,23183,231 
040SSN ACOUSTICS199,438199,438 
041UNDERSEA WARFARE SUPPORT EQUIPMENT9,3949,394 
042SONAR SWITCHES AND TRANSDUCERS12,95312,953 
043ELECTRONIC WARFARE MILDEC8,9588,958 
ASW ELECTRONIC EQUIPMENT 
044SUBMARINE ACOUSTIC WARFARE SYSTEM24,07724,077 
045SSTD11,9258,500 
 AN/SLQ–25X cancellation[–3,425] 
046FIXED SURVEILLANCE SYSTEM94,33894,338 
047SURTASS9,6809,680 
048MARITIME PATROL AND RECONNSAISANCE FORCE18,13018,130 
ELECTRONIC WARFARE EQUIPMENT 
049AN/SLQ–32203,375199,691 
 Excess block 2 support funding[–3,684] 
RECONNAISSANCE EQUIPMENT 
050SHIPBOARD IW EXPLOIT123,656123,656 
051AUTOMATED IDENTIFICATION SYSTEM (AIS)896896 
SUBMARINE SURVEILLANCE EQUIPMENT 
052SUBMARINE SUPPORT EQUIPMENT PROG49,47549,475 
OTHER SHIP ELECTRONIC EQUIPMENT 
053COOPERATIVE ENGAGEMENT CAPABILITY34,69234,692 
054TRUSTED INFORMATION SYSTEM (TIS)396396 
055NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)15,70315,703 
056ATDLS3,8363,836 
057NAVY COMMAND AND CONTROL SYSTEM (NCCS)7,2017,201 
058MINESWEEPING SYSTEM REPLACEMENT54,40054,400 
059SHALLOW WATER MCM8,5488,548 
060NAVSTAR GPS RECEIVERS (SPACE)11,76511,765 
061AMERICAN FORCES RADIO AND TV SERVICE6,4836,483 
062STRATEGIC PLATFORM SUPPORT EQUIP7,6317,631 
TRAINING EQUIPMENT 
063OTHER TRAINING EQUIPMENT53,64453,644 
AVIATION ELECTRONIC EQUIPMENT 
064MATCALS7,4617,461 
065SHIPBOARD AIR TRAFFIC CONTROL9,1409,140 
066AUTOMATIC CARRIER LANDING SYSTEM20,79820,798 
067NATIONAL AIR SPACE SYSTEM19,75419,754 
068FLEET AIR TRAFFIC CONTROL SYSTEMS8,9098,909 
069LANDING SYSTEMS13,55413,554 
070ID SYSTEMS38,93438,934 
071NAVAL MISSION PLANNING SYSTEMS14,13114,131 
OTHER SHORE ELECTRONIC EQUIPMENT 
072DEPLOYABLE JOINT COMMAND & CONTROL3,2493,249 
073MARITIME INTEGRATED BROADCAST SYSTEM11,64611,646 
074TACTICAL/MOBILE C4I SYSTEMS18,18918,189 
075DCGS-N17,35017,350 
076CANES340,567340,567 
077RADIAC9,8359,835 
078CANES-INTELL59,65259,652 
079GPETE6,2536,253 
080INTEG COMBAT SYSTEM TEST FACILITY4,9634,963 
081EMI CONTROL INSTRUMENTATION4,6644,664 
082ITEMS LESS THAN $5 MILLION66,88966,889 
SHIPBOARD COMMUNICATIONS 
084SHIP COMMUNICATIONS AUTOMATION23,87723,877 
086COMMUNICATIONS ITEMS UNDER $5M28,00128,001 
SUBMARINE COMMUNICATIONS 
087SUBMARINE BROADCAST SUPPORT7,8567,856 
088SUBMARINE COMMUNICATION EQUIPMENT74,37674,376 
SATELLITE COMMUNICATIONS 
089SATELLITE COMMUNICATIONS SYSTEMS27,38127,381 
090NAVY MULTIBAND TERMINAL (NMT)215,952215,952 
SHORE COMMUNICATIONS 
091JCS COMMUNICATIONS EQUIPMENT4,4634,463 
092ELECTRICAL POWER SYSTEMS778778 
CRYPTOGRAPHIC EQUIPMENT 
094INFO SYSTEMS SECURITY PROGRAM (ISSP)133,530133,530 
095MIO INTEL EXPLOITATION TEAM1,0001,000 
CRYPTOLOGIC EQUIPMENT 
096CRYPTOLOGIC COMMUNICATIONS EQUIP12,25112,251 
OTHER ELECTRONIC SUPPORT 
097COAST GUARD EQUIPMENT2,8932,893 
SONOBUOYS 
099SONOBUOYS—ALL TYPES179,927179,927 
AIRCRAFT SUPPORT EQUIPMENT 
100WEAPONS RANGE SUPPORT EQUIPMENT55,27955,279 
101EXPEDITIONARY AIRFIELDS8,7928,792 
102AIRCRAFT REARMING EQUIPMENT11,36411,364 
103AIRCRAFT LAUNCH & RECOVERY EQUIPMENT59,50259,502 
104METEOROLOGICAL EQUIPMENT19,11819,118 
105DCRS/DPL1,4251,425 
106AVIATION LIFE SUPPORT29,67029,670 
107AIRBORNE MINE COUNTERMEASURES101,554101,554 
108LAMPS MK III SHIPBOARD EQUIPMENT18,29318,293 
109PORTABLE ELECTRONIC MAINTENANCE AIDS7,9697,969 
110OTHER AVIATION SUPPORT EQUIPMENT5,2155,215 
111AUTONOMIC LOGISTICS INFORMATION SYSTEM (ALIS)4,8274,827 
SHIP GUN SYSTEM EQUIPMENT 
112NAVAL FIRES CONTROL SYSTEM1,1881,188 
113GUN FIRE CONTROL EQUIPMENT4,4474,447 
SHIP MISSILE SYSTEMS EQUIPMENT 
114NATO SEASPARROW58,36858,368 
115RAM GMLS491491 
116SHIP SELF DEFENSE SYSTEM51,85851,858 
117AEGIS SUPPORT EQUIPMENT59,75759,757 
118TOMAHAWK SUPPORT EQUIPMENT71,55971,559 
119VERTICAL LAUNCH SYSTEMS626626 
120MARITIME INTEGRATED PLANNING SYSTEM-MIPS2,7792,779 
FBM SUPPORT EQUIPMENT 
121STRATEGIC MISSILE SYSTEMS EQUIP224,484224,484 
ASW SUPPORT EQUIPMENT 
122SSN COMBAT CONTROL SYSTEMS85,67885,678 
123SUBMARINE ASW SUPPORT EQUIPMENT3,9133,913 
124SURFACE ASW SUPPORT EQUIPMENT3,9093,909 
125ASW RANGE SUPPORT EQUIPMENT28,69428,694 
OTHER ORDNANCE SUPPORT EQUIPMENT 
126EXPLOSIVE ORDNANCE DISPOSAL EQUIP46,58646,586 
127ITEMS LESS THAN $5 MILLION11,93311,933 
OTHER EXPENDABLE ORDNANCE 
128ANTI-SHIP MISSILE DECOY SYSTEM62,36162,361 
129SURFACE TRAINING DEVICE MODS41,81341,813 
130SUBMARINE TRAINING DEVICE MODS26,67226,672 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
131PASSENGER CARRYING VEHICLES5,6005,600 
132GENERAL PURPOSE TRUCKS3,7173,717 
133CONSTRUCTION & MAINTENANCE EQUIP10,88110,881 
134FIRE FIGHTING EQUIPMENT14,74814,748 
135TACTICAL VEHICLES5,5405,540 
136AMPHIBIOUS EQUIPMENT5,7415,741 
137POLLUTION CONTROL EQUIPMENT3,8523,852 
138ITEMS UNDER $5 MILLION25,75725,757 
139PHYSICAL SECURITY VEHICLES1,1821,182 
SUPPLY SUPPORT EQUIPMENT 
140MATERIALS HANDLING EQUIPMENT14,25014,250 
141OTHER SUPPLY SUPPORT EQUIPMENT6,4016,401 
142FIRST DESTINATION TRANSPORTATION5,7185,718 
143SPECIAL PURPOSE SUPPLY SYSTEMS22,59722,597 
TRAINING DEVICES 
144TRAINING SUPPORT EQUIPMENT22,52722,527 
COMMAND SUPPORT EQUIPMENT 
145COMMAND SUPPORT EQUIPMENT50,42850,428 
146EDUCATION SUPPORT EQUIPMENT2,2922,292 
147MEDICAL SUPPORT EQUIPMENT4,9254,925 
149NAVAL MIP SUPPORT EQUIPMENT3,2023,202 
151OPERATING FORCES SUPPORT EQUIPMENT24,29424,294 
152C4ISR EQUIPMENT4,2874,287 
153ENVIRONMENTAL SUPPORT EQUIPMENT18,27618,276 
154PHYSICAL SECURITY EQUIPMENT134,495134,495 
155ENTERPRISE INFORMATION TECHNOLOGY324,327324,327 
CLASSIFIED PROGRAMS 
156ACLASSIFIED PROGRAMS12,14012,140 
SPARES AND REPAIR PARTS 
157SPARES AND REPAIR PARTS317,234317,234 
 TOTAL OTHER PROCUREMENT, NAVY6,310,2576,267,252 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP32,36032,360 
002LAV PIP6,0036,003 
ARTILLERY AND OTHER WEAPONS 
003EXPEDITIONARY FIRE SUPPORT SYSTEM589589 
004155MM LIGHTWEIGHT TOWED HOWITZER3,6553,655 
005HIGH MOBILITY ARTILLERY ROCKET SYSTEM5,4675,467 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION20,35420,354 
OTHER SUPPORT 
007MODIFICATION KITS38,44638,446 
008WEAPONS ENHANCEMENT PROGRAM4,7344,734 
GUIDED MISSILES 
009GROUND BASED AIR DEFENSE15,71315,713 
010JAVELIN36,17536,175 
012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)1,1361,136 
OTHER SUPPORT 
013MODIFICATION KITS33,97630,078 
 TOW Unit Cost Growth[–3,898] 
COMMAND AND CONTROL SYSTEMS 
014UNIT OPERATIONS CENTER16,27316,273 
REPAIR AND TEST EQUIPMENT 
015REPAIR AND TEST EQUIPMENT41,06341,063 
OTHER SUPPORT (TEL) 
016COMBAT SUPPORT SYSTEM2,9302,930 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
018ITEMS UNDER $5 MILLION (COMM & ELEC)1,6371,637 
019AIR OPERATIONS C2 SYSTEMS18,39418,394 
RADAR + EQUIPMENT (NON-TEL) 
020RADAR SYSTEMS114,051101,941 
 Previously funded EDM refurbishment[–12,110] 
021RQ–21 UAS66,61266,612 
INTELL/COMM EQUIPMENT (NON-TEL) 
022FIRE SUPPORT SYSTEM3,7493,749 
023INTELLIGENCE SUPPORT EQUIPMENT75,97975,979 
026RQ–11 UAV1,6531,653 
027DCGS-MC9,4949,494 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
028NIGHT VISION EQUIPMENT6,1716,171 
OTHER SUPPORT (NON-TEL) 
029COMMON COMPUTER RESOURCES121,955119,955 
 Unit cost growth[–2,000] 
030COMMAND POST SYSTEMS83,29483,294 
031RADIO SYSTEMS74,71874,718 
032COMM SWITCHING & CONTROL SYSTEMS47,61347,613 
033COMM & ELEC INFRASTRUCTURE SUPPORT19,57319,573 
CLASSIFIED PROGRAMS 
033ACLASSIFIED PROGRAMS5,6595,659 
ADMINISTRATIVE VEHICLES 
034COMMERCIAL PASSENGER VEHICLES1,0391,039 
035COMMERCIAL CARGO VEHICLES31,05031,050 
TACTICAL VEHICLES 
0365/4T TRUCK HMMWV (MYP)36,33336,333 
037MOTOR TRANSPORT MODIFICATIONS3,1373,137 
040FAMILY OF TACTICAL TRAILERS27,38527,385 
OTHER SUPPORT 
041ITEMS LESS THAN $5 MILLION7,0167,016 
ENGINEER AND OTHER EQUIPMENT 
042ENVIRONMENTAL CONTROL EQUIP ASSORT14,37714,377 
043BULK LIQUID EQUIPMENT24,86424,864 
044TACTICAL FUEL SYSTEMS21,59221,592 
045POWER EQUIPMENT ASSORTED61,35361,353 
046AMPHIBIOUS SUPPORT EQUIPMENT4,8274,827 
047EOD SYSTEMS40,01140,011 
MATERIALS HANDLING EQUIPMENT 
048PHYSICAL SECURITY EQUIPMENT16,80916,809 
049GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)3,4083,408 
050MATERIAL HANDLING EQUIP48,54948,549 
051FIRST DESTINATION TRANSPORTATION190190 
GENERAL PROPERTY 
052FIELD MEDICAL EQUIPMENT23,12923,129 
053TRAINING DEVICES8,3468,346 
054CONTAINER FAMILY1,8571,857 
055FAMILY OF CONSTRUCTION EQUIPMENT36,19836,198 
056RAPID DEPLOYABLE KITCHEN2,3902,390 
OTHER SUPPORT 
057ITEMS LESS THAN $5 MILLION6,5256,525 
SPARES AND REPAIR PARTS 
058SPARES AND REPAIR PARTS13,70013,700 
 TOTAL PROCUREMENT, MARINE CORPS1,343,5111,325,503 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–353,060,7702,989,270 
 Decrease non-recurring engineering initiatives[–71,500] 
002 ADVANCE PROCUREMENT (CY)363,783363,783 
OTHER AIRLIFT 
005C–130J537,517537,517 
006 ADVANCE PROCUREMENT (CY)162,000162,000 
007HC–130J132,121132,121 
008 ADVANCE PROCUREMENT (CY)88,00088,000 
009MC–130J389,434389,434 
010 ADVANCE PROCUREMENT (CY)104,000104,000 
HELICOPTERS 
015CV–22 (MYP)230,798230,798 
MISSION SUPPORT AIRCRAFT 
017CIVIL AIR PATROL A/C2,5412,541 
OTHER AIRCRAFT 
020TARGET DRONES138,669138,669 
022AC–130J470,019470,019 
024RQ–427,00011,000 
 Production closeout[–16,000] 
027MQ–9272,217352,217 
 Program increase[80,000] 
028RQ–4 BLOCK 40 PROC1,7471,747 
STRATEGIC AIRCRAFT 
029B–2A20,01920,019 
030B–1B132,222132,222 
031B–52111,002105,882 
 Internal Weapons Bay Upgrade defer low rate initial production[–5,120] 
032LARGE AIRCRAFT INFRARED COUNTERMEASURES27,19727,197 
TACTICAL AIRCRAFT 
033A–1047,59847,598 
034F–15354,624354,624 
035F–1611,79411,794 
036F–22A285,830285,830 
037F–35 MODIFICATIONS157,777157,777 
AIRLIFT AIRCRAFT 
038C–52,4562,456 
039C–5M1,021,967983,967 
 Program excess[–38,000] 
042C–17A143,197143,197 
043C–21103103 
044C–32A9,7809,780 
045C–37A452452 
 LRIP Kit Procurement[47,300] 
 Transfer to Title II, RDAF, line 230[–47,300] 
TRAINER AIRCRAFT 
047GLIDER MODS128128 
048T–66,4276,427 
049T–1277277 
050T–3828,68628,686 
OTHER AIRCRAFT 
052U–2 MODS45,59145,591 
053KC–10A (ATCA)70,91870,918 
054C–121,8761,876 
055MC–12W5,0005,000 
056C–20 MODS192192 
057VC–25A MOD263263 
058C–406,1196,119 
059C–13058,57774,277 
 C–130H Propulsion System Engine Upgrades[15,700] 
061C–130J MODS10,47510,475 
062C–13546,55646,556 
063COMPASS CALL MODS34,49434,494 
064RC–135171,813171,813 
065E–3197,087197,087 
066E–414,30414,304 
067E–857,47257,472 
068H–16,6276,627 
069H–6027,65427,654 
070RQ–4 MODS9,3139,313 
071HC/MC–130 MODIFICATIONS16,30016,300 
072OTHER AIRCRAFT6,9486,948 
073MQ–1 MODS9,7349,734 
074MQ–9 MODS102,97062,970 
 Anti-ice production ahead of need[–5,520] 
 Lynx radar reduction[–34,480] 
076RQ–4 GSRA/CSRA MODS30,00030,000 
077CV–22 MODS23,31023,310 
AIRCRAFT SPARES AND REPAIR PARTS 
078INITIAL SPARES/REPAIR PARTS463,285463,285 
COMMON SUPPORT EQUIPMENT 
079AIRCRAFT REPLACEMENT SUPPORT EQUIP49,14049,140 
POST PRODUCTION SUPPORT 
081B–13,6833,683 
083B–2A43,78643,786 
084B–527,0007,000 
087C–17A81,95281,952 
089C–1358,5978,597 
090F–152,4032,403 
091F–163,4553,455 
092F–22A5,9115,911 
INDUSTRIAL PREPAREDNESS 
094INDUSTRIAL RESPONSIVENESS21,14821,148 
WAR CONSUMABLES 
095WAR CONSUMABLES94,94794,947 
OTHER PRODUCTION CHARGES 
096OTHER PRODUCTION CHARGES1,242,0041,242,004 
CLASSIFIED PROGRAMS 
101ACLASSIFIED PROGRAMS75,84575,845 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE11,398,90111,323,981 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC39,10439,104 
TACTICAL 
002JASSM291,151291,151 
003SIDEWINDER (AIM–9X)119,904119,904 
004AMRAAM340,015340,015 
005PREDATOR HELLFIRE MISSILE48,54848,548 
006SMALL DIAMETER BOMB42,34742,347 
INDUSTRIAL FACILITIES 
007INDUSTR'L PREPAREDNS/POL PREVENTION752752 
CLASS IV 
009MM III MODIFICATIONS21,63521,635 
010AGM–65D MAVERICK276276 
011AGM–88A HARM580580 
012AIR LAUNCH CRUISE MISSILE (ALCM)6,8886,888 
013SMALL DIAMETER BOMB5,0005,000 
MISSILE SPARES AND REPAIR PARTS 
014INITIAL SPARES/REPAIR PARTS72,08072,080 
SPACE PROGRAMS 
015ADVANCED EHF379,586379,586 
016WIDEBAND GAPFILLER SATELLITES(SPACE)38,39838,398 
017GPS III SPACE SEGMENT403,431403,431 
018 ADVANCE PROCUREMENT (CY)74,16774,167 
019SPACEBORNE EQUIP (COMSEC)5,2445,244 
020GLOBAL POSITIONING (SPACE)55,99755,997 
021DEF METEOROLOGICAL SAT PROG(SPACE)95,67395,673 
022EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,852,9001,852,900 
023SBIR HIGH (SPACE)583,192583,192 
SPECIAL PROGRAMS 
029SPECIAL UPDATE PROGRAMS36,71636,716 
CLASSIFIED PROGRAMS 
029ACLASSIFIED PROGRAMS829,702829,702 
 TOTAL MISSILE PROCUREMENT, AIR FORCE5,343,2865,343,286 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS15,73515,735 
CARTRIDGES 
002CARTRIDGES129,921129,921 
BOMBS 
003PRACTICE BOMBS30,84030,840 
004GENERAL PURPOSE BOMBS187,397187,397 
005JOINT DIRECT ATTACK MUNITION188,510188,510 
OTHER ITEMS 
006CAD/PAD35,83735,837 
007EXPLOSIVE ORDNANCE DISPOSAL (EOD)7,5317,531 
008SPARES AND REPAIR PARTS499499 
009MODIFICATIONS480480 
010ITEMS LESS THAN $5 MILLION9,7659,765 
FLARES 
011FLARES55,86455,864 
FUZES 
013FUZES76,03776,037 
SMALL ARMS 
014SMALL ARMS21,02621,026 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE759,442759,442 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES2,0482,048 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE8,0198,019 
003CAP VEHICLES946946 
004ITEMS LESS THAN $5 MILLION7,1387,138 
SPECIAL PURPOSE VEHICLES 
005SECURITY AND TACTICAL VEHICLES13,09313,093 
006ITEMS LESS THAN $5 MILLION13,98313,983 
FIRE FIGHTING EQUIPMENT 
007FIRE FIGHTING/CRASH RESCUE VEHICLES23,79423,794 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION8,6698,669 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV & CLEANING EQUIP6,1446,144 
010ITEMS LESS THAN $5 MILLION1,5801,580 
COMM SECURITY EQUIPMENT(COMSEC) 
012COMSEC EQUIPMENT149,661149,661 
013MODIFICATIONS (COMSEC)726726 
INTELLIGENCE PROGRAMS 
014INTELLIGENCE TRAINING EQUIPMENT2,7892,789 
015INTELLIGENCE COMM EQUIPMENT31,87531,875 
016ADVANCE TECH SENSORS452452 
017MISSION PLANNING SYSTEMS14,20314,203 
ELECTRONICS PROGRAMS 
018AIR TRAFFIC CONTROL & LANDING SYS46,23246,232 
019NATIONAL AIRSPACE SYSTEM11,68511,685 
020BATTLE CONTROL SYSTEM—FIXED19,24819,248 
021THEATER AIR CONTROL SYS IMPROVEMENTS19,29219,292 
022WEATHER OBSERVATION FORECAST17,16617,166 
023STRATEGIC COMMAND AND CONTROL22,72322,723 
024CHEYENNE MOUNTAIN COMPLEX27,93027,930 
025TAC SIGNIT SPT217217 
SPCL COMM-ELECTRONICS PROJECTS 
027GENERAL INFORMATION TECHNOLOGY49,62749,627 
028AF GLOBAL COMMAND & CONTROL SYS13,55913,559 
029MOBILITY COMMAND AND CONTROL11,18611,186 
030AIR FORCE PHYSICAL SECURITY SYSTEM43,23843,238 
031COMBAT TRAINING RANGES10,43110,431 
032C3 COUNTERMEASURES13,76913,769 
033GCSS-AF FOS19,13819,138 
034THEATER BATTLE MGT C2 SYSTEM8,8098,809 
035AIR & SPACE OPERATIONS CTR-WPN SYS26,93526,935 
AIR FORCE COMMUNICATIONS 
036INFORMATION TRANSPORT SYSTEMS80,55880,558 
038AFNET97,58897,588 
039VOICE SYSTEMS8,4198,419 
040USCENTCOM34,27634,276 
SPACE PROGRAMS 
041SPACE BASED IR SENSOR PGM SPACE28,23528,235 
042NAVSTAR GPS SPACE2,0612,061 
043NUDET DETECTION SYS SPACE4,4154,415 
044AF SATELLITE CONTROL NETWORK SPACE30,23730,237 
045SPACELIFT RANGE SYSTEM SPACE98,06298,062 
046MILSATCOM SPACE105,935105,935 
047SPACE MODS SPACE37,86137,861 
048COUNTERSPACE SYSTEM7,1717,171 
ORGANIZATION AND BASE 
049TACTICAL C-E EQUIPMENT83,53783,537 
050COMBAT SURVIVOR EVADER LOCATER11,8848,634 
 Unjustified unit cost growth for batteries[–3,250] 
051RADIO EQUIPMENT14,71114,711 
052CCTV/AUDIOVISUAL EQUIPMENT10,27510,275 
053BASE COMM INFRASTRUCTURE50,90750,907 
MODIFICATIONS 
054COMM ELECT MODS55,70155,701 
PERSONAL SAFETY & RESCUE EQUIP 
055NIGHT VISION GOGGLES14,5244,036 
 Night Vision Cueing and Display termination[–10,488] 
056ITEMS LESS THAN $5 MILLION28,65528,655 
DEPOT PLANT+MTRLS HANDLING EQ 
057MECHANIZED MATERIAL HANDLING EQUIP9,3329,332 
BASE SUPPORT EQUIPMENT 
058BASE PROCURED EQUIPMENT16,76216,762 
059CONTINGENCY OPERATIONS33,76833,768 
060PRODUCTIVITY CAPITAL INVESTMENT2,4952,495 
061MOBILITY EQUIPMENT12,85912,859 
062ITEMS LESS THAN $5 MILLION1,9541,954 
SPECIAL SUPPORT PROJECTS 
064DARP RC13524,52824,528 
065DCGS-AF137,819137,819 
067SPECIAL UPDATE PROGRAM479,586479,586 
068DEFENSE SPACE RECONNAISSANCE PROG.45,15945,159 
CLASSIFIED PROGRAMS 
068ACLASSIFIED PROGRAMS14,519,25614,519,256 
SPARES AND REPAIR PARTS 
069SPARES AND REPAIR PARTS25,74625,746 
 TOTAL OTHER PROCUREMENT, AIR FORCE16,760,58116,746,843 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DCAA 
001ITEMS LESS THAN $5 MILLION1,2911,291 
MAJOR EQUIPMENT, DCMA 
002MAJOR EQUIPMENT5,7115,711 
MAJOR EQUIPMENT, DHRA 
003PERSONNEL ADMINISTRATION47,20147,201 
MAJOR EQUIPMENT, DISA 
009INFORMATION SYSTEMS SECURITY16,18916,189 
012TELEPORT PROGRAM66,07566,075 
013ITEMS LESS THAN $5 MILLION83,88183,881 
014NET CENTRIC ENTERPRISE SERVICES (NCES)2,5722,572 
015DEFENSE INFORMATION SYSTEM NETWORK125,557125,557 
017CYBER SECURITY INITIATIVE16,94116,941 
MAJOR EQUIPMENT, DLA 
018MAJOR EQUIPMENT13,13713,137 
MAJOR EQUIPMENT, DMACT 
019MAJOR EQUIPMENT15,41415,414 
MAJOR EQUIPMENT, DODEA 
020AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4541,454 
MAJOR EQUIPMENT, DEFENSE SECURITY COOPERATION AGENCY 
021EQUIPMENT978978 
MAJOR EQUIPMENT, DSS 
022MAJOR EQUIPMENT5,0205,020 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
023VEHICLES100100 
024OTHER MAJOR EQUIPMENT13,39513,395 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
026THAAD581,005581,005 
027AEGIS BMD580,814580,814 
028BMDS AN/TPY–2 RADARS62,00062,000 
029AEGIS ASHORE PHASE III131,400131,400 
031IRON DOME220,309220,309 
MAJOR EQUIPMENT, NSA 
039INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)14,36314,363 
MAJOR EQUIPMENT, OSD 
040MAJOR EQUIPMENT, OSD37,34537,345 
041MAJOR EQUIPMENT, INTELLIGENCE16,67816,678 
MAJOR EQUIPMENT, TJS 
042MAJOR EQUIPMENT, TJS14,79214,792 
MAJOR EQUIPMENT, WHS 
043MAJOR EQUIPMENT, WHS35,25935,259 
CLASSIFIED PROGRAMS 
043ACLASSIFIED PROGRAMS544,272544,272 
AVIATION PROGRAMS 
045ROTARY WING UPGRADES AND SUSTAINMENT112,456112,456 
046MH–60 MODERNIZATION PROGRAM81,45781,457 
047NON-STANDARD AVIATION2,6502,650 
048U–2856,20856,208 
049MH–47 CHINOOK19,76619,766 
050RQ–11 UNMANNED AERIAL VEHICLE850850 
051CV–22 MODIFICATION98,92798,927 
052MQ–1 UNMANNED AERIAL VEHICLE20,57620,576 
053MQ–9 UNMANNED AERIAL VEHICLE1,89314,893 
 Capability Improvements[13,000] 
055STUASL013,16613,166 
056PRECISION STRIKE PACKAGE107,687107,687 
057AC/MC–130J51,87051,870 
059C–130 MODIFICATIONS71,94061,317 
 C–130 TF/TA—early to need[–10,623] 
SHIPBUILDING 
061UNDERWATER SYSTEMS37,43937,439 
AMMUNITION PROGRAMS 
063ORDNANCE ITEMS <$5M159,029159,029 
OTHER PROCUREMENT PROGRAMS 
066INTELLIGENCE SYSTEMS79,81979,819 
068DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,90614,906 
070OTHER ITEMS <$5M81,71181,711 
071COMBATANT CRAFT SYSTEMS35,05333,897 
 CCFLIR—Transfer at USSOCOM Request[–1,156] 
074SPECIAL PROGRAMS41,52641,526 
075TACTICAL VEHICLES43,35343,353 
076WARRIOR SYSTEMS <$5M210,540210,540 
078COMBAT MISSION REQUIREMENTS20,00020,000 
082GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,6456,645 
083OPERATIONAL ENHANCEMENTS INTELLIGENCE25,58125,581 
089OPERATIONAL ENHANCEMENTS191,061191,061 
CBDP 
091INSTALLATION FORCE PROTECTION14,27114,271 
092INDIVIDUAL PROTECTION101,667101,667 
094JOINT BIO DEFENSE PROGRAM (MEDICAL)13,44713,447 
095COLLECTIVE PROTECTION20,89620,896 
096CONTAMINATION AVOIDANCE144,540144,540 
 TOTAL PROCUREMENT, DEFENSE-WIDE4,534,0834,535,304 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND98,8000 
 Program reduction[–98,800] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND98,800<bold>0</bold> 
 
 TOTAL PROCUREMENT98,227,16898,442,249 
4102.Procurement for overseas contingency operations 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2014 RequestAgreement Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
002SATURN ARCH (MIP)48,00048,000 
004MQ–1 UAV31,98831,988 
ROTARY 
009AH–64 APACHE BLOCK IIIB NEW BUILD142,000142,000 
011KIOWA WARRIOR WRA163,800163,800 
014CH–47 HELICOPTER386,000386,000 
 TOTAL AIRCRAFT PROCUREMENT, ARMY771,788771,788 
 
MISSILE PROCUREMENT, ARMY 
AIR-TO-SURFACE MISSILE SYSTEM 
003HELLFIRE SYS SUMMARY54,00054,000 
ANTI-TANK/ASSAULT MISSILE SYS 
007GUIDED MLRS ROCKET (GMLRS)39,04539,045 
010ARMY TACTICAL MSL SYS (ATACMS)—SYS SUM35,60035,600 
 TOTAL MISSILE PROCUREMENT, ARMY128,645128,645 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
002CTG, 5.56MM, ALL TYPES4,4004,400 
004CTG, HANDGUN, ALL TYPES1,5001,500 
005CTG, .50 CAL, ALL TYPES5,0005,000 
008CTG, 30MM, ALL TYPES60,00060,000 
MORTAR AMMUNITION 
01060MM MORTAR, ALL TYPES5,0005,000 
ARTILLERY AMMUNITION 
014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES10,00010,000 
015ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000 
016PROJ 155MM EXTENDED RANGE M98211,00011,000 
ROCKETS 
021ROCKET, HYDRA 70, ALL TYPES57,00057,000 
OTHER AMMUNITION 
022DEMOLITION MUNITIONS, ALL TYPES4,0004,000 
023GRENADES, ALL TYPES3,0003,000 
024SIGNALS, ALL TYPES8,0008,000 
MISCELLANEOUS 
028CAD/PAD ALL TYPES2,0002,000 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY180,900180,900 
 
OTHER PROCUREMENT, ARMY 
013MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS321,040321,040 
COMM—BASE COMMUNICATIONS 
060INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM25,00025,000 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
067DCGS-A (MIP)7,2007,200 
071CI HUMINT AUTO REPRTING AND COLL(CHARCS)5,9805,980 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
074LIGHTWEIGHT COUNTER MORTAR RADAR57,80057,800 
078FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE15,30015,300 
079COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES4,2214,221 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
091ARTILLERY ACCURACY EQUIP1,8341,834 
096MOD OF IN-SVC EQUIP (LLDR)21,00021,000 
098COUNTERFIRE RADARS85,83085,830 
COMBAT SERVICE SUPPORT EQUIPMENT 
146FORCE PROVIDER51,65451,654 
147FIELD FEEDING EQUIPMENT6,2646,264 
 TOTAL OTHER PROCUREMENT, ARMY603,123603,123 
 
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND 
NETWORK ATTACK 
001ATTACK THE NETWORK417,700417,700 
JIEDDO DEVICE DEFEAT 
002DEFEAT THE DEVICE248,886248,886 
FORCE TRAINING 
003TRAIN THE FORCE106,000106,000 
STAFF AND INFRASTRUCTURE 
004OPERATIONS227,414182,414 
 Program decrease[–45,000] 
 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND1,000,000955,000 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
011H–1 UPGRADES (UH–1Y/AH–1Z)29,52029,520 
OTHER AIRCRAFT 
026MQ–8 UAV13,10013,100 
MODIFICATION OF AIRCRAFT 
031AV–8 SERIES57,65257,652 
033F–18 SERIES35,50035,500 
039EP–3 SERIES2,7002,700 
049SPECIAL PROJECT AIRCRAFT3,3753,375 
054COMMON ECM EQUIPMENT49,18349,183 
055COMMON AVIONICS CHANGES4,1904,190 
059MAGTF EW FOR AVIATION20,70020,700 
AIRCRAFT SPARES AND REPAIR PARTS 
065SPARES AND REPAIR PARTS24,77624,776 
 TOTAL AIRCRAFT PROCUREMENT, NAVY240,696240,696 
 
WEAPONS PROCUREMENT, NAVY 
TACTICAL MISSILES 
009HELLFIRE27,00027,000 
010LASER MAVERICK58,00058,000 
011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,5001,500 
 TOTAL WEAPONS PROCUREMENT, NAVY86,50086,500 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS11,42411,424 
002AIRBORNE ROCKETS, ALL TYPES30,33230,332 
003MACHINE GUN AMMUNITION8,2828,282 
006AIR EXPENDABLE COUNTERMEASURES31,88431,884 
011OTHER SHIP GUN AMMUNITION409409 
012SMALL ARMS & LANDING PARTY AMMO11,97611,976 
013PYROTECHNIC AND DEMOLITION2,4472,447 
014AMMUNITION LESS THAN $5 MILLION7,6927,692 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION13,46113,461 
016LINEAR CHARGES, ALL TYPES3,3103,310 
01740 MM, ALL TYPES6,2446,244 
01860MM, ALL TYPES3,3683,368 
01981MM, ALL TYPES9,1629,162 
020120MM, ALL TYPES10,26610,266 
021CTG 25MM, ALL TYPES1,8871,887 
022GRENADES, ALL TYPES1,6111,611 
023ROCKETS, ALL TYPES37,45937,459 
024ARTILLERY, ALL TYPES970970 
025DEMOLITION MUNITIONS, ALL TYPES418418 
026FUZE, ALL TYPES14,21914,219 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC206,821206,821 
 
OTHER PROCUREMENT, NAVY 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
135TACTICAL VEHICLES17,96817,968 
 TOTAL OTHER PROCUREMENT, NAVY17,96817,968 
 
PROCUREMENT, MARINE CORPS 
GUIDED MISSILES 
010JAVELIN29,33429,334 
011FOLLOW ON TO SMAW105105 
OTHER SUPPORT 
013MODIFICATION KITS16,08113,183 
 TOW Unit Cost Growth[–2,898] 
REPAIR AND TEST EQUIPMENT 
015REPAIR AND TEST EQUIPMENT16,08116,081 
OTHER SUPPORT (TEL) 
017MODIFICATION KITS2,8312,831 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
018ITEMS UNDER $5 MILLION (COMM & ELEC)8,1708,170 
INTELL/COMM EQUIPMENT (NON-TEL) 
023INTELLIGENCE SUPPORT EQUIPMENT2,7002,700 
026RQ–11 UAV2,8302,830 
OTHER SUPPORT (NON-TEL) 
029COMMON COMPUTER RESOURCES4,8664,866 
030COMMAND POST SYSTEMS265265 
ENGINEER AND OTHER EQUIPMENT 
042ENVIRONMENTAL CONTROL EQUIP ASSORT114114 
043BULK LIQUID EQUIPMENT523523 
044TACTICAL FUEL SYSTEMS365365 
045POWER EQUIPMENT ASSORTED2,0042,004 
047EOD SYSTEMS42,93042,930 
GENERAL PROPERTY 
055FAMILY OF CONSTRUCTION EQUIPMENT385385 
 TOTAL PROCUREMENT, MARINE CORPS129,584126,686 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
STRATEGIC AIRCRAFT 
032LARGE AIRCRAFT INFRARED COUNTERMEASURES94,05094,050 
OTHER AIRCRAFT 
052U–2 MODS11,30011,300 
059C–1301,6181,618 
064RC–1352,7002,700 
COMMON SUPPORT EQUIPMENT 
079AIRCRAFT REPLACEMENT SUPPORT EQUIP6,0006,000 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE115,668115,668 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
005PREDATOR HELLFIRE MISSILE24,20024,200 
 TOTAL MISSILE PROCUREMENT, AIR FORCE24,20024,200 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS326326 
CARTRIDGES 
002CARTRIDGES17,63417,634 
BOMBS 
004GENERAL PURPOSE BOMBS37,51437,514 
005JOINT DIRECT ATTACK MUNITION84,45984,459 
FLARES 
011FLARES14,97314,973 
012FUZES3,8593,859 
SMALL ARMS 
014SMALL ARMS1,2001,200 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE159,965159,965 
 
OTHER PROCUREMENT, AIR FORCE 
ELECTRONICS PROGRAMS 
022WEATHER OBSERVATION FORECAST1,8001,800 
SPACE PROGRAMS 
046MILSATCOM SPACE5,6955,695 
BASE SUPPORT EQUIPMENT 
059CONTINGENCY OPERATIONS60,60060,600 
061MOBILITY EQUIPMENT68,00068,000 
SPECIAL SUPPORT PROJECTS 
068DEFENSE SPACE RECONNAISSANCE PROG.58,25058,250 
CLASSIFIED PROGRAMS 
068ACLASSIFIED PROGRAMS2,380,5012,380,501 
 TOTAL OTHER PROCUREMENT, AIR FORCE2,574,8462,574,846 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
012TELEPORT PROGRAM4,7604,760 
CLASSIFIED PROGRAMS 
043ACLASSIFIED PROGRAMS78,98678,986 
AMMUNITION PROGRAMS 
062ORDNANCE REPLENISHMENT2,8412,841 
OTHER PROCUREMENT PROGRAMS 
066INTELLIGENCE SYSTEMS13,30013,300 
084SOLDIER PROTECTION AND SURVIVAL SYSTEMS8,0348,034 
089OPERATIONAL ENHANCEMENTS3,3543,354 
 TOTAL PROCUREMENT, DEFENSE-WIDE111,275111,275 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND15,0000 
 Program reduction[–15,000] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND15,000<bold>0</bold> 
 
NATIONAL GUARD & RESERVE EQUIPMENT 
UNDISTRIBUTED 
999MISCELLANEOUS EQUIPMENT400,000 
 Program increase[400,000] 
 TOTAL NATIONAL GUARD & RESERVE EQUIPMENT400,000 
 
 TOTAL PROCUREMENT6,366,9796,704,081 
 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
4201.Research, development, test, and evaluation 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2014 RequestAgreement Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH21,80321,803 
0020601102ADEFENSE RESEARCH SCIENCES221,901221,901 
0030601103AUNIVERSITY RESEARCH INITIATIVES79,35979,359 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS113,662113,662 
 SUBTOTAL BASIC RESEARCH436,725436,725 
 
APPLIED RESEARCH 
0050602105AMATERIALS TECHNOLOGY26,58526,585 
0060602120ASENSORS AND ELECTRONIC SURVIVABILITY43,17043,170 
0070602122ATRACTOR HIP36,29336,293 
0080602211AAVIATION TECHNOLOGY55,61555,615 
0090602270AELECTRONIC WARFARE TECHNOLOGY17,58517,585 
0100602303AMISSILE TECHNOLOGY51,52851,528 
0110602307AADVANCED WEAPONS TECHNOLOGY26,16226,162 
0120602308AADVANCED CONCEPTS AND SIMULATION24,06324,063 
0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY64,58964,589 
0140602618ABALLISTICS TECHNOLOGY68,30076,300 
 WIAMan schedule adjustment[8,000] 
0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY4,4904,490 
0160602623AJOINT SERVICE SMALL ARMS PROGRAM7,8187,818 
0170602624AWEAPONS AND MUNITIONS TECHNOLOGY37,79837,798 
0180602705AELECTRONICS AND ELECTRONIC DEVICES59,02159,021 
0190602709ANIGHT VISION TECHNOLOGY43,42643,426 
0200602712ACOUNTERMINE SYSTEMS20,57420,574 
0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY21,33921,339 
0220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,31620,316 
0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY34,20934,209 
0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY10,43910,439 
0250602784AMILITARY ENGINEERING TECHNOLOGY70,06470,064 
0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY17,65417,654 
0270602786AWARFIGHTER TECHNOLOGY31,54631,546 
0280602787AMEDICAL TECHNOLOGY93,34093,340 
 SUBTOTAL APPLIED RESEARCH885,924893,924 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0290603001AWARFIGHTER ADVANCED TECHNOLOGY56,05656,056 
0300603002AMEDICAL ADVANCED TECHNOLOGY62,03262,032 
0310603003AAVIATION ADVANCED TECHNOLOGY81,08081,080 
0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY63,91963,919 
0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY97,04397,043 
0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY5,8665,866 
0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY7,8007,800 
0360603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY40,41640,416 
0370603009ATRACTOR HIKE9,1669,166 
0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS13,62713,627 
0390603020ATRACTOR ROSE10,66710,667 
0410603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT15,05415,054 
0420603130ATRACTOR NAIL3,1943,194 
0430603131ATRACTOR EGGS2,3672,367 
0440603270AELECTRONIC WARFARE TECHNOLOGY25,34825,348 
0450603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY64,00964,009 
0460603322ATRACTOR CAGE11,08311,083 
0470603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM180,662180,662 
0480603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY22,80622,806 
0490603607AJOINT SERVICE SMALL ARMS PROGRAM5,0305,030 
0500603710ANIGHT VISION ADVANCED TECHNOLOGY36,40736,407 
0510603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS11,74511,745 
0520603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY23,71723,717 
0530603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY33,01233,012 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT882,106882,106 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION15,30115,301 
0550603308AARMY SPACE SYSTEMS INTEGRATION13,59213,592 
0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV10,6250 
 Program deferred to fiscal year 2019[–10,625] 
0580603639ATANK AND MEDIUM CALIBER AMMUNITION30,61230,612 
0590603653AADVANCED TANK ARMAMENT SYSTEM (ATAS)49,98949,989 
0600603747ASOLDIER SUPPORT AND SURVIVABILITY6,7036,703 
0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV6,8946,894 
0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT9,0669,066 
0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL2,6332,633 
0640603782AWARFIGHTER INFORMATION NETWORK-TACTICAL—DEM/VAL272,384235,384 
 Excess program growth[–37,000] 
0650603790ANATO RESEARCH AND DEVELOPMENT3,8743,874 
0660603801AAVIATION—ADV DEV5,0185,018 
0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV11,55611,556 
0690603807AMEDICAL SYSTEMS—ADV DEV15,60315,603 
0700603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT14,15914,159 
0710603850AINTEGRATED BROADCAST SERVICE7979 
0720604115ATECHNOLOGY MATURATION INITIATIVES55,60555,605 
0740604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)79,23279,232 
0750604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)4,4764,476 
0760305205AENDURANCE UAVS28,9910 
 LEMV termination[–28,991] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES636,392559,776 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0770604201AAIRCRAFT AVIONICS76,58876,588 
0780604220AARMED, DEPLOYABLE HELOS73,30973,309 
0790604270AELECTRONIC WARFARE DEVELOPMENT154,621154,621 
0800604280AJOINT TACTICAL RADIO31,82631,826 
0810604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)23,34123,341 
0820604321AALL SOURCE ANALYSIS SYSTEM4,8394,839 
0830604328ATRACTOR CAGE23,84123,841 
0840604601AINFANTRY SUPPORT WEAPONS79,85590,855 
 Transfer from WTCV line 15—XM25 development[11,000] 
0850604604AMEDIUM TACTICAL VEHICLES2,1402,140 
0860604611AJAVELIN5,0025,002 
0870604622AFAMILY OF HEAVY TACTICAL VEHICLES21,32121,321 
0880604633AAIR TRAFFIC CONTROL514514 
0930604710ANIGHT VISION SYSTEMS—ENG DEV43,40543,405 
0940604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,9391,939 
0950604715ANON-SYSTEM TRAINING DEVICES—ENG DEV18,98018,980 
0970604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV18,29418,294 
0980604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT17,01317,013 
0990604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT6,7016,701 
1000604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV14,57514,575 
1010604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE27,63427,634 
1020604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION193,748193,748 
1030604802AWEAPONS AND MUNITIONS—ENG DEV15,72115,721 
1040604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV41,70341,703 
1050604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV7,3797,379 
1060604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV39,46839,468 
1070604808ALANDMINE WARFARE/BARRIER—ENG DEV92,28592,285 
1080604814AARTILLERY MUNITIONS—EMD8,2098,209 
1090604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE22,95822,958 
1100604820ARADAR DEVELOPMENT1,5491,549 
1110604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)17,342227 
 Excess to requirement[–17,115] 
1120604823AFIREFINDER47,22147,221 
1130604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL48,47748,477 
1140604854AARTILLERY SYSTEMS—EMD80,613121,313 
 Transfer from WTCV 6 at Army Request[40,700] 
1170605013AINFORMATION TECHNOLOGY DEVELOPMENT68,81468,814 
1180605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)137,290137,290 
1190605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)116,298116,298 
1200605030AJOINT TACTICAL NETWORK CENTER (JTNC)68,14868,148 
1210605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)33,21933,219 
1220605450AJOINT AIR-TO-GROUND MISSILE (JAGM)15,12715,127 
1240605456APAC–3/MSE MISSILE68,84368,843 
1250605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)364,649364,649 
1260605625AMANNED GROUND VEHICLE592,201592,201 
1270605626AAERIAL COMMON SENSOR10,38210,382 
1280605766ANATIONAL CAPABILITIES INTEGRATION (MIP)21,14321,143 
1290605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH84,23084,230 
1300303032ATROJAN—RH123,4653,465 
1310304270AELECTRONIC WARFARE DEVELOPMENT10,80610,806 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,857,0262,891,611 
 
RDT&E MANAGEMENT SUPPORT 
1320604256ATHREAT SIMULATOR DEVELOPMENT16,93416,934 
1330604258ATARGET SYSTEMS DEVELOPMENT13,48813,488 
1340604759AMAJOR T&E INVESTMENT46,67246,672 
1350605103ARAND ARROYO CENTER11,91911,919 
1360605301AARMY KWAJALEIN ATOLL193,658193,658 
1370605326ACONCEPTS EXPERIMENTATION PROGRAM37,15837,158 
1390605601AARMY TEST RANGES AND FACILITIES340,659340,659 
1400605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS66,06166,061 
1410605604ASURVIVABILITY/LETHALITY ANALYSIS43,28043,280 
1430605606AAIRCRAFT CERTIFICATION6,0256,025 
1440605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES7,3497,349 
1450605706AMATERIEL SYSTEMS ANALYSIS19,80919,809 
1460605709AEXPLOITATION OF FOREIGN ITEMS5,9415,941 
1470605712ASUPPORT OF OPERATIONAL TESTING55,50455,504 
1480605716AARMY EVALUATION CENTER65,27465,274 
1490605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,2831,283 
1500605801APROGRAMWIDE ACTIVITIES82,03582,035 
1510605803ATECHNICAL INFORMATION ACTIVITIES33,85333,853 
1520605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY53,34053,340 
1530605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT5,1935,193 
1540605898AMANAGEMENT HQ—R&D54,17554,175 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,159,6101,159,610 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1560603778AMLRS PRODUCT IMPROVEMENT PROGRAM110,576110,576 
1570607141ALOGISTICS AUTOMATION3,7173,717 
1590607865APATRIOT PRODUCT IMPROVEMENT70,05370,053 
1600102419AAEROSTAT JOINT PROJECT OFFICE98,45083,450 
 JLENS program reduction[–15,000] 
1610203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM30,94030,940 
1620203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS177,532177,532 
1630203740AMANEUVER CONTROL SYSTEM36,49536,495 
1640203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS257,187271,248 
 Transfer from APA 11 at Army request[14,061] 
1650203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM315315 
1660203758ADIGITIZATION6,1866,186 
1670203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM1,5781,578 
1680203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS62,10062,100 
1690203808ATRACTOR CARD18,77818,778 
1700208053AJOINT TACTICAL GROUND SYSTEM7,1087,108 
1730303028ASECURITY AND INTELLIGENCE ACTIVITIES7,6007,600 
1740303140AINFORMATION SYSTEMS SECURITY PROGRAM9,3579,357 
1750303141AGLOBAL COMBAT SUPPORT SYSTEM41,22541,225 
1760303142ASATCOM GROUND ENVIRONMENT (SPACE)18,19718,197 
1770303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM14,21514,215 
1790305204ATACTICAL UNMANNED AERIAL VEHICLES33,53333,533 
1800305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,62227,622 
1810305219AMQ–1C GRAY EAGLE UAS10,90110,901 
1820305232ARQ–11 UAV2,3212,321 
1830305233ARQ–7 UAV12,03112,031 
1850307665ABIOMETRICS ENABLED INTELLIGENCE12,44912,449 
1860708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES56,13656,136 
186A9999999999CLASSIFIED PROGRAMS4,7174,717 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,131,3191,130,380 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY7,989,1027,954,132 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES112,617112,617 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,23018,230 
0030601153NDEFENSE RESEARCH SCIENCES484,459484,459 
 SUBTOTAL BASIC RESEARCH615,306615,306 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH104,513104,513 
0050602123NFORCE PROTECTION APPLIED RESEARCH145,307145,307 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY47,33447,334 
0070602235NCOMMON PICTURE APPLIED RESEARCH34,16334,163 
0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH49,68949,689 
0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH97,70197,701 
0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH45,68560,685 
 AGOR mid life refit[15,000] 
0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,0606,060 
0120602747NUNDERSEA WARFARE APPLIED RESEARCH103,050103,050 
0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH169,710169,710 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH31,32631,326 
 SUBTOTAL APPLIED RESEARCH834,538849,538 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY48,20148,201 
0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY28,32828,328 
0190603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY56,17956,179 
0200603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)132,400132,400 
0210603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,85411,854 
0220603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT247,931247,931 
0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,7604,760 
0250603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS51,46351,463 
0260603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY2,0002,000 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT583,116583,116 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0270603207NAIR/OCEAN TACTICAL APPLICATIONS42,24642,246 
0280603216NAVIATION SURVIVABILITY5,5915,591 
0290603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,2623,262 
0300603251NAIRCRAFT SYSTEMS7474 
0310603254NASW SYSTEMS DEVELOPMENT7,9647,964 
0320603261NTACTICAL AIRBORNE RECONNAISSANCE5,2575,257 
0330603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,5701,570 
0340603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES168,040168,040 
0350603506NSURFACE SHIP TORPEDO DEFENSE88,64988,649 
0360603512NCARRIER SYSTEMS DEVELOPMENT83,90283,902 
0370603525NPILOT FISH108,713108,713 
0380603527NRETRACT LARCH9,3169,316 
0390603536NRETRACT JUNIPER77,10877,108 
0400603542NRADIOLOGICAL CONTROL762762 
0410603553NSURFACE ASW2,3492,349 
0420603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT852,977852,977 
0430603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,7648,764 
0440603563NSHIP CONCEPT ADVANCED DESIGN20,50120,501 
0450603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES27,05227,052 
0460603570NADVANCED NUCLEAR POWER SYSTEMS428,933428,933 
0470603573NADVANCED SURFACE MACHINERY SYSTEMS27,15422,902 
 Program execution[–4,252] 
0480603576NCHALK EAGLE519,140519,140 
0490603581NLITTORAL COMBAT SHIP (LCS)406,389406,389 
0500603582NCOMBAT SYSTEM INTEGRATION36,57018,530 
 Late contract awards[–18,040] 
0510603609NCONVENTIONAL MUNITIONS8,4048,404 
0520603611MMARINE CORPS ASSAULT VEHICLES136,967122,967 
 Program delay[–14,000] 
0530603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,4891,489 
0540603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT38,42238,422 
0550603658NCOOPERATIVE ENGAGEMENT69,31264,012 
 Common array block antenna contract delay[–5,300] 
0560603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT9,1969,196 
0570603721NENVIRONMENTAL PROTECTION18,85018,850 
0580603724NNAVY ENERGY PROGRAM45,61845,618 
0590603725NFACILITIES IMPROVEMENT3,0193,019 
0600603734NCHALK CORAL144,951144,951 
0610603739NNAVY LOGISTIC PRODUCTIVITY5,7975,797 
0620603746NRETRACT MAPLE308,131308,131 
0630603748NLINK PLUMERIA195,189195,189 
0640603751NRETRACT ELM56,35856,358 
0650603764NLINK EVERGREEN55,37855,378 
0660603787NSPECIAL PROCESSES48,84248,842 
0670603790NNATO RESEARCH AND DEVELOPMENT7,5097,509 
0680603795NLAND ATTACK TECHNOLOGY5,0750 
 Early to need[–5,075] 
0690603851MJOINT NON-LETHAL WEAPONS TESTING51,17851,178 
0700603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL205,615194,719 
 JPALS 1B follow-on platform integration delay[–7,437] 
 JPALS 1B test early to need[–3,459] 
0720604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)37,22737,227 
0730604279NASE SELF-PROTECTION OPTIMIZATION169169 
0740604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)20,87417,874 
 Schedule delay[–3,000] 
0750604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM2,2572,257 
0760604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT38,32738,327 
0770604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT135,985105,985 
 Adjust program to more realistic schedule[–30,000] 
0780605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH50,36250,362 
0790303354NASW SYSTEMS DEVELOPMENT—MIP8,4484,908 
 Program delay[–3,540] 
0800304270NELECTRONIC WARFARE DEVELOPMENT—MIP153153 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,641,3854,547,282 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0810604212NOTHER HELO DEVELOPMENT40,55840,558 
0820604214NAV–8B AIRCRAFT—ENG DEV35,82533,325 
 Excess program management[–2,500] 
0830604215NSTANDARDS DEVELOPMENT99,89199,891 
0840604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT17,56517,565 
0850604218NAIR/OCEAN EQUIPMENT ENGINEERING4,0264,026 
0860604221NP–3 MODERNIZATION PROGRAM1,7911,791 
0870604230NWARFARE SUPPORT SYSTEM11,72511,725 
0880604231NTACTICAL COMMAND SYSTEM68,46368,463 
0890604234NADVANCED HAWKEYE152,041152,041 
0900604245NH–1 UPGRADES47,12347,123 
0910604261NACOUSTIC SEARCH SENSORS30,20830,208 
0920604262NV–22A43,08443,084 
0930604264NAIR CREW SYSTEMS DEVELOPMENT11,40111,401 
0940604269NEA–1811,13811,138 
0950604270NELECTRONIC WARFARE DEVELOPMENT34,96434,964 
0960604273NVH–71A EXECUTIVE HELO DEVELOPMENT94,23894,238 
0970604274NNEXT GENERATION JAMMER (NGJ)257,796257,796 
0980604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)3,3023,302 
0990604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING240,298240,298 
1000604311NLPD–17 CLASS SYSTEMS INTEGRATION1,2141,214 
1010604329NSMALL DIAMETER BOMB (SDB)46,00746,007 
1020604366NSTANDARD MISSILE IMPROVEMENTS75,59275,592 
1030604373NAIRBORNE MCM117,854117,854 
1040604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION10,08010,080 
1050604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING21,41321,413 
1060604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM146,683133,683 
 Schedule delay[–13,000] 
1070604501NADVANCED ABOVE WATER SENSORS275,871196,071 
 Air and missile defense radar contract delay[–79,800] 
1080604503NSSN–688 AND TRIDENT MODERNIZATION89,67289,672 
1090604504NAIR CONTROL13,75413,754 
1100604512NSHIPBOARD AVIATION SYSTEMS69,61569,615 
1120604558NNEW DESIGN SSN121,566121,566 
1130604562NSUBMARINE TACTICAL WARFARE SYSTEM49,14349,143 
1140604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E155,254175,254 
 Increased LHA–8 design efforts[20,000] 
1150604574NNAVY TACTICAL COMPUTER RESOURCES3,6893,689 
1160604601NMINE DEVELOPMENT5,0415,041 
1170604610NLIGHTWEIGHT TORPEDO DEVELOPMENT26,44426,444 
1180604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,8978,897 
1190604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS6,2336,233 
1200604727NJOINT STANDOFF WEAPON SYSTEMS442442 
1210604755NSHIP SELF DEFENSE (DETECT & CONTROL)130,360130,360 
1220604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)50,20950,209 
1230604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)164,799114,799 
 SEWIP block 3 program delay[–50,000] 
1240604761NINTELLIGENCE ENGINEERING1,9841,984 
1250604771NMEDICAL DEVELOPMENT9,4589,458 
1260604777NNAVIGATION/ID SYSTEM51,43051,430 
1270604800MJOINT STRIKE FIGHTER (JSF)—EMD512,631502,631 
 F–35B follow-on development ahead of need[–10,000] 
1280604800NJOINT STRIKE FIGHTER (JSF)—EMD534,187524,187 
 F–35B follow-on development ahead of need[–10,000] 
1290605013MINFORMATION TECHNOLOGY DEVELOPMENT5,5645,564 
1300605013NINFORMATION TECHNOLOGY DEVELOPMENT69,65962,823 
 Unjustified request[–6,836] 
1320605212NCH–53K RDTE503,180503,180 
1330605450NJOINT AIR-TO-GROUND MISSILE (JAGM)5,5000 
 Program uncertainty[–5,500] 
1340605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)317,358287,358 
 P–8A spiral 2 development milestone B slip[–30,000] 
1350204202NDDG–1000187,910187,910 
1360304231NTACTICAL COMMAND SYSTEM—MIP2,1402,140 
1370304785NTACTICAL CRYPTOLOGIC SYSTEMS9,4069,406 
1380305124NSPECIAL APPLICATIONS PROGRAM22,80022,800 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,028,4764,840,840 
 
MANAGEMENT SUPPORT 
1390604256NTHREAT SIMULATOR DEVELOPMENT43,26143,261 
1400604258NTARGET SYSTEMS DEVELOPMENT71,87271,872 
1410604759NMAJOR T&E INVESTMENT38,03338,033 
1420605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION1,3521,352 
1430605152NSTUDIES AND ANALYSIS SUPPORT—NAVY5,5665,566 
1440605154NCENTER FOR NAVAL ANALYSES48,34548,345 
1460605804NTECHNICAL INFORMATION SERVICES637637 
1470605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT76,58576,585 
1480605856NSTRATEGIC TECHNICAL SUPPORT3,2213,221 
1490605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT72,72572,725 
1500605863NRDT&E SHIP AND AIRCRAFT SUPPORT141,778141,778 
1510605864NTEST AND EVALUATION SUPPORT331,219331,219 
1520605865NOPERATIONAL TEST AND EVALUATION CAPABILITY16,56516,565 
1530605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT3,2653,265 
1540605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT7,1347,134 
1550605873MMARINE CORPS PROGRAM WIDE SUPPORT24,08224,082 
1560305885NTACTICAL CRYPTOLOGIC ACTIVITIES497497 
 SUBTOTAL MANAGEMENT SUPPORT886,137886,137 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1590604227NHARPOON MODIFICATIONS699699 
1600604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT20,96120,961 
1620604766MMARINE CORPS DATA SYSTEMS3535 
1630605525NCARRIER ONBOARD DELIVERY (COD) FOLLOW ON2,4602,460 
1640605555NSTRIKE WEAPONS DEVELOPMENT9,7579,757 
1650101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT98,05798,057 
1660101224NSSBN SECURITY TECHNOLOGY PROGRAM31,76831,768 
1670101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT1,4641,464 
1680101402NNAVY STRATEGIC COMMUNICATIONS21,72921,729 
1690203761NRAPID TECHNOLOGY TRANSITION (RTT)13,56113,561 
1700204136NF/A–18 SQUADRONS131,118131,118 
1710204152NE–2 SQUADRONS1,9711,971 
1720204163NFLEET TELECOMMUNICATIONS (TACTICAL)46,15534,423 
 Joint Aerial Layer Network program delay[–11,732] 
1730204228NSURFACE SUPPORT2,3742,374 
1740204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)12,40712,407 
1750204311NINTEGRATED SURVEILLANCE SYSTEM41,60941,609 
1760204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)7,2407,240 
1770204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)78,20878,208 
1780204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT45,12445,124 
1790204574NCRYPTOLOGIC DIRECT SUPPORT2,7032,703 
1800204575NELECTRONIC WARFARE (EW) READINESS SUPPORT19,56319,563 
1810205601NHARM IMPROVEMENT13,58613,586 
1820205604NTACTICAL DATA LINKS197,538197,538 
1830205620NSURFACE ASW COMBAT SYSTEM INTEGRATION31,86331,863 
1840205632NMK–48 ADCAP12,80612,806 
1850205633NAVIATION IMPROVEMENTS88,60788,607 
1870205675NOPERATIONAL NUCLEAR POWER SYSTEMS116,928116,928 
1880206313MMARINE CORPS COMMUNICATIONS SYSTEMS178,753178,753 
1890206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS139,594118,719 
 Marine Personnel Carrier program deferred[–20,875] 
1900206624MMARINE CORPS COMBAT SERVICES SUPPORT42,64737,034 
 Prior year carry over[–5,613] 
1910206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)34,39434,394 
1920207161NTACTICAL AIM MISSILES39,15931,159 
 Program delay[–8,000] 
1930207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)2,6132,613 
1940208058NJOINT HIGH SPEED VESSEL (JHSV)986986 
1990303109NSATELLITE COMMUNICATIONS (SPACE)66,23166,231 
2000303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)24,47624,476 
2010303140NINFORMATION SYSTEMS SECURITY PROGRAM23,53123,531 
2060305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)742742 
2070305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES4,8044,804 
2080305204NTACTICAL UNMANNED AERIAL VEHICLES8,3818,381 
2110305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,5355,535 
2120305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS19,71819,718 
2130305220NRQ–4 UAV375,235375,235 
2140305231NMQ–8 UAV48,71348,713 
2150305232MRQ–11 UAV102102 
2160305233NRQ–7 UAV710710 
2170305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)5,0135,013 
2190305239MRQ–21A11,12211,122 
2200305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT28,85128,851 
2210308601NMODELING AND SIMULATION SUPPORT5,1165,116 
2220702207NDEPOT MAINTENANCE (NON-IF)28,04228,042 
2230708011NINDUSTRIAL PREPAREDNESS50,93350,933 
2240708730NMARITIME TECHNOLOGY (MARITECH)4,9984,998 
224A9999999999CLASSIFIED PROGRAMS1,185,1321,185,132 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,385,8223,339,602 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY15,974,78015,661,821 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES373,151373,151 
0020601103FUNIVERSITY RESEARCH INITIATIVES138,333138,333 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES13,28613,286 
 SUBTOTAL BASIC RESEARCH524,770524,770 
 
APPLIED RESEARCH 
0040602102FMATERIALS116,846116,846 
0050602201FAEROSPACE VEHICLE TECHNOLOGIES119,672119,672 
0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH89,48389,483 
0070602203FAEROSPACE PROPULSION197,546197,546 
0080602204FAEROSPACE SENSORS127,539127,539 
0090602601FSPACE TECHNOLOGY104,063104,063 
0100602602FCONVENTIONAL MUNITIONS81,52181,521 
0110602605FDIRECTED ENERGY TECHNOLOGY112,845112,845 
0120602788FDOMINANT INFORMATION SCIENCES AND METHODS138,161138,161 
0130602890FHIGH ENERGY LASER RESEARCH40,21740,217 
 SUBTOTAL APPLIED RESEARCH1,127,8931,127,893 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS39,57249,572 
 Program increase[10,000] 
0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)12,80012,800 
0160603203FADVANCED AEROSPACE SENSORS30,57930,579 
0170603211FAEROSPACE TECHNOLOGY DEV/DEMO77,34777,347 
0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY149,321149,321 
0190603270FELECTRONIC COMBAT TECHNOLOGY49,12849,128 
0200603401FADVANCED SPACECRAFT TECHNOLOGY68,07168,071 
0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)26,29926,299 
0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT20,96720,967 
0230603601FCONVENTIONAL WEAPONS TECHNOLOGY33,99633,996 
0240603605FADVANCED WEAPONS TECHNOLOGY19,00019,000 
0250603680FMANUFACTURING TECHNOLOGY PROGRAM41,35341,353 
0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION49,09349,093 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT617,526627,526 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0280603260FINTELLIGENCE ADVANCED DEVELOPMENT3,9833,983 
0290603287FPHYSICAL SECURITY EQUIPMENT3,8743,874 
0320603438FSPACE CONTROL TECHNOLOGY27,02427,024 
0330603742FCOMBAT IDENTIFICATION TECHNOLOGY15,89915,899 
0340603790FNATO RESEARCH AND DEVELOPMENT4,5684,568 
0350603791FINTERNATIONAL SPACE COOPERATIVE R&D379379 
0360603830FSPACE PROTECTION PROGRAM (SPP)28,76428,764 
0380603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL86,73786,737 
0400603859FPOLLUTION PREVENTION—DEM/VAL953953 
0420604015FLONG RANGE STRIKE379,437379,437 
0440604317FTECHNOLOGY TRANSFER2,6062,606 
0450604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM103103 
0470604337FREQUIREMENTS ANALYSIS AND MATURATION16,01816,018 
0490604458FAIR & SPACE OPS CENTER58,86158,861 
0500604618FJOINT DIRECT ATTACK MUNITION2,5002,500 
0510604635FGROUND ATTACK WEAPONS FUZE DEVELOPMENT21,17521,175 
0520604857FOPERATIONALLY RESPONSIVE SPACE10,000 
 Program increase[10,000] 
0530604858FTECH TRANSITION PROGRAM13,63613,636 
0540105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES2,7992,799 
0550207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)70,16070,160 
0560305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)137,233137,233 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES876,709886,709 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0580603260FINTELLIGENCE ADVANCED DEVELOPMENT977977 
0610604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING3,6013,601 
0620604270FELECTRONIC WARFARE DEVELOPMENT1,9711,971 
0640604281FTACTICAL DATA NETWORKS ENTERPRISE51,45651,456 
0650604287FPHYSICAL SECURITY EQUIPMENT5050 
0660604329FSMALL DIAMETER BOMB (SDB)—EMD115,000115,000 
0670604421FCOUNTERSPACE SYSTEMS23,93023,930 
0680604425FSPACE SITUATION AWARENESS SYSTEMS400,258400,258 
0690604429FAIRBORNE ELECTRONIC ATTACK4,5754,575 
0700604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD352,532322,832 
 Modernization projects execution delays excluding exploitation efforts[–29,700] 
0710604602FARMAMENT/ORDNANCE DEVELOPMENT16,28416,284 
0720604604FSUBMUNITIONS2,5642,564 
0730604617FAGILE COMBAT SUPPORT17,03617,036 
0740604706FLIFE SUPPORT SYSTEMS7,2737,273 
0750604735FCOMBAT TRAINING RANGES33,20033,200 
0780604800FF–35—EMD816,335816,335 
0790604851FINTERCONTINENTAL BALLISTIC MISSILE—EMD145,442145,442 
0800604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD27,96327,963 
0810604932FLONG RANGE STANDOFF WEAPON5,0005,000 
0820604933FICBM FUZE MODERNIZATION129,411129,411 
0830605213FF–22 MODERNIZATION INCREMENT 3.2B131,100131,100 
0840605221FKC–461,558,5901,558,590 
0850605229FCSAR HH–60 RECAPITALIZATION393,558333,558 
 Program delays / projected savings pending updated program estimate[–60,000] 
0860605278FHC/MC–130 RECAP RDT&E6,2426,242 
0870605431FADVANCED EHF MILSATCOM (SPACE)272,872272,872 
0880605432FPOLAR MILSATCOM (SPACE)124,805124,805 
0890605433FWIDEBAND GLOBAL SATCOM (SPACE)13,94813,948 
0900605931FB–2 DEFENSIVE MANAGEMENT SYSTEM303,500303,500 
0910101125FNUCLEAR WEAPONS MODERNIZATION67,87467,874 
0940207701FFULL COMBAT MISSION TRAINING4,6634,663 
0970401318FCV–2246,70546,705 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,078,7154,989,015 
 
MANAGEMENT SUPPORT 
0990604256FTHREAT SIMULATOR DEVELOPMENT17,69017,690 
1000604759FMAJOR T&E INVESTMENT34,84134,841 
1010605101FRAND PROJECT AIR FORCE32,95632,956 
1030605712FINITIAL OPERATIONAL TEST & EVALUATION13,61013,610 
1040605807FTEST AND EVALUATION SUPPORT742,658742,658 
1050605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)14,20314,203 
1060605864FSPACE TEST PROGRAM (STP)13,00013,000 
1070605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT44,16044,160 
1080605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,64327,643 
1090606323FMULTI-SERVICE SYSTEMS ENGINEERING INITIATIVE13,93513,935 
1100606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE192,348192,348 
1110702806FACQUISITION AND MANAGEMENT SUPPORT28,64728,647 
1120804731FGENERAL SKILL TRAINING315315 
1141001004FINTERNATIONAL ACTIVITIES3,7853,785 
 SUBTOTAL MANAGEMENT SUPPORT1,179,7911,179,791 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1150603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT383,500383,500 
1170604445FWIDE AREA SURVEILLANCE5,0005,000 
1180605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)90,09790,097 
1190605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY32,08632,086 
1210101113FB–52 SQUADRONS24,00724,007 
1220101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)450450 
1230101126FB–1B SQUADRONS19,58919,589 
1240101127FB–2 SQUADRONS100,194100,194 
1250101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM37,44837,448 
1280102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM1,7001,700 
1300203761FWARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND3,8443,844 
1310205219FMQ–9 UAV128,328128,328 
1330207131FA–10 SQUADRONS9,6149,614 
1340207133FF–16 SQUADRONS177,298177,298 
1350207134FF–15E SQUADRONS244,289244,289 
1360207136FMANNED DESTRUCTIVE SUPPRESSION13,13813,138 
1370207138FF–22A SQUADRONS328,542328,542 
1380207142FF–35 SQUADRONS33,00033,000 
1390207161FTACTICAL AIM MISSILES15,46015,460 
1400207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)84,17284,172 
1420207224FCOMBAT RESCUE AND RECOVERY2,5822,582 
1430207227FCOMBAT RESCUE—PARARESCUE542542 
1440207247FAF TENCAP89,81689,816 
1450207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0751,075 
1460207253FCOMPASS CALL10,78210,782 
1470207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM139,369139,369 
1490207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)6,3736,373 
1500207410FAIR & SPACE OPERATIONS CENTER (AOC)22,82022,820 
1510207412FCONTROL AND REPORTING CENTER (CRC)7,0297,029 
1520207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)186,256186,256 
1530207418FTACTICAL AIRBORNE CONTROL SYSTEMS743743 
1560207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES4,4714,471 
1580207444FTACTICAL AIR CONTROL PARTY-MOD10,25010,250 
1590207448FC2ISR TACTICAL DATA LINK1,4311,431 
1600207449FCOMMAND AND CONTROL (C2) CONSTELLATION7,3297,329 
1610207452FDCAPES15,08115,081 
1620207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)13,24823,148 
 Continue T–3 testing operations[9,900] 
1630207590FSEEK EAGLE24,34224,342 
1640207601FUSAF MODELING AND SIMULATION10,44810,448 
1650207605FWARGAMING AND SIMULATION CENTERS5,5125,512 
1660207697FDISTRIBUTED TRAINING AND EXERCISES3,3013,301 
1670208006FMISSION PLANNING SYSTEMS62,60562,605 
1690208059FCYBER COMMAND ACTIVITIES68,09968,099 
1700208087FAF OFFENSIVE CYBERSPACE OPERATIONS14,04714,047 
1710208088FAF DEFENSIVE CYBERSPACE OPERATIONS5,8535,853 
1790301400FSPACE SUPERIORITY INTELLIGENCE12,19712,197 
1800302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)18,26718,267 
1810303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)36,28836,288 
1820303140FINFORMATION SYSTEMS SECURITY PROGRAM90,231100,231 
 ASACoE program[10,000] 
1830303141FGLOBAL COMBAT SUPPORT SYSTEM725725 
1850303601FMILSATCOM TERMINALS140,170140,170 
1870304260FAIRBORNE SIGINT ENTERPRISE117,110117,110 
1900305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4304,430 
1910305103FCYBER SECURITY INITIATIVE2,0482,048 
1920305105FDOD CYBER CRIME CENTER288288 
1930305110FSATELLITE CONTROL NETWORK (SPACE)35,69835,698 
1940305111FWEATHER SERVICE24,66724,667 
1950305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)35,67435,674 
1960305116FAERIAL TARGETS21,18621,186 
1990305128FSECURITY AND INVESTIGATIVE ACTIVITIES195195 
2000305145FARMS CONTROL IMPLEMENTATION1,4301,430 
2010305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES330330 
2060305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,6963,696 
2070305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT2,4692,469 
2080305179FINTEGRATED BROADCAST SERVICE (IBS)8,2898,289 
2090305182FSPACELIFT RANGE SYSTEM (SPACE)13,34513,345 
2110305202FDRAGON U–218,70018,700 
2120305205FENDURANCE UNMANNED AERIAL VEHICLES3,0003,000 
2130305206FAIRBORNE RECONNAISSANCE SYSTEMS37,82850,328 
 Blue Devil Replacement WAMI/NVDF[12,500] 
2140305207FMANNED RECONNAISSANCE SYSTEMS13,49113,491 
2150305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS7,4987,498 
2160305219FMQ–1 PREDATOR A UAV3,3263,326 
2170305220FRQ–4 UAV134,406114,406 
 Multiple execution delays[–20,000] 
2180305221FNETWORK-CENTRIC COLLABORATIVE TARGETING7,4137,413 
2190305236FCOMMON DATA LINK (CDL)40,50340,503 
2200305238FNATO AGS264,134264,134 
2210305240FSUPPORT TO DCGS ENTERPRISE23,01623,016 
2220305265FGPS III SPACE SEGMENT221,276221,276 
2230305614FJSPOC MISSION SYSTEM58,52358,523 
2240305881FRAPID CYBER ACQUISITION2,2182,218 
2260305913FNUDET DETECTION SYSTEM (SPACE)50,54750,547 
2270305940FSPACE SITUATION AWARENESS OPERATIONS18,80718,807 
2290308699FSHARED EARLY WARNING (SEW)1,0791,079 
2300401115FC–130 AIRLIFT SQUADRON40073,700 
 C–130 AMP[47,300] 
 C–130H Propulsion System Propeller Upgrades[26,000] 
2310401119FC–5 AIRLIFT SQUADRONS (IF)61,49261,492 
2320401130FC–17 AIRCRAFT (IF)109,134109,134 
2330401132FC–130J PROGRAM22,44322,443 
2340401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)4,1164,116 
2380401314FOPERATIONAL SUPPORT AIRLIFT44,55344,553 
2390408011FSPECIAL TACTICS / COMBAT CONTROL6,2136,213 
2400702207FDEPOT MAINTENANCE (NON-IF)1,6051,605 
2420708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)95,23895,238 
2430708611FSUPPORT SYSTEMS DEVELOPMENT10,92510,925 
2440804743FOTHER FLIGHT TRAINING1,3471,347 
2450808716FOTHER PERSONNEL ACTIVITIES6565 
2460901202FJOINT PERSONNEL RECOVERY AGENCY1,0831,083 
2470901218FCIVILIAN COMPENSATION PROGRAM1,5771,577 
2480901220FPERSONNEL ADMINISTRATION5,9905,990 
2490901226FAIR FORCE STUDIES AND ANALYSIS AGENCY786786 
2500901279FFACILITIES OPERATION—ADMINISTRATIVE654654 
2510901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT135,735135,735 
252A9999999999CLASSIFIED PROGRAMS11,874,52811,874,528 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT16,297,54216,383,242 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF25,702,94625,718,946 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH INITIATIVE45,83745,837 
0020601101EDEFENSE RESEARCH SCIENCES315,033315,033 
0030601110D8ZBASIC RESEARCH INITIATIVES11,17111,171 
0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE49,50049,500 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM84,27184,271 
0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,89535,895 
 Program increase[5,000] 
0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM51,42651,426 
 SUBTOTAL BASIC RESEARCH588,133593,133 
 
APPLIED RESEARCH 
0080602000D8ZJOINT MUNITIONS TECHNOLOGY20,06520,065 
0090602115EBIOMEDICAL TECHNOLOGY114,790114,790 
0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM46,87541,875 
 MIT LL reduction[–5,000] 
0130602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES45,00040,000 
 PSC S&T reduction[–5,000] 
0140602303EINFORMATION & COMMUNICATIONS TECHNOLOGY413,260415,760 
 Plan X increase[2,500] 
0150602304ECOGNITIVE COMPUTING SYSTEMS16,33016,330 
0170602383EBIOLOGICAL WARFARE DEFENSE24,53724,537 
0180602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM227,065217,065 
 Program decrease[–10,000] 
0200602668D8ZCYBER SECURITY RESEARCH18,90818,908 
0210602670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH2,500 
 HSCB Apl Res extension[2,500] 
0220602702ETACTICAL TECHNOLOGY225,977225,977 
0230602715EMATERIALS AND BIOLOGICAL TECHNOLOGY166,654166,654 
0240602716EELECTRONICS TECHNOLOGY243,469243,469 
0250602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES175,282175,282 
0260602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH11,10711,107 
0271160401BBSPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT29,24629,246 
 SUBTOTAL APPLIED RESEARCH1,778,5651,763,565 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0280603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY26,64621,646 
 Program decrease[–5,000] 
0290603121D8ZSO/LIC ADVANCED DEVELOPMENT19,42019,420 
0300603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT77,79277,792 
0310603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT274,033274,033 
0320603175CBALLISTIC MISSILE DEFENSE TECHNOLOGY309,203214,203 
 Advanced Technology—unsustainable growth[–20,000] 
 Common Kill VehicleTechnology—transfer to line 032X[–70,000] 
 Directed energy—DPALS[–5,000] 
032X0603XXXCCOMMON KILL VEHICLE TECHNOLOGY100,000 
 Common Kill Vehicle Technology—transfer from line 032[70,000] 
 Increase for CKVT design and development[30,000] 
0340603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,30519,305 
0350603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY7,5657,565 
0360603274CSPECIAL PROGRAM—MDA TECHNOLOGY40,42640,426 
0370603286EADVANCED AEROSPACE SYSTEMS149,804149,804 
0380603287ESPACE PROGRAMS AND TECHNOLOGY172,546172,546 
0390603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT170,847170,847 
0400603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY9,0099,009 
0410603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS174,428167,428 
 Decrease to Strategic Capabilities Office efforts[–7,000] 
0420603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES20,0005,000 
 Net Comm reduction[–15,000] 
0450603668D8ZCYBER SECURITY ADVANCED RESEARCH19,66819,668 
0460603670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) ADVANCED DEVELOPMENT2,500 
 HSCB Adv Dev extension[2,500] 
0470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM34,04159,041 
 IBIF[25,000] 
0480603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT61,97153,971 
 Decrease to Strategic Capabilities Office efforts[–8,000] 
0500603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS20,00020,000 
0510603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY30,25630,256 
0520603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM72,32472,324 
0530603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT82,70082,700 
0540603727D8ZJOINT WARFIGHTING PROGRAM8,4318,431 
0550603739EADVANCED ELECTRONICS TECHNOLOGIES117,080117,080 
0570603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS239,078239,078 
0590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY259,006259,006 
0600603767ESENSOR TECHNOLOGY286,364286,364 
0610603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT12,11612,116 
0620603781D8ZSOFTWARE ENGINEERING INSTITUTE19,00819,008 
0630603826D8ZQUICK REACTION SPECIAL PROJECTS78,53268,532 
 Quick & Rapid Reaction Fund reduction[–10,000] 
0650603828JJOINT EXPERIMENTATION12,66712,667 
0660603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE41,37041,370 
0690603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY92,50892,508 
0700604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT52,00152,001 
0710303310D8ZCWMD SYSTEMS52,05355,053 
 Program increase[3,000] 
0721160402BBSPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT46,80946,809 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,109,0073,099,507 
 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
0750603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P63,64163,641 
0760603527D8ZRETRACT LARCH19,15219,152 
0770603600D8ZWALKOFF70,76370,763 
0790603714D8ZADVANCED SENSORS APPLICATION PROGRAM17,23019,230 
 Sustain testing effort[2,000] 
0800603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM71,45371,453 
0810603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT268,990268,990 
0820603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,033,9031,133,903 
 Continue activities relative to site evaluation, EIS, and planning[20,000] 
 FTG-07 failure review board and return to flight[80,000] 
0830603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL196,237196,237 
0840603884CBALLISTIC MISSILE DEFENSE SENSORS315,183395,183 
 Additional homeland missile defense radar[30,000] 
 Enhanced discrimination capability[50,000] 
0860603890CBMD ENABLING PROGRAMS377,605377,605 
0870603891CSPECIAL PROGRAMS—MDA286,613286,613 
0880603892CAEGIS BMD937,056937,056 
0890603893CSPACE TRACKING & SURVEILLANCE SYSTEM44,94744,947 
0900603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS6,5156,515 
0910603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI418,355418,355 
0920603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT47,41947,419 
0930603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)52,13152,131 
0940603906CREGARDING TRENCH13,86413,864 
0950603907CSEA BASED X-BAND RADAR (SBX)44,47844,478 
0960603913CISRAELI COOPERATIVE PROGRAMS95,782283,782 
 Arrow Weapon System Improvements[33,700] 
 Arrow–3 Interceptor[22,100] 
 David's Sling short-range BMD[117,200] 
 US co-production capability for Iron Dome parts and components[15,000] 
0970603914CBALLISTIC MISSILE DEFENSE TEST375,866375,866 
0980603915CBALLISTIC MISSILE DEFENSE TARGETS495,257495,257 
0990603920D8ZHUMANITARIAN DEMINING11,70411,704 
1000603923D8ZCOALITION WARFARE9,8429,842 
1010604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,31213,312 
 Corrosion Prevention, Control, and Mitigation[10,000] 
1020604250D8ZADVANCED INNOVATIVE TECHNOLOGIES130,000100,000 
 Decrease to SCO efforts[–30,000] 
1030604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT8,3008,300 
1040604445JWIDE AREA SURVEILLANCE30,00030,000 
1050604670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING2,500 
 HSCB Modeling R&E extension[2,500] 
1060604775D8ZDEFENSE RAPID INNOVATION PROGRAM200,000 
 Rapid Innovation Program[200,000] 
1080604787JJOINT SYSTEMS INTEGRATION7,4027,402 
1100604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM7,5067,506 
1110604880CLAND-BASED SM–3 (LBSM3)129,374129,374 
1120604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT308,522308,522 
1150303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1693,169 
1160305103CCYBER SECURITY INITIATIVE946946 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES5,902,5176,455,017 
 
SYSTEM DEVELOPMENT AND DEMONSTRATION 
1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,1558,155 
1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT65,44065,440 
1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD451,306451,306 
1220604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)29,13829,138 
1230604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)19,47519,475 
1240605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES12,90112,901 
1250605013BLINFORMATION TECHNOLOGY DEVELOPMENT13,81213,812 
1260605021SEHOMELAND PERSONNEL SECURITY INITIATIVE386386 
1270605022D8ZDEFENSE EXPORTABILITY PROGRAM3,7633,763 
1280605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES6,7886,788 
1290605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION27,91727,917 
1300605075D8ZDCMO POLICY AND INTEGRATION22,29722,297 
1310605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM51,68951,689 
1320605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES6,1846,184 
1330303141KGLOBAL COMBAT SUPPORT SYSTEM12,08312,083 
1340305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,3023,302 
 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION734,636734,636 
 
MANAGEMENT SUPPORT 
1350604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,3936,393 
1360604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT2,4792,479 
1370604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)240,213240,213 
1380604942D8ZASSESSMENTS AND EVALUATIONS2,1272,127 
1390604943D8ZTHERMAL VICAR8,2878,287 
1400605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)31,00031,000 
1410605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,37924,379 
1430605117D8ZFOREIGN MATERIEL ACQUISITION AND EXPLOITATION54,31154,311 
1440605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)47,46247,462 
1460605130D8ZFOREIGN COMPARATIVE TESTING12,13412,134 
1470605142D8ZSYSTEMS ENGINEERING44,23744,237 
1480605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD5,8715,871 
1490605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,0285,028 
1500605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION6,3016,301 
1510605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)6,5046,504 
1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM92,04692,046 
1580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S1,8681,868 
1590605798D8ZDEFENSE TECHNOLOGY ANALYSIS8,3628,362 
1600605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)56,02456,024 
1610605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION6,9086,908 
1620605804D8ZDEVELOPMENT TEST AND EVALUATION15,45119,451 
 Program increase[4,000] 
1640605898EMANAGEMENT HQ—R&D71,65971,659 
1650606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,0834,083 
1670203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)5,3065,306 
1680204571JJOINT STAFF ANALYTICAL SUPPORT2,0972,097 
1720303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES8,3948,394 
1750305193D8ZCYBER INTELLIGENCE7,6247,624 
1780804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)43,24743,247 
1790901598CMANAGEMENT HQ—MDA37,71237,712 
1800901598D8WMANAGEMENT HEADQUARTERS WHS607607 
181A9999999999CLASSIFIED PROGRAMS54,91454,914 
 SUBTOTAL MANAGEMENT SUPPORT913,028917,028 
 
OPERATIONAL SYSTEM DEVELOPMENT 
1820604130VENTERPRISE SECURITY SYSTEM (ESS)7,5527,552 
1830605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA3,2703,270 
1840605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)287287 
1850607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT14,00014,000 
1860607310D8ZOPERATIONAL SYSTEMS DEVELOPMENT1,9551,955 
1870607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)13,25013,250 
1880607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)13,02613,026 
1900607828JJOINT INTEGRATION AND INTEROPERABILITY12,65212,652 
1910208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0613,061 
1920208045KC4I INTEROPERABILITY72,72672,726 
1940301144KJOINT/ALLIED COALITION INFORMATION SHARING6,5246,524 
2010302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT512512 
2020302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION12,86712,867 
2030303126KLONG-HAUL COMMUNICATIONS—DCS36,56536,565 
2040303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,14413,144 
2050303135GPUBLIC KEY INFRASTRUCTURE (PKI)1,0601,060 
2060303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)33,27933,279 
2070303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM10,67310,673 
2080303140GINFORMATION SYSTEMS SECURITY PROGRAM181,567181,567 
2100303150KGLOBAL COMMAND AND CONTROL SYSTEM34,28834,288 
2110303153KDEFENSE SPECTRUM ORGANIZATION7,7417,741 
2120303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)3,3253,325 
2130303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,2461,246 
2140303610KTELEPORT PROGRAM5,1475,147 
2160304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES17,35217,352 
2200305103KCYBER SECURITY INITIATIVE3,6583,658 
2210305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)9,7529,752 
2250305186D8ZPOLICY R&D PROGRAMS3,2104,210 
 CRRC extension[1,000] 
2270305199D8ZNET CENTRICITY21,60221,602 
2300305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,1955,195 
2330305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,3483,348 
2350305219BBMQ–1 PREDATOR A UAV641641 
2380305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,3382,338 
2390305600D8ZINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES4,3724,372 
2470708011SINDUSTRIAL PREPAREDNESS24,69124,691 
2480708012SLOGISTICS SUPPORT ACTIVITIES4,6594,659 
2490902298JMANAGEMENT HQ—OJCS3,5333,533 
2501105219BBMQ–9 UAV1,31413,314 
 Capability Improvements[12,000] 
2541160403BBAVIATION SYSTEMS156,561156,561 
2561160405BBSPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT7,7057,705 
2571160408BBSOF OPERATIONAL ENHANCEMENTS42,62042,620 
2611160431BBWARRIOR SYSTEMS17,97017,970 
2621160432BBSPECIAL PROGRAMS7,4247,424 
2681160480BBSOF TACTICAL VEHICLES2,2062,206 
2711160483BBMARITIME SYSTEMS18,32519,481 
 CCFLIR—Transfer at USSOCOM Request[1,156] 
2741160489BBSOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,3043,304 
2751160490BBSOF OPERATIONAL ENHANCEMENTS INTELLIGENCE16,02116,021 
275A9999999999CLASSIFIED PROGRAMS3,773,7043,773,704 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,641,2224,655,378 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW17,667,10818,218,264 
 
OPERATIONAL TEST & EVAL, DEFENSE 
MANAGEMENT SUPPORT 
0010605118OTEOPERATIONAL TEST AND EVALUATION75,72075,720 
0020605131OTELIVE FIRE TEST AND EVALUATION48,42348,423 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES62,15762,157 
 SUBTOTAL MANAGEMENT SUPPORT186,300186,300 
 
 TOTAL OPERATIONAL TEST & EVAL, DEFENSE186,300186,300 
 
 TOTAL RDT&E67,520,23667,739,463 
4202.Research, development, test, and evaluation for overseas contingency operations 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2014 RequestAgreement Authorized 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0870604622AFAMILY OF HEAVY TACTICAL VEHICLES7,0007,000 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION7,0007,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY7,0007,000 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
224A9999999999CLASSIFIED PROGRAMS34,42634,426 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT34,42634,426 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY34,42634,426 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
252A9999999999CLASSIFIED PROGRAMS9,0009,000 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT9,0009,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF9,0009,000 
 
OPERATIONAL SYSTEM DEVELOPMENT 
275A9999999999CLASSIFIED PROGRAMS66,20866,208 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT66,20866,208 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW66,20866,208 
 
 TOTAL RDT&E116,634116,634 
 XLIIIOPERATION AND MAINTENANCE 
4301.Operation and maintenance 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2014 RequestAgreement Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS888,1141,059,114 
 Readiness funding increase[171,000] 
020MODULAR SUPPORT BRIGADES72,62472,624 
030ECHELONS ABOVE BRIGADE617,402617,402 
040THEATER LEVEL ASSETS602,262602,262 
050LAND FORCES OPERATIONS SUPPORT1,032,4841,032,484 
060AVIATION ASSETS1,287,4621,303,262 
 Readiness funding increase[15,800] 
070FORCE READINESS OPERATIONS SUPPORT3,559,6563,768,656 
 Readiness funding increase[209,000] 
080LAND FORCES SYSTEMS READINESS454,477454,477 
090LAND FORCES DEPOT MAINTENANCE1,481,1561,706,156 
 Readiness funding increase[225,000] 
100BASE OPERATIONS SUPPORT7,278,1547,278,154 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,754,7123,011,712 
 Realignment of Arlington National Cemetary operations[–25,000] 
 Sustainment to 90%[282,000] 
120MANAGEMENT AND OPERATIONAL HQ'S425,271425,271 
130COMBATANT COMMANDERS CORE OPERATIONS185,064185,064 
170COMBATANT COMMANDERS ANCILLARY MISSIONS463,270463,270 
 SUBTOTAL OPERATING FORCES21,102,10821,979,908 
 
MOBILIZATION 
180STRATEGIC MOBILITY360,240360,240 
190ARMY PREPOSITIONING STOCKS192,105192,105 
200INDUSTRIAL PREPAREDNESS7,1017,101 
 SUBTOTAL MOBILIZATION559,446559,446 
 
TRAINING AND RECRUITING 
210OFFICER ACQUISITION115,992115,992 
220RECRUIT TRAINING52,32352,323 
230ONE STATION UNIT TRAINING43,58943,589 
240SENIOR RESERVE OFFICERS TRAINING CORPS453,745453,745 
250SPECIALIZED SKILL TRAINING1,034,4951,034,495 
260FLIGHT TRAINING1,016,8761,016,876 
270PROFESSIONAL DEVELOPMENT EDUCATION186,565186,565 
280TRAINING SUPPORT652,514652,514 
290RECRUITING AND ADVERTISING485,500485,500 
300EXAMINING170,912170,912 
310OFF-DUTY AND VOLUNTARY EDUCATION251,523251,523 
320CIVILIAN EDUCATION AND TRAINING184,422184,422 
330JUNIOR ROTC181,105181,105 
 SUBTOTAL TRAINING AND RECRUITING4,829,5614,829,561 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION690,089690,089 
360CENTRAL SUPPLY ACTIVITIES774,120774,120 
370LOGISTIC SUPPORT ACTIVITIES651,765651,765 
380AMMUNITION MANAGEMENT453,051453,051 
390ADMINISTRATION487,737487,737 
400SERVICEWIDE COMMUNICATIONS1,563,1151,563,115 
410MANPOWER MANAGEMENT326,853326,853 
420OTHER PERSONNEL SUPPORT234,364234,364 
430OTHER SERVICE SUPPORT1,212,0911,212,091 
440ARMY CLAIMS ACTIVITIES243,540243,540 
450REAL ESTATE MANAGEMENT241,101241,101 
460BASE OPERATIONS SUPPORT226,291226,291 
470SUPPORT OF NATO OPERATIONS426,651457,851 
 Realignment of NATO Special Operations Headquarters from O&M Defense-wide[31,200] 
480MISC. SUPPORT OF OTHER NATIONS27,24827,248 
525CLASSIFIED PROGRAMS1,023,9461,023,946 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,581,9628,613,162 
 
UNDISTRIBUTED 
530UNDISTRIBUTED–284,300 
 Average civilian end strength above projection[–284,300] 
 SUBTOTAL UNDISTRIBUTED–284,300 
 
 TOTAL OPERATION & MAINTENANCE, ARMY35,073,07735,697,777 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MANEUVER UNITS1,6211,621 
020MODULAR SUPPORT BRIGADES24,42924,429 
030ECHELONS ABOVE BRIGADE657,099657,099 
040THEATER LEVEL ASSETS122,485122,485 
050LAND FORCES OPERATIONS SUPPORT584,058584,058 
060AVIATION ASSETS79,38079,380 
070FORCE READINESS OPERATIONS SUPPORT471,616471,616 
080LAND FORCES SYSTEMS READINESS74,24374,243 
090LAND FORCES DEPOT MAINTENANCE70,894146,694 
 Army Reserve identified shortfall—restore unjustified efficiency reduction[75,800] 
100BASE OPERATIONS SUPPORT569,801569,801 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION294,145330,545 
 Readiness funding increase[36,400] 
120MANAGEMENT AND OPERATIONAL HQ'S51,85351,853 
 SUBTOTAL OPERATING FORCES3,001,6243,113,824 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION10,73510,735 
140ADMINISTRATION24,19724,197 
150SERVICEWIDE COMMUNICATIONS10,30410,304 
160MANPOWER MANAGEMENT10,31910,319 
170RECRUITING AND ADVERTISING37,85737,857 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES93,41293,412 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES3,095,0363,207,236 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS800,880800,880 
020MODULAR SUPPORT BRIGADES178,650178,650 
030ECHELONS ABOVE BRIGADE771,503771,503 
040THEATER LEVEL ASSETS98,69998,699 
050LAND FORCES OPERATIONS SUPPORT38,77938,779 
060AVIATION ASSETS922,503922,503 
070FORCE READINESS OPERATIONS SUPPORT761,056761,056 
080LAND FORCES SYSTEMS READINESS62,97162,971 
090LAND FORCES DEPOT MAINTENANCE233,105233,105 
100BASE OPERATIONS SUPPORT1,019,0591,019,059 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION712,139786,339 
 Readiness funding increase[74,200] 
120MANAGEMENT AND OPERATIONAL HQ'S1,013,7151,000,418 
 Army National Guard identified severance pay excess to requirement[–13,297] 
 SUBTOTAL OPERATING FORCES6,613,0596,673,962 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION10,81210,812 
140REAL ESTATE MANAGEMENT1,5511,551 
150ADMINISTRATION78,28478,284 
160SERVICEWIDE COMMUNICATIONS46,99546,995 
170MANPOWER MANAGEMENT6,3906,390 
180RECRUITING AND ADVERTISING297,105297,105 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES441,137441,137 
 
UNDISTRIBUTED 
190UNDISTRIBUTED–15,000 
 Unjustified Growth For Civilian Personnel Compensation[–15,000] 
 SUBTOTAL UNDISTRIBUTED–15,000 
 
 TOTAL OPERATION & MAINTENANCE, ARNG7,054,1967,100,099 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS4,952,5224,985,022 
 Readiness funding increase[32,500] 
020FLEET AIR TRAINING1,826,4041,826,404 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES38,63938,639 
040AIR OPERATIONS AND SAFETY SUPPORT90,03090,030 
050AIR SYSTEMS SUPPORT362,700362,700 
060AIRCRAFT DEPOT MAINTENANCE915,881955,881 
 Navy Unfunded Requirement for Air Depot Maintenance[40,000] 
070AIRCRAFT DEPOT OPERATIONS SUPPORT35,83835,838 
080AVIATION LOGISTICS379,914379,914 
090MISSION AND OTHER SHIP OPERATIONS3,884,8363,995,736 
 Readiness funding increase[99,500] 
 Spares[11,400] 
100SHIP OPERATIONS SUPPORT & TRAINING734,852734,852 
110SHIP DEPOT MAINTENANCE5,191,5115,191,511 
120SHIP DEPOT OPERATIONS SUPPORT1,351,2741,381,274 
 Readiness funding increase[30,000] 
130COMBAT COMMUNICATIONS701,316701,316 
140ELECTRONIC WARFARE97,71097,710 
150SPACE SYSTEMS AND SURVEILLANCE172,330172,330 
160WARFARE TACTICS454,682454,682 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY328,406328,406 
180COMBAT SUPPORT FORCES946,4291,083,297 
 Navy Unfunded Requirement for Navy Expeditionary Combat Enterprise Reset/Depot[148,000] 
 Unjustified growth for human resources functions[–11,132] 
190EQUIPMENT MAINTENANCE142,249142,249 
200DEPOT OPERATIONS SUPPORT2,6032,603 
210COMBATANT COMMANDERS CORE OPERATIONS102,970102,970 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT199,128199,128 
230CRUISE MISSILE92,67192,671 
240FLEET BALLISTIC MISSILE1,193,1881,193,188 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT105,985105,985 
260WEAPONS MAINTENANCE532,627532,627 
270OTHER WEAPON SYSTEMS SUPPORT304,160304,160 
280ENTERPRISE INFORMATION1,011,5281,011,528 
290SUSTAINMENT, RESTORATION AND MODERNIZATION1,996,8212,132,821 
 Readiness funding increase[136,000] 
300BASE OPERATING SUPPORT4,460,9184,460,918 
 SUBTOTAL OPERATING FORCES32,610,12233,096,390 
 
MOBILIZATION 
310SHIP PREPOSITIONING AND SURGE331,576331,576 
320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,6386,638 
330SHIP ACTIVATIONS/INACTIVATIONS222,752222,752 
340EXPEDITIONARY HEALTH SERVICES SYSTEMS73,31073,310 
350INDUSTRIAL READINESS2,6752,675 
360COAST GUARD SUPPORT23,79423,794 
 SUBTOTAL MOBILIZATION660,745660,745 
 
TRAINING AND RECRUITING 
370OFFICER ACQUISITION148,516148,516 
380RECRUIT TRAINING9,3849,384 
390RESERVE OFFICERS TRAINING CORPS139,876139,876 
400SPECIALIZED SKILL TRAINING630,069630,069 
410FLIGHT TRAINING9,2949,294 
420PROFESSIONAL DEVELOPMENT EDUCATION169,082169,082 
430TRAINING SUPPORT164,368164,368 
440RECRUITING AND ADVERTISING241,733242,833 
 Naval Sea Cadets[1,100] 
450OFF-DUTY AND VOLUNTARY EDUCATION139,815139,815 
460CIVILIAN EDUCATION AND TRAINING94,63294,632 
470JUNIOR ROTC51,37351,373 
 SUBTOTAL TRAINING AND RECRUITING1,798,1421,799,242 
 
ADMIN & SRVWD ACTIVITIES 
480ADMINISTRATION886,088886,088 
490EXTERNAL RELATIONS13,13113,131 
500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT115,742115,742 
510MILITARY MANPOWER AND PERSONNEL MANAGEMENT382,150382,150 
520OTHER PERSONNEL SUPPORT268,403268,403 
530SERVICEWIDE COMMUNICATIONS317,293317,293 
550SERVICEWIDE TRANSPORTATION207,128207,128 
570PLANNING, ENGINEERING AND DESIGN295,855295,855 
580ACQUISITION AND PROGRAM MANAGEMENT1,140,4841,140,484 
590HULL, MECHANICAL AND ELECTRICAL SUPPORT52,87352,873 
600COMBAT/WEAPONS SYSTEMS27,58727,587 
610SPACE AND ELECTRONIC WARFARE SYSTEMS75,72875,728 
620NAVAL INVESTIGATIVE SERVICE543,026543,026 
680INTERNATIONAL HEADQUARTERS AND AGENCIES4,9654,965 
705CLASSIFIED PROGRAMS545,775545,775 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,876,2284,876,228 
 
UNDISTRIBUTED 
710UNDISTRIBUTED–30,000 
 Average civilian end strength above projection[–30,000] 
 SUBTOTAL UNDISTRIBUTED–30,000 
 
 TOTAL OPERATION & MAINTENANCE, NAVY39,945,23740,402,605 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES837,012912,012 
 Crisis Response Force[40,000] 
 Marine Security Guard[35,000] 
020FIELD LOGISTICS894,555894,555 
030DEPOT MAINTENANCE223,337279,337 
 Readiness funding increase[56,000] 
040MARITIME PREPOSITIONING97,87897,878 
050SUSTAINMENT, RESTORATION & MODERNIZATION774,619774,619 
060BASE OPERATING SUPPORT2,166,6612,166,661 
 SUBTOTAL OPERATING FORCES4,994,0625,125,062 
 
TRAINING AND RECRUITING 
070RECRUIT TRAINING17,69317,693 
080OFFICER ACQUISITION896896 
090SPECIALIZED SKILL TRAINING100,806100,806 
100PROFESSIONAL DEVELOPMENT EDUCATION46,92846,928 
110TRAINING SUPPORT356,426356,426 
120RECRUITING AND ADVERTISING179,747179,747 
130OFF-DUTY AND VOLUNTARY EDUCATION52,25552,255 
140JUNIOR ROTC23,13823,138 
 SUBTOTAL TRAINING AND RECRUITING777,889777,889 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION43,81643,816 
160ADMINISTRATION305,107305,107 
180ACQUISITION AND PROGRAM MANAGEMENT87,50087,500 
185CLASSIFIED PROGRAMS46,27646,276 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES482,699482,699 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,254,6506,385,650 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS586,620588,520 
 Readiness funding increase[1,900] 
020INTERMEDIATE MAINTENANCE7,0087,008 
040AIRCRAFT DEPOT MAINTENANCE100,657109,557 
 Readiness funding increase[8,900] 
050AIRCRAFT DEPOT OPERATIONS SUPPORT305305 
060AVIATION LOGISTICS3,9273,927 
070MISSION AND OTHER SHIP OPERATIONS75,93375,933 
080SHIP OPERATIONS SUPPORT & TRAINING601601 
090SHIP DEPOT MAINTENANCE44,36444,364 
100COMBAT COMMUNICATIONS15,47715,477 
110COMBAT SUPPORT FORCES115,608115,608 
120WEAPONS MAINTENANCE1,9671,967 
130ENTERPRISE INFORMATION43,72643,726 
140SUSTAINMENT, RESTORATION AND MODERNIZATION69,01174,011 
 Sustainment to 90%[5,000] 
150BASE OPERATING SUPPORT109,604109,604 
 SUBTOTAL OPERATING FORCES1,174,8081,190,608 
 
ADMIN & SRVWD ACTIVITIES 
160ADMINISTRATION2,9052,905 
170MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,42514,425 
180SERVICEWIDE COMMUNICATIONS2,4852,485 
190ACQUISITION AND PROGRAM MANAGEMENT3,1293,129 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES22,94422,944 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES1,197,7521,213,552 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES96,24496,244 
020DEPOT MAINTENANCE17,58117,581 
030SUSTAINMENT, RESTORATION AND MODERNIZATION32,43832,738 
 Sustainment to 90%[300] 
040BASE OPERATING SUPPORT95,25995,259 
 SUBTOTAL OPERATING FORCES241,522241,822 
 
ADMIN & SRVWD ACTIVITIES 
050SERVICEWIDE TRANSPORTATION894894 
060ADMINISTRATION11,74311,743 
070RECRUITING AND ADVERTISING9,1589,158 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,79521,795 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE263,317263,617 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES3,295,8143,442,614 
 Readiness funding increase[146,800] 
020COMBAT ENHANCEMENT FORCES1,875,0951,875,095 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,559,1091,579,109 
 Increase for ranges[20,000] 
040DEPOT MAINTENANCE5,956,3046,146,304 
 Readiness funding increase[190,000] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,834,4241,934,738 
 Readiness funding increase[100,314] 
060BASE SUPPORT2,779,8112,779,811 
070GLOBAL C3I AND EARLY WARNING913,841911,329 
 Remove program growth for foreign currency fluctuation[–2,512] 
080OTHER COMBAT OPS SPT PROGRAMS916,837916,837 
100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES720,349720,349 
110LAUNCH FACILITIES305,275305,275 
120SPACE CONTROL SYSTEMS433,658433,658 
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT1,146,0161,146,016 
140COMBATANT COMMANDERS CORE OPERATIONS231,830231,830 
 SUBTOTAL OPERATING FORCES21,968,36322,422,965 
 
MOBILIZATION 
150AIRLIFT OPERATIONS2,015,9022,015,902 
160MOBILIZATION PREPAREDNESS147,216147,216 
170DEPOT MAINTENANCE1,556,2321,556,232 
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION167,402167,402 
190BASE SUPPORT707,040707,040 
 SUBTOTAL MOBILIZATION4,593,7924,593,792 
 
TRAINING AND RECRUITING 
200OFFICER ACQUISITION102,334102,334 
210RECRUIT TRAINING17,73317,733 
220RESERVE OFFICERS TRAINING CORPS (ROTC)94,60094,600 
230FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION217,011217,011 
240BASE SUPPORT800,327800,327 
250SPECIALIZED SKILL TRAINING399,364399,364 
260FLIGHT TRAINING792,275792,275 
270PROFESSIONAL DEVELOPMENT EDUCATION248,958248,958 
280TRAINING SUPPORT106,741106,741 
290DEPOT MAINTENANCE319,331339,331 
 Readiness funding increase[20,000] 
300RECRUITING AND ADVERTISING122,736122,736 
310EXAMINING3,6793,679 
320OFF-DUTY AND VOLUNTARY EDUCATION137,255137,255 
330CIVILIAN EDUCATION AND TRAINING176,153176,153 
340JUNIOR ROTC67,01867,018 
 SUBTOTAL TRAINING AND RECRUITING3,605,5153,625,515 
 
ADMIN & SRVWD ACTIVITIES 
350LOGISTICS OPERATIONS1,103,6841,103,684 
360TECHNICAL SUPPORT ACTIVITIES919,923919,923 
370DEPOT MAINTENANCE56,60156,601 
380FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION281,061281,061 
390BASE SUPPORT1,203,3051,198,128 
 Unjustified increase for public-private competitions[–5,177] 
400ADMINISTRATION593,865593,865 
410SERVICEWIDE COMMUNICATIONS574,609574,609 
420OTHER SERVICEWIDE ACTIVITIES1,028,6001,028,600 
430CIVIL AIR PATROL24,72024,720 
460INTERNATIONAL SUPPORT89,00889,008 
465CLASSIFIED PROGRAMS1,227,7961,227,796 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES7,103,1727,097,995 
 
UNDISTRIBUTED 
470UNDISTRIBUTED–200,000 
 Average civilian end strength above projection[–200,000] 
 SUBTOTAL UNDISTRIBUTED–200,000 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE37,270,84237,540,267 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,857,9511,857,951 
020MISSION SUPPORT OPERATIONS224,462220,062 
 Unjustified growth in civilian personnel compensation[–4,400] 
030DEPOT MAINTENANCE521,182521,182 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION89,70498,674 
 Readiness funding increase[8,970] 
050BASE SUPPORT360,836360,836 
 SUBTOTAL OPERATING FORCES3,054,1353,058,705 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
060ADMINISTRATION64,36264,362 
070RECRUITING AND ADVERTISING15,05615,056 
080MILITARY MANPOWER AND PERS MGMT (ARPC)23,61723,617 
090OTHER PERS SUPPORT (DISABILITY COMP)6,6186,618 
100AUDIOVISUAL819819 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES110,472110,472 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,164,6073,169,177 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS3,371,8713,371,871 
020MISSION SUPPORT OPERATIONS720,305720,305 
030DEPOT MAINTENANCE1,514,8701,514,870 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION296,953325,153 
 Readiness funding increase[28,200] 
050BASE SUPPORT597,303597,303 
 SUBTOTAL OPERATING FORCES6,501,3026,529,502 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
060ADMINISTRATION32,11732,117 
070RECRUITING AND ADVERTISING32,58532,585 
 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES64,70264,702 
 
 TOTAL OPERATION & MAINTENANCE, ANG6,566,0046,594,204 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF472,239472,239 
020SPECIAL OPERATIONS COMMAND5,261,4635,233,611 
 AFSOC Flying Hour Program[70,100] 
 International SOF Information Sharing System[–7,017] 
 Ongoing baseline contingency operations[–35,519] 
 Other Operations—military construction collateral equipment non-recurring costs[–5,000] 
 Pilot program for SOF family members[5,000] 
 Preserve the force and families—human performance program[–11,605] 
 Preserve the force and families—resiliency[–8,786] 
 Realignment of NATO Special Operations Headquarters to O&M, Army[–31,200] 
 Regional SOF Coordination Centers[–14,725] 
 USASOC Flying Hour Program[18,000] 
 USSOCOM NCR Contractor Support[–7,100] 
 SUBTOTAL OPERATING FORCES5,733,7025,705,850 
 
TRAINING AND RECRUITING 
040DEFENSE ACQUISITION UNIVERSITY157,397157,397 
050NATIONAL DEFENSE UNIVERSITY84,89984,899 
 SUBTOTAL TRAINING AND RECRUITING242,296242,296 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
060CIVIL MILITARY PROGRAMS144,443166,142 
 STARBASE[21,699] 
080DEFENSE CONTRACT AUDIT AGENCY612,207583,207 
 Overestimation of Civilian Full Time Equivalent Targets[–29,000] 
090DEFENSE CONTRACT MANAGEMENT AGENCY1,378,6061,319,606 
 Overestimation of Civilian Full Time Equivalent Targets[–59,000] 
110DEFENSE HUMAN RESOURCES ACTIVITY763,091763,091 
120DEFENSE INFORMATION SYSTEMS AGENCY1,326,2431,326,243 
140DEFENSE LEGAL SERVICES AGENCY29,93329,933 
150DEFENSE LOGISTICS AGENCY462,545451,517 
 Cost of DISA computing service rates[–11,028] 
160DEFENSE MEDIA ACTIVITY222,979222,979 
170DEFENSE POW/MIA OFFICE21,59421,594 
180DEFENSE SECURITY COOPERATION AGENCY788,389761,589 
 Combating terrorism fellowship program[–7,000] 
 Global Train and Equip[–7,800] 
 Regional centers for security centers—undistributed decrease[–12,000] 
190DEFENSE SECURITY SERVICE546,603546,603 
210DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,15135,151 
220DEFENSE THREAT REDUCTION AGENCY438,033438,033 
240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,713,7562,713,756 
250MISSILE DEFENSE AGENCY256,201254,801 
 THAAD excess to requirement[–1,400] 
270OFFICE OF ECONOMIC ADJUSTMENT371,615217,715 
 Program decrease[–273,300] 
 Rephasing of Guam civilian water and waste water infrastructure projects[119,400] 
280OFFICE OF THE SECRETARY OF DEFENSE2,010,1761,995,176 
 BRAC 2015 Initiative[–8,000] 
 OUSD(P) program decrease[–7,000] 
290WASHINGTON HEADQUARTERS SERVICES616,572611,572 
 Price Growth Requested as Program Growth[–5,000] 
295CLASSIFIED PROGRAMS14,283,55814,323,558 
 Classified adjustment[10,000] 
 Increase to Operation Observant Compass[30,000] 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES27,021,69526,782,266 
 
UNDISTRIBUTED 
305UNDISTRIBUTED30,000 
 Impact Aid[25,000] 
 Impact Aid for Children with Severe Disabilities[5,000] 
 SUBTOTAL UNDISTRIBUTED30,000 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE32,997,69332,760,412 
 
MISCELLANEOUS APPROPRIATIONS 
040US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,60613,606 
050OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,500109,500 
060COOPERATIVE THREAT REDUCTION528,455528,455 
080ACQ WORKFORCE DEV FD256,031131,331 
 Program decrease[–124,700] 
090ENVIRONMENTAL RESTORATION, ARMY298,815298,815 
100ENVIRONMENTAL RESTORATION, NAVY316,103316,103 
110ENVIRONMENTAL RESTORATION, AIR FORCE439,820439,820 
120ENVIRONMENTAL RESTORATION, DEFENSE10,75710,757 
130ENVIRONMENTAL RESTORATION FORMERLY USED SITES237,443237,443 
160OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0000 
 Program reduction[–5,000] 
 
 TOTAL MISCELLANEOUS APPROPRIATIONS2,215,5302,085,830 
 
 TOTAL OPERATION & MAINTENANCE175,097,941176,420,426 
4302.Operation and maintenance for overseas contingency operations 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2014 RequestAgreement Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS217,571217,571 
020MODULAR SUPPORT BRIGADES8,2668,266 
030ECHELONS ABOVE BRIGADE56,62656,626 
040THEATER LEVEL ASSETS4,209,9424,209,942 
050LAND FORCES OPERATIONS SUPPORT950,567950,567 
060AVIATION ASSETS474,288474,288 
070FORCE READINESS OPERATIONS SUPPORT1,349,1521,349,152 
080LAND FORCES SYSTEMS READINESS655,000655,000 
090LAND FORCES DEPOT MAINTENANCE301,563301,563 
100BASE OPERATIONS SUPPORT706,214706,214 
140ADDITIONAL ACTIVITIES11,519,49811,519,498 
150COMMANDERS EMERGENCY RESPONSE PROGRAM60,00060,000 
160RESET2,240,3583,340,358 
 Restore Critical Army Reset[1,100,000] 
 SUBTOTAL OPERATING FORCES22,749,04523,849,045 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION4,601,3564,601,356 
380AMMUNITION MANAGEMENT17,41817,418 
400SERVICEWIDE COMMUNICATIONS110,000110,000 
420OTHER PERSONNEL SUPPORT94,82094,820 
430OTHER SERVICE SUPPORT54,00054,000 
450REAL ESTATE MANAGEMENT250,000250,000 
525CLASSIFIED PROGRAMS1,402,9941,402,994 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES6,530,5886,530,588 
 
 TOTAL OPERATION & MAINTENANCE, ARMY29,279,63330,379,633 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
030ECHELONS ABOVE BRIGADE6,9956,995 
050LAND FORCES OPERATIONS SUPPORT2,3322,332 
070FORCE READINESS OPERATIONS SUPPORT608608 
100BASE OPERATIONS SUPPORT33,00033,000 
 SUBTOTAL OPERATING FORCES42,93542,935 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES42,93542,935 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS29,31429,314 
020MODULAR SUPPORT BRIGADES1,4941,494 
030ECHELONS ABOVE BRIGADE15,34315,343 
040THEATER LEVEL ASSETS1,5491,549 
060AVIATION ASSETS64,50464,504 
070FORCE READINESS OPERATIONS SUPPORT31,51231,512 
100BASE OPERATIONS SUPPORT42,17942,179 
120MANAGEMENT AND OPERATIONAL HQ'S11,99611,996 
 SUBTOTAL OPERATING FORCES197,891197,891 
 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE COMMUNICATIONS1,4801,480 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES1,4801,480 
 
 TOTAL OPERATION & MAINTENANCE, ARNG199,371199,371 
 
AFGHANISTAN SECURITY FORCES FUND 
MINISTRY OF DEFENSE 
010SUSTAINMENT2,735,6032,735,603 
020INFRASTRUCTURE278,650278,650 
030EQUIPMENT AND TRANSPORTATION2,180,3822,180,382 
040TRAINING AND OPERATIONS626,550626,550 
 SUBTOTAL MINISTRY OF DEFENSE5,821,1855,821,185 
 
MINISTRY OF INTERIOR 
060SUSTAINMENT1,214,9951,214,995 
080EQUIPMENT AND TRANSPORTATION54,69654,696 
090TRAINING AND OPERATIONS626,119626,119 
 SUBTOTAL MINISTRY OF INTERIOR1,895,8101,895,810 
 
DETAINEE OPS 
110SUSTAINMENT7,2257,225 
140TRAINING AND OPERATIONS2,5002,500 
 SUBTOTAL DETAINEE OPS9,7259,725 
 
UNDISTRIBUTED 
160UNDISTRIBUTED–1,500,000 
 Program decrease[–1,500,000] 
 SUBTOTAL UNDISTRIBUTED–1,500,000 
 
 TOTAL AFGHANISTAN SECURITY FORCES FUND7,726,7206,226,720 
 
AFGHANISTAN INFRASTRUCTURE FUND 
AFGHANISTAN INFRASTRUCTURE FUND 
010POWER279,000250,000 
 Unjustified expenditure[–29,000] 
 SUBTOTAL AFGHANISTAN INFRASTRUCTURE FUND279,000250,000 
 
 TOTAL AFGHANISTAN INFRASTRUCTURE FUND279,000250,000 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS845,169845,169 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES600600 
040AIR OPERATIONS AND SAFETY SUPPORT17,48917,489 
050AIR SYSTEMS SUPPORT78,49178,491 
060AIRCRAFT DEPOT MAINTENANCE162,420162,420 
070AIRCRAFT DEPOT OPERATIONS SUPPORT2,7002,700 
080AVIATION LOGISTICS50,13050,130 
090MISSION AND OTHER SHIP OPERATIONS949,539949,539 
100SHIP OPERATIONS SUPPORT & TRAINING20,22620,226 
110SHIP DEPOT MAINTENANCE1,679,6601,679,660 
130COMBAT COMMUNICATIONS37,76037,760 
160WARFARE TACTICS25,35125,351 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY20,04520,045 
180COMBAT SUPPORT FORCES1,212,2961,212,296 
190EQUIPMENT MAINTENANCE10,20310,203 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT127,972127,972 
260WEAPONS MAINTENANCE221,427221,427 
290SUSTAINMENT, RESTORATION AND MODERNIZATION13,38613,386 
300BASE OPERATING SUPPORT110,940110,940 
 SUBTOTAL OPERATING FORCES5,585,8045,585,804 
 
MOBILIZATION 
340EXPEDITIONARY HEALTH SERVICES SYSTEMS18,46018,460 
360COAST GUARD SUPPORT227,033227,033 
 SUBTOTAL MOBILIZATION245,493245,493 
 
TRAINING AND RECRUITING 
400SPECIALIZED SKILL TRAINING50,26950,269 
430TRAINING SUPPORT5,4005,400 
 SUBTOTAL TRAINING AND RECRUITING55,66955,669 
 
ADMIN & SRVWD ACTIVITIES 
480ADMINISTRATION2,4182,418 
490EXTERNAL RELATIONS516516 
510MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,1075,107 
520OTHER PERSONNEL SUPPORT1,4111,411 
530SERVICEWIDE COMMUNICATIONS2,5452,545 
550SERVICEWIDE TRANSPORTATION153,427153,427 
580ACQUISITION AND PROGRAM MANAGEMENT8,5708,570 
620NAVAL INVESTIGATIVE SERVICE1,4251,425 
705CLASSIFIED PROGRAMS5,6085,608 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES181,027181,027 
 
 TOTAL OPERATION & MAINTENANCE, NAVY6,067,9936,067,993 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES992,190992,190 
020FIELD LOGISTICS559,574559,574 
030DEPOT MAINTENANCE570,000570,000 
060BASE OPERATING SUPPORT69,72669,726 
 SUBTOTAL OPERATING FORCES2,191,4902,191,490 
 
TRAINING AND RECRUITING 
110TRAINING SUPPORT108,270108,270 
 SUBTOTAL TRAINING AND RECRUITING108,270108,270 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION365,555365,555 
160ADMINISTRATION3,6753,675 
185CLASSIFIED PROGRAMS825825 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES370,055370,055 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS2,669,8152,669,815 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS17,19617,196 
020INTERMEDIATE MAINTENANCE200200 
040AIRCRAFT DEPOT MAINTENANCE6,0006,000 
070MISSION AND OTHER SHIP OPERATIONS12,30412,304 
090SHIP DEPOT MAINTENANCE6,7906,790 
110COMBAT SUPPORT FORCES13,21013,210 
 SUBTOTAL OPERATING FORCES55,70055,700 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES55,70055,700 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES11,12411,124 
040BASE OPERATING SUPPORT1,4101,410 
 SUBTOTAL OPERATING FORCES12,53412,534 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE12,53412,534 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,712,3931,712,393 
020COMBAT ENHANCEMENT FORCES836,104836,104 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)14,11814,118 
040DEPOT MAINTENANCE1,373,4801,373,480 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION122,712122,712 
060BASE SUPPORT1,520,3331,520,333 
070GLOBAL C3I AND EARLY WARNING31,58231,582 
080OTHER COMBAT OPS SPT PROGRAMS147,524147,524 
110LAUNCH FACILITIES857857 
120SPACE CONTROL SYSTEMS8,3538,353 
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT50,49550,495 
 SUBTOTAL OPERATING FORCES5,817,9515,817,951 
 
MOBILIZATION 
150AIRLIFT OPERATIONS3,091,1333,091,133 
160MOBILIZATION PREPAREDNESS47,89747,897 
170DEPOT MAINTENANCE387,179517,179 
 Program increase[130,000] 
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION7,0437,043 
190BASE SUPPORT68,38268,382 
 SUBTOTAL MOBILIZATION3,601,6343,731,634 
 
TRAINING AND RECRUITING 
200OFFICER ACQUISITION100100 
210RECRUIT TRAINING478478 
240BASE SUPPORT19,25619,256 
250SPECIALIZED SKILL TRAINING12,84512,845 
260FLIGHT TRAINING731731 
270PROFESSIONAL DEVELOPMENT EDUCATION607607 
280TRAINING SUPPORT720720 
320OFF-DUTY AND VOLUNTARY EDUCATION152152 
 SUBTOTAL TRAINING AND RECRUITING34,88934,889 
 
ADMIN & SRVWD ACTIVITIES 
350LOGISTICS OPERATIONS86,27386,273 
360TECHNICAL SUPPORT ACTIVITIES2,5112,511 
390BASE SUPPORT19,88719,887 
400ADMINISTRATION3,4933,493 
410SERVICEWIDE COMMUNICATIONS152,086152,086 
420OTHER SERVICEWIDE ACTIVITIES269,825269,825 
460INTERNATIONAL SUPPORT117117 
465CLASSIFIED PROGRAMS16,55816,558 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES550,750550,750 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE10,005,22410,135,224 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
030DEPOT MAINTENANCE26,59926,599 
050BASE SUPPORT6,2506,250 
 SUBTOTAL OPERATING FORCES32,84932,849 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE32,84932,849 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
020MISSION SUPPORT OPERATIONS22,20022,200 
 SUBTOTAL OPERATING FORCES22,20022,200 
 
 TOTAL OPERATION & MAINTENANCE, ANG22,20022,200 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
020SPECIAL OPERATIONS COMMAND2,222,8682,222,868 
 SUBTOTAL OPERATING FORCES2,222,8682,222,868 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
080DEFENSE CONTRACT AUDIT AGENCY27,78127,781 
090DEFENSE CONTRACT MANAGEMENT AGENCY45,74645,746 
120DEFENSE INFORMATION SYSTEMS AGENCY76,34876,348 
140DEFENSE LEGAL SERVICES AGENCY99,53899,538 
160DEFENSE MEDIA ACTIVITY9,6209,620 
180DEFENSE SECURITY COOPERATION AGENCY1,950,0001,950,000 
240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY100,100100,100 
280OFFICE OF THE SECRETARY OF DEFENSE38,22738,227 
290WASHINGTON HEADQUARTERS SERVICES2,7842,784 
295CLASSIFIED PROGRAMS1,862,0661,862,066 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES4,212,2104,212,210 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE6,435,0786,435,078 
 
 TOTAL OPERATION & MAINTENANCE62,829,05262,530,052 
 XLIVMILITARY PERSONNEL 
4401.Military personnel 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2014 RequestAgreement Authorized 
 
Military Personnel Appropriations130,399,881129,716,981 
 Enlistment bonuses excess to requirement[–38,000] 
 Excess to requirement[–64,300] 
 Full Time Pay and Allowances projected underexecution[–10,000] 
 Full Time Support projected underexecution[–1,000] 
 Military Personnel unobligated[–186,000] 
 Permanent Change of Station Travel—Army[–150,000] 
 Recruiting and Retention programs excess to requirement[–1,800] 
 Reenlistment bonuses excess to requirement[–68,300] 
 Reserve Incentive Programs excess to requirement[–7,750] 
 Travel, Active Duty for Training, projected underexecution[–18,000] 
 Undistributed reduction consistent with pace of drawdown[–137,750] 
Medicare-Eligible Retiree Health Fund Contributions6,676,7506,676,750 
 
Total, Military Personnel137,076,631136,393,731 
4402.Military personnel for overseas contingency operations 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2014 RequestAgreement Authorized 
 
Military Personnel Appropriations9,689,3079,648,807 
 Projected underexecution[–40,500] 
Medicare-Eligible Retiree Health Fund Contributions164,033164,033 
 
Total, Military Personnel9,853,3409,812,840 
 XLVOTHER AUTHORIZATIONS 
4501.Other authorizations 
 
 
SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) 
Program TitleFY 2014 RequestAgreement Authorized 
 
WORKING CAPITAL FUND, ARMY 
PREPOSITIONED WAR RESERVE STOCKS25,15825,158 
 TOTAL WORKING CAPITAL FUND, ARMY25,15825,158 
 
WORKING CAPITAL FUND, AIR FORCE 
FUEL COSTS 
SUPPLIES AND MATERIALS (MEDICAL/DENTAL)61,73161,731 
 TOTAL WORKING CAPITAL FUND, AIR FORCE61,73161,731 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)46,42846,428 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE46,42846,428 
 
WORKING CAPITAL FUND, DECA 
WORKING CAPITAL FUND, DECA1,412,5101,412,510 
 TOTAL WORKING CAPITAL FUND, DECA1,412,5101,412,510 
 
NATIONAL DEFENSE SEALIFT FUND 
LMSR 
MPF MLP134,91722,717 
 Navy requested adjustment[–112,200] 
POST DELIVERY AND OUTFITTING43,40443,404 
NATIONAL DEF SEALIFT VESSEL 
LG MED SPD RO/RO MAINTENANCE116,784116,784 
DOD MOBILIZATION ALTERATIONS60,70360,703 
TAH MAINTENANCE19,80919,809 
RESEARCH AND DEVELOPMENT56,05856,058 
READY RESERVE FORCE299,025299,025 
 TOTAL NATIONAL DEFENSE SEALIFT FUND730,700618,500 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
OPERATION & MAINTENANCE451,572451,572 
RDT&E604,183604,183 
PROCUREMENT1,3681,368 
 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION1,057,1231,057,123 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
OPERATING FORCES815,965815,965 
DRUG DEMAND REDUCTION PROGRAM122,580122,580 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF938,545938,545 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE311,131346,000 
 Program increase[34,869] 
RDT&E 
PROCUREMENT1,0001,000 
 TOTAL OFFICE OF THE INSPECTOR GENERAL312,131347,000 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE8,880,7388,880,738 
PRIVATE SECTOR CARE15,842,73215,775,732 
 Pharmaceutical drugs excess growth[–67,000] 
CONSOLIDATED HEALTH SUPPORT2,505,6402,505,640 
INFORMATION MANAGEMENT1,450,6191,450,619 
MANAGEMENT ACTIVITIES368,248368,248 
EDUCATION AND TRAINING733,097733,097 
BASE OPERATIONS/COMMUNICATIONS1,872,6601,872,660 
R&D RESEARCH9,1629,162 
R&D EXPLORATRY DEVELOPMENT47,97747,977 
R&D ADVANCED DEVELOPMENT291,156291,156 
R&D DEMONSTRATION/VALIDATION132,430132,430 
R&D ENGINEERING DEVELOPMENT161,674161,674 
R&D MANAGEMENT AND SUPPORT72,56872,568 
R&D CAPABILITIES ENHANCEMENT14,64614,646 
RDT&E UNDISTRIBUTED 
DEFENSE HEALTH PROGRAM 
PROC INITIAL OUTFITTING89,40489,404 
PROC REPLACEMENT & MODERNIZATION377,577377,577 
PROC IEHR204,200204,200 
UNDISTRIBUTED–57,000 
 DHP Unobligated[–275,000] 
 Restore Tricare savings[218,000] 
 TOTAL DEFENSE HEALTH PROGRAM33,054,52832,930,528 
 
 TOTAL OTHER AUTHORIZATIONS37,638,85437,437,523 
4502.Other authorizations for overseas contingency operations 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
Program TitleFY 2014 RequestAgreement Authorized 
 
WORKING CAPITAL FUND, ARMY 
PREPOSITIONED WAR RESERVE STOCKS44,73244,732 
 TOTAL WORKING CAPITAL FUND, ARMY44,73244,732 
 
WORKING CAPITAL FUND, AIR FORCE 
C–17 CLS ENGINE REPAIR78,50078,500 
TRANSPORTATION FALLEN HEROES10,00010,000 
 TOTAL WORKING CAPITAL FUND, AIR FORCE88,50088,500 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)131,678131,678 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE131,678131,678 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
OPERATING FORCES376,305376,305 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF376,305376,305 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE10,76610,766 
 TOTAL OFFICE OF THE INSPECTOR GENERAL10,76610,766 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE375,958375,958 
PRIVATE SECTOR CARE382,560382,560 
CONSOLIDATED HEALTH SUPPORT132,749132,749 
INFORMATION MANAGEMENT2,2382,238 
MANAGEMENT ACTIVITIES460460 
EDUCATION AND TRAINING10,23610,236 
 TOTAL DEFENSE HEALTH PROGRAM904,201904,201 
 
 TOTAL OTHER AUTHORIZATIONS1,556,1821,556,182 
 XLVIMILITARY CONSTRUCTION 
4601.Military construction 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2014 RequestAgreement Authorized 
 
Alaska 
ArmyFort WainwrightAviation Battalion Complex45,00045,000 
ArmyFort WainwrightAviation Storage Hangar58,00058,000 
Colorado 
ArmyFort CarsonAircraft Maintenance Hangar66,00066,000 
ArmyFort CarsonAircraft Maintenance Hangar73,00073,000 
ArmyFort CarsonCentral Energy Plant34,00034,000 
ArmyFort CarsonFire Station12,00012,000 
ArmyFort CarsonHeadquarters Building33,00033,000 
ArmyFort CarsonRunway12,00012,000 
ArmyFort CarsonSimulator Building12,20012,200 
Florida 
ArmyEglin AFBAutomated Sniper Field Fire Range4,7004,700 
Georgia 
ArmyFort GordonAdv Individual Training Barracks Cplx, Ph261,00061,000 
Hawaii 
ArmyFort ShafterCommand and Control Facility—Admin75,00070,000 
Kansas 
ArmyFort LeavenworthSimulations Center17,00017,000 
Kentucky 
ArmyFort CampbellBattlefield Weather Support Facility4,8004,800 
Maryland 
ArmyAberdeen Proving GroundOperations and Maintenance Facilities21,00021,000 
ArmyFort DetrickEntry Control Point2,5002,500 
ArmyFort DetrickHazardous Material Storage Building4,6004,600 
Missouri 
ArmyFort Leonard WoodAdv Individual Training Barracks Cplx, Ph186,00086,000 
ArmyFort Leonard WoodSimulator Building4,7004,700 
New York 
ArmyU.S. Military AcademyCadet Barracks, Incr 242,00042,000 
North Carolina 
ArmyFort BraggCommand and Control Facility5,9005,900 
Texas 
ArmyFort BlissControl Tower10,80010,800 
ArmyFort BlissUnmanned Aerial Vehicle Complex36,00036,000 
Virginia 
ArmyJoint Base Langley-EustisAdv Individual Training Barracks Cplx, Ph350,00050,000 
Washington 
ArmyJoint Base Lewis-McchordAircraft Maintenance Hangar79,00079,000 
ArmyJoint Base Lewis-McchordAirfield Operations Complex37,00037,000 
ArmyJoint Base Lewis-McchordAviation Battalion Complex28,00028,000 
ArmyYakimaAutomated Multipurpose Machine Gun Range9,1009,100 
Worldwide Classified 
ArmyClassified LocationCompany Operations Complex33,0000 
Japan 
ArmyKyoga MisakiCompany Operations Complex033,000 
Kwajalein 
ArmyKwajalein AtollPier63,00063,000 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsHost Nation Support Fy1433,00028,000 
ArmyUnspecified Worldwide LocationsMinor Construction Fy1425,00025,000 
ArmyUnspecified Worldwide LocationsPlanning and Design Fy1441,57541,575 
 
 Total Military Construction, Army1,119,8751,109,875 
 
California 
NavyBarstowEngine Dynamometer Facility14,99814,998 
NavyCamp PendletonAmmunition Supply Point Upgrade13,12413,124 
NavyCoronadoH–60 Trainer Facility8,9108,910 
NavyPoint MuguAircraft Engine Test Pads7,1987,198 
NavyPoint MuguBams Consolidated Maintenance Hangar17,46917,469 
NavyPort HuenemeUnaccompanied Housing Conversion33,60033,600 
NavySan DiegoSteam Plant Decentralization34,33134,331 
NavyTwentynine PalmsCamp Wilson Infrastructure Upgrades33,43733,437 
Florida 
NavyJacksonvilleP–8a Training & Parking Apron Expansion20,75220,752 
NavyKey WestAircraft Crash/Rescue & Fire Headquarters14,00114,001 
NavyMayportLcs Logistics Support Facility16,09316,093 
Georgia 
NavyAlbanyCers Dispatch Facility1,0101,010 
NavyAlbanyWeapons Storage and Inspection Facility15,60015,600 
NavySavannahTownsend Bombing Range Land Acq—Phase 161,71761,717 
Guam 
NavyJoint Region MarianasAircraft Maintenance Hangar—North Ramp85,67385,673 
NavyJoint Region MarianasBams Forward Operational & Maintenance Hangar61,70261,702 
NavyJoint Region MarianasDehumidified Supply Storage Facility17,17017,170 
NavyJoint Region MarianasEmergent Repair Facility Expansion35,86035,860 
NavyJoint Region MarianasModular Storage Magazines63,38263,382 
NavyJoint Region MarianasSierra Wharf Improvements1,1701,170 
NavyJoint Region MarianasX-Ray Wharf Improvements53,42053,420 
Hawaii 
NavyKaneohe Bay3rd Radio Bn Maintenance/Operations Complex25,33625,336 
NavyKaneohe BayAircraft Maintenance Expansion16,96816,968 
NavyKaneohe BayAircraft Maintenance Hangar Upgrades31,82031,820 
NavyKaneohe BayArmory Addition and Renovation12,95212,952 
NavyKaneohe BayAviation Simulator Modernization/Addition17,72417,724 
NavyKaneohe BayMv–22 Hangar57,51757,517 
NavyKaneohe BayMv–22 Parking Apron and Infrastructure74,66574,665 
NavyPearl CityWater Transmission Line30,10030,100 
NavyPearl HarborDrydock Waterfront Facility22,72122,721 
NavyPearl HarborSubmarine Production Support Facility35,27735,277 
Illinois 
NavyGreat LakesUnaccompanied Housing35,85135,851 
Maine 
NavyBangorNctams Vlf Commercial Power Connection13,80013,800 
NavyKitteryStructural Shops Consolidation11,52211,522 
Maryland 
NavyFort MeadeMarforcybercom HQ-Ops Building83,98883,988 
Nevada 
NavyFallonWastewater Treatment Plant11,33411,334 
North Carolina 
NavyCamp LejeuneLandfill—Phase 420,79520,795 
NavyCamp LejeuneOperations Training Complex22,51522,515 
NavyCamp LejeuneSteam Decentralization—BEQ Nodes18,67918,679 
NavyCamp LejeuneSteam Decentralization—Camp Johnson2,6202,620 
NavyCamp LejeuneSteam Decentralization—Hadnot Point13,39013,390 
NavyNew RiverCh–53k Maintenance Training Facility13,21813,218 
NavyNew RiverCorrosion Control Hangar12,54712,547 
NavyNew RiverRegional Communication Station20,09820,098 
Oklahoma 
NavyTinker AFBTacamo E–6B Hangar14,14414,144 
Rhode Island 
NavyNewportHewitt Hall Research Center12,42212,422 
South Carolina 
NavyCharlestonNuclear Power Operational Training Facility73,93273,932 
Virginia 
NavyDam NeckAerial Target Operation Consolidation10,58710,587 
NavyNorfolkPier 11 Power Upgrades for Cvn–783,3803,380 
NavyQuanticoAcademic Instruction Facility Tecom Schools25,73125,731 
NavyQuanticoAtc Transmitter/Receiver Relocation3,6303,630 
NavyQuanticoFuller Road Improvements9,0139,013 
NavyYorktownSmall Arms Ranges18,70018,700 
Washington 
NavyBremertonIntegrated Water Treatment Sys Dry Docks 3&418,18918,189 
NavyKitsapExplosives Handling Wharf #2 (Inc)24,88024,880 
NavyWhidbey IslandEa–18g Facility Improvements32,48232,482 
NavyWhidbey IslandP–8a Hangar and Training Facilities85,16785,167 
Djibouti 
NavyCamp LemonierArmory6,4206,420 
NavyCamp LemonierUnaccompanied Housing22,58022,580 
Japan 
NavyCamp ButlerAirfield Security Upgrades5,8205,820 
NavyYokosukaCommunication System Upgrade7,5687,568 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsMcon Design Funds89,83089,830 
NavyUnspecified Worldwide LocationsUnspecified Minor Construction19,74019,740 
NavyUnspecified Worldwide LocationsUnspecified Worldwide Construction00 
 
 Total Military Construction, Navy1,700,2691,700,269 
 
Arizona 
AFLuke AFBF–35 Field Training Detachment5,5005,500 
AFLuke AFBF–35 Sq Ops/Aircraft Maintenance Unit #321,40021,400 
California 
AFBeale AFBDistributed Common Ground Station Ops Bldg62,00062,000 
Florida 
AFTyndall AFBF–22 Munitions Storage Complex9,1009,100 
Guam 
AFJoint Region MarianasPar—Fuel Sys Hardened Bldgs20,00020,000 
AFJoint Region MarianasPar—Strike Tactical Missile Mxs Facility10,53010,530 
AFJoint Region MarianasPar—Tanker Gp Mx Hangar/AMU/Sqd Ops132,600132,600 
AFJoint Region MarianasPrtc Red Horse Airfield Operations Facility8,5008,500 
AFJoint Region MarianasPrtc Sf Fire Rescue & Emergency Mgt4,6004,600 
Hawaii 
AFJoint Base Pearl Harbor-HickamC–17 Modernize Hgr 35, Docks 1&24,8004,800 
Kansas 
AFMcconnell AFBKC–46a 2–Bay Corrosion Control/Fuel Cell Hangar082,000 
AFMcconnell AFBKC–46a 3–Bay General Purpose Maintenance Hangar080,000 
AFMcconnell AFBKC–46a Aircraft Parking Apron Alteration02,200 
AFMcconnell AFBKC–46a Aprons Fuels Distribution System012,800 
AFMcconnell AFBKC–46a Flight Simulator Facility Phase 102,150 
AFMcconnell AFBKC–46a General Maintenance Hangar032,000 
AFMcconnell AFBKC–46a Miscellaneous Facilities Alteration0970 
AFMcconnell AFBKC–46a Pipeline Student Dormatory07,000 
Kentucky 
AFFort Campbell19th Air Support Operations Sqdrn Expansion8,0008,000 
Maryland 
AFFort MeadeCybercom Joint Operations Center, Increment 185,00085,000 
AFJoint Base AndrewsHelicopter Operations Facility30,00030,000 
Missouri 
AFWhiteman AFBWsa Mop Igloos and Assembly Facility5,9005,900 
Nebraska 
AFOffutt AFBUsstratcom Replacement Facility, Incr 3136,000136,000 
Nevada 
AFNellis AFBAdd Rpa Weapons School Facility20,00020,000 
AFNellis AFBDormitory (240 Rm)35,00035,000 
AFNellis AFBF–35 Alt Mission Equip (Ame) Storage5,0005,000 
AFNellis AFBF–35 Fuel Cell Hangar9,4009,400 
AFNellis AFBF–35 Parts Store9,1009,100 
New Mexico 
AFCannon AFBAirmen and Family Readiness Center5,5005,500 
AFCannon AFBDormitory (144 Rm)22,00022,000 
AFCannon AFBSatellite Dining Facility6,6006,600 
AFHolloman AFBF–16 Aircraft Covered Washrack and Pad2,2502,250 
AFKirtland AFBNuclear Systems Wing & Sustainment Center (Ph30,50030,500 
North Dakota 
AFMinot AFBB–52 Adal Aircraft Maintenance Unit15,53015,530 
AFMinot AFBB–52 Munitions Storage Igloos8,3008,300 
Oklahoma 
AFAltus AFBKC–46a Ftu Adal Fuel Systems Maintenance Dock03,350 
AFAltus AFBKC–46a Ftu Adal Squad Ops/AMU07,400 
AFAltus AFBKC–46a Ftu Flight Training Center Simulators Facility Phase 1012,600 
AFAltus AFBKC–46a Ftu Fuselage Trainer Phase 106,300 
AFAltus AFBKC–46a Ftu Renovate Facility01,200 
AFTinker AFBKC–46a Land Acquisition8,6008,600 
Texas 
AFFort BlissF–16 Bak 12/14 Aircraft Arresting System3,3503,350 
Utah 
AFHill AFBF–35 Aircraft Mx Unit Hangar 45e Ops #113,50013,500 
AFHill AFBFire Crash Rescue Station18,50018,500 
Virginia 
AFJoint Base Langley-Eustis4–Bay Conventional Munitions Inspection Bldg4,8004,800 
Greenland 
AFThule AbThule Consolidation, Phase 243,90443,904 
Mariana Islands 
AFSaipanPar—Airport Pol/Bulk Storage Ast18,50018,500 
AFSaipanPar—Hazardous Cargo Pad8,0008,000 
AFSaipanPar—Maintenance Facility2,8002,800 
United Kingdom 
AFCroughton RafMain Gate Complex12,0000 
AFVarlocsGuardian Angel Operations Facility22,04722,047 
Worldwide Unspecified 
AFUnspecified Worldwide LocationsKC–46a Ftu Facility Projects63,0000 
AFUnspecified Worldwide LocationsKC–46a Mob #1 Facility Projects192,7000 
AFUnspecified Worldwide LocationsPlanning & Design11,31411,314 
AFUnspecified Worldwide LocationsUnspecified Minor Construction20,44820,448 
 
 Total Military Construction, Air Force1,156,5731,138,843 
 
Alaska 
Def-WideClear AFSBmds Upgrade Early Warning Radar17,20417,204 
Def-WideFort GreelyMechanical-Electrical Bldg Missile Field #182,00082,000 
California 
Def-WideBrawleySOF Desert Warfare Training Center23,09523,095 
Def-WideDefense Distribution Depot-TracyGeneral Purpose Warehouse37,55437,554 
Def-WideMiramarReplace Fuel Pipeline6,0006,000 
Colorado 
Def-WideFort CarsonSOF Group Support Battalion22,28222,282 
Florida 
Def-WideHurlburt FieldSOF Add/Alter Operations Facility7,9007,900 
Def-WideJacksonvilleReplace Fuel Pipeline7,5007,500 
Def-WideKey WestSOF Boat Docks3,6003,600 
Def-WidePanama CityReplace Ground Vehicle Fueling Facility2,6002,600 
Def-WideTyndall AFBReplace Fuel Pipeline9,5009,500 
Georgia 
Def-WideFort BenningFaith Middle School Addition6,0316,031 
Def-WideFort BenningWhite Elemtary School Replacement37,30437,304 
Def-WideFort StewartDiamond Elementary School Replacement44,50444,504 
Def-WideHunter Army AirfieldReplace Fuel Island13,50013,500 
Def-WideMoody AFBReplace Ground Vehicle Fueling Facility3,8003,800 
Hawaii 
Def-WideFord IslandDISA Pacific Facility Upgrades2,6152,615 
Def-WideJoint Base Pearl Harbor-HickamAlter Warehouse Space2,8002,800 
Kentucky 
Def-WideFort CampbellFort Campbell High School Replacement59,27859,278 
Def-WideFort CampbellMarshall Elementary School Replacement38,59138,591 
Def-WideFort CampbellSOF Group Special Troops Battalion26,34226,342 
Def-WideFort KnoxAmbulatory Health Center265,000145,000 
Def-WideFort KnoxConsolidate/Replace Van Voorhis-Mudge Es38,02338,023 
Maryland 
Def-WideAberdeen Proving GroundPublic Health Command Lab Replacement210,00075,000 
Def-WideBethesda Naval HospitalMech & Electrical Improvements46,80046,800 
Def-WideBethesda Naval HospitalParking Garage20,00020,000 
Def-WideFort DetrickUSAMRIID Replacement Stage 1, Incr 813,00013,000 
Def-WideFort MeadeHigh Performance Computing Capacity Inc 3431,000396,000 
Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc 258,00058,000 
Def-WideJoint Base AndrewsAmbulatory Care Center Inc 276,20038,100 
Massachusetts 
Def-WideHanscom AFBHanscom Primary School Replacement36,21336,213 
New Jersey 
Def-WideJoint Base Mcguire-Dix-LakehurstReplace Fuel Distribution Components10,00010,000 
New Mexico 
Def-WideHolloman AFBMedical Clinic Replacement60,00060,000 
Def-WideHolloman AFBReplace Hydrant Fuel System21,40021,400 
North Carolina 
Def-WideCamp LejeuneSOF Performance Resiliency Center14,40014,400 
Def-WideCamp LejeuneSOF Sustainment Training Complex28,97728,977 
Def-WideFort BraggConsolidate/Replace Pope Holbrook Elementary37,03237,032 
Def-WideFort BraggSOF Civil Affairs Battalion Annex37,68937,689 
Def-WideFort BraggSOF Combat Medic Skills Sustain. Course Bldg7,6007,600 
Def-WideFort BraggSOF Engineer Training Facility10,41910,419 
Def-WideFort BraggSOF Language and Cultural Center64,60664,606 
Def-WideFort BraggSOF Upgrade Training Facility14,71914,719 
North Dakota 
Def-WideMinot AFBReplace Fuel Pipeline6,4006,400 
Oklahoma 
Def-WideAltus AFBReplace Refueler Parking2,1002,100 
Def-WideTinker AFBReplace Fuel Distribution Facilities36,00036,000 
Pennsylvania 
Def-WideDef Distribution Depot New CumberlandUpgrade Hazardous Material Warehouse3,1003,100 
Def-WideDef Distribution Depot New CumberlandUpgrade Public Safety Facility5,9005,900 
South Carolina 
Def-WideBeaufortBolden Elementary/Middle School Replacement41,32441,324 
Tennessee 
Def-WideArnold Air Force BaseReplace Ground Vehicle Fueling Facility2,2002,200 
Texas 
Def-WideFort BlissHospital Replacement Incr 5252,100100,000 
Def-WideJoint Base San AntonioSammc Hyperbaric Facility Addition12,60012,600 
Virginia 
Def-WideDam NeckSOF Human Performance Center11,14711,147 
Def-WideDef Distribution Depot RichmondOperations Center Phase 187,00087,000 
Def-WideJoint Expeditionary Base Little Creek—StorySOF Logsu Two Operations Facility30,40430,404 
Def-WidePentagonBoundary Channel Access Control Point6,7006,700 
Def-WidePentagonArmy Navy Drive Tour Bus Drop Off1,8500 
Def-WidePentagonPfpa Support Operations Center14,80014,800 
Def-WidePentagonRaven Rock Administrative Facility Upgrade32,00032,000 
Def-WidePentagonRaven Rock Exterior Cooling Tower4,1004,100 
Def-WideQuanticoQuantico Middle/High School Replacement40,58640,586 
Washington 
Def-WideWhidbey IslandReplace Fuel Pier Breakwater10,00010,000 
Worldwide Classified 
Def-WideClassified Locationan/Tpy–2 Radar Site15,0000 
Bahrain Island 
Def-WideSw AsiaMedical/Dental Clinic Replacement45,40045,400 
Belgium 
Def-WideBrusselsNATO Headquarters Facility38,51338,513 
Def-WideBrusselsNATO Headquarters Fit-Out29,10029,100 
Germany 
Def-WideKaiserlautern AbKaiserslautern Elementary School Replacement49,90749,907 
Def-WideRamstein AbRamstein High School Replacement98,76298,762 
Def-WideRhine Ordnance BarracksMedical Center Replacement, Incr 3151,54576,545 
Def-WideWeisbadenHainerberg Elementary School Replacement58,89958,899 
Def-WideWeisbadenWiesbaden Middle School Replacement50,75650,756 
Japan 
Def-WideAtsugiReplace Ground Vehicle Fueling Facility4,1004,100 
Def-WideIwakuniConstruct Hydrant Fuel System34,00034,000 
Def-WideKadena AbKadena Middle School Addition/Renovation38,79238,792 
Def-WideKyoga Misakian/Tpy–2 Radar Site015,000 
Def-WideTorri Commo StationSOF Facility Augmentation71,45171,451 
Def-WideYokosukaUpgrade Fuel Pumps10,60010,600 
Korea 
Def-WideCamp WalkerDaegu Middle/High School Replacement52,16452,164 
Romania 
Def-WideDeveseluAegis Ashore Missile Def Sys Cmplx, Increm. 285,00080,000 
United Kingdom 
Def-WideRaf MildenhallReplace Fuel Storage17,73217,732 
Def-WideRaf MildenhallSOF Airfield Pavements and Hangar/AMU048,448 
Def-WideRaf MildenhallSOF Airfiled Pavements24,0770 
Def-WideRaf MildenhallSOF Hangar/AMU24,3710 
Def-WideRaf MildenhallSOF Mrsp and Parts Storage6,7976,797 
Def-WideRaf MildenhallSOF Squadron Operations Facility11,65211,652 
Def-WideRoyal Air Force LakenheathLakenheath High School Replacement69,63869,638 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsContingency Construction10,0000 
Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000 
Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction9,7309,730 
Def-WideUnspecified Worldwide LocationsPlanning & Design10,89110,891 
Def-WideUnspecified Worldwide LocationsPlanning and Design50,19250,192 
Def-WideUnspecified Worldwide LocationsPlanning and Design75,90575,905 
Def-WideUnspecified Worldwide LocationsPlanning and Design57,05357,053 
Def-WideUnspecified Worldwide LocationsPlanning and Design36,86636,866 
Def-WideUnspecified Worldwide LocationsPlanning and Design6,9316,931 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction7,4307,430 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,4095,409 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,1705,170 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction9,5789,578 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,0002,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction1,5001,500 
 
 Total Military Construction, Defense-Wide3,985,3003,413,250 
 
Kentucky 
Chem DemilBlue Grass Army DepotAmmunition Demilitarization Facility, Ph Xiv122,536122,536 
 
 Total Chemical Demilitarization Construction, Defense122,536122,536 
 
Worldwide Unspecified 
NATONATO Security Investment ProgramNATO Security Investment Program239,700199,700 
 
 Total NATO Security Investment Program239,700199,700 
 
Alabama 
Army NGDecaturNational Guard Readiness Center Add/Alt4,0004,000 
Arkansas 
Army NGFort ChaffeeScout/Recce Gunnery Complex21,00021,000 
Florida 
Army NGPinellas ParkReady Building5,7005,700 
Illinois 
Army NGKankakeeAircraft Maintenance Hangar28,00028,000 
Army NGKankakeeReadiness Center14,00014,000 
Massachusetts 
Army NGCamp EdwardsEnlisted Barracks, Transient Training Add19,00019,000 
Michigan 
Army NGCamp GraylingEnlisted Barracks, Transient Training17,00017,000 
Minnesota 
Army NGStillwaterReadiness Center17,00017,000 
Mississippi 
Army NGCamp ShelbyWater Supply/Treatment Building, Potable3,0003,000 
Army NGPascagoulaReadiness Center4,5004,500 
Missouri 
Army NGMaconVehicle Maintenance Shop9,1009,100 
Army NGWhiteman AFBAircraft Maintenance Hangar5,0005,000 
New York 
Army NGNew YorkReadiness Center Add/Alt31,00031,000 
Ohio 
Army NGRavenna Army Ammunition PlantSanitary Sewer5,2005,200 
Pennsylvania 
Army NGFort Indiantown GapAircraft Maintenance Instructional Building40,00040,000 
Puerto Rico 
Army NGCamp SantiagoManeuver Area Training & Equipment Site Addit5,6005,600 
South Carolina 
Army NGGreenvilleReadiness Center13,00013,000 
Army NGGreenvilleVehicle Maintenance Shop13,00013,000 
Texas 
Army NGFort WorthArmed Forces Reserve Center Add14,27014,270 
Wyoming 
Army NGAftonNational Guard Readiness Center10,20010,200 
Worldwide Unspecified 
Army NGUnspecified Worldwide LocationsPlanning and Design29,00524,005 
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction12,24012,240 
 
 Total Military Construction, Army National Guard320,815315,815 
 
California 
Army ResCamp ParksArmy Reserve Center17,50017,500 
Army ResFort Hunter LiggettTass Training Center (Ttc)16,50016,500 
Maryland 
Army ResBowieArmy Reserve Center25,50025,500 
New Jersey 
Army ResJoint Base Mcguire-Dix-LakehurstAutomated Multipurpose Machine Gun (Mpmg)9,5009,500 
Army ResJoint Base Mcguire-Dix-LakehurstCentral Issue Facility7,9007,900 
Army ResJoint Base Mcguire-Dix-LakehurstConsolidated Dining Facility13,40013,400 
Army ResJoint Base Mcguire-Dix-LakehurstModified Record Fire Range5,4005,400 
New York 
Army ResBullvilleArmy Reserve Center14,50014,500 
North Carolina 
Army ResFort BraggArmy Reserve Center24,50024,500 
Wisconsin 
Army ResFort MccoyAccess Control Point/Mail/Freight Center17,50017,500 
Army ResFort MccoyNco Academy Dining Facility5,9005,900 
Worldwide Unspecified 
Army ResUnspecified Worldwide LocationsPlanning and Design14,21214,212 
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction1,7481,748 
 
 Total Military Construction, Army Reserve174,060174,060 
 
California 
N/MC ResMarch AFBNOSC Moreno Valley Reserve Training Center11,08611,086 
Missouri 
N/MC ResKansas CityReserve Training Center—Belton, Missouri15,02015,020 
Tennessee 
N/MC ResMemphisReserve Boat Maintenance and Storage Facility4,3304,330 
Worldwide Unspecified 
N/MC ResUnspecified Worldwide LocationsMcnr Planning & Design1,5001,500 
N/MC ResUnspecified Worldwide LocationsUsmcr Planning and Design1,0401,040 
 
 Total Military Construction, Navy and Marine Corps Reserve32,97632,976 
 
Alabama 
Air NGBirmingham IAPAdd to and Alter Distributed Ground Station F8,5008,500 
Indiana 
Air NGHulman Regional AirportAdd/Alter Bldg 37 for Dist Common Ground Sta7,3007,300 
Maryland 
Air NGFort Meade175th Network Warfare Squadron Facility4,0004,000 
Air NGMartin State AirportCyber/ISR Facility8,0008,000 
Montana 
Air NGGreat Falls IAPIntra-Theater Airlift Conversion22,00022,000 
New York 
Air NGFort DrumMq–9 Flight Training Unit Hangar4,7004,700 
Ohio 
Air NGSpringfield Beckley-MapAlter Intelligence Operations Facility7,2007,200 
Pennsylvania 
Air NGFort Indiantown GapCommunications Operations and Training Facili7,7007,700 
Rhode Island 
Air NGQuonset State AirportC–130J Flight Simulator Training Facility6,0006,000 
Tennessee 
Air NGMcghee-Tyson AirportTec Expansion- Dormitory & Classroom Facility18,00018,000 
Worldwide Unspecified 
Air NGVarious Worldwide LocationsPlanning and Design13,40013,400 
Air NGVarious Worldwide LocationsUnspecified Minor Construction13,00013,000 
 
 Total Military Construction, Air National Guard119,800119,800 
 
California 
AF ResMarch AFBJoint Regional Deployment Processing Center,19,90019,900 
Florida 
AF ResHomestead AFSEntry Control Complex9,8009,800 
Oklahoma 
AF ResTinker AFBAir Control Group Squadron Operations12,20012,200 
Worldwide Unspecified 
AF ResVarious Worldwide LocationsPlanning and Design2,2292,229 
AF ResVarious Worldwide LocationsUnspecified Minor Construction1,5301,530 
 
 Total Military Construction, Air Force Reserve45,65945,659 
 
Wisconsin 
FH Con ArmyFort MccoyFamily Housing New Construction (56 Units)23,00023,000 
Germany 
FH Con ArmySouth Camp VilseckFamily Housing New Construction (29 Units)16,60016,600 
Worldwide Unspecified 
FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D4,4084,408 
 
 Total Family Housing Construction, Army44,00844,008 
 
Worldwide Unspecified 
FH Ops ArmyUnspecified Worldwide LocationsFurnishings33,12533,125 
FH Ops ArmyUnspecified Worldwide LocationsLeased Housing180,924180,924 
FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property Facilities107,639107,639 
FH Ops ArmyUnspecified Worldwide LocationsManagement Account54,43354,433 
FH Ops ArmyUnspecified Worldwide LocationsMilitary Housing Privitization Initiative25,66125,661 
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous646646 
FH Ops ArmyUnspecified Worldwide LocationsServices13,53613,536 
FH Ops ArmyUnspecified Worldwide LocationsUtilities96,90796,907 
 
 Total Family Housing Operation & Maintenance, Army512,871512,871 
 
Worldwide Unspecified 
FH Con AFUnspecified Worldwide LocationsImprovements72,09372,093 
FH Con AFUnspecified Worldwide LocationsPlanning and Design4,2674,267 
 
 Total Family Housing Construction, Air Force76,36076,360 
 
Worldwide Unspecified 
FH Ops AFUnspecified Worldwide LocationsFurnishings Account39,47039,470 
FH Ops AFUnspecified Worldwide LocationsHousing Privatization41,43641,436 
FH Ops AFUnspecified Worldwide LocationsLeasing54,51454,514 
FH Ops AFUnspecified Worldwide LocationsMaintenance (Rpma Rpmc)110,786110,786 
FH Ops AFUnspecified Worldwide LocationsManagement Account53,04453,044 
FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account1,9541,954 
FH Ops AFUnspecified Worldwide LocationsServices Account16,86216,862 
FH Ops AFUnspecified Worldwide LocationsUtilities Account70,53270,532 
 
 Total Family Housing Operation & Maintenance, Air Force388,598388,598 
 
Worldwide Unspecified 
FH Con NavyUnspecified Worldwide LocationsDesign4,4384,438 
FH Con NavyUnspecified Worldwide LocationsImprovements68,96968,969 
 
 Total Family Housing Construction, Navy and Marine Corps73,40773,407 
 
Worldwide Unspecified 
FH Ops NavyUnspecified Worldwide LocationsFurnishings Account21,07321,073 
FH Ops NavyUnspecified Worldwide LocationsLeasing74,96274,962 
FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property90,12290,122 
FH Ops NavyUnspecified Worldwide LocationsManagement Account60,78260,782 
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account362362 
FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs27,63427,634 
FH Ops NavyUnspecified Worldwide LocationsServices Account20,59620,596 
FH Ops NavyUnspecified Worldwide LocationsUtilities Account94,31394,313 
 
 Total Family Housing Operation & Maintenance, Navy and Marine Corps389,844389,844 
 
Worldwide Unspecified 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account6767 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account3,1963,196 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account2020 
FH Ops DWUnspecified Worldwide LocationsLeasing10,99410,994 
FH Ops DWUnspecified Worldwide LocationsLeasing40,43340,433 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property311311 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property7474 
FH Ops DWUnspecified Worldwide LocationsManagement Account418418 
FH Ops DWUnspecified Worldwide LocationsServices Account3232 
FH Ops DWUnspecified Worldwide LocationsUtilities Account1212 
FH Ops DWUnspecified Worldwide LocationsUtilities Account288288 
 
 Total Family Housing Operation & Maintenance, Defense-Wide55,84555,845 
 
Worldwide Unspecified 
FHIFUnspecified Worldwide LocationsFamily Housing Improvement Fund1,7801,780 
 
 Total DOD Family Housing Improvement Fund1,7801,780 
 
Worldwide Unspecified 
BRACBase Realignment & Closure, ArmyBase Realignment and Closure180,401180,401 
BRACBase Realignment & Closure, NavyBase Realignment & Closure108,300108,300 
BRACUnspecified Worldwide LocationsDod BRAC Activities—Air Force126,376126,376 
BRACUnspecified Worldwide LocationsDon–100: Planing, Design and Management7,2777,277 
BRACUnspecified Worldwide LocationsDon–101: Various Locations20,98820,988 
BRACUnspecified Worldwide LocationsDon–138: NAS Brunswick, ME993993 
BRACUnspecified Worldwide LocationsDon–157: Mcsa Kansas City, MO4040 
BRACUnspecified Worldwide LocationsDon–172: NWS Seal Beach, Concord, CA5,7665,766 
BRACUnspecified Worldwide LocationsDon–84: JRB Willow Grove & Cambria Reg Ap1,2161,216 
 
 Total Base Realignment and Closure Account451,357451,357 
 
Worldwide Unspecified 
PYSUnspecified Worldwide LocationsPrior Year Savings—ANG Unspecified Minor Construction00 
PYSUnspecified Worldwide LocationsPrior Year Savings—Army Bid Savings00 
PYSUnspecified Worldwide LocationsPrior Year Savings—Army Planning and Design Fy1200 
PYSUnspecified Worldwide LocationsPrior Year Savings—Defense Wide Bid Savings00 
PYSUnspecified Worldwide LocationsPrior Year Savings—Defense Wide Unspecified Minor Construction00 
PYSUnspecified Worldwide LocationsPrior Year Savings—Navy Bid Savings00 
PYSUnspecified Worldwide LocationsPrior Year Savings—Section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966, AS Amended00 
 
 Total Prior Year Savings00 
 
Total Military Construction11,011,63310,366,853 
 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
4701.Department of energy national security programs 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2014 RequestAgreement Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Electricity delivery and energy reliability16,0000 
Nuclear Energy94,00094,000 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities7,868,4097,909,252 
Defense nuclear nonproliferation2,140,1422,180,142 
Naval reactors1,246,1341,246,134 
Office of the administrator397,784389,784 
Total, National nuclear security administration11,652,46911,725,312 
 
Environmental and other defense activities: 
Defense environmental cleanup5,316,9095,015,409 
Other defense activities749,080758,658 
Total, Environmental & other defense activities6,065,9895,774,067 
Total, Atomic Energy Defense Activities17,718,45817,499,379 
Total, Discretionary Funding17,828,45817,593,379 
 
Electricity Delivery & Energy Reliability 
Electricity Delivery & Energy Reliability 
Infrastructure security & energy restoration (HS)16,0000 
 
Nuclear Energy 
Idaho sitewide safeguards and security94,00094,000 
 
Weapons Activities 
Life extension programs and major alterations 
B61 Life extension program537,044537,044 
W76 Life extension program235,382245,082 
W78/88–1 Life extension program72,69172,691 
W88 ALT 370169,487169,487 
Total, Stockpile assessment and design1,014,6041,024,304 
 
Stockpile systems 
B61 Stockpile systems83,53683,536 
W76 Stockpile systems47,18747,187 
W78 Stockpile systems54,38154,381 
W80 Stockpile systems50,33050,330 
B83 Stockpile systems54,94854,948 
W87 Stockpile systems101,506101,506 
W88 Stockpile systems62,60062,600 
Stockpile systems 
Total, Stockpile systems454,488454,488 
 
Surveillance 
 
Weapons dismantlement and disposition 
Operations and maintenance49,26455,264 
 
Stockpile services 
Production support321,416345,000 
Research and development support26,34926,349 
R&D certification and safety191,259191,259 
Management, technology, and production214,187214,187 
Plutonium sustainment156,949156,949 
Total, Stockpile services910,160933,744 
Total, Directed stockpile work2,428,5162,467,800 
 
Campaigns: 
Science campaign 
Advanced certification54,73054,730 
Primary assessment technologies109,231109,231 
Dynamic materials properties116,965116,965 
Advanced radiography30,50930,509 
Secondary assessment technologies86,46786,467 
Total, Science campaign397,902397,902 
 
Engineering campaign 
Enhanced surety51,77151,771 
Weapon systems engineering assessment technology23,72723,727 
Nuclear survivability19,50419,504 
Enhanced surveillance54,90954,909 
Total, Engineering campaign149,911149,911 
 
Inertial confinement fusion ignition and high yield campaign 
Ignition80,24580,245 
Support of other stockpile programs15,00115,001 
Diagnostics, cryogenics and experimental support59,89759,897 
Pulsed power inertial confinement fusion5,0245,024 
Joint program in high energy density laboratory plasmas8,1988,198 
Facility operations and target production232,678232,678 
Total, Inertial confinement fusion and high yield campaign401,043401,043 
 
Advanced simulation and computing campaign564,329564,329 
 
Technology Maturation Campaign 
 
Readiness Campaign 
Component manufacturing development106,085106,085 
Tritium readiness91,69591,695 
Total, Readiness campaign197,780197,780 
Total, Campaigns1,710,9651,710,965 
 
Nuclear programs 
Nuclear operations capability265,937265,937 
Capabilities based investments39,55839,558 
Construction: 
12–D–301 TRU waste facilities, LANL26,72226,722 
11–D–801 TA–55 Reinvestment project Phase 2, LANL30,67930,679 
07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL55,71955,719 
06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12325,835325,835 
Total, Construction438,955438,955 
Total, Nuclear programs744,450744,450 
 
Secure transportation asset 
Operations and equipment122,072122,072 
Program direction97,11897,118 
Total, Secure transportation asset219,190219,190 
 
Site stewardship 
Nuclear materials integration17,67917,679 
Corporate project management13,01713,017 
 
Minority serving institution partnerships program14,53114,531 
 
Enterprise infrastructure 
Site Operations1,112,4551,112,455 
Site Support109,561109,561 
Sustainment433,764433,764 
Facilities disposition5,0005,000 
Subtotal, Enterprise infrastructure1,660,7801,660,780 
Total, Site stewardship1,706,0071,706,007 
 
 
Defense nuclear security 
Operations and maintenance664,981664,981 
Construction: 
14–D–710 DAF Argus, NNSS14,000 
Total, Defense nuclear security678,981678,981 
 
NNSA CIO activities148,441150,000 
 
Legacy contractor pensions279,597279,597 
Subtotal, Weapons activities7,916,1477,956,990 
 
Adjustments 
Use of prior year balances–47,738–47,738 
Total, Adjustments–47,738–47,738 
Total, Weapons Activities7,868,4097,909,252 
 
 
Defense Nuclear Nonproliferation 
Defense Nuclear Nonproliferation Programs 
Global threat reduction initiative424,487424,487 
 
Defense Nuclear Nonproliferation R&D 
Operations and maintenance388,838388,838 
 
Nonproliferation and international security141,675141,675 
 
International material protection and cooperation369,625369,625 
 
Fissile materials disposition 
U.S. surplus fissile materials disposition 
Operations and maintenance 
U.S. plutonium disposition157,557157,557 
U.S. uranium disposition25,00025,000 
Total, Operations and maintenance182,557182,557 
Construction: 
99–D–143 Mixed oxide fuel fabrication facility, Savannah River, SC320,000360,000 
Total, Construction320,000360,000 
Total, U.S. surplus fissile materials disposition502,557542,557 
Total, Fissile materials disposition502,557542,557 
 
Legacy contractor pensions93,70393,703 
Total, Defense Nuclear Nonproliferation Programs1,920,8851,962,444 
 
Nuclear counterterrorism incident response program181,293181,293 
 
Counterterrorism and counterproliferation programs74,66674,666 
Subtotal, Defense Nuclear Nonproliferation2,176,8442,216,844 
 
Adjustments 
Use of prior year balances–36,702–36,702 
Total, Adjustments–36,702–36,702 
Total, Defense Nuclear Nonproliferation2,140,1422,180,142 
 
 
Naval Reactors 
Naval reactors operations and infrastructure455,740453,740 
Naval reactors development419,400419,400 
Ohio replacement reactor systems development126,400126,400 
S8G Prototype refueling144,400144,400 
Program direction44,40444,404 
Construction: 
14–D–902 KL Materials characterization laboratory expansion, KAPL1,0001,000 
14–D–901 Spent fuel handling recapitalization project, NRF45,40045,400 
13–D–905 Remote-handled low-level waste facility, INL21,07321,073 
13–D–904 KS Radiological work and storage building, KSO6002,600 
Naval Reactor Facility, ID1,7001,700 
Total, Construction69,77371,773 
Subtotal, Naval Reactors1,260,1171,260,117 
 
Adjustments: 
Use of prior year balances (Naval reactors)–13,983–13,983 
Total, Naval Reactors1,246,1341,246,134 
 
 
Office Of The Administrator 
Office of the administrator397,784389,784 
Total, Office Of The Administrator397,784389,784 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration4,7024,702 
 
Hanford site: 
River corridor and other cleanup operations393,634408,634 
Central plateau remediation513,450513,450 
Richland community and regulatory support14,70114,701 
Total, Hanford site921,785936,785 
 
Idaho National Laboratory: 
Idaho cleanup and waste disposition362,100372,600 
Idaho community and regulatory support2,9102,910 
Total, Idaho National Laboratory365,010375,510 
 
NNSA sites 
Lawrence Livermore National Laboratory1,4761,476 
Nuclear facility D & D Separations Process Research Unit23,70023,700 
Nevada61,89761,897 
Sandia National Laboratories2,8142,814 
Los Alamos National Laboratory219,789234,789 
Total, NNSA sites and Nevada off-sites309,676324,676 
 
Oak Ridge Reservation: 
OR Nuclear facility D & D73,71673,716 
OR cleanup and disposition115,855115,855 
OR reservation community and regulatory support4,3654,365 
Total, Oak Ridge Reservation193,936193,936 
 
Office of River Protection: 
Waste treatment and immobilization plant 
01–D–416 A–E/ORP–0060 / Major construction690,000690,000 
 
Tank farm activities 
Rad liquid tank waste stabilization and disposition520,216520,216 
Total, Office of River protection1,210,2161,210,216 
 
Savannah River sites: 
Savannah River risk management operations432,491432,491 
SR community and regulatory support11,21011,210 
 
Radioactive liquid tank waste: 
Radioactive liquid tank waste stabilization and disposition552,560657,560 
Construction: 
05–D–405 Salt waste processing facility, Savannah River92,00092,000 
Total, Construction92,00092,000 
Total, Radioactive liquid tank waste644,560749,560 
Total, Savannah River site1,088,2611,193,261 
 
Waste Isolation Pilot Plant 
Waste isolation pilot plant203,390219,390 
Total, Waste Isolation Pilot Plant203,390219,390 
 
Program direction280,784280,784 
Program support17,97917,979 
 
Safeguards and Security: 
Oak Ridge Reservation18,80018,800 
Paducah9,4359,435 
Portsmouth8,5788,578 
Richland/Hanford Site69,07869,078 
Savannah River Site121,196121,196 
Waste Isolation Pilot Project4,9774,977 
West Valley2,0152,015 
Technology development24,09124,091 
Subtotal, Defense environmental cleanup4,853,9095,015,409 
 
Uranium enrichment D&D fund contribution463,0000 
 
Total, Defense Environmental Cleanup5,316,9095,015,409 
 
 
Other Defense Activities 
Health, safety and security 
Health, safety and security143,616143,616 
Program direction108,301108,301 
Total, Health, safety and security251,917251,917 
 
Specialized security activities196,322205,900 
 
Office of Legacy Management 
Legacy management163,271163,271 
Program direction13,71213,712 
Total, Office of Legacy Management176,983176,983 
 
Defense-related activities 
Defense related administrative support 
Chief financial officer38,97938,979 
Chief information officer79,85779,857 
Total, Defense related administrative support118,836118,836 
 
Office of hearings and appeals5,0225,022 
Subtotal, Other defense activities749,080758,658 
Total, Other Defense Activities749,080758,658 
 
Karen L. Haas,Clerk. 
